

Title 40
USCTitle
40
Online@117-49
yes
OLRC
2021-06-18T10:02:06
USCConverter 1.7.2

Title 40—PUBLIC BUILDINGS, PROPERTY, AND WORKS
This title was enacted by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062
Current through 117-49



Subtitle

Sec.

I.FEDERAL PROPERTY AND ADMINISTRATIVE SERVICES101

II.PUBLIC BUILDINGS AND WORKS3101

III.INFORMATION TECHNOLOGY MANAGEMENT11101

IV.APPALACHIAN REGIONAL DEVELOPMENT14101

V.REGIONAL ECONOMIC AND INFRASTRUCTURE DEVELOPMENT15101

VI.MISCELLANEOUS17101



Editorial Notes
Amendments2008—Pub. L. 110–234, title XIV, § 14217(b), May 22, 2008, 122 Stat. 1482, and Pub. L. 110–246, title XIV, § 14217(b), June 18, 2008, 122 Stat. 2244, which directed identical amendments to the table of subtitles for “chapter 40, United States Code” by adding items for subtitles V and VI and striking out item for subtitle V, was executed by amending the table of subtitles for this title, to reflect the probable intent of Congress. Prior to amendment, the item for subtitle V read “Miscellaneous”. The amendment by Pub. L. 110–234 was repealed by Pub. L. 110–246, § 4(a), June 18, 2008, 122 Stat. 1664.










Table Showing Disposition of All Sections of Former Title 40


Title 40Former SectionsTitle 40New Sections


1, 1aRep.
2Rep.
3Rep.
4Rep.
5Rep.
5aRep.
6Rep.
7Rep.
7aRep.
8–13Rep.
13a, 13a note6111
13b6112
13c6113
13dRep.
13e6114
13f6122
13g6131
13h6132
13i6133
13j6134
13k6135
13l6102
13m6137
13n(a)6121
13n(b)6123
13n(c)6121
13n(d)6101
13o6136
13p6101
14–18aRep.
198101
20, 21Rep.
22Rep.
22a–22c8143
23, 24Rep.
25Rep.
26Rep.
27Rep.
27aRep.
28Rep.
29Rep.
30Rep.
30aRep.
318108
32, 33Rep.
33aRep.
348141
358142
36–37aRep.
38Rep.
39Rep.
40Rep.
40aRep. (Transferred to former 278 prior to repeal)
41Rep.
428165
438107
44Rep.
45–489501
499503
509504
51, 529502
53Rep.
53aElim.
549507
559505
569506
57Rep.
58Elim.
59Rep.
60Elim.
60a8161
61Elim.
62Elim.
63Elim.
648122
65Elim.
668121
67Elim.
688106
69Elim.
70Elim.
71(a)8701
71(b)8702
71a(a)(1)8711
71a(a)(2)8712
71a(a)(3), (4)8721
71a(b), (c)8711
71a(d)8721
71a(e), 71a note8711
71bRep.
71c(a)8721
71c(b), (c)Rep.
71c(d), (e) (1st par.)8721
71c(e) (last par.)8722
71d8722
71eRep.
71f8723
71g(a)–(c)8724
71g(d)8725
71h8711
71i8726
728731
72a8732
72b8733
72c, 72d8734
72e8736
73 (1st, 2d sentences)8737
73 (3d–last sentences)8731
748711
74a–74c8735
75Elim.
76Elim.
77Elim.
77aRep.
78Elim.
798123
80Elim.
81Elim.
828125
83Elim.
84Elim.
85Elim.
86Elim.
87Elim.
88Elim.
898126
90Elim.
91Rep.
92Elim.
92aElim.
93Elim.
94Elim.
95Elim.
96Elim.
97Elim.
98Elim.
99Elim.
1008127
1018103
1028162
1038163
104 (1st, 2d sentences)9101
104 (3d–6th sentences)9102
104 (last sentence words before comma)9103
104 (last sentence words after comma)9101
1059103
1069104
107Elim.
108Elim.
109–112Rep.
112aRep.
1138144
114Rep.
115Rep.
115aRep.
116–119Rep.
120Rep.
1218104
122, 1238124
124 (words before proviso)9301
124 (proviso)9302
125 (words before semicolon)9303
125 (words after semicolon)9304
126Rep.
1279301 note
1288105
129585 note
129a–130a8164
1318302
1328303
1338304
134Rep.
1358301
136(a)8501
136(b), (c)8502
136(d)(See § 49–103 of the D.C. Official Code)
136(e)Rep.
136(f)8501
136(g)(1), (2)Rep.
136(h)–(j)8501
1378102
138Rep.
161T. 2 § 1801 note
161aRep.
162T. 2 § 1811
162–1T. 2 § 1801
162aT. 2 § 1802
162bT. 2 § 1868
163T. 2 § 1812
163aT. 2 § 1813
163bT. 2 § 1803
164Rep.
164aT. 2 § 1804
165Rep.
166T. 2 § 1814
166aRep.
166a–1T. 2 § 1861
166bRep.
166b–1Rep.
166b–1aT. 2 § 1841
166b–1bT. 2 § 1842
166b–1cT. 2 § 1843
166b–1dT. 2 § 1844
166b–1eT. 2 § 1845
166b–1fT. 2 § 1846
166b–2T. 2 § 1850
166b–3T. 2 § 1847
166b–3aT. 2 § 1848
166b–3bT. 2 § 1849
166b–4T. 2 § 1851
166b–5T. 2 § 1852
166b–6T. 2 § 1832
166b–7T. 2 § 1831
166cElim.
166dT. 2 § 1818
166eT. 2 § 1863
166fT. 2 § 1864
166gT. 2 § 1867
166hT. 2 § 1862
166iT. 2 § 1815
166jT. 2 § 1816
166kT. 2 § 1819
166lT. 2 § 1865
166mT. 2 § 1820
167T. 2 § 1833
167aRep.
168T. 2 § 1834
168aRep.
169T. 2 § 2012
170T. 2 § 2184
170a(Previously transferred to T. 2 § 117b–1)
171T. 2 § 1817
172Rep.
173T. 2 § 2185
174Rep.
174aRep.
174bElim.
174b–1T. 2 § 2021
174b–2T. 2 § 2022
174cT. 2 § 2023
174dT. 2 § 2024
174d–1T. 2 § 2181
174eT. 2 § 1866
174f–174jRep.
174j–1T. 2 § 2042
174j–2Rep.
174j–3T. 2 § 2043
174j–4T. 2 § 2044
174j–5T. 2 § 2045
174j–6T. 2 § 2046
174j–7T. 2 § 2047
174j–8T. 2 § 2048
174j–9T. 2 § 2049
174j–10T. 2 § 2050
174kT. 2 § 2041
175T. 2 § 2001
175aT. 2 § 2002
176T. 2 § 2003
177T. 2 § 2004
178T. 2 § 2005
179T. 2 § 2006
180T. 2 § 2007
181T. 2 § 2008
182T. 2 § 2009
183T. 2 § 2010
184T. 2 § 2011
184aT. 2 § 2161
184b–184fRep.
184gT. 2 § 2062
185T. 2 § 2162
185aT. 2 § 2025
186T. 10 § 4689
187T. 2 § 2131
187aT. 2 § 2132
188T. 2 § 2133
188aT. 2 § 2081
188a–1T. 2 § 2082
188a–2T. 2 § 2083
188a–3T. 2 § 2084
188a–4T. 2 § 2085
188a–5T. 2 § 2086
188bT. 2 § 2101
188b–1T. 2 § 2102
188b–2T. 2 § 2103
188b–3T. 2 § 2104
188b–4T. 2 § 2105
188b–5T. 2 § 2106
188b–6T. 2 § 2107
188cT. 2 § 2121
188c–1T. 2 § 2122
189T. 2 § 2134
190T. 2 § 2135
190aRep.
190bT. 2 § 2182
191Rep.
192Rep.
193T. 2 § 2183
193a5102
193b5103
193c–193g5104
193h5109
193i5105
193j, 193k5106
193l5107
193m(1)5101
193m(2)–(5)5104
193m–15108
193n6306
193o6302
193p, 193q6303
193r6304
193s6307
193t6306
193u6305
193v6301
193wRep.
193x6306
194–205Rep.
206T. 2 § 1901
206–1T. 2 § 1902
206a—206a–8Elim. (Previously transferred to former 206 notes)
206a–9T. 2 § 1903
206bT. 2 § 1924
206cT. 2 § 1925
206dT. 2 § 1971
206d–1T. 2 § 1972
206eT. 2 § 1973
207T. 2 § 1921
207aT. 2 § 1922
207bT. 2 § 1923
207b–1T. 2 § 1926
206b–2T. 2 § 1927
207cT. 2 § 1951
207c–1T. 2 § 1952
207c–2T. 2 § 1953
207c–3T. 2 § 1954
207dT. 2 § 1904
207eT. 2 § 1905
208T. 2 § 1928
209T. 2 § 1929
210T. 2 § 1941
210aT. 2 § 1942
211T. 2 § 1943
212T. 2 § 1944, 1944 notes
212aT. 2 § 1961
212a–1T. 2 § 1962, 1962 notes
212a–2T. 2 § 1966
212a–3T. 2 § 1967
212a–4T. 2 § 1964
212a–4aT. 2 § 1965
212a–5T. 2 § 1968
212bT. 2 § 1969
212cT. 2 § 1970
213Rep.
213aElim.
214T. 2 § 1963
214aRep.
214bT. 2 § 2061
214cT. 2 § 2063
214dT. 2 § 2064
214eT. 2 § 2065
215T. 2 § 2141
216T. 2 § 2142
216aT. 2 § 2145
216bT. 2 § 2143
216cT. 2 § 2146
216dT. 2 § 2144
217Rep.
217aT. 2 § 2147
217bRep.
217cT. 2 § 2167
218–220Rep.
221Rep.
222Rep.
223T. 2 § 2163
224T. 2 § 2164
231(Previously transferred to former T. 44 § 300 prior to repeal)
232, 232a(Previously transferred to former T. 44 § 300a prior to repeal)
232bRep.
233–241(Previously transferred to former T. 44:300c–300k prior to repeal)
251Rep.
252Rep.
253311
254Rep.
255 (1st–5th pars.)3111
255 (last par.)3112
256Rep.
2573113
258Rep.
258a, 258b3114
258c3115
258d3118
258e3115
258e–13116
258f3117
259, 260Rep.
2613171
262–265Rep.
265aRep.
266, 267Rep.
267aRep.
268, 269Rep.
269aRep.
270Rep.
270a3131
270a note3132
270b, 270c3133
270d, 270d–13131
270e, 270f3134
271Rep.
272Rep.
273–276Rep.
276a(a)3142
276a(b) (1st par. words before proviso)3141
276a(b) (1st par. proviso, last par.)3142
276a–13143
276a–23144
276a–33146
276a–4Rep.
276a–53147
276a–6Rep.
276a–73148
276bRep.
276c3145
276d3161
276d–1—276d–33162
277Rep.
277aRep.
278, 278aRep.
278bRep.
278cRep.
279–281Rep.
282Rep.
2833104
284Rep.
2853101
285aElim.
2863105
287Rep.
288Elim.
289Elim.
289a(See former 289)
2903172
2913103
292Rep.
2933173
294Rep.
2953174
296Rep.
297–298Rep.
298a3175
298b3176
298cRep.
298d3102
3011301
302–303aRep.
303b1302
303cT. 16 § 3b
3041305
304a–304e1303
304f–304m1306
3051311
3061312
307Rep.
308, 3091313
3101309
311, 311aRep.
311b1308
312Rep.
313Rep.
313–1Rep.
313–2Rep.
313aRep.
3141310
314aRep.
315Rep.
3161307
317Rep.
318–318d1315
3191314
319 note1314
319a1314
319a note1314
319b1314
319b note1314
319c1314
319c note1314
321, 322Rep.
323Rep.
324–326Rep.
327Rep.
3283702
3293701
3303703
3313706
3323708
333(a)–(e)3704
333(f)3705
3343707
341–342aRep.
343Rep.
344, 345Rep.
345aRep.
345b, 345c, 345c note1304
346–350aRep.
351(See former 33a)
352–355Rep.
356Rep.
356aRep.
357Rep.
361–386, 401Rep.
402–410Rep.
411Rep.
411aRep.
412Rep.
413Rep.
414Rep.
421–425Rep.
431–434Rep.
435Rep.
436Rep.
437Rep.
438Rep.
439Rep.
440Rep.
441Rep.
442Rep.
443Rep.
444Rep.
451–455Rep.
456Rep.
457Rep.
458Rep.
459Rep.
4603501
461Rep.
462(a), (b)3502
462(c)Rep.
462(d)3502
462(e)3503
462(f)3504
462(g)3505
462(h)Rep.
471101
472102
473112
474(a)Rep.
474(b)(See T. 5 § 901 note)
474(c)–(e)113
475(a)125
475(b)124
476122
481(a)501
481(b)502
481(c)503
481(d)504
481(e)505
482Rep.
483(a)(1) (1st sentence)521
483(a)(1) (last sentence)522
483(a)(2)523
483(b), (c)524
483(d)525
483(e)529
483(f)Rep.
483(g)526
483(h)527
483aRep.
483b528
483cRep.
483d556
484(a)541
484(b)542
484(c)543
484(d)544
484(e)545
484(f)546
484(g), (h)547
484(i)548
484(j)549
484(k)550
484(l )551
484(m)552
484(n)549
484(o )Rep.
484(p)553
484(q)554
484(r)555
484–1557
484aRep.
484bRep.
484cRep.
484d558
485(a)571
485(b)572
485(c)–(g)574
485(h)572
485(i)573
485a571
486, 486a121
487506
488559
489123
490(a)581
490(b)582
490(c)583
490(d)582
490(e)584
490(f)592
490(g)588
490(h)585
490(i)589
490(j), (k)586
490(l )587
490 notes587, 591
490a, 490a–1592
490b, 490b note, 490b–1590
490c593
490d, 490e585
490f586
490g592
490h587
490i592
491(a)601
491(b) (related to establishment)602
491(b) (related to determination), (c)603
491(d)605
491(e)603
491(f) (1st sentence)607
491(f) (last sentence)610
491(g), (h)604
491(i)608
491(j)606
491(k)609
491(l )611
492126
493Rep.
511701
512(a)704
512(b)703
512(c)702
513705
514701
521–524Rep.
531901
532904
533903
534905
535(a), (b)902
535(c)904
5411102
5421101
5431103
5441104
551–554Rep.
6013302
601a3306
6023304
602aRep.
6033305
6043304
6053305
606(a)–(e), (f) (related to this section)3307
606(f) (related to 40:603(b))3305
6073309
6083305
6093308
6103314
6113303
612, 612a(1), (2)3301
612a(3)–(8)3306
6133301
6143313
6153315
616Elim.
6173311
6183310
6193312
651, 652, 661–665, 671Rep.
672Elim.
681Elim.
682, 683Rep.
684Rep.
685Rep.
70117102
701 note, 70217103
70317101
72117302
722, 722a17303
723 (1st sentence, 2d sentence words before 2d proviso)17304
723 (2d sentence 2d, last provisos, last sentence)17303
72417305
72517306
72617307
72717308
72817309
729(a) (1st, 2d sentences)17301
729(a) (last sentence)17301, 17306
729(b)–(d)17301
751(a)301
751(b), (c)302
751(d)Rep.
751(e)Rep.
751(f)121
752(a)303
752(b)Rep.
752(c), 753303
754121
755Rep.
755a312
756(a)–(c)321
756(d)Rep.
756(e), (f)321
756(g) (1st–3d sentences)313
756(g) (last sentence), 756a, 756b321
757322
758311
759Rep.
760304
761, 761a323
76218101
762a18102
762b18103
762cRep.
762d18104
77117701
78117702
78217703
78317704
78417705
78517706
78617707
79117708
792Rep.
79517901
795a17902
795b17903
795c17904
795dRep.
801–809Rep.
811(a) (1st, 2d sentences)6902
811(a) (last sentence)6901
811(b)Rep.
811(c)Rep.
811(d)Rep.
812Rep.
813(a)6910
813(b)Rep.
814Rep.
815(a)–(c)Rep.
815(d)6903
816(a)(1)6904
816(a)(2)Rep.
816(b)6904
8176906
8186908
819(a)Rep.
819(b)Rep.
819(c)6907
819(d)6909
819a6905
821 (related to creation)6921
821 (related to duties)6922
822(a)6921
822(b)6923
822(c)6922
8236924
831T. 2 § 2165
851T. 2 § 2166
8716711
872Rep.
872 notes6701, 6702
873Rep.
874Rep.
875Rep.
876(a)6712
876(b)6713
877(a)Rep.
877(b)–(d)6714
8786715
879(a)Rep.
879(b)6701
8806716
881Rep.
882Rep.
883Rep.
884Rep.
885Rep.
90117502
90217503
90317504
90417505
905Rep.
906Rep.
90717506
90817507
90917508
91017509
91117510
912Rep.
91317501
10018901
10028902
10038903
10048904
1005, 10068908
10078905
10088906
10098907
1010(a)8909
1010(b)8903
1010(c), (d)8909
1010(e)8902
1101Rep.
1101 note6734
1102(a)(1)Rep.
1102(a)(2) (1st sentence)6733
1102(a)(2) (last sentence)6734
1102(a)(3)Rep.
1102(b)Rep.
1103(a)Rep.
1103(b)6734
1103(c)–(g)Rep.
1104(a), (b)(1), (2)(A)Rep.
1104(b)(2)(B)6734
1104(b)(2)(C), (D), (words after (D)), (c)Rep.
1104(d)6734
1104(e)Rep.
1104(f)6733
1104(g)6732
1104(h), (i)Rep.
11056734
1106Elim.
1107Elim.
11086731 note
11096731
1201Rep.
1201 note6502
1202(a)(1)–(5)Rep.
1202(a)(6)6502
1202(a)(7)Rep.
1202(a)(8)6502
1202(b)(1)Rep.
1202(b)(2)(A)Rep.
1202(b)(2)(B), (C)6502
1202(b)(2)(D) (words before “and the lease”)Rep.
1202(b)(2)(D) (words after “provisions of this chapter”)6504
1202(b)(2) (words after (D))Rep.
1202(c)–(e)6502
1203(a), (b)6504
1203(c)6502
1203(d)6504
12046505
12056506
12066503
12076507
12086501
130118301
1302(1), (2)18302
1302(3)18303
1302(4), (5)18302
1302(6), 130318303
130418304
140111101
141111301
141211302
141311303
142111311
142211312
142311313
142411314
1425(a)(See T. 44 § 3506)
1425(b)–(d)11315
142611316
142711317
142811318
144111331
1441 notes11332
144211102
1451, 145211103
146111704
147111501
147211502
147311503
147411504
147511505
149111521
149211522
150111701
150211702
150311703
T. 40 App. § 1Rep.
T. 40 App. § 214101
T. 40 App. § 101(a)(1)14301
T. 40 App. § 101(a)(2)14307
T. 40 App. § 101(b)14302
T. 40 App. § 101(c), (d)14301
T. 40 App. § 10214303
T. 40 App. § 10314304
T. 40 App. § 10414305
T. 40 App. § 105, 106(1), (2) (1st sentence)14306
T. 40 App. § 106(2) (2d, last sentences)14301
T. 40 App. § 106(3)–(9)14306
T. 40 App. § 10714308
T. 40 App. § 10814309
T. 40 App. § 109(See T. 5 § 5334)
T. 40 App. § 20114501
T. 40 App. § 20214502
T. 40 App. § 20314504
T. 40 App. § 20414505
T. 40 App. § 20514506
T. 40 App. § 206Rep.
T. 40 App. § 20714503
T. 40 App. § 208, 211–213Rep.
T. 40 App. § 21414507
T. 40 App. § 22114521
T. 40 App. § 22214522
T. 40 App. § 22314523
T. 40 App. § 223 note14702
T. 40 App. § 22414524
T. 40 App. § 22514525
T. 40 App. § 22614526
T. 40 App. § 30114102
T. 40 App. § 30214321
T. 40 App. § 30314322
T. 40 App. § 30414310
T. 40 App. § 40114703
T. 40 App. § 40214701
T. 40 App. § 40314102
T. 40 App. § 404Rep.
T. 40 App. § 40514704



Statutory Notes and Related Subsidiaries
Effective Date of 2003 Amendment by Pub. L. 108–178Pub. L. 108–178, enacting and amending notes set out below, effective Aug. 21, 2002, see section 5 of Pub. L. 108–178, set out as an Effective Date of 2003 Amendment note under section 5334 of Title 5, Government Organization and Employees.

Enacting ClausePub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062, provided in part that: “Certain general and permanent laws of the United States, related to public buildings, property, and works, are revised, codified, and enacted as title 40, United States Code, ‘Public Buildings, Property, and Works’ ”.


Legislative Purpose and ConstructionPub. L. 108–178, § 1, Dec. 15, 2003, 117 Stat. 2637, provided that:
“(a) Purpose.—The purpose of this Act [see Tables for classification] is to improve the United States Code by making necessary technical changes.

“(b) No Substantive Change.—This Act makes no substantive change in existing law and may not be construed as making a substantive change in existing law.

“(c) Severability.—If a provision enacted by this Act is held invalid, all valid provisions that are severable from the invalid provision remain in effect. If a provision enacted by this Act is held invalid in any of its applications, the provision remains valid for all valid applications that are severable from any of the invalid applications.”



Pub. L. 107–217, § 5, Aug. 21, 2002, 116 Stat. 1303, provided that:
“(a) Purpose.—The purpose of this Act is to revise, codify, and enact without substantive change the general and permanent laws of the United States related to public buildings, property, and works, in order to remove ambiguities, contradictions, and other imperfections and to repeal obsolete, superfluous, and superseded provisions.

“(b) No Substantive Change.—“(1) In general.—This Act makes no substantive change in existing law and may not be construed as making a substantive change in existing law.

“(2) Deemed date of enactment for certain purposes.—For purposes of determining whether one provision of law supersedes another based on enactment later in time, and otherwise to ensure that this Act makes no substantive change in existing law, the date of enactment of a provision restated in section 1 or 2 of this Act is deemed to remain unchanged, continuing to be the date of enactment of the underlying provision of public law that is being restated.

“(3) Inconsistent laws enacted after March 31, 2002.—This Act restates certain laws enacted before April 1, 2002. Any law enacted after March 31, 2002, that is inconsistent with this Act, including any law purporting to amend or repeal a provision that is repealed by this Act, supersedes this Act to the extent of the inconsistency.


“(c) References.—A reference to a law replaced by section 1 or 2 of this Act, including a reference in a regulation, order, or other law, is deemed to refer to the corresponding provision enacted by this Act.

“(d) Continuing Effect.—An order, rule, or regulation in effect under a law replaced by section 1 or 2 of this Act continues in effect under the corresponding provision enacted by this Act until repealed, amended, or superseded.

“(e) Actions and Offenses Under Prior Law.—An action taken or an offense committed under a law replaced by section 1 or 2 of this Act is deemed to have been taken or committed under the corresponding provision enacted by this Act.

“(f) Inferences.—An inference of a legislative construction is not to be drawn by reason of the location in the United States Code of a provision enacted by this Act or by reason of a caption or catch line of the provision.

“(g) Severability.—If a provision enacted by this Act is held invalid, all valid provisions that are severable from the invalid provision remain in effect. If a provision enacted by this Act is held invalid in any of its applications, the provision remains valid for all valid applications that are severable from any of the invalid applications.”




RepealsPub. L. 108–178, § 2(b), Dec. 15, 2003, 117 Stat. 2640, provided that: 
“Section 6(b) of Public Law 107–217 (116 Stat. 1304) [see below] is repealed insofar as it relates to the provisions listed below, and the provisions listed below are revived to read as if section 6(b) had not been enacted:
“(1) Section 1(a) of the Act of June 30, 1949 (ch. 288, 63 Stat. 377) [41 U.S.C. 101 note].

“(2) Section 509(b) of the Department of Education Organization Act (Public Law 96–88, 93 Stat. 695) [20 U.S.C. 3508(b)].

“(3) Public Law 101–427 (104 Stat. 927) [23 U.S.C. 101 note].

“(4) Section 7306 of the Federal Acquisition Streamlining Act of 1994 (Public Law 103–355, 108 Stat. 3384).”



Pub. L. 107–217, § 6(a), Aug. 21, 2002, 116 Stat. 1304, provided that: “The repeal of a law by this Act may not be construed as a legislative inference that the provision was or was not in effect before its repeal.”

Pub. L. 107–217, § 6(b), Aug. 21, 2002, 116 Stat. 1304, as amended by Pub. L. 108–178, § 2, Dec. 15, 2003, 117 Stat. 2637, repealed specified laws, except for rights and duties that matured, penalties that were incurred, and proceedings that were begun before Aug. 21, 2002.


SUBTITLE I—FEDERAL PROPERTY AND ADMINISTRATIVE SERVICES



Chapter

Sec.

1.GENERAL101

3.ORGANIZATION OF GENERAL SERVICES ADMINISTRATION301

5.PROPERTY MANAGEMENT501

7.FOREIGN EXCESS PROPERTY701

9.URBAN LAND USE901

11.SELECTION OF ARCHITECTS AND ENGINEERS1101

13.PUBLIC PROPERTY1301


CHAPTER 1—GENERAL




SUBCHAPTER I—PURPOSE AND DEFINITIONS


Sec.


101.Purpose.


102.Definitions.



SUBCHAPTER II—SCOPE


111.Application to division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41.


112.Applicability of certain policies, procedures, and directives in effect on July 1, 1949.


113.Limitations.



SUBCHAPTER III—ADMINISTRATIVE AND GENERAL


121.Administrative.


122.Prohibition on sex discrimination.


123.Civil remedies for fraud.


124.Agency use of amounts for property management.


125.Library memberships.


126.Reports to Congress.




Editorial Notes
Amendments2011—Pub. L. 111–350, § 5(l)(1), Jan. 4, 2011, 124 Stat. 3850, substituted “division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41” for “Federal Property and Administrative Services Act of 1949” in item 111.


SUBCHAPTER I—PURPOSE AND DEFINITIONS
§ 101. Purpose
The purpose of this subtitle is to provide the Federal Government with an economical and efficient system for the following activities:(1) Procuring and supplying property and nonpersonal services, and performing related functions including contracting, inspection, storage, issue, setting specifications, identification and classification, transportation and traffic management, establishment of pools or systems for transportation of Government personnel and property by motor vehicle within specific areas, management of public utility services, repairing and converting, establishment of inventory levels, establishment of forms and procedures, and representation before federal and state regulatory bodies.

(2) Using available property.

(3) Disposing of surplus property.

(4) Records management.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1063.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10140:471.June 30, 1949, ch. 288, § 2, 63 Stat. 378; Sept. 1, 1954, ch. 1211, § 1, 68 Stat. 1126.



Statutory Notes and Related Subsidiaries
Short Title of 2021 AmendmentPub. L. 116–333, § 1, Jan. 13, 2021, 134 Stat. 5113, provided that: “This Act [enacting section 3318 of this title] may be cited as the ‘Transparency in Federal Buildings Projects Act of 2019’.”


Short Title of 2020 AmendmentPub. L. 116–194, § 1, Dec. 3, 2020, 134 Stat. 981, provided that: “This Act [enacting provisions set out as a note under section 11301 of this title] may be cited as the ‘Information Technology Modernization Centers of Excellence Program Act’.”


Short Title of 2019 AmendmentPub. L. 116–75, § 1, Nov. 27, 2019, 133 Stat. 1160, provided that: “This Act [amending section 6121 of this title] may be cited as the ‘Reauthorizing Security for Supreme Court Justices Act of 2019’.”

Pub. L. 116–30, § 1, July 25, 2019, 133 Stat. 1032, provided that: “This Act [enacting section 3318 of this title and provisions set out as a note under section 3318 of this title] may be cited as the ‘Fairness For Breastfeeding Mothers Act of 2019’.”

Pub. L. 115–419, § 1, Jan. 3, 2019, 132 Stat. 5442, provided that: “This Act [amending sections 506 and 524 of this title] may be cited as the ‘Federal Personal Property Management Act of 2018’.”


Short Title of 2018 AmendmentPub. L. 115–271, title VIII, § 8061, Oct. 24, 2018, 132 Stat. 4094, provided that: “This subtitle [subtitle E (§§ 8061, 8062) of title VIII of Pub. L. 115–271, enacting section 14510 of this title] may be cited as the ‘Treating Barriers to Prosperity Act of 2018’.”


Short Title of 2017 AmendmentPub. L. 115–88, § 1, Nov. 21, 2017, 131 Stat. 1278, provided that: “This Act [amending sections 11302 and 11319 of this title and provisions set out as a note under section 3601 of Title 44, Public Printing and Documents] may be cited as the ‘FITARA Enhancement Act of 2017’.”


Short Title of 2016 AmendmentPub. L. 114–318, § 1, Dec. 16, 2016, 130 Stat. 1608, provided that: “This Act [enacting subchapter VII of chapter 5 of this title and chapter 29 of Title 39, Postal Service, amending sections 102, 524, and 571 of this title, enacting provisions set out as notes under sections 571 and 621 of this title, and amending provisions set out as a note under section 1303 of this title] may be cited as the ‘Federal Property Management Reform Act of 2016’.”

Pub. L. 114–235, § 1, Oct. 7, 2016, 130 Stat. 964, provided that: “This Act [enacting section 3314 of this title, renumbering former section 3314 and sections 3315 and 3316 of this title as sections 3315 to 3317 of this title, respectively, and enacting provisions set out as a note under section 3314 of this title] may be cited as the ‘Bathrooms Accessible in Every Situation Act’ or ‘BABIES Act’.”


Short Title of 2014 AmendmentPub. L. 113–291, div. A, title VIII, subtitle D (§§ 831–837), Dec. 19, 2014, 128 Stat. 3438, which enacted section 11319 of this title, amended sections 11302 and 11319 of this title, and enacted provisions set out as notes under sections 1704 and 3301 of Title 41, Public Contracts, and section 3601 of Title 44, Public Printing and Documents, is popularly known as the “Federal Information Technology Acquisition Reform Act” or “FITARA”.

Short Title of 2013 AmendmentPub. L. 113–50, § 1, Nov. 21, 2013, 127 Stat. 578, provided that: “This Act [amending sections 3144 and 3703 of this title] may be cited as the ‘Streamlining Claims Processing for Federal Contractor Employees Act’.”

Pub. L. 113–26, § 1, Aug. 9, 2013, 127 Stat. 502, provided that: “This Act [amending section 549 of this title] may be cited as the ‘Formerly Owned Resources for Veterans to Express Thanks for Service Act of 2013’ or the ‘FOR VETS Act of 2013’.”


Short Title of 2010 AmendmentPub. L. 111–338, § 1, Dec. 22, 2010, 124 Stat. 3590, provided that: “This Act [amending section 549 of this title] may be cited as the ‘Formerly Owned Resources for Veterans to Express Thanks for Service Act of 2010’or ‘FOR VETS Act of 2010’.”

Pub. L. 111–263, § 1, Oct. 8, 2010, 124 Stat. 2787, provided that: “This Act [amending section 502 of this title] may be cited as the ‘Federal Supply Schedules Usage Act of 2010’.”


Short Title of 2008 AmendmentPub. L. 110–371, § 1, Oct. 8, 2008, 122 Stat. 4037, provided that: “This Act [enacting section 14508 of this title and amending sections 14102, 14321, 14502 to 14507, 14526, 14703, and 14704 of this title] may be cited as the ‘Appalachian Regional Development Act Amendments of 2008’.”

Pub. L. 110–248, § 1, June 26, 2008, 122 Stat. 2316, provided that: “This Act [amending section 502 of this title] may be cited as the ‘Local Preparedness Acquisition Act’.”


Short Title of 2006 AmendmentPub. L. 109–396, § 1, Dec. 15, 2006, 120 Stat. 2711, provided that: “This Act [enacting provisions set out as notes under sections 524 and 5102 of this title, provisions listed in a table of Commemorative Works set out under section 8903 of this title, and provisions set out as a note under section 225b of Title 24, Hospitals and Asylums] may be cited as the ‘Federal and District of Columbia Government Real Property Act of 2006’.”

Pub. L. 109–313, § 1, Oct. 6, 2006, 120 Stat. 1734, provided that: “This Act [amending sections 303, 321, 549, 573, 604, and 605 of this title, section 5316 of Title 5, Government Organization and Employees, section 2669 of Title 22, Foreign Relations and Intercourse, and section 433 of Title 41, Public Contracts, repealing section 322 of this title, enacting provisions set out as notes under sections 303 and 321 of this title and section 5316 of Title 5, and amending provisions set out as notes under section 2302 of Title 10, Armed Forces, and section 2107 of Title 44, Public Printing and Documents] may be cited as the ‘General Services Administration Modernization Act’.”


Short Title of 2003 AmendmentPub. L. 108–126, title II, § 201, Nov. 17, 2003, 117 Stat. 1349, provided that: “This title [amending sections 8901 to 8906 and 8908 of this title and enacting provisions set out as notes under section 8901 of this title] may be cited as the ‘Commemorative Works Clarification and Revision Act of 2003’.”




§ 102. Definitions
Except as provided in subchapter VII of chapter 5 of this title, the following definitions apply in chapters 1 through 7 of this title and in division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41:(1) Care and handling.—The term “care and handling” includes—(A) completing, repairing, converting, rehabilitating, operating, preserving, protecting, insuring, packing, storing, handling, conserving, and transporting excess and surplus property; and

(B) rendering innocuous, or destroying, property that is dangerous to public health or safety.


(2) Contractor inventory.—The term “contractor inventory” means—(A) property, in excess of amounts needed to complete full performance, that is acquired by and in possession of a contractor or subcontractor under a contract pursuant to which title is vested in the Federal Government; and

(B) property that the Government is obligated or has the option to take over, under any type of contract, as a result of changes in specifications or plans under the contract, or as a result of termination of the contract (or a subcontract), prior to completion of the work, for the convenience or at the option of the Government.


(3) Excess property.—The term “excess property” means property under the control of a federal agency that the head of the agency determines is not required to meet the agency’s needs or responsibilities.

(4) Executive agency.—The term “executive agency” means—(A) an executive department or independent establishment in the executive branch of the Government; and

(B) a wholly owned Government corporation.


(5) Federal agency.—The term “federal agency” means an executive agency or an establishment in the legislative or judicial branch of the Government (except the Senate, the House of Representatives, and the Architect of the Capitol, and any activities under the direction of the Architect of the Capitol).

(6) Foreign excess property.—The term “foreign excess property” means excess property that is not located in the States of the United States, the District of Columbia, Puerto Rico, American Samoa, Guam, the Northern Mariana Islands, the Federated States of Micronesia, the Marshall Islands, Palau, and the Virgin Islands.

(7) Motor vehicle.—The term “motor vehicle” means any vehicle, self-propelled or drawn by mechanical power, designed and operated principally for highway transportation of property or passengers, excluding—(A) a vehicle designed or used for military field training, combat, or tactical purposes, or used principally within the confines of a regularly established military post, camp, or depot; and

(B) a vehicle regularly used by an agency to perform investigative, law enforcement, or intelligence duties, if the head of the agency determines that exclusive control of the vehicle is essential for effective performance of duties.


(8) Nonpersonal services.—The term “nonpersonal services” means contractual services designated by the Administrator of General Services, other than personal and professional services.

(9) Property.—The term “property” means any interest in property except—(A)(i) the public domain;

(ii) land reserved or dedicated for national forest or national park purposes;

(iii) minerals in land or portions of land withdrawn or reserved from the public domain which the Secretary of the Interior determines are suitable for disposition under the public land mining and mineral leasing laws; and

(iv) land withdrawn or reserved from the public domain except land or portions of land so withdrawn or reserved which the Secretary, with the concurrence of the Administrator, determines are not suitable for return to the public domain for disposition under the general public land laws because the lands are substantially changed in character by improvements or otherwise;


(B) naval vessels that are battleships, cruisers, aircraft carriers, destroyers, or submarines; and

(C) records of the Government.


(10) Surplus property.—The term “surplus property” means excess property that the Administrator determines is not required to meet the needs or responsibilities of all federal agencies.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1063; Pub. L. 111–350, § 5(l)(2), Jan. 4, 2011, 124 Stat. 3850; Pub. L. 114–318, § 3(b)(2), Dec. 16, 2016, 130 Stat. 1613.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


10240:472.June 30, 1949, ch. 288, § 3, 63 Stat. 378; Sept. 5, 1950, ch. 849, §§ 7(a), 8(a), 64 Stat. 590, 591; July 12, 1952, ch. 703, § 1(a), (b), 66 Stat. 593; Sept. 1, 1954, ch. 1211, § 4(c), 68 Stat. 1129; Aug. 12, 1955, ch. 874, § 2, 69 Stat. 722; Pub. L. 85–337, § 5, Feb. 28, 1958, 72 Stat. 29; Pub. L. 86–70, § 30(a), June 25, 1959, 73 Stat. 148; Pub. L. 86–624, § 27(a), July 12, 1960, 74 Stat. 418; Pub. L. 93–594, Jan. 2, 1975, 88 Stat. 1926.


In this section, the words “and in title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.)” are added to provide an accurate literal translation of the words “this Act”, meaning the Federal Property and Administrative Services Act of 1949. See the revision note under section 111 of this title. The definition of “Administrator” is omitted as unnecessary. The text of 40:472(i) is omitted as unnecessary because of the definition of “person” in 1:1.
In clause (6), the words “the Northern Mariana Islands, the Federated States of Micronesia, the Marshall Islands, Palau” are substituted for “the Trust Territory of the Pacific Islands” because of the termination of the Trust Territory of the Pacific Islands. See 48:1681 note prec.

Editorial Notes
Amendments2016—Pub. L. 114–318 substituted “Except as provided in subchapter VII of chapter 5 of this title, the” for “The” in introductory provisions.
2011—Pub. L. 111–350 substituted “division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41” for “title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.)” in introductory provisions.




SUBCHAPTER II—SCOPE
§ 111. Application to division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41
In the following provisions, the words “this subtitle” are deemed to refer also to division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41:(1) Section 101 of this title.

(2) Section 112(a) of this title.

(3) Section 113 of this title.

(4) Section 121(a) of this title.

(5) Section 121(c)(1) of this title.

(6) Section 121(c)(2) of this title.

(7) Section 121(d)(1) and (2) of this title.

(8) Section 121(e)(1) of this title.

(9) Section 121(f) of this title.

(10) Section 121(g) of this title.

(11) Section 122(a) of this title.

(12) Section 123(a) of this title.

(13) Section 123(c) of this title.

(14) Section 124 of this title.

(15) Section 126 of this title.

(16) Section 311(c) of this title.

(17) Section 313(a) of this title.

(18) Section 528 of this title.

(19) Section 541 of this title.

(20) Section 549(e)(3)(H)(i)(II) of this title.

(21) Section 557 of this title.

(22) Section 558(a) of this title.

(23) Section 559(f) of this title.

(24) Section 571(b) of this title.

(25) Section 572(a)(2)(A) of this title.

(26) Section 572(b)(4) of this title.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1065; Pub. L. 111–350, § 5(l)(3), Jan. 4, 2011, 124 Stat. 3850.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


111(no source). 


This section is added to provide an accurate literal translation of the words “this Act”, meaning the Federal Property and Administrative Services Act of 1949. In the positive law codification of title 40, most of the Federal Property and Administrative Services Act of 1949 is restated as subtitle I of title 40. However, title III of the Act, which is outside the scope of the positive law codification, remains classified to the United States Code as 41 U.S.C. 251 et seq. Where the words “this Act” are restated, substituting the words “this subtitle” does not yield an accurate literal translation because “this subtitle” does not include title III of the Act. This section does not subject any provision of law to title III of the Act if that provision was not subject to title III prior to the positive law codification of title 40.

Editorial Notes
Amendments2011—Pub. L. 111–350 substituted “division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41” for “Federal Property and Administrative Services Act of 1949” in section catchline and for “title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.)” in introductory provisions.



§ 112. Applicability of certain policies, procedures, and directives in effect on July 1, 1949(a) In General.—A policy, procedure, or directive described in subsection (b) remains in effect until superseded or amended under this subtitle or other appropriate authority.

(b) Description.—A policy, procedure, or directive referred to in subsection (a) is one that was in effect on July 1, 1949, and that was prescribed by—(1) the Director of the Bureau of Federal Supply or the Secretary of the Treasury and that related to a function transferred to or vested in the Administrator of General Services on June 30, 1949, by the Federal Property and Administrative Services Act of 1949; 11 See References in Text note below.

(2) an officer of the Federal Government under authority of the Surplus Property Act of 1944 (ch. 479, 58 Stat. 765) or other authority related to surplus property or foreign excess property;

(3) the Federal Works Administrator or the head of a constituent agency of the Federal Works Agency; or

(4) the Archivist of the United States or another officer or body whose functions were transferred on June 30, 1949, by title I 1 of the Federal Property and Administrative Services Act of 1949.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1065.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11240:473.June 30, 1949, ch. 288, title VI, § 601, formerly title V, § 501, 63 Stat. 399; renumbered Sept. 5, 1950, ch. 849, § 6(a), (b), 64 Stat. 583.



Editorial Notes

References in TextThe Federal Property and Administrative Services Act of 1949, referred to in subsec. (b)(1), (4), is act June 30, 1949, ch. 288, 63 Stat. 377, which was substantially repealed and restated in this chapter, chapters 3 to 11 of this title, and division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of Title 41, Public Contracts, by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304, which Act enacted this title, and Pub. L. 111–350, §§ 3, 7(b), Jan. 4, 2011, 124 Stat. 3677, 3855, which Act enacted Title 41. Provisions of former title I of act June 30, 1949, now appear in chapter 3 of this title relating to organization of General Services Administration. For complete classification of this Act to the Code, see Short Title of 1949 Act note set out under section 101 of Title 41 and Tables. For disposition of sections of former Title 40, Public Buildings, Property, and Works, and former Title 41, Public Contracts, see Disposition Tables preceding section 101 of this title and section 101 of Title 41, respectively.
The Surplus Property Act of 1944, referred to in subsec. (b)(2), is act Oct. 3, 1944, ch. 479, 58 Stat. 765, which was classified principally to sections 1611 to 1646 of the former Appendix to Title 50, War and National Defense, and was repealed effective July 1, 1949, with the exception of sections 1622, 1631, 1637, and 1641 of the former Appendix to Title 50, by act June 30, 1949, ch. 288, title VI, § 602(a)(1), 63 Stat. 399, renumbered Sept. 5, 1950, ch. 849, § 6(a), (b), 64 Stat. 583. Sections 1622 and 1641 were partially repealed by the 1949 act, and section 1622 was editorially reclassified and is set out as a note under section 545 of Title 40, Public Buildings, Property, and Works. Section 1622(g) was repealed and reenacted as sections 47151 to 47153 of Title 49, Transportation, by Pub. L. 103–272, §§ 1(e), 7(b), July 5, 1994, 108 Stat. 1278–1280, 1379. Section 1631 was repealed by act June 7, 1939, ch. 190, § 6(e), as added by act July 23, 1946, ch. 590, 60 Stat. 599, and is covered by sections 98 et seq. of Title 50. Section 1637 was repealed by act June 25, 1948, ch. 645, § 21, 62 Stat. 862, eff. Sept. 1, 1948, and is covered by section 3287 of Title 18, Crimes and Criminal Procedure. Provisions of section 1641 not repealed by the 1949 act were repealed by Pub. L. 87–256, § 111(a)(1), Sept. 21, 1961, 75 Stat. 538, and are covered by chapter 33 (§ 2451 et seq.) of Title 22, Foreign Relations and Intercourse. The provisions of the Surplus Property Act of 1944 originally repealed by the 1949 act are covered by provisions of the 1949 act which were classified to chapter 10 (§ 471 et seq.) of former Title 40, Public Buildings, Property, and Works, and which were repealed and reenacted by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304, as chapters 1 to 11 of this title.



§ 113. Limitations(a) In General.—Except as otherwise provided in this section, the authority conferred by this subtitle is in addition to any other authority conferred by law and is not subject to any inconsistent provision of law.

(b) Limitation Regarding Division B (Except Sections 1704 and 2303) of Subtitle I of Title 41.—The authority conferred by this subtitle is subject to division B (Except 11 So in original. Probably should not be capitalized. Sections 1 1704 and 2303) of subtitle I of title 41.

(c) Limitation Regarding Certain Government Corporations and Agencies.—Sections 121(b) and 506(c) of this title do not apply to a Government corporation or agency that is subject to chapter 91 of title 31.

(d) Limitation Regarding Congress.—This subtitle does not apply to the Senate or the House of Representatives (including the Architect of the Capitol and any building, activity, or function under the direction of the Architect). However, services and facilities authorized by this subtitle shall, as far as practicable, be made available to the Senate, the House of Representatives, and the Architect of the Capitol on their request. If payment would be required for providing a similar service or facility to an executive agency, payment shall be made by the recipient, on presentation of proper vouchers, in advance or by reimbursement (as may be agreed upon by the Administrator of General Services and the officer or body making the request). The payment may be credited to the applicable appropriation of the executive agency receiving the payment.

(e) Other Limitations.—Nothing in this subtitle impairs or affects the authority of—(1) the President under the Philippine Property Act of 1946 (22 U.S.C. 1381 et seq.);

(2) an executive agency, with respect to any program conducted for purposes of resale, price support, grants to farmers, stabilization, transfer to foreign governments, or foreign aid, relief, or rehabilitation, but the agency carrying out the program shall, to the maximum extent practicable, consistent with the purposes of the program and the effective, efficient conduct of agency business, coordinate its operations with the requirements of this subtitle and with policies and regulations prescribed under this subtitle;

(3) an executive agency named in chapter 137 of title 10, and the head of the agency, with respect to the administration of that chapter;

(4) the Secretary of Defense with respect to property required for or located in occupied territories;

(5) the Secretary of Defense with respect to the administration of section 2535 of title 10;

(6) the Secretary of Defense and the Secretaries of the Army, Navy, and Air Force with respect to the administration of the Strategic and Critical Materials Stock Piling Act (50 U.S.C. 98 et seq.);

(7) the Secretary of State under the Foreign Service Buildings Act, 1926 (22 U.S.C. 292 et seq.);

(8) the Secretary of Agriculture under—(A) the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);

(B) the Farmers Home Administration Act of 1946 (ch. 964, 60 Stat. 1062);

(C) section 32 of the Act of August 24, 1935 (7 U.S.C. 612c), with respect to the exportation and domestic consumption of agricultural products;

(D) section 201 of the Agricultural Adjustment Act of 1938 (7 U.S.C. 1291); or

(E) section 203(j) of the Agricultural Marketing Act of 1946 (7 U.S.C. 1622(j));


(9) an official or entity under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.), with respect to the acquisition or disposal of property;

(10) the Secretary of Housing and Urban Development or the Federal Deposit Insurance Corporation (or an officer of the Corporation) with respect to the disposal of—(A) residential property; or

(B) other property—(i) acquired or held as part of, or in connection with, residential property; or

(ii) held in connection with the insurance of mortgages, loans, or savings association accounts under the National Housing Act (12 U.S.C. 1701 et seq.), the Federal Deposit Insurance Act (12 U.S.C. 1811 et seq.), or any other law;



(11) the Tennessee Valley Authority with respect to nonpersonal services, with respect to section 501(c) of this title, and with respect to property acquired in connection with a program of processing, manufacture, production, or force account construction, but the Authority shall, to the maximum extent it considers practicable, consistent with the purposes of its program and the effective, efficient conduct of its business, coordinate its operations with the requirements of this subtitle and with policies and regulations prescribed under this subtitle;

(12) the Secretary of Energy with respect to atomic energy;

(13) the Secretary of Transportation or the Secretary of Commerce with respect to the disposal of airport property and airway property (as those terms are defined in section 47301 of title 49) for use as such property;

(14) the United States Postal Service;

(15) the Maritime Administration with respect to the acquisition, procurement, operation, maintenance, preservation, sale, lease, charter, construction, reconstruction, or reconditioning (including outfitting and equipping incidental to construction, reconstruction, or reconditioning) of a merchant vessel or shipyard, ship site, terminal, pier, dock, warehouse, or other installation necessary or appropriate for carrying out a program of the Administration authorized by law or nonadministrative activities incidental to a program of the Administration authorized by law, but the Administration shall, to the maximum extent it considers practicable, consistent with the purposes of its programs and the effective, efficient conduct of its activities, coordinate its operations with the requirements of this subtitle and with policies and regulations prescribed under this subtitle;

(16) the Central Intelligence Agency;

(17) the Joint Committee on Printing, under title 44 or any other law;

(18) the Secretary of the Interior with respect to procurement for program operations under the Bonneville Project Act of 1937 (16 U.S.C. 832 et seq.);

(19) the Secretary of State with respect to the furnishing of facilities in foreign countries and reception centers within the United States; or

(20) the Office of the Director of National Intelligence.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1066; Pub. L. 108–458, title I, § 1080, Dec. 17, 2004, 118 Stat. 3696; Pub. L. 111–350, § 5(l)(4), Jan. 4, 2011, 124 Stat. 3851.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


113(a)40:474(c) (words before 1st comma).June 30, 1949, ch. 288, title VI, § 602(c)–(e), formerly § 502(c)–(e), 63 Stat. 401; renumbered § 602(c)–(e), Sept. 5, 1950, ch. 849, § 6(a), (b), 64 Stat. 583; Sept. 5, 1950, ch. 849, §§ 7(e), (f), 8(c), 64 Stat. 590, 591; Pub. L. 85–726, title XIV, § 1406, Aug. 23, 1958, 72 Stat. 808; Pub. L. 87–456, title III, § 303(b), May 24, 1962, 76 Stat. 78; Pub. L. 89–343, § 6, Nov. 8, 1965, 79 Stat. 1303; Pub. L. 90–19, § 7, May 25, 1967, 81 Stat. 22; Pub. L. 91–375, § 6(m)(2), Aug. 12, 1970, 84 Stat. 782; Pub. L. 93–400, § 15(4), Aug. 30, 1974, 88 Stat. 800; Pub. L. 96–60, title II, § 203(c), Aug. 15, 1979, 93 Stat. 399; Pub. L. 96–83, § 10(b), Oct. 10, 1979, 93 Stat. 652; Pub. L. 97–31, § 12(13), Aug. 6, 1981, 95 Stat. 154; Pub. L. 98–191, §§ 8(d)(2), 9(a)(3), Dec. 1, 1983, 97 Stat. 1331; Pub. L. 101–73, title VII, § 744(f), Aug. 9, 1989, 103 Stat. 438; Pub. L. 106–78, title VII, § 752(b)(14), Oct. 22, 1999, 113 Stat. 1170.
113(b)40:474(c) (words between 1st and last commas).
113(c)40:474(c) (words after last comma).
113(d)40:474(e).
113(e)40:474(d).


In subsection (a), the word “paramount” is omitted as included in “not subject to any inconsistent provision”.
In subsection (c), the words “chapter 91 of title 31” are substituted for “the Government Corporation Control Act (59 Stat. 597; 31 U.S.C. 841)” in section 602(c) of the Federal Property and Administrative Services Act of 1949, because of section 4(b) of the Act of September 13, 1982 (Public Law 97–258, 96 Stat. 1067).
In subsection (e), the text of 40:474(d)(8) is omitted because 50 App.:1171(b) was repealed by section 53 of the Act of August 10, 1956 (ch. 1041, 70A Stat. 641). The text of 40:474(d)(19) is omitted as obsolete.
In subsection (e)(2), the words “any phase (including, but not limited to, procurement, storage, transportation, processing, and disposal) of” and “the fulfillment of” are omitted as unnecessary.
In subsection (e)(3), the words “chapter 137 of title 10” and “that chapter” are substituted for “Armed Services Procurement Act of 1947” and “said Act” in section 602(d)(3) of the Federal Property and Administrative Services Act of 1949, because of section 49(b) of the Act of August 10, 1956 (ch. 1041, 70A Stat. 640).
In subsection (e)(4), the words “Secretary of Defense” are substituted for “National Military Establishment” in section 602(d)(4) of the Federal Property and Administrative Services Act of 1949, because of section 12(a), (g) of the National Security Act Amendments of 1949 (ch. 412, 63 Stat. 591) and because of 10:113(a).
In subsection (e)(5), the words “section 2535 of title 10” are substituted for “the National Industrial Reserve Act of 1948 [50 U.S.C. 451 et seq.]” because the National Industrial Reserve Act was renamed “Defense Industrial Reserve Act” by section 809 of the Department of Defense Appropriation Authorization Act, 1974 (Public Law 93–155, 87 Stat. 617), and transferred to section 2535 of title 10 by section 4235 of the Defense Conversion, Reinvestment and Transition Assistance Act of 1992, which was included as Division D in the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484, title XLII, 106 Stat. 2690).
In subsection (e)(6), the words “the Munitions Board” are omitted because sections 1 and 2 of Reorganization Plan No. 6 of 1953 (eff. June 30, 1953, 67 Stat. 638) abolished the Munitions Board and transferred the Board’s functions to the Secretary of Defense.
In subsection (e)(8), the words “or the Department of Agriculture” are omitted as unnecessary because of section 1 of Reorganization Plan No. 2 of 1953 (eff. June 30, 1953, 67 Stat. 638). The words “the Act of August 31, 1947, Public Law 298, Eightieth Congress, with respect to the disposal of labor supply centers, and labor homes, labor camps, or facilities” are omitted because the intended reference is probably to the Act of July 31, 1947 (ch. 413, 61 Stat. 694), which was repealed by section 205(a) of the Housing Act of 1950 (ch. 94, 64 Stat. 73).
In subsection (e)(9), the words “an official or entity under the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.)” are substituted for “the Secretary of Agriculture, Farm Credit Administration, or any farm credit board under section 640l(b) of title 12” because section 5.40(a), formerly 5.26(a), of the Farm Credit Act of 1971 (12:2001 note), repealed 12:640l, and provided that “[a]ll references in other legislation . . . to the Acts repealed hereby shall be deemed to refer to comparable provisions of [the Farm Credit Act of 1971 (12 U.S.C. 2001 et seq.)]”.
In subsection (e)(10), the words “Secretary of Housing and Urban Development” are substituted for “Department of Housing and Urban Development” because of 42:3532. The words “Federal Deposit Insurance Corporation” are substituted for “Resolution Trust Corporation” because under 12:1441a(m)(1), the Resolution Trust Corporation terminated on December 31, 1995, and was succeeded by the Federal Deposit Insurance Corporation.
In subsection (e)(11), the words “property acquired in connection with” are substituted for “any property acquired or to be acquired for or in connection with” to eliminate unnecessary words.
In subsection (e)(12), the words “the Secretary of Energy with respect to atomic energy” are substituted for “the Atomic Energy Commission” because the Atomic Energy Commission was abolished and its functions were transferred to the Administrator of the Energy Research and Development Administration by section 104 of the Energy Reorganization Act of 1974 (42:5814), and the Energy Research and Development Administration was subsequently terminated and its functions transferred to the Secretary of Energy by sections 301(a) and 703 of the Department of Energy Organization Act (42:7151(a), 42:7293).
In subsection (e)(13), the words “Secretary of Transportation” are substituted for “Administrator of the Federal Aviation Agency” in section 602(d)(14) of the Federal Property and Administrative Services Act of 1949 because of sections 3(e) and 6(c)(1) of the Department of Transportation Act (Public Law 89–670, 80 Stat. 932, 938), because of 49:106(f) and (g), and because of 49:ch. 473. The words “Secretary of Commerce” are substituted for “Chief of the Weather Bureau” in section 602(d)(14) of the Federal Property and Administrative Services Act of 1949 because the office of Chief of the Weather Bureau was abolished and functions were transferred to the Secretary of Commerce by Reorganization Plan No. 2 of 1965 (eff. July 13, 1965, 79 Stat. 1318). The words “section 47301 of title 49” are substituted for “the International Aviation Facilities Act (62 Stat. 450)” in section 602(d)(14) of the Federal Property and Administrative Services Act of 1949 because of section 6(b) of the Act of July 5, 1994 (Public Law 103–272, 108 Stat. 1378).
In subsection (e)(17), the words “title 44 or any other law” are substituted for “the Act entitled ‘An Act providing for the public printing and binding and the distribution of public documents’ approved January 12, 1895 (28 Stat. 601), as amended or any other Act” in section 602(d)(18) of the Federal Property and Administrative Services Act of 1949 because of section 2(b) of the Act of October 22, 1968 (Public Law 90–620, 82 Stat. 1305), the first section of which enacted Title 44, United States Code.
In subsection (e)(19), the words “Secretary of State” are substituted for “Director of the International Communication Agency” [subsequently changed to “Director of the United States Information Agency” because of section 303(b) of the Department of State Authorization Act, Fiscal Years 1982 and 1983 (Public Law 97–241, 96 Stat. 291)] because of 22:6551.

Editorial Notes

References in TextThe Philippine Property Act of 1946, referred to in subsec. (e)(1), is act July 3, 1946, ch. 536, 60 Stat. 418, as amended, which is classified generally to subchapter V (§ 1381 et seq.) of chapter 15 of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 1381 of Title 22 and Tables.
The Strategic and Critical Materials Stock Piling Act, referred to in subsec. (e)(6), is act June 7, 1939, ch. 190, as revised generally by Pub. L. 96–41, § 2, July 30, 1979, 93 Stat. 319, which is classified generally to subchapter III (§ 98 et seq.) of chapter 5 of Title 50, War and National Defense. For complete classification of this Act to the Code, see section 98 of Title 50 and Tables.
The Foreign Service Buildings Act, 1926, referred to in subsec. (e)(7), is act May 7, 1926, ch. 250, 44 Stat. 403, as amended, which is classified generally to chapter 8 (§ 292 et seq.) of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see section 299 of Title 22 and Tables.
The Richard B. Russell National School Lunch Act, referred to in subsec. (e)(8)(A), is act June 4, 1946, ch. 281, 60 Stat. 230, as amended, which is classified generally to chapter 13 (§ 1751 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 1751 of Title 42 and Tables.
The Farmers Home Administration Act of 1946, referred to in subsec. (e)(8)(B), is act Aug. 14, 1946, ch. 964, 60 Stat. 1062. Such act was substantially repealed by act June 25, 1948, ch. 645, § 21, 62 Stat. 862, and act Aug. 8, 1961, Pub. L. 87–128, title III, § 341(a), 75 Stat. 318. For complete classification of this Act to the Code, see Tables.
The Farm Credit Act of 1971, referred to in subsec. (e)(9), is Pub. L. 92–181, Dec. 10, 1971, 85 Stat. 583, as amended, which is classified generally to chapter 23 (§ 2001 et seq.) of Title 12, Banks and Banking. For complete classification of this Act to the Code, see Short Title note set out under section 2001 of Title 12 and Tables.
The National Housing Act, referred to in subsec. (e)(10)(B)(ii), is act June 27, 1934, ch. 847, 48 Stat. 1246, as amended, which is classified principally to chapter 13 (§ 1701 et seq.) of Title 12, Banks and Banking. For complete classification of this Act to the Code, see section 1701 of Title 12 and Tables.
The Federal Deposit Insurance Act, referred to in subsec. (e)(10)(B)(ii), is act Sept. 21, 1950, ch. 967, § 2, 64 Stat. 873, as amended, which is classified generally to chapter 16 (§ 1811 et seq.) of Title 12, Banks and Banking. For complete classification of this Act to the Code, see Short Title note set out under section 1811 of Title 12 and Tables.
The Bonneville Project Act of 1937, referred to in subsec. (e)(18), is act Aug. 20, 1937, ch. 720, 50 Stat. 731, as amended, which is classified generally to chapter 12B (§ 832 et seq.) of Title 16, Conservation. For complete classification of this Act to the Code, see Short Title note set out under section 832 of Title 16 and Tables.

Amendments2011—Subsec. (b). Pub. L. 111–350 substituted “Division B (Except Sections 1704 and 2303) of Subtitle I of Title 41” for “the Office of Federal Procurement Policy Act” in heading and “division B (Except Sections 1704 and 2303) of subtitle I of title 41” for “the Office of Federal Procurement Policy Act (41 U.S.C. 401 et seq.)” in text.
2004—Subsec. (e)(20). Pub. L. 108–458 added par. (20).

Statutory Notes and Related Subsidiaries
Effective Date of 2004 AmendmentFor Determination by President that amendment by Pub. L. 108–458 take effect on Apr. 21, 2005, see Memorandum of President of the United States, Apr. 21, 2005, 70 F.R. 23925, set out as a note under section 3001 of Title 50, War and National Defense.
Amendment by Pub. L. 108–458 effective not later than six months after Dec. 17, 2004, except as otherwise expressly provided, see section 1097(a) of Pub. L. 108–458, set out as an Effective Date of 2004 Amendment; Transition Provisions note under section 3001 of Title 50, War and National Defense.




SUBCHAPTER III—ADMINISTRATIVE AND GENERAL
§ 121. Administrative(a) Policies Prescribed by the President.—The President may prescribe policies and directives that the President considers necessary to carry out this subtitle. The policies must be consistent with this subtitle.

(b) Accounting Principles and Standards.—(1) Prescription.—The Comptroller General, after considering the needs and requirements of executive agencies, shall prescribe principles and standards of accounting for property.

(2) Property accounting systems.—The Comptroller General shall cooperate with the Administrator of General Services and with executive agencies in the development of property accounting systems and approve the systems when they are adequate and in conformity with prescribed principles and standards.

(3) Compliance review.—From time to time the Comptroller General shall examine the property accounting systems established by executive agencies to determine the extent of compliance with prescribed principles and standards and approved systems. The Comptroller General shall report to Congress any failure to comply with the principles and standards or to adequately account for property.


(c) Regulations by Administrator.—(1) General authority.—The Administrator may prescribe regulations to carry out this subtitle.

(2) Required regulations and orders.—The Administrator shall prescribe regulations that the Administrator considers necessary to carry out the Administrator’s functions under this subtitle and the head of each executive agency shall issue orders and directives that the agency head considers necessary to carry out the regulations.


(d) Delegation of Authority by Administrator.—(1) In general.—Except as provided in paragraph (2), the Administrator may delegate authority conferred on the Administrator by this subtitle to an official in the General Services Administration or to the head of another federal agency. The Administrator may authorize successive redelegation of authority conferred by this subtitle.

(2) Exceptions.—The Administrator may not delegate—(A) the authority to prescribe regulations on matters of policy applying to executive agencies;

(B) the authority to transfer functions and related allocated amounts from one component of the Administration to another under paragraphs (1)(C) and (2)(A) of subsection (e); or

(C) other authority for which delegation is prohibited by this subtitle.


(3) Retention and use of rental payments.—A department or agency to which the Administrator has delegated authority to operate, maintain or repair a building or facility under this subsection shall retain the portion of the rental payment that the Administrator determines is available to operate, maintain or repair the building or facility. The department or agency shall directly expend the retained amounts to operate, maintain, or repair the building or facility. Any amounts retained under this paragraph shall remain available until expended for these purposes.


(e) Assignment of Functions by Administrator.—(1) In general.—The Administrator may provide for the performance of a function assigned under this subtitle by any of the following methods:(A) The Administrator may direct the Administration to perform the function.

(B) The Administrator may designate or establish a component of the Administration and direct the component to perform the function.

(C) The Administrator may transfer the function from one component of the Administration to another.

(D) The Administrator may direct an executive agency to perform the function for itself, with the consent of the agency or by direction of the President.

(E) The Administrator may direct one executive agency to perform the function for another executive agency, with the consent of the agencies concerned or by direction of the President.

(F) The Administrator may provide for performance of a function by a combination of the methods described in this paragraph.


(2) Transfer of resources.—(A) Within administration.—If the Administrator transfers a function from one component of the Administration to another, the Administrator may also provide for the transfer of appropriate allocated amounts from the component that previously carried out the function to the component being directed to carry out the function. A transfer under this subparagraph must be reported to the Director of the Office of Management and Budget.

(B) Between agencies.—If the Administrator transfers a function from one executive agency to another (including a transfer to or from the Administration), the Administrator may also provide for the transfer of appropriate personnel, records, property, and allocated amounts from the executive agency that previously carried out the function to the executive agency being directed to carry out the function. A transfer under this subparagraph is subject to approval by the Director.



(f) Advisory Committees.—The Administrator may establish advisory committees to provide advice on any function of the Administrator under this subtitle. Members of the advisory committees shall serve without compensation but are entitled to transportation and not more than $25 a day instead of expenses under section 5703 of title 5.

(g) Consultation With Federal Agencies.—The Administrator shall advise and consult with interested federal agencies and seek their advice and assistance to accomplish the purposes of this subtitle.

(h) Administering Oaths.—In carrying out investigative duties, an officer or employee of the Administration, if authorized by the Administrator, may administer an oath to an individual.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1068.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


121(a), (b)40:486(a), (b).June 30, 1949, ch. 288, title II, § 205, 63 Stat. 389; Sept. 5, 1950, ch. 849, § 9, 64 Stat. 591; Pub. L. 87–619, Aug. 31, 1962, 76 Stat. 414.
121(c)(1)40:751(f).June 30, 1949, ch. 288, title I, § 101(f), as added Pub. L. 99–500, § 101(m) [title VIII, § 832], Oct. 18, 1986, 100 Stat. 1783–345; Pub. L. 99–591, § 101(m) [title VIII, § 832], Oct. 30, 1986, 100 Stat. 3341–345.
121(c)(2)40:486(c).
121(d)(1), (2)40:486(d).
121(d)(3)40:486a.Pub. L. 104–208, div. A, title I, § 101(f) [title VI, § 611], Sept. 30, 1996, 110 Stat. 3009–355.
121(e)(1)40:486(e).
 40:754 (1st sentence).June 30, 1949, ch. 288, title I, § 106, 63 Stat. 381.
121(e)(2)(A)40:754 (last sentence).
121(e)(2)(B)40:486(f).
121(f)40:486(g).
121(g)40:486(h).
121(h)40:486(i).


In subsection (b)(3), the words “Comptroller General” are substituted for “General Accounting Office” because of 31:702 and for consistency in the revised title.
In subsection (d)(3), the words “For the fiscal year ending September 30, 1997, and thereafter” are omitted as unnecessary.
In subsection (e)(1)(C), the words “transfer the function from one component of the Administration to another” are substituted for “from time to time, to regroup, transfer, and distribute any such functions within the General Services Administration” (in 40:754 (1st sentence)) for clarity and to eliminate unnecessary words.
In subsection (e)(2), subparagraph (A) is substituted for 40:754 (last sentence) and subparagraph (B) is substituted for 40:486(f) to use more consistent terminology and to clarify the requirements and applicability of each provision. The words “Director of the Office of Management and Budget” are substituted for “Director of the Bureau of the Budget” in sections 106 (last sentence) and 205(f) of the Federal Property and Administrative Services Act of 1949 because the office of Director of the Bureau of the Budget was redesignated the Director of the Office of Management and Budget by section 102(b) of Reorganization Plan No. 2 of 1970 (84 Stat. 2085). Section 102 of Reorganization Plan No. 2 of 1970, was repealed by section 5(b) of the Act of September 13, 1982 (Public Law 97–258, 96 Stat. 1085), the first section of which enacted Title 31, United States Code, but the successor provision, 31:502, continued the designation as Director of the Office of Management and Budget.
In subsection (f), the words “expenses under” are substituted for “subsistence, as authorized by” for consistency in the revised title. The words “section 5703 of title 5” are substituted for “section 5 of the Act of August 2, 1946 (5 U.S.C. 73b–2)” in section 205(g) of the Federal Property and Administrative Services Act of 1949 because of section 7(b) of the Act of September 6, 1966 (Public Law 89–554, 80 Stat. 631), the first section of which enacted Title 5, United States Code.

Statutory Notes and Related Subsidiaries
Termination of Advisory CommitteesAdvisory committees established after Jan. 5, 1973, to terminate not later than the expiration of the 2-year period beginning on the date of their establishment, unless, in the case of a committee established by the President or an officer of the Federal Government, such committee is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a committee established by the Congress, its duration is otherwise provided by law. See section 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 776, set out in the Appendix to Title 5, Government Organization and Employees.

Executive Documents

Ex. Ord. No. 12072. Federal Space Management
Ex. Ord. No. 12072, Aug. 16, 1978, 43 F.R. 36869, as amended by Ex. Ord. No. 13946, § 1, Aug. 24, 2020, 85 F.R. 52879, provided:
By the authority vested in me as President of the United States of America by Section 205(a) of the Federal Property and Administrative Services Act of 1949, as amended (40 U.S.C. 486(a)) [now 40 U.S.C. 121(a)], and in order to prescribe appropriate policies and directives, not inconsistent with that Act [now chapters 1 to 11 of this title and division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of Title 41, Public Contracts] and other applicable provisions of law, for the planning, acquisition, utilization, and management of Federal space facilities, it is hereby ordered as follows:

1–1. Space Acquisition and Management. [sic]1–101. Federal facilities and Federal use of space in urban areas shall serve to strengthen the Nation’s cities and to make them attractive places to live and work. Such Federal space shall conserve existing urban resources and encourage the development and redevelopment of cities.
1–102. Procedures for meeting space needs in urban areas shall give serious consideration to the impact a site selection will have on improving the social, economic, environmental, and cultural conditions of the communities in the urban area.
1–103. In the process for meeting Federal space needs, except where such selection is otherwise prohibited, and where cost and security considerations take precedence, preference is to be given to qualified opportunity zones (as defined in 26 U.S.C. 1400Z–1), other distressed areas, and centralized community business areas (including other specific areas which may be recommended by local officials).
1–104. The process of meeting Federal space needs in urban areas shall be consistent with the policies of this Order and shall include consideration of the following criteria:
(a) Compatability [sic] of the site with State, regional, or local development, redevelopment, or conservation objectives.
(b) Conformity with the activities and programs of other Federal agencies.
(c) Impact on economic development and employment opportunities in the urban area, including the utilization of human, natural, cultural, and community resources.
(d) Availability of adequate low and moderate income housing for Federal employees and their families on a nondiscriminatory basis.
(e) Availability of adequate public transportation and parking and accessibility to the public.
1–105. Procedures for meeting space needs in urban areas shall be consistent with the policies of this Order and shall include consideration of the following alternatives:
(a) Availability of existing Federally controlled facilities.
(b) Utilization of buildings of historic, architectural, or cultural significance within the meaning of section 105 of the Public Buildings Cooperative Use Act of 1976 (90 Stat. 2507, 40 U.S.C. 612a) [now 40 U.S.C. 3306].
(c) Acquisition or utilization of existing privately owned facilities.
(d) Construction of new facilities.
(e) Opportunities for locating cultural, educational, recreational, or commercial activities within the proposed facility.
1–106. Site selection and space assignments shall take into account the management needs for consolidation of agencies or activities in common or adjacent space in order to improve administration and management and effect economies.

1–2. Administrator of General Services1–201. The Administrator of General Services shall develop programs to implement the policies of this Order through the efficient acquisition, utilization, and disposal of Federally owned and leased space. In particular, the Administrator shall:
(a) Select, acquire, manage, and dispose of Federal space in a manner that will foster the policies and programs of the Federal Government and improve the management and administration of government activities.
(b) Issue regulations, standards, and criteria for the selection, acquisition, and management of Federally owned and leased space.
(c) Periodically undertake surveys of space requirements and space utilization in the executive agencies.
(d) Ensure, in cooperation with the heads of Executive agencies, that their essential space requirements are met in a manner that is economically feasible and prudent.
(e) Make maximum use of existing Federally controlled facilities which, in the Administrator’s judgment, are adequate or economically adaptable to meeting the space needs of executive agencies.
1–202. The Administrator is authorized to request from any Executive agency such information and assistance deemed necessary to carry out the Administrator’s functions under this Order. Each agency shall, to the extent not prohibited by law, furnish such information and assistance to the Administrator.
1–203. In the process of meeting Federal space needs in urban areas and implementing the policies of this Order, the Administrator shall:
(a) Consider the efficient performance of the missions and programs of the agencies, the nature and function of the facilities involved, the convenience of the public served, and the maintenance and improvement of safe and healthful working conditions for employees.
(b) Coordinate proposed programs and plans for facilities and space with the Director of the Office of Management and Budget.
(c) Consult with appropriate Federal, State, regional, and local government officials and consider their recommendations for and objections to a proposed selection site or space acquisition.
(d) Coordinate proposed programs and plans for facilities and space in a manner designed to implement the purposes of this Order.
(e) Prior to making a final determination concerning the location of Federal facilities, notify the concerned Executive agency of an intended course of action and take into account any additional information provided.
1–204. In ascertaining the social, economic, environmental and other impacts which site selection would have on a community, the Administrator shall, when appropriate, obtain the advice of interested agencies.

1–3. General Provisions1–301. The heads of Executive agencies shall cooperate with the Administrator in implementing the policies of this Order and shall economize on their use of space. They shall ensure that the Administrator is given early notice of new or changing missions or organizational realignments which affect space requirements.
1–302. Executive agencies which acquire or utilize Federally owned or leased space under authority other than the Federal Property and Administrative Services Act of 1949, as amended [now chapters 1 to 11 of this title and division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of Title 41], shall conform to the provisions of this Order to the extent they have the authority to do so.
1–303. Executive Order No. 11512 of February 27, 1970, is revoked.


Executive Order No. 12512
Ex. Ord. No. 12512, Apr. 29, 1985, 50 F.R. 18453, which related to Federal real property management, was revoked by Ex. Ord. No. 13327, § 8, Feb. 4, 2004, 69 F.R. 5897, set out below.


Ex. Ord. No. 12954. Ensuring the Economical and Efficient Administration and Completion of Federal Government Contracts
Ex. Ord. No. 12954, Mar. 8, 1995, 60 F.R. 13023, provided:
Efficient economic performance and productivity are directly related to the existence of cooperative working relationships between employers and employees. When Federal contractors become involved in prolonged labor disputes with their employees, the Federal Government’s economy, efficiency, and cost of operations are adversely affected. In order to operate as effectively as possible, by receiving timely goods and quality services, the Federal Government must assist the entities with which it has contractual relations to develop stable relationships with their employees.
An important aspect of a stable collective bargaining relationship is the balance between allowing businesses to operate during a strike and preserving worker rights. This balance is disrupted when permanent replacement employees are hired. It has been found that strikes involving permanent replacement workers are longer in duration than other strikes. In addition, the use of permanent replacements can change a limited dispute into a broader, more contentious struggle, thereby exacerbating the problems that initially led to the strike. By permanently replacing its workers, an employer loses the accumulated knowledge, experience, skill, and expertise of its incumbent employees. These circumstances then adversely affect the businesses and entities, such as the Federal Government, which rely on that employer to provide high quality and reliable goods or services.
NOW, THEREFORE, to ensure the economical and efficient administration and completion of Federal Government contracts, and by the authority vested in me as President by the Constitution and the laws of the United States of America, including 40 U.S.C. 486(a) [now 40 U.S.C. 121(a)] and 3 U.S.C. 301, it is hereby ordered as follows:
Section 1. It is the policy of the executive branch in procuring goods and services that, to ensure the economical and efficient administration and completion of Federal Government contracts, contracting agencies shall not contract with employers that permanently replace lawfully striking employees. All discretion under this Executive order shall be exercised consistent with this policy.
Sec. 2. (a) The Secretary of Labor (“Secretary”) may investigate an organizational unit of a Federal contractor to determine whether the unit has permanently replaced lawfully striking workers. Such investigation shall be conducted in accordance with procedures established by the Secretary.
(b) The Secretary shall receive and may investigate complaints by employees of any entity covered under section 2(a) of this order where such complaints allege lawfully striking employees have been permanently replaced.
(c) The Secretary may hold such hearings, public or private, as he or she deems advisable, to determine whether an entity covered under section 2(a) has permanently replaced lawfully striking employees.
Sec. 3. (a) When the Secretary determines that a contractor has permanently replaced lawfully striking employees, the Secretary may make a finding that it is appropriate to terminate the contract for convenience. The Secretary shall transmit that finding to the head of any department or agency that contracts with the contractor.
(b) The head of the contracting department or agency may object to the termination for convenience of a contract or contracts of a contractor determined to have permanently replaced legally striking employees. If the head of the agency so objects, he or she shall set forth the reasons for not terminating the contract or contracts in a response in writing to the Secretary. In such case, the termination for convenience shall not be issued. The head of the contracting agency or department shall report to the Secretary those contracts that have been terminated for convenience under this section.
Sec. 4. (a) When the Secretary determines that a contractor has permanently replaced lawfully striking employees, the Secretary may debar the contractor, thereby making the contractor ineligible to receive government contracts. The Secretary shall notify the Administrator of the General Services Administration of the debarment, and the Administrator shall include the contractor on the consolidated list of debarred contractors. Departments and agencies shall not solicit offers from, award contracts to, or consent to subcontracts with these contractors unless the head of the agency or his or her designee determines, in writing, that there is a compelling reason for such action, in accordance with the Federal Acquisition Regulation.
(b) The scope of the debarment normally will be limited to those organizational units of a Federal contractor that the Secretary finds to have permanently replaced lawfully striking workers.
(c) The period of the debarment may not extend beyond the date when the labor dispute precipitating the permanent replacement of lawfully striking workers has been resolved, as determined by the Secretary.
Sec. 5. The Secretary shall publish or cause to be published, in the Federal Register, the names of contractors that have, in the judgement of the Secretary, permanently replaced lawfully striking employees and have been the subject of debarment.
Sec. 6. The Secretary shall be responsible for the administration and enforcement of this order. The Secretary, after consultation with the Secretary of Defense, the Administrator of the General Services, the Administrator of the National Aeronautics and Space Administration, and the Administrator of the Office of Federal Procurement Policy, may adopt such rules and regulations and issue such orders as may be deemed necessary and appropriate to achieve the purposes of this order.
Sec. 7. Each contracting department and agency shall cooperate with the Secretary and provide such information and assistance as the Secretary may require in the performance of the Secretary’s functions under this order.
Sec. 8. The Secretary may delegate any function or duty of the Secretary under this order to any officer in the Department of Labor or to any other officer in the executive branch of the Government, with the consent of the head of the department or agency in which that officer serves.
Sec. 9. The Secretary of Defense, the Administrator of the General Services, and the Administrator of the National Aeronautics and Space Administration, after consultation with the Administrator of the Office of Federal Procurement Policy, shall take whatever action is appropriate to implement the provisions of this order and of any related rules, regulations, or orders of the Secretary issued pursuant to this order.
Sec. 10. This order is not intended, and should not be construed, to create any right or benefit, substantive or procedural, enforceable at law by a party against the United States, its agencies, its officers, or its employees. This order is not intended, however, to preclude judicial review of final agency decisions in accordance with the Administrative Procedure Act, 5 U.S.C. 701 et seq.
Sec. 11. The meaning of the term “organizational unit of a Federal contractor” as used in this order shall be defined in regulations that shall be issued by the Secretary of Labor, in consultation with affected agencies. This order shall apply only to contracts in excess of the Simplified Acquisition Threshold.
Sec. 12. (a) The provisions of section 3 of this order shall only apply to situations in which contractors have permanently replaced lawfully striking employees after the effective date of this order.
(b) This order is effective immediately.

William J. Clinton.



Ex. Ord. No. 12977. Interagency Security Committee
Ex. Ord. No. 12977, Oct. 19, 1995, 60 F.R. 54411, as amended by Ex. Ord. No. 13286, § 23, Feb. 28, 2003, 68 F.R. 10624, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, and in order to enhance the quality and effectiveness of security in and protection of buildings and facilities in the United States occupied by Federal employees for nonmilitary activities (“Federal facilities”), and to provide a permanent body to address continuing government-wide security for Federal facilities, it is hereby ordered as follows:
Section 1. Establishment. There is hereby established within the executive branch the Interagency Security Committee (“Committee”). The Committee shall consist of: (a) the Secretary of Homeland Security (“Secretary”);
(b) representatives from the following agencies, appointed by the agency heads:
(1) Department of State;
(2) Department of the Treasury;
(3) Department of Defense;
(4) Department of Justice;
(5) Department of the Interior;
(6) Department of Agriculture;
(7) Department of Commerce;
(8) Department of Labor;
(9) Department of Health and Human Services;
(10) Department of Housing and Urban Development;
(11) Department of Transportation;
(12) Department of Energy;
(13) Department of Education;
(14) Department of Veterans Affairs;
(15) Environmental Protection Agency;
(16) Central Intelligence Agency;
(17) Office of Management and Budget; and
(18) General Services Administration;
(c) the following individuals or their designees:
(1) the Director, United States Marshals Service;
(2) the Assistant to the President for National Security Affairs; and
(3) the Director, Security Policy Board; and
(d) such other Federal employees as the President shall appoint.
Sec. 2. Chair. The Committee shall be chaired by the Secretary, or the designee of the Secretary.
Sec. 3. Working Groups. The Committee is authorized to establish interagency working groups to perform such tasks as may be directed by the Committee.
Sec. 4. Consultation. The Committee may consult with other parties, including the Administrative Office of the United States Courts, to perform its responsibilities under this order, and, at the discretion of the Committee, such other parties may participate in the working groups.
Sec. 5. Duties and Responsibilities. (a) The Committee shall: (1) establish policies for security in and protection of Federal facilities;
(2) develop and evaluate security standards for Federal facilities, develop a strategy for ensuring compliance with such standards, and oversee the implementation of appropriate security measures in Federal facilities; and
(3) take such actions as may be necessary to enhance the quality and effectiveness of security and protection of Federal facilities, including but not limited to:
(A) encouraging agencies with security responsibilities to share security-related intelligence in a timely and cooperative manner;
(B) assessing technology and information systems as a means of providing cost-effective improvements to security in Federal facilities;
(C) developing long-term construction standards for those locations with threat levels or missions that require blast resistant structures or other specialized security requirements;
(D) evaluating standards for the location of, and special security related to, day care centers in Federal facilities; and
(E) assisting the Secretary in developing and maintaining a centralized security data base of all Federal facilities.
Sec. 6. Agency Support and Cooperation. (a) Administrative Support. To the extent permitted by law and subject to the availability of appropriations, the Secretary, acting by and through the Assistant Commissioner, shall provide the Committee such administrative services, funds, facilities, staff and other support services as may be necessary for the performance of its functions under this order.
(b) Cooperation. Each executive agency and department shall cooperate and comply with the policies and recommendations of the Committee issued pursuant to this order, except where the Director of Central Intelligence determines that compliance would jeopardize intelligence sources and methods. To the extent permitted by law and subject to the availability of appropriations, executive agencies and departments shall provide such support as may be necessary to enable the Committee to perform its duties and responsibilities under this order.
(c) Compliance. The Secretary shall be responsible for monitoring Federal agency compliance with the policies and recommendations of the Committee.
Sec. 7. Judicial Review. This order is intended only to improve the internal management of the Federal Government, and is not intended, and should not be construed, to create any right or benefit, substantive or procedural, enforceable at law by a party against the United States, its agencies, its officers, or its employees.


Ex. Ord. No. 13327. Federal Real Property Asset Management
Ex. Ord. No. 13327, Feb. 4, 2004, 69 F.R. 5897, as amended by Ex. Ord. No. 13423, § 11(c), Jan. 24, 2007, 72 F.R. 3923; Ex. Ord. No. 13693, § 16(d), Mar. 19, 2015, 80 F.R. 15881, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including section 121(a) of title 40, United States Code, and in order to promote the efficient and economical use of Federal real property resources in accordance with their value as national assets and in the best interests of the Nation, it is hereby ordered as follows:
Section 1. Policy. It is the policy of the United States to promote the efficient and economical use of America’s real property assets and to assure management accountability for implementing Federal real property management reforms. Based on this policy, executive branch departments and agencies shall recognize the importance of real property resources through increased management attention, the establishment of clear goals and objectives, improved policies and levels of accountability, and other appropriate action.
Sec. 2. Definition and Scope. (a) For the purpose of this executive order, Federal real property is defined as any real property owned, leased, or otherwise managed by the Federal Government, both within and outside the United States, and improvements on Federal lands. For the purpose of this order, Federal real property shall exclude: interests in real property assets that have been disposed of for public benefit purposes pursuant to section 484 of title 40, United States Code [now 40 U.S.C. 541–555], and are now held in private ownership; land easements or rights-of-way held by the Federal Government; public domain land (including lands withdrawn for military purposes) or land reserved or dedicated for national forest, national park, or national wildlife refuge purposes except for improvements on those lands; land held in trust or restricted fee status for individual Indians or Indian tribes; and land and interests in land that are withheld from the scope of this order by agency heads for reasons of national security, foreign policy, or public safety.
(b) This order shall not be interpreted to supersede any existing authority under law or by executive order for real property asset management, with the exception of the revocation of Executive Order 12512 of April 29, 1985 [formerly set out as a note above], in section 8 of this order.
Sec. 3. Establishment and Responsibilities of Agency Senior Real Property Officer. (a) The heads of all executive branch departments and agencies cited in sections 901(b)(1) and (b)(2) of title 31, United States Code, and the Secretary of Homeland Security, shall designate among their senior management officials, a Senior Real Property Officer. Such officer shall have the education, training, and experience required to administer the necessary functions of the position for the particular agency.
(b) The Senior Real Property Officer shall develop and implement an agency asset management planning process that meets the form, content, and other requirements established by the Federal Real Property Council established in section 4 of this order. The initial agency asset management plan will be submitted to the Office of Management and Budget on a date determined by the Director of the Office of Management and Budget. In developing this plan, the Senior Real Property Officer shall:
(i) identify and categorize all real property owned, leased, or otherwise managed by the agency, including, where applicable, those properties outside the United States in which the lease agreements and arrangements reflect the host country currency or involve alternative lease plans or rental agreements;
(ii) prioritize actions to be taken to improve the operational and financial management of the agency’s real property inventory;
(iii) make life-cycle cost estimations associated with the prioritized actions;
(iv) identify legislative authorities that are required to address these priorities;
(v) identify and pursue goals, with appropriate deadlines, consistent with and supportive of the agency’s asset management plan and measure progress against such goals;
(vi) incorporate planning and management requirements for historic property under Executive Order 13287 of March 3, 2003 [54 U.S.C. 306101 note], and for environmental management under other Executive Orders; and
(vii) identify any other information and pursue any other actions necessary to the appropriate development and implementation of the agency asset management plan.
(c) The Senior Real Property Officer shall be responsible, on an ongoing basis, for monitoring the real property assets of the agency so that agency assets are managed in a manner that is:
(i) consistent with, and supportive of, the goals and objectives set forth in the agency’s overall strategic plan under section 306 of title 5, United States Code;
(ii) consistent with the real property asset management principles developed by the Federal Real Property Council established in section 4 of this order; and
(iii) reflected in the agency asset management plan.
(d) The Senior Real Property Officer shall, on an annual basis, provide to the Director of the Office of Management and Budget and the Administrator of General Services:
(i) information that lists and describes real property assets under the jurisdiction, custody, or control of that agency, except for classified information; and
(ii) any other relevant information the Director of the Office of Management and Budget or the Administrator of General Services may request for inclusion in the Government-wide listing of all Federal real property assets and leased property.
(e) The designation of the Senior Real Property Officer shall be made by agencies within 30 days after the date of this order.
Sec. 4. Establishment of a Federal Real Property Council. (a) A Federal Real Property Council (Council) is established, within the Office of Management and Budget for administrative purposes, to develop guidance for, and facilitate the success of, each agency’s asset management plan. The Council shall be composed exclusively of all agency Senior Real Property Officers, the Controller of the Office of Management and Budget, the Administrator of General Services, and any other full-time or permanent part-time Federal officials or employees as deemed necessary by the Chairman of the Council. The Deputy Director for Management of the Office of Management and Budget shall also be a member and shall chair the Council. The Office of Management and Budget shall provide funding and administrative support for the Council, as appropriate.
(b) The Council shall provide a venue for assisting the Senior Real Property Officers in the development and implementation of the agency asset management plans. The Council shall work with the Administrator of General Services to establish appropriate performance measures to determine the effectiveness of Federal real property management. Such performance measures shall include, but are not limited to, evaluating the costs and benefits involved with acquiring, repairing, maintaining, operating, managing, and disposing of Federal real properties at particular agencies. Specifically, the Council shall consider, as appropriate, the following performance measures:
(i) life-cycle cost estimations associated with the agency’s prioritized actions;
(ii) the costs relating to the acquisition of real property assets by purchase, condemnation, exchange, lease, or otherwise;
(iii) the cost and time required to dispose of Federal real property assets and the financial recovery of the Federal investment resulting from the disposal;
(iv) the operating, maintenance, and security costs at Federal properties, including but not limited to the costs of utility services at unoccupied properties;
(v) the environmental costs associated with ownership of property, including the costs of environmental restoration and compliance activities;
(vi) changes in the amounts of vacant Federal space;
(vii) the realization of equity value in Federal real property assets;
(viii) opportunities for cooperative arrangements with the commercial real estate community; and
(ix) the enhancement of Federal agency productivity through an improved working environment. The performance measures shall be designed to enable the heads of executive branch agencies to track progress in the achievement of Government-wide property management objectives, as well as allow for comparing the performance of executive branch agencies against industry and other public sector agencies.
(c) The Council shall serve as a clearinghouse for executive agencies for best practices in evaluating actual progress in the implementation of real property enhancements. The Council shall also work in conjunction with the President’s Management Council to assist the efforts of the Senior Real Property Officials and the implementation of agency asset management plans.
(d) The Council shall be organized and hold its first meeting within 60 days of the date of this order. The Council shall hold meetings not less often than once a quarter each fiscal year.
Sec. 5. Role of the General Services Administration. (a) The Administrator of General Services shall, to the extent permitted by law and in consultation with the Federal Real Property Council, provide policy oversight and guidance for executive agencies for Federal real property management; manage selected properties for an agency at the request of that agency and with the consent of the Administrator; delegate operational responsibilities to an agency where the Administrator determines it will promote efficiency and economy, and where the receiving agency has demonstrated the ability and willingness to assume such responsibilities; and provide necessary leadership in the development and maintenance of needed property management information systems.
(b) The Administrator of General Services shall publish common performance measures and standards adopted by the Council.
(c) The Administrator of General Services, in consultation with the Federal Real Property Council, shall establish and maintain a single, comprehensive, and descriptive database of all real property under the custody and control of all executive branch agencies, except when otherwise required for reasons of national security. The Administrator shall collect from each executive branch agency such descriptive information, except for classified information, as the Administrator considers will best describe the nature, use, and extent of the real property holdings of the Federal Government.
(d) The Administrator of General Services, in consultation with the Federal Real Property Council, may establish data and other information technology (IT) standards for use by Federal agencies in developing or upgrading Federal agency real property information systems in order to facilitate reporting on a uniform basis. Those agencies with particular IT standards and systems in place and in use shall be allowed to continue with such use to the extent that they are compatible with the standards issued by the Administrator.
Sec. 6. General Provisions. (a) The Director of the Office of Management and Budget shall review, through the management and budget review processes, the efforts of departments and agencies in implementing their asset management plans and achieving the Government-wide property management policies established pursuant to this order.
(b) The Office of Management and Budget and the General Services Administration shall, in consultation with the landholding agencies, develop legislative initiatives that seek to improve Federal real property management through the adoption of appropriate industry management techniques and the establishment of managerial accountability for implementing effective and efficient real property management practices.
(c) Nothing in this order shall be construed to impair or otherwise affect the authority of the Director of the Office of Management and Budget with respect to budget, administrative, or legislative proposals.
(d) Nothing in this order shall be construed to affect real property for the use of the President, Vice President, or, for protective purposes, the United States Secret Service.
Sec. 7. Public Lands. In order to ensure that Federally owned lands, other than the real property covered by this order, are managed in the most effective and economic manner, the Departments of Agriculture and the Interior shall take such steps as are appropriate to improve their management of public lands and National Forest System lands and shall develop appropriate legislative proposals necessary to facilitate that result.
Sec. 8. Executive Order 12512 of April 29, 1985, is hereby revoked.
Sec. 9. Judicial Review. This order is intended only to improve the internal management of the executive branch and is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity, against the United States, its departments, agencies, or other entities, its officers or employees, or any other person.
[Section 3(b)(vi) of Ex. Ord. No. 13327 was amended by Ex. Ord. No. 13423 by substituting “other executive orders” for “Executive Order 13148 of April 21, 2000” and by Ex. Ord. No. 13693 by substituting “other Executive Orders” for “Executive Order 13148 of April 21, 2000”. Text of Ex. Ord. No. 13327 set out above reflects the amendment made by Ex. Ord. No. 13693.]


Disposing of Unneeded Federal Real Estate—Increasing Sales Proceeds, Cutting Operating Costs, and Improving Energy Efficiency
Memorandum of President of the United States, June 10, 2010, 75 F.R. 33987, provided:
Memorandum for the Heads of Executive Departments and Agencies
My Administration is committed to eliminating all forms of Government waste and to leading by example as our Nation transitions to a clean energy economy. For decades, the Federal Government, the largest property owner and energy user in the United States, has managed more real estate than necessary to effectively support its programs and missions. Both taxpayer dollars and energy resources are being wasted to maintain these excess assets. In addition, many of the properties necessary for the Government’s work are not operated efficiently, resulting in wasted funds and excessive greenhouse gas pollution. For example, over the past decade, the private sector reduced its data center footprint by capitalizing on innovative technologies to increase efficiencies. However, during that same period, the Federal Government experienced a substantial increase in the number of data centers, leading to increased energy consumption, real property expenditures, and operations and maintenance costs. Past attempts at reducing the Federal Government’s civilian real property assets produced small savings and had a minor impact on the condition and performance of mission-critical properties. These efforts were not sufficiently comprehensive in disposing of excess real estate and did not emphasize making more efficient use of existing assets.
To eliminate wasteful spending of taxpayer dollars, save energy and water, and further reduce greenhouse gas pollution, I hereby direct executive departments and agencies (agencies) to accelerate efforts to identify and eliminate excess properties. Agencies shall also take immediate steps to make better use of remaining real property assets as measured by utilization and occupancy rates, annual operating cost, energy efficiency, and sustainability. To the extent permitted by law, agency actions shall include accelerating cycle times for identifying excess assets and disposing of surplus assets; eliminating lease arrangements that are not cost effective; pursuing consolidation opportunities within and across agencies in common asset types (such as data centers, office space, warehouses, and laboratories); increasing occupancy rates in current facilities through innovative approaches to space management and alternative workplace arrangements, such as telework; and identifying offsetting reductions in inventory when new space is acquired. Agency actions taken under this memorandum shall align with and support the actions to measure and reduce resource use and greenhouse gas emissions in Federal facilities pursuant to [former] Executive Order 13514 of October 5, 2009 (Federal Leadership in Environmental, Energy, and Economic Performance), and the Federal Data Center Consolidation Initiative, which was announced by the Office of Management and Budget (OMB) in February 2010.
In total, agency efforts required by this memorandum should produce no less than $3 billion in cost savings by the end of fiscal year 2012, yielded from increased proceeds from the sale of assets and reduced operating, maintenance, and energy expenses from disposals or other space consolidation efforts, including leases that are ended. This is in addition to the Department of Defense’s Base Realignment and Closure efforts that are expected to achieve $9.8 billion in savings from fiscal year 2010 to fiscal year 2012, of which $5 billion is a direct result of reduced operating and maintenance from disposals or other consolidation efforts. In addition, in order to address the growth of data centers across the Federal Government, agencies shall immediately adopt a policy against expanding data centers beyond current levels, and shall develop plans to consolidate and significantly reduce data centers within 5 years. Agencies shall submit their plans to OMB for review by August 30, 2010.
To achieve these goals, the Director of the OMB shall develop, in consultation with the Administrator of General Services and the Federal Real Property Council established pursuant to Executive Order 13327 of February 4, 2004 (Federal Real Property Asset Management), within 90 days of the date of this memorandum, guidance for actions agencies should take to carry out the requirements of this memorandum. The guidance shall include agency-specific targets to achieve $3 billion in cost savings and shall be developed in consultation with the agencies. The Administrator of General Services, in consultation with the Director of the OMB, shall coordinate agency efforts to satisfy the requirements of this memorandum and shall submit to the President periodic reports on the results achieved.
This memorandum shall be implemented consistent with applicable law and is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.
The Director of the OMB is hereby authorized and directed to publish this memorandum in the Federal Register.

Barack Obama.




§ 122. Prohibition on sex discrimination(a) Prohibition.—With respect to a program or activity carried on or receiving federal assistance under this subtitle, an individual may not be excluded from participation, denied benefits, or otherwise discriminated against based on sex.

(b) Enforcement.—Subsection (a) shall be enforced through agency provisions and rules similar to those already established with respect to racial and other discrimination under title VI of the Civil Rights Act of 1964 (42 U.S.C. 2000d et seq.). However, this remedy is not exclusive and does not prejudice or remove any other legal remedies available to an individual alleging discrimination.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1070.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


12240:476.June 30, 1949, ch. 288, title VI, § 606, as added Pub. L. 94–519, § 8, Oct. 17, 1976, 90 Stat. 2456.



Editorial Notes

References in TextThe Civil Rights Act of 1964, referred to in subsec. (b), is Pub. L. 88–352, July 2, 1964, 78 Stat. 241, as amended. Title VI of the Act is classified generally to subchapter V (§ 2000d et seq.) of chapter 21 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 2000a of Title 42 and Tables.



§ 123. Civil remedies for fraud(a) In General.—In connection with the procurement, transfer or disposition of property under this subtitle, a person that uses or causes to be used, or enters into an agreement, combination, or conspiracy to use or cause to be used, a fraudulent trick, scheme, or device for the purpose of obtaining or aiding to obtain, for any person, money, property, or other benefit from the Federal Government—(1) shall pay to the Government an amount equal to the sum of—(A) $2,000 for each act;

(B) two times the amount of damages sustained by the Government because of each act; and

(C) the cost of suit;


(2) if the Government elects, shall pay to the Government, as liquidated damages, an amount equal to two times the consideration that the Government agreed to give to the person, or that the person agreed to give to the Government; or

(3) if the Government elects, shall restore to the Government the money or property fraudulently obtained, with the Government retaining as liquidated damages, the money, property, or other consideration given to the Government.


(b) Additional Remedies and Criminal Penalties.—The civil remedies provided in this section are in addition to all other civil remedies and criminal penalties provided by law.

(c) Immunity of Government Officials.—An officer or employee of the Government is not liable (except for an individual’s own fraud) or accountable for collection of a purchase price that is determined to be uncollectible by the federal agency responsible for property if the property is transferred or disposed of in accordance with this subtitle and with regulations prescribed under this subtitle.

(d) Jurisdiction and Venue.—(1) Definition.—In this subsection, the term “district court” means a district court of the United States or a district court of a territory or possession of the United States.

(2) In general.—A district court has original jurisdiction of an action arising under this section, and venue is proper, if at least one defendant resides or may be found in the court’s judicial district. Jurisdiction and venue are determined without regard to the place where acts were committed.

(3) Additional defendant outside judicial district.—A defendant that does not reside and may not be found in the court’s judicial district may be brought in by order of the court, to be served personally, by publication, or in another reasonable manner directed by the court.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1070.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


123(a)40:489(b).June 30, 1949, ch. 288, title II, § 209, 63 Stat. 392.
123(b)40:489(d).
123(c)40:489(a).
123(d)40:489(c).


In subsection (a), before clause (1), the words “under this subtitle” are substituted for “hereunder” because “hereunder” probably means under the Federal Property and Administrative Services Act of 1949 which is restated in subtitle I of the revised title (except as noted in section 111 of the revised title and the accompanying revision note). The words “or engage in”, “or engaged in”, “securing or”, and “secure or” are omitted as unnecessary. The word “money” is substituted for “payment” for consistency in the section.
In subsection (a)(1)(B), the words “because of each act” are substituted for “by reason thereof” for clarity.
In subsection (a)(2), the words “or any Federal agency” and “or any Federal agency, as the case may be” are omitted as unnecessary.
In subsection (a)(3), the words “fraudulently obtained” are substituted for “thus secured and obtained” for clarity and to eliminate unnecessary words.
In subsection (d)(1), the word “several” is omitted as unnecessary. The words “the District Court of the United States for the District of Columbia” in section 209(c) of the Federal Property and Administrative Services Act of 1949 are omitted as included in “a district court of the United States” because of sections 88 and 132(a) of title 28.
Subsection (d)(2) is substituted for “[D]istrict courts . . . within whose jurisdictional limits the person, or persons, doing or committing such act, or any one of them, resides or shall be found, shall wheresoever such act may have been done or committed, have full power and jurisdiction to hear, try, and determine such suit” for clarity and to use terminology consistent with title 28, especially 28:1331 and 1391(b).
In subsection (d)(3), the words “A defendant that does not reside and may not be found in the court’s judicial district” are substituted for “and such person or persons as are not inhabitants of or found within the district in which suit is brought” for clarity and to use terminology consistent with title 28, especially 28:1331 and 1391(b).



§ 124. Agency use of amounts for property management
Amounts appropriated, allocated, or available to a federal agency for purposes similar to the purposes in section 121 of this title or subchapter I (except section 506), II, or III of chapter 5 of this title may be used by the agency for the disposition of property under this subtitle, and for the care and handling of property pending the disposition, if the Director of the Office of Management and Budget authorizes the use.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1071.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


12440:475(b).June 30, 1949, ch. 288, title VI, § 603(b), formerly § 503(b), 63 Stat. 403; renumbered [§] 603(b), Sept. 5, 1950, ch. 849, § 6(a), (b), 64 Stat. 583.


The words “heretofore or hereafter” are omitted as unnecessary. The words “Director of the Office of Management and Budget” are substituted for “Director of the Bureau of the Budget” in section 603(b) of the Federal Property and Administrative Services Act of 1949 because the office of Director of the Bureau of the Budget was redesignated the Director of the Office of Management and Budget by section 102(b) of Reorganization Plan No. 2 of 1970 (84 Stat. 2085). Section 102 of Reorganization Plan No. 2 of 1970, was repealed by section 5(b) of the Act of September 13, 1982 (Public Law 97–258, 96 Stat. 1085), the first section of which enacted Title 31, United States Code, but the successor provision, 31:502, continued the designation as Director of the Office of Management and Budget.



§ 125. Library memberships
Amounts appropriated may be used, when authorized by the Administrator of General Services, for payment in advance for library memberships in societies whose publications are available to members only, or to members at a lower price than that charged to the general public.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1071.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


12540:475(a).June 30, 1949, ch. 288, title VI, § 603(a), formerly § 503(a), 63 Stat. 403; renumbered [§] 603(a), Sept. 5, 1950, ch. 849, § 6(a), (b), 64 Stat. 583; Sept. 5, 1950, ch. 849, § 7(g), 64 Stat. 590.


The words “such sums as may be necessary to carry out the provisions of this Act” are omitted as unnecessary.



§ 126. Reports to Congress
The Administrator of General Services, at times the Administrator considers desirable, shall submit a report to Congress on the administration of this subtitle. The report shall include any recommendation for amendment of this subtitle that the Administrator considers appropriate and shall identify any law that is obsolete because of the enactment or operation of this subtitle.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1071.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


12640:492.June 30, 1949, ch. 288, title II, § 212, formerly § 210, 63 Stat. 393; renumbered § 212, Sept. 5, 1950, ch. 849, § 5(a), 64 Stat. 580.


The words “in January of each year and” are omitted pursuant to section 3003 of the Federal Reports Elimination and Sunset Act of 1995 (31 U.S.C. 1113 note). See, also, page 174 of House Document No. 103–7.





CHAPTER 3—ORGANIZATION OF GENERAL SERVICES ADMINISTRATION




SUBCHAPTER I—GENERAL


Sec.


301.Establishment.


302.Administrator and Deputy Administrator.


303.Federal Acquisition Service.


304.Federal information centers.


305.Electronic Government and information technologies.



SUBCHAPTER II—ADMINISTRATIVE


311.Personnel.


312.Transfer and use of amounts for major equipment acquisitions.11 Section repealed by Pub. L. 111–8 without corresponding amendment of chapter analysis.


313.Tests of materials.



SUBCHAPTER III—FUNDS


321.Acquisition Services Fund.


[322.Repealed.]


323.Consumer Information Center Fund.




Editorial Notes
Amendments2006—Pub. L. 109–313, §§ 2(a)(2), 3(h)(3), Oct. 6, 2006, 120 Stat. 1734, 1736, substituted “Federal Acquisition Service” for “Functions” in item 303 and “Acquisition Services Fund” for “General Supply Fund” in item 321 and struck out item 322 “Information Technology Fund”.
2002—Pub. L. 107–347, title I, § 102(a)(2), Dec. 17, 2002, 116 Stat. 2910, added item 305.


SUBCHAPTER I—GENERAL
§ 301. Establishment
The General Services Administration is an agency in the executive branch of the Federal Government.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1071.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30140:751(a).June 30, 1949, ch. 288, title I, § 101(a), 63 Stat. 379.



Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the General Services Administration, including the functions of the Administrator of General Services relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 121(g)(5), 203(3), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.

5-Year Plans for Federal Building Construction and Land Port-of-Entry ProjectsPub. L. 111–117, div. C, title V, Dec. 16, 2009, 123 Stat. 3188, provided in part: “That for fiscal year 2011 and thereafter, the annual budget submission to Congress for the General Services Administration shall include a detailed 5-year plan for Federal building construction projects with a yearly update of total projected future funding needs: Provided further, That for fiscal year 2011 and thereafter, the annual budget submission to Congress for the General Services Administration shall, in consultation with U.S. Customs and Border Protection, include a detailed 5-year plan for Federal land port-of-entry projects with a yearly update of total projected future funding needs”.

Similar provisions were contained in the following prior appropriation act:
Pub. L. 111–8, div. D, title V, Mar. 11, 2009, 123 Stat. 660.

Executive Documents
REORGANIZATION PLAN NO. 18 OF 1950Eff. July 1, 1950, 15 F.R. 3177, 64 Stat. 1270Prepared by the President and transmitted to the Senate and the House of Representatives in Congress assembled, March 13, 1950, pursuant to the provisions of the Reorganization Act of 1949, approved June 20, 1949 [see 5 U.S.C. 901 et seq.].

BUILDING AND SPACE MANAGEMENT FUNCTIONS
Section 1. Transfer of Space Assignment and Leasing FunctionsAll functions with respect to acquiring space in buildings by lease, and all functions with respect to assigning and reassigning space in buildings for use by agencies (including both space acquired by lease and space in Government-owned buildings), are hereby transferred from the respective agencies in which such functions are now vested to the Administrator of General Services, exclusive, however, of all such functions with respect to—
(a) space in buildings located in any foreign country;
(b) space in buildings which are located on the grounds of any fort, camp, post, arsenal, Navy yard, naval training station, air-field, proving ground, military supply depot, or school, or of any similar facility, of the Department of Defense, unless and to such extent as a permit for its use shall have been issued by the Secretary of Defense or his duly authorized representative;
(c) space occupied by the Post Office Department in post-office buildings and space acquired by lease for post-office purposes; and
(d) space in other Government-owned buildings which the Administrator of General Services finds are wholly or predominantly utilized for the special purposes of the agency having the custody thereof and are not generally suitable for the use of other agencies (including but not limited to hospitals, housing, laboratories, mints, manufacturing plants, and penal institutions), and space acquired by lease for any such purpose:
Provided, That the space needs of the Post Office Department shall be given priority in the assignment and reassignment of space in post office buildings.

Sec. 2. Transfer of Office Building Management FunctionsAll functions with respect to the operation, maintenance, and custody of office buildings owned by the Government and of office buildings or parts thereof acquired by lease, including those post-office buildings which, as determined by the Director of the Bureau of the Budget, are not used predominantly for post-office purposes, are hereby transferred from the respective agencies in which now vested to the Administrator of General Services, exclusive, however, of all such functions with respect to—
(a) any building located in any foreign country;
(b) any building located on the grounds of any fort, camp, post, arsenal, navy yard, naval training station, air field, proving ground, military supply depot, or school, or of any similar facility, of the Department of Defense, unless and to such extent as a permit for its use by another agency or agencies shall have been issued by the Secretary of Defense or his duly authorized representative;
(c) any building which the Administrator of General Services finds to be a part of a group of buildings which are (1) located in the same vicinity, (2) are utilized wholly or predominantly for the special purposes of the agency having custody thereof, and (3) are not generally suitable for the use of other agencies; and
(d) the Treasury Building, the Bureau of Engraving and Printing Building, the buildings occupied by the National Bureau of Standards, and the buildings under the jurisdiction of the regents of the Smithsonian Institution.
[References to National Bureau of Standards deemed to refer to National Institute of Standards and Technology pursuant to section 5115(c) of Pub. L. 100–418, set out as a Change of Name note under 15 U.S.C. 271.]

Sec. 3. Performance of Transferred Functions(a) The Administrator of General Services may from time to time make such provisions as he shall deem appropriate authorizing the performance by any other officer, or by any agency or employee, of the General Services Administration of any function transferred to such Administrator by the provisions of this reorganization plan.
(b) When authorized by the Administrator of General Services, any function transferred to him by the provisions of this reorganization plan may be performed by the head of any agency of the executive branch of the Government or, subject to the direction and control of any such agency head, by such officers, employees, and organizational units under the jurisdiction of such agency head as such agency head may designate: Provided, That functions with respect to post-office buildings shall not be delegated under the authority of this subsection to the head of any agency other than the Postmaster General.
(c) The Administrator of General Services shall prescribe such regulations as he deems desirable for the economical and effective performance of the functions transferred by the provisions of this reorganization plan.

Sec. 4. Transfer of Personnel, Property, Records, and FundsThere shall be transferred from time to time, between the agencies concerned and for use in connection with the functions transferred by the provisions of this reorganization plan, so much of the personnel, property, records, and unexpended balances (available or to be made available) of appropriations, allocations, and other funds, relating to such functions, as may be necessary for the performance of said functions. Such further measures and dispositions as the Director of the Bureau of the Budget shall determine to be necessary in order to effectuate the transfers provided for in this section shall be carried out in such manner as the Director shall direct and by such agencies as he shall designate.

Sec. 5. Effective DateThe provisions of this reorganization plan shall take effect on the 1st day of July 1950.
[The Post Office Department has been redesignated the United States Postal Service pursuant to Pub. L. 91–375, § 6(o), Aug. 12, 1970, 84 Stat. 783, set out as a note preceding section 101 of Title 39, Postal Service.]

Message of the PresidentTo the Congress of the United States:
I transmit herewith Reorganization Plan No. 18 of 1950, prepared in accordance with the provisions of the Reorganization Act of 1949. The plan transfers to the Administrator of General Services the functions of the various Federal agencies with respect to leasing and assigning general-purpose space in buildings and the operation, maintenance, and custody of office buildings. Since such authority is already largely concentrated in the General Services Administration with respect to the District of Columbia, the plan principally relates to the administration of these functions in the field.
The transfers made by this plan will promote more economical leasing, better utilization of building space, and more efficient operation of Government-controlled office buildings. They will effectuate the recommendations of the Commission on Organization of the Executive Branch of the Government with respect to concentrating in the General Services Administration the responsibility for space allotment and the operation of Government buildings outside of the District of Columbia. Likewise, they will extend the principles laid down by the Congress in enacting the Federal Property and Administrative Services Act of 1949 to another important area of Government-wide administrative services—the administration of Government office buildings and general-purpose building space in the field.
Within the District of Columbia, one agency, the Public Buildings Service of the General Services Administration, has long had the operation and custody of most Government buildings and the leasing and assignment of space for executive agencies. Thus, nearly all requests for building space are handled by a single organization which is responsible for seeing that agencies are properly and efficiently housed. This arrangement has proved its worth and has repeatedly been approved by the Congress.
Outside of the National Capital, however, responsibility for the acquisition and control of building space and the operation of Government buildings is widely diffused. A variety of agencies operate and control general-purpose buildings. If quarters are not available in Federal buildings, each agency ordinarily does its own leasing. As a result, in some cases Federal agencies have contracted for space at high rentals at the very time that other agencies have been giving up surplus low-cost space.
The assignment of space in Government-owned buildings outside of Washington is also divided among a number of agencies. While the Public Buildings Service constructs a large part of the Government buildings, it operates and controls the assignment of space in only a small proportion of them. The Post Office Department operates and allocates the space in post-office buildings, several hundred of which contain substantial amounts of office space available for other agencies. During and immediately after the war several other Federal agencies acquired office buildings in the field. As their activities have contracted, surplus space in many of these structures has become available for other uses.
This plan concentrates in the General Services Administration the responsibility for the leasing and assignment of what is termed general-purpose building space; that is, space which is suitable for the uses of a number of Federal agencies. It specifically excludes space in buildings at military posts, arsenals, navy yards, and similar defense installations and space in hospitals, laboratories, factories, and other special-purpose buildings.
Also, the plan excludes the Post Office Department from the transfer of leasing authority since the Department has a highly developed organization for this purpose, and it limits the transfer of space assignment authority in post-office buildings to the space not occupied by the Department. Further, it gives the needs of the Post Office Department priority in the assignment of space in post-office buildings. Thus, the plan amply safeguards the interests of the Post Office Department while making it possible to include the general office space in post-office buildings in any given city with other similar space under Federal control in planning and executing an efficient program for housing Government agencies in that area.
In addition, the plan transfers to the General Services Administration the operation, maintenance, and custody of office buildings owned or leased by the Government, including those post-office buildings which are not used predominantly for post-office purposes. This will make it possible to establish a single organization for the operation and maintenance of Government office buildings in principal cities in the field as has proved desirable in the National Capital. Since many post offices are in fact primarily large office buildings, the plan includes in this transfer the post-office buildings which are not used predominantly for post-office purposes. This will relieve the Post Office Department of a considerable expenditure for building operation and maintenance which properly should not be charged against postal revenues.
While the plan effects a broad transfer of functions with respect to leasing and assignment of space and the operation and maintenance of office buildings, it specifically authorizes the Administrator of General Services to delegate the performance of any part of these functions to other agencies subject to such regulations as he deems desirable for economical and effective administration. In this the plan follows the pattern adopted by the Federal Property and Administrative Services Act of 1949 for other branches of property management. In large urban centers where numerous Federal units are located unified administration of space activities by the General Services Administration will normally be advantageous. On the other hand, in the smaller communities it will no doubt be desirable to delegate the work back to the agencies directly affected, to be carried on under standards laid down by the Administrator of General Services. The plan provides ample flexibility for working out the most effective administrative arrangement for each type of situation.
The fundamental soundness and economy of centralized administration of building space have been amply demonstrated in the National Capital. By virtue of unified control it has been possible since the war to accomplish far-reaching changes which have consolidated agencies in much fewer locations, released many of the rented buildings, and greatly reduced the cost of housing the Government establishment. Similar procedures applied in the larger centers of field activity should produce substantial savings.
After investigation, I have found, and hereby declare, that each reorganization contained in this plan is necessary to accomplish one or more of the purposes set forth in section 2(a) of the Reorganization Act of 1949.
While it is not possible at this time to calculate the reduction in expenditures which will result from this plan, it can safely be predicted that it will produce substantial savings. I am confident that this reorganization plan will constitute a significant improvement in Federal business practice and will bring about an important increase in efficiency in housing Government agencies.

Harry S Truman.



Ex. Ord. No. 13538. Establishing the President’s Management Advisory Board
Ex. Ord. No. 13538, Apr. 19, 2010, 75 F.R. 20895, as amended by Ex. Ord. No. 13652, § 4, Sept. 30, 2013, 78 F.R. 61818, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
Section 1. Establishment. There is established within the General Services Administration (GSA) the President’s Management Advisory Board (PMAB).
Sec. 2. Mission. (a) The PMAB shall provide the President and the President’s Management Council (PMC) advice and recommendations on effective strategies for the implementation of best business practices on matters related to Federal Government management and operation, with a particular focus on productivity, the application of technology, and customer service.
(b) The functions of the PMAB shall be advisory only.
Sec. 3. Membership. (a) The PMAB shall consist of not more than 18 members, one of whom shall be the Deputy Director for Management of the Office of Management and Budget (DDM). The remaining 17 members shall be appointed by the President from among distinguished citizens from outside the Federal Government who are qualified on the basis of a proven record of sound judgment in leading or governing large, complex, or innovative private sector corporations or entities and a wealth of top-level business experience in the areas of executive management, audit and finance, human resources and compensation, customer service, streamlining operations, and technology. Each of these 17 members may serve as a representative of his or her industry, trade group, public interest group, or other organization or group. The composition of the PMAB shall reflect the views of diverse stakeholders.
(b) The DDM shall serve as Chair of the PMAB. The Chair shall convene and preside at meetings of the PMAB, determine its agenda, and direct its work.
(c) Members appointed by the President shall serve for a term of 2 years and shall be eligible for reappointment. Members may continue to serve after the expiration of their terms until the appointment of a successor.
Sec. 4. Administration. (a) The General Services Administration shall provide funding and administrative support for the PMAB to the extent permitted by law and within existing appropriations.
(b) All executive departments, agencies, and offices shall provide information and assistance to the PMAB as the Chair may request for purposes of carrying out the PMAB’s functions, to the extent permitted by law.
(c) The PMAB shall have a staff headed by an Executive Director, who shall be a full-time or permanent part-time Federal employee appointed by the Chair. The PMAB shall also have a Designated Federal Officer (DFO) in accordance with the Federal Advisory Committee Act, as amended (5 U.S.C. App.) (FACA). The Executive Director may serve as the DFO.
(d) Members of the PMAB shall serve without compensation, but shall be allowed travel expenses, including per diem in lieu of subsistence, as authorized by law for persons serving intermittently in Government service (5 U.S.C. 5701–5707), consistent with the availability of funds.
Sec. 5. Termination. The PMAB shall terminate 2 years after the date of this order unless extended by the President.
Sec. 6. General Provisions. (a) Insofar as the FACA may apply to the PMAB, any functions of the President under that Act, except that of reporting to the Congress, shall be performed by the Administrator of General Services in accordance with the guidelines that have been issued by the Administrator of General Services.
(b) Nothing in this order shall be construed to impair or otherwise affect:
(i) authority granted by law to an executive department, agency, or the head thereof; or
(ii) functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Barack Obama.



Extension of Term of President’s Management Advisory Board
Term of President’s Management Advisory Board extended until Sept. 30, 2017, by Ex. Ord. No. 13708, Sept. 30, 2015, 80 F.R. 60271, set out as a note under section 14 of the Federal Advisory Committee Act in the Appendix to Title 5, Government Organization and Employees.
Previous extensions of term of President’s Management Advisory Board were contained in the following prior Executive Orders:
Ex. Ord. No. 13652, Sept. 30, 2013, 78 F.R. 61817, extended term until Sept. 30, 2015.
Ex. Ord. No. 13591, Nov. 23, 2011, 76 F.R. 74623, extended term until Sept. 30, 2013.



§ 302. Administrator and Deputy Administrator(a) Administrator.—The Administrator of General Services is the head of the General Services Administration. The Administrator is appointed by the President with the advice and consent of the Senate. The Administrator shall perform functions subject to the direction and control of the President.

(b) Deputy Administrator.—The Administrator shall appoint a Deputy Administrator of General Services. The Deputy Administrator shall perform functions designated by the Administrator. The Deputy Administrator is Acting Administrator of General Services during the absence or disability of the Administrator and, unless the President designates another officer of the Federal Government, when the office of Administrator is vacant.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1072.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30240:751(b), (c).June 30, 1949, ch. 288, title I, § 101(b), (c), 63 Stat. 379.





§ 303. Federal Acquisition Service(a) Establishment.—There is established in the General Services Administration a Federal Acquisition Service. The Administrator of General Services shall appoint a Commissioner of the Federal Acquisition Service, who shall be the head of the Federal Acquisition Service.

(b) Functions.—Subject to the direction and control of the Administrator of General Services, the Commissioner of the Federal Acquisition Service shall be responsible for carrying out functions related to the uses for which the Acquisition Services Fund is authorized under section 321 of this title, including any functions that were carried out by the entities known as the Federal Supply Service and the Federal Technology Service and such other related functions as the Administrator considers appropriate.

(c) Regional Executives.—The Administrator may appoint Regional Executives in the Federal Acquisition Service, to carry out such functions within the Federal Acquisition Service as the Administrator considers appropriate.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1072; Pub. L. 109–313, § 2(a)(1), Oct. 6, 2006, 120 Stat. 1734.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


303(a)(1)40:752(a).June 30, 1949, ch. 288, title I, § 102, 63 Stat. 380; Sept. 5, 1950, ch. 849, § 6(a), 64 Stat. 583.
303(a)(2)40:752(c).
303(b)40:753.June 30, 1949, ch. 288, title I, § 103, 63 Stat. 380.


In subsection (a)(1), the text of 40:752(a) (2d, last sentences) is omitted as executed.
Subsection (a)(2) is substituted for 40:752(c) to eliminate obsolete language.
In subsection (b), the text of 40:753(a) (related to Public Roads) is omitted because the Bureau of Public Roads was transferred to the Department of Commerce under section 1 of Reorganization Plan No. 7 of 1949 (eff. Aug. 20, 1949, 63 Stat. 1070), and subsequently transferred to the Department of Transportation under the Department of Transportation Act (Public Law 89–670, 80 Stat. 931). The text of 40:753(a) (last sentence related to Federal Works Agency transfers) and (b) is omitted as executed.

Editorial Notes
Amendments2006—Pub. L. 109–313 amended section catchline and text generally. Prior to amendment, text read as follows:
“(a) Bureau of Federal Supply.—
“(1) Transfer of functions.—Subject to paragraph (2), the functions of the Administrator of General Services include functions related to the Bureau of Federal Supply in the Department of the Treasury that, immediately before July 1, 1949, were functions of—
“(A) the Bureau;
“(B) the Director of the Bureau;
“(C) the personnel of the Bureau; or
“(D) the Secretary of the Treasury.
“(2) Functions not transferred.—The functions of the Administrator of General Services do not include functions retained in the Department of the Treasury under section 102(c) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380).
“(b) Federal Works Agency and Commissioner of Public Buildings.—The functions of the Administrator of General Services include functions related to the Federal Works Agency and functions related to the Commissioner of Public Buildings that, immediately before July 1, 1949, were functions of—
“(1) the Federal Works Agency;
“(2) the Federal Works Administrator; or
“(3) the Commissioner of Public Buildings.”

Statutory Notes and Related Subsidiaries

Change of Name
Pub. L. 109–313, § 2(c), Oct. 6, 2006, 120 Stat. 1735, provided that: 
“Any reference in any other Federal law, Executive order, rule, regulation, reorganization plan, or delegation of authority, or in any document—
“(1) to the Federal Supply Service is deemed to refer to the Federal Acquisition Service;

“(2) to the GSA Federal Technology Service is deemed to refer to the Federal Acquisition Service;

“(3) to the Commissioner of the Federal Supply Service is deemed to refer to the Commissioner of the Federal Acquisition Service; and

“(4) to the Commissioner of the GSA Federal Technology Service is deemed to refer to the Commissioner of the Federal Acquisition Service.”




Effective Date of 2006 AmendmentAmendment by Pub. L. 109–313 effective 60 days after Oct. 6, 2006, see section 6 of Pub. L. 109–313, set out as a note under section 5316 of Title 5, Government Organization and Employees.

Executive Documents

Emergency Preparedness Functions
For assignment of certain emergency preparedness functions to the Administrator of General Services, see Parts 1, 2, and 18 of Ex. Ord. No. 12656, Nov. 18, 1988, 53 F.R. 47491, set out as a note under section 5195 of Title 42, The Public Health and Welfare.



§ 304. Federal information centers
The Administrator of General Services may establish within the General Services Administration a nationwide network of federal information centers for the purpose of providing the public with information about the programs and procedures of the Federal Government and for other appropriate and related purposes.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1072.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


30440:760.June 30, 1949, ch. 288, title I, § 112, as added Pub. L. 95–491, § 2(a), Oct. 20, 1978, 92 Stat. 1641.


The text of 40:760(b) is omitted as unnecessary because of section 121(b)(1) of the revised title. The text of 40:760(c) is omitted because the authorization for fiscal year ending September 30, 1980 is obsolete and the authorization for “such sums as may be necessary” for succeeding years is unnecessary.



§ 305. Electronic Government and information technologies
The Administrator of General Services shall consult with the Administrator of the Office of Electronic Government on programs undertaken by the General Services Administration to promote electronic Government and the efficient use of information technologies by Federal agencies.
(Added Pub. L. 107–347, title I, § 102(a)(1), Dec. 17, 2002, 116 Stat. 2910.)

Statutory Notes and Related Subsidiaries
Effective DateSection effective 120 days after Dec. 17, 2002, see section 402(a) of Pub. L. 107–347, set out as a note under section 3601 of Title 44, Public Printing and Documents.




SUBCHAPTER II—ADMINISTRATIVE
§ 311. Personnel(a) Appointment and Compensation.—The Administrator of General Services, subject to chapters 33 and 51 and subchapter III of chapter 53 of title 5, may appoint and fix the compensation of personnel necessary to carry out chapters 1, 3, and 5 of this title and division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41.

(b) Temporary Employment.—The Administrator may procure the temporary or intermittent services of experts or consultants under section 3109 of title 5 to the extent the Administrator finds necessary to carry out chapters 1, 3, and 5 of this title and division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41.

(c) Personnel From Other Agencies.—Notwithstanding section 973 of title 10 or any other law, in carrying out functions under this subtitle the Administrator may use the services of personnel (including armed services personnel) from an executive agency other than the General Services Administration with the consent of the head of the agency.

(d) Detail of Field Personnel to District of Columbia.—The Administrator, in the Administrator’s discretion, may detail field personnel of the Administration to the District of Columbia for temporary duty for a period of not more than 30 days in any one case. Subsistence or similar expenses may not be allowed for an employee on temporary duty in the District of Columbia under this paragraph.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1072; Pub. L. 111–350, § 5(l)(5), Jan. 4, 2011, 124 Stat. 3851.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


311(a)–(c)40:758.June 30, 1949, ch. 288, title II, § 208, 63 Stat. 391; Sept. 5, 1950, ch. 849, § 7(b), (c), 64 Stat. 590.
311(d)40:253.June 23, 1913, ch. 3, § 1 (proviso on p. 17), 38 Stat. 17.


In subsections (a) and (b), the words “and title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.)” are added to provide an accurate literal translation of the words “this Act”, meaning the Federal Property and Administrative Services Act of 1949. See the revision note under section 111 of this title. Reference to title V of this Act is omitted as obsolete because of the Act of October 22, 1968 (Public Law 90–620, 82 Stat. 1238), the first section of which enacted Title 44, United States Code. The responsibilities of the Administrator of General Services under title V were given to the Archivist of the United States, National Historical Publications and Records Commission, and Advisory Committee on the Records of Congress.
In subsection (a), the words “subject to chapters 33 and 51 and subchapter III of chapter 53 of title 5” are substituted for “subject to the civil-service and classification laws” because of section 7(b) of the Act of September 6, 1966 (Public Law 89–554, 80 Stat. 631), the first section of which enacted Title 5, United States Code.
In subsection (b), the words “under section 3109 of title 5” are substituted for “(not in excess of one year)” and “or organizations thereof, including stenographic reporting services, by contract or appointment, and in such cases such service shall be without regard to the civil-service and classification laws, and except in the case of stenographic reporting services by organizations, without regard to section 5 of title 41” for clarity and to eliminate unnecessary words.
In subsection (c), the words “section 973 of title 10” are substituted for “section 1222 of the Revised Statutes (10 U. S. C. 576)” in section 208(c) of the Federal Property and Administrative Services Act of 1949 because of section 49(b) of the Act of August 10, 1956 (ch. 1041, 70A Stat. 640), the first section of which enacted Title 10, United States Code, and section 4(a)(5) and (6) of the Act of January 2, 1968 (Public Law 90–235, 81 Stat. 759). The words “personnel (including armed services personnel) from an executive agency other than the General Services Administration” are substituted for “officials, officers, and other personnel in other executive agencies, including personnel of the armed services” for clarity and to eliminate unnecessary words.
In subsection (d), the words “On and after June 23, 1913” are omitted as obsolete. The word “Administrator” is substituted for “Secretary of the Treasury” [subsequently changed to “Federal Works Administrator” because of section 301 of Reorganization Plan No. I of 1939 (eff. July 1, 1939, 53 Stat. 1426)], and the word “Administration” [meaning the General Services Administration] is substituted for “public-buildings service” and “Office of the Supervising Architect” [subsequently changed to “Public Buildings Administration” because of section 1 of Executive Order No. 6166 (eff. June 10, 1933) and section 303 of Reorganization Plan No. I of 1939 (eff. July 1, 1939, 53 Stat. 1427)], because of section 103(a) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380), which is restated as section 303(c) [303(b)] of the revised title. The words “such as supervising superintendents, superintendents, junior superintendents, and inspectors of the several classes” are omitted as unnecessary.

Editorial Notes
Amendments2011—Subsecs. (a), (b). Pub. L. 111–350 substituted “division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41” for “title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.)”.



[§ 312. Repealed. Pub. L. 111–8, div. D, title V, § 518(c)(1), Mar. 11, 2009, 123 Stat. 665]

Section, Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1073, related to transfer and use of amounts for major equipment acquisitions.



§ 313. Tests of materials(a) Scope.—This section applies to any article or commodity tendered by a producer or vendor for sale or lease to the General Services Administration or to any procurement authority acting under the direction and control of the Administrator of General Services pursuant to this subtitle.

(b) Authority To Conduct Tests.—The Administrator, in the Administrator’s discretion and with the consent of the producer or vendor, may have tests conducted, in a manner the Administrator specifies, to—(1) determine whether an article or commodity conforms to prescribed specifications and standards; or

(2) aid in the development of specifications and standards.


(c) Fees.—(1) In general.—The Administrator shall charge the producer or vendor a fee for the tests.

(2) Amount of fee if tests predominantly serve interest of producer or vendor.—If the Administrator determines that conducting the tests predominantly serves the interest of the producer or vendor, the Administrator shall fix the fee in an amount that will recover the costs of conducting the tests, including all components of the costs, determined in accordance with accepted accounting principles.

(3) Amount of fee if tests do not predominantly serve interest of producer or vendor.—If the Administrator determines that conducting the tests does not predominantly serve the interest of the producer or vendor, the Administrator shall fix the fee in an amount the Administrator determines is reasonable for furnishing the testing service.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1073.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


313(a)40:756(g) (1st sentence words before 1st comma).June 30, 1949, ch. 288, title I, § 109(g) (1st–3d sentences), as added Sept. 5, 1950, ch. 849, § 3(b), 64 Stat. 579; Pub. L. 86–591, July 5, 1960, 74 Stat. 330.
313(b)40:756(g) (1st sentence words after 1st comma).
313(c)40:756(g) (2d, 3d sentences).


In subsection (b), the word “contemplated” is omitted as unnecessary.




SUBCHAPTER III—FUNDS
§ 321. Acquisition Services Fund(a) Existence.—The Acquisition Services Fund is a special fund in the Treasury.

(b) Composition.—(1) In general.—The Fund is composed of amounts authorized to be transferred to the Fund or otherwise made available to the Fund.

(2) Other credits.—The Fund shall be credited with all reimbursements, advances, and refunds or recoveries relating to personal property or services procured through the Fund, including—(A) the net proceeds of disposal of surplus personal property; and

(B) receipts from carriers and others for loss of, or damage to, personal property; and

(C) receipts from agencies charged fees pursuant to rates established by the Administrator.


(3) Cost and capital requirements.—The Administrator shall determine the cost and capital requirements of the Fund for each fiscal year and shall develop a plan concerning such requirements in consultation with the Chief Financial Officer of the General Services Administration. Any change to the cost and capital requirements of the Fund for a fiscal year shall be approved by the Administrator. The Administrator shall establish rates to be charged agencies provided, or to be provided, supply of personal property and non-personal services through the Fund, in accordance with the plan.

(4) Deposit of fees.—Fees collected by the Administrator under section 313 of this title may be deposited in the Fund to be used for the purposes of the Fund.


(c) Uses.—(1) In general.—The Fund is available for use by or under the direction and control of the Administrator for—(A) procuring, for the use of federal agencies in the proper discharge of their responsibilities—(i) personal property (including the purchase from or through the Director of the Government Publishing Office, for warehouse issue, of standard forms, blankbook work, standard specifications, and other printed material in common use by federal agencies and not available through the Superintendent of Documents);

(ii) nonpersonal services; and

(iii) personal services related to the provision of information technology (as defined in section 11101(6) of this title);


(B) paying the purchase price, cost of transportation of personal property and services, and cost of personal services employed directly in the repair, rehabilitation, and conversion of personal property; and

(C) paying other direct costs of, and indirect costs that are reasonably related to, contracting, procurement, inspection, storage, management, distribution, and accountability of property and nonpersonal services provided by the General Services Administration or by special order through the Administration.


(2) Other uses.—The Fund may be used for the procurement of personal property and nonpersonal services authorized to be acquired by—(A) mixed-ownership Government corporations;

(B) the municipal government of the District of Columbia; or

(C) a requisitioning non-federal agency when the function of a federal agency authorized to procure for it is transferred to the Administration.



(d) Payment for Property and Services.—(1) In general.—For property or services procured through the Fund for requisitioning agencies, the agencies shall pay prices the Administrator fixes under this subsection.

(2) Prices fixed by administrator.—The Administrator shall fix prices at levels sufficient to recover—(A) so far as practicable—(i) the purchase price;

(ii) the transportation cost;

(iii) inventory losses;

(iv) the cost of personal services employed directly in the repair, rehabilitation, and conversion of personal property;

(v) the cost of personal services employed directly in providing information technology (as defined in section 11101(6) of this title); and

(vi) the cost of amortization and repair of equipment used for lease or rent to executive agencies; and


(B) properly allocable costs payable by the Fund under subsection (c)(1)(C).


(3) Timing of payments.—(A) Payment in advance.—A requisitioning agency shall pay in advance when the Administrator determines that there is insufficient capital otherwise available in the Fund. Payment in advance may also be made under an agreement between a requisitioning agency and the Administrator.

(B) Prompt reimbursement.—If payment is not made in advance, the Administration shall be reimbursed promptly out of amounts of the requisitioning agency in accordance with accounting procedures approved by the Comptroller General.

(C) Failure to make prompt reimbursement.—The Administrator may obtain reimbursement by the issuance of transfer and counterwarrants, or other lawful transfer documents, supported by itemized invoices, if payment is not made by a requisitioning agency within 45 days after the later of—(i) the date of billing by the Administrator; or

(ii) the date on which actual liability for personal property or services is incurred by the Administrator.




(e) Reimbursement for Equipment Purchased for Congress.—The Administrator may accept periodic reimbursement from the Senate and from the House of Representatives for the cost of any equipment purchased for the Senate or the House of Representatives with money from the Fund. The amount of each periodic reimbursement shall be computed by amortizing the total cost of each item of equipment over the useful life of the equipment, as determined by the Administrator, in consultation with the Sergeant at Arms and Doorkeeper of the Senate or the Chief Administrative Officer of the House of Representatives, as appropriate.

(f) Transfer of Uncommitted Balances.—Following the close of each fiscal year, after making provision for a sufficient level of inventory of personal property to meet the needs of Federal agencies, the replacement cost of motor vehicles, and other anticipated operating needs reflected in the cost and capital plan developed under subsection (b), the uncommitted balance of any funds remaining in the Fund shall be transferred to the general fund of the Treasury as miscellaneous receipts.

(g) Audits.—The Comptroller General shall audit the Fund in accordance with the provisions of chapter 35 of title 31 and report the results of the audits.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1074; Pub. L. 109–313, § 3(d)–(g), (h)(2), Oct. 6, 2006, 120 Stat. 1735, 1736; Pub. L. 113–235, div. H, title I, § 1301(d), Dec. 16, 2014, 128 Stat. 2537.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


321(a)40:756(a) (1st sentence).June 30, 1949, ch. 288, title I, § 109(a)–(c), (e), (f), 63 Stat. 382; Sept. 5, 1950, ch. 849, §§ 1, 2(a), (b), 3(a), 64 Stat. 578, 579; July 12, 1952, ch. 703, § 1(c)–(e), 66 Stat. 593; Pub. L. 87–372, Oct. 4, 1961, 75 Stat. 802; Pub. L. 87–600, § 1(a), (b), (d), Aug. 24, 1962, 76 Stat. 401; Pub. L. 93–604, title VII, § 701, Jan. 2, 1975, 88 Stat. 1963; Pub. L. 94–273, § 2(19), Apr. 21, 1976, 90 Stat. 375; Pub. L. 100–202, § 101(m) [title VI, § 619(a), (b)], Dec. 22, 1987, 101 Stat. 1329–427.
321(b)(1)40:756(a) (2d sentence).
321(b)(2)40:756(c).
321(b)(3)40:756(g) (last sentence).June 30, 1949, ch. 288, title I, § 109(g) (last sentence), as added Sept. 5, 1950, ch. 849, § 3(b), 64 Stat. 579; Pub. L. 86–591, July 5, 1960, 74 Stat. 330.
321(c)(1)40:756(a) (last sentence).
321(c)(2)40:756(f).
321(d)40:756(b).
321(e)40:756b.Pub. L. 99–500, § 151, Oct. 18, 1986, 100 Stat. 1783–352; Pub. L. 99–591, § 151, Oct. 30, 1986, 100 Stat. 3341–355; Pub. L. 100–202, § 101(i) [title I, § 4], Dec. 22, 1987, 101 Stat. 1329–294; Pub. L. 104–186, title II, § 221(15), Aug. 20, 1996, 110 Stat. 1750.
321(f)(1)40:756(e)(1).
321(f)(2)40:756a.Pub. L. 97–12, title I, (proviso in par. under heading “General Supply Fund”), June 5, 1981, 95 Stat. 75.
321(g)40:756(e)(2).


In subsection (b)(1), the words “the assets of the general supply fund (including any surplus therein) created by section 3 of the Act of February 27, 1929 (45 Stat. 1342; 41 U.S.C. 7c), and transferred to the Administrator by section 752 of this title” and “the fund shall assume all of the liabilities, obligations, and commitments of the general supply fund created by such Act of February 27, 1929” are omitted as executed and obsolete.
In subsection (b)(2)(B), the words “Amounts credited under this paragraph” are substituted for “and the same” for clarity.
In subsection (c)(2), the words “Subject to the requirements of subsections (a) to (e) of this section” are omitted as unnecessary.
In subsection (d)(1), the words “For property or services procured through the Fund for requisitioning agencies” are added for clarity.
In subsection (d)(2)(B), the words “with respect to the supplies or services concerned” are omitted as included in “properly allocable costs”.
In subsection (e), the text of 40:756b(b) and the words “Notwithstanding any other provision of law” are omitted as unnecessary.
In subsection (f)(2), the words “on and after June 5, 1981” are omitted as obsolete.

Editorial Notes
Amendments2006—Pub. L. 109–313, § 3(h)(2), substituted “Acquisition Services Fund” for “General Supply Fund” in section catchline.
Subsecs. (a), (b). Pub. L. 109–313, § 3(d), amended subsecs. (a) and (b) generally. Prior to amendment, subsecs. (a) and (b) related to the existence and composition, respectively, of the General Supply Fund.
Subsec. (c)(1)(A)(iii). Pub. L. 109–313, § 3(e), added cl. (iii).
Subsec. (d)(2)(A)(v), (vi). Pub. L. 109–313, § 3(f), added cl. (v) and redesignated former cl. (v) as (vi).
Subsec. (f). Pub. L. 109–313, § 3(g), amended heading and text of subsec. (f) generally. Prior to amendment, text read as follows:
“(1) Surplus deposited in treasury.—As of September 30 of each year, any surplus in the Fund above the amounts transferred or appropriated to establish and maintain the Fund (all assets, liabilities, and prior losses considered) shall be deposited in the Treasury as miscellaneous receipts.
“(2) Surplus retained.—From any surplus generated by operation of the Fund, the Administrator may retain amounts necessary to maintain a sufficient level of inventory of personal property to meet the needs of the federal agencies.”

Statutory Notes and Related Subsidiaries

Change of Name
“Director of the Government Publishing Office” substituted for “Public Printer” in subsec. (c)(1)(A)(i) on authority of section 1301(d) of Pub. L. 113–235, set out as a note under section 301 of Title 44, Public Printing and Documents.

Effective Date of 2006 AmendmentAmendment by Pub. L. 109–313 effective 60 days after Oct. 6, 2006, see section 6 of Pub. L. 109–313, set out as a note under section 5316 of Title 5, Government Organization and Employees.

Acquisition Services FundPub. L. 109–313, § 3(a)–(c), Oct. 6, 2006, 120 Stat. 1735, provided that:
“(a) Abolishment of General Supply Fund and Information Technology Fund.—The General Supply Fund and the Information Technology Fund in the Treasury are hereby abolished.

“(b) Transfers.—Capital assets and balances remaining in the General Supply Fund and the Information Technology Fund as in existence immediately before this section takes effect [see Effective Date of 2006 Amendment note above] shall be transferred to the Acquisition Services Fund and shall be merged with and be available for the purposes of the Acquisition Services Fund under section 321 of title 40, United States Code (as amended by this Act).

“(c) Assumption of Obligations.—Any liabilities, commitments, and obligations of the General Supply Fund and the Information Technology Fund as in existence immediately before this section takes effect shall be assumed by the Acquisition Services Fund.”






[§ 322. Repealed. Pub. L. 109–313, § 3(h)(1), Oct. 6, 2006, 120 Stat. 1736]

Section, Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1076, related to an Information Technology Fund in the Treasury.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective 60 days after Oct. 6, 2006, see section 6 of Pub. L. 109–313, set out as an Effective Date of 2006 Amendment note under section 5316 of Title 5, Government Organization and Employees.



§ 323. Consumer Information Center Fund 11 So in original. Probably should be “Federal Citizen Services Fund”.(a) Existence.—There is in the Treasury a Federal Citizen Services Fund, General Services Administration, for the purpose of disseminating Federal Government information to the public and for other related purposes.

(b) Deposits.—Money shall be deposited into the Fund from—(1) appropriations from the Treasury for Federal Citizen Services activities;

(2) user fees from the public;

(3) reimbursements from other federal agencies for costs of distributing publications; and

(4) any other income incident to Center 22 So in original. See 2009 Amendment notes below. activities.


(c) Expenditures.—Money deposited into the Fund is available for expenditure for Center 2 activities in amounts specified in appropriation laws. The Fund shall assume all liabilities, obligations, and commitments of the Center 2 account.

(d) Unobligated Balances.—Any unobligated balances at the end of a fiscal year remain in the Fund and are available for authorization in appropriation laws for subsequent fiscal years.

(e) Gift Account.—The Center 2 may accept and deposit to this account gifts for purposes of defraying the costs of printing, publishing, and distributing consumer information and educational materials and undertaking other consumer information activities. In addition to amounts appropriated or otherwise made available, the Center 2 may expend the gifts for these purposes and any balance remains available for expenditure.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1077; Pub. L. 111–8, div. D, title V, § 516, Mar. 11, 2009, 123 Stat. 664.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


323(a)–(d)40:761.Pub. L. 98–63, title I, § 101 (1st–9th sentences in par. under heading “Consumer Information Center Fund”), July 30, 1983, 97 Stat. 321.
323(e)40:761a.Pub. L. 105–65, title III, (last proviso in par. under heading “Consumer Information Center Fund”), Oct. 27, 1997, 111 Stat. 1377.


In this section, the text of 40:761 (6th–last sentences) is omitted as obsolete.
In subsection (a), the words “Notwithstanding any other provision of law” are omitted as unnecessary.
In subsection (b), the words “for fiscal year 1983 and subsequent fiscal years” are omitted as obsolete and unnecessary.
In subsection (e), the words “Notwithstanding any other provision of law” and “during fiscal year 1998 and hereafter” are omitted as unnecessary.

Editorial Notes
Amendments2009—Subsec. (a). Pub. L. 111–8 substituted “Federal Citizen Services” for “Consumer Information Center” and struck out “consumer” after “Federal Government”.
Subsec. (b)(1). Pub. L. 111–8 substituted “Federal Citizen Services” for “Consumer Information Center”.





CHAPTER 5—PROPERTY MANAGEMENT




SUBCHAPTER I—PROCUREMENT AND WAREHOUSING


Sec.


501.Services for executive agencies.


502.Services for other entities.


503.Exchange or sale of similar items.


504.Agency cooperation for inspection.


505.Exchange or transfer of medical supplies.


506.Inventory controls and systems.



SUBCHAPTER II—USE OF PROPERTY


521.Policies and methods.


522.Reimbursement for transfer of excess property.


523.Excess real property located on Indian reservations.


524.Duties of executive agencies.


525.Excess personal property for federal agency grantees.


526.Temporary assignment of excess real property.


527.Abandonment, destruction, or donation of property.


528.Utilization of excess furniture.


529.Annual executive agency reports on excess personal property.



SUBCHAPTER III—DISPOSING OF PROPERTY


541.Supervision and direction.


542.Care and handling.


543.Method of disposition.


544.Validity of transfer instruments.


545.Procedure for disposal.


546.Contractor inventories.


547.Agricultural commodities, foods, and cotton or woolen goods.


548.Surplus vessels.


549.Donation of personal property through state agencies.


550.Disposal of real property for certain purposes.


551.Donations to American Red Cross.


552.Abandoned or unclaimed property on Government premises.


553.Property for correctional facility, law enforcement, and emergency management response purposes.


554.Property for development or operation of a port facility.


555.Donation of law enforcement canines to handlers.


556.Disposal of dredge vessels.


557.Donation of books to Free Public Library.


558.Donation of forfeited vessels.


559.Advice of Attorney General with respect to antitrust law.



SUBCHAPTER IV—PROCEEDS FROM SALE OR TRANSFER


571.General rules for deposit and use of proceeds.


572.Real property.


573.Personal property.


574.Other rules regarding proceeds.



SUBCHAPTER V—OPERATION OF BUILDINGS AND RELATED ACTIVITIES


581.General authority of Administrator of General Services.


582.Management of buildings by Administrator of General Services.


583.Construction of buildings.


584.Assignment and reassignment of space.


585.Lease agreements.


586.Charges for space and services.


587.Telecommuting and other alternative workplace arrangements.


588.Movement and supply of office furniture.


589.Installation, repair, and replacement of sidewalks.


590.Child care.


591.Purchase of electricity.


592.Federal Buildings Fund.


593.Protection for veterans preference employees.



SUBCHAPTER VI—MOTOR VEHICLE POOLS AND TRANSPORTATION SYSTEMS


601.Purposes.


602.Authority to establish motor vehicle pools and transportation systems.


603.Process for establishing motor vehicle pools and transportation systems.


604.Treatment of assets taken over to establish motor vehicle pools and transportation systems.


605.Payment of costs.


606.Regulations related to operation.


607.Records.


608.Scrip, tokens, tickets.


609.Identification of vehicles.


610.Discontinuance of motor vehicle pool or system.


611.Duty to report violations.



SUBCHAPTER VII—PROPERTY MANAGEMENT


621.Definitions.


622.Collocation among United States Postal Service properties.


623.Establishment of a Federal Real Property Council.


624.Information on certain leasing authorities.



Editorial Notes



Amendments




2016—Pub. L. 114–318, § 3(b)(1), Dec. 16, 2016, 130 Stat. 1613, added item for subchapter VII and items 621 to 624.


SUBCHAPTER I—PROCUREMENT AND WAREHOUSING
§ 501. Services for executive agencies(a) Authority of Administrator of General Services.—(1) In general.—The Administrator of General Services shall take action under this subchapter for an executive agency—(A) to the extent that the Administrator of General Services determines that the action is advantageous to the Federal Government in terms of economy, efficiency, or service; and

(B) with due regard to the program activities of the agency.


(2) Exemption for defense.—The Secretary of Defense may exempt the Department of Defense from an action taken by the Administrator of General Services under this subchapter, unless the President directs otherwise, whenever the Secretary determines that an exemption is in the best interests of national security.


(b) Procurement and Supply.—(1) Functions.—(A) In general.—The Administrator of General Services shall procure and supply personal property and nonpersonal services for executive agencies to use in the proper discharge of their responsibilities, and perform functions related to procurement and supply including contracting, inspection, storage, issue, property identification and classification, transportation and traffic management, management of public utility services, and repairing and converting.

(B) Public utility contracts.—A contract for public utility services may be made for a period of not more than 10 years.


(2) Policies and methods.—(A) In general.—The Administrator of General Services shall prescribe policies and methods for executive agencies regarding the procurement and supply of personal property and nonpersonal services and related functions.

(B) Controlling regulation.—Policies and methods prescribed by the Administrator of General Services under this paragraph are subject to regulations prescribed by the Administrator for Federal Procurement Policy under division B (except sections 1704 and 2303) of subtitle I of title 41.



(c) Representation.—(1) For transportation and other public utility services used by executive agencies, the Administrator of General Services shall represent the agencies—(A) in negotiations with carriers and other public utilities; and

(B) in proceedings involving carriers or other public utilities before federal and state regulatory bodies.


(2) Prior to representing any installation of the Department of Defense in any proceeding under this subsection, the Administrator or any persons or entities acting on behalf of the Administrator shall—(A) notify the senior mission commander of the installation; and

(B) solicit and represent the interests of the installation as determined by the installation’s senior mission commander.



(d) Facilities.—The Administrator of General Services shall operate, for executive agencies, warehouses, supply centers, repair shops, fuel yards, and other similar facilities. After consultation with the executive agencies affected, the Administrator of General Services shall consolidate, take over, or arrange for executive agencies to operate the facilities.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1079; Pub. L. 111–350, § 5(l)(6), Jan. 4, 2011, 124 Stat. 3851; Pub. L. 115–232, div. B, title XXVIII, § 2826, Aug. 13, 2018, 132 Stat. 2270.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


501(a)40:481(a) (words before cl. (1), last proviso).June 30, 1949, ch. 288, title II, § 201(a), 63 Stat. 383; Pub. L. 93–400, § 15(1), Aug. 30, 1974, 88 Stat. 800; Pub. L. 96–83, § 10(a), Oct. 10, 1979, 93 Stat. 652; Pub. L. 98–191, §§ 8(d)(1), 9(a)(2), Dec. 1, 1983, 97 Stat. 1331.
501(b)40:481(a)(1), (3).
501(c)40:481(a)(4).
501(d)40:481(a)(2).


In subsection (a)(2), the words “from time to time” are omitted as unnecessary. The words “Department of Defense” are substituted for “National Military Establishment” in section 201(a) (last proviso) of the Federal Property and Administrative Services Act of 1949, because the Department of Defense was deemed to succeed the National Military Establishment under section 12(a) and (g) of the National Security Act Amendments of 1949 (ch. 412, 63 Stat. 591). The words “or which may be taken” are omitted as unnecessary.
In subsection (b)(2)(B), the words “subject to regulations” are substituted for “subject to regulations and regulations” in section 201(a)(1) of the Federal Property and Administrative Services Act of 1949 to correct an error resulting from an inconsistency between section 8(d)(1) and section 9(a)(2) of the Office of Federal Procurement Policy Act Amendments of 1983 (Public Law 98–191, 97 Stat. 1331).

Editorial Notes
Amendments2018—Subsec. (c). Pub. L. 115–232 designated existing provisions as par. (1), redesignated former pars. (1) and (2) as subpars. (A) and (B), respectively, of par. (1), and added par. (2).
2011—Subsec. (b)(2)(B). Pub. L. 111–350 substituted “division B (except sections 1704 and 2303) of subtitle I of title 41” for “the Office of Federal Procurement Policy Act (41 U.S.C. 401 et seq.)”.



§ 502. Services for other entities(a) Federal Agencies, Mixed-Ownership Government Corporations, and the District of Columbia.—On request, the Administrator of General Services shall provide, to the extent practicable, any of the services specified in section 501 of this title to—(1) a federal agency;

(2) a mixed-ownership Government corporation (as defined in section 9101 of title 31); or

(3) the District of Columbia.


(b) Qualified Nonprofit Agencies.—(1) In general.—On request, the Administrator may provide, to the extent practicable, any of the services specified in section 501 of this title to an agency that is—(A)(i) a qualified nonprofit agency for the blind (as defined in section 8501(7) of title 41); or

(ii) a qualified nonprofit agency for other severely disabled (as defined in section 8501(6) of title 41); and


(B) providing a commodity or service to the Federal Government under chapter 85 of title 41.


(2) Use of services.—A nonprofit agency receiving services under this subsection shall use the services directly in making or providing to the Government a commodity or service that has been determined by the Committee for Purchase From People Who Are Blind or Severely Disabled under section 8503 of title 41 to be suitable for procurement by the Government.


(c) Use of Certain Supply Schedules.—(1) In general.—The Administrator may provide for the use by State or local governments of Federal supply schedules of the General Services Administration for the following:(A) Automated data processing equipment (including firmware), software, supplies, support equipment, and services (as contained in Federal supply classification code group 70).

(B) Alarm and signal systems, facility management systems, firefighting and rescue equipment, law enforcement and security equipment, marine craft and related equipment, special purpose clothing, and related services (as contained in Federal supply classification code group 84 or any amended or subsequent version of that Federal supply classification group).


(2) Voluntary use.—In any case of the use by a State or local government of a Federal supply schedule pursuant to paragraph (1), participation by a firm that sells to the Federal Government through the supply schedule shall be voluntary with respect to a sale to the State or local government through such supply schedule.

(3) Definitions.—In this subsection:(A) The term “State or local government” includes any State, local, regional, or tribal government, or any instrumentality thereof (including any local educational agency or institution of higher education).

(B) The term “tribal government” means—(i) the governing body of any Indian tribe, band, nation, or other organized group or community located in the continental United States (excluding the State of Alaska) that is recognized as eligible for the special programs and services provided by the United States to Indians because of their status as Indians, and

(ii) any Alaska Native regional or village corporation established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.).


(C) The term “local educational agency” has the meaning given that term in section 7013 of the Elementary and Secondary Education Act of 1965.

(D) The term “institution of higher education” has the meaning given that term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).



(d) Use of Supply Schedules for Certain Goods and Services.—(1) In general.—The Administrator may provide for the use by State or local governments of Federal supply schedules of the General Services Administration for goods or services that are to be used to facilitate recovery from a major disaster declared by the President under the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), to facilitate disaster preparedness or response, or to facilitate recovery from terrorism or nuclear, biological, chemical, or radiological attack.

(2) Determination by secretary of homeland security.—The Secretary of Homeland Security shall determine which goods and services qualify as goods and services described in paragraph (1) before the Administrator provides for the use of the Federal supply schedule relating to such goods and services.

(3) Voluntary use.—In the case of the use by a State or local government of a Federal supply schedule pursuant to paragraph (1), participation by a firm that sells to the Federal Government through the supply schedule shall be voluntary with respect to a sale to the State or local government through such supply schedule.

(4) Definitions.—The definitions in subsection (c)(3) shall apply for purposes of this subsection.


(e) Use of Supply Schedules by the Red Cross and Other Qualified Organizations.—(1) In general.—The Administrator may provide for the use by the American National Red Cross and other qualified organizations of Federal supply schedules. Purchases under this authority by the American National Red Cross shall be used in furtherance of the purposes of the American National Red Cross set forth in section 300102 of title 36, United States Code. Purchases under this authority by other qualified organizations shall be used in furtherance of purposes determined to be appropriate to facilitate emergency preparedness and disaster relief and set forth in guidance by the Administrator of General Services, in consultation with the Administrator of the Federal Emergency Management Agency.

(2) Limitation.—The authority under this subsection may not be used to purchase supplies for resale.

(3) Qualified organization.—In this subsection, the term “qualified organization” means a relief or disaster assistance organization as described in section 309 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5152).


(f) Duty of Users Regarding Use of Supply Schedules.—All users of Federal supply schedules, including non-Federal users, shall use the schedules in accordance with the ordering guidance provided by the Administrator of General Services.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1080; Pub. L. 107–347, title II, § 211(a), Dec. 17, 2002, 116 Stat. 2939; Pub. L. 109–364, div. A, title VIII, § 833(a), Oct. 17, 2006, 120 Stat. 2332; Pub. L. 110–248, § 2, June 26, 2008, 122 Stat. 2316; Pub. L. 111–263, §§ 2–4, Oct. 8, 2010, 124 Stat. 2787, 2788; Pub. L. 111–350, § 5(l)(7), Jan. 4, 2011, 124 Stat. 3851; Pub. L. 114–95, title IX, § 9215(www), Dec. 10, 2015, 129 Stat. 2191.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


502(a)40:481(b)(1).June 30, 1949, ch. 288, title II, § 201(b), 63 Stat. 384; Sept. 5, 1950, ch. 849, § 8(b), 64 Stat. 591; Pub. L. 103–355, title I, § 1555, Oct. 13, 1994, 108 Stat. 3300; Pub. L. 105–61, title IV, § 413, Oct. 10, 1997, 111 Stat. 1300.
502(b)40:481(b)(2).


In subsection (b)(2), the words “the authority of” in 40:481(b)(2)(B) are omitted as unnecessary. The words “Committee for Purchase From People Who Are Blind or Severely Disabled” are substituted for [“]Committee for Purchase from the Blind and Other Severely Handicapped” because of section 911(a) of the Rehabilitation Act Amendments of 1992 (Public Law 102–569, 106 Stat. 4486) and section 301 of the Rehabilitation Act Amendments of 1993 (Public Law 103–73, 107 Stat. 736).

Editorial Notes

References in TextThe Alaska Native Claims Settlement Act, referred to in subsec. (c)(3)(B)(ii), is Pub. L. 92–203, Dec. 18, 1971, 85 Stat. 688, as amended, which is classified generally to chapter 33 (§ 1601 et seq.) of Title 43, Public Lands. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 43 and Tables.
Section 7013 of the Elementary and Secondary Education Act of 1965, referred to in subsec. (c)(3)(C), is classified to section 7713 of Title 20, Education.
The Robert T. Stafford Disaster Relief and Emergency Assistance Act, referred to in subsec. (d)(1), is Pub. L. 93–288, May 22, 1974, 88 Stat. 143, as amended, which is classified principally to chapter 68 (§ 5121 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 5121 of Title 42 and Tables.

Amendments2015—Subsec. (c)(3)(C). Pub. L. 114–95 substituted “section 7013 of the Elementary and Secondary Education Act of 1965” for “section 8013 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713)”.
2011—Subsec. (b)(1)(A)(i). Pub. L. 111–350, § 5(l)(7)(A), substituted “section 8501(7) of title 41” for “section 5(3) of the Javits-Wagner-O’Day Act (41 U.S.C. 48b(3))”.
Subsec. (b)(1)(A)(ii). Pub. L. 111–350, § 5(l)(7)(B), substituted “disabled (as defined in section 8501(6) of title 41)” for “handicapped (as defined in section 5(4) of the Javits-Wagner-O’Day Act (41 U.S.C. 48b(4)))”.
Subsec. (b)(1)(B). Pub. L. 111–350, § 5(l)(7)(C), substituted “chapter 85 of title 41” for “the Javits-Wagner-O’Day Act (41 U.S.C. 46 et seq.)”.
Subsec. (b)(2). Pub. L. 111–350, § 5(l)(7)(D), substituted “section 8503 of title 41” for “section 2 of the Javits-Wagner-O’Day Act (41 U.S.C. 47)”.
2010—Subsec. (d)(1). Pub. L. 111–263, § 4, inserted “, to facilitate disaster preparedness or response,” after “Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.)”.
Subsec. (e). Pub. L. 111–263, § 2, added subsec. (e).
Subsec. (f). Pub. L. 111–263, § 3, added subsec. (f).
2008—Subsec. (c)(1). Pub. L. 110–248 substituted “Administration for the following:” for “Administration for automated”, inserted “(A) Automated” before “data processing”, and added subpar. (B).
2006—Subsec. (d). Pub. L. 109–364 added subsec. (d).
2002—Subsec. (c). Pub. L. 107–347 added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 2015 AmendmentAmendment by Pub. L. 114–95 effective Dec. 10, 2015, except with respect to certain noncompetitive programs and competitive programs, see section 5 of Pub. L. 114–95, set out as a note under section 6301 of Title 20, Education.

Effective Date of 2002 AmendmentAmendment by Pub. L. 107–347 effective 120 days after Dec. 17, 2002, see section 402(a) of Pub. L. 107–347, set out as an Effective Date note under section 3601 of Title 44, Public Printing and Documents.

ProceduresPub. L. 109–364, div. A, title VIII, § 833(b), Oct. 17, 2006, 120 Stat. 2332, provided that: “Not later than 30 days after the date of the enactment of this Act [Oct. 17, 2006], the Administrator of General Services shall establish procedures to implement subsection (d) of section 502 of title 40, United States Code (as added by subsection (a)).”


Public Land Management Agency FoundationsPub. L. 108–352, § 9, Oct. 21, 2004, 118 Stat. 1396, provided that: “Employees of the foundations established by Acts of Congress to solicit private sector funds on behalf of Federal land management agencies shall qualify for General Service Administration contract airfares.”




§ 503. Exchange or sale of similar items(a) Authority of Executive Agencies.—In acquiring personal property, an executive agency may exchange or sell similar items and may apply the exchange allowance or proceeds of sale in whole or in part payment for the property acquired.

(b) Applicable Regulation and Law.—(1) Regulations prescribed by administrator of general services.—A transaction under subsection (a) must be carried out in accordance with regulations the Administrator of General Services prescribes, subject to regulations prescribed by the Administrator for Federal Procurement Policy under division B (except sections 1704 and 2303) of subtitle I of title 41.

(2) In writing.—A transaction under subsection (a) must be evidenced in writing.

(3) Section 6101(b) to (d) of title 41.—Section 6101(b) to (d) of title 41 applies to a sale of property under subsection (a), except that fixed price sales may be conducted in the same manner and subject to the same conditions as are applicable to the sale of property under section 545(d) of this title.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1081; Pub. L. 111–350, § 5(l)(8), Jan. 4, 2011, 124 Stat. 3851.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


50340:481(c).June 30, 1949, ch. 288, title II, § 201(c), 63 Stat. 384; Pub. L. 93–400, § 15(2), Aug. 30, 1974, 88 Stat. 800; Pub. L. 96–83, § 10(a), Oct. 10, 1979, 93 Stat. 652; Pub. L. 98–191, §§ 8(d)(1), 9(a)(2), Dec. 1, 1983, 97 Stat. 1331; Pub. L. 100–612, § 2, Nov. 5, 1988, 102 Stat. 3180.


In subsection (a), the words “in such cases” are omitted as unnecessary.
In subsection (b)(1), the words “subject to regulations” are substituted for “subject to regulations and regulations” in section 201(c) of the Federal Property and Administrative Services Act of 1949 to correct an error resulting from an inconsistency between section 8(d)(1) and section 9(a)(2) of the Office of Federal Procurement Policy Act Amendments of 1983 (Public Law 98–191, 97 Stat. 1331).
In subsection (b)(2), the words “the authority of” are omitted as unnecessary.

Editorial Notes
Amendments2011—Subsec. (b)(1). Pub. L. 111–350, § 5(l)(8)(A), substituted “division B (except sections 1704 and 2303) of subtitle I of title 41” for “the Office of Federal Procurement Policy Act (41 U.S.C. 401 et seq.)”.
Subsec. (b)(3). Pub. L. 111–350, § 5(l)(8)(B), substituted “Section 6101(b) to (d) of title 41” for “Section 3709 of revised statutes” in heading and “Section 6101(b) to (d) of title 41” for “Section 3709 of the Revised Statutes (41 U.S.C. 5)” in text.



§ 504. Agency cooperation for inspection(a) Receiving Assistance.—An executive agency may use the services, work, materials, and equipment of another executive agency, with the consent of the other executive agency, to inspect personal property incident to procuring the property.

(b) Providing Assistance.—Notwithstanding section 1301(a) of title 31 or any other law, an executive agency may provide services, work, materials, and equipment for purposes of this section without reimbursement or transfer of amounts.

(c) Policies and Methods.—The use or provision of services, work, materials, and equipment under this section must be in conformity with policies and methods the Administrator of General Services prescribes under section 501 of this title.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1081.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


50440:481(d).June 30, 1949, ch. 288, title II, § 201(d), as added Pub. L. 85–781, Aug. 27, 1958, 72 Stat. 936.


In subsection (b), the words “section 1301(a) of title 31” are substituted for “section 3678 of the Revised Statutes (31 U.S.C. 628)” in section 201(d) of the Federal Property and Administrative Services Act of 1949 because of section 4(b) of the Act of September 13, 1982 (Public Law 97–258, 96 Stat. 1067), the first section of which enacted Title 31, United States Code.
In subsection (c), the words “and methods” are added for consistency with section 501(b)(2) of the revised title.



§ 505. Exchange or transfer of medical supplies(a) Excess Property Determination.—(1) In general.—Medical materials or supplies an executive agency holds for national emergency purposes are considered excess property for purposes of subchapter II when the head of the agency determines that—(A) the remaining storage or shelf life is too short to justify continued retention for national emergency purposes; and

(B) transfer or other disposal is in the national interest.


(2) Timing.—To the greatest extent practicable, the head of the agency shall make the determination in sufficient time to allow for the transfer or other disposal and use of medical materials or supplies before their shelf life expires and they are rendered unfit for human use.


(b) Transfer or Exchange.—(1) In general.—In accordance with regulations the Administrator of General Services prescribes, medical materials or supplies considered excess property may be transferred to another federal agency or exchanged with another federal agency for other medical materials or supplies.

(2) Use of proceeds.—Any proceeds derived from a transfer under this section may be credited to the current applicable appropriation or fund of the transferor agency and shall be available only to purchase medical materials or supplies to be held for national emergency purposes.

(3) Disposal as surplus property.—If the materials or supplies are not transferred to or exchanged with another federal agency, they shall be disposed of as surplus property.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1081.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


50540:481(e).June 30, 1949, ch. 288, title II, § 201(e), as added Pub. L. 91–426, § 1, Sept. 26, 1970, 84 Stat. 883.


In subsection (a)(2), the words “holding such medical materials or supplies” and “provided for in the first sentence of this subsection” are omitted as unnecessary because of the reorganization of the revised section. The words “in sufficient time to allow for” are substituted for “at such times as to insure . . . in sufficient time” for clarity and to eliminate unnecessary words.



§ 506. Inventory controls and systems(a) Activities of the Administrator of General Services.—(1) In general.—Subject to paragraph (2), and after adequate advance notice to affected executive agencies, the Administrator of General Services may undertake the following activities as necessary to carry out functions under this chapter:(A) Surveys and reports.—Survey and obtain executive agency reports on Federal Government property and property management practices.

(B) Inventory levels.—Cooperate with executive agencies to establish reasonable inventory levels for property stocked by them, and report any excessive inventory levels to Congress and to the Director of the Office of Management and Budget.

(C) Federal supply catalog system.—Establish and maintain a uniform federal supply catalog system that is appropriate to identify and classify personal property under the control of federal agencies.

(D) Standard purchase specifications and standard forms and procedures.—Prescribe standard purchase specifications and standard forms and procedures (except forms and procedures that the Comptroller General prescribes by law) subject to regulations the Administrator for Federal Procurement Policy prescribes under division B (except sections 1704 and 2303) of subtitle I of title 41.

(E) Capitalization thresholds.—Establish thresholds for acquisitions of personal property for which executive agencies shall capitalize the personal property.

(F) Accountability thresholds.—Notwithstanding section 121(b), for the management and accountability of personal property, establish thresholds for acquisitions of personal property for which executive agencies shall establish and maintain property records in a centralized system.


(2) Special considerations regarding department of defense.—(A) In general.—The Administrator of General Services shall carry out activities under paragraph (1) with due regard to the requirements of the Department of Defense, as determined by the Secretary of Defense.

(B) Federal supply catalog system.—In establishing and maintaining a uniform federal supply catalog system under paragraph (1)(C), the Administrator of General Services and the Secretary shall coordinate to avoid unnecessary duplication.



(b) Activities of Federal Agencies.—Each federal agency shall use the uniformed federal supply catalog system, the standard purchase specifications, and the standard forms and procedures established under subsection (a), except as the Administrator of General Services, considering efficiency, economy, or other interests of the Government, may otherwise provide.

(c) Audit of Property Accounts.—The Comptroller General shall audit all types of property accounts and transactions. Audits shall be conducted at the time and in the manner the Comptroller General decides and as far as practicable at the place where the property or records of the executive agencies are kept. Audits shall include an evaluation of the effectiveness of internal controls and audits, and a general audit of the discharge of accountability for Government-owned or controlled property, based on generally accepted principles of auditing.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1082; Pub. L. 111–350, § 5(l)(9), Jan. 4, 2011, 124 Stat. 3852; Pub. L. 115–419, § 2(b), Jan. 3, 2019, 132 Stat. 5443.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


50640:487.June 30, 1949, ch. 288, title II, § 206, 63 Stat. 390; July 12, 1952, ch. 703, § 1(k), 66 Stat. 593; Pub. L. 93–400, § 15(3), Aug. 30, 1974, 88 Stat. 800; Pub. L. 96–83, § 10(a), Oct. 10, 1979, 93 Stat. 652; Pub. L. 98–191, §§ 8(d)(1), 9(a)(2), Dec. 1, 1983, 97 Stat. 1331.


In subsection (a)(1)(B), the words “from time to time” are omitted as unnecessary. The words “Director of the Office of Management and Budget” are substituted for “Director of the Bureau of the Budget” in section 206(a)(2) of the Federal Property and Administrative Services Act of 1949 because the office of Director of the Bureau of the Budget was redesignated the Director of the Office of Management and Budget by section 102(b) of Reorganization Plan No. 2 of 1970 (eff. July 1, 1970, 84 Stat. 2085). Section 102 of Reorganization Plan No. 2 of 1970, was repealed by section 5(b) of the Act of September 13, 1982 (Public Law 97–258, 96 Stat. 1085), the first section of which enacted Title 31, United States Code, but the successor provision, 31:502, continued the designation as Director of the Office of Management and Budget.
In subsection (a)(1)(D), the words “Subject to regulations” are substituted for “subject to regulations and regulations” in section 206(a)(4) of the Federal Property and Administrative Services Act of 1949 to correct an error resulting from an inconsistency between section 8(d)(1) and section 9(a)(2) of the Office of Federal Procurement Policy Act Amendments of 1983 (Public Law 98–191, 97 Stat. 1331).
In subsection (a)(2)(A), the words “Department of Defense” are substituted for “National Military Establishment” in section 206(a) of the Federal Property and Administrative Services Act of 1949 because the Department of Defense is deemed to succeed the National Military Establishment under section 12(a) and (g) of the National Security Act Amendments of 1949 (ch. 412, 63 Stat. 591).
In subsection (c), the words “Comptroller General” are substituted for “General Accounting Office” because of 31:702 and for consistency in the revised title.

Editorial Notes
Amendments2019—Subsec. (a)(1)(E), (F). Pub. L. 115–419 added subpars. (E) and (F).
2011—Subsec. (a)(1)(D). Pub. L. 111–350 substituted “division B (except sections 1704 and 2303) of subtitle I of title 41” for “the Office of Federal Procurement Policy Act (41 U.S.C. 401 et seq.)”.




SUBCHAPTER II—USE OF PROPERTY
§ 521. Policies and methods
Subject to section 523 of this title, in order to minimize expenditures for property, the Administrator of General Services shall—(1) prescribe policies and methods to promote the maximum use of excess property by executive agencies; and

(2) provide for the transfer of excess property—(A) among federal agencies; and

(B) to the organizations specified in section 321(c)(2) of this title.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1083.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


52140:483(a)(1) (1st sentence).June 30, 1949, ch. 288, title II, § 202(a)(1) (1st sentence), 63 Stat. 384; July 12, 1952, ch. 703, § 1(f), 66 Stat. 593; Pub. L. 93–599, (1), Jan. 2, 1975, 88 Stat. 1954.


The words “the provisions of” are omitted as unnecessary.

Statutory Notes and Related Subsidiaries
Public Inventory of Guam Land Parcels for Transfer to Government of GuamPub. L. 115–232, div. B, title XXVIII, § 2847, Aug. 13, 2018, 132 Stat. 2277, provided that:
“(a) Net-Negative Inventory of Land Parcels.—“(1) Maintenance and update of inventory.—The Secretary of the Navy shall maintain and update regularly an inventory of all land parcels located on Guam which meet each of the following conditions:“(A) The parcels are currently owned by the United States Government and are under the administrative jurisdiction of the Department of the Navy.

“(B) The Secretary has determined or expects to determine the parcels to be excess to the needs of the Department of the Navy.

“(C) Under Federal law, including Public Law 106–504 (commonly known as the ‘Guam Omnibus Opportunities Act’; 40 U.S.C. 521 note), the parcels are eligible to be transferred to the territorial government.


“(2) Information required.—For each parcel included in the inventory under paragraph (1), the Secretary shall specify—“(A) the approximate size of the parcel;

“(B) an estimate of the fair market value of the parcel, if available or as practicable;

“(C) the date on which the Secretary determined, or the date by which the Secretary expects to determine, that the parcel is excess and made eligible for transfer to the territorial government; and

“(D) the citation of the specific legal authority (including the Guam Omnibus Opportunities Act) under which the Secretary will transfer the parcel to the territorial government or otherwise dispose of the parcel.



“(b) Parcels Required To Be Included.—The Secretary shall include in the inventory under this section each of the following parcels, as described in the 2017 Net Negative Report:“(1) The Tanguisson Power Plant (5 acres), listed as Site 14 in the Report.

“(2) The Harmon Substation Annex (9.9 acres), listed as Site 15 in the Report.

“(3) The Piti Power Plant and Substation (15.5 acres), listed as Site 38 in the Report.

“(4) Apra Heights Lot 403–1 (0.5 acres), listed as Site 55 in the Report.

“(5) The Agana Power Plant and Substation (5.9 acres), listed as Site 54 in the Report.

“(6) The ACEORP Maui Tunnel-Tamuning Route 1 behind Old Telex (3.7 acres), listed as Site 23 in the Report.

“(7) The Parcel South of Camp Covington, Parcel 7 (60.8 acres), listed as Site 49 in the Report.

“(8) The NCTS Beach Lot, adjacent to the Tanguisson Power Plant (13.3 acres), listed as Site 13 in the Report.

“(9) The Hoover Park Annex (also known as ‘Old USO Beach’; 6 acres), listed as Site 37 in the Report.

“(10) Parcel ‘C’ Marbo Cave Annex (5 acres), listed as Site 12 in the Report.


“(c) Inclusion of Additional Parcels in Inventory.—“(1) Request by governor.—The Governor of the territory of Guam may submit a request to the Secretary to add parcels to the inventory maintained under subsection (a), and shall specify in any such request any public benefit uses or public purposes proposed by the Governor for the parcel involved, pursuant to the Guam Omnibus Opportunities Act or any other relevant Federal law.

“(2) Consideration by secretary.—Not later than 180 days of receipt of a request from the Governor under paragraph (1), the Secretary shall review the request and provide a response in writing to the Governor as to whether the Secretary will agree to the request to include the specific land parcel in the inventory maintained under subsection (a). If the Secretary denies the request, the Secretary shall provide a detailed written justification to the Governor that explains the continuing military need for the parcel, if any, and the date on which the Secretary expects that military need to cease, if ever.


“(d) Exclusion of Parcels.—The Secretary shall not include in the inventory maintained under this section any parcel transferred to the government of Guam prior to the date of the enactment of this Act [Aug. 13, 2018], without regard to whether or not the parcel is included in the inventory under subsection (b).

“(e) Public Notification.—The Secretary shall publish and update on a public website of the United States Government the following information:“(1) The inventory maintained under subsection (a), including the parcels required to be included in such inventory under subsection (b).

“(2) All requests submitted by the Governor under subsection (c), including any proposed public benefit use or public purpose specified in any such request.

“(3) A copy of each response provided by the Secretary to each request submitted by the Governor under subsection (c).

“(4) A description of each parcel of land transferred by the Secretary to the territorial government after January 20, 2011, including the following:“(A) The approximate size of the parcel.

“(B) An estimate of the fair market value of the parcel, if available or as practicable.

“(C) The specific legal authority under which the Secretary transferred the parcel to the territorial government.

“(D) The date the parcel was transferred to the territorial government.



“(f) Definitions.—In this section, the following definitions apply:“(1) 2017 net negative report.—The term ‘2017 Net Negative Report’ means the report submitted by the Secretary of the Navy, on behalf of the Secretary of Defense, under section 2208 of the National Defense Authorization Act for Fiscal Year 2017 (Public Law 114–328; 130 Stat. 2695) regarding the status of the implementation of the ‘net negative’ policy regarding the total number of acres of the real property controlled by the Department of the Navy or the Department of Defense on Guam.

“(2) Governor.—The term ‘Governor’ means the Governor of the territory of Guam.

“(3) Secretary.—The term ‘Secretary’ means the Secretary of the Navy.

“(4) Territorial government.—The term ‘territorial government’ means the government of Guam established under the Organic Act of Guam (48 U.S.C. 1421 et seq.).”





Opportunity for the Government of Guam To Acquire Excess Real Property in GuamPub. L. 106–504, § 1, Nov. 13, 2000, 114 Stat. 2309, as amended by Pub. L. 109–163, div. A, title X, § 1056(a)(6), Jan. 6, 2006, 119 Stat. 3439, provided that:
“(a) Transfer of Excess Real Property.—(1) Except as provided in subsection (d), before screening excess real property located on Guam for further Federal utilization under section 202 [now 40 U.S.C. 521 et seq.] of the Federal Property and Administrative Services Act of 1949 (40 U.S.C. 471 et seq.) [now 40 U.S.C. 101 et seq.] (hereinafter the ‘Property Act’), the Administrator shall notify the Government of Guam that the property is available for transfer pursuant to this section.

“(2) If the Government of Guam, within 180 days after receiving notification under paragraph (1), notifies the Administrator that the Government of Guam intends to acquire the property under this section, the Administrator shall transfer such property in accordance with subsection (b). Otherwise, the property shall be screened for further Federal use and then, if there is no other Federal use, shall be disposed of in accordance with the Property Act.


“(b) Conditions of Transfer.—(1) Any transfer of excess real property to the Government of Guam may be only for a public purpose and shall be without further consideration.

“(2) All transfers of excess real property to the Government of Guam shall be subject to such restrictive covenants as the Administrator, in consultation with the Secretary of Defense, in the case of property reported excess by a military department, determines to be necessary to ensure that: (A) the use of the property is compatible with continued military activities on Guam; (B) the use of the property is consistent with the environmental condition of the property; (C) access is available to the United States to conduct any additional environmental remediation or monitoring that may be required; (D) the property is used only for a public purpose and can not be converted to any other use; and (E) to the extent that facilities on the property have been occupied and used by another Federal agency for a minimum of 2 years, that the transfer to the Government of Guam is subject to the terms and conditions for such use and occupancy.

“(3) All transfers of excess real property to the Government of Guam are subject to all otherwise applicable Federal laws, except section 2696 of title 10, United States Code, or section 501 of Public Law 100–77 (42 U.S.C. 11411).


“(c) Definitions.—For the purposes of this section:“(1) The term ‘Administrator’ means—“(A) the Administrator of General Services; or

“(B) the head of any Federal agency with the authority to dispose of excess real property on Guam.


“(2) The term ‘base closure law’ has the meaning given such term in section 101(a)(17) of title 10, United States Code.

“(3) The term ‘excess real property’ means excess property (as that term is defined in section 3 of the Property Act [now 40 U.S.C. 102]) that is real property and was acquired by the United States prior to the enactment of this section [Nov. 13, 2000].

“(4) The term ‘Guam National Wildlife Refuge’ includes those lands within the refuge overlay under the jurisdiction of the Department of Defense, identified as DoD lands in figure 3, on page 74, and as submerged lands in figure 7, on page 78 of the ‘Final Environmental Assessment for the Proposed Guam National Wildlife Refuge, Territory of Guam, July 1993’ to the extent that the Federal Government holds title to such lands.

“(5) The term ‘public purpose’ means those public benefit purposes for which the United States may dispose of property pursuant to section 203 of the Property Act [now 40 U.S.C. 541 et seq.], as implemented by the Federal Property Management Regulations (41 CFR 101–47) or the specific public benefit uses set forth in section 3(c) of the Guam Excess Lands Act (Public Law 103–339; 108 Stat. 3116), except that such definition shall not include the transfer of land to an individual or entity for private use other than on a nondiscriminatory basis.


“(d) Exemptions.—Notwithstanding that such property may be excess real property, the provisions of this section shall not apply—“(1) to real property on Guam that is declared excess by the Department of Defense for the purpose of transferring that property to the Coast Guard;

“(2) to real property on Guam that is located within the Guam National Wildlife Refuge, which shall be transferred according to the following procedure:“(A) The Administrator shall notify the Government of Guam and the Fish and Wildlife Service that such property has been declared excess. The Government of Guam and the Fish and Wildlife Service shall have 180 days to engage in discussions toward an agreement providing for the future ownership and management of such real property.

“(B) If the parties reach an agreement under subparagraph (A) within 180 days after notification of the declaration of excess, the real property shall be transferred and managed in accordance with such agreement: Provided, That such agreement shall be transmitted to the Committee on Energy and Natural Resources of the United States Senate and the appropriate committees of the United States House of Representatives not less than 60 days prior to such transfer and any such transfer shall be subject to the other provisions of this section.

“(C) If the parties do not reach an agreement under subparagraph (A) within 180 days after notification of the declaration of excess, the Administrator shall provide a report to Congress on the status of the discussions, together with his recommendations on the likelihood of resolution of differences and the comments of the Fish and Wildlife Service and the Government of Guam. If the subject property is under the jurisdiction of a military department, the military department may transfer administrative control over the property to the General Services Administration subject to any terms and conditions applicable to such property. In the event of such a transfer by a military department to the General Services Administration, the Department of the Interior shall be responsible for all reasonable costs associated with the custody, accountability and control of such property until final disposition.

“(D) If the parties come to agreement prior to congressional action, the real property shall be transferred and managed in accordance with such agreement: Provided, That such agreement shall be transmitted to the Committee on Energy and Natural Resources of the United States Senate and the appropriate committees of the United States House of Representatives not less than 60 days prior to such transfer and any such transfer shall be subject to the other provisions of this section.

“(E) Absent an agreement on the future ownership and use of the property, such property may not be transferred to another Federal agency or out of Federal ownership except pursuant to an Act of Congress specifically identifying such property;


“(3) to real property described in the Guam Excess Lands Act (Public Law 103–339; 108 Stat. 3116) which shall be disposed of in accordance with such Act;

“(4) to real property on Guam that is declared excess as a result of a base closure law; or

“(5) to facilities on Guam declared excess by the managing Federal agency for the purpose of transferring the facility to a Federal agency that has occupied the facility for a minimum of 2 years when the facility is declared excess together with the minimum land or interest therein necessary to support the facility.


“(e) Dual Classification Property.—If a parcel of real property on Guam that is declared excess as a result of a base closure law also falls within the boundary of the Guam National Wildlife Refuge, such parcel of property shall be disposed of in accordance with the base closure law.

“(f) Authority To Issue Regulations.—The Administrator of General Services, after consultation with the Secretary of Defense and the Secretary of the Interior, may issue such regulations as he deems necessary to carry out this section.”






§ 522. Reimbursement for transfer of excess property(a) In General.—Subject to subsections (b) and (c), the Administrator of General Services, with the approval of the Director of the Office of Management and Budget, shall prescribe the amount of reimbursement required for a transfer of excess property.

(b) Reimbursement at Fair Value.—The amount of reimbursement required for a transfer of excess property is the fair value of the property, as determined by the Administrator, if—(1) net proceeds are requested under section 574(a) of this title; or

(2) either the transferor or the transferee agency (or the organizational unit affected) is—(A) subject to chapter 91 of title 31; or

(B) an organization specified in section 321(c)(2) of this title.



(c) Distribution Through General Services Administration Supply Centers.—Excess property determined by the Administrator to be suitable for distribution through the supply centers of the General Services Administration shall be retransferred at prices set by the Administrator with due regard to prices established under section 321(d) of this title.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1083; Pub. L. 109–284, § 6(1), (2), Sept. 27, 2006, 120 Stat. 1212.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


52240:483(a)(1) (last sentence).June 30, 1949, ch. 288, title II, § 202(a)(1) (last sentence), 63 Stat. 384; July 12, 1952, ch. 703, § 1(f), 66 Stat. 593.


In subsection (a), the words “Director of the Office of Management and Budget” are substituted for “Director of the Bureau of the Budget” in section 202(a)(1) (last sentence) of the Federal Property and Administrative Services Act of 1949 because the office of Director of the Bureau of the Budget was redesignated the Director of the Office of Management and Budget by section 102(b) of Reorganization Plan No. 2 of 1970 (eff. July 1, 1970, 84 Stat. 2085). Section 102 of Reorganization Plan No. 2 of 1970, was repealed by section 5(b) of the Act of September 13, 1982 (Public Law 97–258, 96 Stat. 1085), the first section of which enacted Title 31, United States Code, but the successor provision, 31:502, continued the designation as Director of the Office of Management and Budget.
In subsection (b)(1), the reference to “section 204(b)” in section 202(a)(1) (last sentence) of the Federal Property and Administrative Services Act of 1949 is translated as a reference to section 204(c) of the Act because subsection (b) was redesignated as (c) by the Act of August 31, 1954 (ch.1178, 68 Stat. 1051).
In subsection (b)(2)(A), the words “chapter 91 of title 31” are substituted for “the Government Corporation Control Act (59 Stat. 597, 31 U.S.C. 841)” in section 202(a)(1) (last sentence) of the Federal Property and Administrative Services Act of 1949 because of section 4(b) of the Act of September 13, 1982 (Public Law 97–258, 96 Stat. 1067), the first section of which enacted Title 31, United States Code.
In subsection (c), the word “at” is substituted for “as” (in the phrase “as [sic] prices set by the Administrator”) to reflect the probable intent of Congress. See Senate Report No. 2075, dated July 2, 1952 (United States Code Congressional and Administrative News, 82nd Congress, 2d Session, 1952, Volume 2, p. 2123).

Editorial Notes
Amendments2006—Subsec. (a). Pub. L. 109–284, § 6(1), struck out “of this section” after “subsections (b) and (c)”.
Subsec. (b). Pub. L. 109–284, § 6(2), substituted “at” for “At” in heading.



§ 523. Excess real property located on Indian reservations(a) Procedures for Transfer.—The Administrator of General Services shall prescribe procedures necessary to transfer to the Secretary of the Interior, without compensation, excess real property located within the reservation of any group, band, or tribe of Indians that is recognized as eligible for services by the Bureau of Indian Affairs.

(b) Property Held in Trust.—(1) In general.—Except as provided in paragraph (2), the Secretary shall hold excess real property transferred under this section in trust for the benefit and use of the group, band, or tribe of Indians, within whose reservation the excess real property is located.

(2) Special requirement for oklahoma.—The Secretary shall hold excess real property that is located in Oklahoma and transferred under this section in trust for Oklahoma Indian tribes recognized by the Secretary if the real property—(A) is located within boundaries of former reservations in Oklahoma, as defined by the Secretary, and was held in trust by the Federal Government for an Indian tribe when the Government acquired it; or

(B) is contiguous to real property presently held in trust by the Government for an Oklahoma Indian tribe and was held in trust by the Government for an Indian tribe at any time.



(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1083.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


52340:483(a)(2).June 30, 1949, ch. 288, title II, § 202(a)(2), as added Pub. L. 93–599, (2), Jan. 2, 1975, 88 Stat. 1954.





§ 524. Duties of executive agencies(a) Required.—Each executive agency shall—(1) maintain adequate inventory controls and accountability systems for property under its control;

(2) continuously survey property under its control to identify excess property;

(3) promptly report excess property to the Administrator of General Services;

(4) perform the care and handling of excess property;

(5) transfer or dispose of excess property as promptly as possible in accordance with authority delegated and regulations prescribed by the Administrator;

(6) develop current and future workforce projections so as to have the capacity to assess the needs of the Federal workforce regarding the use of real property;

(7) establish goals and policies that will lead the executive agency to reduce excess property and underutilized property in the inventory of the executive agency;

(8) submit to the Federal Real Property Council an annual report on all excess property that is real property and underutilized property in the inventory of the executive agency, including—(A) whether underutilized property can be better utilized, including through collocation with other executive agencies or consolidation with other facilities; and

(B) the extent to which the executive agency believes that retention of the underutilized property serves the needs of the executive agency;


(9) adopt workplace practices, configurations, and management techniques that can achieve increased levels of productivity and decrease the need for real property assets;

(10) assess leased space to identify space that is not fully used or occupied;

(11) on an annual basis and subject to the guidance of the Federal Real Property Council—(A) conduct an inventory of real property under control of the executive agency; and

(B) make an assessment of each property, which shall include—(i) the age and condition of the property;

(ii) the size of the property in square footage and acreage;

(iii) the geographical location of the property, including an address and description;

(iv) the extent to which the property is being utilized;

(v) the actual annual operating costs associated with the property;

(vi) the total cost of capital expenditures incurred by the Federal Government associated with the property;

(vii) sustainability metrics associated with the property;

(viii) the number of Federal employees and contractor employees and functions housed at the property;

(ix) the extent to which the mission of the executive agency is dependent on the property;

(x) the estimated amount of capital expenditures projected to maintain and operate the property during the 5-year period beginning on the date of enactment of this paragraph; and

(xi) any additional information required by the Administrator of General Services to carry out section 623;



(12) provide to the Federal Real Property Council and the Administrator of General Services the information described in paragraph (11)(B) to be used for the establishment and maintenance of the database described in section 21 of the Federal Assets Sale and Transfer Act of 2016; and

(13) in accordance with guidance from the Administrator of General Services—(A) on an annual basis, conduct an inventory and assessment of capitalized personal property to identify excess capitalized personal property under its control, including evaluating—(i) the age and condition of the personal property;

(ii) the extent to which the executive agency utilizes the personal property;

(iii) the extent to which the mission of the executive agency is dependent on the personal property; and

(iv) any other aspect of the personal property that the Administrator determines is useful or necessary for the executive agency to evaluate; and


(B) on a regular basis, conduct an inventory and assessment of accountable personal property under its control, including evaluating—(i) the age and condition of the personal property;

(ii) the extent to which the executive agency utilizes the personal property;

(iii) the extent to which the mission of the executive agency is dependent on the personal property; and

(iv) any other aspect of the personal property that the Administrator determines is useful or necessary for the executive agency to evaluate.




(b) Required as Far as Practicable.—Each executive agency, as far as practicable, shall—(1) reassign property to another activity within the agency when the property is no longer required for the purposes of the appropriation used to make the purchase;

(2) transfer excess property under its control to other federal agencies and to organizations specified in section 321(c)(2) of this title; and

(3) obtain excess property from other federal agencies.


(c) Definition of Executive Agency.—For the purpose of paragraphs (6) through (12) of subsection (a), the term “executive agency” shall have the meaning given the term “Federal agency” in section 621.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1084; Pub. L. 114–318, § 6, Dec. 16, 2016, 130 Stat. 1615; Pub. L. 115–419, § 2(a), Jan. 3, 2019, 132 Stat. 5442.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


524(a)40:483(b).June 30, 1949, ch. 288, title II, § 202(b), 63 Stat. 384.
524(b)40:483(c).June 30, 1949, ch. 288, title II, § 202(c), 63 Stat. 384; July 12, 1952, ch. 703, § 1(g), 66 Stat. 593.


In clause (a)(2), the word “identify” is substituted for “determine which is” to eliminate unnecessary words.
In clause (b)(1), the words “determined to be” are omitted as unnecessary.

Editorial Notes

References in TextThe date of enactment of this paragraph, referred to in subsec. (a)(11)(B)(x), is the date of enactment of Pub. L. 114–318, which was approved Dec. 16, 2016.
Section 21 of the Federal Assets Sale and Transfer Act of 2016, referred to in subsec. (a)(12), is section 21 of Pub. L. 114–287, which is set out in a note under section 1303 of this title.

Amendments2019—Subsec. (a)(13). Pub. L. 115–419 added par. (13).
2016—Subsec. (a)(6) to (12). Pub. L. 114–318, § 6(a), added pars. (6) to (12).
Subsec. (c). Pub. L. 114–318, § 6(b), added subsec. (c).

Statutory Notes and Related Subsidiaries
OMB ReportPub. L. 109–396, title IV, § 408, Dec. 15, 2006, 120 Stat. 2720, provided that the Director of the Office of Management and Budget was to submit, not later than 6 months after Dec. 15, 2006, a report on surplus and excess government property to Congress and, by such date, to develop, implement, and report to Congress on procedures requiring Federal agencies to share data on surplus and excess Federal real property under the jurisdiction of each agency.



§ 525. Excess personal property for federal agency grantees(a) General Prohibition.—A federal agency is prohibited from obtaining excess personal property for the purpose of furnishing the property to a grantee of the agency, except as provided in this section.

(b) Exception for Public Agencies and Tax-exempt Nonprofit Organizations.—(1) In general.—Under regulations the Administrator of General Services may prescribe, a federal agency may obtain excess personal property for the purpose of furnishing it to a public agency or an organization that is nonprofit and exempt from taxation under section 501 of the Internal Revenue Code of 1986 (26 U.S.C. 501), if—(A) the agency or organization is conducting a federally sponsored project pursuant to a grant made for a specific purpose with a specific termination provision;

(B) the property is to be furnished for use in connection with the grant; and

(C)(i) the sponsoring federal agency pays an amount equal to 25 percent of the original acquisition cost (except for costs of care and handling) of the excess property; and

(ii) the amount is deposited in the Treasury as miscellaneous receipts.



(2) Title.—Title to excess property obtained under this subsection vests in the grantee. The grantee shall account for and dispose of the property in accordance with procedures governing accountability for personal property acquired under grant agreements.


(c) Exception for Certain Property Furnished by Secretary of Agriculture.—(1) Definition.—In this subsection, the term “State” means a State of the United States, Puerto Rico, Guam, American Samoa, the Northern Mariana Islands, the Federated States of Micronesia, the Marshall Islands, Palau, the Virgin Islands, and the District of Columbia.

(2) In general.—Under regulations and restrictions the Administrator may prescribe, subsection (a) does not apply to property furnished by the Secretary of Agriculture to—(A) a state 11 So in original. Probably should be capitalized. or county extension service engaged in cooperative agricultural extension work under the Smith-Lever Act (7 U.S.C. 341 et seq.);

(B) a state 1 experiment station engaged in cooperative agricultural research work under the Hatch Act of 1887 (7 U.S.C. 361a et seq.); or

(C) an institution engaged in cooperative agricultural research or extension work under section 1433, 1434, 1444, or 1445 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3195, 3196, 3221, or 3222), or the Act of October 10, 1962 (16 U.S.C. 582a et seq.), if the Federal Government retains title.



(d) Other Exceptions.—Under regulations and restrictions the Administrator may prescribe, subsection (a) does not apply to—(1) property furnished under section 608 of the Foreign Assistance Act of 1961 (22 U.S.C. 2358), to the extent that the Administrator determines that the property is not needed for donation under section 549 of this title;

(2) scientific equipment furnished under section 11(e) of the National Science Foundation Act of 1950 (42 U.S.C. 1870(e));

(3) property furnished under section 203 of the Department of Agriculture Organic Act of 1944 (16 U.S.C. 580a), in connection with the Cooperative Forest Fire Control Program, if the Government retains title; or

(4) property furnished in connection with a grant to a tribe, as defined in section 3(c) of the Indian Financing Act of 1974 (25 U.S.C. 1452(c)).


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1084.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


525(a)40:483(d) (words before par. (1)).June 30, 1949, ch. 288, title II, § 202(d), as added Pub. L. 94–519, § 3, Oct. 17, 1976, 90 Stat. 2454; Pub. L. 97–98, title XIV, § 1443, Dec. 22, 1981, 95 Stat. 1321.
525(b)40:483(d)(1).
525(c)40:483(d)(2)(E).
525(d)40:483(d)(2)(A)–(D).


In subsection (b)(1), before cl. (A), the words “institution or” are omitted as unnecessary. In clause (A), the words “termination provision” are substituted for “termination made” for clarity.
In subsection (b)(2), the words “The grantee shall account for and dispose of” are substituted for “and shall be accounted for and disposed of” for clarity.
In subsections (c) and (d), the text of 40:483(d)(2) (last sentence) is omitted as unnecessary.
In subsection (c)(1), the words “Trust Territory of the Pacific Islands” are omitted and the words “the Federated States of Micronesia, the Marshall Islands, Palau” are added because of the termination of the Trust Territory of the Pacific Islands. See 48:1681 note prec.
In subsection (d)(1), the words “to the extent” are substituted for “where and to the extent” to eliminate unnecessary words. The words “to be furnished under such Act” are omitted as unnecessary.
In subsection (d)(4), the words “Indian Financing Act of 1974” are substituted for “Indian Financing Act” in section 202(d)(2)(D) of the Federal Property and Administrative Services Act of 1949 to execute the probable intent of Congress. The word “tribe” is substituted for “Indian tribes” for consistency with 25:1452(c).

Editorial Notes

References in TextThe Smith-Lever Act, referred to in subsec. (c)(2)(A), is act May 8, 1914, ch. 79, 38 Stat. 372, as amended, which is classified generally to subchapter IV (§ 341 et seq.) of chapter 13 of Title 7, Agriculture. For complete classification of this Act to the Code, see Short Title note set out under section 341 of Title 7 and Tables.
The Hatch Act of 1887, referred to in subsec. (c)(2)(B), is act Mar. 2, 1887, ch. 314, 24 Stat. 440, as amended, which is classified generally to sections 361a to 361i of Title 7, Agriculture. For complete classification of this Act to the Code, see Short Title note set out under section 361a of Title 7 and Tables.
Act of October 10, 1962 (16 U.S.C. 582a et seq.), referred to in subsec. (c)(2)(C), is Pub. L. 87–788, Oct. 10, 1962, 76 Stat. 806, popularly known as the “McIntire-Stennis Act of 1962” and also as the “McIntire-Stennis Cooperative Forestry Act”, which is classified generally to subchapter III (§ 582a et seq.) of chapter 3 of Title 16, Conservation. For complete classification of this Act to the Code, see Short Title note set out under section 582a of Title 16 and Tables.



§ 526. Temporary assignment of excess real property(a) Assignment of Space.—The Administrator of General Services may temporarily assign or reassign space in excess real property to a federal agency, for use as office or storage space or for a related purpose, if the Administrator determines that assignment or reassignment is more advantageous than permanent transfer. The Administrator shall determine the duration of the assignment or reassignment.

(b) Reimbursement for Maintenance.—If there is no appropriation available to the Administrator for the expense of maintaining the space, the Administrator may obtain appropriate reimbursement from the federal agency.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1085.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


52640:483(g).June 30, 1949, ch. 288, title II, § 202(g), 63 Stat. 385.


In subsection (a), the words “for use as office or storage space or for a related purpose” are substituted for “for office, storage, or related facilities” for clarity.



§ 527. Abandonment, destruction, or donation of property
The Administrator of General Services may authorize the abandonment or destruction of property, or the donation of property to a public body, if—(1) the property has no commercial value; or

(2) the estimated cost of continued care and handling exceeds the estimated proceeds from sale.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1086.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


52740:483(h).June 30, 1949, ch. 288, title II, § 202(h), 63 Stat. 385.





§ 528. Utilization of excess furniture
A department or agency of the Federal Government may not use amounts provided by law to purchase furniture if the Administrator of General Services determines that requirements can reasonably be met by transferring excess furniture, including rehabilitated furniture, from other departments or agencies pursuant to this subtitle.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1086.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


52840:483b.Aug. 7, 1953, ch. 340, § 1316, 67 Stat. 439.


The words “Notwithstanding the provisions of any other law” are omitted as unnecessary. The words “may not use funds provided by law to purchase furniture” are substituted for “no funds shall be available in this or any other Act for the purchase of furniture” for clarity and to eliminate unnecessary words.



§ 529. Annual executive agency reports on excess personal property(a) In General.—During the calendar quarter following the close of each fiscal year, each executive agency shall submit to the Administrator of General Services a report on personal property—(1) obtained as—(A) excess property; or

(B) personal property determined to be no longer required for the purpose of the appropriation used to make the purchase; and


(2) furnished within the United States to a recipient other than a federal agency.


(b) Required Information.—The report must set out the categories of equipment and show—(1) the acquisition cost of the property;

(2) the recipient of the property; and

(3) other information the Administrator may require.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1086.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


52940:483(e).June 30, 1949, ch. 288, title II, § 202(e), as added Pub. L. 94–519, § 3, Oct. 17, 1976, 90 Stat. 2454.


In subsection (a)(2), the words “in any manner whatsoever” are omitted as unnecessary.
In subsection (b), the words “set out the categories of equipment” are substituted for “showing . . . categories of equipment” to clarify the required form and content of the report. The words “The Administrator shall submit a report to the Senate (or to the Secretary of the Senate if the Senate is not in session) and to the House of Representatives (or to the Clerk of the House if the House is not in session) summarizing and analyzing the reports of the executive agencies” are omitted pursuant to section 3003 of the Federal Reports Elimination and Sunset Act of 1995 (31 U.S.C. 1113 note). See, also, page 173 of House Document No. 103–7.




SUBCHAPTER III—DISPOSING OF PROPERTY
§ 541. Supervision and direction
Except as otherwise provided in this subchapter, the Administrator of General Services shall supervise and direct the disposition of surplus property in accordance with this subtitle.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1086.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


54140:484(a).June 30, 1949, ch. 288, title II, § 203(a), 63 Stat. 385.


The words “shall supervise and direct the disposition of surplus property in accordance with this subtitle” are substituted for “shall have supervision and direction over the disposition of surplus property. Such property shall be disposed of to such extent, at such time, in such areas, by such agencies, at such terms and conditions, and in such manner, as may be prescribed in or pursuant to this Act” for clarity and to eliminate unnecessary words.

Statutory Notes and Related Subsidiaries
Transferred Properties; Requests Prior to November 30, 1983Pub. L. 98–181, title I [title I, § 126(a)(2), (3)], Nov. 30, 1983, 97 Stat. 1175, provided that:
“(2) Notwithstanding paragraph (1) [repealing former 40 U.S.C. 484b], the Secretary of Housing and Urban Development and the Secretary of Agriculture may dispose of Federal surplus real property pursuant to the terms of section 414 of such Act [former 40 U.S.C. 484b] if, prior to the date of the enactment of this Act [Nov. 30, 1983], either Secretary had requested the Administrator of General Services to transfer such property for such disposition.

“(3) Notwithstanding paragraph (1), section 414(b) [former 40 U.S.C. 484b(b)] of such Act shall continue to apply, where applicable, to all property transferred by either Secretary pursuant to section 414 of such Act, including properties transferred pursuant to paragraph (2).”






§ 542. Care and handling
The disposal of surplus property, and the care and handling of the property pending disposition, may be performed by the General Services Administration or, when the Administrator of General Services decides, by the executive agency in possession of the property or by any other executive agency that agrees.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1086.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


54240:484(b).June 30, 1949, ch. 288, title II, § 203(b), 63 Stat. 385.





§ 543. Method of disposition
An executive agency designated or authorized by the Administrator of General Services to dispose of surplus property may do so by sale, exchange, lease, permit, or transfer, for cash, credit, or other property, with or without warranty, on terms and conditions that the Administrator considers proper. The agency may execute documents to transfer title or other interest in the property and may take other action it considers necessary or proper to dispose of the property under this chapter.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1086.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


54340:484(c).June 30, 1949, ch. 288, title II, § 203(c), 63 Stat. 385.





§ 544. Validity of transfer instruments
A deed, bill of sale, lease, or other instrument executed by or on behalf of an executive agency purporting to transfer title or other interest in surplus property under this chapter is conclusive evidence of compliance with the provisions of this chapter concerning title or other interest of a bona fide grantee or transferee for value and without notice of lack of compliance.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1087.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


54440:484(d).June 30, 1949, ch. 288, title II, § 203(d), 63 Stat. 385.





§ 545. Procedure for disposal(a) Public Advertising for Bids.—(1) Requirement.—(A) In general.—Except as provided in subparagraph (B), the Administrator of General Services may make or authorize a disposal or a contract for disposal of surplus property only after public advertising for bids, under regulations the Administrator prescribes.

(B) Exceptions.—This subsection does not apply to disposal or a contract for disposal of surplus property—(i) under subsection (b) or (d); or

(ii) by abandonment, destruction, or donation or through a contract broker.



(2) Time, method, and terms.—The time, method, and terms and conditions of advertisement must permit full and free competition consistent with the value and nature of the property involved.

(3) Public disclosure.—Bids must be publicly disclosed at the time and place stated in the advertisement.

(4) Awards.—An award shall be made with reasonable promptness by notice to the responsible bidder whose bid, conforming to the invitation for bids, is most advantageous to the Federal Government, price and other factors considered. However, all bids may be rejected if it is in the public interest to do so.


(b) Negotiated Disposal.—Under regulations the Administrator prescribes, disposals and contracts for disposal may be negotiated without regard to subsection (a), but subject to obtaining competition that is feasible under the circumstances, if—(1) necessary in the public interest—(A) during the period of a national emergency declared by the President or Congress, with respect to a particular lot of personal property; or

(B) for a period not exceeding three months, with respect to a specifically described category of personal property as determined by the Administrator;


(2) the public health, safety, or national security will be promoted by a particular disposal of personal property;

(3) public exigency will not allow delay incident to advertising certain personal property;

(4) the nature and quantity of personal property involved are such that disposal under subsection (a) would impact an industry to an extent that would adversely affect the national economy, and the estimated fair market value of the property and other satisfactory terms of disposal can be obtained by negotiation;

(5) the estimated fair market value of the property involved does not exceed $15,000;

(6) after advertising under subsection (a), the bid prices for the property, or part of the property, are not reasonable or have not been independently arrived at in open competition;

(7) with respect to real property, the character or condition of the property or unusual circumstances make it impractical to advertise publicly for competitive bids and the fair market value of the property and other satisfactory terms of disposal can be obtained by negotiation;

(8) the disposal will be to a State, territory, or possession of the United States, or to a political subdivision of, or a tax-supported agency in, a State, territory, or possession, and the estimated fair market value of the property and other satisfactory terms of disposal are obtained by negotiation; or

(9) otherwise authorized by law.


(c) Disposal Through Contract Brokers.—Disposals and contracts for disposal of surplus real and related personal property through contract realty brokers employed by the Administrator shall be made in the manner followed in similar commercial transactions under regulations the Administrator prescribes. The regulations must require that brokers give wide public notice of the availability of the property for disposal.

(d) Negotiated Sale at Fixed Price.—(1) Authorization.—The Administrator may make a negotiated sale of personal property at a fixed price, either directly or through the use of a disposal contractor, without regard to subsection (a). However, the sale must be publicized to an extent consistent with the value and nature of the property involved and the price established must reflect the estimated fair market value of the property. Sales under this subsection are limited to categories of personal property for which the Administrator determines that disposal under this subsection best serves the interests of the Government.

(2) First offer.—Under regulations and restrictions the Administrator prescribes, an opportunity to purchase property at a fixed price under this subsection may be offered first to an entity specified in subsection (b)(8) that has expressed an interest in the property.


(e) Explanatory Statements for Negotiated Disposals.—(1) Requirement.—(A) In general.—Except as provided in subparagraph (B), an explanatory statement of the circumstances shall be prepared for each disposal by negotiation of—(i) personal property that has an estimated fair market value in excess of $15,000;

(ii) real property that has an estimated fair market value in excess of $100,000, except that real property disposed of by lease or exchange is subject only to clauses (iii)–(v) of this subparagraph;

(iii) real property disposed of by lease for a term of not more than 5 years, if the estimated fair annual rent is more than $100,000 for any year;

(iv) real property disposed of by lease for a term of more than 5 years, if the total estimated rent over the term of the lease is more than $100,000; or

(v) real property or real and related personal property disposed of by exchange, regardless of value, or any property for which any part of the consideration is real property.


(B) Exception.—An explanatory statement is not required for a disposal of personal property under subsection (d), or for a disposal of real or personal property authorized by any other law to be made without advertising.


(2) Transmittal to congress.—The explanatory statement shall be transmitted to the appropriate committees of Congress in advance of the disposal, and a copy of the statement shall be preserved in the files of the executive agency making the disposal.

(3) Listing in report.—A report of the Administrator under section 126 of this title must include a listing and description of any negotiated disposals of surplus property having an estimated fair market value of more than $15,000, in the case of real property, or $5,000, in the case of any other property, other than disposals for which an explanatory statement has been transmitted under this subsection.


(f) Applicability of Other Law.—Section 6101(b)–(d) of title 41 does not apply to a disposal or contract for disposal made under this section.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1087; Pub. L. 111–350, § 5(l)(10), Jan. 4, 2011, 124 Stat. 3852.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


54540:484(e).June 30, 1949, ch. 288, title II, § 203(e), 63 Stat. 386; July 12, 1952, ch. 703, § 1(i), 66 Stat. 593; Aug. 8, 1953, ch. 399, 67 Stat. 521; July 14, 1954, ch. 481, 68 Stat. 474; Aug. 3, 1956, ch. 942, 70 Stat. 1020; Pub. L. 85–486, July 2, 1958, 72 Stat. 288; Pub. L. 100–612, §§ 3, 4, Nov. 5, 1988, 102 Stat. 3180.


In subsection (e)(3), the words “A report” are substituted for “the annual report” for consistency in the revised title. See the revision note under section 126 of this title.

Editorial Notes
Amendments2011—Subsec. (f). Pub. L. 111–350 substituted “Section 6101(b)–(d) of title 41” for “Section 3709 of the Revised Statutes (41 U.S.C. 5)”.

Statutory Notes and Related Subsidiaries
Disposal of Surplus Property to Local Governments and Nonprofit InstitutionsAct Oct. 3, 1944, ch. 479, § 13, 58 Stat. 770; Sept. 18, 1945, ch. 368, § 2, 59 Stat. 533; May 3, 1946, ch. 248, § 5, 60 Stat. 169; 1947 Reorg. Plan No. 1, § 501, eff. July 1, 1947, 12 F.R. 4535, 61 Stat. 952; July 30, 1947, ch. 404, 61 Stat. 678; June 10, 1948, ch. 433, §§ 1, 2, 62 Stat. 350; June 29, 1948, ch. 727, 62 Stat. 1103; June 30, 1949, ch. 288, title I, § 105, title VI, § 602(a)(1), formerly title V, § 502(a)(1), 63 Stat. 381, 399, renumbered Sept. 5, 1950, ch. 849, § 6(a), (b), 64 Stat. 583; amended Oct. 1, 1949, ch. 589, §§ 1, 5, 63 Stat. 701; Pub. L. 85–726, title XIV, § 1402(c), Aug. 23, 1958, 72 Stat. 807; Pub. L. 87–90, July 20, 1961, 75 Stat. 211; Pub. L. 91–258, title I, § 52(b)(6), May 21, 1970, 84 Stat. 235; Pub. L. 91–485, § 5, Oct. 22, 1970, 84 Stat. 1085; Pub. L. 92–362, § 2, Aug. 4, 1972, 86 Stat. 504; Pub. L. 97–248, title V, § 524(c), Sept. 3, 1982, 96 Stat. 696; Pub. L. 103–272, § 7(b), July 5, 1994, 108 Stat. 1379, provided that:
“(a) to (c) [Repealed. June 30, 1949, ch. 288, title VI, § 602(a)(1), formerly title V, § 502(a)(1), 63 Stat. 399, renumbered Sept. 5, 1950, ch. 849, § 6(a), (b), 64 Stat. 583.]

“(d) Whenever any State or political subdivision thereof, or any State or Government agency or instrumentality certifies to the Administrator of General Services that any power transmission line determined to be surplus property under the provisions of this Act [former 50 U.S.C. App. 1611 et seq.] is needful for or adaptable to the requirements of any public or cooperative power project, such line and the right-of-way acquired for its construction shall not be sold, leased for more than one year, or otherwise disposed of, except as provided in section 12 [former 50 U.S.C. App. 1621] or this section, unless specifically authorized by Act of Congress.

“(e), (f) [Repealed. June 30, 1949, ch. 288, title VI, § 602(a)(1), formerly title V, § 502(a)(1), 63 Stat. 399, renumbered Sept. 5, 1950, ch. 849, § 6(a), (b), 64 Stat. 583.]

“(g) [Repealed. Pub. L. 103–272, § 7(b), July 5, 1994, 108 Stat. 1379.]”






§ 546. Contractor inventories
Subject to regulations of the Administrator of General Services, an executive agency may authorize a contractor or subcontractor with the agency to retain or dispose of contractor inventory.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1089.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


54640:484(f).June 30, 1949, ch. 288, title II, § 203(f), 63 Stat. 386.





§ 547. Agricultural commodities, foods, and cotton or woolen goods(a) Policies.—The Administrator of General Services shall consult with the Secretary of Agriculture to formulate policies for the disposal of surplus agricultural commodities, surplus foods processed from agricultural commodities, and surplus cotton or woolen goods. The policies shall be formulated to prevent surplus agricultural commodities, or surplus foods processed from agricultural commodities, from being dumped on the market in a disorderly manner and disrupting the market prices for agricultural commodities.

(b) Transfers to Department of Agriculture.—(1) In general.—The Administrator shall transfer without charge to the Department of Agriculture any surplus agricultural commodities, foods, and cotton or woolen goods for disposal, when the Secretary determines that a transfer is necessary for the Secretary to carry out responsibilities for price support or stabilization.

(2) Deposit of receipts.—Receipts resulting from disposal by the Department under this subsection shall be deposited pursuant to any authority available to the Secretary. When applicable, however, net proceeds from the sale of surplus property transferred under this subsection shall be credited pursuant to section 572(a) of this title.

(3) Limitation of sales.—Surplus farm commodities transferred under this subsection may not be sold, other than for export, in quantities exceeding, or at prices less than, the applicable quantities and prices for sales of those commodities by the Commodity Credit Corporation.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1089.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


547(a)40:484(g).June 30, 1949, ch. 288, title II, § 203(g), (h), 63 Stat. 386.
547(b)40:484(h).





§ 548. Surplus vessels
The Maritime Administration shall dispose of surplus vessels of 1,500 gross tons or more which the Administration determines to be merchant vessels or capable of conversion to merchant use. The vessels shall be disposed of in accordance with part F of subtitle V of title 46 and other laws authorizing the sale of such vessels.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1090; Pub. L. 109–304, § 17(g)(1), Oct. 6, 2006, 120 Stat. 1708.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


54840:484(i).June 30, 1949, ch. 288, title II, § 203(i), 63 Stat. 386; Pub. L. 97–31, § 12(15), Aug. 6, 1981, 95 Stat. 154.



Editorial Notes
Amendments2006—Pub. L. 109–304 substituted “part F of subtitle V of title 46” for “the Merchant Marine Act, 1936 (46 App. U.S.C. 1101 et seq.),”.



§ 549. Donation of personal property through state agencies(a) Definitions.—In this section, the following definitions apply:(1) Public agency.—The term “public agency” means—(A) a State;

(B) a political subdivision of a State (including a unit of local government or economic development district);

(C) a department, agency, or instrumentality of a State (including instrumentalities created by compact or other agreement between States or political subdivisions); or

(D) an Indian tribe, band, group, pueblo, or community located on a state reservation.


(2) State.—The term “State” means a State of the United States, the District of Columbia, Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, and American Samoa.

(3) State agency.—The term “state agency” means an agency designated under state law as the agency responsible for fair and equitable distribution, through donation, of property transferred under this section.


(b) Authorization.—(1) In general.—The Administrator of General Services, in the Administrator’s discretion and under regulations the Administrator may prescribe, may transfer property described in paragraph (2) to a state agency.

(2) Property.—(A) In general.—Property referred to in paragraph (1) is any personal property that—(i) is under the control of an executive agency; and

(ii) has been determined to be surplus property.


(B) Special rule.—In determining whether the property is to be transferred for donation under this section, no distinction may be made between property capitalized in a working-capital fund established under section 2208 of title 10 (or similar fund) and any other property.


(3) No cost.—Transfer of property under this section is without cost, except for any costs of care and handling.


(c) Allocation and Transfer of Property.—(1) In general.—The Administrator shall allocate and transfer property under this section in accordance with criteria that are based on need and use and that are established after consultation with state agencies to the extent feasible. The Administrator shall give fair consideration, consistent with the established criteria, to an expression of need and interest from a public agency or other eligible institution within a State. The Administrator shall give special consideration to an eligible recipient’s request, transmitted through the state agency, for a specific item of property.

(2) Allocation among states.—The Administrator shall allocate property among the States on a fair and equitable basis, taking into account the condition of the property as well as the original acquisition cost of the property.

(3) Recipients and purposes.—The Administrator shall transfer to a state agency property the state agency selects for distribution through donation within the State—(A) to a public agency for use in carrying out or promoting, for residents of a given political area, a public purpose, including conservation, economic development, education, parks and recreation, public health, and public safety;

(B) for purposes of education or public health (including research), to a nonprofit educational or public health institution or organization that is exempt from taxation under section 501 of the Internal Revenue Code of 1986 (26 U.S.C. 501), including—(i) a medical institution, hospital, clinic, health center, or drug abuse treatment center;

(ii) a provider of assistance to homeless individuals or to families or individuals whose annual incomes are below the poverty line (as that term is defined in section 673 of the Community Services Block Grant Act (42 U.S.C. 9902));

(iii) a school, college, or university;

(iv) a school for the mentally retarded or physically handicapped;

(v) a child care center;

(vi) a radio or television station licensed by the Federal Communications Commission as an educational radio or educational television station;

(vii) a museum attended by the public, and, for purposes of determining whether a museum is attended by the public, the Administrator shall consider a museum to be public if the nonprofit educational or public health institution or organization, at minimum, accedes to any request submitted for access during business hours;

(viii) a library serving free all residents of a community, district, State, or region; or

(ix) a historic light station as defined under section 305101(4) of title 54, including a historic light station conveyed under section 305103 of title 54, notwithstanding the number of hours that the historic light station is open to the public; or


(C) for purposes of providing services to veterans (as defined in section 101 of title 38), to an organization whose—(i) membership comprises substantially veterans; and

(ii) representatives are recognized by the Secretary of Veterans Affairs under section 5902 of title 38.



(4) Exception.—This subsection does not apply to property transferred under subsection (d).


(d) Department of Defense Property.—(1) Determination.—The Secretary of Defense shall determine whether surplus personal property under the control of the Department of Defense is usable and necessary for educational activities which are of special interest to the armed services, including maritime academies, or military, naval, Air Force, or Coast Guard preparatory schools.

(2) Property usable for special interest activities.—If the Secretary of Defense determines that the property is usable and necessary for educational activities which are of special interest to the armed services, the Secretary shall allocate the property for transfer by the Administrator to the appropriate state agency for distribution through donation to the educational activities.

(3) Property not usable for special interest activities.—If the Secretary of Defense determines that the property is not usable and necessary for educational activities which are of special interest to the armed services, the property may be disposed of in accordance with subsection (c).


(e) State Plan of Operation.—(1) In general.—Before property may be transferred to a state agency, the State shall develop a detailed state plan of operation, in accordance with this subsection and with state law.

(2) Procedure.—(A) Consideration of needs and resources.—In developing and implementing the state plan of operation, the relative needs and resources of all public agencies and other eligible institutions in the State shall be taken into consideration. The Administrator may consult with interested federal agencies to obtain their views concerning the administration and operation of this section.

(B) Publication and period for comment.—The state plan of operation, and any major amendment to the plan, may not be filed with the Administrator until 60 days after general notice of the proposed plan or amendment has been published and interested persons have been given at least 30 days to submit comments.

(C) Certification.—The chief executive officer of the State shall certify and submit the state plan of operation to the Administrator.


(3) Requirements.—(A) State agency.—The state plan of operation shall include adequate assurance that the state agency has—(i) the necessary organizational and operational authority and capability including staff, facilities, and means and methods of financing; and

(ii) established procedures for accountability, internal and external audits, cooperative agreements, compliance and use reviews, equitable distribution and property disposal, determination of eligibility, and assistance through consultation with advisory bodies and public and private groups.


(B) Equitable distribution.—The state plan of operation shall provide for fair and equitable distribution of property in the State based on the relative needs and resources of interested public agencies and other eligible institutions in the State and their abilities to use the property.

(C) Management control and accounting systems.—The state plan of operation shall require, for donable property transferred under this section, that the state agency use management control and accounting systems of the same type as systems required by state law for state-owned property. However, with approval from the chief executive officer of the State, the state agency may elect to use other management control and accounting systems that are effective to govern the use, inventory control, accountability, and disposal of property under this section.

(D) Return and redistribution for non-use.—The state plan of operation shall require the state agency to provide for the return and redistribution of donable property if the property, while still usable, has not been placed in use for the purpose for which it was donated within one year of donation or ceases to be used by the donee for that purpose within one year of being placed in use.

(E) Request by recipient.—The state plan of operation shall require the state agency, to the extent practicable, to select property requested by a public agency or other eligible institution in the State and, if requested by the recipient, to arrange shipment of the property directly to the recipient.

(F) Service charges.—If the state agency is authorized to assess and collect service charges from participating recipients to cover direct and reasonable indirect costs of its activities, the method of establishing the charges shall be set out in the state plan of operation. The charges shall be fair and equitable and shall be based on services the state agency performs, including screening, packing, crating, removal, and transportation.

(G) Terms, conditions, reservations, and restrictions.—(i) In general.—The state plan of operation shall provide that the state agency—(I) may impose reasonable terms, conditions, reservations, and restrictions on the use of property to be donated under subsection (c); and

(II) shall impose reasonable terms, conditions, reservations, and restrictions on the use of a passenger motor vehicle and any item of property having a unit acquisition cost of $5,000 or more.


(ii) Special limitations.—If the Administrator finds that an item has characteristics that require special handling or use limitations, the Administrator may impose appropriate conditions on the donation of the property.


(H) Unusable property.—(i) Disposal.—The state plan of operation shall provide that surplus personal property which the state agency determines cannot be used by eligible recipients shall be disposed of—(I) subject to the disapproval of the Administrator within 30 days after notice to the Administrator, through transfer by the state agency to another state agency or through abandonment or destruction if the property has no commercial value or if the estimated cost of continued care and handling exceeds estimated proceeds from sale; or

(II) under this subtitle, on terms and conditions and in a manner the Administrator prescribes.


(ii) Proceeds from sale.—Notwithstanding subchapter IV of this chapter and section 702 of this title, the Administrator, from the proceeds of sale of property described in subsection (b), may reimburse the state agency for expenses that the Administrator considers appropriate for care and handling of the property.




(f) Cooperative Agreements With State Agencies.—(1) Parties to the agreement.—For purposes of carrying out this section, a cooperative agreement may be made between a state surplus property distribution agency designated under this section and—(A) the Administrator;

(B) the Secretary of Education, for property transferred under section 550(c) of this title;

(C) the Secretary of Health and Human Services, for property transferred under section 550(d) of this title; or

(D) the head of a federal agency designated by the Administrator, the Secretary of Education, or the Secretary of Health and Human Services.


(2) Shared resources.—The cooperative agreement may provide that the property, facilities, personnel, or services of—(A) a state agency may be used by a federal agency; and

(B) a federal agency may be made available to a state agency.


(3) Reimbursement.—The cooperative agreement may require payment or reimbursement for the use or provision of property, facilities, personnel, or services. Payment or reimbursement received from a state agency shall be credited to the fund or appropriation against which charges would otherwise be made.

(4) Surplus property transferred to state agency.—(A) In general.—Under the cooperative agreement, surplus property transferred to a state agency for distribution pursuant to subsection (c) may be retained by the state agency for use in performing its functions. Unless otherwise directed by the Administrator, title to the retained property vests in the state agency.

(B) Conditions.—Retention of surplus property under this paragraph is subject to conditions that may be imposed by—(i) the Administrator;

(ii) the Secretary of Education, for property transferred under section 550(c) of this title; or

(iii) the Secretary of Health and Human Services, for property transferred under section 550(d) of this title.




(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1090; Pub. L. 109–313, § 5, Oct. 6, 2006, 120 Stat. 1737; Pub. L. 111–338, § 2, Dec. 22, 2010, 124 Stat. 3590; Pub. L. 113–26, § 2, Aug. 9, 2013, 127 Stat. 502; Pub. L. 113–287, § 5(j)(1), Dec. 19, 2014, 128 Stat. 3269; Pub. L. 114–287, § 23, Dec. 16, 2016, 130 Stat. 1479.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


549(a)(1), (2)40:484(j)(5).June 30, 1949, ch. 288, title II, § 203(j), 63 Stat. 386; Sept. 5, 1950, ch. 849, § 4, 64 Stat. 579; June 3, 1955, ch. 130, §§ 1, 2(a), 6(a), (b), 69 Stat. 83, 84; July 3, 1956, ch. 513, § 1, 70 Stat. 493; Pub. L. 87–786, Oct. 10, 1962, 76 Stat. 805; Pub. L. 94–519, § 1(1), Oct. 17, 1976, 90 Stat. 2451; Pub. L. 99–386, title II, § 207, Aug. 22, 1986, 100 Stat. 823; Pub. L. 100–77, title V, § 502(a), July 22, 1987, 101 Stat. 510; Pub. L. 100–690, title II, § 2081(b), Nov. 18, 1988, 102 Stat. 4216; Pub. L. 105–50, § 1, Oct. 6, 1997, 111 Stat. 1167.
549(a)(3), (b)40:484(j)(1).
549(c)40:484(j)(3).
549(d)40:484(j)(2).
549(e)40:484(j)(4).
549(f)40:484(n).June 30, 1949, ch. 288, title II, § 203(n), formerly (m), as added June 3, 1955, ch. 130, § 3, 69 Stat. 84; redesignated (n), Aug. 1, 1955, ch. 442, 69 Stat. 430; July 3, 1956, ch. 513, § 3, 70 Stat. 494; Pub. L. 87–94, July 20, 1961, 75 Stat. 213; Pub. L. 90–351, title I, § 525, as added Pub. L. 93–83, § 2, Aug. 6, 1973, 87 Stat. 216; Pub. L. 91–485, § 3, Oct. 22, 1970, 84 Stat. 1085; Pub. L. 94–519, § 1(3), Oct. 17, 1976, 90 Stat. 2453.


In subsection (a)(2), the words “the Northern Mariana Islands” are added because of section 502(a)(2) of the Covenant to Establish a Commonwealth of the Northern Mariana Islands in Political Union With the United States of America (48:1801 note).
In subsection (d), the words “Secretary of Defense” are substituted for “National Military Establishment” [subsequently changed to “Department of Defense” because of section 12(a) of the National Security Act Amendments of 1949 (ch. 412, 63 Stat. 591)] because of 10:113(a).
In subsection (e)(2)(B), the words “In the event that a State legislature has not developed, according to State law, a State plan within two hundred and seventy calendar days after October 17, 1976, the chief executive officer of the State shall approve, and submit to the Administrator, a temporary State plan” are omitted as obsolete.
In subsection (f)(1)(B)–(D) and (4)(B), the words “Secretary of Education” and “Secretary of Health and Human Services” are substituted for “Secretary of Health, Education, and Welfare” because of sections 301(a)(2)(P) and (b), 507, and 509(b) of the Department of Education Organization Act (20:3441(a)(2)(P) and (b), 3507, and 3508(b)).

Editorial Notes
Amendments2016—Subsec. (c)(3)(B)(vii). Pub. L. 114–287 amended cl. (vii) generally. Prior to amendment, cl. (vii) read as follows: “a museum attended by the public;”.
2014—Subsec. (c)(3)(B)(ix). Pub. L. 113–287 substituted “section 305101(4) of title 54” for “section 308(e)(2) of the National Historic Preservation Act (16 U.S.C. 470w–7(e)(2))” and “section 305103 of title 54” for “subsection (b) of that section”.
2013—Subsec. (c)(3)(B)(viii), (x). Pub. L. 113–26, § 2(2), inserted “or” at end of cl. (viii) and struck out cl. (x) which read as follows: “an organization whose—
“(I) membership comprises substantially veterans (as defined under section 101 of title 38); and
“(II) representatives are recognized by the Secretary of Veterans Affairs under section 5902 of title 38.”
Subsec. (c)(3)(C). Pub. L. 113–26, § 2(1), (3), added subpar. (C).
2010—Subsec. (c)(3)(B)(x). Pub. L. 111–338 added cl. (x).
2006—Subsec. (c)(3)(B)(ix). Pub. L. 109–313 added cl. (ix).

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentAmendment by Pub. L. 109–313 effective 60 days after Oct. 6, 2006, see section 6 of Pub. L. 109–313, set out as a note under section 5316 of Title 5, Government Organization and Employees.


Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.

Executive Documents

Ex. Ord. No. 12999. Educational Technology: Ensuring Opportunity for All Children in the Next Century
Ex. Ord. No. 12999, Apr. 17, 1996, 61 F.R. 17227, provided:
In order to ensure that American children have the skills they need to succeed in the information-intensive 21st century, the Federal Government is committed to working with the private sector to promote four major developments in American education: making modern computer technology an integral part of every classroom; providing teachers with the professional development they need to use new technologies effectively; connecting classrooms to the National Information Infrastructure; and encouraging the creation of excellent educational software. This Executive order streamlines the transfer of excess and surplus Federal computer equipment to our Nation’s classrooms and encourages Federal employees to volunteer their time and expertise to assist teachers and to connect classrooms.
Accordingly, by the authority vested in me as President by the Constitution and the laws of the United States of America, including the provisions of the Stevenson-Wydler Technology Innovation Act of 1980, as amended (15 U.S.C. 3701 et seq.), the Federal Property and Administrative Services Act of 1949, ch. 288, 63 Stat. 377 [now chapters 1 to 11 of this title and division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of Title 41, Public Contracts], and the National Defense Authorization Act for Fiscal Year 1996, Public Law 104–106 [see Tables for classification], it is hereby ordered as follows:
Section 1. Protection of Educationally Useful Federal Equipment. (a) Educationally useful Federal equipment is a vital national resource. To the extent such equipment can be used as is, separated into parts for other computers, or upgraded—either by professional technicians, students, or other recycling efforts—educationally useful Federal equipment is a valuable tool for computer education. Therefore, to the extent possible, all executive departments and agencies (hereinafter referred to as “agencies”) shall protect and safeguard such equipment, particularly when declared excess or surplus, so that it may be recycled and transferred, if appropriate, pursuant to this order.
Sec. 2. Efficient Transfer of Educationally Useful Federal Equipment to Schools and Nonprofit Organizations. (a) To the extent permitted by law, all agencies shall give highest preference to schools and nonprofit organizations, including community-based educational organizations, (“schools and nonprofit organizations”) in the transfer, through gift or donation, of educationally useful Federal equipment.
(b) Agencies shall attempt to give particular preference to schools and nonprofit organizations located in the Federal enterprise communities and empowerment zones established in the Omnibus Reconciliation Act of 1993, Public Law 103–66 [see 26 U.S.C. 1391 et seq.].
(c) Each agency shall, to the extent permitted by law and where appropriate, identify educationally useful Federal equipment that it no longer needs and transfer it to a school or nonprofit organization by:
(1) conveying research equipment directly to the school or organization pursuant to 15 U.S.C. 3710(i); or
(2) reporting excess equipment to the General Services Administration (GSA) for donation when declared surplus in accordance with section 203(j) of the Federal Property and Administrative Services Act of 1949, as amended, 40 U.S.C. 484(j) [now 40 U.S.C. 549]. Agencies shall report such equipment as far as possible in advance of the date the equipment becomes excess, so that GSA may attempt to arrange direct transfers from the donating agency to recipients eligible under this order.
(d) In transfers made pursuant to paragraph (c)(1) of this section, title shall transfer directly from the agency to the schools or nonprofit organizations as required by 15 U.S.C. 3710(i). All such transfers shall be reported to the GSA. At the direction of the recipient institution or organization, and if appropriate, transferred equipment may be conveyed initially to a nonprofit reuse or recycling program that will upgrade it before transfer to the school or nonprofit organization holding title.
(e) All transfers to schools or nonprofit organizations, whether made directly or through GSA, shall be made at the lowest cost to the school or nonprofit organization permitted by law.
(f) The availability of educationally useful Federal equipment shall be made known to eligible recipients under this order by all practicable means, including newspaper, community announcements, and the Internet.
(g) The regional Federal Executive Boards shall help facilitate the transfer of educationally useful Federal equipment from the agencies they represent to recipients eligible under this order.
Sec. 3. Assisting Teachers’ Professional Development: Connecting Classrooms. (a) Each agency that has employees who have computer expertise shall, to the extent permitted by law and in accordance with the guidelines of the Office of Personnel Management, encourage those employees to:
(1) help connect America’s classrooms to the National Information Infrastructure;
(2) assist teachers in learning to use computers to teach; and
(3) provide ongoing maintenance of and technical support for the educationally useful Federal equipment transferred pursuant to this order.
(b) Each agency described in subsection (a) shall submit to the Office of Science and Technology Policy, within 6 months of the date of this order, an implementation plan to advance the developments described in this order, particularly those required in this section. The plan shall be consistent with approved agency budget totals and shall be coordinated through the Office of Science and Technology Policy.
(c) Nothing in this order shall be interpreted to bar a recipient of educationally useful Federal equipment from lending that equipment, whether on a permanent or temporary basis, to a teacher, administrator, student, employee, or other designated person in furtherance of educational goals.
Sec. 4. Definitions. For the purposes of this order: (a) “Schools” means individual public or private education institutions encompassing prekindergarten through twelfth grade, as well as public school districts.
(b) “Community-based educational organizations” means nonprofit entities that are engaged in collaborative projects with schools or that have education as their primary focus. Such organizations shall qualify as nonprofit educational institutions or organizations for purposes of section 203(j) of the Federal Property and Administrative Services Act of 1949, as amended [now 40 U.S.C. 549].
(c) “Educationally useful Federal equipment” means computers and related peripheral tools (e.g., printers, modems, routers, and servers), including telecommunications and research equipment, that are appropriate for use in prekindergarten, elementary, middle, or secondary school education. It shall also include computer software, where the transfer of licenses is permitted.
(d) “Nonprofit reuse or recycling program” means a 501(c) organization able to upgrade computer equipment at no or low cost to the school or nonprofit organization taking title to it.
(e) “Federal Executive Boards,” as defined in 5 C.F.R. Part 960, are regional organizations of each Federal agency’s highest local officials.
Sec. 5. This order shall supersede Executive Order No. 12821 of November 16, 1992.
Sec. 6. Judicial Review. This order is not intended, and should not be construed, to create any right or benefit, substantive or procedural, enforceable at law by a party against the United States, its agencies, its officers, or its employees.

William J. Clinton.




§ 550. Disposal of real property for certain purposes(a) Definition.—In this section, the term “State” includes the District of Columbia, Puerto Rico, and the territories and possessions of the United States.

(b) Enforcement and Revision of Instruments Transferring Property Under This Section.—(1) In general.—Subject to disapproval by the Administrator of General Services within 30 days after notice of a proposed action to be taken under this section, except for personal property transferred pursuant to section 549 of this title, the official specified in paragraph (2) shall determine and enforce compliance with the terms, conditions, reservations, and restrictions contained in an instrument by which a transfer under this section is made. The official shall reform, correct, or amend the instrument if necessary to correct the instrument or to conform the transfer to the requirements of law. The official shall grant a release from any term, condition, reservation or restriction contained in the instrument, and shall convey, quitclaim, or release to the transferee (or other eligible user) any right or interest reserved to the Federal Government by the instrument, if the official determines that the property no longer serves the purpose for which it was transferred or that a release, conveyance, or quitclaim deed will not prevent accomplishment of that purpose. The release, conveyance, or quitclaim deed may be made subject to terms and conditions that the official considers necessary to protect or advance the interests of the Government.

(2) Specified official.—The official referred to in paragraph (1) is—(A) the Secretary of Education, for property transferred under subsection (c) for school, classroom, or other educational use;

(B) the Secretary of Health and Human Services, for property transferred under subsection (d) for use in the protection of public health, including research;

(C) the Secretary of the Interior, for property transferred under subsection (e) for public park or recreation area use;

(D) the Secretary of Housing and Urban Development, for property transferred under subsection (f) to provide housing or housing assistance for low-income individuals or families; and

(E) the Secretary of the Interior, for property transferred under subsection (h) for use as a historic monument for the benefit of the public.



(c) Property for School, Classroom, or Other Educational Use.—(1) Assignment.—The Administrator, in the Administrator’s discretion and under regulations that the Administrator may prescribe, may assign to the Secretary of Education for disposal surplus real property, including buildings, fixtures, and equipment situated on the property, that the Secretary recommends as needed for school, classroom, or other educational use.

(2) Sale or lease.—Subject to disapproval by the Administrator within 30 days after notice to the Administrator by the Secretary of Education of a proposed transfer, the Secretary, for school, classroom, or other educational use, may sell or lease property assigned to the Secretary under paragraph (1) to a State, a political subdivision or instrumentality of a State, a tax-supported educational institution, or a nonprofit educational institution that has been held exempt from taxation under section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)).

(3) Fixing value.—In fixing the sale or lease value of property disposed of under paragraph (2), the Secretary of Education shall take into consideration any benefit which has accrued or may accrue to the Government from the use of the property by the State, political subdivision or instrumentality, or institution.


(d) Property for Use in the Protection of Public Health, Including Research.—(1) Assignment.—The Administrator, in the Administrator’s discretion and under regulations that the Administrator may prescribe, may assign to the Secretary of Health and Human Services for disposal surplus real property, including buildings, fixtures, and equipment situated on the property, that the Secretary recommends as needed for use in the protection of public health, including research.

(2) Sale or lease.—Subject to disapproval by the Administrator within 30 days after notice to the Administrator by the Secretary of Health and Human Services of a proposed transfer, the Secretary, for use in the protection of public health, including research, may sell or lease property assigned to the Secretary under paragraph (1) to a State, a political subdivision or instrumentality of a State, a tax-supported medical institution, or a hospital or similar institution not operated for profit that has been held exempt from taxation under section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)).

(3) Fixing value.—In fixing the sale or lease value of property disposed of under paragraph (2), the Secretary of Health and Human Services shall take into consideration any benefit which has accrued or may accrue to the Government from the use of the property by the State, political subdivision or instrumentality, or institution.


(e) Property for Use as a Public Park or Recreation Area.—(1) Assignment.—The Administrator, in the Administrator’s discretion and under regulations that the Administrator may prescribe, may assign to the Secretary of the Interior for disposal surplus real property, including buildings, fixtures, and equipment situated on the property, that the Secretary recommends as needed for use as a public park or recreation area.

(2) Sale or lease.—Subject to disapproval by the Administrator within 30 days after notice to the Administrator by the Secretary of the Interior of a proposed transfer, the Secretary, for public park or recreation area use, may sell or lease property assigned to the Secretary under paragraph (1) to a State, a political subdivision or instrumentality of a State, or a municipality.

(3) Fixing value.—In fixing the sale or lease value of property disposed of under paragraph (2), the Secretary of the Interior shall take into consideration any benefit which has accrued or may accrue to the Government from the use of the property by the State, political subdivision or instrumentality, or municipality.

(4) Deed of conveyance.—The deed of conveyance of any surplus real property disposed of under this subsection—(A) shall provide that all of the property be used and maintained for the purpose for which it was conveyed in perpetuity, and that if the property ceases to be used or maintained for that purpose, all or any portion of the property shall, in its then existing condition, at the option of the Government, revert to the Government; and

(B) may contain additional terms, reservations, restrictions, and conditions the Secretary of the Interior determines are necessary to safeguard the interests of the Government.



(f) Property for Low Income Housing Assistance.—(1) Assignment.—The Administrator, in the Administrator’s discretion and under regulations that the Administrator may prescribe, may assign to the Secretary of Housing and Urban Development for disposal surplus real property, including buildings, fixtures, and equipment situated on the property, that the Secretary recommends as needed to provide housing or housing assistance for low-income individuals or families.

(2) Sale or lease.—Subject to disapproval by the Administrator within 30 days after notice to the Administrator by the Secretary of Housing and Urban Development of a proposed transfer, the Secretary, to provide housing or housing assistance for low-income individuals or families, may sell or lease property assigned to the Secretary under paragraph (1) to a State, a political subdivision or instrumentality of a State, or a nonprofit organization that exists for the primary purpose of providing housing or housing assistance for low-income individuals or families.

(3) Self-help housing.—(A) In general.—The Administrator shall disapprove a proposed transfer of property under this subsection unless the Administrator determines that the property will be used for low-income housing opportunities through the construction, rehabilitation, or refurbishment of self-help housing, under terms requiring that—(i) subject to subparagraph (B), an individual or family receiving housing or housing assistance through use of the property shall contribute a significant amount of labor toward the construction, rehabilitation, or refurbishment; and

(ii) dwellings constructed, rehabilitated, or refurbished through use of the property shall be quality dwellings that comply with local building and safety codes and standards and shall be available at prices below prevailing market prices.


(B) Guidelines for considering disabilities.—For purposes of fulfilling self-help requirements under paragraph (3)(A)(i), the Administrator shall ensure that nonprofit organizations receiving property under paragraph (2) develop and use guidelines to consider any disability (as defined in section 3(2) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102(2)).


(4) Fixing value.—(A) In general.—In fixing the sale or lease value of property disposed of under paragraph (2), the Secretary of Housing and Urban Development shall take into consideration and discount the value for any benefit which has accrued or may accrue to the Government from the use of the property by the State, political subdivision or instrumentality, or nonprofit organization.

(B) Amount of discount.—The amount of the discount under subparagraph (A) is 75 percent of the market value of the property, except that the Secretary of Housing and Urban Development may discount by a greater percentage if the Secretary, in consultation with the Administrator, determines that a higher percentage is justified.



(g) Property for National Service Activities.—(1) Assignment.—The Administrator, in the Administrator’s discretion and under regulations that the Administrator may prescribe, may assign to the Chief Executive Officer of the Corporation for National and Community Service for disposal surplus property that the Chief Executive Officer recommends as needed for national service activities.

(2) Sale, lease, or donation.—Subject to disapproval by the Administrator within 30 days after notice to the Administrator by the Chief Executive Officer of a proposed transfer, the Chief Executive Officer, for national service activities, may sell, lease, or donate property assigned to the Chief Executive Officer under paragraph (1) to an entity that receives financial assistance under the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.).

(3) Fixing value.—In fixing the sale or lease value of property disposed of under paragraph (2), the Chief Executive Officer shall take into consideration any benefit which has accrued or may accrue to the Government from the use of the property by the entity receiving the property.


(h) Property for Use as a Historic Monument.—(1) Conveyance.—(A) In general.—Without monetary consideration to the Government, the Administrator may convey to a State, a political subdivision or instrumentality of a State, or a municipality, the right, title, and interest of the Government in and to any surplus real and related personal property that the Secretary of the Interior determines is suitable and desirable for use as a historic monument for the benefit of the public.

(B) Recommendation by national park system advisory board.—Property may be determined to be suitable and desirable for use as a historic monument only in conformity with a recommendation by the National Park System Advisory Board established under section 102303 of title 54. Only the portion of the property that is necessary for the preservation and proper observation of the property’s historic features may be determined to be suitable and desirable for use as a historic monument.


(2) Revenue-producing activity.—(A) In general.—The Administrator may authorize use of any property conveyed under this subsection for revenue-producing activities if the Secretary of the Interior—(i) determines that the activities are compatible with use of the property for historic monument purposes;

(ii) approves the grantee’s plan for repair, rehabilitation, restoration, and maintenance of the property;

(iii) approves the grantee’s plan for financing the repair, rehabilitation, restoration, and maintenance of the property; and

(iv) examines and approves the accounting and financial procedures used by the grantee.


(B) Use of excess income.—The Secretary of the Interior may approve a grantee’s financial plan only if the plan provides that the grantee shall use income exceeding the cost of repair, rehabilitation, restoration, and maintenance only for public historic preservation, park, or recreational purposes.

(C) Audits.—The Secretary of the Interior may periodically audit the records of the grantee that are directly related to the property conveyed.


(3) Deed of conveyance.—The deed of conveyance of any surplus real property disposed of under this subsection—(A) shall provide that all of the property be used and maintained for historical monument purposes in perpetuity, and that if the property ceases to be used or maintained for historical monument purposes, all or any portion of the property shall, in its then existing condition, at the option of the Government, revert to the Government; and

(B) may contain additional terms, reservations, restrictions, and conditions the Administrator determines are necessary to safeguard the interests of the Government.



(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1094; Pub. L. 113–287, § 5(j)(2), Dec. 19, 2014, 128 Stat. 3269.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


550(a)40:484(k)(1)(D).June 30, 1949, ch. 288, title II, § 203(k), 63 Stat. 387; July 12, 1952, ch. 703, § 1(j), 66 Stat. 593; June 3, 1955, ch. 130, § 6(a), (c), 69 Stat. 84, 85; July 3, 1956, ch. 513, § 2, 70 Stat. 494; Pub. L. 91–485, § 2, Oct. 22, 1970, 84 Stat. 1084; Pub. L. 92–362, § 1, Aug. 4, 1972, 86 Stat. 503; Pub. L. 94–519, § 1(2), Oct. 17, 1976, 90 Stat. 2453; Pub. L. 103–82, title II, § 202(f), Sept. 21, 1993, 107 Stat. 888; Pub. L. 105–50, § 2, Oct. 6, 1997, 111 Stat. 1167.
550(b)40:484(k)(4).
550(c)40:484(k)(1) (matter before (A) related to education), (A), (C) (related to education).
550(d)40:484(k)(1) (matter before (A) related to public health), (B), (C) (related to public health).
550(e)40:484(k)(2).
550(f)40:484(k)(6).
550(g)40:484(k)(5).
550(h)40:484(k)(3).


In subsections (b)(2), (c), and (d), the words “Secretary of Education” and “Secretary of Health and Human Services” are substituted for “Secretary of Health, Education, and Welfare”, as appropriate, because of sections 301(a)(2)(P) and (b), 507, and 509(b) of the Department of Education Organization Act (20:3441(a)(2)(P) and (b), 3507, and 3508(b)).
In subsection (b)(2), the words “the Surplus Property Act of 1944, as amended”, and the text of 40:484(k)(4)(D), are omitted because the relevant provisions of the Surplus Property Act of 1944 (50 App.:1611 et seq.) have been repealed.
In subsection (e), the definition of “States” is omitted as unnecessary because of 40:484(k)(1)(D), restated in subsection (a).
In subsection (e)(4), the words “this subsection” are used to reflect the probable intent of Congress. In 40:484(k)(2)(C), the words “this subsection” should probably be “this paragraph”, meaning 40:484(k)(2). In the revised section, the reference to 40:484(k)(2) is translated as “this subsection” to reflect the restatement of 40:484(k)(2) as subsection (e) of the revised section.
In subsection (h), the definition of “States”, is omitted as unnecessary because of 40:484(k)(1)(D), restated in subsection (a).
In subsection (h)(1)(B), the words “National Park System Advisory Board” are substituted for “Advisory Board on National Parks, Historic Sites, Buildings and Monuments” because of the amendment of 16:463 by section 9 of the Act of August 18, 1970 (Public Law 91–383), as added by section 2 of the Act of October 7, 1976 (Public Law 94–458, 90 Stat. 1940).
In subsection (h)(2)(A), the words “this subsection” are used to reflect the probable intent of Congress. In 40:484(k)(3)(A), the words “this subsection” should probably be “this paragraph”, meaning 40:484(k)(3). In the revised section, the reference to 40:484(k)(3) is translated as “this subsection” to reflect the restatement of 40:484(k)(3) as subsection (h) of the revised section. The words “or the Surplus Property Act of 1944, as amended” are omitted because the relevant provisions of the Surplus Property Act of 1944 (50 App.:1611 et seq.) have been repealed.
In subsection (h)(3), the words “this subsection” are used to reflect the probable intent of Congress. In 40:484(k)(3)(B), the words “this subsection” should probably be “this paragraph”, meaning 40:484(k)(3). In the revised section, the reference to 40:484(k)(3) is translated as “this subsection” to reflect the restatement of 40:484(k)(3) as subsection (h) of the revised section.

Editorial Notes

References in TextThe National and Community Service Act of 1990, referred to in subsec.(g)(2), is Pub. L. 101–610, Nov. 16, 1990, 104 Stat. 3127, as amended, which is classified principally to chapter 129 (§ 12501 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 12501 of Title 42 and Tables.

Amendments2014—Subsec. (h)(1)(B). Pub. L. 113–287, § 5(j)(2), substituted “section 102303 of title 54” for “section 3 of the Act of August 21, 1935 (16 U.S.C. 463) (known as the Historic Sites, Buildings, and Antiquities Act)”.



§ 551. Donations to American Red Cross
The Administrator of General Services, in the Administrator’s discretion and under regulations that the Administrator may prescribe, may donate to the American National Red Cross for charitable purposes property that the American National Red Cross processed, produced, or donated and that has been determined to be surplus property.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1099.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


55140:484(l).June 30, 1949, ch. 288, title II, § 203(l), as added Aug. 1, 1955, ch. 442, 69 Stat. 430.





§ 552. Abandoned or unclaimed property on Government premises(a) Authority To Take Property.—The Administrator of General Services may take possession of abandoned or unclaimed property on premises owned or leased by the Federal Government and determine when title to the property vests in the Government. The Administrator may use, transfer, or otherwise dispose of the property.

(b) Claim Filed by Former Owner.—If a former owner files a proper claim within three years from the date that title to the property vests in the Government, the former owner shall be paid an amount—(1) equal to the proceeds realized from the disposition of the property less costs incident to care and handling as determined by the Administrator; or

(2) if the property has been used or transferred, equal to the fair value of the property as of the time title vested in the Government less costs incident to care and handling as determined by the Administrator.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1099; Pub. L. 109–284, § 6(3), Sept. 27, 2006, 120 Stat. 1212.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


55240:484(m).June 30, 1949, ch. 288, title II, § 203(m), formerly § 203(l), 63 Stat. 388; redesignated § 203(m), Aug. 1, 1955, ch. 442, 69 Stat. 430.



Editorial Notes
Amendments2006—Subsec. (a). Pub. L. 109–284 substituted “(a) Authority To Take Property.—The Administrator” for “(a) Authority To Take Property Administrator”.



§ 553. Property for correctional facility, law enforcement, and emergency management response purposes(a) Definition.—In this section, the term “State” includes the District of Columbia, Puerto Rico, Guam, American Samoa, the Virgin Islands, the Federated States of Micronesia, the Marshall Islands, Palau, and, the Northern Mariana Islands.

(b) Authority To Transfer Property.—The Administrator of General Services, in the Administrator’s discretion and under regulations that the Administrator may prescribe, may transfer or convey to a State, or political subdivision or instrumentality of a State, surplus real and related personal property that—(1) the Attorney General determines is required by the transferee or grantee for correctional facility use under a program approved by the Attorney General for the care or rehabilitation of criminal offenders;

(2) the Attorney General determines is required by the transferee or grantee for law enforcement purposes; or

(3) the Administrator of the Federal Emergency Management Agency determines is required by the transferee or grantee for emergency management response purposes including fire and rescue services.


(c) No Monetary Consideration.—A transfer or conveyance under this section shall be made without monetary consideration to the Federal Government.

(d) Deed of Conveyance.—The deed of conveyance of any surplus real and related personal property disposed of under this section—(1) shall provide that all of the property be used and maintained for the purpose for which it was conveyed in perpetuity, and that if the property ceases to be used or maintained for that purpose, all or any portion of the property shall, in its then existing condition, at the option of the Government, revert to the Government; and

(2) may contain additional terms, reservations, restrictions, and conditions that the Administrator determines are necessary to safeguard the interests of the Government.


(e) Enforcement and Revision of Instruments Transferring Property Under This Section.—The Administrator shall determine and enforce compliance with the terms, conditions, reservations, and restrictions contained in an instrument by which a transfer or conveyance under this section is made. The Administrator shall reform, correct, or amend the instrument if necessary to correct the instrument or to conform the transfer to the requirements of law. The Administrator shall grant a release from any term, condition, reservation or restriction contained in the instrument, and shall convey, quitclaim, or release to the transferee (or other eligible user) any right or interest reserved to the Government by the instrument, if the Administrator determines that the property no longer serves the purpose for which it was transferred or that a release, conveyance, or quitclaim deed will not prevent accomplishment of that purpose. The release, conveyance, or quitclaim deed may be made subject to terms and conditions that the Administrator considers necessary to protect or advance the interests of the Government.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1099; Pub. L. 109–295, title VI, § 612(c), Oct. 4, 2006, 120 Stat. 1410.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


55340:484(p).June 30, 1949, ch. 288, title II, § 203(p), as added Pub. L. 98–473, title II, § 701, Oct. 12, 1984, 98 Stat. 2129; Pub. L. 105–119, title I, § 118, Nov. 26, 1997, 111 Stat. 2468; Pub. L. 106–113, § 1000(a)(5) [§ 233(a)], Nov. 29, 1999, 113 Stat. 1501A–301; Pub. L. 106–168, title III, § 301, Dec. 12, 1999, 113 Stat. 1821; Pub. L. 106–398, § 1 [§ 2814], Oct. 30, 2000, 114 Stat. 1654A–419.


In subsection (a), the words “Trust Territory of the Pacific Islands” are omitted and the words “the Federated States of Micronesia, the Marshall Islands, Palau” are added because of the termination of the Trust Territory of the Pacific Islands. See 48:1681 note prec.
In subsection (c), the text of 40:484(p)(1)(A) (last sentence) is omitted as executed and obsolete.

Editorial Notes

References in TextThe “Administrator”, referred to in subsecs. (d)(2) and (e), is the Administrator of General Services.

Statutory Notes and Related Subsidiaries

Change of Name
“Administrator of the Federal Emergency Management Agency” substituted for “Director of the Federal Emergency Management Agency” in subsec. (b)(3) on authority of section 612(c) of Pub. L. 109–295, set out as a note under section 313 of Title 6, Domestic Security. Any reference to the Administrator of the Federal Emergency Management Agency in title VI of Pub. L. 109–295 or an amendment by title VI to be considered to refer and apply to the Director of the Federal Emergency Management Agency until Mar. 31, 2007, see section 612(f)(2) of Pub. L. 109–295, set out as a note under section 313 of Title 6.


Transfer of Functions
For transfer of all functions, personnel, assets, components, authorities, grant programs, and liabilities of the Federal Emergency Management Agency, including the functions of the Under Secretary for Federal Emergency Management relating thereto, to the Federal Emergency Management Agency, see section 315(a)(1) of Title 6, Domestic Security.
For transfer of functions, personnel, assets, and liabilities of the Federal Emergency Management Agency, including the functions of the Director of the Federal Emergency Management Agency relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see former section 313(1) and sections 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.



§ 554. Property for development or operation of a port facility(a) Definitions.—In this section, the following definitions apply:(1) Base closure law.—The term “base closure law” has the meaning given that term in section 101(a)(17) of title 10.

(2) State.—The term “State” includes the District of Columbia, Puerto Rico, Guam, American Samoa, the Virgin Islands, the Federated States of Micronesia, the Marshall Islands, Palau, and the Northern Mariana Islands.


(b) Authority for Assignment to the Secretary of Transportation.—Under regulations that the Administrator of General Services, after consultation with the Secretary of Defense, may prescribe, the Administrator, or the Secretary of Defense in the case of property located at a military installation closed or realigned pursuant to a base closure law, may assign to the Secretary of Transportation for disposal surplus real property, including buildings, fixtures, and equipment situated on the property, that the Secretary of Transportation recommends as needed for the development or operation of a port facility.

(c) Authority for Conveyance by the Secretary of Transportation.—(1) In general.—Subject to disapproval by the Administrator or the Secretary of Defense within 30 days after notice of a proposed conveyance by the Secretary of Transportation, the Secretary of Transportation, for the development or operation of a port facility, may convey property assigned to the Secretary of Transportation under subsection (b) to a State or political subdivision, municipality, or instrumentality of a State.

(2) Conveyance requirements.—A transfer of property may be made under this section only after the Secretary of Transportation has—(A) determined, after consultation with the Secretary of Labor, that the property to be conveyed is located in an area of serious economic disruption;

(B) received and, after consultation with the Secretary of Commerce, approved an economic development plan submitted by an eligible grantee and based on assured use of the property to be conveyed as part of a necessary economic development program; and

(C) transmitted to Congress an explanatory statement that contains information substantially similar to the information contained in statements prepared under section 545(e) of this title.



(d) No Monetary Consideration.—A conveyance under this section shall be made without monetary consideration to the Federal Government.

(e) Deed of Conveyance.—The deed of conveyance of any surplus real and related personal property disposed of under this section shall—(1) provide that all of the property be used and maintained for the purpose for which it was conveyed in perpetuity, and that if the property ceases to be used or maintained for that purpose, all or any portion of the property shall, in its then existing condition, at the option of the Government, revert to the Government; and

(2) contain additional terms, reservations, restrictions, and conditions that the Secretary of Transportation shall by regulation require to ensure use of the property for the purposes for which it was conveyed and to safeguard the interests of the Government.


(f) Enforcement and Revision of Instruments Transferring Property Under This Section.—The Secretary of Transportation shall determine and enforce compliance with the terms, conditions, reservations, and restrictions contained in an instrument by which a transfer or conveyance under this section is made. The Secretary shall reform, correct, or amend the instrument if necessary to correct the instrument or to conform the transfer to the requirements of law. The Secretary shall grant a release from any term, condition, reservation or restriction contained in the instrument, and shall convey, quitclaim, or release to the grantee any right or interest reserved to the Government by the instrument, if the Secretary determines that the property no longer serves the purpose for which it was transferred or that a release, conveyance, or quitclaim deed will not prevent accomplishment of that purpose. The release, conveyance, or quitclaim deed may be made subject to terms and conditions that the Secretary considers necessary to protect or advance the interests of the Government.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1100; Pub. L. 109–163, div. A, title X, § 1056(a)(5)(A), Jan. 6, 2006, 119 Stat. 3439; Pub. L. 109–284, § 6(4), Sept. 27, 2006, 120 Stat. 1212.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


55440:484(q).June 30, 1949, ch. 288, title II, § 203(q), as added Pub. L. 103–160, div. B, title XXIX, § 2927(2), Nov. 30, 1993, 107 Stat. 1933.


In subsection (a), the words “Trust Territory of the Pacific Islands” are omitted and the words “the Federated States of Micronesia, the Marshall Islands, Palau” are added because of the termination of the Trust Territory of the Pacific Islands. See 48:1681 note prec.

Editorial Notes
Amendments2006—Subsec. (a)(1). Pub. L. 109–163 substituted “has the meaning given that term in section 101(a)(17) of title 10.” for “means the following:
“(A) Title II of the Defense Authorization Amendments and Base Closure and Realignment Act (Public Law 100–526; 10 U.S.C. 2687 note).
“(B) The Defense Base Closure and Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C. 2687 note).
“(C) Section 2687 of title 10.”
Subsec. (c). Pub. L. 109–284 substituted “Transportation.—” for “Transportation.” in heading.



§ 555. Donation of law enforcement canines to handlers
The head of a federal agency having control of a canine that has been used by a federal agency in the performance of law enforcement duties and that has been determined by the agency to be no longer needed for official purposes may donate the canine to an individual who has experience handling canines in the performance of those duties.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1102.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


55540:484(r).June 30, 1949, ch. 288, title II, § 203(r), as added Pub. L. 105–27, § 1, July 18, 1997, 111 Stat. 244.





§ 556. Disposal of dredge vessels(a) In General.—The Administrator of General Services, pursuant to sections 521 through 527, 529, and 549 of this title, may dispose of a United States Army Corps of Engineers vessel used for dredging, together with related equipment owned by the Federal Government and under the control of the Chief of Engineers, if the Secretary of the Army declares the vessel to be in excess of federal needs.

(b) Recipients and Purposes.—Disposal under this section is accomplished—(1) through sale or lease to—(A) a foreign government as part of a Corps of Engineers technical assistance program;

(B) a federal or state maritime academy for training purposes; or

(C) a non-federal public body for scientific, educational, or cultural purposes; or


(2) through sale solely for scrap to foreign or domestic interests.


(c) No Dredging Activities.—A vessel described in subsection (a) shall not be disposed of under any law for the purpose of engaging in dredging activities within the United States.

(d) Deposit of Amounts Collected.—Amounts collected from the sale or lease of a vessel or equipment under this section shall be deposited into the revolving fund authorized by section 101 (9th par.) of the Civil Functions Appropriation 11 So in original. Probably should be “Appropriations”. Act, 1954 (33 U.S.C. 576), to be available, as provided in appropriation laws, for the operation and maintenance of vessels under the control of the Corps of Engineers.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1102.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


55640:483d.Pub. L. 99–662, title IX, § 945, Nov. 17, 1986, 100 Stat. 4200.


In subsection (a), the words “U.S. Army Corps of Engineers” are substituted for “Corps of Engineers” for clarity. The words “Secretary of the Army” are substituted for “Secretary” because of section 2 of the Water Resources Development Act of 1986 (33:2201).
In subsection (d), the words “U.S. Army Corps of Engineers” are substituted for “Corps of Engineers” for clarity.



§ 557. Donation of books to Free Public Library
Subject to regulations under this subtitle, a book that is no longer needed by an executive department, bureau, or commission of the Federal Government, and that is not an advisable addition to the Library of Congress, shall be turned over to the Free Public Library of the District of Columbia for general use if the book is appropriate for the Free Public Library.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1102.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


55740:484–1.Feb. 25, 1903, ch. 755, § 1 (7th par. on p. 865), 32 Stat. 865; Oct. 31, 1951, ch. 654, § 2(1), 65 Stat. 706.





§ 558. Donation of forfeited vessels(a) In General.—A vessel that is forfeited to the Federal Government may be donated, in accordance with procedures under this subtitle, to an eligible institution described in subsection (b).

(b) Eligible Institution.—An eligible institution referred to in subsection (a) is an educational institution with a commercial fishing vessel safety program or other vessel safety, education and training program. The institution must certify to the federal officer making the donation that the program includes, at a minimum, all of the following courses in vessel safety:(1) Vessel stability.

(2) Firefighting.

(3) Shipboard first aid.

(4) Marine safety and survival.

(5) Seamanship rules of the road.


(c) Terms and Conditions.—The donation of a vessel under this section shall be made on terms and conditions considered appropriate by the federal officer making the donation. All of the following terms and conditions are required:(1) No warranty.—The institution must accept the vessel as is, where it is, and without warranty of any kind and without any representation as to its condition or suitability for use.

(2) Maintenance.—The institution is responsible for maintaining the vessel.

(3) Instruction only.—The vessel may be used only for instructing students in a vessel safety education and training program.

(4) Documentation.—If the vessel is eligible to be documented, it must be documented by the institution as a vessel of the United States under chapter 121 of title 46. The requirements of paragraph (5) must be noted on the permanent record of the vessel.

(5) Disposal.—The institution must obtain prior approval from the Administrator of General Services before disposing of the vessel and any proceeds from disposal shall be payable to the Government.

(6) Inspection or regulation.—The vessel shall be inspected or regulated in the same manner as a nautical school vessel under chapter 33 of title 46.


(d) Government Liability.—The Government is not liable in an action arising out of the transfer or use of a vessel transferred under this section.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1103.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


55840:484d.Pub. L. 99–640, § 13(a)–(c), Nov. 10, 1986, 100 Stat. 3551.


In subsection (b), the words “all of” are inserted for clarity.



§ 559. Advice of Attorney General with respect to antitrust law(a) Definition.—In this section, the term “antitrust law” includes—(1) the Sherman Act (15 U.S.C. 1 et seq.);

(2) the Clayton Act (15 U.S.C. 12 et seq., 29 U.S.C. 52, 53);

(3) the Federal Trade Commission Act (15 U.S.C. 41 et seq.); and

(4) sections 73 and 74 of the Wilson Tariff Act (15 U.S.C. 8, 9).


(b) Advice Required.—(1) In general.—An executive agency shall not dispose of property to a private interest until the agency has received the advice of the Attorney General on whether the disposal to a private interest would tend to create or maintain a situation inconsistent with antitrust law.

(2) Exception.—This section does not apply to disposal of—(A) real property, if the estimated fair market value is less than $3,000,000; or

(B) personal property (other than a patent, process, technique, or invention), if the estimated fair market value is less than $3,000,000.



(c) Notice to Attorney General.—(1) In general.—An executive agency that contemplates disposing of property to a private interest shall promptly transmit notice of the proposed disposal, including probable terms and conditions, to the Attorney General.

(2) Copy.—Except for the General Services Administration, an executive agency that transmits notice under paragraph (1) shall simultaneously transmit a copy of the notice to the Administrator of General Services.


(d) Advice From Attorney General.—Within a reasonable time, not later than 60 days, after receipt of notice under subsection (c), the Attorney General shall advise the Administrator and any interested executive agency whether, so far as the Attorney General can determine, the proposed disposition would tend to create or maintain a situation inconsistent with antitrust law.

(e) Request for Information.—On request from the Attorney General, the head of an executive agency shall furnish information the agency possesses that the Attorney General determines is appropriate or necessary to—(1) give advice required by this section; or

(2) determine whether any other disposition or proposed disposition of surplus property violates antitrust law.


(f) No Effect on Antitrust Law.—This subtitle does not impair, amend, or modify antitrust law or limit or prevent application of antitrust law to a person acquiring property under this subtitle.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1103.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


55940:488.June 30, 1949, ch. 288, title II, § 207, 63 Stat. 391; Pub. L. 85–680, Aug. 19, 1958, 72 Stat. 631; Pub. L. 100–612, § 7, Nov. 5, 1988, 102 Stat. 3182.


In subsection (e), the words “the head of an executive agency” are substituted for “the Administrator or any other executive agency”, the words “or cause to be furnished” are omitted, and the words “information the agency possesses” are substituted for “such information as the Administrator or such other executive agency may possess”, to eliminate unnecessary words.

Editorial Notes

References in TextThe Sherman Act, referred to in subsec. (a)(1), is act July 2, 1890, ch. 647, 26 Stat. 209, as amended, which is classified to sections 1 to 7 of Title 15, Commerce and Trade. For complete classification of this Act to the Code, see Short Title note set out under section 1 of Title 15 and Tables.
The Clayton Act, referred to in subsec. (a)(2), is act Oct. 15, 1914, ch. 323, 38 Stat. 730, as amended, which is classified generally to sections 12, 13, 14 to 19, 21, 22 to 27 of Title 15, Commerce and Trade, and sections 52 and 53 of Title 29, Labor. For further details and complete classification of this Act to the Code, see note set out under section 12 of Title 15 and Tables.
The Federal Trade Commission Act, referred to in subsec. (a)(3), is act Sept. 26, 1914, ch. 311, 38 Stat. 717, as amended, which is classified generally to subchapter I (§ 41 et seq.) of chapter 2 of Title 15, Commerce and Trade. For complete classification of this Act to the Code, see section 58 of Title 15 and Tables.




SUBCHAPTER IV—PROCEEDS FROM SALE OR TRANSFER
§ 571. General rules for deposit and use of proceeds(a) Deposit in Treasury as Miscellaneous Receipts.—(1) In general.—Except as otherwise provided in this subchapter, proceeds described in paragraph (2) shall be deposited in the Treasury as miscellaneous receipts.

(2) Proceeds.—The proceeds referred to in paragraph (1) are proceeds under this chapter from a—(A) transfer of excess property to a federal agency for agency use; or

(B) sale, lease, or other disposition of surplus property.



(b) Payment of Expenses of Sale Before Deposit.—Subject to regulations under this subtitle, the expenses of the sale of old material, condemned stores, supplies, or other public property may be paid from the proceeds of sale so that only the net proceeds are deposited in the Treasury. This subsection applies whether proceeds are deposited as miscellaneous receipts or to the credit of an appropriation as authorized by law.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1104; Pub. L. 114–287, § 20(a), Dec. 16, 2016, 130 Stat. 1477; Pub. L. 114–318, § 7(c)(1), Dec. 16, 2016, 130 Stat. 1616.)

Amendment of SectionPub. L. 114–287, § 20, Dec. 16, 2016, 130 Stat. 1477, which Act is set out as a note under section 1303 of this title, provided that, effective upon the termination of the Public Buildings Reform Board pursuant to section 10 of Pub. L. 114–287 and not applicable to proceeds from transactions conducted under section 14 of Pub. L. 114–287, this section is amended by striking subsections (a) and (b) and inserting the following:
(a) Proceeds From Transfer or Sale of Real Property.—
(1) Deposit of net proceeds.—Net proceeds described in subsection (c) shall be deposited into the appropriate real property account of the agency that had custody and accountability for the real property at the time the real property is determined to be excess.
(2) Expenditure of net proceeds.—The net proceeds deposited pursuant to paragraph (1) may only be expended, as authorized in annual appropriations Acts, for activities described in sections 543 and 545, including paying costs incurred by the General Services Administration for any disposal-related activity authorized by this chapter.
(3) Deficit reduction.—Any net proceeds described in subsection (c) from the sale, lease, or other disposition of surplus real property that are not expended under paragraph (2) shall be used for deficit reduction. Any net proceeds not obligated within 3 years after the date of deposit and not expended within 5 years after such date shall be deposited as miscellaneous receipts in the Treasury.
(b) Effect on Other Sections.—Nothing in this section is intended to affect section 572(b), 573, or 574.
(c) Net Proceeds.—The net proceeds described in this subsection are proceeds under this chapter, less expenses of the transfer or disposition as provided in section 572(a), from a—
(1) transfer of excess real property to a Federal agency for agency use; or
(2) sale, lease, or other disposition of surplus real property.
Pub. L. 114–318, § 7(c), Dec. 16, 2016, 130 Stat. 1616, provided that, effective as if enacted as part of Pub. L. 114–287, this section is amended by adding at the end the following:
(d) Savings Provision.—Nothing in this section modifies, alters, or repeals any other provision of Federal law directing the use of retained proceeds relating to the sale of property of an agency.
See 2016 Amendment notes below.











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


571(a)40:485(a).June 30, 1949, ch. 288, title II, § 204(a), 63 Stat. 388; Pub. L. 101–510, div. B, title XXVIII, § 2805(1), Nov. 5, 1990, 104 Stat. 1786.
571(b)40:485a.June 8, 1896, ch. 373, 29 Stat. 268; Oct. 31, 1951, ch. 654, § 2(20), 65 Stat. 707; Pub. L. 104–316, title I, § 120(a), Oct. 19, 1996, 110 Stat. 3836.


In subsection (b), the words “whether proceeds are deposited as miscellaneous receipts or to the credit of an appropriation as authorized by law” are substituted for “either as miscellaneous receipts on account of ‘proceeds of Government property’ or to the credit of the appropriations to which such proceeds are by law authorized to be made . . . either as miscellaneous receipts or to the credit of such appropriations, as the case may be” to eliminate unnecessary words.

Editorial Notes
Amendments2016—Subsecs. (a) to (c). Pub. L. 114–287 added subsecs. (a) to (c) and struck out former subsecs. (a) and (b) which related to deposit in the Treasury as miscellaneous receipts of net proceeds from transfer or other disposition of surplus property and payment of expenses of sale before deposit.
Subsec. (d). Pub. L. 114–318 added subsec. (d).

Statutory Notes and Related Subsidiaries
Effective Date of 2016 AmendmentPub. L. 114–318, § 7(c)(2), Dec. 16, 2016, 130 Stat. 1617, provided that: “The amendments made by this subsection [amending this section] shall take effect as if enacted as part of the applicable Act [Pub. L. 114–287].”

Pub. L. 114–318, § 7(e), Dec. 16, 2016, 130 Stat. 1617, provided that: “Except as provided in subsection (c)(2) [set out above], this section [amending this section and provisions set out as a note under section 1303 of this title] and the amendments made by this section shall take effect immediately after the enactment of the applicable Act [Pub. L. 114–287].”

Amendment by Pub. L. 114–287 effective upon the termination of the Public Buildings Reform Board pursuant to section 10 of Pub. L. 114–287 and not applicable to proceeds from transactions conducted under section 14 of Pub. L. 114–287, see section 20(b) of Pub. L. 114–287, set out in a note under section 1303 of this title.



§ 572. Real property(a) In General.—(1) Separate fund.—Except as provided in subsection (b), proceeds of the disposition of surplus real and related personal property by the Administrator of General Services shall be set aside in a separate fund in the Treasury.

(2) Payment of expenses from the fund.—(A) Authority.—From the fund described in paragraph (1), the Administrator may obligate an amount to pay the following direct expenses incurred for the use of excess property and the disposal of surplus property under this subtitle:(i) Fees of appraisers, auctioneers, and realty brokers, in accordance with the scale customarily paid in similar commercial transactions.

(ii) Costs of environmental and historic preservation services, highest and best use of property studies, utilization of property studies, deed compliance inspection, and the expenses incurred in a relocation.

(iii) Advertising and surveying.


(B) Limitations.—(i) Percentage limitation.—In each fiscal year, no more than 12 percent of the proceeds of all dispositions of surplus real and related personal property may be paid to meet direct expenses incurred in connection with the dispositions.

(ii) Determination of maximum amount.—The Director of the Office of Management and Budget each quarter shall determine the maximum amount that may be obligated under this paragraph.


(C) Direct payment or reimbursement.—An amount obligated under this paragraph may be used to pay an expense directly or to reimburse a fund or appropriation that initially paid the expense.


(3) Transfer to miscellaneous receipts.—At least once each year, excess amounts beyond current operating needs shall be transferred from the fund described in paragraph (1) to miscellaneous receipts.

(4) Report.—A report of receipts, disbursements, and transfers to miscellaneous receipts under this subsection shall be made annually, in connection with the budget estimate, to the Director and to Congress.


(b) Real Property Under Control of a Military Department.—(1) Definitions.—In this subsection, the following definitions apply:(A) Military installation.—The term “military installation” has the meaning given that term in section 2687(e)(1) 11 See References in Text note below. of title 10.

(B) Base closure law.—The term “base closure law” has the meaning given that term in section 101(a)(17) of title 10.


(2) Application.—(A) In general.—This subsection applies to real property, including any improvement on the property, that is under the control of a military department and that the Secretary of the department determines is excess to the department’s needs.

(B) Exceptions.—This subsection does not apply to—(i) damaged or deteriorated military family housing facilities conveyed under section 2854a of title 10; or

(ii) property at a military installation designated for closure or realignment pursuant to a base closure law.



(3) Transfer between military departments.—The Secretary of Defense shall provide that property described in paragraph (2) is available for transfer, without reimbursement, to other military departments within the Department of Defense.

(4) Alternative disposition by administrator of general services.—If property is not transferred pursuant to paragraph (3), the Secretary of the military department with the property under its control shall request the Administrator to transfer or dispose of the property in accordance with this subtitle or other applicable law.

(5) Proceeds.—(A) Deposit in special account.—For a transfer or disposition of property pursuant to paragraph (4), the Administrator shall deposit any proceeds (less expenses of the transfer or disposition as provided in subsection (a)) in a special account in the Treasury.

(B) Availability of amount deposited.—To the extent provided in an appropriation law, an amount deposited in a special account under subparagraph (A) is available for facility maintenance and repair or environmental restoration as follows:(i) In the case of property located at a military installation that is closed, the amount is available for facility maintenance and repair or environmental restoration by the military department that had jurisdiction over the property before the closure of the military installation.

(ii) In the case of property located at any other military installation—(I) 50 percent of the amount is available for facility maintenance and repair or environmental restoration at the military installation where the property was located before it was disposed of or transferred; and

(II) 50 percent of the amount is available for facility maintenance and repair and for environmental restoration by the military department that had jurisdiction over the property before it was disposed of or transferred.




(6) Report.—As part of the annual request for authorizations of appropriations to the Committees on Armed Services of the Senate and the House of Representatives, the Secretary of Defense shall include an accounting of each transfer and disposal made in accordance with this subsection during the fiscal year preceding the fiscal year in which the request is made. The accounting shall include a detailed explanation of each transfer and disposal and of the use of the proceeds received from it by the Department of Defense.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1105; Pub. L. 108–447, div. H, title IV, § 408, Dec. 8, 2004, 118 Stat. 3258; Pub. L. 109–13, div. A, title VI, § 6068, May 11, 2005, 119 Stat. 299; Pub. L. 109–163, div. A, title X, § 1056(a)(5)(B), Jan. 6, 2006, 119 Stat. 3439.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


572(a)40:485(b).June 30, 1949, ch. 288, title II, § 204(b), as added Aug. 31, 1954, ch. 1178, § 1(b), 68 Stat. 1051; Pub. L. 86–215, Sept. 1, 1959, 73 Stat. 446; Pub. L. 100–612, § 6, Nov. 5, 1988, 102 Stat. 3181; Pub. L. 101–510, div. B, title XXVIII, § 2805(2), Nov. 5, 1990, 104 Stat. 1786; Pub. L. 107–107, § 2812, Dec. 28, 2001, 115 Stat. 1307.
572(b)40:485(h).June 30, 1949, ch. 288, title II, § 204(h), as added Pub. L. 101–510, div. B, title XXVIII, § 2805(3), Nov. 5, 1990, 104 Stat. 1786; Pub. L. 104–106, div. A, title XV, § 1502(f)(7), div. B, title XXVIII, § 2818(b), Feb. 10, 1996, 110 Stat. 510, 555; Pub. L. 106–65, title X, § 1067(18), Oct. 5, 1999, 113 Stat. 775; Pub. L. 107–107, § 2812, Dec. 28, 2001, 115 Stat. 1307.


In subsection (b)(4), the words “section 13(g) of the Surplus Property Act of 1944 (50 U.S.C. App. 1622(g))” are omitted because 50 App.:1622(g) has been repealed.

Editorial Notes

References in TextSection 2687(e)(1) of title 10, referred to in subsec. (b)(1)(A), was redesignated as section 2687(g)(1) by Pub. L. 112–239, div. B, title XXVII, § 2712(a)(1), Jan. 2, 2013, 126 Stat. 2144.

Amendments2006—Subsec. (b)(1)(B). Pub. L. 109–163 substituted “section 101(a)(17) of title 10” for “section 2667(h)(2) of title 10”.
2005—Subsec. (a)(2)(A)(ii). Pub. L. 109–13 made technical correction to directory language of Pub. L. 108–447, § 408. See 2004 Amendment note below.
2004—Subsec. (a)(2)(A)(ii). Pub. L. 108–447, § 408, as amended by Pub. L. 109–13, inserted “, highest and best use of property studies, utilization of property studies, deed compliance inspection, and the expenses incurred in a relocation” before period at end.



§ 573. Personal property
The Administrator of General Services may retain from the proceeds of sales of personal property the Administrator conducts amounts necessary to recover, to the extent practicable, costs the Administrator (or the Administrator’s agent) incurs in conducting the sales. The Administrator shall deposit amounts retained into the Acquisition Services Fund established under section 321(a) of this title. From the amounts deposited, the Administrator may pay direct costs and reasonably related indirect costs incurred in conducting sales of personal property. At least once each year, amounts retained that are not needed to pay the direct and indirect costs shall be transferred from the Acquisition Services Fund to the general fund or another appropriate account in the Treasury.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1107; Pub. L. 109–313, § 3(h)(4), Oct. 6, 2006, 120 Stat. 1736.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


57340:485(i).June 30, 1949, ch. 288, title II, § 204(i), as added Pub. L. 103–123, title IV, § 7, Oct. 28, 1993, 107 Stat. 1247.



Editorial Notes
Amendments2006—Pub. L. 109–313 substituted “Acquisition Services Fund” for “General Supply Fund” in two places.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentAmendment by Pub. L. 109–313 effective 60 days after Oct. 6, 2006, see section 6 of Pub. L. 109–313, set out as a note under section 5316 of Title 5, Government Organization and Employees.



§ 574. Other rules regarding proceeds(a) Credit to Reimbursable Fund or Appropriation.—(1) Application.—This subsection applies to property acquired with amounts—(A) not appropriated from the general fund of the Treasury; or

(B) appropriated from the general fund of the Treasury but by law reimbursable from assessment, tax, or other revenue or receipts.


(2) In general.—The net proceeds of a disposition or transfer of property described in paragraph (1) shall be—(A) credited to the applicable reimbursable fund or appropriation; or

(B) paid to the federal agency that determined the property to be excess.


(3) Calculation of net proceeds.—For purposes of this subsection, the net proceeds of a disposition or transfer of property are the proceeds less all expenses incurred for the disposition or transfer, including care and handling.

(4) Alternative credit to miscellaneous receipts.—If the agency that determined the property to be excess decides that it is uneconomical or impractical to ascertain the amount of net proceeds, the proceeds shall be credited to miscellaneous receipts.


(b) Special Account for Refunds or Payments for Breach.—(1) Deposits.—A federal agency that disposes of surplus property under this chapter may deposit, in a special account in the Treasury, amounts of the proceeds of the dispositions that the agency decides are necessary to permit—(A) appropriate refunds to purchasers for dispositions that are rescinded or that do not become final; and

(B) payments for breach of warranty.


(2) Withdrawals.—A federal agency that deposits proceeds in a special account under paragraph (1) may withdraw amounts to be refunded or paid from the account without regard to the origin of the amounts withdrawn.


(c) Credit to Cost of Contractor’s Work.—If a contract made by an executive agency, or a subcontract under that contract, authorizes the proceeds of a sale of property in the custody of a contractor or subcontractor to be credited to the price or cost of work covered by the contract or subcontract, then the proceeds of the sale shall be credited in accordance with the contract or subcontract.

(d) Acceptance of Property Instead of Cash.—An executive agency entitled to receive cash under a contract for the lease, sale, or other disposition of surplus property may accept property instead of cash if the President determines that the property is strategic or critical material. The property is valued at the prevailing market price when the cash payment becomes due.

(e) Management of Credit, Leases, and Permits.—For a disposition of surplus property under this chapter, if credit has been extended, or if the disposition has been by lease or permit, the Administrator of General Services, in a manner and on terms the Administrator determines are in the best interest of the Federal Government—(1) shall administer and manage the credit, lease, or permit, and any security for the credit, lease, or permit; and

(2) may enforce, adjust, and settle any right of the Government with respect to the credit, lease, or permit.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1107.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


574(a)40:485(c).June 30, 1949, ch. 288, title II, § 204(c)–(g), formerly § 204(b)–(f), 63 Stat. 389; redesignated § 204(c)–(g), Aug. 31, 1954, ch. 1178, § 1(a), 68 Stat. 1051; Pub. L. 96–41, § 3(d), July 30, 1979, 93 Stat. 325.
574(b)40:485(d).
574(c)40:485(e).
574(d)40:485(f).
574(e)40:485(g).


In subsection (b)(1), the words “in the Treasury” are substituted for “with the Treasurer of the United States” because of section 1 of Reorganization Plan No. 26 of 1950 (eff. July 31, 1950, 64 Stat. 1280), restated as 31:321.
In subsection (e), the words “or by War Assets Administration (or its predecessor agencies) under the Surplus Property Act of 1944” are omitted because the War Assets Administration was abolished and its functions were transferred to the General Services Administration by section 105 of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 381).

Executive Documents

Delegation of Functions
Functions of President under subsec. (f) of section 485 of former Title 40, Public Buildings, Property, and Works (which was repealed and reenacted as subsec. (d) of this section by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304), delegated to Secretary of Defense, see section 3 of Ex. Ord. No. 12626, Feb. 25, 1988, 53 F.R. 6114, set out as a note under section 98 of Title 50, War and National Defense.




SUBCHAPTER V—OPERATION OF BUILDINGS AND RELATED ACTIVITIES
§ 581. General authority of Administrator of General Services[(a) Repealed. Pub. L. 107–296, title XVII, § 1706(a)(1), Nov. 25, 2002, 116 Stat. 2316.]

(b) Personnel and Equipment.—The Administrator of General Services may—(1) employ and pay personnel at per diem rates approved by the Administrator, not exceeding rates currently paid by private industry for similar services in the place where the services are performed; and

(2) purchase, repair, and clean uniforms for civilian employees of the General Services Administration who are required by law or regulation to wear uniform clothing.


(c) Acquisition and Management of Property.—(1) Real estate.—The Administrator may acquire, by purchase, condemnation, or otherwise, real estate and interests in real estate.

(2) Ground rent.—The Administrator may pay ground rent for buildings owned by the Federal Government or occupied by federal agencies, and pay the rent in advance if required by law or if the Administrator determines that advance payment is in the public interest.

(3) Rent and repairs under a lease.—The Administrator may pay rent and make repairs, alterations, and improvements under the terms of a lease entered into by, or transferred to, the Administration for the housing of a federal agency.

(4) Repairs that are economically advantageous.—The Administrator may repair, alter, or improve rented premises if the Administrator determines that doing so is advantageous to the Government in terms of economy, efficiency, or national security. The Administrator’s determination must—(A) set forth the circumstances that make the repair, alteration, or improvement advantageous; and

(B) show that the total cost (rental, repair, alteration, and improvement) for the expected life of the lease is less than the cost of alternative space not needing repair, alteration, or improvement.


(5) Insurance proceeds for defense industrial reserve.—At the direction of the Secretary of Defense, the Administrator may use insurance proceeds received for damage to property that is part of the Defense Industrial Reserve to repair or restore the property.

(6) Maintenance contracts.—The Administrator may enter into a contract, for a period not exceeding five years, for the inspection, maintenance, and repair of fixed equipment in a federally owned building.


(d) Lease of Federal Building Sites.—(1) In general.—The Administrator may lease a federal building site or addition, including any improvements, until the site is needed for construction purposes. The lease must be for fair rental value and on other terms and conditions the Administrator considers to be in the public interest pursuant to section 545 of this title.

(2) Negotiation without advertising.—A lease under this subsection may be negotiated without public advertising for bids if—(A) the lessee is—(i) the former owner from whom the Government acquired the property; or

(ii) the former owner’s tenant in possession; and


(B) the lease is negotiated incident to or in connection with the acquisition of the property.


(3) Deposit of rent.—Rent received under this subsection may be deposited into the Federal Buildings Fund.


(e) Assistance to the Inaugural Committee.—The Administrator may provide direct assistance and special services for the Inaugural Committee (as defined in section 501 of title 36) during an inaugural period in connection with Presidential inaugural operations and functions. Assistance and services under this subsection may include—(1) employment of personal services without regard to chapters 33 and 51 and subchapter III of chapter 53 of title 5;

(2) providing Government-owned and leased space for personnel and parking;

(3) paying overtime to guard and custodial forces;

(4) erecting and removing stands and platforms;

(5) providing and operating first-aid stations;

(6) providing furniture and equipment; and

(7) providing other incidental services in the discretion of the Administrator.


(f) Utilities for Defense Industrial Reserve and Surplus Property.—The Administrator may—(1) provide utilities and services, if the utilities and services are not provided by other sources, to a person, firm, or corporation occupying or using a plant or portion of a plant that constitutes—(A) any part of the Defense Industrial Reserve pursuant to section 2535 of title 10; or

(B) surplus real property; and


(2) credit an amount received for providing utilities and services under this subsection to an applicable appropriation of the Administration.


(g) Obtaining Payments.—The Administrator may—(1) obtain payments, through advances or otherwise, for services, space, quarters, maintenance, repair, or other facilities furnished, on a reimbursable basis, to a federal agency, a mixed-ownership Government corporation (as defined in chapter 91 of title 31), or the District of Columbia; and

(2) credit the payments to the applicable appropriation of the Administration.


(h) Cooperative Use of Public Buildings.—(1) Leasing space for commercial and other purposes.—The Administrator may lease space on a major pedestrian access level, courtyard, or rooftop of a public building to a person, firm, or organization engaged in commercial, cultural, educational, or recreational activity (as defined in section 3306(a) of this title). The Administrator shall establish a rental rate for leased space equivalent to the prevailing commercial rate for comparable space devoted to a similar purpose in the vicinity of the public building. The lease may be negotiated without competitive bids, but shall contain terms and conditions and be negotiated pursuant to procedures that the Administrator considers necessary to promote competition and to protect the public interest.

(2) Occasional use of space for non-commercial purposes.—The Administrator may make available, on occasion, or lease at a rate and on terms and conditions that the Administrator considers to be in the public interest, an auditorium, meeting room, courtyard, rooftop, or lobby of a public building to a person, firm, or organization engaged in cultural, educational, or recreational activity (as defined in section 3306(a) of this title) that will not disrupt the operation of the building.

(3) Deposit and credit of amounts received.—The Administrator may deposit into the Federal Buildings Fund an amount received under a lease or rental executed pursuant to paragraph (1) or (2). The amount shall be credited to the appropriation from the Fund applicable to the operation of the building.

(4) Furnishing utilities and maintenance.—The Administrator may furnish utilities, maintenance, repair, and other services to a person, firm, or organization leasing space pursuant to paragraph (1) or (2). The services may be provided during and outside of regular working hours of federal agencies.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1108; Pub. L. 107–296, title XVII, § 1706(a), Nov. 25, 2002, 116 Stat. 2316; Pub. L. 109–284, § 6(5), Sept. 27, 2006, 120 Stat. 1212.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


58140:490(a).June 30, 1949, ch. 288, title II, § 210(a), as added Sept. 5, 1950, ch. 849, § 5(c), 64 Stat. 580; Pub. L. 85–886, § 1, Sept. 2, 1958, 72 Stat. 1709; Pub. L. 89–276, Oct. 20, 1965, 79 Stat. 1010; Pub. L. 90–626, Oct. 22, 1968, 82 Stat. 1319; Pub. L. 94–541, title I, § 104(a), Oct. 18, 1976, 90 Stat. 2506; Pub. L. 104–201, title VIII, § 823, Sept. 23, 1996, 110 Stat. 2609; Pub. L. 104–316, title I, § 120(b), Oct. 19, 1996, 110 Stat. 3836.


In this section, 40:490(a)(7) is omitted as obsolete because the pneumatic tube system referred to in the provision is no longer used or maintained and 40:490(a)(9) is omitted as obsolete because the relevant provisions of the Surplus Property Act of 1944 (50 App.:1611 et seq.) have been repealed.
In subsection (c)(3) and (4), the words “without regard to the provisions of section 278a of this title” and “which on June 30, 1950, was specifically exempted by law from the requirements of said section” (in 40:490(a)(5)), and the words “without regard to the 25 per centum limitation of section 278a of this title” and “without reference to such limitation” (in 40:490(a)(8)), respectively, are omitted as obsolete because 40:278a was repealed by section 7 of the Public Buildings Amendments of 1988 (Public Law 100–678, 40:278a).
In subsection (c)(5), the words “Defense Industrial Reserve” are substituted for “National Industrial Reserve” because the National Industrial Reserve Act was renamed the Defense Industrial Reserve Act by section 809 of the Department of Defense Appropriation Authorization Act, 1974 (Public Law 93–155, 87 Stat. 617), and transferred to 10:2535 by section 4235 of the Defense Conversion, Reinvestment and Transition Assistance Act of 1992, which was included as Division D in the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484, title XLII, 106 Stat. 2690).
In subsection (d)(3), the words “Federal Buildings Fund” are substituted for “Buildings Management Fund” because the fund established under 40:490(f)(1) is the Federal Buildings Fund and unexpended balances in the Buildings Management Fund were merged into the Federal Buildings Fund under 40:490(f)(3).
In subsection (e), before clause (1), the words “section 501 of title 36” are substituted for “the Act of August 6, 1965, 70 Stat 1049” in section 210(a)(15) of the Federal Property and Administrative Services Act of 1949 because of section 5(b) of the Act of August 12, 1998 (Public Law 105–225, 112 Stat. 1499), the first section of which enacted Title 36, United States Code. In clause (1), the words “chapters 33 and 51 and subchapter III of chapter 53 of title 5” are substituted for “the civil service and classification laws” because of section 7(b) of the Act of September 6, 1966 (Public Law 89–554, 80 Stat. 631), the first section of which enacted Title 5, United States Code.
In subsection (f)(1)(A), the words “Defense Industrial Reserve pursuant to section 2535 of title 10” are substituted for “National Industrial Reserve pursuant to the National Industrial Reserve Act of 1948 [50 U.S.C. 451 et seq.]” because the National Industrial Reserve Act was renamed the Defense Industrial Reserve Act by section 809 of the Department of Defense Appropriation Authorization Act, 1974 (Public Law 93–155, 87 Stat. 617), and transferred to 10:2535 by section 4235 of the Defense Conversion, Reinvestment and Transition Assistance Act of 1992, which was included as Division D in the National Defense Authorization Act for Fiscal Year 1993 (Public Law 102–484, title XLII, 106 Stat. 2690).
In subsection (g)(1), the words “mixed-ownership Government corporation” are substituted for “mixed-ownership corporation” for consistency with chapter 91 of title 31. The words “chapter 91 of title 31” are substituted for “the Government Corporation Control Act” in section 210(a)(6) of the Federal Property and Administrative Services Act of 1949 because of section 4(b) of the Act of September 13, 1982 (Public Law 97–258, 96 Stat. 1067), the first section of which enacted Title 31, United States Code.

Editorial Notes
Amendments2006—Subsec. (b). Pub. L. 109–284 substituted “The Administrator of General Services may—” for “The Administrator may—” in introductory provisions.
2002—Subsec. (a). Pub. L. 107–296, § 1706(a)(1), struck out subsec. (a) which read as follows: “Applicability.—To the extent that the Administrator of General Services by law, other than this section, may maintain, operate, and protect buildings or property, including the construction, repair, preservation, demolition, furnishing, or equipping of buildings or property, the Administrator, in the discharge of these duties, may exercise authority granted under this section.”
Subsec. (b). Pub. L. 107–296, § 1706(a)(2), in par. (1), inserted “and” at end, in par. (2), substituted a period for “; and” at end, and struck out par. (3) which read as follows: “furnish arms and ammunition for the protection force the Administration maintains.”

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective 60 days after Nov. 25, 2002, see section 4 of Pub. L. 107–296, set out as an Effective Date note under section 101 of Title 6, Domestic Security.

Federal Buildings Personnel TrainingPub. L. 111–308, Dec. 14, 2010, 124 Stat. 3283, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Federal Buildings Personnel Training Act of 2010’.


“SEC. 2. TRAINING OF FEDERAL BUILDING PERSONNEL.“(a) Identification of Core Competencies.—Not later than 18 months after the date of enactment of this Act [Dec. 14, 2010], and annually thereafter, the Administrator of General Services, in consultation with representatives of relevant professional societies, industry associations, and apprenticeship training providers, and after providing notice and an opportunity for comment, shall identify the core competencies necessary for Federal personnel performing building operations and maintenance, energy management, safety, and design functions to comply with requirements under Federal law. The core competencies identified shall include competencies relating to building operations and maintenance, energy management, sustainability, water efficiency, safety (including electrical safety), and building performance measures.

“(b) Designation of Relevant Courses, Certifications, Degrees, Licenses, and Registrations.—The Administrator, in consultation with representatives of relevant professional societies, industry associations, and apprenticeship training providers, shall identify a course, certification, degree, license, or registration to demonstrate each core competency, and for ongoing training with respect to each core competency, identified for a category of personnel specified in subsection (a).

“(c) Identified Competencies.—An individual shall demonstrate each core competency identified by the Administrator under subsection (a) for the category of personnel that includes such individual. An individual shall demonstrate each core competency through the means identified under subsection (b) not later than one year after the date on which such core competency is identified under subsection (a) or, if the date of hire of such individual occurs after the date of such identification, not later than one year after such date of hire. In the case of an individual hired for an employment period not to exceed one year, such individual shall demonstrate each core competency at the start of the employment period.

“(d) Continuing Education.—The Administrator, in consultation with representatives of relevant professional societies, industry associations, and apprenticeship training providers, shall develop or identify comprehensive continuing education courses to ensure the operation of Federal buildings in accordance with industry best practices and standards.

“(e) Curriculum With Respect to Facility Management and Operation of High-Performance Buildings.—Not later than 18 months after the date of enactment of this Act, and annually thereafter, the Administrator, acting through the head of the Office of Federal High-Performance Green Buildings, and the Secretary of Energy, acting through the head of the Office of Commercial High-Performance Green Buildings, in consultation with the heads of other appropriate Federal departments and agencies and representatives of relevant professional societies, industry associations, and apprenticeship training providers, shall develop a recommended curriculum relating to facility management and the operation of high-performance buildings.

“(f) Applicability of This Section to Functions Performed Under Contract.—Training requirements under this section shall apply to non-Federal personnel performing building operations and maintenance, energy management, safety, and design functions under a contract with a Federal department or agency. A contractor shall provide training to, and certify the demonstration of core competencies for, non-Federal personnel in a manner that is approved by the Administrator.”





Executive Documents

Facilitating Access to Federal Property for Siting of Mobile Services Antennas
Memorandum of President of the United States, Aug. 10, 1995, 60 F.R. 42023, provided:
Memorandum for the Heads of Departments and Agencies
Recent advancements in mobile telecommunications technology present an opportunity for the rapid construction of the Nation’s wireless communications infrastructure. As a matter of policy, the Federal Government shall encourage the efficient and timely implementation of such new technologies and the concomitant infrastructure buildout as a means of stimulating economic growth and creating new jobs. The recent auctioning and impending licensing of radio frequencies for mobile personal communications services presents the Federal Government with the opportunity to foster new technologies and to encourage the development of communications infrastructure by making Federal property available for the siting of mobile services antennas.
Therefore, to the extent permitted by law, I hereby direct the Administrator of General Services, within 90 days, in consultation with the Secretaries of Agriculture, Interior, Defense, and the heads of such other agencies as the Administrator may determine, to develop procedures necessary to facilitate appropriate access to Federal property for the siting of mobile services antennas.
The procedures should be developed in accordance with the following:
1. (a) Upon request, and to the extent permitted by law and where practicable, executive departments and agencies shall make available Federal Government buildings and lands for the siting of mobile service antennas. This should be done in accordance with Federal, State, and local laws and regulations, and consistent with national security concerns (including minimizing mutual electromagnetic interactions), public health and safety concerns, environmental and aesthetic concerns, preservation of historic buildings and monuments, protection of natural and cultural resources, protection of national park and wilderness values, protection of National Wildlife Refuge systems, and subject to any Federal requirements promulgated by the agency managing the facility and the Federal Communications Commission, the Federal Aviation Administration, National Telecommunications and Information Administration, and other relevant departments and agencies.
(b) Antennas on Federal buildings or land may not contain any advertising.
(c) Federal property does not include lands held by the United States in trust for individual or Native American tribal governments.
(d) Agencies shall retain discretion to reject inappropriate siting requests, and assure adequate protection of public property and timely removal of equipment and structures at the end of service.
2. All procedures and mechanisms adopted regarding access to Federal property shall be clear and simple so as to facilitate the efficient and rapid buildout of the national wireless communications infrastructure.
3. Unless otherwise prohibited by or inconsistent with Federal law, agencies shall charge fees based on market value for siting antennas on Federal property, and may use competitive procedures if not all applicants can be accommodated.
This memorandum does not give the siting of mobile services antennas priority over other authorized uses of Federal buildings or land.
All independent regulatory commissions and agencies are requested to comply with the provisions of this memorandum.
This memorandum is not intended to create any right, benefit or trust responsibility, substantive or procedural, enforceable at law or equity by a party against the United States, its agencies or instrumentalities, its officers, or any other person.
This memorandum shall be published in the Federal Register.

William J. Clinton.




§ 582. Management of buildings by Administrator of General Services(a) Request by Federal Agency or Instrumentality.—At the request of a federal agency, a mixed-ownership Government corporation (as defined in chapter 91 of title 31), or the District of Columbia, the Administrator of General Services may operate, maintain, and protect a building that is owned by the Federal Government (or, in the case of a wholly owned or mixed-ownership Government corporation, by the corporation) and occupied by the agency or instrumentality making the request.

(b) Transfer of Functions by Director of the Office of Management and Budget.—(1) In general.—When the Director of the Office of Management and Budget determines that it is in the interest of economy or efficiency, the Director shall transfer to the Administrator all functions vested in a federal agency with respect to the operation, maintenance, and custody of an office building owned by the Government or a wholly owned Government corporation, or an office building, or part of an office building, that is occupied by a federal agency under a lease.

(2) Exception for post-office buildings.—A transfer of functions shall not be made under this subsection for a post-office building, unless the Director determines that the building is not used predominantly for post-office purposes. The Administrator may delegate functions with respect to a post-office building that are transferred to the Administrator under this subsection only to another officer or employee of the General Services Administration or to the Postmaster General.

(3) Exception for buildings in a foreign country.—A transfer of functions shall not be made under this subsection for a building located in a foreign country.

(4) Exception for department of defense buildings.—A transfer of functions shall not be made under this subsection for a building located on the grounds of a facility of the Department of Defense (including a fort, camp, post, arsenal, navy yard, naval training station, airfield, proving ground, military supply depot, or school) unless and only to the extent that the Secretary of Defense has issued a permit for use by another agency.

(5) Exception for groups of special purpose buildings.—A transfer of functions shall not be made under this subsection for a building that the Director finds to be a part of a group of buildings that are—(A) located in the same vicinity;

(B) used wholly or predominantly for the special purposes of the agency with custody of the buildings; and

(C) not generally suitable for use by another agency.


(6) Exception for certain government buildings.—A transfer of functions shall not be made under this subsection for the Treasury Building, the Bureau of Engraving and Printing Building, the buildings occupied by the National Institute of Standards and Technology, and the buildings under the jurisdiction of the regents of the Smithsonian Institution.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1110.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


582(a)40:490(b).June 30, 1949, ch. 288, title II, § 210(b), (d), as added Sept. 5, 1950, ch. 849, § 5(c), 64 Stat. 581, 582; Pub. L. 100–418, title V, § 5115(c), Aug. 23, 1988, 102 Stat. 1433.
582(b)40:490(d).


In subsection (a), the words “mixed-ownership Government corporation” are substituted for “mixed-ownership corporation” for consistency in the subsection and with chapter 91 of title 31. The words “chapter 91 of title 31” are substituted for “the Government Corporation Control Act” in section 210(b) of the Federal Property and Administrative Services Act of 1949, because of section 4(b) of the Act of September 13, 1982 (Public Law 97–258, 96 Stat. 1067), the first section of which enacted Title 31, United States Code.
In subsection (b), the words “Director of the Office of Management and Budget” are substituted for “Director of the Bureau of the Budget” in section 210(i) of the Federal Property and Administrative Services Act of 1949 because the office of Director of the Bureau of the Budget was redesignated the Director of the Office of Management and Budget by section 102(b) of Reorganization Plan No. 2 of 1970 (eff. July 1, 1970, 84 Stat. 2085). Section 102 of Reorganization Plan No. 2 of 1970, was repealed by section 5(b) of the Act of September 13, 1982 (Public Law 97–258, 96 Stat. 1085), the first section of which enacted Title 31, United States Code, but the successor provision, 31:502, continued the designation as Director of the Office of Management and Budget.



§ 583. Construction of buildings(a) Authority.—At the request of a federal agency, a mixed-ownership Government corporation (as defined in chapter 91 of title 31), or the District of Columbia, the Administrator of General Services may—(1) acquire land for a building or project authorized by Congress;

(2) make or cause to be made (under contract or otherwise) surveys and test borings and prepare plans and specifications for a building or project prior to the Attorney General’s approval of the title to the site; and

(3) contract for, and supervise, the construction, development, and equipping of a building or project.


(b) Transfer of Amounts.—An amount available to a federal agency or instrumentality for a building or project may be transferred, in advance, to the General Services Administration for purposes the Administrator determines are necessary, including payment of salaries and expenses for preparing plans and specifications and for field supervision.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1111.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


58340:490(c).June 30, 1949, ch. 288, title II, § 210(c), as added Sept. 5, 1950, ch. 849, § 5(c), 64 Stat. 582.


In subsection (a), the words “mixed-ownership Government corporation” are substituted for “mixed-ownership corporation” for consistency in the subsection and with chapter 91 of title 31. The words “chapter 91 of title 31” are substituted for “the Government Corporation Control Act” in section 210(c) of the Federal Property and Administrative Services Act of 1949 because of section 4(b) of the Act of September 13, 1982 (Public Law 97–258, 96 Stat. 1067), the first section of which enacted Title 31, United States Code.
In subsection (b), the words “salaries and expenses for preparing plans and specifications and for field supervision” are substituted for “salaries and expenses of personnel engaged in the preparation of plans and specifications or in field supervision, and for general office expenses to be incurred in the rendition of any such service” to eliminate unnecessary words.



§ 584. Assignment and reassignment of space(a) Authority.—(1) In general.—Subject to paragraph (2), the Administrator of General Services may assign or reassign space for an executive agency in any Federal Government-owned or leased building.

(2) Requirements.—The Administrator’s authority under paragraph (1) may be exercised only—(A) in accordance with policies and directives the President prescribes under section 121(a) of this title;

(B) after consultation with the head of the executive agency affected; and

(C) on a determination by the Administrator that the assignment or reassignment is advantageous to the Government in terms of economy, efficiency, or national security.



(b) Priority for Public Access.—In assigning space on a major pedestrian access level (other than space leased under section 581(h)(1) or (2) of this title), the Administrator shall, where practicable, give priority to federal activities requiring regular contact with the public. If the space is not available, the Administrator shall provide space with maximum ease of access to building entrances.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1112.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


58440:490(e).June 30, 1949, ch. 288, title II, § 210(e), as added Sept. 5, 1950, ch. 849, § 5(c), 64 Stat. 582; Pub. L. 94–541, title I, § 104(b), Oct. 18, 1976, 90 Stat. 2506.



Executive Documents

Ex. Ord. No. 12411. Government Work Space Management Reforms
Ex. Ord. No. 12411, Mar. 29, 1983, 48 F.R. 13391, provided:
By the authority vested in me as President by the Constitution and laws of the United States of America, including Section 486 of Title 40 of the United States Code [now 40 U.S.C. 121], in order to institute fundamental changes in the manner in which Federal work space is managed to ensure its efficient utilization, it is hereby ordered as follows:
Section 1. In order to make the Federal use of work space (including office space, warehouses and special purpose space, whether federally owned, leased or controlled) and related furnishings more effective in support of agency missions, minimize the acquisition of government resources, and reduce the administrative costs of the Federal government, the heads of all Federal Executive agencies shall:
(a) Establish programs to reduce the amount of work space, used or held, to that amount which is essential for known agency missions;
(b) Produce and maintain a total inventory of work space and related furnishings and declare excess to the Administrator of General Services all such holdings that are not necessary to satisfy existing or known and verified planned programs;
(c) Ensure that the amount of office space used by each employee of the agency, or others using agency-controlled space, is held to the minimum necessary to accomplish the task that must be performed;
(d) Manage the furniture, equipment, decoration, drapes, carpeting, plants and other accoutrements so that the use of all furnishings by the agency reflects a judicious employment of public moneys;
(e) Consider, in making decisions concerning the use, acquisition, or disposal of work space and related furnishings, the effects of its actions on costs incurred by other Federal agencies;
(f) Report all vacant work space retained for future Federal uses to the Administrator of General Services so that it may be made available for the temporary use of other Federal agencies, to the extent consistent with national defense requirements;
(g) Establish a work space management plan to meet the provisions of this Order, including specification of the goals to be achieved and actions to be taken by the agency in order to improve its utilization of all work space and related furnishings; and
(h) Establish information systems, implement inventory controls and conduct surveys, in accordance with procedures established by the Administrator of General Services, so that a government-wide reporting system may be developed.
Sec. 2. The Administrator of General Services is delegated authority, to the extent not prohibited by other laws, to conduct surveys, establish agency-wide objectives for work space use for each Executive agency, and establish procedures, guidelines and regulations to be followed by the agencies in developing the work space planning, information and reporting systems required by this Order.

Ronald Reagan.




§ 585. Lease agreements(a) In General.—(1) Authority.—The Administrator of General Services may enter into a lease agreement with a person, copartnership, corporation, or other public or private entity for the accommodation of a federal agency in a building (or improvement) which is in existence or being erected by the lessor to accommodate the federal agency. The Administrator may assign and reassign the leased space to a federal agency.

(2) Terms.—A lease agreement under this subsection shall be on terms the Administrator considers to be in the interest of the Federal Government and necessary for the accommodation of the federal agency. However, the lease agreement may not bind the Government for more than 20 years and the obligation of amounts for a lease under this subsection is limited to the current fiscal year for which payments are due without regard to section 1341(a)(1)(B) of title 31.


(b) Sublease.—(1) Application.—This subsection applies to rent received if the Administrator—(A) determines that an unexpired portion of a lease of space to the Government is surplus property; and

(B) disposes of the property by sublease.


(2) Use of rent.—Notwithstanding section 571(a) of this title, the Administrator may deposit rent received into the Federal Buildings Fund. The Administrator may defray from the fund any costs necessary to provide services to the Government’s lessee and to pay the rent (not otherwise provided for) on the lease of the space to the Government.


(c) Amounts for Rent Available for Lease of Buildings on Government Land.—Amounts made available to the General Services Administration for the payment of rent may be used to lease space, for a period of not more than 30 years, in buildings erected on land owned by the Government.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1112.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


585(a)40:490(h)(1).June 30, 1949, ch. 288, title II, § 210(h)(1), as added Pub. L. 85–493, § 1, July 2, 1958, 72 Stat. 294; Pub. L. 86–249, § 12(e), formerly § 12(d), Sept. 9, 1959, 73 Stat. 482; redesignated § 12(e), Pub. L. 94–541, title I, § 103(3) (related to § 12(e)), Oct. 18, 1976, 90 Stat. 2506.
 40:490e.Pub. L. 101–136, title IV, § 22, Nov. 3, 1989, 103 Stat. 807.
585(b)40:490(h)(2).June 30, 1949, ch. 288, title II, § 210(h)(2), as added Pub. L. 85–493, § 1, July 2, 1958, 72 Stat. 294.
585(c)40:490d.Pub. L. 101–136, title IV, § 5, Nov. 3, 1989, 103 Stat. 802.


In subsection (b)(2), the words “Federal Buildings Fund” are substituted for “buildings management fund” because the fund established under 40:490(f)(1) is the Federal Buildings Fund and unexpended balances in the Buildings Management Fund were merged into the Federal Buildings Fund under 40:490(f)(3).

Statutory Notes and Related Subsidiaries
Secure Federal Leases from Espionage and Suspicious EntanglementsPub. L. 116–276, Dec. 31, 2020, 134 Stat. 3362, provided that:
“SECTION 1. SHORT TITLE; FINDINGS.“(a) Short Title.—This Act may be cited as the ‘Secure Federal Leases from Espionage And Suspicious Entanglements Act’ or the ‘Secure Federal LEASEs Act’.

“(b) Findings.—Congress finds that—“(1) the Government Accountability Office has reported that the Federal Government often leases high-security space from private sector landlords;

“(2) the General Services Administration collects highest-level and immediate ownership information through the System for Award Management, but it is not currently required to collect beneficial ownership information and lacks an adequate system for doing so;

“(3) the General Services Administration and Federal agencies with leasing authority may not know if foreign owners have a stake in the buildings leased by the agencies, either through foreign-incorporated legal entities or through ownership in United States-incorporated legal entities, even when the leased space is used for classified operations or to store sensitive data; and

“(4) according to a report of the Government Accountability Office, dated January 2017, that examined the risks of foreign ownership of Government-leased real estate, ‘leasing space in foreign-owned buildings could present security risks such as espionage and unauthorized cyber and physical access’.



“SEC. 2. DEFINITIONS.“In this Act:“(1) Beneficial owner.—“(A) In general.—Except as provided in subparagraph (B), the term ‘beneficial owner’ means, with respect to a covered entity, each natural person who, directly or indirectly, through any contract, arrangement, understanding, relationship, or otherwise—“(i) exercises control over the covered entity; or

“(ii) has a substantial interest in or receives substantial economic benefits from the assets of the covered entity.


“(B) Exceptions.—The term ‘beneficial owner’ does not include, with respect to a covered entity—“(i) a minor child;

“(ii) a person acting as a nominee, intermediary, custodian, or agent on behalf of another person;

“(iii) a person acting solely as an employee of the covered entity and whose control over or economic benefits from the covered entity derives solely from the employment status of the person;

“(iv) a person whose only interest in the covered entity is through a right of inheritance, unless the person also meets the requirements of subparagraph (A); or

“(v) a creditor of the covered entity, unless the creditor also meets the requirements of subparagraph (A).


“(C) Anti-abuse rule.—The exceptions under subparagraph (B) shall not apply if used for the purpose of evading, circumventing, or abusing the requirements of this Act.


“(2) Control.—The term ‘control’ means, with respect to a covered entity—“(A) having the authority or ability to determine how a covered entity is utilized; or

“(B) having some decision-making power for the use of a covered entity.


“(3) Covered entity.—The term ‘covered entity’ means—“(A) a person, corporation, company, business association, partnership, society, trust, or any other nongovernmental entity, organization, or group; or

“(B) any governmental entity or instrumentality of a government.


“(4) Executive agency.—The term ‘Executive agency’ has the meaning given the term in section 105 of title 5, United States Code.

“(5) Federal agency.—The term ‘Federal agency’ means any Executive agency or any establishment in the legislative or judicial branch of the Government.

“(6) Federal lessee.—The term ‘Federal lessee’—“(A) means the Administrator of General Services, the Architect of the Capitol, or the head of any Federal agency, other than the Department of Defense, that has independent statutory leasing authority; and

“(B) does not include the head of an element of the intelligence community.


“(7) Federal tenant.—The term ‘Federal tenant’—“(A) means a Federal agency that is occupying or will occupy a high-security leased space for which a lease agreement has been secured on behalf of the Federal agency; and

“(B) does not include an element of the intelligence community.


“(8) Foreign entity.—The term ‘foreign entity’ means a covered entity that is headquartered or incorporated in a country that is not the United States.

“(9) Foreign person.—The term ‘foreign person’ means an individual who is not a United States person.

“(10) High-security leased space.—The term ‘high-security leased space’ means a space leased by a Federal lessee that—“(A) will be occupied by Federal employees for nonmilitary activities; and

“(B) has a facility security level of III, IV, or V, as determined by the Federal tenant in consultation with the Interagency Security Committee, the Department of Homeland Security, and the General Services Administration.


“(11) Highest-level owner.—The term ‘highest-level owner’ means the entity that owns or controls an immediate owner of the offeror of a lease, or that owns or controls 1 or more entities that control an immediate owner of the offeror.

“(12) Immediate owner.—The term ‘immediate owner’ means an entity, other than the offeror of a lease, that has direct control of the offeror, including ownership or interlocking management, identity of interests among family members, shared facilities and equipment, and the common use of employees.

“(13) Intelligence community.—The term ‘intelligence community’ has the meaning given the term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).

“(14) Substantial economic benefits.—The term ‘substantial economic benefits’ means, with respect to a natural person described in paragraph (1)(A)(ii), having an entitlement to the funds or assets of a covered entity that, as a practical matter, enables the person, directly or indirectly, to control, manage, or direct the covered entity.

“(15) United states person.—The term ‘United States person’ means an individual who—“(A) is a citizen of the United States; or

“(B) is an alien lawfully admitted for permanent residence in the United States.


“(16) Widely held.—The term ‘widely held’ means a fund that has not less than 100 natural persons as direct or indirect investors.


“SEC. 3. DISCLOSURE OF OWNERSHIP OF HIGH-SECURITY SPACE LEASED FOR FEDERAL AGENCIES.“(a) Required Disclosures.—Before entering into a lease agreement with a covered entity or approving a novation agreement with a covered entity involving a change of ownership under a lease that will be used for high-security leased space, a Federal lessee shall require the covered entity to identify and disclose whether the immediate or highest-level owner of the leased space, including an entity involved in the financing thereof, is a foreign person or a foreign entity, including the country associated with the ownership entity.

“(b) Notification.—If a disclosure is made under subsection (a), the Federal lessee shall notify the Federal tenant of the building or other improvement that will be used for high-security space in writing, and consult with the Federal tenant, regarding security concerns and necessary mitigation measures, if any, prior to award of the lease or approval of the novation agreement.

“(c) Timing.—“(1) In general.—A Federal lessee shall require a covered entity to provide the information described in subsection (a) when first submitting a proposal in response to a solicitation for offers issued by the Federal lessee.

“(2) Updates.—A Federal lessee shall require a covered entity to submit an update of the information described in subsection (a) annually, beginning on the date that is 1 year after the date on which the Federal tenant began occupancy, with information including—“(A) the list of immediate or highest-level owners of the covered entity during the preceding 1-year period of Federal occupancy; or

“(B) the information required to be provided relating to each such immediate or highest-level owner.




“SEC. 4. IMMEDIATE, HIGHEST-LEVEL, AND BENEFICIAL OWNERS.“(a) Plan.—The General Services Administration, in coordination with the Office of Management and Budget, shall develop a Government-wide plan for agencies (as such term is defined in section 551 of title 5, United States Code) for identifying all immediate, highest-level, or beneficial owners of high-security leased spaces before entering into a lease agreement with a covered entity for the accommodation of a Federal tenant in a high-security leased space.

“(b) Requirements.—“(1) Contents.—The plan described in subsection (a) shall include a process for collecting and utilizing the following information on each immediate, highest-level, or beneficial owner of a high-security leased space:“(A) Name.

“(B) Current residential or business street address.

“(C) An identifying number or document that verifies identity as a United States person, foreign person, or foreign entity.


“(2) Disclosures and notifications.—The plan described in subsection (a) shall—“(A) require the disclosure of any immediate, highest-level, or beneficial owner that is a foreign person;

“(B) require that, if the Federal lessee is assigning the building or other improvement that will be used for high-security space to a Federal tenant, the Federal tenant shall be notified of the disclosure described in subparagraph (A); and

“(C) exclude collecting ownership information on widely held pooled-investment vehicles, mutual funds, trusts, or other pooled-investment vehicles.



“(c) Report and Implementation.—The General Services Administration shall—“(1) not later than 1 year after the date of enactment of this Act [Dec. 31, 2020], submit the plan described in subsection (a) to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives;

“(2) not later than 2 years after the date of enactment of this Act, implement the plan described in subsection (a); and

“(3) not later than 1 year after the implementation of the plan described in subsection (a), and each year thereafter for 9 years, submit a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on the status of the implementation of the plan, including the number of disclosures made under subsection (b)(2).



“SEC. 5. OTHER SECURITY AGREEMENTS FOR LEASED SPACE.“A lease agreement between a Federal lessee and a covered entity for the accommodation of a Federal agency in a building or other improvement that will be used for high-security leased space shall include language that provides that—“(1) the covered entity and any member of the property management company who may be responsible for oversight or maintenance of the high-security leased space shall not—“(A) maintain access to the high-security leased space; or

“(B) have access to the high-security leased space without prior approval from the Federal tenant;


“(2) access to the high-security leased space or any property or information located within that space will only be granted by the Federal tenant if the Federal tenant determines that the access is clearly consistent with the mission and responsibilities of the Federal tenant; and

“(3) the Federal lessee shall have written procedures in place, signed by the Federal lessee and the covered entity, governing access to the high-security leased space in case of emergencies that may damage the leased property.


“SEC. 6. AGENCY NOTIFICATIONS.“Not later than 60 days after the date of enactment of this Act [Dec. 31, 2020], the Administrator of General Services, in consultation with the Office of Management and Budget, shall provide notification to relevant Executive branch agencies with independent leasing authorities of the requirements of this Act.


“SEC. 7. APPLICABILITY.“Except where otherwise provided, this Act shall apply with respect to any lease or novation agreement entered into on or after the date that is 6 months after the date of enactment of this Act [Dec. 31, 2020].”





Lease of Building Space by Wholly Owned Government CorporationsAct July 30, 1947, ch. 358, title III, § 306, 61 Stat. 584, provided in part that: “Wholly owned Government corporations requiring space in office buildings at the seat of government shall occupy only such space as may be allotted in accordance with the provisions of such Act of March 1, 1919, as amended [ch. 86, § 10, 40 Stat. 1269] ([former] 40 U.S.C. 1), and shall pay such rental thereon as may be determined by the Federal Works Administrator [Administrator of General Services], such rental to include all cost of maintenance, upkeep, and repair.”




§ 586. Charges for space and services(a) Definition.—In this section, “space and services” means space, services, quarters, maintenance, repair, and other facilities.

(b) Charges by Administrator of General Services.—(1) In general.—The Administrator of General Services shall impose a charge for furnishing space and services.

(2) Rates.—The Administrator shall, from time to time, determine the rates to be charged for furnishing space and services and shall prescribe regulations providing for the rates. The rates shall approximate commercial charges for comparable space and services. However, for a building for which the Administrator is responsible for alterations only (as the term “alter” is defined in section 3301(a) of this title), the rates shall be fixed to recover only the approximate cost incurred in providing alterations.

(3) Exemptions.—The Administrator may exempt anyone from the charges required by this subsection when the Administrator determines that charges would be infeasible or impractical. To the extent an exemption is granted, appropriations to the General Services Administration are authorized to reimburse the Federal Buildings Fund for any loss of revenue.


(c) Charges by Executive Agencies.—(1) In general.—An executive agency, other than the Administration, may impose a charge for furnishing space and services at rates approved by the Administrator.

(2) Crediting amounts received.—An amount an executive agency receives under this subsection shall be credited to the appropriation or fund initially charged for providing the space or service. However, amounts in excess of actual operating and maintenance costs shall be credited to miscellaneous receipts unless otherwise provided by law.


(d) Rent Payments for Lease Space.—An agency may make rent payments to the Administration for lease space relating to expansion needs of the agency. Payment rates shall approximate commercial charges for comparable space as provided in subsection (b). Payments shall be deposited into the Federal Buildings Fund. The Administration may use amounts received under this subsection, in addition to amounts received as New Obligational Authority, in the Rental of Space activity of the Fund.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1113.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


586(a), (b)40:490(j).June 30, 1949, ch. 288, title II, § 210(j), (k), as added Pub. L. 92–313, § 4, June 16, 1972, 86 Stat. 219.
586(c)40:490(k).
586(d)40:490f.Pub. L. 102–393, title IV, § 5, Oct. 6, 1992, 106 Stat. 1750.


In subsection (b)(3), the words “Federal Buildings Fund” are substituted for “the fund” for clarity and to execute the probable intent of Congress. Sections 3 and 4 of the Public Buildings Amendments of 1972 (Public Law 92–313, 86 Stat. 218) added subsection (j) of 40:490 (in which the words “the fund” appear) and amended subsection (f) to create a fund into which “charges made pursuant to subsection (j)” are deposited (40:490(f)(1)(A)). That fund was subsequently named “Federal Buildings Fund” by section 153(1) of the Energy Policy Act of 1992 (Public Law 102–486, 106 Stat. 2851). If an exemption from charges is granted under 40:490(j), “the fund” that suffers the loss of revenue is the Federal Buildings Fund.
In subsection (d), the words “on and after October 6, 1992” are omitted as obsolete. The words “subsection (b)” are substituted for “section 201(j) of the Federal Property and Administrative Services Act of 1949, as amended (40 U.S.C. 490(j))” in section 5(a) of the Independent Agencies Appropriations Act, 1993, to reflect the probable intent of Congress. Section 201 of the Federal Property and Administrative Services Act of 1949 does not contain a subsection (j) and the intended reference was probably “section 210(j)”, which is restated in this section. The text of 40:490f(b) is omitted as executed.



§ 587. Telecommuting and other alternative workplace arrangements(a) Definition.—In this section, the term “telecommuting centers” means flexiplace work telecommuting centers.

(b) Telecommuting Centers Established by Administrator of General Services.—(1) Establishment.—The Administrator of General Services may acquire space for, establish, and equip telecommuting centers for use in accordance with this subsection.

(2) Use.—A telecommuting center may be used by employees of federal agencies, state and local governments, and the private sector. The Administrator shall give federal employees priority in using a telecommuting center. The Administrator may make a telecommuting center available for use by others to the extent it is not fully utilized by federal employees.

(3) User fees.—The Administrator shall charge a user fee for the use of a telecommuting center. The amount of the user fee shall approximate commercial charges for comparable space and services. However, the user fee may not be less than necessary to pay the cost of establishing and operating the telecommuting center, including the reasonable cost of renovation and replacement of furniture, fixtures, and equipment.

(4) Deposit and use of fees.—The Administrator may—(A) deposit user fees into the Federal Buildings Fund and use the fees to pay costs incurred in establishing and operating the telecommuting center; and

(B) accept and retain income received by the General Services Administration, from federal agencies and non-federal sources, to defray costs directly associated with the functions of telecommuting centers.



(c) Development of Alternative Workplace Arrangements by Executive Agencies and Others.—(1) Definition.—In this subsection, the term “alternative workplace arrangements” includes telecommuting, hoteling, virtual offices, and other distributive work arrangements.

(2) Consideration by executive agencies.—In considering whether to acquire space, quarters, buildings, or other facilities for use by employees, the head of an executive agency shall consider whether needs can be met using alternative workplace arrangements.

(3) Guidance from administrator.—The Administrator may provide guidance, assistance, and oversight to any person regarding the establishment and operation of alternative workplace arrangements.


(d) Amounts Available for Flexiplace Work Telecommuting Programs.—(1) Definition.—In this subsection, the term “flexiplace work telecommuting program” means a program under which employees of a department or agency set out in paragraph (2) are permitted to perform all or a portion of their duties at a telecommuting center established under this section or other federal law.

(2) Minimum funding.—For each of the following departments and agencies, in each fiscal year at least $50,000 of amounts made available for salaries and expenses is available only for carrying out a flexiplace work telecommuting program:(A) Department of Agriculture.

(B) Department of Commerce.

(C) Department of Defense.

(D) Department of Education.

(E) Department of Energy.

(F) Department of Health and Human Services.

(G) Department of Housing and Urban Development.

(H) Department of the Interior.

(I) Department of Justice.

(J) Department of Labor.

(K) Department of State.

(L) Department of Transportation.

(M) Department of the Treasury.

(N) Department of Veterans Affairs.

(O) Environmental Protection Agency.

(P) General Services Administration.

(Q) Office of Personnel Management.

(R) Small Business Administration.

(S) Social Security Administration.

(T) United States Postal Service.



(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1113.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


587(a), (b)(1)– (4)(A)40:490(l)(1)–(3).June 30, 1949, ch. 288, title II, § 210(l), as added Pub. L. 104–208, div. A, title I, § 101(f) [title IV, § 407(a)], Sept. 30, 1996, 110 Stat. 3009–337.
587(b)(4)(B)40:490h.Pub. L. 104–52, title IV, § 5, Nov. 19, 1995, 109 Stat. 486.
587(c)(1)40:490(l)(4) (words after 3d comma).
587(c)(2)40:490(l)(5).
587(c)(3)40:490(l)(4) (words before 3d comma).
587(d)40:490 note.Pub. L. 105–277, div A, § 101(h) [title VI, § 630], Oct. 21, 1998, 112 Stat. 2681–522.





§ 588. Movement and supply of office furniture(a) Definition.—In this section, the term “controlled space” means a substantial and identifiable segment of space (such as a building, floor, or wing) in a location that the Administrator of General Services controls for purposes of assignment of space.

(b) Application.—This section applies if an agency (or unit of the agency), moves from one controlled space to another, whether in the same or a different location.

(c) Moving Existing Furniture.—The furniture and furnishings used by an agency (or organizational unit of the agency) shall be moved only if the Administrator determines, after consultation with the head of the agency and with due regard for the program activities of the agency, that it would not be more economical and efficient to make suitable replacements available in the new controlled space.

(d) Providing Replacement Furniture.—In the absence of a determination under subsection (c), suitable furniture and furnishings for the new controlled space shall be provided from stocks under the control of the moving agency or from stocks available to the Administrator, whichever the Administrator determines to be more economical and efficient. However, the same or similar items may not be provided from both sources.

(e) Control of Replacement Furniture.—If furniture and furnishings for a new controlled space are provided from stocks available to the Administrator, the items being provided remain in the control of the Administrator.

(f) Control of Furniture Not Moved.—(1) In general.—If furniture and furnishings for a new controlled space are provided from stocks available to the Administrator, the furniture and furnishings that were previously used by the moving agency (or unit of the agency) pass to the control of the Administrator.

(2) Reimbursement.—(A) In general.—Furniture and furnishings passing to the control of the Administrator under this section pass without reimbursement.

(B) Exception for trust fund.—If furniture and furnishings that were purchased from a trust fund pass to the control of the Administrator under this section, the Administrator shall reimburse the trust fund for the fair market value of the furniture and furnishings.


(3) Revolving or working capital fund.—If furniture and furnishings are carried as assets of a revolving or working capital fund at the time they pass to the control of the Administrator under this section, the net book value of the furniture and furnishings shall be written off and the capital of the fund is diminished by the amount of the write-off.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1115.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


58840:490(g).June 30, 1949, ch. 288, title II, § 210(g), as added Sept. 1, 1954, ch. 1211, § 3, 68 Stat. 1129.


In subsection (f)(2), the reimbursement requirement in 40:490(g) (last sentence) is set out as an exception to a general “without reimbursement” rule in 40:490(g) (3d sentence) to harmonize an inconsistency in the source law.



§ 589. Installation, repair, and replacement of sidewalks(a) In General.—An executive agency may install, repair, and replace sidewalks around buildings, installations, property, or grounds that are—(1) under the agency’s control;

(2) owned by the Federal Government; and

(3) located in a State, the District of Columbia, Puerto Rico, or a territory or possession of the United States.


(b) Reimbursement.—Subsection (a) may be carried out by—(1) reimbursement to a State or political subdivision of a State, the District of Columbia, Puerto Rico, or a territory or possession of the United States; or

(2) a means other than reimbursement.


(c) Regulations.—Subsection (a) shall be carried out in accordance with regulations the Administrator of General Services prescribes with the approval of the Director of the Office of Management and Budget.

(d) Use of Amounts.—Amounts appropriated to an executive agency for installation, repair, and maintenance, generally, are available to carry out this section.

(e) Liability.—This section does not increase or enlarge the tort liability of the Government for injuries to individuals or damages to property.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1116.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


58940:490(i).June 30, 1949, ch. 288, title II, § 210(i), as added Pub. L. 89–344, Nov. 8, 1965, 79 Stat. 1304.


In subsections (a) and (b), the words “territory or” are added for consistency in the revised title and with other titles of the United States Code.
In subsection (c), the words “Director of the Office of Management and Budget” are substituted for “Director of the Bureau of the Budget” in section 210(i) of the Federal Property and Administrative Services Act of 1949 because the office of Director of the Bureau of the Budget was redesignated the Director of the Office of Management and Budget by section 102(b) of Reorganization Plan No. 2 of 1970 (eff. July 1, 1970, 84 Stat. 2085). Section 102 of Reorganization Plan No. 2 of 1970, was repealed by section 5(b) of the Act of September 13, 1982 (Public Law 97–258, 96 Stat. 1085), the first section of which enacted Title 31, United States Code, but the successor provision, 31:502, continued the designation as Director of the Office of Management and Budget.
In subsection (e), the words “beyond such liability presently existing by virtue of any other law” are omitted as unnecessary.



§ 590. Child care(a) Guidance, Assistance, and Oversight.—Through the General Services Administration’s licensing agreements, the Administrator of General Services shall provide guidance, assistance, and oversight to federal agencies for the development of child care centers to provide economical and effective child care for federal workers.

(b) Allotment of Space in Federal Buildings.—(1) Definitions.—In this subsection, the following definitions apply:(A) Child care provider.—The term “child care provider” means an individual or entity that provides or proposes to provide child care services for federal employees.

(B) Allotment officer.—The term “allotment officer” means an officer or agency of the Federal Government charged with the allotment of space in federal buildings.


(2) Allotment.—A child care provider may be allotted space in a federal building by an allotment officer if—(A) the child care provider applies to the allotment officer in the community or district in which child care services are to be provided;

(B) the space is available; and

(C) the allotment officer determines that—(i) the space will be used to provide child care services to children of whom at least 50 percent have one parent or guardian employed by the Government; and

(ii) the child care provider will give priority to federal employees for available child care services in the space.




(c) Payment for Space and Services.—(1) Definition.—For purposes of this subsection, the term “services” includes the providing of lighting, heating, cooling, electricity, office furniture, office machines and equipment, classroom furnishings and equipment, kitchen appliances, playground equipment, telephone service (including installation of lines and equipment and other expenses associated with telephone services), and security systems (including installation and other expenses associated with security systems), including replacement equipment, as needed.

(2) No charge.—Space allotted under subsection (b) may be provided without charge for rent or services.

(3) Reimbursement for costs.—For space allotted under subsection (b), if there is an agreement for the payment of costs associated with providing space or services, neither title 31, nor any other law, prohibits or restricts payment by reimbursement to the miscellaneous receipts or other appropriate account of the Treasury.


(d) Payment of Other Costs.—If an agency has a child care facility in its space, or is a sponsoring agency for a child care facility in other federal or leased space, the agency or the Administration may—(1) pay accreditation fees, including renewal fees, for the child care facility to be accredited by a nationally recognized early-childhood professional organization;

(2) pay travel and per diem expenses for representatives of the child care facility to attend the annual Administration child care conference; and

(3) enter into a consortium with one or more private entities under which the private entities assist in defraying costs associated with the salaries and benefits for personnel providing services at the facility.


(e) Reimbursement for Employee Training.—Notwithstanding section 1345 of title 31, an agency, department, or instrumentality of the Government that provides or proposes to provide child care services for federal employees may reimburse a federal employee or any individual employed to provide child care services for travel, transportation, and subsistence expenses incurred for training classes, conferences, or other meetings in connection with providing the services. A per diem allowance made under this subsection may not exceed the rate specified in regulations prescribed under section 5707 of title 5.

(f) Criminal History Background Checks.—(1) Definition.—In this subsection, the term “executive facility” means a facility owned or leased by an office or entity within the executive branch of the Government. The term includes a facility owned or leased by the General Services Administration on behalf of an office or entity within the judicial branch of the Government.

(2) In general.—All workers in a child care center located in an executive facility shall undergo a criminal history background check as defined in section 231 of the Crime Control Act of 1990 (42 U.S.C. 13041).11 See References in Text note below.

(3) Nonapplication to legislative branch facilities.—This subsection does not apply to a facility owned by or leased on behalf of an office or entity within the legislative branch of the Government.


(g) Appropriated Amounts for Affordable Child Care.—(1) Definition.—For purposes of this subsection, the term “Executive agency” has the meaning given that term in section 105 of title 5, but does not include the Government Accountability Office.

(2) In general.—In accordance with regulations the Office of Personnel Management prescribes, an Executive agency that provides or proposes to provide child care services for federal employees may use appropriated amounts that are otherwise available for salaries and expenses to provide child care in a federal or leased facility, or through contract, for civilian employees of the agency.

(3) Affordability.—Amounts used pursuant to paragraph (2) shall be applied to improve the affordability of child care for lower income federal employees using or seeking to use the child care services.

(4) Advances.—Notwithstanding section 3324 of title 31, amounts may be paid in advance to licensed or regulated child care providers for services to be rendered during an agreed period.

(5) Notification.—No amounts made available by law may be used to implement this subsection without advance notice to the Committees on Appropriations of the House of Representatives and the Senate.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1116; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


590(a)40:490b(c).Pub. L. 100–202, § 101(m) [title VI, § 616(a)–(d)], Dec. 22, 1987, 101 Stat. 1329–423; Pub. L. 102–393, title V, § 528, Oct. 6, 1992, 106 Stat. 1760.
590(b)40:490b(a).
590(c)40:490b(b)(1), (2), (4).
590(d)40:490b(b)(3).
 40:490b(d).
590(e)40:490b note.Pub. L. 105–277, div. A, § 101(h) [title VI, § 603], Oct. 21, 1998, 112 Stat. 2681–513.
590(f)40:490b(e).Pub. L. 100–202, § 101(m) [title VI, § 616(e)], as added Pub. L. 106–554, § 1[(]a)(3) [title VI, § 643], Dec. 21, 2000, 114 Stat. 2763A–169.
590(g)40:490b–1.Pub. L. 107–67, title VI, § 630, Nov. 12, 2001, 115 Stat. 552.


In subsection (a), the word “provide” is substituted for “promote the provision of” to eliminate unnecessary words.
In subsection (f)(2), the word “workers” is substituted for “existing and newly hired workers” to eliminate unnecessary words.
In subsection (g)(2), the word “hereafter” is omitted as unnecessary.
In subsection (g)(4), the words “as appropriate” are omitted as unnecessary.
In subsection (g)(5), the words “in this or any other Act” are omitted as unnecessary. The words “of the House of Representatives and the Senate” are added for consistency in the revised title.

Editorial Notes

References in TextSection 231 of the Crime Control Act of 1990, referred to in subsec. (f)(2), is section 231 of Pub. L. 101–647, which was classified to section 13041 of Title 42, The Public Health and Welfare, prior to editorial reclassification as section 20351 of Title 34, Crime Control and Law Enforcement.

Amendments2004—Subsec. (g)(1). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.



§ 591. Purchase of electricity(a) General Limitation on Use of Amounts.—A department, agency, or instrumentality of the Federal Government may not use amounts appropriated or made available by any law to purchase electricity in a manner inconsistent with state law governing the provision of electric utility service, including—(1) state utility commission rulings; and

(2) electric utility franchises or service territories established under state statute, state regulation, or state-approved territorial agreements.


(b) Exceptions.—(1) Energy savings.—This section does not preclude the head of a federal agency from entering into a contract under section 801 of the National Energy Conservation Policy Act (42 U.S.C. 8287).

(2) Energy savings for military installations.—This section does not preclude the Secretary of a military department from—(A) entering into a contract under section 2394 11 See References in Text note below. of title 10; or

(B) purchasing electricity from any provider if the Secretary finds that the utility having the applicable state-approved franchise (or other service authorization) is unwilling or unable to meet unusual standards of service reliability that are necessary for purposes of national defense.



(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1118.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


59140:490 note.Pub. L. 100–202, § 101(b) [title VIII, § 8093], Dec. 22, 1987, 101 Stat. 1329–79.


In subsection (b)(1), the words “section 801 of the National Energy Conservation Policy Act (42 U.S.C. 8287)” are substituted for “42 U.S.C. 8287” in section 8093 of the Department of Defense Appropriations Act, 1988 as the probable intent of Congress.

Editorial Notes

References in TextSection 2394 of title 10, referred to in subsec. (b)(2)(A), was renumbered section 2922a of such title by Pub. L. 109–364, div. B, title XXVIII, § 2851(b)(2), Oct. 17, 2006, 120 Stat. 2494.



§ 592. Federal Buildings Fund(a) Existence.—There is in the Treasury a fund known as the Federal Buildings Fund.

(b) Deposits.—(1) In general.—The following revenues and collections shall be deposited into the Fund:(A) User charges under section 586(b) of this title, payable in advance or otherwise.

(B) Proceeds from the lease of federal building sites or additions under section 581(d) of this title.

(C) Receipts from carriers and others for loss of, or damage to, property belonging to the Fund.


(2) Reimbursements for special services.—This subchapter does not preclude the Administrator of General Services from providing special services, not included in the standard level user charge, on a reimbursable basis. The reimbursements may be credited to the Fund.

(3) Transfer of surplus amounts.—To prevent the accumulation of excessive surpluses in the Fund, in any fiscal year an amount specified in an appropriation law may be transferred out of the Fund and deposited as miscellaneous receipts in the Treasury.


(c) Uses.—(1) In general.—Deposits in the Fund are available for real property management and related activities in the amounts specified in annual appropriation laws without regard to fiscal year limitations.

(2) Salaries and expenses related to construction projects or planning programs.—Deposits in the Fund that are available pursuant to annual appropriation laws may be transferred and consolidated on the books of the Treasury into a special account in accordance with, and for the purposes specified in, section 3176 of this title.

(3) Repayment of general services administration borrowing from federal financing bank.—The Administrator, in accordance with rules and procedures that the Office of Management and Budget and the Secretary of the Treasury establish, may transfer from the Fund an amount necessary to repay the principal amount of a General Services Administration borrowing from the Federal Financing Bank, if the borrowing is a legal obligation of the Fund.

(4) Buildings deemed federally owned.—For purposes of amounts authorized to be expended from the Fund, the following are deemed to be federally owned buildings:(A) A building constructed pursuant to the purchase contract authority of section 5 of the Public Buildings Amendments of 1972 (Public Law 92–313, 86 Stat. 219).

(B) A building occupied pursuant to an installment purchase contract.

(C) A building under the control of a department or agency, if alterations of the building are required in connection with moving the department or agency from a former building that is, or will be, under the control of the Administration.



(d) Energy Management Programs.—(1) Receiving cash incentives.—The Administrator may receive amounts from rebates or other cash incentives related to energy savings and shall deposit the amounts in the Fund for use as provided in paragraph (4).

(2) Receiving goods or services.—The Administrator may accept, from a utility, goods or services that enhance the energy efficiency of federal facilities.

(3) Assignment of energy rebates.—In the administration of real property that the Administrator leases and for which the Administrator pays utility costs, the Administrator may assign all or a portion of energy rebates to the lessor to underwrite the costs incurred in undertaking energy efficiency improvements in the real property if the payback period for the improvement is at least 2 years less than the remainder of the term of the lease.

(4) Obligating amounts for energy management improvement programs.—In addition to amounts appropriated for energy management improvement programs and without regard to subsection (c)(1), the Administrator may obligate for those programs—(A) amounts received and deposited in the Fund under paragraph (1);

(B) goods and services received under paragraph (2); and

(C) amounts the Administrator determines are not needed for other authorized projects and that are otherwise available to implement energy efficiency programs.



(e) Recycling Programs.—(1) Receiving amounts.—The Administrator may receive amounts from the sale of recycled materials and shall deposit the amounts in the Fund for use as provided in paragraph (2).

(2) Obligating amounts for recycling programs.—In addition to amounts appropriated for such purposes and without regard to subsection (c)(1), the Administrator may obligate amounts received and deposited in the Fund under paragraph (1) for programs which—(A) promote further source reduction and recycling programs; and

(B) encourage employees to participate in recycling programs by providing financing for child care.



(f) Additional Authority Related to Energy Management and Recycling Programs.—The Fund may receive, in the form of rebates, cash incentives or otherwise, any revenues, collections, or other income related to energy savings or recycling efforts. Amounts received under this subsection remain in the Fund until expended and remain available for federal energy management improvement programs, recycling programs, or employee programs that are authorized by law or that the Administrator considers appropriate. The Administration may use amounts received under this subsection, in addition to amounts received as New Obligational Authority, in activities of the Fund as necessary.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1118.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


592(a)40:490(f)(1) (related to establishment), (3), (4).June 30, 1949, ch. 288, title II, § 210(f), as added July 12, 1952, ch. 703, § 1(l), 66 Stat. 594; Pub. L. 85–886, § 3, Sept. 2, 1958, 72 Stat. 1709; Pub. L. 92–313, § 3, June 16, 1972, 86 Stat. 218; Pub. L. 102–486, title I, § 153, Oct. 24, 1992, 106 Stat. 2851.
592(b)(1)40:490(f)(1) (related to deposits).
592(b)(2)40:490(f)(6).
592(b)(3)40:490(f)(5).
592(c)(1)40:490(f)(2).
592(c)(2)40:490a.Pub. L. 94–91, title IV, § 401, Aug. 9, 1975, 89 Stat. 452.
592(c)(3)40:490a–1.Pub. L. 101–136, title IV, § 7, Nov. 3, 1989, 103 Stat. 803.
592(c)(4)40:490i.Pub. L. 105–277, div. A, § 101(h) [title IV, 6th proviso on p. 2681–502], Oct. 21, 1998, 112 Stat. 2681–502.
592(d)40:490(f)(7).
592(e)40:490(f)(8).
592(f)40:490g.Pub. L. 102–393, title IV, § 13, Oct. 6, 1992, 106 Stat. 1751.


In subsection (a), the words “on such date as may be determined by the Administrator” are omitted as obsolete. The text of 40:490(f)(3) and (4) is omitted as executed.
In subsection (b)(1)(B), the words “federal building sites or additions” are substituted for “building sites” for consistency with section 581(d) of the revised title.
In subsection (b)(3), the words “To prevent the accumulation of excessive surpluses in the Fund” and “transferred out of the Fund” are added for clarity. See House Report No. 92–989, dated April 14, 1972 (United States Code Congressional and Administrative News, 92d Congress, 2d Session, 1972, Vol. 2, pp. 2370, 2377).
In subsection (c)(4), the words “amounts authorized to be expended from the Fund” are substituted for “this authorization, and hereafter” to restate the provision as general and permanent law without reference to a single year’s appropriation Act.
In subsection (f), the words “during a fiscal year” are omitted as unnecessary.

Editorial Notes

References in TextSection 5 of the Public Buildings Amendments of 1972, referred to in subsec. (c)(4)(A), is section 5 of Pub. L. 92–313, June 16, 1972, 86 Stat. 219, which enacted section 602a of former Title 40, Public Buildings, Property, and Works, and was omitted from the Code in the revision and reenactment of this title by Pub. L. 107–217, § 1, Aug. 21, 2002, 116 Stat. 1062.



§ 593. Protection for veterans preference employees(a) Definitions.—In this section, the following definitions apply:(1) Covered services.—The term “covered services” means any guard, elevator operator, messenger, or custodial services.

(2) Sheltered workshop.—The term “sheltered workshop” means a sheltered workshop employing the severely handicapped under chapter 85 of title 41.


(b) In General.—Except as provided in subsection (c), amounts made available to the General Services Administration pursuant to section 592 of this title may not be obligated or expended to procure covered services by contract if an employee who was a permanent veterans preference employee of the Administration on November 19, 1995, would be terminated as a result.

(c) Exception.—Amounts made available to the Administration pursuant to section 592 of this title may be obligated and expended to procure covered services by contract with a sheltered workshop or, if sheltered workshops decline to contract for the provision of covered services, by competitive contract for a period of no longer than 5 years. When a competitive contract expires, or is terminated for any reason, the Administration shall again offer to procure the covered services by contract with a sheltered workshop before procuring the covered services by competitive contract.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1120; Pub. L. 109–284, § 6(6), Sept. 27, 2006, 120 Stat. 1212; Pub. L. 111–350, § 5(l)(11), Jan. 4, 2011, 124 Stat. 3852.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


59340:490c.Pub. L. 104–52, title V, § 503, Nov. 19, 1995, 109 Stat. 491.



Editorial Notes
Amendments2011—Subsec. (a)(2). Pub. L. 111–350 substituted “chapter 85 of title 41” for “the Javits-Wagner-O’Day Act (41 U.S.C. 46 et seq.)”.
2006—Subsec. (b). Pub. L. 109–284 substituted “available to the General Services Administration” for “available to the Administration”.




SUBCHAPTER VI—MOTOR VEHICLE POOLS AND TRANSPORTATION SYSTEMS
§ 601. Purposes
In order to provide an economical and efficient system for transportation of Federal Government personnel and property consistent with section 101 of this title, the purposes of this subchapter are—(1) to establish procedures to ensure safe operation of motor vehicles on Government business;

(2) to provide for proper identification of Government motor vehicles;

(3) to establish an effective means to limit the use of Government motor vehicles to official purposes;

(4) to reduce the number of Government-owned vehicles to the minimum necessary to transact public business; and

(5) to provide wherever practicable for centrally operated interagency pools or systems for local transportation of Government personnel and property.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1121.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


60140:491(a).June 30, 1949, ch. 288, title II, § 211(a), as added Sept. 5, 1950, ch. 849, § 5(c), 64 Stat. 583; Sept. 1, 1954, ch. 1211, § 2, 68 Stat. 1126.



Executive Documents

Ex. Ord. No. 10579. Interagency Motor-Vehicle Pools and Systems
Ex. Ord. No. 10579, Dec. 1, 1954, 19 F.R. 7925, provided:
Section 1. Purpose and general policy. (a) The purpose of these regulations is to establish policies and procedures under which interagency motor-vehicle pools or systems may be established, operated, curtailed, or discontinued.
(b) The Administrator of General Services (hereinafter referred to as the Administrator) shall establish and provide for the operation of interagency motor-vehicle pools and systems for the purpose of providing more efficient or economical transportation of Government personnel and property within specific areas by motor vehicles or local transit systems. Pools or systems based in whole or in part upon use of privately-owned vehicles and facilities shall be preferred to Government ownership of vehicles and facilities to the extent that it is feasible to provide required motor-vehicle services of satisfactory quality and cost from commercial or other private sources.
Sec. 2. Conduct of studies to determine advisability of establishing motor-vehicle pools or systems. (a) The Administrator shall select areas in which studies are to be conducted to determine the advisability of establishing motor-vehicle pools or systems. Before initiating any such study, he shall give at least thirty days notice to the head of each executive agency (as defined in section 3(a) of the Act [now 40 U.S.C. 102(4)]). The notice shall include a statement of the approximate geographic area to be studied and the date on which the study will begin.
(b) The head of each executive agency receiving notice that such a study is to be made shall provide information which is required or pertinent. He shall also designate one or more officials in the field with whom members of a staff assigned by the General Services Administration may consult. Such designated officials shall provide such assigned staff with needed information and assistance, including reasonable opportunities to observe motor-vehicle operations and facilities and to examine pertinent cost and other records.
Sec. 3. Determination to establish an interagency motor-vehicle pool or system. (a) If the Administrator determines, with due regard to the program activities of the agencies concerned, and on the basis of a study made in accordance with section 2 hereof, that an interagency motor-vehicle pool or system should be established, he shall be responsible for preparing a formal determination to that effect. Such determination shall include:
(1) A description of the proposed operation, including a statement of the types of service and of the geographic area, and the agencies or parts of agencies to be served.
(2) The name of the executive agency designated to be responsible for operating the pool or system, and the reasons for such designation.
(3) A statement indicating the motor vehicles and related equipment and supplies to be transferred and the amount of reimbursement, if any, to be made therefor.
(b) Each determination shall be accompanied by an analytical justification which shall include a comparison of estimated costs of the present and proposed methods of operation and a showing of the estimated savings to be realized through the establishment of the proposed pool or system. The justification shall also describe the alternatives considered in making the determination, and shall include a statement concerning the availability of privately-owned facilities and equipment, and the feasibility and estimated cost (immediate and long-term) of using such facilities and equipment.
(c) The Administrator shall send a copy of each determination to each executive agency affected and to the Director of the Bureau of the Budget [now the Director of the Office of Management and Budget] (hereinafter referred to as the Director).
Sec. 4. Transfers of records, facilities, personnel, and appropriations. Whenever the Administrator prepares a determination as set forth in section 3 of these regulations, he shall also prepare and present to the Director a schedule of the proposed transfer of such records, facilities, personnel, and appropriations as relate primarily to the functions which are to be transferred to the interagency motor-vehicle pool or system. A copy of such schedule shall be sent by the Administrator to each executive agency affected. The Director shall determine the records, facilities, personnel, and appropriations to be transferred.
Sec. 5. Taking effect of determinations. Unless a greater time is allowed therein, any determination made by the Administrator shall become binding on all affected executive agencies forty-five days after the issuance thereof except with respect to any agency which appeals, or requests an exemption, from any such determination in accordance with section 6 of these regulations.
Sec. 6. Review of determinations not agreed to by agencies affected. (a) Any executive agency may appeal or request exemption from any or all proposals affecting it which are contained in a determination. Appeals shall be submitted in writing to the Director with a copy to the Administrator within forty-five days from the date of the determination. Such appeals shall be accompanied by factual and objective supporting data and justification.
(b) The Director shall review any determination from which an executive agency has appealed and shall make a final decision on such appeal. The Director shall make such decisions, within seventy-five days after he receives the appeal or as soon thereafter as practicable, on the basis of information contained in the Administrator’s determination, the executive agencies’ appeals therefrom, and any supplementary data submitted by the Administrator and the contesting agencies. The Director shall send copies of decisions to the Administrator and to the heads of other executive agencies concerned.
(c) The Director’s decision upon each such appeal, if it holds that the determination shall apply in whole or in part to the appealing agency, shall state the extent to which the determination applies and the effective date of its application. To the extent that the Director’s decision on an appeal does not uphold the Administrator’s determination, such determination shall be of no force and effect.
Sec. 7. Compliance with determinations and decisions on appeals. (a) When a determination or a decision on an appeal made in accordance with these regulations has become effective, each executive agency affected shall comply therewith.
(b) The Director shall take such actions as he deems appropriate to assist in securing compliance with determinations which have become effective. In the exercise of this authority to establish reserves in apportioning appropriations and funds, the Director shall take account of such savings as accrue from the establishment of inter-agency motor-vehicle pools and systems.
(c) The executive agency which operates any pool or system established hereunder shall maintain accurate records of the cost of establishment, maintenance, and operation of any interagency motor-vehicle pool or system established pursuant to these regulations.
(d) The Administrator shall be responsible for maintaining adequate reviews and controls of the economy and efficiency of all pools or systems established in accordance with these regulations, including those not directly operated by the General Services Administration.
Sec. 8. Discontinuance or curtailment of service. (a) If, during any reasonable period, not exceeding two successive fiscal years, no actual savings are realized from the operation of any pool or system established hereunder, the Administrator shall discontinue the pool or system concerned.
(b) The Administrator may discontinue or curtail a motor-vehicle pool or system when he determines that it is not the most economical method of rendering required motor-vehicle service; but he shall give at least sixty days notice of such intention to executive agencies affected and to the Director before taking such action.
(c) Executive agencies affected by a pool or system for which the Administrator is responsible (including inter-agency pools or systems operated by another executive agency designated by the Administrator) may bring problems of service and cost to the attention of the Administrator, who shall assure that such problems receive proper attention.
(d) Executive agencies receiving motor-vehicle services from an interagency motor-vehicle pool or system under these regulations may request discontinuance or curtailment of their participation in such pool or system after at least one year of participation or in the event that the need for the services from the pool or system ceases. Such requests shall be submitted to the Administrator with pertinent factual justification.
(e) If the Administrator does not agree with such request and is unable to make arrangements which are mutually acceptable to him and to the head of the executive agency concerned, the agency’s request for discontinuance or modification and the Administrator’s reasons for not agreeing with the request shall be forwarded to the Director who shall be responsible for making a final and binding decision.
(f) When a pool or system is discontinued or curtailed, such transfers of vehicles and related equipment and supplies, personnel, records, facilities, and funds as may be appropriate will be made, subject to the approval of the Director.
Sec. 9. Motor vehicles exempted from inclusion in interagency motor-vehicle pools. The following-described classes of motor vehicles shall be exempt from inclusion in interagency motor-vehicle pools or systems:
(1) Motor vehicles designed or used for military field training, combat, or tactical purposes, or used principally within the confines of a regularly established military post, camp, or depot.
(2) Any motor vehicle regularly used by an agency in the performance of investigative, law enforcement, or intelligence duties if the head of such agency determines that exclusive control of such vehicle is essential to the effective performance of such duties: Provided, that vehicles regularly used for common administrative purposes not directly connected with the performance of law enforcement, investigative, or intelligence duties shall not because of such use be exempted from such inclusion.
(3) Any motor vehicle the conspicuous identification of which as a Government vehicle would interfere with the purpose for which it is acquired and used.
(4) Unless inclusion is mutually agreed upon by the Administrator and the head of the agency concerned:
(i) Motor vehicles for the use of the heads of the executive agencies, ambassadors, ministers, charge [sic] d’affaires, and other principal diplomatic and consular officials.
(ii) Motor vehicles regularly and principally used for the transportation of diplomats and representatives of foreign countries or by officers of the Department of State for the conduct of official business with representatives of foreign countries.
(iii) Motor vehicles regularly used for the distribution and transportation of mails.
(5) Motor vehicles which, because of their design or the special purposes for which they are used, or for other reasons, cannot advantageously be incorporated in an interagency motor-vehicle pool or system if the exemption thereof has been mutually agreed upon by the Administrator and the head of the executive agency concerned.
(6) Motor vehicles exempted by an agency which has authority to make such an exemption under the provisions of the Act [probably means the Federal Property and Administrative Services Act of 1949, now chapters 1 to 11 of this title and division C (except sections 3302, 3307(e), 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of Title 41, Public Contracts].
Sec. 10. Optional use arrangements. Nothing in these regulations shall be construed as precluding the establishment or operation of interagency motor-vehicle pools or systems on the basis of optional use by executive or other Federal agencies.
Sec. 11. Supplementary regulations. The Administrator shall, after consultation with the executive agencies concerned and with due regard to their program activities, issue such supplementary regulations of general applicability to the executive agencies concerned as are necessary for the effective and economical operation of pools or systems under the Act [probably means the Federal Property and Administrative Services Act of 1949].

Dwight D. Eisenhower.




§ 602. Authority to establish motor vehicle pools and transportation systems(a) In General.—Subject to section 603 of this title, and regulations issued under section 603, the Administrator of General Services shall—(1) take over from executive agencies and consolidate, or otherwise acquire, motor vehicles and related equipment and supplies;

(2) provide for the establishment, maintenance, and operation (including servicing and storage) of motor vehicle pools or systems; and

(3) furnish motor vehicles and related services to executive agencies for the transportation of property and passengers.


(b) Methods of Providing Vehicles and Services.—As determined by the Administrator, motor vehicles and related services may be furnished by providing an agency with—(1) Federal Government-owned motor vehicles;

(2) the use of motor vehicles, under rental or other arrangements, through private fleet operators, taxicab companies, or local or interstate common carriers; or

(3) both.


(c) Recipients of Vehicles and Services.—The Administrator shall, so far as practicable, furnish motor vehicles and related services under this section to any federal agency, mixed-ownership Government corporation (as defined in chapter 91 of title 31), or the District of Columbia, on its request.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1121.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


60240:491(b) (related to establishment).June 30, 1949, ch. 288, title II, § 211(b) (related to establishment), as added Sept. 5, 1950, ch. 849, § 5(c), 64 Stat. 583; Sept. 1, 1954, ch. 1211, § 2, 68 Stat. 1126.


Subsection (a)(1) is substituted for “in respect of executive agencies, . . . consolidate, take over, acquire, or arrange for the operation by any executive agency of, motor vehicles and other related equipment and supplies for the purpose of establishing motor vehicle pools and systems to serve the needs of executive agencies” for clarity and to eliminate unnecessary words.
In subsection (c), the words “mixed-ownership Government corporation” are substituted for “mixed ownership corporation” for consistency with chapter 91 of title 31. The words “chapter 91 of title 31” are substituted for “the Government Corporation Control Act” in section 211(b) of the Federal Property and Administrative Services Act of 1949 because of section 4(b) of the Act of September 13, 1982 (Public Law 97–258, 96 Stat. 1067), the first section of which enacted Title 31, United States Code.



§ 603. Process for establishing motor vehicle pools and transportation systems(a) Determination Requirement.—(1) In general.—The Administrator of General Services may carry out section 602 only if the Administrator determines, after consultation with the agencies concerned and with due regard to their program activities, that doing so is advantageous to the Federal Government in terms of economy, efficiency, or service.

(2) Elements of the determination.—A determination under this section must be in writing. For each motor vehicle pool or system, the determination must set forth an analytical justification that includes—(A) a detailed comparison of estimated costs for present and proposed modes of operation; and

(B) a showing that savings can be realized by the establishment, maintenance, and operation of a motor vehicle pool or system.



(b) Regulations Related to Establishment.—(1) In general.—The President shall prescribe regulations establishing procedures to carry out section 602 of this title.

(2) Elements of the regulations.—The regulations shall provide for—(A) adequate notice to an executive agency of any determination that affects the agency or its functions;

(B) independent review and decision as directed by the President of any determination disputed by an agency, with the possibility that the decision may include a partial or complete exemption of the agency from the determination; and

(C) enforcement of determinations that become effective under the regulations.


(3) Effect of the regulations.—A determination under subsection (a) is binding on an agency only as provided in regulations issued under this subsection.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1122.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


603(a)(1)40:491(b) (related to determination).June 30, 1949, ch. 288, title II, § 211(b) (related to determination), (c), (e), as added Sept. 5, 1950, ch. 849, § 5(c), 64 Stat. 583; Sept. 1, 1954, ch. 1211, § 2, 68 Stat. 1126.
603(a)(2)40:491(e).
603(b)40:491(c).


In subsection (b)(1), the words “within ninety days after the effective date of this section” are omitted as obsolete.



§ 604. Treatment of assets taken over to establish motor vehicle pools and transportation systems(a) Reimbursement.—(1) Requirement.—When the Administrator of General Services takes over motor vehicles or related equipment or supplies under section 602 of this title, reimbursement is required if the property is taken over from—(A) a Government corporation; or

(B) an agency, if the agency acquired the property through unreimbursed expenditures made from a revolving or trust fund authorized by law.


(2) Amount.—The Administrator shall reimburse a Government corporation, or a fund through which an agency acquired property, by an amount equal to the fair market value of the property. If the Administrator subsequently returns property of a similar kind under section 610 of this title, the Government corporation or the fund shall reimburse the Administrator by an amount equal to the fair market value of the property returned.


(b) Addition to Acquisition Services Fund.—If the Administrator takes over motor vehicles or related equipment or supplies under section 602 of this title but reimbursement is not required under subsection (a), the value of the property taken over, as determined by the Administrator, may be added to the capital of the Acquisition Services Fund. If the Administrator subsequently returns property of a similar kind under section 610 of this title, the value of the property may be deducted from the Fund.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1122; Pub. L. 109–313, § 3(h)(5), Oct. 6, 2006, 120 Stat. 1736.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


604(a)40:491(g).June 30, 1949, ch. 288, title II, § 211(g), (h), as added Sept. 5, 1950, ch. 849, § 5(c), 64 Stat. 583; Sept. 1, 1954, ch. 1211, § 2, 68 Stat. 1128.
604(b)40:491(h).



Editorial Notes
Amendments2006—Subsec. (b). Pub. L. 109–313 substituted “Acquisition Services Fund” for “General Supply Fund” in heading and text.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentAmendment by Pub. L. 109–313 effective 60 days after Oct. 6, 2006, see section 6 of Pub. L. 109–313, set out as a note under section 5316 of Title 5, Government Organization and Employees.



§ 605. Payment of costs(a) Use of Acquisition Services Fund To Cover Costs.—The Acquisition Services Fund provided for in section 321 of this title is available for use by or under the direction and control of the Administrator of General Services to pay the costs of carrying out section 602 of this title, including the cost of purchasing or renting motor vehicles and related equipment and supplies.

(b) Setting Prices To Recover Costs.—(1) In general.—The Administrator shall set prices for furnishing motor vehicles and related services under section 602 of this title. Prices shall be set to recover, so far as practicable, all costs of carrying out section 602 of this title.

(2) Increment for replacement cost.—In the Administrator’s discretion, prices may include an increment for the estimated replacement cost of motor vehicles and related equipment and supplies. Notwithstanding section 321(f) of this title, the increment may be retained as a part of the capital of the Acquisition Services Fund but is available only to replace motor vehicles and related equipment and supplies.


(c) Accounting Method.—The purchase price of motor vehicles and related equipment, and any increment for estimated replacement cost, shall be recovered only through charges for the cost of amortization. Costs shall be determined, and financial reports prepared, in accordance with the accrual accounting method.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1123; Pub. L. 109–313, § 3(h)(6), Oct. 6, 2006, 120 Stat. 1736.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


60540:491(d).June 30, 1949, ch. 288, title II, § 211(d), as added Sept. 5, 1950, ch. 849, § 5(c), 64 Stat. 583; Sept. 1, 1954, ch. 1211, § 2, 68 Stat. 1127; Pub. L. 95–506, Oct. 24, 1978, 92 Stat. 1756.



Editorial Notes
Amendments2006—Subsec. (a). Pub. L. 109–313, § 3(h)(6)(A), substituted “Acquisition Services Fund” for “General Supply Fund” in heading and text.
Subsec. (b)(2). Pub. L. 109–313, § 3(h)(6)(B), substituted “321(f)” for “321(f)(1)” and “Acquisition Services Fund” for “General Supply Fund”.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentAmendment by Pub. L. 109–313 effective 60 days after Oct. 6, 2006, see section 6 of Pub. L. 109–313, set out as a note under section 5316 of Title 5, Government Organization and Employees.



§ 606. Regulations related to operation(a) In General.—The Director of the Office of Personnel Management shall prescribe regulations to govern executive agencies in authorizing civilian personnel to operate Federal Government-owned motor vehicles for official purposes within the States of the United States, the District of Columbia, Puerto Rico, and the territories and possessions of the United States.

(b) Elements of the Regulations.—The regulations shall prescribe standards of physical fitness for authorized operators. The regulations may require operators and prospective operators to obtain state and local licenses or permits that are required to operate similar vehicles for other than official purposes.

(c) Agency Orders.—The head of each executive agency shall issue orders and directives necessary for compliance with the regulations. The orders and directives shall provide for—(1) periodically testing the physical fitness of operators and prospective operators; and

(2) suspension and revocation of authority to operate.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1123.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


60640:491(j).June 30, 1949, ch. 288, title II, § 211(j), as added Sept. 5, 1950, ch. 849, § 5(c), 64 Stat. 583; Sept. 1, 1954, ch. 1211, § 2, 68 Stat. 1128; Pub. L. 86–624, § 27(b), July 12, 1960, 74 Stat. 418.


In subsection (a), the words “Director of the Office of Personnel Management” are substituted for “United States Civil Service Commission” in section 211(j) of the Federal Property and Administrative Services Act of 1949 because of section 102 of Reorganization Plan No. 2 of 1978 (eff. Jan. 1, 1979, 92 Stat. 3783). The words “territories and” are added for consistency in the revised title and with other titles of the United States Code.



§ 607. Records
The Administrator of General Services shall maintain an accurate record of the cost of establishing, maintaining, and operating each motor vehicle pool or system established under section 602 of this title.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1124.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


60740:491(f) (1st sentence).June 30, 1949, ch. 288, title II, § 211(f) (1st sentence), as added Sept. 5, 1950, ch. 849, § 5(c), 64 Stat. 583; Sept. 1, 1954, ch. 1211, § 2, 68 Stat. 1127.





§ 608. Scrip, tokens, tickets
The Administrator of General Services, in the operation of motor vehicle pools or systems under this subchapter, may provide for the sale and use of scrip, tokens, tickets, and similar devices to collect payment.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1124.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


60840:491(i).June 30, 1949, ch. 288, title II, § 211(i), as added Sept. 5, 1950, ch. 849, § 5(c), 64 Stat. 583; Sept. 1, 1954, ch. 1211, § 2, 68 Stat. 1128.





§ 609. Identification of vehicles(a) In General.—Under regulations prescribed by the Administrator of General Services, every motor vehicle acquired and used for official purposes within the United States, or the territories or possessions of the United States, by any federal agency or by the District of Columbia shall be conspicuously identified by showing, on the vehicle—(1)(A) the full name of the department, establishment, corporation, or agency that uses the vehicle and the service for which the vehicle is used; or

(B) a title that readily identifies the department, establishment, corporation, or agency that uses the vehicle and that is descriptive of the service for which the vehicle is used; and


(2) the legend “For official use only”.


(b) Exceptions.—The regulations prescribed pursuant to this section may provide for exemptions when conspicuous identification would interfere with the purpose for which a vehicle is acquired and used.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1124.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


60940:491(k).June 30, 1949, ch. 288, title II, § 211(k), as added Sept. 5, 1950, ch. 849, § 5(c), 64 Stat. 583; Sept. 1, 1954, ch. 1211, § 2, 68 Stat. 1128.





§ 610. Discontinuance of motor vehicle pool or system(a) In General.—The Administrator of General Services shall discontinue a motor vehicle pool or system if there are no actual savings realized (based on accounting as provided in section 605 of this title) during a reasonable period of not longer than two successive fiscal years.

(b) Return of Comparable Property.—If a motor vehicle pool or system is discontinued, the Administrator shall return to each agency involved motor vehicles and related equipment and supplies similar in kind and reasonably comparable in value to any motor vehicles and related equipment and supplies which were previously taken over by the Administrator.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1124.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


61040:491(f) (last sentence).June 30, 1949, ch. 288, title II, § 211(f) (last sentence), as added Sept. 5, 1950, ch. 849, § 5(c), 64 Stat. 583; Sept. 1, 1954, ch. 1211, § 2, 68 Stat. 1127.





§ 611. Duty to report violations
During the regular course of the duties of the Administrator of General Services, if the Administrator becomes aware of a violation of section 1343, 1344, or 1349(b) of title 31 or of section 641 of title 18 involving the conversion by a Federal Government official or employee of a Government-owned or leased motor vehicle to the official or employee’s own use or to the use of others, the Administrator shall report the violation to the head of the agency in which the official or employee is employed, for further investigation and either appropriate disciplinary action under section 1343, 1344, or 1349(b) of title 31 or, if appropriate, referral to the Attorney General for prosecution under section 641 of title 18.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1124; Pub. L. 109–284, § 6(7), Sept. 27, 2006, 120 Stat. 1212.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


61140:491(l).June 30, 1949, ch. 288, title II, § 211(l), as added Sept. 5, 1950, ch. 849, § 5(c), 64 Stat. 583; Sept. 1, 1954, ch. 1211, § 2, 68 Stat. 1128.


The words “section 1343, 1344, or 1349(b) of title 31” are substituted for “section 5 of the Act of July 16, 1914, as amended (5 U.S.C. 78)” and “such section 5” in section 211(l) of the Federal Property and Administrative Services Act of 1949 because of section 4(b) of the Act of September 13, 1982 (Public Law 97–258, 96 Stat. 1067), the first section of which enacted Title 31, United States Code.

Editorial Notes
Amendments2006—Pub. L. 109–284 inserted “of title 31” after “under section 1343, 1344, or 1349(b)” and “of title 18” after “under section 641”.




SUBCHAPTER VII—PROPERTY MANAGEMENT
§ 621. Definitions
In this subchapter:(1) Administrator.—The term “Administrator” means the Administrator of General Services.

(2) Council.—The term “Council” means the Federal Real Property Council established by section 623(a).

(3) Director.—The term “Director” means the Director of the Office of Management and Budget.

(4) Federal agency.—The term “Federal agency” means—(A) an executive department or independent establishment in the executive branch of the Government; or

(B) a wholly owned Government corporation (other than the United States Postal Service).


(5) Field office.—The term “field office” means any office of a Federal agency that is not the headquarters office location for the Federal agency.

(6) Postal property.—The term “postal property” means any property owned or leased by the United States Postal Service.

(7) Public-private partnership.—The term “public-private partnership” means any partnership or working relationship between a Federal agency and a corporation, individual, or nonprofit organization for the purpose of financing, constructing, operating, managing, or maintaining one or more Federal real property assets.

(8) Underutilized property.—The term “underutilized property” means a portion or the entirety of any real property, including any improvements, that is used—(A) irregularly or intermittently by the accountable Federal agency for program purposes of the Federal agency; or

(B) for program purposes that can be satisfied only with a portion of the property.


(Added Pub. L. 114–318, § 3(a), Dec. 16, 2016, 130 Stat. 1608.)

Statutory Notes and Related Subsidiaries
PurposePub. L. 114–318, § 2, Dec. 16, 2016, 130 Stat. 1608, provided that: 
“The purpose of this Act [see section 1 of Pub. L. 114–318, set out as a Short Title of 2016 Amendment note under section 101 of this title] is to increase the efficiency and effectiveness of the Federal Government in managing property of the Federal Government by—
“(1) requiring the United States Postal Service to take appropriate measures to better manage and account for property;

“(2) providing for increased collocation with Postal Service facilities and guidance on Postal Service leasing practices; and

“(3) establishing a Federal Real Property Council to develop guidance on and ensure the implementation of strategies for better managing Federal property.”






§ 622. Collocation among United States Postal Service properties(a) Identification of Postal Property.—Each year, the Postmaster General shall—(1) identify a list of postal properties with space available for use by Federal agencies; and

(2) not later than September 30, submit the list to—(A) the Committee on Homeland Security and Governmental Affairs of the Senate; and

(B) the Committee on Oversight and Government Reform of the House of Representatives.



(b) Voluntary Identification of Postal Property.—Each year, the Postmaster General may submit the list under subsection (a) to the Council.

(c) Submission of List of Postal Properties to Federal Agencies.—(1) In general.—Not later than 30 days after the completion of a list under subsection (a), the Council shall provide the list to each Federal agency.

(2) Review by federal agencies.—Not later than 90 days after the receipt of the list submitted under paragraph (1), each Federal agency shall—(A) review the list;

(B) review properties under the control of the Federal agency; and

(C) recommend collocations if appropriate.



(d) Terms of Collocation.—On approval of the recommendations under subsection (c) by the Postmaster General and the applicable agency head, the Federal agency or appropriate landholding entity may work with the Postmaster General to establish appropriate terms of a lease for each postal property.

(e) Rule of Construction.—Nothing in this section exceeds, modifies, or supplants any other Federal law relating to any competitive bidding process governing the leasing of postal property.

(Added Pub. L. 114–318, § 3(a), Dec. 16, 2016, 130 Stat. 1609.)

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.



§ 623. Establishment of a Federal Real Property Council(a) Establishment.—There is established a Federal Real Property Council.

(b) Purpose.—The purpose of the Council shall be—(1) to develop guidance and ensure implementation of an efficient and effective real property management strategy;

(2) to identify opportunities for the Federal Government to better manage property and assets of the Federal Government; and

(3) to reduce the costs of managing property of the Federal Government, including operations, maintenance, and security associated with Federal property.


(c) Composition.—(1) In general.—The Council shall be composed exclusively of—(A) the senior real property officers of each Federal agency;

(B) the Deputy Director for Management of the Office of Management and Budget;

(C) the Controller of the Office of Management and Budget;

(D) the Administrator; and

(E) any other full-time or permanent part-time Federal officials or employees, as the Chairperson determines to be necessary.


(2) Chairperson.—The Deputy Director for Management of the Office of Management and Budget shall serve as Chairperson of the Council.

(3) Executive director.—(A) In general.—The Chairperson shall designate an Executive Director to assist in carrying out the duties of the Council.

(B) Qualifications.—The Executive Director shall—(i) be appointed from among individuals who have substantial experience in the areas of commercial real estate and development, real property management, and Federal operations and management; and

(ii) hold no outside employment that may conflict with duties inherent to the position.




(d) Meetings.—(1) In general.—The Council shall meet subject to the call of the Chairperson.

(2) Minimum.—The Council shall meet not fewer than 4 times each year.


(e) Duties.—The Council, in consultation with the Director and the Administrator, shall—(1) not later than 1 year after the date of enactment of this subchapter, establish a real property management plan template, to be updated annually, which shall include performance measures, specific milestones, measurable savings, strategies, and Government-wide goals based on the goals established under section 524(a)(7) to reduce surplus property or to achieve better utilization of underutilized property, and evaluation criteria to determine the effectiveness of real property management that are designed—(A) to enable Congress and heads of Federal agencies to track progress in the achievement of property management objectives on a Government-wide basis;

(B) to improve the management of real property; and

(C) to allow for comparison of the performance of Federal agencies against industry and other public sector agencies;


(2) develop utilization rates consistent throughout each category of space, considering the diverse nature of the Federal portfolio and consistent with nongovernmental space use rates;

(3) develop a strategy to reduce the reliance of Federal agencies on leased space for long-term needs if ownership would be less costly;

(4) provide guidance on eliminating inefficiencies in the Federal leasing process;

(5) compile a list of field offices that are suitable for collocation with other property assets;

(6) research best practices regarding the use of public-private partnerships to manage properties and develop guidelines for the use of those partnerships in the management of Federal property; and

(7) not later than 1 year after the date of enactment of this subchapter and annually during the 4-year period beginning on the date that is 1 year after the date of enactment of this subchapter and ending on the date that is 5 years after the date of enactment of this subchapter, the Council shall submit to the Director a report that contains—(A) a list of the remaining excess property that is real property, surplus property that is real property, and underutilized property of each Federal agency;

(B) the progress of the Council toward developing guidance for Federal agencies to ensure that the assessment required under section 524(a)(11)(B) is carried out in a uniform manner;

(C) the progress of Federal agencies toward achieving the goals established under section 524(a)(7);

(D) if necessary, recommendations for legislation or statutory reforms that would further the goals of the Council, including streamlining the disposal of excess or underutilized real property; and

(E) a list of entities that are consulted under subsection (f).



(f) Consultation.—In carrying out the duties described in subsection (e), the Council shall also consult with representatives of—(1) State, local, and tribal authorities, as appropriate, and other affected communities; and

(2) appropriate private sector entities and nongovernmental organizations that have expertise in areas of—(A) commercial real estate and development;

(B) government management and operations;

(C) space planning;

(D) community development, including transportation and planning;

(E) historic preservation; and

(F) providing housing to the homeless population.



(g) Council Resources.—The Director and the Administrator shall provide staffing, and administrative support for the Council, as appropriate.

(h) Access to Report.—The Council shall provide, on an annual basis, the real property management plan template required under subsection (e)(1) and the reports required under subsection (e)(7) to—(1) the Committee on Homeland Security and Governmental Affairs of the Senate;

(2) the Committee on Environment and Public Works of the Senate;

(3) the Committee on Oversight and Government Reform of the House of Representatives;

(4) the Committee on Transportation and Infrastructure of the House of Representatives; and

(5) the Comptroller General of the United States.


(i) Exclusions.—In this section, surplus property shall not include—(1) any military installation (as defined in section 2910 of the Defense Base Closure and Realignment Act of 1990 (10 U.S.C. 2687 note; Public Law 101–510));

(2) any property that is excepted from the definition of the term “property” under section 102;

(3) Indian and native Eskimo property held in trust by the Federal Government as described in section 3301(a)(5)(C)(iii);

(4) real property operated and maintained by the Tennessee Valley Authority pursuant to the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.);

(5) any real property the Director excludes for reasons of national security;

(6) any public lands (as defined in section 203 of the Public Lands Corps Act of 1993 (16 U.S.C. 1722)) administered by—(A) the Secretary of the Interior, acting through—(i) the Director of the Bureau of Land Management;

(ii) the Director of the National Park Service;

(iii) the Commissioner of Reclamation; or

(iv) the Director of the United States Fish and Wildlife Service; or


(B) the Secretary of Agriculture, acting through the Chief of the Forest Service; or


(7) any property operated and maintained by the United States Postal Service.


(Added Pub. L. 114–318, § 3(a), Dec. 16, 2016, 130 Stat. 1609.)

Editorial Notes

References in TextThe date of enactment of this subchapter, referred to in subsec. (e)(1), (7), is the date of enactment of Pub. L. 114–318, which was approved Dec. 16, 2016.
The Tennessee Valley Authority Act of 1933, referred to in subsec. (i)(4), is act May 18, 1933, ch. 32, 48 Stat. 58, which is classified generally to chapter 12A (§ 831 et seq.) of Title 16, Conservation. For complete classification of this Act to the Code, see section 831 of Title 16 and Tables.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.



§ 624. Information on certain leasing authorities(a) In General.—Except as provided in subsection (b), not later than December 31 of each year following the date of enactment of this subchapter, a Federal agency with independent leasing authority shall submit to the Council a list of all leases, including operating leases, in effect on the date of enactment of this subchapter that includes—(1) the date on which each lease was executed;

(2) the date on which each lease will expire;

(3) a description of the size of the space;

(4) the location of the property;

(5) the tenant agency;

(6) the total annual rental payment; and

(7) the amount of the net present value of the total estimated legal obligations of the Federal Government over the life of the contract.


(b) Exception.—Subsection (a) shall not apply to—(1) the United States Postal Service; or

(2) any other property the Director excludes from subsection (a) for reasons of national security.


(Added Pub. L. 114–318, § 3(a), Dec. 16, 2016, 130 Stat. 1612.)

Editorial Notes

References in TextThe date of enactment of this subchapter, referred to in subsec. (a), is the date of enactment of Pub. L. 114–318, which was approved Dec. 16, 2016.





CHAPTER 7—FOREIGN EXCESS PROPERTY



Sec.


701.Administrative.


702.Return of foreign excess property to United States.


703.Donation of medical supplies for use in foreign country.


704.Other methods of disposal.


705.Handling of proceeds from disposal.



§ 701. Administrative(a) Policies Prescribed by the President.—The President may prescribe policies that the President considers necessary to carry out this chapter. The policies must be consistent with this chapter.

(b) Executive Agency Responsibility.—(1) In general.—The head of an executive agency that has foreign excess property is responsible for the disposal of the property.

(2) Conformance to policies.—In carrying out functions under this chapter, the head of an executive agency shall—(A) use the policies prescribed by the President under subsection (a) for guidance; and

(B) dispose of foreign excess property in a manner that conforms to the foreign policy of the United States.


(3) Delegation of authority.—The head of an executive agency may—(A) delegate authority conferred by this chapter to an official in the agency or to the head of another executive agency; and

(B) authorize successive redelegation of authority conferred by this chapter.


(4) Employment of personnel.—As necessary to carry out this chapter, the head of an executive agency may—(A) appoint and fix the pay of personnel in the United States, subject to chapters 33 and 51 and subchapter III of chapter 53 of title 5; and

(B) appoint personnel outside the States of the United States and the District of Columbia, without regard to chapter 33 of title 5.



(c) Special Responsibilities of Secretary of State.—(1) Use of foreign currencies and credits.—The Secretary of State may use foreign currencies and credits acquired by the United States under section 704(b)(2) of this title—(A) to carry out the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2451 et seq.);

(B) to carry out the Foreign Service Buildings Act, 1926 (22 U.S.C. 292 et seq.); and

(C) to pay other governmental expenses payable in local currencies.


(2) Renewal of certain agreements.—Except as otherwise directed by the President, the Secretary of State shall continue to perform functions under agreements in effect on July 1, 1949, related to the disposal of foreign excess property. The Secretary of State may amend, modify, and renew the agreements. Foreign currencies or credits the Secretary of State acquires under the agreements shall be administered in accordance with procedures that the Secretary of the Treasury may establish. Foreign currencies or credits reduced to United States currency must be deposited in the Treasury as miscellaneous receipts.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1125.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


701(a)40:514(a) (words before last comma).June 30, 1949, ch. 288, title IV, § 404, 63 Stat. 398; Pub. L. 86–624, § 27(c), July 12, 1960, 74 Stat. 418; Pub. L. 96–470, title I, § 101(a), Oct. 19, 1980, 94 Stat. 2237.
701(b)(1)40:511 (words before proviso).June 30, 1949, ch. 288, title IV, § 401, 63 Stat. 397.
 40:514(d).
701(b)(2)(A)40:514(a) (words after last comma).
701(b)(2)(B)40:511 (proviso cl. (a)).
701(b)(3)40:514(b).
701(b)(4)40:514(c).
701(c)(1)40:511 (proviso cl. (b) (words before “and the authority to amend”)[)].
701(c)(2)40:511 (proviso cl. (b) (words beginning “and the authority to amend”), (c), (d)).


In subsection (b)(1), the text of 40:514(d) is omitted as executed and obsolete.
In subsection (b)(4), the words “chapters 33 and 51 and subchapter III of chapter 53 of title 5” are substituted for “the civil-service and classification laws”, and the words “chapter 33 of title 5” are substituted for “the civil-service laws”, because of section 7(b) of the Act of September 6, 1966 (Public Law 89–554, 80 Stat. 631), the first section of which enacted Title 5, United States Code. In subclause (A), the words “in the United States” are added for clarity. In subclause (B), provisions related to the heads of executive agencies fixing the compensation of personnel outside the continental limits of the United States that were contained in section 404(c)(2) of the Federal Property and Administrative Services Act of 1949 are omitted as obsolete. Sections 1202 and 1204 of the Classification Act of 1949 (ch. 782, 63 Stat. 972, 973) repealed the Classification Act of 1923 (ch. 265, 42 Stat. 1488) and all other provisions inconsistent with the 1949 Act. The Classification Act of 1949 was repealed by section 8(a) of the Act of September 6, 1966 (Public Law 89–554, 80 Stat. 632), the first section of which enacted title 5, United States Code. The Classification Act of 1949 was reenacted as chapter 51 and subchapter III of chapter 53 of title 5. See especially 5:5102 and 5103.
In subsection (c)(1), the words “Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2451 et seq.)” are substituted for “section 32(b)(2) of the Surplus Property Act of 1944, as amended” because of section 111(a)(1) and (c) of the Mutual Educational and Cultural Exchange Act of 1961 (Public Law 87–257, 75 Stat. 538). The words “Foreign Service Buildings Act, 1926” are substituted for “Foreign Service Buildings Act of May 7, 1926, as amended” because of section 8 of the Foreign Service Buildings Act (22:299). The words “(including section 295b of title 22)” are omitted as executed and obsolete.
In subsection (c)(2), the words “Secretary of State” are substituted for “Department of State” because of 22:2651.

Editorial Notes

References in TextThe Mutual Educational and Cultural Exchange Act of 1961, referred to in subsec. (c)(1)(A), is Pub. L. 87–256, Sept. 21, 1961, 75 Stat. 527, as amended, which is classified principally to chapter 33 (§ 2451 et seq.) of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see Short Title note set out under section 2451 of Title 22 and Tables.
The Foreign Service Buildings Act, 1926, referred to in subsec. (c)(1)(B), is act May 7, 1926, ch. 250, 44 Stat. 403, as amended, which is classified generally to chapter 8 (§ 292 et seq.) of Title 22, Foreign Relations and Intercourse. For complete classification of this Act to the Code, see section 299 of Title 22 and Tables.



§ 702. Return of foreign excess property to United States(a) In General.—Under regulations prescribed pursuant to subsection (b), foreign excess property may be returned to the United States for handling as excess or surplus property under subchapter II of chapter 5 of this title or section 549 or 551 of this title when the head of the executive agency concerned, or the Administrator of General Services after consultation with the agency head, determines that return of the property to the United States for such handling is in the interest of the United States.

(b) Regulations.—The Administrator shall prescribe regulations to carry out this section. The regulations must require that transportation costs for returning foreign excess property to the United States are paid by the federal agency, state agency, or donee receiving the property.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1126.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70240:512(c).June 30, 1949, ch. 288, title IV, § 402(c), as added Pub. L. 91–426, § 2(d), Sept. 26, 1970, 84 Stat. 883; Pub. L. 94–519, § 4, Oct. 17, 1976, 90 Stat. 2455.





§ 703. Donation of medical supplies for use in foreign country(a) Application.—This section applies to medical materials or supplies that are in a foreign country but that would, if situated within the United States, be available for donation under subchapter III of chapter 5 of this title.

(b) In General.—An executive agency may donate medical materials or supplies that are not disposed of under section 702 of this title.

(c) Conditions.—A donation under this section is subject to the following conditions:(1) The medical materials and supplies must be donated for use in a foreign country.

(2) The donation must be made to a nonprofit medical or health organization, which may be an organization qualified to receive assistance under section 214(b) or 607 of the Foreign Assistance Act of 1961 (22 U.S.C. 2174(b), 2357).

(3) The donation must be made without cost to the donee (except for costs of care and handling).


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1126.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70340:512(b).June 30, 1949, ch. 288, title IV, § 402(b), as added Pub. L. 91–426, § 2(d), Sept. 26, 1970, 84 Stat. 883.





§ 704. Other methods of disposal(a) In General.—Foreign excess property not disposed of under section 702 or 703 of this title may be disposed of as provided in this section.

(b) Methods of Disposal.—(1) Sale, exchange, lease, or transfer.—The head of an executive agency may dispose of foreign excess property by sale, exchange, lease, or transfer, for cash, credit or other property, with or without warranty, under terms and conditions the head of the executive agency considers proper.

(2) Exchange for foreign currency or credit.—If the head of an executive agency determines that it is in the interest of the United States, foreign excess property may be exchanged for—(A) foreign currencies or credits; or

(B) substantial benefits or the discharge of claims resulting from the compromise or settlement of claims in accordance with law.


(3) Abandonment, destruction, or donation.—The head of an executive agency may authorize the abandonment, destruction, or donation of foreign excess property if the property has no commercial value or if estimated costs of care and handling exceed the estimated proceeds from sale.


(c) Advertising.—The head of an executive agency may dispose of foreign excess property without advertising if the head of the executive agency finds that disposal without advertising is the most practicable and advantageous means for the Federal Government to dispose of the property.

(d) Transfer of Title.—The head of an executive agency may execute documents to transfer title or other interests in, and take other action necessary or proper to dispose of, foreign excess property.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1126.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70440:512(a).June 30, 1949, ch. 288, title IV, § 402(a), 63 Stat. 398; Pub. L. 91–426, § 2(a)–(c), Sept. 26, 1970, 84 Stat. 883; Pub. L. 99–627, § 3(a), Nov. 7, 1986, 100 Stat. 3509.





§ 705. Handling of proceeds from disposal(a) In General.—This section applies to proceeds from the sale, lease, or other disposition of foreign excess property under this chapter.

(b) Foreign Currencies or Credits.—Proceeds in the form of foreign currencies or credits, must be administered in accordance with procedures that the Secretary of the Treasury may establish.

(c) United States Currency.—(1) Separate fund in treasury.—Section 572(a) of this title applies to proceeds of foreign excess property disposed of for United States currency under this chapter.

(2) Deposited in treasury as miscellaneous receipts.—Except as provided in paragraph (1), proceeds in the form of United States currency, including foreign currencies or credits that are reduced to United States currency, must be deposited in the Treasury as miscellaneous receipts.


(d) Special Account for Refunds or Payments for Breach.—(1) Deposits.—A federal agency that disposes of foreign excess property under this chapter may deposit, in a special account in the Treasury, amounts of the proceeds of the dispositions that the agency decides are necessary to permit—(A) appropriate refunds to purchasers for dispositions that are rescinded or that do not become final; and

(B) payments for breach of warranty.


(2) Withdrawals.—A federal agency that deposits proceeds in a special account under paragraph (1) may withdraw amounts to be refunded or paid from the account without regard to the origin of the amounts withdrawn.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1127.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


70540:513.June 30, 1949, ch. 288, title IV, § 403, 63 Stat. 398.


In subsection (d)(1), the words “in the Treasury” are substituted for “with the Treasurer of the United States” because of section 1 of Reorganization Plan No. 26 of 1950 (eff. July 31, 1950, 64 Stat. 1280), restated as section 321 of title 31.




CHAPTER 9—URBAN LAND USE



Sec.


901.Purpose and policy.


902.Definitions.


903.Acquisition and use.


904.Disposal.


905.Waiver.



§ 901. Purpose and policy
The purpose of this chapter is to promote harmonious intergovernmental relations and encourage sound planning, zoning, and land use practices by prescribing uniform policies and procedures for the Administrator of General Services to acquire, use, and dispose of land in urban areas. To the greatest extent practicable, urban land transactions entered into for the General Services Administration and other federal agencies shall be consistent with zoning and land use practices and with the planning and development objectives of local governments and planning agencies.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1127.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


90140:531.June 30, 1949, ch. 288, title VIII, § 802, as added Pub. L. 90–577, title V, § 501, Oct. 16, 1968, 82 Stat. 1104.





§ 902. Definitions
In this chapter, the following definitions apply:(1) Unit of general local government.—The term “unit of general local government” means a city, county, town, parish, village, or other general-purpose political subdivision of a State.

(2) Urban area.—The term “urban area” means—(A) a geographical area within the jurisdiction of an incorporated city, town, borough, village, or other unit of general local government, except a county or parish, having a population of at least 10,000 inhabitants;

(B) that portion of the geographical area within the jurisdiction of a county, town, township, or similar governmental entity which contains no incorporated unit of general local government but has a population density of at least 1,500 inhabitants per square mile; and

(C) that portion of a geographical area having a population density of at least 1,500 inhabitants per square mile and situated adjacent to the boundary of an incorporated unit of general local government which has a population of at least 10,000.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1128.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


90240:535(a), (b).June 30, 1949, ch. 288, title VIII, § 806(a), (b), as added Pub. L. 90–577, title V, § 501, Oct. 16, 1968, 82 Stat. 1105.





§ 903. Acquisition and use(a) Notice to Local Government.—To the extent practicable, before making a commitment to acquire real property situated in an urban area, the Administrator of General Services shall give notice of the intended acquisition and the proposed use of the property to the unit of general local government exercising zoning and land use jurisdiction. If the Administrator determines that providing advance notice would adversely impact the acquisition, the Administrator shall give notice of the acquisition and the proposed use of the property immediately after the property is acquired.

(b) Objections to Acquisition or Change of Use.—In the acquisition or change of use of real property situated in an urban area as a site for public building, if the unit of general local government exercising zoning and land use jurisdiction objects on grounds that the proposed acquisition or change of use conflicts with zoning regulations or planning objectives, the Administrator shall, to the extent the Administrator determines is practicable, consider all the objections and comply with the zoning regulations and planning objectives.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1128.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


90340:533.June 30, 1949, ch. 288, title VIII, § 804, as added Pub. L. 90–577, title V, § 501, Oct. 16, 1968, 82 Stat. 1105.


In subsection (b), the words “and conform to” are omitted as included in “comply with”.



§ 904. Disposal(a) Notice to Local Government.—Before offering real property situated in an urban area for sale, the Administrator of General Services shall give reasonable notice to the unit of general local government exercising zoning and land use jurisdiction in order to provide an opportunity for zoning so that the property is used in accordance with local comprehensive planning described in subsection (c).

(b) Notice to Prospective Purchasers.—To the greatest extent practicable, the Administrator shall furnish to all prospective purchasers of real property situated in an urban area complete information concerning—(1) current zoning regulations, prospective zoning requirements, and objectives for property if it is unzoned; and

(2)(A) the current availability of streets, sidewalks, sewers, water, street lights, and other service facilities; and

(B) the prospective availability of those service facilities if the property is included in local comprehensive planning described in subsection (c).



(c) Local Comprehensive Planning.—Local comprehensive planning referred to in subsections (a) and (b) includes any of the following activities, to the extent the activity is directly related to the needs of a unit of general local government:(1) As a guide for government policy and action, preparing general plans related to—(A) the pattern and intensity of land use;

(B) the provision of public facilities (including transportation facilities) and other government services; and

(C) the effective development and use of human and natural resources.


(2) Preparing long-range physical and fiscal plans for government action.

(3) Programming capital improvements and other major expenditures, based on a determination of relative urgency, together with definitive financial planning for expenditures in the earlier years of a program.

(4) Coordinating related plans and activities of state and local governments and agencies.

(5) Preparing regulatory and administrative measures to support activities described in this subsection.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1128.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


904(a), (b)40:532.June 30, 1949, ch. 288, title VIII, §§ 803, 806(c), as added Pub. L. 90–577, title V, § 501, Oct. 16, 1968, 82 Stat. 1105.
904(c)40:535(c).


In subsection (a), the words “Whenever the Administrator contemplates the disposal for or on behalf of any Federal agency of” and “such land” are omitted as unnecessary. The words “the head of the governing body of” are omitted for consistency in the chapter. The words “exercising zoning and land-use jurisdiction” are substituted for “having jurisdiction over zoning and land-use regulation in the geographical area within which the land or lands are located” to eliminate unnecessary words and for consistency in the chapter.
In subsection (c)(2), the word “Preparing” is added for clarity.



§ 905. Waiver
The procedures prescribed in sections 903 and 904 of this title may be waived during a period of national emergency proclaimed by the President.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1129.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


90540:534.June 30, 1949, ch. 288, title VIII, § 805, as added Pub. L. 90–577, title V, § 501, Oct. 16, 1968, 82 Stat. 1105.






CHAPTER 11—SELECTION OF ARCHITECTS AND ENGINEERS



Sec.


1101.Policy.


1102.Definitions.


1103.Selection procedure.


1104.Negotiation of contract.



§ 1101. Policy
The policy of the Federal Government is to publicly announce all requirements for architectural and engineering services and to negotiate contracts for architectural and engineering services on the basis of demonstrated competence and qualification for the type of professional services required and at fair and reasonable prices.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1129.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


110140:542.June 30, 1949, ch. 288, title IX, § 902, as added Pub. L. 92–582, Oct. 27, 1972, 86 Stat. 1279.


The words “The Congress hereby declares” are omitted as unnecessary.



§ 1102. Definitions
In this chapter, the following definitions apply:(1) Agency head.—The term “agency head” means the head of a department, agency, or bureau of the Federal Government.

(2) Architectural and engineering services.—The term “architectural and engineering services” means—(A) professional services of an architectural or engineering nature, as defined by state law, if applicable, that are required to be performed or approved by a person licensed, registered, or certified to provide the services described in this paragraph;

(B) professional services of an architectural or engineering nature performed by contract that are associated with research, planning, development, design, construction, alteration, or repair of real property; and

(C) other professional services of an architectural or engineering nature, or incidental services, which members of the architectural and engineering professions (and individuals in their employ) may logically or justifiably perform, including studies, investigations, surveying and mapping, tests, evaluations, consultations, comprehensive planning, program management, conceptual designs, plans and specifications, value engineering, construction phase services, soils engineering, drawing reviews, preparation of operating and maintenance manuals, and other related services.


(3) Firm.—The term “firm” means an individual, firm, partnership, corporation, association, or other legal entity permitted by law to practice the profession of architecture or engineering.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1129.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


110240:541.June 30, 1949, ch. 288, title IX, § 901, as added Pub. L. 92–582, Oct. 27, 1972, 86 Stat. 1278; Pub. L. 100–656, title VII, § 742, Nov. 15, 1988, 102 Stat. 3897; Pub. L. 100–679, § 8, Nov. 17, 1988, 102 Stat. 4068.


In clause (1), the words “Secretary, Administrator, or” are omitted as unnecessary.



§ 1103. Selection procedure(a) In General.—These procedures apply to the procurement of architectural and engineering services by an agency head.

(b) Annual Statements.—The agency head shall encourage firms to submit annually a statement of qualifications and performance data.

(c) Evaluation.—For each proposed project, the agency head shall evaluate current statements of qualifications and performance data on file with the agency, together with statements submitted by other firms regarding the proposed project. The agency head shall conduct discussions with at least 3 firms to consider anticipated concepts and compare alternative methods for furnishing services.

(d) Selection.—From the firms with which discussions have been conducted, the agency head shall select, in order of preference, at least 3 firms that the agency head considers most highly qualified to provide the services required. Selection shall be based on criteria established and published by the agency head.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1130.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


110340:543.June 30, 1949, ch. 288, title IX, § 903, as added Pub. L. 92–582, Oct. 27, 1972, 86 Stat. 1279.


In subsection (b), the words “engaged in the lawful practice of their profession” are omitted as unnecessary because of the definition of “firm” in section 1102 of the revised title.
In subsection (c), the words “compare alternative methods for furnishing services” are substituted for “the relative utility of alternative methods of approach for furnishing the required services” to eliminate unnecessary words.

Statutory Notes and Related Subsidiaries
Architectural and Engineering ServicesPub. L. 108–136, div. A, title XIV, § 1427(b), Nov. 24, 2003, 117 Stat. 1670, provided that: 
“Architectural and engineering services (as defined in section 1102 of title 40, United States Code) shall not be offered under multiple-award schedule contracts entered into by the Administrator of General Services or under Governmentwide task and delivery order contracts entered into under sections 2304a and 2304b of title 10, United States Code, or sections 303H and 303I of the Federal Property and Administrative Services Act of 1949 ([former] 41 U.S.C. 253h and 253i) [now 41 U.S.C. 4103, 4105(a) to (c)(1), (d) to (i)] unless such services—
“(1) are performed under the direct supervision of a professional architect or engineer licensed, registered, or certified in the State, territory (including the Commonwealth of Puerto Rico), possession, or Federal District in which the services are to be performed; and

“(2) are awarded in accordance with the selection procedures set forth in chapter 11 of title 40, United States Code.”






§ 1104. Negotiation of contract(a) In General.—The agency head shall negotiate a contract for architectural and engineering services at compensation which the agency head determines is fair and reasonable to the Federal Government. In determining fair and reasonable compensation, the agency head shall consider the scope, complexity, professional nature, and estimated value of the services to be rendered.

(b) Order of Negotiation.—The agency head shall attempt to negotiate a contract, as provided in subsection (a), with the most highly qualified firm selected under section 1103 of this title. If the agency head is unable to negotiate a satisfactory contract with the firm, the agency head shall formally terminate negotiations and then undertake negotiations with the next most qualified of the selected firms, continuing the process until an agreement is reached. If the agency head is unable to negotiate a satisfactory contract with any of the selected firms, the agency head shall select additional firms in order of their competence and qualification and continue negotiations in accordance with this section until an agreement is reached.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1130.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


110440:544.June 30, 1949, ch. 288, title IX, § 904, as added Pub. L. 92–582, Oct. 27, 1972, 86 Stat. 1279.






CHAPTER 13—PUBLIC PROPERTY



Sec.


1301.Charge of property transferred to the Federal Government.


1302.Lease of buildings.


1303.Disposition of surplus real property.


1304.Transfer of federal property to States.


1305.Disposition of land acquired by devise.


1306.Disposition of abandoned or forfeited personal property.


1307.Disposition of securities.


1308.Disposition of unfit horses and mules.


1309.Preservation, sale, or collection of wrecked, abandoned, or derelict property.


1310.Sale of war supplies, land, and buildings.


1311.Authority of President to obtain release.


1312.Release of real estate in certain cases.


1313.Releasing property from attachment.


1314.Easements.


1315.Law enforcement authority of Secretary of Homeland Security for protection of public property.




Editorial Notes
Amendments2002—Pub. L. 107–296, title XVII, § 1706(b)(3), Nov. 25, 2002, 116 Stat. 2318, added item 1315 and struck out former item 1315 “Special police”.


§ 1301. Charge of property transferred to the Federal Government(a) In General.—Except as provided in subsection (b), the Administrator of General Services shall have charge of—(1) all land and other property which has been or may be assigned, set off, or conveyed to the Federal Government in payment of debts;

(2) all trusts created for the use of the Government in payment of debts due the Government; and

(3) the sale and disposal of land—(A) assigned or set off to the Government in payment of debt; or

(B) vested in the Government by mortgage or other security for the payment of debts.



(b) Nonapplication.—This section does not apply to—(1) real estate which has been or shall be assigned, set off, or conveyed to the Government in payment of debts arising under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.); or

(2) trusts created for the use of the Government in payment of debts arising under the Code and due the Government.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1131.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


130140:301.R.S. § 3750; Pub. L. 89–30, § 2, June 2, 1965, 79 Stat. 119.


In subsection (a), the words “Except as provided in subsection (b)” are added for clarity.
In subsection (b)(1), the words “the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.)” are substituted for “the internal-revenue laws” for clarity and for consistency in the revised title and with other titles of the United States Code.

Editorial Notes

References in TextThe Internal Revenue Code of 1986, referred to in subsec. (b)(1), is classified to Title 26, Internal Revenue Code.



§ 1302. Lease of buildings
Except as otherwise specifically provided by law, the leasing of buildings and property of the Federal Government shall be for a money consideration only. The lease may not include any provision for the alteration, repair, or improvement of the buildings or property as a part of the consideration for the rent to be paid for the use and occupation of the buildings or property. Money derived from the rent shall be deposited in the Treasury as miscellaneous receipts.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1131.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


130240:303b.June 30, 1932, ch. 314, § 321, 47 Stat. 412.


The words “On and after June 30, 1932” are omitted as obsolete.



§ 1303. Disposition of surplus real property(a) Definition.—In this section, the term “federal agency” means an executive department, independent establishment, commission, board, bureau, division, or office in the executive branch, or other agency of the Federal Government, including wholly owned Government corporations.

(b) Assignment of Space or Lease or Sale of Property.—(1) Actions of administrator.—When the President, on the recommendation of the Administrator of General Services, or the federal agency having control of any real property the agency acquires that is located outside of the District of Columbia, other than military or naval reservations, declares the property to be surplus to the needs of the agency, the Administrator—(A) may assign space in the property to any federal agency;

(B) pending a sale, may lease the property for not more than 5 years and on terms the Administrator considers to be in the public interest; or

(C) may sell the property at public sale to the highest responsible bidder on terms and after public advertisement that the Administrator considers to be in the public interest.


(2) Review of decision to assign space.—If the federal agency to which space is assigned does not desire to occupy the space, the decision of the Administrator under paragraph (1)(A) is subject to review by the President.

(3) Negotiated sale.—If no bids which are satisfactory as to price and responsibility of the bidder are received as a result of public advertisement, the Administrator may sell the property by negotiation, on terms as may be considered to be to the best interest of the Government, but at a price not less than that bid by the highest responsible bidder.


(c) Demolition.—The Administrator may demolish any building declared to be surplus to the needs of the Government under this section on deciding that demolition will be in the best interest of the Government. Before proceeding with the demolition, the Administrator shall inform the Secretary of the Interior in writing of the Administrator’s intention to demolish the building, and shall not proceed with the demolition until receiving written notice from the Secretary that the building is not an historic building of national significance within the meaning of chapter 3201 of title 54. If the Secretary does not notify the Administrator of the Secretary’s decision as to whether the building is an historic building of national significance within 90 days of the receipt of the notice of intention to demolish the building, the Administrator may proceed to demolish the building.

(d) Repairs and Alterations to Assigned Real Property.—When the Administrator, after investigation, decides that real property referred to in subsection (b) should be used for the accommodation of a federal agency, the Administrator may make any repairs or alterations that the Administrator considers necessary or advisable and may maintain and operate the property.

(e) Payment by Federal Agencies.—(1) Assigned real property.—To the extent that the appropriations of the General Services Administration not otherwise allocated are inadequate for repairs, alterations, maintenance, or operation, the Administrator may require each federal agency to which space has been assigned to pay promptly by check to the Administrator out of its appropriation for rent any part of the estimated or actual cost of the repairs, alterations, maintenance, and operation. Payment may be either in advance of, or on or during, occupancy of the space. The Administrator shall determine and equitably apportion the total amount to be paid among the agencies to whom space has been assigned.

(2) Leased spaces.—To the extent that the appropriations of the Administration not otherwise required are inadequate, the Administrator may require each federal agency to which leased space has been assigned to pay promptly by check to the Administrator out of its available appropriations any part of the estimated cost of rent, repairs, alterations, maintenance, operation, and moving. Payment may be either in advance or during occupancy of the space. When space in a building is occupied by two or more agencies, the Administrator shall determine and equitably apportion rental, operation, and other charges on the basis of the total amount of space leased.


(f) Authorization of Appropriations.—Necessary amounts may be appropriated to cover the costs incident to the sale or lease of real property, or authorized demolition of buildings on the property, declared to be surplus to the needs of any federal agency under this section, and the care, maintenance, and protection of the property, including pay of employees, travel of Government employees, brokers’ fees not in excess of rates paid for similar services in the community where the property is situated, appraisals, photographs, surveys, evidence of title and perfecting of defective titles, advertising, and telephone and telegraph charges. However, the agency remains responsible for the proper care, maintenance, and protection of the property until the Administrator assumes custody or other disposition of the property is made.

(g) Regulations.—The Administrator may prescribe regulations as necessary to carry out this section.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1131; Pub. L. 113–287, § 5(j)(3), Dec. 19, 2014, 128 Stat. 3269.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1303(a)40:304e.Aug. 27, 1935, ch. 744, § 5, 49 Stat. 886.
1303(b)40:304a.Aug. 27, 1935, ch. 744, § 1, 49 Stat. 885; July 18, 1940, ch. 635, §§ 1, 3, 54 Stat. 764, 765.
1303(c)40:304a–2.Aug. 27, 1935, ch. 744, §§ 6, 7, as added July 18, 1940, ch. 635, § 2, 54 Stat. 764.
1303(d)40:304b (1st sentence).Aug. 27, 1935, ch. 744, § 2, 49 Stat. 886; July 18, 1940, ch. 635, § 3, 54 Stat. 765; June 14, 1946, ch. 404, § 4, 60 Stat. 257.
1303(e)(1)40:304b (last sentence).
1303(e)(2)40:304c.Aug. 27, 1935, ch. 744, § 3, 49 Stat. 886; July 18, 1940, ch. 635, § 3, 54 Stat. 765; June 14, 1946, ch. 404, § 4, 60 Stat. 257; Pub. L. 85–493, § 2, July 2, 1958, 72 Stat. 294.
1303(f)40:304a–1.
1303(g)40:304d.Aug. 27, 1935, ch. 744, § 4, 49 Stat. 886; July 18, 1940, ch. 635, § 3, 54 Stat. 765.


In this chapter, the words “Administrator of General Services” are substituted for “Federal Works Administrator” and “Commissioner of Public Buildings” because of section 103(a) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380), which is restated as section 303(c) [303(b)] of the revised title.
In subsection (a), the words “wholly owned Government corporations” are substituted for “corporations wholly owned by the United States” for consistency in the revised title and with other titles of the United States Code.
In subsection (b)(1), before subclause (A), the words “Notwithstanding any other provision of law”, “heretofore or hereafter”, and “by judicial process or otherwise in the collection of debts, purchase, donation, condemnation, devise, forfeiture, lease, or in any other manner” are omitted as unnecessary. In subclause (A), the words “or reassign” are omitted as unnecessary.
In subsection (e), the words “General Services Administration”, “Administrator”, and “Administration” are substituted for “Public Buildings Administration” because of section 103(a) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380), which is restated as section 303(c) [303(b)] of the revised title.
In subsection (f), the words “as hereinafter” are omitted as obsolete. The words “which have been or may hereafter be” and “notwithstanding any declaration that the same is in excess of its needs” are omitted as unnecessary.

Editorial Notes
Amendments2014—Subsec. (c). Pub. L. 113–287 substituted “chapter 3201 of title 54” for “the Act of August 21, 1935 (16 U.S.C. 461 et seq.) (known as the Historic Sites, Buildings, and Antiquities Act)”.

Statutory Notes and Related Subsidiaries
Savings ProvisionsPub. L. 115–141, div. P, title VI, § 608(e), Mar. 23, 2018, 132 Stat. 1107, provided that:
“(1) Real property authorities.—Nothing in this section [enacting provisions set out as a note under this section and amending provisions set out as a note under this section], or an amendment made by this section, shall be construed as providing any Executive agency with any new leasing or other real property authority that did not exist prior to the date of enactment of this Act [Mar. 23, 2018].

“(2) Effect on other laws.—Nothing in this section, or an amendment made by this section, and no information submitted pursuant to this section, or pursuant to an amendment made by this section, shall be used to prevent or otherwise restrict a decision or determination by any Executive agency to sell, dispose of, declare excess or surplus, lease, reuse or redevelop any Federal real property pursuant to—“(A) title 40 of the United States Code;

“(B) the Federal Assets Sale and Transfer Act of 2016 [Pub. L. 114–287] (40 U.S.C. 1303 note); or

“(C) any other law governing real property activities of the Federal Government.”





Inclusion in Federal Real Property Database of Information Related to Communications Facility InstallationsPub. L. 115–141, div. P, title VI, § 608(b), (c), Mar. 23, 2018, 132 Stat. 1106, provided that:
“(b) Public Comment.—“(1) In general.—Not later than 60 days after the date of enactment of this Act [Mar. 23, 2018], the Administrator of General Services shall issue a notice for public comment regarding the inclusion of a communications facility installation under section 21 of the Federal Assets Sale and Transfer Act of 2016 [Pub. L. 114–287] (40 U.S.C. 1303 note), as amended by subsection (a) of this section.

“(2) Contents.—In seeking public comment under paragraph (1), the Administrator shall include a request for recommendations on—“(A) the criteria that make Federal real property capable of supporting communications facility installations;

“(B) the types of information related to the Federal real property that should be included in the database; and

“(C) other matters that the Administrator determines necessary.



“(c) Provision of Information.—“(1) In general.—Not later than 90 days after the period for public comment under subsection (b)(1) ends, the Administrator of General Services shall notify the head of each Executive agency of the manner and format for submitting such information as the Administrator determines appropriate to the database established under section 21 of the Federal Assets Sale and Transfer Act of 2016 (40 U.S.C. 1303 note), as amended by subsection (a) of this section.

“(2) Submission.—Not later than 90 days after the date of the notification under paragraph (1), the head of an Executive agency shall submit the information required under paragraph (1).”





Federal Assets Sale and TransferPub. L. 114–287, Dec. 16, 2016, 130 Stat. 1463, as amended by Pub. L. 114–318, § 7(b), (d), Dec. 16, 2016, 130 Stat. 1616, 1617; Pub. L. 115–141, div. E, title V, § 527, div. P, title VI, § 608(a), Mar. 23, 2018, 132 Stat. 573, 1105; Pub. L. 115–437, § 1, Jan. 14, 2019, 132 Stat. 5563; Pub. L. 115–438, § 1, Jan. 14, 2019, 132 Stat. 5564, provided that:
“SECTION 1. SHORT TITLE; TABLE OF CONTENTS.“(a) Short Title.—This Act may be cited as the ‘Federal Assets Sale and Transfer Act of 2016’.

“(b) Table of Contents.—
[Omitted.]


“SEC. 2. PURPOSES.“The purpose of this Act is to reduce the costs of Federal real estate by—“(1) consolidating the footprint of Federal buildings and facilities;

“(2) maximizing the utilization rate of Federal buildings and facilities;

“(3) reducing the reliance on leased space;

“(4) selling or redeveloping high value assets that are underutilized to obtain the highest and best value for the taxpayer and maximize the return to the taxpayer;

“(5) reducing the operating and maintenance costs of Federal civilian real properties;

“(6) reducing redundancy, overlap, and costs associated with field offices;

“(7) creating incentives for Federal agencies to achieve greater efficiency in their inventories of civilian real property;

“(8) facilitating and expediting the sale or disposal of unneeded Federal civilian real properties;

“(9) improving the efficiency of real property transfers for the provision of services to the homeless; and

“(10) assisting Federal agencies in achieving the Government’s sustainability goals by reducing excess space, inventory, and energy consumption, as well as by leveraging new technologies.


“SEC. 3. DEFINITIONS.“In this Act, unless otherwise expressly stated, the following definitions apply:“(1) Administrator.—The term ‘Administrator’ means the Administrator of General Services.

“(2) Board.—The term ‘Board’ means the Public Buildings Reform Board established by section 4.

“(3) CERCLA.—The term ‘CERCLA’ means the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601 et seq.).

“(4) Federal agency.—The term ‘Federal agency’ means an executive department or independent establishment in the executive branch of the Government, and a wholly owned Government corporation.

“(5) Federal civilian real property and civilian real property.—“(A) In general.—The terms ‘Federal civilian real property’ and ‘civilian real property’ refer to Federal real property assets, including public buildings as defined in section 3301(a) of title 40, United States Code, occupied and improved grounds, leased space, or other physical structures under the custody and control of any Federal agency.

“(B) Exclusions.—Subparagraph (A) shall not be construed as including any of the following types of property:“(i) Properties that are on military installations (including any fort, camp, post, naval training station, airfield proving ground, military supply depot, military school, or any similar facility of the Department of Defense).

“(ii) A base, camp, post, station, yard, center, or homeport facility for any ship or activity under the jurisdiction of the Coast Guard.

“(iii) Properties that are excluded for reasons of national security by the Director of the Office of Management and Budget.

“(iv) Properties that are excepted from the definition of the term ‘property’ under section 102 of title 40, United States Code.

“(v) Indian and Native Alaskan properties, including—     “(I) any property within the limits of an Indian reservation to which the United States owns title for the benefit of an Indian tribe; and

     “(II) any property title that is held in trust by the United States for the benefit of an Indian tribe or individual or held by an Indian tribe or individual subject to restriction by the United States against alienation.


“(vi) Properties operated and maintained by the Tennessee Valley Authority pursuant to the Tennessee Valley Authority Act of 1933 (16 U.S.C. 831 et seq.).

“(vii) Postal properties owned by the United States Postal Service.

“(viii) Properties used in connection with Federal programs for agricultural, recreational, or conservation purposes, including research in connection with the programs.

“(ix) Properties used in connection with river, harbor, flood control, reclamation, or power projects.

“(x) Properties located outside the United States operated or maintained by the Department of State or the United States Agency for International Development.



“(6) Field office.—The term ‘field office’ means any Federal office that is not the headquarters office location for the Federal agency.

“(7) HUD.—The term ‘HUD’ means the Department of Housing and Urban Development.

“(8) OMB.—The term ‘OMB’ means the Office of Management and Budget.

“(9) Value of transactions.—The term ‘value of transactions’ means the sum of the estimated proceeds and estimated costs, based on the accounting system developed or identified under section 12(e), associated with the transactions included in Board recommendations.


“SEC. 4. BOARD.“(a) Establishment.—There is established an independent board to be known as the Public Buildings Reform Board.

“(b) Duties.—The Board shall carry out the duties as specified in this Act.

“(c) Membership.—“(1) In general.—The Board shall be composed of a Chairperson appointed by the President, by and with the advice and consent of the Senate, and 6 members appointed by the President.

“(2) Appointments.—In selecting individuals for appointments to the Board, the President shall appoint members in the following manner:“(A) Two members recommended by the Speaker of the House of Representatives.

“(B) Two members recommended by the majority leader of the Senate.

“(C) One member recommended by the minority leader of the House of Representatives.

“(D) One member recommended by the minority leader of the Senate.


“(3) Terms.—The term for each member of the Board shall be 6 years.

“(4) Vacancies.—Vacancies shall be filled in the same manner as the original appointment.

“(5) Qualifications.—In selecting individuals for appointment to the Board, the President shall ensure that the Board contains individuals with expertise representative of the following:“(A) Commercial real estate and redevelopment.

“(B) Space optimization and utilization.

“(C) Community development, including transportation and planning.




“SEC. 5. BOARD MEETINGS.“(a) Open Meetings.—Each meeting of the Board, other than meetings in which classified information is to be discussed, shall be open to the public. Any open meeting shall be announced in the Federal Register and the Federal Web site established by the Board at least 14 calendar days in advance of a meeting. For all public meetings, the Board shall release an agenda and a listing of materials relevant to the topics to be discussed.

“(b) Quorum and Meetings.—Five Board members shall constitute a quorum for the purposes of conducting business and three or more Board members shall constitute a meeting of the Board.

“(c) Transparency of Information.—All the proceedings, information, and deliberations of the Board shall be open, upon request, to the Chairperson and ranking minority party member, and their respective subcommittee Chairperson and subcommittee ranking minority party member, of—“(1) the Committee on Transportation and Infrastructure of the House of Representatives;

“(2) the Committee on Oversight and Government Reform [now Committee on Oversight and Reform] of the House of Representatives;

“(3) the Committee on Homeland Security and Governmental Affairs of the Senate;

“(4) the Committee on Environment and Public Works of the Senate; and

“(5) the Committees on Appropriations of the House of Representatives and the Senate.


“(d) Government Accountability Office.—All proceedings, information, and deliberations of the Board shall be open, upon request, to the Comptroller General of the United States.


“SEC. 6. COMPENSATION AND TRAVEL EXPENSES.“(a) Compensation.—“(1) Rate of pay for members.—Each member, other than the Chairperson, shall be paid at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the actual performance of duties vested in the Board.

“(2) Rate of pay for chairperson.—The Chairperson shall be paid for each day referred to in paragraph (1) at a rate equal to the daily equivalent of the minimum annual rate of basic pay payable for level III of the Executive Schedule under section 5314 of title 5, United States Code.


“(b) Travel.—Members shall receive travel expenses, including per diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title 5, United States Code.


“SEC. 7. EXECUTIVE DIRECTOR.“(a) Appointment.—The Board shall appoint an Executive Director, who may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service.

“(b) Rate of Pay.—The Executive Director shall be paid at the rate of basic pay payable for level IV of the Executive Schedule under section 5315 of title 5, United States Code.


“SEC. 8. STAFF.“(a) Additional Personnel.—Subject to subsection (b), the Executive Director may request additional personnel detailed from Federal agencies.

“(b) Requests for Detail Employees.—Upon request of the Executive Director and approval of the Board and the Director of OMB, the head of any Federal agency shall detail the requested personnel of that agency to the Board to assist the Board in carrying out its duties under this Act.

“(c) Qualifications.—Appointments shall be made with consideration of a balance of expertise consistent with the qualifications of representatives described in section 4(c)(5).


“SEC. 9. CONTRACTING AUTHORITY.“(a) Experts and Consultants.—The Board, to the extent practicable and subject to appropriations Acts, shall use contracts, including nonappropriated contracts, entered into by the Administrator for services necessary to carry out the duties of the Board.

“(b) Office Space.—The Administrator, in consultation with the Board, shall identify and provide, without charge, suitable office space within the existing Federal space inventory to house the operations of the Board.

“(c) Personal Property.—The Board shall use personal property already in the custody and control of the Administrator.


“SEC. 10. TERMINATION.“The Board shall cease operations and terminate 6 years after the date on which the Board members are appointed pursuant to section 4.


“SEC. 11. DEVELOPMENT OF RECOMMENDATIONS TO BOARD.“(a) Submissions of Agency Information and Recommendations.—Not later than 120 days after the date of enactment of this Act, and not later than 120 days after the first day of each fiscal year thereafter until the termination of the Board, the head of each Federal agency shall submit to the Administrator and the Director of OMB the following:“(1) Current data.—Current data of all Federal civilian real properties owned, leased, or controlled by the agency, including all relevant information prescribed by the Administrator and the Director of OMB, including data related to the age and condition of the property, operating costs, history of capital expenditures, sustainability metrics, number of Federal employees and functions housed in the respective property, and square footage (including gross, rentable, and usable).

“(2) Agency recommendations.—Recommendations of the agency on the following:“(A) Federal civilian real properties that can be sold for proceeds or otherwise disposed of, reported as excess, declared surplus, outleased, or otherwise no longer meeting the needs of the agency, excluding leasebacks or other such exchange agreements where the property continues to be used by the agency.

“(B) Federal civilian real properties that can be transferred, exchanged, consolidated, co-located, reconfigured, or redeveloped, so as to reduce the civilian real property inventory, reduce the operating costs of the Government, and create the highest value and return for the taxpayer.

“(C) Operational efficiencies that the Government can realize in its operation and maintenance of Federal civilian real properties.



“(b) Standards and Criteria.—“(1) Development of standards and criteria.—Not later than 60 days after the deadline for submissions of agency recommendations under subsection (a), the Director of OMB, in consultation with the Administrator, shall—“(A) review the agency recommendations;

“(B) develop consistent standards and criteria against which the agency recommendations will be reviewed; and

“(C) submit to the Board the recommendations developed pursuant to paragraph (2).


“(2) Recommendations to board.—The Director of OMB and the Administrator shall jointly develop recommendations to the Board based on the standards and criteria developed under paragraph (1).

“(3) Factors.—In developing the standards and criteria under paragraph (1), the Director of OMB, in consultation with the Administrator, shall incorporate the following factors:“(A) The extent to which the civilian real property could be sold (including property that is no longer meeting the needs of the Government), redeveloped, outleased, or otherwise used to produce the highest and best value and return for the taxpayer.

“(B) The extent to which the operating and maintenance costs are reduced through consolidating, co-locating, and reconfiguring space, and through realizing other operational efficiencies.

“(C) The extent to which the utilization rate is being maximized and is consistent with non-governmental industry standards for the given function or operation.

“(D) The extent and timing of potential costs and savings, including the number of years, beginning with the date of completion of the proposed recommendation.

“(E) The extent to which reliance on leasing for long-term space needs is reduced.

“(F) The extent to which a civilian real property aligns with the current mission of the Federal agency.

“(G) The extent to which there are opportunities to consolidate similar operations across multiple agencies or within agencies.

“(H) The economic impact on existing communities in the vicinity of the civilian real property.

“(I) The extent to which energy consumption is reduced.

“(J) The extent to which public access to agency services is maintained or enhanced.



“(c) Special Rule for Utilization Rates.—Standards developed by the Director of OMB pursuant to subsection (b) shall incorporate and apply clear standard utilization rates to the extent that such standard rates increase efficiency and provide performance data. The utilization rates shall be consistent throughout each applicable category of space and with nongovernment space utilization rates. To the extent the space utilization rate of a given agency exceeds the utilization rates to be applied under this subsection, the Director of OMB may recommend realignment, co-location, consolidation, or other type of action to improve space utilization.

“(d) Submission to Board.—“(1) In general.—The Director of OMB shall submit the standards, criteria, and recommendations developed pursuant to subsection (b) to the Board with all supporting information, data, analyses, and documentation.

“(2) Publication.—The standards, criteria, and recommendations developed pursuant to subsection (b) shall be published in the Federal Register and transmitted to the committees listed in section 5(c) and to the Comptroller General of the United States.

“(3) Access to information.—The Board shall also have access to all information pertaining to the recommendations developed pursuant to subsection (b), including supporting information, data, analyses, and documentation submitted pursuant to subsection (a). Upon request, a Federal agency shall provide to the Board any additional information pertaining to the civilian real properties under the custody, control, or administrative jurisdiction of the Federal agency. The Board shall notify the committees listed in section 5(c) of any failure by an agency to comply with a request of the Board.



“SEC. 12. BOARD DUTIES.“(a) Identification of Property Reduction Opportunities.—The Board shall identify opportunities for the Government to reduce significantly its inventory of civilian real property and reduce costs to the Government.

“(b) Identification of High Value Assets.—“(1) Identification of certain properties.—Not later than 180 days after Board members are appointed pursuant to section 4, the Board shall—“(A) identify not fewer than five Federal civilian real properties that are not on the list of surplus or excess as of such date with a total fair market value of not less than $500,000,000 and not more than $750,000,000; and

“(B) transmit the list of the Federal civilian real properties to the Director of OMB and Congress as Board recommendations and subject to the approval process described in section 13.


“(2) Information and data.—In order to meet the goal established under paragraph (1), each Federal agency shall provide, upon request, any and all information and data regarding its civilian real properties to the Board. The Board shall notify the committees listed in section 5(c) of any failure by an agency to comply with a request of the Board.

“(3) Factors.—In identifying properties pursuant to paragraph (1), the Board shall consider the factors listed in section 11(b)(3).

“(4) Leaseback restrictions.—“(A) In general.—None of the existing improvements on properties sold under this subsection may be leased back to the Government for a period of greater than 3 years.

“(B) Requirements.—A leaseback under this paragraph—“(i) shall expire on or before the last day of the 3-year period beginning on the date of the sale of the respective property;

“(ii) may not contain any options to extend or renew the leaseback;

“(iii) may only be entered into once for purposes of temporarily housing the Federal agency in the property at the time of the sale; and

“(iv) shall only be for the purpose of facilitating the sale of the respective property.



“(5) Report of excess.—Not later than 60 days after the approval of Board recommendations pursuant to paragraph (1), Federal agencies with custody, control, or administrative jurisdiction over the identified properties shall submit a Report of Excess to the General Services Administration.

“(6) Sale.—“(A) Initiation of sale.—Not later than 120 days after the acceptance by the Administrator of the Report of Excess and notwithstanding any other provision of law (including section 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411), but except as provided in section 14(g)), the General Services Administration shall initiate the sale of the civilian real properties described in paragraph (1).

“(B) Completion of sale.—Not later than 1 year after the acceptance of the Report of Excess, the Administrator shall sell the civilian real properties at fair market value at highest and best use, unless the Director of OMB determines it is in the financial interest of the Government to execute a sale more than a year after the acceptance of the Report of Excess, but not greater than 2 years after the acceptance of the Report of Excess.



“(c) Analysis of Inventory.—The Board shall perform an independent analysis of the inventory of Federal civilian real property and the recommendations submitted pursuant to section 11. The Board shall not be bound or limited by the recommendations submitted pursuant to section 11. If, in the opinion of the Board, an agency fails to provide needed information, data, or adequate recommendations that meet the standards and criteria, the Board shall develop such recommendations as the Board considers appropriate based on existing data contained in the Federal Real Property Profile or other relevant information.

“(d) Information and Proposals.—“(1) Receipt.—Notwithstanding any other provision of law, the Board may receive and consider proposals, information, and other data submitted by State and local officials and the private sector.

“(2) Consultation.—The Board shall consult with State and local officials on information, proposals, and other data that the officials submit to the Board.

“(3) Availability.—Information submitted to the Board shall be made publicly available.


“(e) Accounting System.—Not later than 120 days after the date on which the Board members are appointed pursuant to section 4, the Board shall identify or develop and implement a system of accounting to be used to independently evaluate the costs of and returns on the recommendations. Such accounting system shall be applied in developing the Board’s recommendations and determining the highest return to the taxpayer. In applying the accounting system, the Board shall set a standard performance period of not less than 15 years.

“(f) Public Hearing.—The Board shall conduct public hearings. All testimony before the Board at a public hearing under this subsection shall be presented under oath.

“(g) Reporting of Information and Recommendations.—“(1) In general.—Subject to the schedule and limitations specified in paragraph (2), the Board shall transmit to the Director of OMB, and publicly post on a Federal Web site maintained by the Board, reports containing the Board’s findings, conclusions, and recommendations for—“(A) the consolidation, exchange, co-location, reconfiguration, lease reductions, sale, outlease, and redevelopment of Federal civilian real properties; and

“(B) other operational efficiencies that can be realized in the Government’s operation and maintenance of such properties.


“(2) Schedule and limitations.—“(A) First round.—Not later than 2 years after the date of transmittal of the list of properties recommended pursuant to subsection (b), the Board shall transmit to the Director of OMB the first report required under paragraph (1). The total value of transactions contained in the first report may not exceed $2,500,000,000.

“(B) Second round.—Not earlier than 3 years after the date of transmittal of the first report, the Board shall transmit to the Director of OMB the second report required under paragraph (1). The total value of transactions contained in the second report may not exceed $4,750,000,000.


“(3) Consensus in majority.—The Board shall seek to develop consensus recommendations, but if a consensus cannot be obtained, the Board may include in the reports required under this subsection recommendations that are supported by a majority of the Board.


“(h) Federal Web Site.—The Board shall establish and maintain a Federal Web site for the purposes of making relevant information publicly available.

“(i) Review by GAO.—The Comptroller General of the United States shall transmit to Congress and the Board a report containing a detailed analysis of the recommendations and selection process.


“SEC. 13. REVIEW BY OMB.“(a) Review of Recommendations.—Upon receipt of the Board’s recommendations pursuant to subsections (b) and (g) of section 12, the Director of OMB shall conduct a review of the recommendations.

“(b) Report to Board and Congress.—Not later than 30 days after the receipt of the Board’s recommendations, the Director of OMB shall transmit to the Board and Congress a report that sets forth the Director of OMB’s approval or disapproval of the Board’s recommendations.

“(c) Approval and Disapproval.—“(1) Approval.—If the Director of OMB approves the Board’s recommendations, the Director of OMB shall transmit a copy of the recommendations to Congress, together with a certification of such approval.

“(2) Disapproval.—If the Director of OMB disapproves the Board’s recommendations, in whole or in part, the Director of OMB shall transmit a copy of the recommendations to Congress and the reasons for disapproval of the recommendations to the Board and Congress.

“(3) Revised recommendations.—Not later than 30 days after the receipt of reasons for disapproval under paragraph (2), the Board shall transmit to the Director of OMB revised recommendations for approval.

“(4) Approval of revised recommendations.—If the Director of OMB approves the revised recommendations received under paragraph (3), the Director of OMB shall transmit a copy of the revised recommendations to Congress, together with a certification of such approval.


“(d) Termination of Process for Given Round.—If the Director of OMB does not transmit to Congress an approval and certification described in paragraph (1) or (4) of subsection (c) on or before the 30th day following the receipt of the Board’s recommendations or revised recommendations, as the case may be, the process shall terminate until the following round, as described in section 12.


“SEC. 14. IMPLEMENTATION OF BOARD RECOMMENDATIONS.“(a) Deadlines.—“(1) Preparation.—Federal agencies shall—“(A) not later than 60 days after the Director of OMB transmits the Board’s recommendations to Congress pursuant to paragraph (1) or (4) of section 13(c), immediately begin preparations to carry out the Board’s recommendations; and

“(B) not later than 2 years after such transmittal, initiate all activities necessary to carry out the Board’s recommendations.


“(2) Completion.—Not later than 6 years after the Director of OMB transmits the Board’s recommendations to Congress pursuant to paragraph (1) or (4) of section 13(c), Federal agencies shall complete all recommended actions. All actions shall be economically beneficial, cost neutral, or otherwise favorable to the Government.

“(3) Extenuating circumstances.—For actions that will take longer than the 6-year period described in paragraph (2) due to extenuating circumstances, Federal agencies shall notify the Director of OMB and Congress, as soon as the extenuating circumstance presents itself, with an estimated time to complete the relevant action.


“(b) Actions of Federal Agencies Related to Civilian Real Properties.—In taking actions related to any civilian real property under this Act, Federal agencies may take, pursuant to subsection (c), all such necessary and proper actions, including—“(1) acquiring land, constructing replacement facilities, performing such other activities, and conducting advance planning and design as may be required to transfer functions from a Federal asset or property to another Federal civilian property;

“(2) reimbursing other Federal agencies for actions performed at the request of the Board; and

“(3) taking such actions as are practicable to maximize the value of Federal civilian real property to be sold by clarifying zoning and other limitations on use of such property.


“(c) Actions of Federal Agencies To Implement Board Recommendations.—“(1) Use of existing legal authorities.—“(A) In general.—Except as provided in paragraph (2), when acting on a recommendation of the Board, a Federal agency shall—“(i) in consultation with the Administrator, continue to act within the Federal agency’s existing legal authorities, including legal authorities delegated to the Federal agency by the Administrator; or

“(ii) work in partnership with the Administrator to carry out such actions.


“(B) Necessary and proper actions.—The Administrator may take such necessary and proper actions, including the sale, conveyance, or exchange of civilian real property, as required to implement the Board’s recommendations in the time period required under subsection (a).


“(2) Experts.—A Federal agency may enter into no cost, nonappropriated contracts for expert commercial real estate services to carry out the Federal agency’s responsibilities pursuant to the recommendations.


“(d) Discretion of Administrator Regarding Transactions.—For any transaction identified, recommended, or commenced as a result of this Act, any otherwise required legal priority given to, or requirement to enter into, a transaction to convey a Federal civilian real property for less than fair market value, for no consideration at all, or in a transaction that mandates the exclusion of other market participants, shall be at the discretion of the Administrator.

“(e) Relationship to Other Laws.—Any recommendation or commencement of a sale, disposal, consolidation, reconfiguration, co-location, or realignment of civilian real property under this Act shall not be subject to—“(1) section 545(b)(8) of title 40, United States Code;

“(2) sections 550, 553, and 554 of title 40, United States Code;

“(3) any section of the Act entitled ‘An Act Authorizing the transfer of certain real property for wildlife, or other purposes’ (16 U.S.C. 667b);

“(4) section 47151 of title 49, United States Code;

“(5) sections 107 and 317 of title 23, United States Code;

“(6) section 1304(b) of title 40, United States Code;

“(7) section 13(d) of the Surplus Property Act of 1944 [act Oct. 3, 1944, ch. 479] (50 U.S.C. App. 1622(d) [now 40 U.S.C. 545 note]);

“(8) any other provision of law authorizing the conveyance of real property owned by the Government for no consideration; and

“(9) any congressional notification requirement other than that in section 545 of title 40, United States Code.


“(f) Public Benefit.—“(1) Submission of information to hud.—The Director of OMB shall submit to the Secretary of HUD, on the same day the Director of OMB submits the Board’s recommendations to Congress pursuant to paragraphs (1) and (4) of section 13(c), all known information on Federal civilian real properties that are included in the recommendations (except those recommended under section 12(b)).

“(2) HUD to report to board.—Not later than 30 days after the submission of information on Federal properties under paragraph (1), the Secretary shall identify any suitable civilian real properties for use as a property benefiting the mission of assistance to the homeless for the purposes of further screening pursuant to section 501 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11411).

“(3) Additional authority.—Following the review under paragraph (2), with respect to a civilian real property that is not identified by the Secretary as suitable for use as a property benefiting the mission of assistance to the homeless and that has been recommended for sale by the Board, the Director of OMB may exclude the property from the Board’s recommendations if the Director determines that the property is suitable for use as a public park or recreation area by a State or local government and it is in the best interest of taxpayers.


“(g) Environmental Considerations.—“(1) Transfers of real property.—“(A) In general.—When implementing the recommended actions for civilian real properties that have been identified in the Board’s report, as specified in section 12(g), and subject to paragraph (2) and in compliance with CERCLA, including section 120(h) of CERCLA (42 U.S.C. 9620(h)), Federal agencies may enter into an agreement to transfer by deed, pursuant to section 120(h)(3) of that Act (42 U.S.C. 9620(h)(3)), civilian real property with any person.

“(B) Additional terms and conditions.—The head of the disposing agency may require any additional terms and conditions in connection with an agreement authorized by subparagraph (A) as the head of the disposing agency considers appropriate to protect the interests of the United States. Such additional terms and conditions shall not affect or diminish any rights or obligations of the Federal agencies under section 120(h) of CERCLA (including, without limitation, the requirements of subsections (h)(3)(A) and (h)(3)(C)(iv) of that section).


“(2) Certification concerning costs.—A transfer of Federal civilian real property may be made under paragraph (1) only if the head of the disposing agency certifies to the Board and Congress that—“(A) the costs of all environmental restoration, waste management, and environmental compliance activities otherwise to be paid by the disposing agency with respect to the property are equal to or greater than the fair market value of the property to be transferred, as determined by the head of the disposing agency; or

“(B) if such costs are lower than the fair market value of the property, the recipient of the property agrees to pay the difference between the fair market value and such costs.


“(3) Payments to recipients.—In the case of a civilian real property covered by a certification under paragraph (2)(A), the disposing agency may pay the recipient of such property an amount equal to the lesser of—“(A) the amount by which the costs incurred by the recipient of such property for all environmental restoration, waste management, and environmental compliance activities with respect to such property exceed the fair market value of such property as specified in such certification; or

“(B) the amount by which the costs (as determined by the head of the disposing agency) that would otherwise have been incurred by the Secretary for such restoration, waste management, and environmental compliance activities with respect to such property exceed the fair market value of such property as so specified.


“(4) Information to be provided to recipients.—As part of an agreement under paragraph (1), the head of the disposing agency shall disclose, in accordance with applicable law, to the person to whom the civilian real property will be transferred information possessed by the disposing agency regarding the environmental restoration, waste management, and environmental compliance activities that relate to the property. The head of the disposing agency shall provide such information before entering into the agreement.

“(5) Consideration of environmental remediation in granting time extensions.—For the purposes of granting time extensions under subsection (a), the Director of OMB shall give the need for significant environmental remediation to a civilian real property more weight than any other factor in determining whether to grant an extension to implement a Board recommendation.

“(6) Limitation on statutory construction.—Nothing in this Act may be construed to modify, alter, or amend CERCLA, the National Environmental Policy Act of 1969 [42 U.S.C. 4321 et seq.], or the Solid Waste Disposal Act (42 U.S.C. 6901 et seq.).



“SEC. 15. AUTHORIZATION OF APPROPRIATIONS.“There is authorized to be appropriated to carry out this Act an initial appropriation of—“(1) $2,000,000 for salaries and expenses of the Board; and

“(2) $40,000,000 to be deposited into the Asset Proceeds and Space Management Fund for activities related to the implementation of the Board’s recommendations.


“SEC. 16. FUNDING.“(a) Salaries and Expenses Account.—“(1) Establishment.—There is established in the Treasury of the United States an account to be known as the ‘Public Buildings Reform Board Salaries and Expenses Account’ (in this subsection referred to as the ‘Account’). The Account shall be under the custody and control of the Chairperson of the Board and deposits in the Account shall remain available until expended.

“(2) Necessary payments.—There shall be deposited into the Account such amounts, as are provided in appropriations Acts, for those necessary payments for salaries and expenses to accomplish the administrative needs of the Board.


“(b) Asset Proceeds and Space Management Fund.—“(1) Establishment.—There is established in the Treasury of the United States an account to be known as the ‘Public Buildings Reform Board—Asset Proceeds and Space Management Fund’ (in this subsection referred to as the ‘Fund’). The Fund shall be under the custody and control of the Administrator of General Services and deposits in the Fund shall remain available until expended.

“(2) Use of amounts.—Amounts in the Fund shall be used solely for the purposes of carrying out actions pursuant to the Board recommendations approved under section 13.

“(3) Deposits.—The following amounts shall be deposited into the Fund and made available for obligation or expenditure only as provided in advance in appropriations Acts (subject to section 3307 of title 40, United States Code, to the extent an appropriation normally covered by that section exceeds $20,000,000) for the purposes specified:“(A) Such amounts as are provided in appropriations Acts, to remain available until expended, for the consolidation, co-location, exchange, redevelopment, reconfiguration of space, disposal, and other actions recommended by the Board for Federal agencies.

“(B) Amounts received from the sale of any civilian real property action taken pursuant to a recommendation of the Board.


“(4) Use of amounts to cover costs.—As provided in appropriations Acts, amounts in the Fund may be made available to cover necessary costs associated with implementing the recommendations pursuant to section 14, including costs associated with—“(A) sales transactions;

“(B) acquiring land, construction, constructing replacement facilities, and conducting advance planning and design as may be required to transfer functions from a Federal asset or property to another Federal civilian property;

“(C) co-location, redevelopment, disposal, and reconfiguration of space; and

“(D) other actions recommended by the Board for Federal agencies.



“(c) Additional Requirement for Budget Contents.—The President shall transmit along with the President’s budget submitted pursuant to section 1105 of title 31, United States Code, an estimate of proceeds that are the result of the Board’s recommendations and the obligations and expenditures needed to support such recommendations.


“SEC. 17. CONGRESSIONAL APPROVAL OF PROPOSED PROJECTS.
[Amended section 3307 of this title.]

“SEC. 18. PRECLUSION OF JUDICIAL REVIEW.“The following actions shall not be subject to judicial review:“(1) Actions taken pursuant to sections 12 and 13.

“(2) Actions of the Board.


“SEC. 19. IMPLEMENTATION REVIEW BY GAO.“Upon transmittal of the Board’s recommendations from the Director of OMB to Congress under section 13, the Comptroller General of the United States at least annually shall monitor and review the implementation activities of Federal agencies pursuant to section 14, and report to Congress any findings and recommendations.


“SEC. 20. AGENCY RETENTION OF PROCEEDS.“(a) In General.—
[Amended section 571 of this title.]

“(b) Effective Date.—The provisions of this section, including the amendments made by this section, shall take effect upon the termination of the Board pursuant to section 10 and shall not apply to proceeds from transactions conducted under section 14.


“SEC. 21. FEDERAL REAL PROPERTY DATABASE.“(a) Database Required.—Not later than 1 year after the date of enactment of this section [Dec. 16, 2016], the Administrator of General Services shall publish a single, comprehensive, and descriptive database of all Federal real property under the custody and control of all executive agencies, other than Federal real property excluded for reasons of national security, in accordance with subsection (b).

“(b) Required Information for Database.—The Administrator shall collect from the head of each executive agency descriptive information, except for classified information, of the nature, use, and extent of the Federal real property of each such agency, including the following:“(1) The geographic location of each Federal real property of each such agency, including the address and description for each such property.

“(2) The total size of each Federal real property of each such agency, including square footage and acreage of each such property.

“(3) Whether the Federal real property is currently, or will in the future be, needed to support [each such] agency’s mission or function.

“(4) The utilization of each Federal real property for each such agency, including whether such property is excess, surplus, underutilized, or unutilized.

“(5) The number of days each Federal real property is designated as excess, surplus, underutilized, or unutilized.

“(6) The annual operating costs of each Federal real property.

“(7) The replacement value of each Federal real property.

“(8) The ability of the Federal real property to support a communications facility installation.


“(c) Access to Database.—“(1) Federal agencies.—The Administrator, in consultation with the Director of OMB, shall make the database established and maintained under this section available to other Federal agencies.

“(2) Public access.—To the extent consistent with national security and procurement laws, the database shall be accessible by the public at no cost through the Web site of the General Services Administration.


“(d) Transparency of Database.—To the extent practicable, the Administrator shall ensure that the database—“(1) uses an open, machine-readable format;

“(2) permits users to search and sort Federal real property data; and

“(3) includes a means to download a large amount of Federal real property data and a selection of such data retrieved using a search.


“(e) Applicability.—Nothing in this section may be construed to require an agency to make available to the public information that is exempt from disclosure pursuant to section 552(b) of title 5, United States Code.

“(f) Definition of Communications Facility Installation.—In this section, the term ‘communications facility installation’ means—“(1) any infrastructure, including any transmitting device, tower, or support structure, and any equipment, switches, wiring, cabling, power sources, shelters, or cabinets associated with the licensed or permitted unlicensed wireless or wireline transmission of writings, signs, signals, data, images, pictures, and sounds of any kind; and

“(2) any antenna or apparatus that—“(A) is designed for the purpose of emitting radio frequency;

“(B) is designed to be operated, or is operating, from a fixed location pursuant to authorization by the Federal Communications Commission or is using duly authorized devices that do not require individual licenses; and

“(C) is added to a tower, building, or other structure.




“SEC. 22. STREAMLINING MCKINNEY-VENTO HOMELESS ASSISTANCE ACT.
[Amended section 11411 of Title 42, The Public Health and Welfare.]

“SEC. 23. ADDITIONAL PROPERTY.
[Amended section 549 of this title.]

“SEC. 24. SALE OF 12TH AND INDEPENDENCE.“(a) Definition.—In this section, the term ‘property’ means the property located in the District of Columbia, subject to survey and as determined by the Administrator of General Services, generally consisting of Squares 325 and 326 and a portion of Square 351 and generally bounded by 12th Street, Independence Avenue, C Street, and the James Forrestal Building, all in Southwest Washington, District of Columbia, and shall include all associated air rights, improvements thereon, and appurtenances thereto.

“(b) Sale.—Not later than December 31, 2018, the Administrator of General Services shall sell the property at fair market value at highest and best use.

“(c) Requirement.—Notwithstanding any other provision of law, the sale of the property by the Administrator of General Services shall ensure continuity of security measures, parking access, and infrastructure requirements of the James Forrestal Building while it is occupied by the Department of Energy.

“(d) Net Proceeds.—Any net proceeds received shall be paid into an account in the Federal Buildings Fund established under section 592 of title 40, United States Code. Upon deposit, the net proceeds from the sale may be expended only subject to a specific future appropriation.


“SEC. 25. SALE OF COTTON ANNEX.“(a) Definition.—In this section, the term ‘property’ means property located in the District of Columbia, subject to survey and as determined by the Administrator, generally consisting of Square 326 south of C Street, all in Southwest Washington, District of Columbia, including the building known as the Cotton Annex.

“(b) Sale.—Not later than December 31, 2018, the Administrator of General Services shall sell the property at fair market value at highest and best use.

“(c) Net Proceeds.—Any net proceeds received shall be paid into an account in the Federal Buildings Fund established under section 592 of title 40, United States Code. Upon deposit, the net proceeds from the sale may be expended only subject to a specific future appropriation.”




[Amendment by Pub. L. 114–318 to Pub. L. 114–287, set out above, effective immediately after the enactment of Pub. L. 114–287, see section 7(e) of Pub. L. 114–318, set out as an Effective Date of 2016 Amendment note under section 571 of this title.]



§ 1304. Transfer of federal property to States(a) Obsolete Buildings and Sites.—(1) In general.—The Administrator of General Services, in the Administrator’s discretion, on terms the Administrator considers proper, and under regulations the Administrator may prescribe, may sell property described in paragraph (2) to a State or a political subdivision of a State for public use if the Administrator considers the sale to be in the best interest of the Federal Government.

(2) Applicable property.—The property referred to in paragraph (1) is any federal building, building site, or part of a building site under the Administrator’s control that has been replaced by a new structure and that the Administrator determines is no longer needed by the Government.

(3) Price.—The purchase price for a sale under this section must be at least 50 percent of the value of the land as appraised by the Administrator.

(4) Proceeds of sale.—The proceeds of a sale under this section shall be deposited in the Treasury as miscellaneous receipts.

(5) Payment terms.—The Administrator may enter into a long term contract for the payment of the purchase price in installments that the Administrator considers fair and reasonable. The Administrator may waive any requirement for interest charges on deferred payment.

(6) Conveyance.—The Administrator may convey property sold under this section by the usual quitclaim deed.


(b) Widening of Public Roads.—(1) Definition.—In this subsection, the term “executive agency” means an executive department or independent establishment in the executive branch of the Government, including any wholly owned Government corporation.

(2) In general.—When a State or a political subdivision of a State applies for a conveyance or transfer of real property of the Government in connection with an authorized widening of a public highway, street, or alley, the head of the executive agency that controls the affected real property may convey or transfer to the State or political subdivision, with or without consideration, an interest in the real property that the agency head determines is not adverse to the interests of the Government. A conveyance or transfer under this subsection is subject to terms and conditions the agency head considers necessary to protect the interests of the Government.

(3) Limitation on transfers for highway purposes.—An interest in real property which can be transferred to a State or a political subdivision of a State for highway purposes under title 23 may not be conveyed or transferred under this subsection.

(4) Limitation on issuance of rights of way.—Rights of way over, under, and through public lands and lands in the National Forest System may not be granted under this subsection.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1133.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1304(a)40:345b.Aug. 26, 1935, ch. 684, § 1, 49 Stat. 800; Pub. L. 86–608, July 7, 1960, 74 Stat. 363.
1304(b)(1)– (3)40:345c.Aug. 26, 1935, ch. 684, § 2, as added Pub. L. 86–608, July 7, 1960, 74 Stat. 363.
1304(b)(4)40:345c note.Pub. L. 94–579, title VII, § 706(a) (related to the Act of July 7, 1960 (Pub. L. 86–608, 74 Stat. 363)), Oct. 21, 1976, 90 Stat. 2793.


In subsection (a), the words “Administrator of General Services” and “Administrator” are substituted for “Treasury Department” and “Secretary of the Treasury” in the Act of August 26, 1935 because of sections 301 and 303 of Reorganization Plan No. I of 1939 (eff. July 1, 1939, 53 Stat. 1426, 1427) and section 103(a) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380), which is restated as section 303(c) [303(b)] of the revised title. In paragraph (1), the words “a State or a political subdivision of a State” are substituted for “States, counties, municipalities, or other duly constituted political subdivisions of States” for consistency with subsection (b).



§ 1305. Disposition of land acquired by devise
The General Services Administration may take custody, for disposal as excess property under this subtitle and division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41, of land acquired by the Federal Government by devise.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1134; Pub. L. 111–350, § 5(l)(12), Jan. 4, 2011, 124 Stat. 3852.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


130540:304.Mar. 3, 1903, ch. 1007, [§] 1 (4th complete par. on p. 1112), 32 Stat. 1112; Oct. 31, 1951, ch. 654, § 4(8), 65 Stat. 709.


The words “and title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.)” are added to provide an accurate literal translation of the word “this Act”, meaning the Federal Property and Administrative Services Act of 1949. See the revision note under section 111 of this title. The words “as have been or may hereafter be” are omitted as unnecessary.

Editorial Notes
Amendments2011—Pub. L. 111–350 substituted “division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41” for “title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.)”.



§ 1306. Disposition of abandoned or forfeited personal property(a) Definitions.—In this section—(1) Agency.—The term “agency” includes any executive department, independent establishment, board, commission, bureau, service, or division of the Federal Government, and any corporation in which the Government owns at least a majority of the stock.

(2) Property.—The term “property” means all personal property, including vessels, vehicles, and aircraft.


(b) Voluntarily Abandoned Property.—Property voluntarily abandoned to any agency in a way that vests title to the property in the Government may be retained by the agency and devoted to official use only. If the agency does not desire to retain the property, the head of the agency immediately shall notify the Administrator of General Services to that effect, and the Administrator, within a reasonable time, shall—(1) order the agency to deliver the property to another agency that requests the property and that the Administrator believes should be given the property; or

(2) order disposal of the property as otherwise provided by law.


(c) Forfeited Property.—(1) Agency retains property.—An agency that seizes property that has been forfeited to the Government other than by court decree may retain the property and devote it only to official use instead of disposing of the property as otherwise provided by law if competent authority does not order the property returned to any claimant.

(2) Agency does not desire to retain property.—If the agency does not desire to retain the property, the head of the agency immediately shall notify the Administrator to that effect, and the property—(A) if not ordered by competent authority to be returned to any claimant, or disposed of as otherwise provided by law, shall be delivered by the agency, on order of the Administrator given within a reasonable time, to another agency that requests the property and that the Administrator believes should be given the property; or

(B) on order of the Administrator given within a reasonable time, shall be disposed of as otherwise provided by law.



(d) Property Subject to Court Proceeding for Forfeiture.—(1) Notification of administrator.—If a proceeding has begun for the forfeiture of any property by court decree, the agency that seized the property immediately shall notify the Administrator and at the same time may file with the Administrator a request for the property for its official use.

(2) Application for court order to deliver property.—(A) In general.—Before entry of a decree, the Administrator shall apply to the court to order delivery of the property in accordance with this paragraph.

(B) Delivery to seizing agency.—If the agency that seized the property files a request for the property under paragraph (1), the Administrator shall apply to the court to order delivery of the property to the agency that seized the property.

(C) Delivery to other requesting agency.—If the agency that seized the property does not file a request for the property under paragraph (1) but another agency requests the property, the Administrator shall apply to the court to order delivery of the property to the requesting agency if the Administrator believes that the requesting agency should be given the property.

(D) Delivery to seizing agency for temporary holding.—If application to the court cannot be made under subparagraph (B) or (C) and the Administrator believes the property may later become necessary to any agency for official use, the Administrator shall apply to the court to order delivery of the property to the agency that seized the property, to be retained in its custody. Within a reasonable time, the Administrator shall order the agency to—(i) deliver the property to another agency that requests the property and that the Administrator believes should be given the property; or

(ii) dispose of the property as otherwise provided by law.



(3) Forfeiture decreed.—If forfeiture is decreed and the property is not ordered by competent authority to be returned to any claimant, the court shall order delivery as provided in paragraph (2).

(4) When no application made.—The court shall dispose of property for which no application is made in accordance with law.


(e) Retention or Delivery of Property Deemed Sale.—Retention or delivery of forfeited or abandoned property under this section is deemed to be a sale of the property for the purpose of laws providing for informer’s fees or remission or mitigation of a forfeiture. Property acquired under this section when no longer needed for official use shall be disposed of in the same manner as other surplus property.

(f) Payment of Costs Related to Property.—(1) Availability of appropriations.—The appropriation available to an agency for the purchase, hire, operation, maintenance, and repair of any property is available for—(A) the payment of expenses of operation, maintenance, and repair of property of the same kind the agency receives under this section for official use;

(B) the payment of a lien recognized and allowed under law;

(C) the payment of amounts found to be due a person on the authorized remission or mitigation of a forfeiture; and

(D) reimbursement of other agencies as provided in paragraph (2).


(2) Payment and reimbursement of certain costs.—The agency that receives property under this section shall pay the cost of hauling, transporting, towing, and storing the property. If the property is later delivered to another agency for official use under this section, the agency to which the property is delivered shall make reimbursement for all of those costs incurred prior to the date the property is delivered.


(g) Report.—With the approval of the Secretary of the Treasury, the Administrator may require an agency to make a report of all property abandoned to it or seized and the disposal of the property.

(h) Administrative.—(1) Regulations.—With the approval of the Secretary, the Administrator may prescribe regulations necessary to carry out this section.

(2) Other laws not repealed.—This section does not repeal any other laws relating to the disposition of forfeited or abandoned property, except provisions of those laws directly in conflict with this section which were enacted prior to August 27, 1935.

(3) Property not subject to allocation under this section.—The following classes of property are not subject to allocation under this section, but shall be disposed of in the manner otherwise provided by law:(A) narcotic drugs, as defined in the Controlled Substances Act (21 U.S.C. 801 et seq.).

(B) firearms, as defined in section 5845 of the Internal Revenue Code of 1986 (26 U.S.C. 5845).

(C) other classes or kinds of property the disposal of which the Administrator, with the approval of the Secretary, may consider in the public interest, and may by regulation provide.



(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1134.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1306(a)40:304f.Aug. 27, 1935, ch. 740, title III, §§ 301–307, 49 Stat. 879.
1306(b)40:304g.
1306(c)40:304h.
1306(d)40:304i.
1306(e)40:304k.
1306(f)40:304j.
1306(g)40:304l (related to report).
1306(h)(1)40:304l (related to regulations).
1306(h)(2), (3)40:304m.Aug. 27, 1935, ch. 740, title III, § 308, 49 Stat. 880; Pub. L. 91–513, title III, § 1102(o), Oct. 27, 1970, 84 Stat. 1293.


In this section, the words “Administrator” and “Administrator of General Services” are substituted for “Director” and “Director of the Procurement Division of the Treasury Department of the United States” [subsequently changed to “Bureau of Federal Supply” by regulation § 5.7 of subpart A of Part 5 of Title 41, Public Contracts, eff. January 1, 1947, 11 F. R. 13636] because of section 102(a) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380), which is restated as section 303(a)(1) of the revised title.
In subsection (a), the text of 40:304f(3) is omitted because the complete name of the Administrator of General Services is used the first time the term appears in a section.
In subsection (c)(1), the words “(including advertisement for sale, and sale)” are omitted as unnecessary.
In subsection (d)(3), the words “as provided in paragraph (2)” are substituted for “accordingly” for clarity.
In subsection (g), the words “from time to time” are omitted as unnecessary.
In subsection (h)(2), the words “which were enacted prior to August 27, 1935” are added for clarity.
In subsection (h)(3), the text of 40:304m(1) is omitted because section 4 of the Act of June 15, 1917 (22:404) was repealed by section 2 of the Act of August 13, 1953 (ch. 434, 67 Stat. 577). In subclause (C), the words “the disposal of which” are substituted for “as” for clarity.

Editorial Notes

References in TextThe Controlled Substances Act, referred to in subsec. (h)(3)(A), is title II of Pub. L. 91–513, Oct. 27, 1970, 84 Stat. 1242, as amended, which is classified principally to subchapter I (§ 801 et seq.) of chapter 13 of Title 21, Food and Drugs. For complete classification of this Act to the Code, see Short Title note set out under section 801 of Title 21 and Tables.



§ 1307. Disposition of securities
The President, or an officer, agent, or agency the President may designate, may dispose of any securities acquired on behalf of the Federal Government under the provisions of the Transportation Act of 1920 (ch. 91, 41 Stat. 456), including any securities acquired as an incident to a case under title 11, under a receivership or reorganization proceeding, by assignment, transfer, substitution, or issuance, or by acquisition of collateral given for the payment of obligations to the Government, or may make arrangements for the extension of the maturity of the securities, in the manner, in amounts, at prices, for cash, securities, or other property or any combination of cash, securities, or other property, and on terms and conditions the President or designee considers advisable and in the public interest.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1137.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


130740:316.Feb. 28, 1920, ch. 91, § 213, as added Aug. 13, 1940, ch. 666, 54 Stat. 788; Pub. L. 95–598, title III, § 325, Nov. 6, 1978, 92 Stat. 2679.


The words “sell, exchange, or otherwise”, “bonds, notes, or other”, “purchase, default, or other”, and “(whether at a foreclosure sale or otherwise)” are omitted as unnecessary.

Editorial Notes

References in TextThe Transportation Act of 1920, referred to in text, is act Feb. 28, 1920, ch. 91, 41 Stat. 456, as amended, which was classified to section 316 of former Title 40, Public Buildings, Property, and Works, section 1375a of former Title 10, Army and Air Force, sections 131 to 146 of Title 45, Railroads, and sections 1 to 5, 6, 10 to 15a, 16, 17, 18, 19a, 20, 20a, 25 to 27, 71 to 74, 76 to 79, 141, and 142 of Title 49, Transportation. For complete classification of this Act to the Code, see Tables. Numerous sections of the Act that were classified to Title 49 were repealed by Pub. L. 95–473, § 4(b), Oct. 13, 1978, 92 Stat. 1467, the first section of which enacted subtitle IV (§ 10101 et seq.) of Title 49. For distribution of former sections of Title 49 into the revised Title 49, see table at the beginning of Title 49. Section 316 of former Title 40 was repealed and reenacted as this section by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304.



§ 1308. Disposition of unfit horses and mules
Subject to applicable regulations under this subtitle and division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41, horses and mules belonging to the Federal Government that have become unfit for service may be destroyed or put out to pasture, either on pastures belonging to the Government or those belonging to financially sound and reputable humane organizations whose facilities permit them to care for the horses and mules during the remainder of their natural lives, at no cost to the Government.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1137; Pub. L. 111–350, § 5(l)(13), Jan. 4, 2011, 124 Stat. 3852.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


130840:311b.June 15, 1938, ch. 400, 52 Stat. 693; June 3, 1939, ch. 176, 53 Stat. 808; Oct. 31, 1951, ch. 654, § 2(24), 65 Stat. 707.


The words “and title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.)” are added to provide an accurate literal translation of the word “this Act”, meaning the Federal Property and Administrative Services Act of 1949. See the revision note under section 111 of this title.

Editorial Notes
Amendments2011—Pub. L. 111–350 substituted “division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41” for “title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.)”.



§ 1309. Preservation, sale, or collection of wrecked, abandoned, or derelict property
The Administrator of General Services may make contracts and provisions for the preservation, sale, or collection of property, or the proceeds of property, which may have been wrecked, been abandoned, or become derelict, if the Administrator considers the contracts and provisions to be in the interest of the Federal Government and the property is within the jurisdiction of the United States and should come to the Government. A contract may provide compensation the Administrator considers just and reasonable to any person who gives information about the property or actually preserves, collects, surrenders, or pays over the property. Under each specific agreement for obtaining, preserving, collecting, or receiving property or making property available, the costs or claim chargeable to the Government may not exceed amounts realized and received by the Government.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1137.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


130940:310.R.S. § 3755; Pub. L. 89–30, § 4, June 2, 1965, 79 Stat. 119.


The words “or of any moneys, dues, and other interests lately in the possession of or due to the so-called Confederate States, or their agents, and now belonging to the United States, which are now withheld or retained by any person, corporation or municipality whatever, and which ought to have come into the possession and custody of, or been collected or received by, the United States” in section 3755 of the Revised Statues [sic] and “debts, dues, or interests, which shall not be paid from such moneys as shall be realized and received from the property so collected, under each specific agreement” are omitted as obsolete.



§ 1310. Sale of war supplies, land, and buildings(a) In General.—The President, through the head of any executive department and on terms the head of the department considers expedient, may sell to a person, another department of the Federal Government, or the government of a foreign country engaged in war against a country with which the United States is at war—(1) war supplies, material, and equipment;

(2) by-products of the war supplies, material, and equipment; and

(3) any building, plant, or factory, including the land on which the plant or factory may be situated, acquired since April 6, 1917, for the production of war supplies, materials, and equipment that, during the emergency existing on July 9, 1918, may have been purchased, acquired, or manufactured by the Government.


(b) Limitation on Sale of Guns and Ammunition.—Sales of guns and ammunition authorized under any law shall be limited to—(1) other departments of the Government;

(2) governments of foreign countries engaged in war against a country with which the United States is at war; and

(3) members of the National Rifle Association and of other recognized associations organized in the United States for the encouragement of small-arms target practice.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1137.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


131040:314.July 9, 1918, ch. 143 (last par. on p. 850), 40 Stat. 850; Feb. 25, 1919, ch. 39, § 3, 40 Stat. 1173; May 29, 1928, ch. 901, § 1(8), 45 Stat. 986; Aug. 7, 1946, ch. 770, (55), 60 Stat. 870.


In this section, the words “government of a foreign country” are substituted for “foreign State or Government”, and the words “against a country” are substituted for “against any Government”, for consistency in the revised title and with other titles of the United States Code.
In subsection (a), before clause (1), the words “partnership, association” are omitted because of the definition of person in 1:1.
In subsection (b), before clause (1), the words “in this section or . . . other” are omitted as unnecessary.



§ 1311. Authority of President to obtain release
For the use or benefit of the Federal Government, the President may obtain from an individual or officer to whom land has been or will be conveyed a release of the individual’s or officer’s interest to the Government.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1138.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


131140:305.R.S. § 3752.





§ 1312. Release of real estate in certain cases(a) In General.—Real estate that has become the property of the Federal Government in payment of a debt which afterward is fully paid in money and received by the Government may be conveyed by the Administrator of General Services to the debtor from whom it was taken or to the heirs or devisees of the debtor or the person that they may appoint.

(b) Nonapplication.—This section does not apply to real estate the Government acquires in payment of any debt arising under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1138.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


131240:306.R.S. § 3751; Pub. L. 89–30, § 3, June 2, 1965, 79 Stat. 119.


In subsection (a), the words “by conveyance, extent, or otherwise” are omitted as unnecessary. The words “General Counsel for the Department of the Treasury” were substituted for “Solicitor of the Treasury” in section 3751 of the Revised Statutes because section 512(b) of the Revenue Act of 1934 (ch. 277, 48 Stat. 759) abolished the offices of General Counsel and Assistant General Counsel for the Bureau of Internal Revenue and the offices of Solicitor and Assistant Solicitor of the Treasury and transferred the powers, duties, and functions of those offices to the General Counsel for the Department of the Treasury. The words “release by deed or otherwise” and “if he is living, or, if such debtor is dead” are omitted as unnecessary.
In subsection (b), the words “the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.)” are substituted for “the internal-revenue laws” for clarity and for consistency in the revised title and with other titles of the Code.

Editorial Notes

References in TextThe Internal Revenue Code of 1986, referred to in subsec. (b), is classified to Title 26, Internal Revenue Code.



§ 1313. Releasing property from attachment(a) Stipulation of Discharge.—(1) Person asserting claim entitled to benefits.—In a judicial proceeding under the laws of a State, district, territory, or possession of the United States, when property owned or held by the Federal Government, or in which the Government has or claims an interest, is seized, arrested, attached, or held for the security or satisfaction of a claim made against the property, the Attorney General may direct the United States Attorney for the district in which the property is located to enter a stipulation that on discharge of the property from the seizure, arrest, attachment, or proceeding, the person asserting the claim against the property becomes entitled to all the benefits of this section.

(2) Nonapplication.—This subsection does not—(A) recognize or concede any right to enforce by seizure, arrest, attachment, or any judicial process a claim against property—(i) of the Government; or

(ii) held, owned, or employed by the Government, or by a department of the Government, for a public use; or


(B) waive an objection to a proceeding brought to enforce the claim.



(b) Payment.—After a discharge, a final judgment which affirms the claim for the security or satisfaction and the right of the person asserting the claim to enforce it against the property, notwithstanding the claims of the Government, is deemed to be a full and final determination of the rights of the person and entitles the person, as against the Government, to the rights the person would have had if possession of the property had not been changed. When the claim is for the payment of money found to be due, presentation of an authenticated copy of the record of the judgment and proceedings is sufficient evidence to the proper accounting officers for the allowance of the claim, which shall be allowed and paid out of amounts in the Treasury not otherwise appropriated. The amount allowed and paid shall not exceed the value of the interest of the Government in the property.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1138.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1313(a)40:308.R.S. § 3753; Pub. L. 89–30, § 1(a), June 2, 1965, 79 Stat. 118.
1313(b)40:309.R.S. § 3754; Pub. L. 89–30, § 1(b), June 2, 1965, 79 Stat. 119.


In subsection (a)(1), the words “territory, or possession of the United States” are substituted for “or territory” for consistency in the revised title and with other titles of the United States Code. The words “in his discretion” are omitted as unnecessary. The words “General Counsel for the department of Treasury” were substituted for “Solicitor of the Treasury” in section 3753 of the Revised Statutes because section 512(b) of the Revenue Act of 1934 (ch. 277, 48 Stat. 759) abolished the offices of General Counsel and Assistant General Counsel for the Bureau of Internal Revenue and the offices of Solicitor and Assistant Solicitor of the Treasury and transferred the powers, duties, and functions of those offices to the General Counsel for the Department of the Treasury.
In subsection (b), the words “in the court of last resort to which the Attorney General may deem proper to cause such proceedings to be carried”, “to all intents and purposes”, “and the same is by such judgment found to be due”, and “duly” are omitted as unnecessary.



§ 1314. Easements(a) Definitions.—In this section—(1) Executive agency.—The term “executive agency” means an executive department or independent establishment in the executive branch of the Federal Government, including a wholly owned Government corporation.

(2) Real property of the government.—The term “real property of the Government” excludes—(A) public land (including minerals, vegetative, and other resources) in the United States, including—(i) land reserved or dedicated for national forest purposes;

(ii) land the Secretary of the Interior administers or supervises in accordance with section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54;

(iii) Indian-owned trust and restricted land; and

(iv) land the Government acquires primarily for fish and wildlife conservation purposes and the Secretary administers;


(B) land withdrawn from the public domain primarily under the jurisdiction of the Secretary; and

(C) land acquired for national forest purposes.


(3) State.—The term “State” means a State of the United States, the District of Columbia, Puerto Rico, and the territories and possessions of the United States.


(b) Grant of Easement.—When a State, a political subdivision or agency of a State, or a person applies for the grant of an easement in, over, or on real property of the Government, the executive agency having control of the real property may grant to the applicant, on behalf of the Government, an easement that the head of the agency decides will not be adverse to the interests of the Government, subject to reservations, exceptions, limitations, benefits, burdens, terms, or conditions that the head of the agency considers necessary to protect the interests of the Government. The grant may be made without consideration, or with monetary or other consideration, including an interest in real property.

(c) Relinquishment of Legislative Jurisdiction.—In connection with the grant of an easement, the executive agency concerned may relinquish to the State in which the real property is located legislative jurisdiction that the executive agency considers necessary or desirable. Relinquishment of legislative jurisdiction may be accomplished by filing with the chief executive officer of the State a notice of relinquishment to take effect upon acceptance or by proceeding in the manner that the laws applicable to the State may provide.

(d) Termination of Easement.—(1) When termination occurs.—The instrument granting the easement may provide for termination of any part of the easement if there has been—(A) a failure to comply with a term or condition of the grant;

(B) a nonuse of the easement for a consecutive 2-year period for the purpose for which granted; or

(C) an abandonment of the easement.


(2) Notice required.—If a termination provision is included, it shall require that written notice of the termination be given to the grantee, or its successors or assigns.

(3) Effective date.—The termination is effective as of the date of the notice.


(e) Additional Easement Authority.—The authority conferred by this section is in addition to, and shall not affect or be subject to, any other law under which an executive agency may grant easements.

(f) Limitation on Issuance of Rights of Way.—Rights of way over, under, and through public lands and lands in the National Forest System may not be granted under this section.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1139; Pub. L. 113–287, § 5(j)(4), Dec. 19, 2014, 128 Stat. 3269.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1314(a)40:319c.Pub. L. 87–852, Oct. 23, 1962, 76 Stat. 1129.
1314(b)40:319 (1st, 2d sentences).
1314(c)40:319 (3d, last sentences).
1314(d)40:319a.
1314(e)40:319b.
1314(f)40:319 note, 319a note, 319b note, 319c note.Pub. L. 94–579, title VII, § 706(a) (related to the Act of Oct. 23, 1962 (Pub. L. 87—852, 76 Stat. 1129)), Oct. 21, 1976, 90 Stat. 2793.


In subsection (a), the text of 40:319c(c) is omitted because of 1:1. In clause (3), the words “territories and” are added for consistency in the revised title and with other titles of the United States Code.
In subsection (b), the words “for a right-of-way or other purpose” are omitted as unnecessary.
In subsection (c), the words “affected” and “concerned” before “a notice” are omitted as unnecessary. The words “chief executive officer” are substituted for “Governor” for clarity.

Editorial Notes
Amendments2014—Subsec. (a)(2)(A)(ii). Pub. L. 113–287 substituted “section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54” for “the Act of August 25, 1916 (16 U.S.C. 1, 2, 3, 4) (known as the National Park Service Organic Act)”.



§ 1315. Law enforcement authority of Secretary of Homeland Security for protection of public property(a) In General.—To the extent provided for by transfers made pursuant to the Homeland Security Act of 2002, the Secretary of Homeland Security (in this section referred to as the “Secretary”) shall protect the buildings, grounds, and property that are owned, occupied, or secured by the Federal Government (including any agency, instrumentality, or wholly owned or mixed-ownership corporation thereof) and the persons on the property.

(b) Officers and Agents.—(1) Designation.—The Secretary may designate employees of the Department of Homeland Security, including employees transferred to the Department from the Office of the Federal Protective Service of the General Services Administration pursuant to the Homeland Security Act of 2002, as officers and agents for duty in connection with the protection of property owned or occupied by the Federal Government and persons on the property, including duty in areas outside the property to the extent necessary to protect the property and persons on the property.

(2) Powers.—While engaged in the performance of official duties, an officer or agent designated under this subsection may—(A) enforce Federal laws and regulations for the protection of persons and property;

(B) carry firearms;

(C) make arrests without a warrant for any offense against the United States committed in the presence of the officer or agent or for any felony cognizable under the laws of the United States if the officer or agent has reasonable grounds to believe that the person to be arrested has committed or is committing a felony;

(D) serve warrants and subpoenas issued under the authority of the United States;

(E) conduct investigations, on and off the property in question, of offenses that may have been committed against property owned or occupied by the Federal Government or persons on the property; and

(F) carry out such other activities for the promotion of homeland security as the Secretary may prescribe.



(c) Regulations.—(1) In general.—The Secretary, in consultation with the Administrator of General Services, may prescribe regulations necessary for the protection and administration of property owned or occupied by the Federal Government and persons on the property. The regulations may include reasonable penalties, within the limits prescribed in paragraph (2), for violations of the regulations. The regulations shall be posted and remain posted in a conspicuous place on the property.

(2) Penalties.—A person violating a regulation prescribed under this subsection shall be fined under title 18, United States Code, imprisoned for not more than 30 days, or both.


(d) Details.—(1) Requests of agencies.—On the request of the head of a Federal agency having charge or control of property owned or occupied by the Federal Government, the Secretary may detail officers and agents designated under this section for the protection of the property and persons on the property.

(2) Applicability of regulations.—The Secretary may—(A) extend to property referred to in paragraph (1) the applicability of regulations prescribed under this section and enforce the regulations as provided in this section; or

(B) utilize the authority and regulations of the requesting agency if agreed to in writing by the agencies.


(3) Facilities and services of other agencies.—When the Secretary determines it to be economical and in the public interest, the Secretary may utilize the facilities and services of Federal, State, and local law enforcement agencies, with the consent of the agencies.


(e) Authority Outside Federal Property.—For the protection of property owned or occupied by the Federal Government and persons on the property, the Secretary may enter into agreements with Federal agencies and with State and local governments to obtain authority for officers and agents designated under this section to enforce Federal laws and State and local laws concurrently with other Federal law enforcement officers and with State and local law enforcement officers.

(f) Secretary and Attorney General Approval.—The powers granted to officers and agents designated under this section shall be exercised in accordance with guidelines approved by the Secretary and the Attorney General.

(g) Limitation on Statutory Construction.—Nothing in this section shall be construed to—(1) preclude or limit the authority of any Federal law enforcement agency; or

(2) restrict the authority of the Administrator of General Services to promulgate regulations affecting property under the Administrator’s custody and control.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1140; Pub. L. 107–296, title XVII, § 1706(b)(1), Nov. 25, 2002, 116 Stat. 2316.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1315(a)40:318(a).June 1, 1948, ch. 359, § 1, 62 Stat. 281; Pub. L. 100–678, § 8(a), (b), Nov. 17, 1988, 102 Stat. 4052.
1315(b)40:318(b).
1315(c)40:318b (words before semicolon).June 1, 1948, ch. 359, § 3, 62 Stat. 281; Pub. L. 100–678, § 8(a), (c)(2), Nov. 17, 1988, 102 Stat. 4052, 4053.
1315(d)40:318b (words after semicolon).
1315(e)40:318d.June 1, 1948, ch. 359, § 5, as added Pub. L. 87–275, Sept. 22, 1961, 75 Stat. 574.
1315(f)40:318a.June 1, 1948, ch. 359, § 2, 62 Stat. 281; Pub. L. 100–678, § 8(a), (c)(1), Nov. 17, 1988, 102 Stat. 4052, 4053.
1315(g)40:318c.June 1, 1948, ch. 359, § 4, 62 Stat. 281; Pub. L. 104–201, div. A, title X, § 1067, Sept. 23, 1996, 110 Stat. 2654.


In this section, the word “duly” is omitted as unnecessary.
In subsection (e), the words “who have been” are omitted as unnecessary.
In subsection (g)(1), the words “fined under title 18” are substituted for “fined not more than $50” for consistency with chapter 227 of title 18.
In subsection (g)(2)(B), the words “similar offense” are substituted for “like or similar offense” to eliminate unnecessary words. The words “of the United States” are added for consistency in the revised title and with other titles of the United States Code.

Editorial Notes

References in TextThe Homeland Security Act of 2002, referred to in subsecs. (a) and (b)(1), is Pub. L. 107–296, Nov. 25, 2002, 116 Stat. 2135, which is classified principally to chapter 1 (§ 101 et seq.) of Title 6, Domestic Security. For complete classification of this Act to the Code, see Short Title note set out under section 101 of Title 6 and Tables.

Amendments2002—Pub. L. 107–296 amended catchline and text generally. Prior to amendment, text read as follows:
“(a) Appointment.—The Administrator of General Services, or an official of the General Services Administration authorized by the Administrator, may appoint uniformed guards of the Administration as special police without additional compensation for duty in connection with the policing of all buildings and areas owned or occupied by the Federal Government and under the charge and control of the Administrator.
“(b) Powers.—Special police appointed under this section have the same powers as sheriffs and constables on property referred to in subsection (a) to enforce laws enacted for the protection of individuals and property, prevent breaches of the peace, suppress affrays or unlawful assemblies, and enforce regulations prescribed by the Administrator or an official of the Administration authorized by the Administrator for property under their jurisdiction. However, the jurisdiction and policing powers of special police do not extend to the service of civil process.
“(c) Detail.—On the application of the head of a department or agency of the Government having property of the Government under its administration and control, the Administrator or an official of the Administration authorized by the Administrator may detail special police for the protection of the property and, if the Administrator considers it desirable, may extend to the property the applicability of regulations and enforce them as provided in this section.
“(d) Use of Other Law Enforcement Agencies.—When it is considered economical and in the public interest, the Administrator or an official of the Administration authorized by the Administrator may utilize the facilities and services of existing federal law enforcement agencies, and, with the consent of a state or local agency, the facilities and services of state or local law enforcement agencies.
“(e) Nonuniformed Special Police.—The Administrator, or an official of the Administration authorized by the Administrator, may empower officials or employees of the Administration authorized to perform investigative functions to act as nonuniformed special police to protect property under the charge and control of the Administration and to carry firearms, whether on federal property or in travel status. When on real property under the charge and control of the Administration, officials or employees empowered to act as nonuniformed special police have the power to enforce federal laws for the protection of individuals and property and to enforce regulations for that purpose that the Administrator or an official of the Administration authorized by the Administrator prescribes and publishes. The special police may make arrests without warrant for any offense committed on the property if the police have reasonable grounds to believe the offense constitutes a felony under the laws of the United States and that the individual to be arrested is guilty of that offense.
“(f) Administrative.—The Administrator or an official of the Administration authorized by the Administrator may prescribe regulations necessary for the government of the property under their charge and control, and may annex to the regulations reasonable penalties, within the limits prescribed in subsection (g), that will ensure their enforcement. The regulations shall be posted and kept posted in a conspicuous place on the property.
“(g) Penalties.—
“(1) In general.—Except as provided in paragraph (2), a person violating a regulation prescribed under subsection (f) shall be fined under title 18, imprisoned for not more than 30 days, or both.
“(2) Exception for military traffic regulation.—
“(A) Definition.—For purposes of this paragraph, the term ‘military traffic regulation’ means a regulation for the control of vehicular or pedestrian traffic on military installations that the Secretary of Defense prescribes under subsection (f).
“(B) In general.—A person violating a military traffic regulation shall be fined an amount not exceeding the amount of the maximum fine for a similar offense under the criminal or civil law of the State, district, territory, or possession of the United States where the military installation in which the violation occurred is located, imprisoned for not more than 30 days, or both.”

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–296 effective 60 days after Nov. 25, 2002, see section 4 of Pub. L. 107–296, set out as an Effective Date note under section 101 of Title 6, Domestic Security.


Transfer of Functions
For transfer of functions, personnel, assets, and liabilities of the Federal Protective Service of the General Services Administration, including the functions of the Administrator of General Services relating thereto, to the Secretary of Homeland Security, and for treatment of related references, see sections 203(3), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.

Delegation of AuthorityPub. L. 107–296, title XVII, § 1706(b)(2), Nov. 25, 2002, 116 Stat. 2318, provided that: “The Secretary may delegate authority for the protection of specific buildings to another Federal agency where, in the Secretary’s discretion, the Secretary determines it necessary for the protection of that building.”

[For definition of “Secretary” as used in section 1706(b)(2) of Pub. L. 107–296, set out above, see section 101(16) of Title 6, Domestic Security.]

Federal Protective Service Guard Contracting ReformPub. L. 110–356, Oct. 8, 2008, 122 Stat. 3996, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Federal Protective Service Guard Contracting Reform Act of 2008’.


“SEC. 2. FEDERAL PROTECTIVE SERVICE CONTRACTS.“(a) Prohibition on Award of Contracts to Any Business Concern Owned, Controlled, or Operated by an Individual Convicted of a Felony.—“(1) In general.—The Secretary of Homeland Security, acting through the Assistant Secretary of U.S. Immigration and Customs Enforcement—“(A) shall promulgate regulations establishing guidelines for the prohibition of contract awards for the provision of guard services under the contract security guard program of the Federal Protective Service to any business concern that is owned, controlled, or operated by an individual who has been convicted of a felony; and

“(B) may consider permanent or interim prohibitions when promulgating the regulations.


“(2) Contents.—The regulations under this subsection shall—“(A) identify which serious felonies may prohibit a contractor from being awarded a contract;

“(B) require contractors to provide information regarding any relevant felony convictions when submitting bids or proposals; and

“(C) provide guidelines for the contracting officer to assess present responsibility, mitigating factors, and the risk associated with the previous conviction, and allow the contracting officer to award a contract under certain circumstances.



“(b) Regulations.—Not later than 6 months after the date of the enactment of this Act [Oct. 8, 2008], the Secretary shall issue regulations to carry out this section.


“SEC. 3. REPORT ON GOVERNMENT-WIDE APPLICABILITY.“Not later than 18 months after the date of enactment of the [probably should be “this”] Act, the Administrator for Federal Procurement Policy shall submit a report on establishing similar guidelines government-wide to the Committee on Homeland Security and Governmental Affairs and the Committee on Oversight and Government Reform of the House of Representatives.”









SUBTITLE II—PUBLIC BUILDINGS AND WORKS




PART A—GENERAL


Chapter

Sec.

31.GENERAL3101

33.ACQUISITION, CONSTRUCTION, AND ALTERATION3301

35.NON-FEDERAL PUBLIC WORKS3501

37.CONTRACT WORK HOURS AND SAFETY STANDARDS3701


PART B—UNITED STATES CAPITOL


51.UNITED STATES CAPITOL BUILDINGS AND GROUNDS5101


PART C—FEDERAL BUILDING COMPLEXES


61.UNITED STATES SUPREME COURT BUILDING AND GROUNDS6101

63.SMITHSONIAN INSTITUTION, NATIONAL GALLERY OF ART, AND JOHN F. KENNEDY CENTER FOR THE PERFORMING ARTS6301

65.THURGOOD MARSHALL FEDERAL JUDICIARY BUILDING6501

67.PENNSYLVANIA AVENUE DEVELOPMENT6701

69.UNION STATION REDEVELOPMENT6901


PART D—PUBLIC BUILDINGS, GROUNDS, AND PARKS IN THE DISTRICT OF COLUMBIA


81.ADMINISTRATIVE8101

83.WASHINGTON METROPOLITAN REGION DEVELOPMENT8301

85.NATIONAL CAPITAL SERVICE AREA AND DIRECTOR8501

87.PHYSICAL DEVELOPMENT OF NATIONAL CAPITAL REGION8701

89.NATIONAL CAPITAL MEMORIALS AND COMMEMORATIVE WORKS8901

91.COMMISSION OF FINE ARTS9101

93.THEODORE ROOSEVELT ISLAND9301

95.WASHINGTON AQUEDUCT AND OTHER PUBLIC WORKS IN THE DISTRICT OF COLUMBIA9501


PART A—GENERAL
CHAPTER 31—GENERAL




SUBCHAPTER I—OVERSIGHT AND REGULATION OF PUBLIC BUILDINGS


Sec.


3101.Public buildings under control of Administrator of General Services.


3102.Naming or designating buildings.


3103.Admission of guide dogs or other service animals accompanying individuals with disabilities.


3104.Furniture for new buildings.


3105.Buildings not to be draped in mourning.



SUBCHAPTER II—ACQUIRING LAND


3111.Approval of sufficiency of title prior to acquisition.


3112.Federal jurisdiction.


3113.Acquisition by condemnation.


3114.Declaration of taking.


3115.Irrevocable commitment of Federal Government to pay ultimate award when fixed.


3116.Interest as part of just compensation.


3117.Exclusion of certain property by stipulation of Attorney General.


3118.Right of taking as addition to existing rights.



SUBCHAPTER III—BONDS


3131.Bonds of contractors of public buildings or works.


3132.Alternatives to payment bonds provided by Federal Acquisition Regulation.


3133.Rights of persons furnishing labor or material.


3134.Waivers for certain contracts.



SUBCHAPTER IV—WAGE RATE REQUIREMENTS


3141.Definitions.


3142.Rate of wages for laborers and mechanics.


3143.Termination of work on failure to pay agreed wages.


3144.Authority of Comptroller General to pay wages and list contractors violating contracts.11 Section catchline amended by Pub. L. 113–50 without corresponding amendment of chapter analysis.


3145.Regulations governing contractors and subcontractors.


3146.Effect on other federal laws.


3147.Suspension of this subchapter during a national emergency.


3148.Application of this subchapter to certain contracts.



SUBCHAPTER V—VOLUNTEER SERVICES


3161.Purpose.


3162.Waiver for individuals who perform volunteer services.



SUBCHAPTER VI—MISCELLANEOUS


3171.Contract authority when appropriation is for less than full amount.


3172.Extension of state workers’ compensation laws to buildings, works, and property of the Federal Government.


3173.Working capital fund for blueprinting, photostating, and duplicating services in General Services Administration.22 Section catchline amended by Pub. L. 111–8 without corresponding amendment of chapter analysis.


3174.Operation of public utility communications services serving governmental activities.


3175.Acceptance of gifts of property.


3176.Administrator of General Services to furnish services in continental United States to international bodies.


3177.Use of photovoltaic energy in public buildings.33 Editorially supplied. Section 3177 added by Pub. L. 109–58 without corresponding amendment of chapter analysis.



SUBCHAPTER I—OVERSIGHT AND REGULATION OF PUBLIC BUILDINGS
§ 3101. Public buildings under control of Administrator of General Services
All public buildings outside of the District of Columbia and outside of military reservations purchased or erected out of any appropriation under the control of the Administrator of General Services, and the sites of the public buildings, are under the exclusive jurisdiction and control, and in the custody of, the Administrator. The Administrator may take possession of the buildings and assign and reassign rooms in the buildings to federal officials, clerks, and employees that the Administrator believes should be furnished with offices or rooms in the buildings.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1143.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


310140:285.July 1, 1898, ch. 546, § 1 (6th complete par. on p. 614), 30 Stat. 614.


The word “subtreasuries” in the 6th complete paragraph on p. 614 of section 1 of the Act of July 1, 1898 (ch. 546, 30 Stat. 614), is omitted because section 1 (words in par. under heading “Independent Treasury”) of the Act of May 29, 1914 (ch. 214, 41 Stat. 654) discontinued subtreasuries. The word “post-offices” in section 1 is omitted because section 1 of Executive Order No. 6166 (eff. June 10, 1933) transferred administration of post office buildings to the Post Office Department. The words “courthouses, customhouses, appraiser’s stores, barge offices, and other” are omitted as unnecessary. The words “or are in course of construction” are omitted as obsolete. The words “Administrator of General Services” are substituted for “Treasury Department” and “Secretary of the Treasury” [subsequently changed to “Federal Works Agency” and “Federal Works Administrator” because of sections 301 and 303, respectively, of Reorganization Plan No. I of 1939 (eff. July 1, 1939, 53 Stat. 1426, 1427)] because of section 103(a) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380), which is restated as section 303(c) [303(b)] of the revised title.

Statutory Notes and Related Subsidiaries
Missing Children Procedures in Public BuildingsPub. L. 108–21, title III, subtitle D, Apr. 30, 2003, 117 Stat. 665, provided that:
“SEC. 361. SHORT TITLE.“This subtitle may be cited as the ‘Code Adam Act of 2003’.”




“SEC. 362. DEFINITIONS.
“In this subtitle, the following definitions apply:
“(1) Child.—The term ‘child’ means an individual who is 17 years of age or younger.
“(2) Code Adam alert.—The term ‘Code Adam alert’ means a set of procedures used in public buildings to alert employees and other users of the building that a child is missing.
“(3) Designated authority.—The term ‘designated authority’ means—
“(A) with respect to a public building owned or leased for use by an Executive agency—
“(i) except as otherwise provided in this paragraph, the Administrator of General Services;
“(ii) in the case of the John F. Kennedy Center for the Performing Arts, the Board of Trustees of the John F. Kennedy Center for the Performing Arts;
“(iii) in the case of buildings under the jurisdiction, custody, and control of the Smithsonian Institution, the Board of Regents of the Smithsonian Institution; or
“(iv) in the case of another public building for which an Executive agency has, by specific or general statutory authority, jurisdiction, custody, and control over the building, the head of that agency;
“(B) with respect to the Supreme Court Building, the Marshal of the Supreme Court; with respect to the Thurgood Marshall Federal Judiciary Building, the Director of the Administrative Office of United States Courts; and with respect to all other public buildings owned or leased for use by an establishment in the judicial branch of government, the General Services Administration in consultation with the United States Marshals Service; and
“(C) with respect to a public building owned or leased for use by an establishment in the legislative branch of government, the Capitol Police Board.
“(4) Executive agency.—The term ‘Executive agency’ has the same meaning such term has under section 105 of title 5, United States Code.
“(5) Federal agency.—The term ‘Federal agency’ means any Executive agency or any establishment in the legislative or judicial branches of the Government.
“(6) Public building.—The term ‘public building’ means any building (or portion thereof) owned or leased for use by a Federal agency.
SEC. 363. PROCEDURES IN PUBLIC BUILDINGS REGARDING A MISSING OR LOST CHILD.
“(a) In general.—Not later than 180 days after the date of enactment of this Act [April 30, 2003], the designated authority for a public building shall establish procedures for locating a child that is missing in the building.
“(b) Notification and search procedures.—Procedures established under this section shall provide, at a minimum, for the following:
“(1) Notifying security personnel that a child is missing.
“(2) Obtaining a detailed description of the child, including name, age, eye and hair color, height, weight, clothing, and shoes.
“(3) Issuing a Code Adam alert and providing a description of the child, using a fast and effective means of communication.
“(4) Establishing a central point of contact.
“(5) Monitoring all points of egress from the building while a Code Adam alert is in effect.
“(6) Conducting a thorough search of the building.
“(7) Contacting local law enforcement.
“(8) Documenting the incident.”

Prohibition of Cigarette Sales to Minors in Federal Buildings and LandsPub. L. 104–52, title VI, § 636, Nov. 19, 1995, 109 Stat. 507, known as the “Prohibition of Cigarette Sales to Minors in Federal Buildings and Lands Act”, required the Administrator of General Services and the head of each Federal agency to promulgate regulations, to be reported to Congress, prohibiting the sale of tobacco products in vending machines or distribution of free samples of tobacco products located in or around any Federal building under the jurisdiction of the Administrator or agency head, and provided that the appropriate congressional committees would promulgate regulations prohibiting tobacco sales in vending machines in certain congressional buildings.



§ 3102. Naming or designating buildings
The Administrator of General Services may name or otherwise designate any building under the custody and control of the General Services Administration, regardless of whether it was previously named by statute.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1143.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


310240:298d.June 16, 1949, ch. 218, title IV, § 410, 63 Stat. 200; Pub. L. 85–542, July 18, 1958, 72 Stat. 399.


The words “notwithstanding any other provision of law” and “rename” are omitted as unnecessary.



§ 3103. Admission of guide dogs or other service animals accompanying individuals with disabilities(a) In General.—Guide dogs or other service animals accompanying individuals with disabilities and especially trained and educated for that purpose shall be admitted to any building or other property owned or controlled by the Federal Government on the same terms and conditions, and subject to the same regulations, as generally govern the admission of the public to the property. The animals are not permitted to run free or roam in a building or on the property and must be in guiding harness or on leash and under the control of the individual at all times while in a building or on the property.

(b) Regulations.—The head of each department or other agency of the Government may prescribe regulations the individual considers necessary in the public interest to carry out this section as it applies to any building or other property subject to the individual’s jurisdiction.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1143.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3103(a)40:291 (1st sentence).Dec. 10, 1941, ch. 563, 55 Stat. 796.
3103(b)40:291 (last sentence).


In subsection (a), the words “Seeing-eye dogs or other” are omitted as unnecessary. The words “or other service animals” are added, and the words “individuals with disabilities” are substituted for “blind masters”, because of section 504 of the Rehabilitation Act of 1973 (29 U.S.C. 794) and Part 39 of Title 28 of the Code of Federal Regulations, which expanded the coverage of the source provision to all service animals and to all individuals with disabilities.



§ 3104. Furniture for new buildings
Furniture for all new public buildings shall be acquired in accordance with plans and specifications approved by the Administrator of General Services.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1143.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


310440:283.May 27, 1908, ch. 200 1 [sic] (7th complete par. on p. 327), 35 Stat. 327.


The words “Administrator of General Services” are substituted for “Supervising Architect of the Treasury” [subsequently changed to “Secretary of the Treasury” because of section 1 of Executive Order No. 6166 (eff. June 10, 1933) and to “Federal Works Administrator” because of section 301 of Reorganization Plan No. I of 1939 (eff. July 1, 1939, 53 Stat. 1426)] because of section 103(a) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380), which is restated as section 303(c) [303(b)] of the revised title.



§ 3105. Buildings not to be draped in mourning
No building owned, or used for public purposes, by the Federal Government shall be draped in mourning nor may public money be used for that purpose.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1143.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


310540:286.Mar. 3, 1893, ch. 211, § 3, 27 Stat. 715.


The words “On and after March 3, 1893” are omitted as obsolete.




SUBCHAPTER II—ACQUIRING LAND
§ 3111. Approval of sufficiency of title prior to acquisition(a) Approval of Attorney General Required.—Public money may not be expended to purchase land or any interest in land unless the Attorney General gives prior written approval of the sufficiency of the title to the land for the purpose for which the Federal Government is acquiring the property.

(b) Delegation.—(1) In general.—The Attorney General may delegate the responsibility under this section to other departments and agencies of the Government, subject to general supervision by the Attorney General and in accordance with regulations the Attorney General prescribes.

(2) Request for opinion of attorney general.—A department or agency of the Government that has been delegated the responsibility to approve land titles under this section may request the Attorney General to render an opinion as to the validity of the title to any real property or interest in the property, or may request the advice or assistance of the Attorney General in connection with determinations as to the sufficiency of titles.


(c) Payment of Expenses for Procuring Certificates of Title.—Except where otherwise authorized by law or provided by contract, the expenses of procuring certificates of titles or other evidences of title as the Attorney General may require may be paid out of the appropriations for the acquisition of land or out of the appropriations made for the contingencies of the acquiring department or agency of the Government.

(d) Nonapplication.—This section does not affect any provision of law in effect on September 1, 1970, that is applicable to the acquisition of land or interests in land by the Tennessee Valley Authority.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1144.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3111(a)40:255 (1st par.).R.S. § 355 (1st–5th pars.); June 28, 1930, ch. 710, 46 Stat. 828; Feb. 1, 1940, ch. 18, 54 Stat. 19; Oct. 9, 1940, ch. 793, 54 Stat. 1083; Pub. L. 91–393, § 1, Sept. 1, 1970, 84 Stat. 835.
3111(b)40:255 (2d, 3d pars.).
3111(c)40:255 (4th par.).
3111(d)40:255 (5th par.).


In subsection (d), the words “in any manner” are omitted as unnecessary.



§ 3112. Federal jurisdiction(a) Exclusive Jurisdiction Not Required.—It is not required that the Federal Government obtain exclusive jurisdiction in the United States over land or an interest in land it acquires.

(b) Acquisition and Acceptance of Jurisdiction.—When the head of a department, agency, or independent establishment of the Government, or other authorized officer of the department, agency, or independent establishment, considers it desirable, that individual may accept or secure, from the State in which land or an interest in land that is under the immediate jurisdiction, custody, or control of the individual is situated, consent to, or cession of, any jurisdiction over the land or interest not previously obtained. The individual shall indicate acceptance of jurisdiction on behalf of the Government by filing a notice of acceptance with the Governor of the State or in another manner prescribed by the laws of the State where the land is situated.

(c) Presumption.—It is conclusively presumed that jurisdiction has not been accepted until the Government accepts jurisdiction over land as provided in this section.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1144.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3112(a)40:255 (last par. 1st sentence words before semicolon).R.S. § 355 (last par.); June 28, 1930, ch. 710, 46 Stat. 828; Feb. 1, 1940, ch. 18, 54 Stat. 19; Oct. 9, 1940, ch. 793, 54 Stat. 1083.
3112(b)40:255 (last par. 1st sentence words after semicolon).
3112(c)40:255 (last par. last sentence).


Subsection (a) is substituted for 40:255 (last par. 1st sentence words before semicolon) to eliminate unnecessary words.
In subsection (b), the words “exclusive or partial” are omitted as unnecessary.



§ 3113. Acquisition by condemnation
An officer of the Federal Government authorized to acquire real estate for the erection of a public building or for other public uses may acquire the real estate for the Government by condemnation, under judicial process, when the officer believes that it is necessary or advantageous to the Government to do so. The Attorney General, on application of the officer, shall have condemnation proceedings begun within 30 days from receipt of the application at the Department of Justice.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1144.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


311340:257.Aug. 1, 1888, ch. 728, § 1, 25 Stat. 357; June 25, 1948, ch. 646, § 6, 62 Stat. 986.


The words “the Secretary of the Treasury or any other” are omitted as unnecessary. The reference to section 258 is omitted because 40:258 is superseded by rule 71A of the Federal Rules of Civil Procedure (28 App.: U.S.C.).



§ 3114. Declaration of taking(a) Filing and Content.—In any proceeding in any court of the United States outside of the District of Columbia brought by and in the name of the United States and under the authority of the Federal Government to acquire land, or an easement or right of way in land, for the public use, the petitioner may file, with the petition or at any time before judgment, a declaration of taking signed by the authority empowered by law to acquire the land described in the petition, declaring that the land is taken for the use of the Government. The declaration of taking shall contain or have annexed to it—(1) a statement of the authority under which, and the public use for which, the land is taken;

(2) a description of the land taken that is sufficient to identify the land;

(3) a statement of the estate or interest in the land taken for public use;

(4) a plan showing the land taken; and

(5) a statement of the amount of money estimated by the acquiring authority to be just compensation for the land taken.


(b) Vesting of Title.—On filing the declaration of taking and depositing in the court, to the use of the persons entitled to the compensation, the amount of the estimated compensation stated in the declaration—(1) title to the estate or interest specified in the declaration vests in the Government;

(2) the land is condemned and taken for the use of the Government; and

(3) the right to just compensation for the land vests in the persons entitled to the compensation.


(c) Compensation.—(1) Determination and award.—Compensation shall be determined and awarded in the proceeding and established by judgment. The judgment shall include interest, in accordance with section 3116 of this title, on the amount finally awarded as the value of the property as of the date of taking and shall be awarded from that date to the date of payment. Interest shall not be allowed on as much of the compensation as has been paid into the court. Amounts paid into the court shall not be charged with commissions or poundage.

(2) Order to pay.—On application of the parties in interest, the court may order that any part of the money deposited in the court be paid immediately for or on account of the compensation to be awarded in the proceeding.

(3) Deficiency judgment.—If the compensation finally awarded is more than the amount of money received by any person entitled to compensation, the court shall enter judgment against the Government for the amount of the deficiency.


(d) Authority of Court.—On the filing of a declaration of taking, the court—(1) may fix the time within which, and the terms on which, the parties in possession shall be required to surrender possession to the petitioner; and

(2) may make just and equitable orders in respect of encumbrances, liens, rents, taxes, assessments, insurance, and other charges.


(e) Vesting Not Prevented or Delayed.—An appeal or a bond or undertaking given in a proceeding does not prevent or delay the vesting of title to land in the Government.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1145.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3114(a)40:258a (1st par.).Feb. 26, 1931, ch. 307, § 1, 46 Stat. 1421; Pub. L. 99–656, § 1(1), Nov. 14, 1986, 100 Stat. 3668.
3114(b)40:258a (2d par. 1st sentence words before 1st semicolon).
3114(c)(1)40:258a (2d par. 1st sentence words after 1st semicolon, last sentence).
3114(c)(2), (3)40:258a (3d par.).
3114(d)40:258a (last par.).
3114(e)40:258b.Feb. 26, 1931, ch. 307, § 2, 46 Stat. 1422.


In subsection (a), before clause (1), the words “which has been or may be” are omitted as unnecessary.
In subsection (b)(1), the words “said lands in fee simple absolute, or such less” are omitted as unnecessary.
In subsection (b)(2), the words “deemed to be” are omitted as unnecessary.



§ 3115. Irrevocable commitment of Federal Government to pay ultimate award when fixed(a) Requirement for Irrevocable Commitment.—Action under section 3114 of this title irrevocably committing the Federal Government to the payment of the ultimate award shall not be taken unless the head of the executive department or agency or bureau of the Government empowered to acquire the land believes that the ultimate award probably will be within any limits Congress prescribes on the price to be paid.

(b) Authorized Purposes of Expenditures After Irrevocable Commitment Made.—When the Government has taken or may take title to real property during a condemnation proceeding and in advance of final judgment in the proceeding and has become irrevocably committed to pay the amount ultimately to be awarded as compensation, and the Attorney General believes that title to the property has been vested in the Government or that all persons having an interest in the property have been made parties to the proceeding and will be bound by the final judgment, the Government may expend amounts appropriated for that purpose to demolish existing structures on the property and to erect public buildings or public works on the property.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1146.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3115(a)40:258c.Feb. 26, 1931, ch. 307, § 3, 46 Stat. 1422.
3115(b)40:258e.Feb. 26, 1931, ch. 307, § 5, 46 Stat. 1422; Pub. L. 91–393, § 4, Sept. 1, 1970, 84 Stat. 835.


In subsection (b), the words “possession of” are omitted as unnecessary.



§ 3116. Interest as part of just compensation(a) Calculation.—The district court shall calculate interest required to be paid under this subchapter as follows:(1) Period of not more than one year.—Where the period for which interest is owed is not more than one year, interest shall be calculated from the date of taking at an annual rate equal to the weekly average one-year constant maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System, for the calendar week preceding the date of taking.

(2) Period of more than one year.—Where the period for which interest is owed is more than one year, interest for the first year shall be calculated in accordance with paragraph (1) and interest for each additional year shall be calculated on the amount by which the award of compensation is more than the deposit referred to in section 3114 of this title, plus accrued interest, at an annual rate equal to the weekly average one-year constant maturity Treasury yield, as published by the Board of Governors of the Federal Reserve System, for the calendar week preceding the beginning of each additional year.


(b) Distribution of Notice of Rates.—The Director of the Administrative Office of the United States Courts shall distribute to all federal courts notice of the rates described in paragraphs (1) and (2) of subsection (a).

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1146.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3116(a)40:258e–1 (less last sentence).Feb. 26, 1931, ch. 307, § 6, as added Pub. L. 99–656, § 1(2), Nov. 14, 1986, 100 Stat. 3668; Pub. L. 106–554, § 1(a)(7) [§ 307(a)], Dec. 21, 2000, 114 Stat. 2763A–635.
3116(b)40:258e–1 (last sentence).





§ 3117. Exclusion of certain property by stipulation of Attorney General
In any condemnation proceeding brought by or on behalf of the Federal Government, the Attorney General may stipulate or agree on behalf of the Government to exclude any part of the property, or any interest in the property, taken by or on behalf of the Government by a declaration of taking or otherwise.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1147.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


311740:258f.Oct. 21, 1942, ch. 618, 56 Stat. 797.


The words “that may have been, or may be” are omitted as unnecessary.



§ 3118. Right of taking as addition to existing rights
The right to take possession and title in advance of final judgment in condemnation proceedings as provided by section 3114 of this title is in addition to any right, power, or authority conferred by the laws of the United States or of a State, territory, or possession of the United States under which the proceeding may be conducted, and does not abrogate, limit, or modify that right, power, or authority.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1147.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


311840:258d.Feb. 26, 1931, ch. 307, § 4, 46 Stat. 1422.


The words “State, territory, or possession of the United States” are substituted for “State or Territory” for consistency in the revised title and with other titles of the United States Code.




SUBCHAPTER III—BONDS
§ 3131. Bonds of contractors of public buildings or works(a) Definition.—In this subchapter, the term “contractor” means a person awarded a contract described in subsection (b).

(b) Type of Bonds Required.—Before any contract of more than $100,000 is awarded for the construction, alteration, or repair of any public building or public work of the Federal Government, a person must furnish to the Government the following bonds, which become binding when the contract is awarded:(1) Performance bond.—A performance bond with a surety satisfactory to the officer awarding the contract, and in an amount the officer considers adequate, for the protection of the Government.

(2) Payment bond.—A payment bond with a surety satisfactory to the officer for the protection of all persons supplying labor and material in carrying out the work provided for in the contract for the use of each person. The amount of the payment bond shall equal the total amount payable by the terms of the contract unless the officer awarding the contract determines, in a writing supported by specific findings, that a payment bond in that amount is impractical, in which case the contracting officer shall set the amount of the payment bond. The amount of the payment bond shall not be less than the amount of the performance bond.


(c) Coverage for Taxes in Performance Bond.—(1) In general.—Every performance bond required under this section specifically shall provide coverage for taxes the Government imposes which are collected, deducted, or withheld from wages the contractor pays in carrying out the contract with respect to which the bond is furnished.

(2) Notice.—The Government shall give the surety on the bond written notice, with respect to any unpaid taxes attributable to any period, within 90 days after the date when the contractor files a return for the period, except that notice must be given no later than 180 days from the date when a return for the period was required to be filed under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.).

(3) Civil action.—The Government may not bring a civil action on the bond for the taxes—(A) unless notice is given as provided in this subsection; and

(B) more than one year after the day on which notice is given.



(d) Waiver of Bonds for Contracts Performed in Foreign Countries.—A contracting officer may waive the requirement of a performance bond and payment bond for work under a contract that is to be performed in a foreign country if the officer finds that it is impracticable for the contractor to furnish the bonds.

(e) Authority To Require Additional Bonds.—This section does not limit the authority of a contracting officer to require a performance bond or other security in addition to those, or in cases other than the cases, specified in subsection (b).

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1147; Pub. L. 109–284, § 6(8), Sept. 27, 2006, 120 Stat. 1213.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3131(a)40:270a(a) (words before cl. (1) related to definition).Aug. 24, 1935, ch. 642, § 1(a)–(c), 49 Stat. 793; Pub. L. 95–585, Nov. 2, 1978, 92 Stat. 2484; Pub. L. 103–355, title IV, § 4104(b)(1)(B), Oct. 13, 1994, 108 Stat. 3342; Pub. L. 106–49, § 2(a), Aug. 17, 1999, 113 Stat. 231.
 40:270d.Aug. 24, 1935, ch. 642, § 4, 49 Stat. 794.
3131(b)40:270a(a) (words before cl. (1) related to furnishing bond), (1), (2).
 40:270d–1.Aug. 24, 1935, ch. 642, § 5, as added Pub. L. 103–355, title IV, § 4104(b)(1)(A), Oct. 13, 1994, 108 Stat. 3341.
3131(c)40:270a(d).Aug. 24, 1935, ch. 642, § 1(d), as added Pub. L. 89–719, title I, § 105(b), Nov. 2, 1966, 80 Stat. 1139.
3131(d)40:270a(b).
3131(e)40:270a(c).


In subsection (a), the text of 40:270d is omitted because of 1:1.
In subsections (b) and (c), the words “or sureties” are omitted because of 1:1.


References in TextThe Internal Revenue Code of 1986, referred to in subsec. (c)(2), is classified to Title 26, Internal Revenue Code.

Editorial Notes
Amendments2006—Subsec. (e). Pub. L. 109–284 substituted “To” for “to” in heading.



§ 3132. Alternatives to payment bonds provided by Federal Acquisition Regulation(a) In General.—The Federal Acquisition Regulation shall provide alternatives to payment bonds as payment protections for suppliers of labor and materials under contracts referred to in section 3131(a) of this title that are more than $25,000 and not more than $100,000.

(b) Responsibilities of Contracting Officer.—The contracting officer for a contract shall—(1) select, from among the payment protections provided for in the Federal Acquisition Regulation pursuant to subsection (a), one or more payment protections which the offeror awarded the contract is to submit to the Federal Government for the protection of suppliers of labor and materials for the contract; and

(2) specify in the solicitation of offers for the contract the payment protections selected.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1148.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


313240:270a note.Pub. L. 103–355, title IV, § 4104(b)(2), Oct. 13, 1994, 108 Stat. 3342.





§ 3133. Rights of persons furnishing labor or material(a) Right of Person Furnishing Labor or Material to Copy of Bond.—The department secretary or agency head of the contracting agency shall furnish a certified copy of a payment bond and the contract for which it was given to any person applying for a copy who submits an affidavit that the person has supplied labor or material for work described in the contract and payment for the work has not been made or that the person is being sued on the bond. The copy is prima facie evidence of the contents, execution, and delivery of the original. Applicants shall pay any fees the department secretary or agency head of the contracting agency fixes to cover the cost of preparing the certified copy.

(b) Right To Bring a Civil Action.—(1) In general.—Every person that has furnished labor or material in carrying out work provided for in a contract for which a payment bond is furnished under section 3131 of this title and that has not been paid in full within 90 days after the day on which the person did or performed the last of the labor or furnished or supplied the material for which the claim is made may bring a civil action on the payment bond for the amount unpaid at the time the civil action is brought and may prosecute the action to final execution and judgment for the amount due.

(2) Person having direct contractual relationship with a subcontractor.—A person having a direct contractual relationship with a subcontractor but no contractual relationship, express or implied, with the contractor furnishing the payment bond may bring a civil action on the payment bond on giving written notice to the contractor within 90 days from the date on which the person did or performed the last of the labor or furnished or supplied the last of the material for which the claim is made. The action must state with substantial accuracy the amount claimed and the name of the party to whom the material was furnished or supplied or for whom the labor was done or performed. The notice shall be served—(A) by any means that provides written, third-party verification of delivery to the contractor at any place the contractor maintains an office or conducts business or at the contractor’s residence; or

(B) in any manner in which the United States marshal of the district in which the public improvement is situated by law may serve summons.


(3) Venue.—A civil action brought under this subsection must be brought—(A) in the name of the United States for the use of the person bringing the action; and

(B) in the United States District Court for any district in which the contract was to be performed and executed, regardless of the amount in controversy.


(4) Period in which action must be brought.—An action brought under this subsection must be brought no later than one year after the day on which the last of the labor was performed or material was supplied by the person bringing the action.

(5) Liability of federal government.—The Government is not liable for the payment of any costs or expenses of any civil action brought under this subsection.


(c) Waiver of Right to Civil Action.—A waiver of the right to bring a civil action on a payment bond required under this subchapter is void unless the waiver is—(1) in writing;

(2) signed by the person whose right is waived; and

(3) executed after the person whose right is waived has furnished labor or material for use in the performance of the contract.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1148; Pub. L. 109–284, § 6(9), (10), Sept. 27, 2006, 120 Stat. 1213.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3133(a)40:270c.Aug. 24, 1935, ch. 642, § 3, 49 Stat. 794; Pub. L. 86–135, § 2, Aug. 4, 1959, 73 Stat. 279; Pub. L. 98–269, Apr. 18, 1984, 98 Stat. 156.
3133(b)(1), (2)40:270b(a).Aug. 24, 1935, ch. 642, § 2(a), (b), 49 Stat. 794; Pub. L. 86–135, § 1, Aug. 4, 1959, 73 Stat. 279; Pub. L. 106–49, § 2(b), Aug. 17, 1999, 113 Stat. 231.
3133(b)(3)– (5)40:270b(b).
3133(c)40:270b(c).Aug. 24, 1935, ch. 642, § 2(c), as added Pub. L. 106–49, § 2(c), Aug. 17, 1999, 113 Stat. 231.


In subsection (b)(1), the words “may bring a civil action” are substituted for “shall have the right to sue” for consistency in the revised title and with other titles of the United States Code. The words “or sums” are omitted because of 1:1.
In subsection (b)(2), the words “to the contractor at any place he maintains an office or conducts his business, or his residence, or in any manner in which the United States marshal of the district in which the public improvement is situated is authorized by law to serve summons” are restated to reflect the probable intent of Congress. See H. Rept. 106–277, Part 1, 106th Cong., 1st Sess., pp. 4, 7.
In subsection (c), the words “bring a civil action” are substituted for “sue” for consistency in the revised title and with other titles of the United States Code.

Editorial Notes
Amendments2006—Subsec. (b). Pub. L. 109–284, § 6(9), substituted “To” for “to” in heading.
Subsec. (c). Pub. L. 109–284, § 6(10), inserted heading.



§ 3134. Waivers for certain contracts(a) Military.—The Secretary of the Army, the Secretary of the Navy, the Secretary of the Air Force, or the Secretary of Transportation may waive this subchapter with respect to cost-plus-a-fixed fee and other cost-type contracts for the construction, alteration, or repair of any public building or public work of the Federal Government and with respect to contracts for manufacturing, producing, furnishing, constructing, altering, repairing, processing, or assembling vessels, aircraft, munitions, materiel, or supplies for the Army, Navy, Air Force, or Coast Guard, respectively, regardless of the terms of the contracts as to payment or title.

(b) Transportation.—The Secretary of Transportation may waive this subchapter with respect to contracts for the construction, alteration, or repair of vessels when the contract is made under sections 1535 and 1536 of title 31 or subtitle V of title 46, regardless of the terms of the contracts as to payment or title.

(c) National Oceanic and Atmospheric Administration.—The Secretary of Commerce may waive this subchapter with respect to contracts for the construction, alteration, or repair of vessels, regardless of the terms of the contracts as to payment or title, when the contract is made under the Act entitled “An Act to define the functions and duties of the Coast and Geodetic Survey, and for other purposes”, approved August 6, 1947 (33 U.S.C. 883a et seq.).

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1149; Pub. L. 109–304, § 17(g)(2), Oct. 6, 2006, 120 Stat. 1709; Pub. L. 115–91, div. C, title XXXV, § 3502(b)(2), Dec. 12, 2017, 131 Stat. 1910; Pub. L. 115–232, div. C, title XXXV, § 3515(c), Aug. 13, 2018, 132 Stat. 2313.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3134(a)40:270e.Apr. 29, 1941, ch. 81, § 1, 55 Stat. 147; June 3, 1955, ch. 129, 69 Stat. 83.
3134(b)40:270f.Apr. 29, 1941, ch. 81, § 2, as added Pub. L. 91–469, § 39, Oct. 21, 1970, 84 Stat. 1036; Pub. L. 97–31, § 12(12), Aug. 6, 1981, 95 Stat. 154.


In subsection (a), the words “Secretary of Transportation” are substituted for “Secretary of Commerce” because of 49:108. The words “the manufacturing, producing, furnishing, construction, alteration, repair, processing, or assembling of” and “of any kind or nature” are omitted as unnecessary.
In subsection (b), the words “of any kind or nature” are omitted as unnecessary. The words “sections 1535 and 1536 of title 31” are substituted for “the Act of June 30, 1932 (47 Stat. 382, 417–418), as amended [31 U.S.C. 686, 686b]” because of section 4(b) of the Act of September 13, 1982 (Public Law 97–258, 96 Stat. 1067), the first section of which enacted Title 31, United States Code.

Editorial Notes

References in TextAn Act to define the functions and duties of the Coast and Geodetic Survey, and for other purposes, referred to in subsec. (c), is act Aug. 6, 1947, ch. 504, 61 Stat. 787, popularly known as the Coast and Geodetic Survey Act, which is classified generally to subchapter II (§ 883a et seq.) of chapter 17 of Title 33, Navigation and Navigable Waters. For complete classification of this Act to the Code, see Tables.

Amendments2018—Subsec. (c). Pub. L. 115–232 added subsec. (c).
2017—Subsec. (b). Pub. L. 115–91, § 3502(b)(2), substituted “31 or” for “31,” and struck out “or the Merchant Ship Sales Act of 1946 (50 App. U.S.C. 1735 et seq.),” after “title 46,”.
2006—Subsec. (b). Pub. L. 109–304 substituted “subtitle V of title 46” for “the Merchant Marine Act, 1936 (46 App. U.S.C. 1101 et seq.)”.

Statutory Notes and Related Subsidiaries

Transfer of Functions
For transfer of authorities, functions, personnel, and assets of the Coast Guard, including the authorities and functions of the Secretary of Transportation relating thereto, to the Department of Homeland Security, and for treatment of related references, see sections 468(b), 551(d), 552(d), and 557 of Title 6, Domestic Security, and the Department of Homeland Security Reorganization Plan of November 25, 2002, as modified, set out as a note under section 542 of Title 6.




SUBCHAPTER IV—WAGE RATE REQUIREMENTS
§ 3141. Definitions
In this subchapter, the following definitions apply:(1) Federal government.—The term “Federal Government” has the same meaning that the term “United States” had in the Act of March 3, 1931 (ch. 411, 46 Stat. 1494) (known as the Davis-Bacon Act).

(2) Wages, scale of wages, wage rates, minimum wages, and prevailing wages.—The terms “wages”, “scale of wages”, “wage rates”, “minimum wages”, and “prevailing wages” include—(A) the basic hourly rate of pay; and

(B) for medical or hospital care, pensions on retirement or death, compensation for injuries or illness resulting from occupational activity, or insurance to provide any of the forgoing, for unemployment benefits, life insurance, disability and sickness insurance, or accident insurance, for vacation and holiday pay, for defraying the costs of apprenticeship or other similar programs, or for other bona fide fringe benefits, but only where the contractor or subcontractor is not required by other federal, state, or local law to provide any of those benefits, the amount of—(i) the rate of contribution irrevocably made by a contractor or subcontractor to a trustee or to a third person under a fund, plan, or program; and

(ii) the rate of costs to the contractor or subcontractor that may be reasonably anticipated in providing benefits to laborers and mechanics pursuant to an enforceable commitment to carry out a financially responsible plan or program which was communicated in writing to the laborers and mechanics affected.



(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1150; Pub. L. 109–284, § 6(11), Sept. 27, 2006, 120 Stat. 1213.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3141(1)(no source).
3141(2)40:276a(b) (1st par. words before proviso).Mar. 3, 1931, ch. 411, § 1(b) (1st par. words before proviso), as added Pub. L. 88–349, § 1, July 2, 1964, 78 Stat. 239.


Clause (1) is added for clarity.

Editorial Notes

References in TextThe Davis-Bacon Act, referred to in par. (1), is act of Mar. 3, 1931, ch. 411, 46 Stat. 1494, as amended, which was classified generally to sections 276a to 276a–5 of former Title 40, Public Buildings, Property, and Works, and was repealed and reenacted as sections 3141–3144, 3146, and 3147 of this title by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304. For complete classification of this Act to the Code, see Tables.

Amendments2006—Par. (1). Pub. L. 109–284 substituted “1494)” for “1494”.



§ 3142. Rate of wages for laborers and mechanics(a) Application.—The advertised specifications for every contract in excess of $2,000, to which the Federal Government or the District of Columbia is a party, for construction, alteration, or repair, including painting and decorating, of public buildings and public works of the Government or the District of Columbia that are located in a State or the District of Columbia and which requires or involves the employment of mechanics or laborers shall contain a provision stating the minimum wages to be paid various classes of laborers and mechanics.

(b) Based on Prevailing Wage.—The minimum wages shall be based on the wages the Secretary of Labor determines to be prevailing for the corresponding classes of laborers and mechanics employed on projects of a character similar to the contract work in the civil subdivision of the State in which the work is to be performed, or in the District of Columbia if the work is to be performed there.

(c) Stipulations Required in Contract.—Every contract based upon the specifications referred to in subsection (a) must contain stipulations that—(1) the contractor or subcontractor shall pay all mechanics and laborers employed directly on the site of the work, unconditionally and at least once a week, and without subsequent deduction or rebate on any account, the full amounts accrued at time of payment, computed at wage rates not less than those stated in the advertised specifications, regardless of any contractual relationship which may be alleged to exist between the contractor or subcontractor and the laborers and mechanics;

(2) the contractor will post the scale of wages to be paid in a prominent and easily accessible place at the site of the work; and

(3) there may be withheld from the contractor so much of accrued payments as the contracting officer considers necessary to pay to laborers and mechanics employed by the contractor or any subcontractor on the work the difference between the rates of wages required by the contract to be paid laborers and mechanics on the work and the rates of wages received by the laborers and mechanics and not refunded to the contractor or subcontractors or their agents.


(d) Discharge of Obligation.—The obligation of a contractor or subcontractor to make payment in accordance with the prevailing wage determinations of the Secretary of Labor, under this subchapter and other laws incorporating this subchapter by reference, may be discharged by making payments in cash, by making contributions described in section 3141(2)(B)(i) of this title, by assuming an enforceable commitment to bear the costs of a plan or program referred to in section 3141(2)(B)(ii) of this title, or by any combination of payment, contribution, and assumption, where the aggregate of the payments, contributions, and costs is not less than the basic hourly rate of pay plus the amount referred to in section 3141(2)(B) of this title.

(e) Overtime Pay.—In determining the overtime pay to which a laborer or mechanic is entitled under any federal law, the regular or basic hourly rate of pay (or other alternative rate on which premium rate of overtime compensation is computed) of the laborer or mechanic is deemed to be the rate computed under section 3141(2)(A) of this title, except that where the amount of payments, contributions, or costs incurred with respect to the laborer or mechanic exceeds the applicable prevailing wage, the regular or basic hourly rate of pay (or other alternative rate) is the amount of payments, contributions, or costs actually incurred with respect to the laborer or mechanic minus the greater of the amount of contributions or costs of the types described in section 3141(2)(B) of this title actually incurred with respect to the laborer or mechanic or the amount determined under section 3141(2)(B) of this title but not actually paid.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1150; Pub. L. 109–284, § 6(12), (13), Sept. 27, 2006, 120 Stat. 1213.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3142(a), (b)40:276a(a) (words before 1st semicolon).Mar. 3, 1931, ch. 411, § 1(a), 46 Stat. 1494; Aug. 30, 1935, ch. 825, 49 Stat. 1011; June 15, 1940, ch. 373, § 1, 54 Stat. 399; Pub. L. 86–624, § 26, July 12, 1960, 74 Stat. 418; Pub. L. 88–349, § 1, July 2, 1964, 78 Stat. 238.
3142(c)40:276a(a) (words after 1st semicolon).
3142(d)40:276a(b) (1st par. proviso).Mar. 3, 1931, ch. 411, § 1(b) (1st par. proviso, last par.), as added Pub. L. 88–349, § 1, July 2, 1964, 78 Stat. 239.
3142(e)40:276a(b) (last par.).


In subsection (a), the words “a State” are substituted for “the geographical limits of the States of the Union” for consistency in the revised title and with other titles of the United States Code and to eliminate unnecessary words.
In subsection (b), the words “city, town, village, or other” are omitted as unnecessary.
In subsection (d), the words “of a type” are omitted as unnecessary. The words “basic hourly rate of pay” are substituted for “rate of pay described in paragraph (1)” for clarity.

Editorial Notes
Amendments2006—Subsec. (d). Pub. L. 109–284, § 6(12), inserted “of this title” after “amount referred to in section 3141(2)(B)”.
Subsec. (e). Pub. L. 109–284, § 6(13), inserted “of this title” after “determined under section 3141(2)(B)”.



§ 3143. Termination of work on failure to pay agreed wages
Every contract within the scope of this subchapter shall contain a provision that if the contracting officer finds that any laborer or mechanic employed by the contractor or any subcontractor directly on the site of the work covered by the contract has been or is being paid a rate of wages less than the rate of wages required by the contract to be paid, the Federal Government by written notice to the contractor may terminate the contractor’s right to proceed with the work or the part of the work as to which there has been a failure to pay the required wages. The Government may have the work completed, by contract or otherwise, and the contractor and the contractor’s sureties shall be liable to the Government for any excess costs the Government incurs.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1151.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


314340:276a–1.Mar. 3, 1931, ch. 411, § 2, 46 Stat. 1494; Aug. 30, 1935, ch. 825, 49 Stat. 1012.


The words “The Government may have the work completed” are substituted for “and to prosecute the work to completion . . . thereby” for clarity.



§ 3144. Authority to pay wages and list contractors violating contracts(a) Payment of Wages.—(1) In general.—The Secretary of Labor shall pay directly to laborers and mechanics from any accrued payments withheld under the terms of a contract any wages found to be due laborers and mechanics under this subchapter.

(2) Right of action.—If the accrued payments withheld under the terms of the contract are insufficient to reimburse all the laborers and mechanics who have not been paid the wages required under this subchapter, the laborers and mechanics have the same right to bring a civil action and intervene against the contractor and the contractor’s sureties as is conferred by law on persons furnishing labor or materials. In those proceedings it is not a defense that the laborers and mechanics accepted or agreed to accept less than the required rate of wages or voluntarily made refunds.


(b) List of Contractors Violating Contracts.—(1) In general.—The Comptroller General shall distribute to all departments of the Federal Government a list of the names of persons whom the Comptroller General has found to have disregarded their obligations to employees and subcontractors.

(2) Restriction on awarding contracts.—No contract shall be awarded to persons appearing on the list or to any firm, corporation, partnership, or association in which the persons have an interest until three years have elapsed from the date of publication of the list.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1152; Pub. L. 113–50, § 2(a), Nov. 21, 2013, 127 Stat. 578.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3144(a)(1)40:276a–2(a) (1st sentence words before semicolon).Mar. 3, 1931, ch. 411, § 3, 46 Stat. 1494; Aug. 30, 1935, ch. 825, 49 Stat. 1012.
3144(a)(2)40:276a–2(b).
3144(b)40:276a–2(a) (1st sentence words after semicolon, last sentence).


In subsection (b), the words “or firms” are omitted as being included in “persons”.

Editorial Notes
Amendments2013—Pub. L. 113–50, § 2(a)(1), struck out “of Comptroller General” after “Authority” in section catchline.
Subsec. (a)(1). Pub. L. 113–50, § 2(a)(2), substituted “Secretary of Labor” for “Comptroller General”.



§ 3145. Regulations governing contractors and subcontractors(a) In General.—The Secretary of Labor shall prescribe reasonable regulations for contractors and subcontractors engaged in constructing, carrying out, completing, or repairing public buildings, public works, or buildings or works that at least partly are financed by a loan or grant from the Federal Government. The regulations shall include a provision that each contractor and subcontractor each week must furnish a statement on the wages paid each employee during the prior week.

(b) Application.—Section 1001 of title 18 applies to the statements.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1152.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3145(a)40:276c (1st sentence).June 13, 1934, ch. 482, § 2, 48 Stat. 948; May 24, 1949, ch. 139, § 134, 63 Stat. 108; Pub. L. 85–800, § 12, Aug. 28, 1958, 72 Stat. 967.
3145(b)40:276c (last sentence).





§ 3146. Effect on other federal laws
This subchapter does not supersede or impair any authority otherwise granted by federal law to provide for the establishment of specific wage rates.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1152.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


314640:276a–3.Mar. 3, 1931, ch. 411, § 4, 46 Stat. 1494; Aug. 30, 1935, ch. 825, 49 Stat. 1012.





§ 3147. Suspension of this subchapter during a national emergency
The President may suspend the provisions of this subchapter during a national emergency.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1153.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


314740:276a–5.Mar. 3, 1931, ch. 411, § 6, 46 Stat. 1494; Aug. 30, 1935, ch. 825, 49 Stat. 1013.



Statutory Notes and Related Subsidiaries
Termination of War and EmergenciesJoint Res. July 25, 1947, ch. 327, § 3, 61 Stat. 451, provided that in the interpretation of former 40 U.S.C. 276a–5, the date July 25, 1947, was to be deemed to be the date of termination of any state of war theretofore declared by Congress and of the national emergencies proclaimed by the President on September 8, 1939, and May 27, 1941.



§ 3148. Application of this subchapter to certain contracts
This subchapter applies to a contract authorized by law that is made without regard to section 6101(b) to (d) of title 41, or on a cost-plus-a-fixed-fee basis or otherwise without advertising for proposals, if this subchapter otherwise would apply to the contract.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1153; Pub. L. 111–350, § 5(l)(14), Jan. 4, 2011, 124 Stat. 3852.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


314840:276a–7.Mar. 23, 1941, ch. 26 (last proviso in 5th complete par. on p. 53), 55 Stat. 53; Aug. 21, 1941, ch. 395 (last proviso in 14th par. on p. 664), 55 Stat. 664.


The words “this subchapter” are substituted for “such Act” to correct the reference as stated in 40:276a–7.

Editorial Notes
Amendments2011—Pub. L. 111–350 substituted “section 6101(b) to (d) of title 41” for “section 3709 of the Revised Statutes (41 U.S.C. 5)”.




SUBCHAPTER V—VOLUNTEER SERVICES
§ 3161. Purpose
It is the purpose of this subchapter to promote and provide opportunities for individuals who wish to volunteer their services to state or local governments, public agencies, or nonprofit charitable organizations in the construction, repair, or alteration (including painting and decorating) of public buildings and public works that at least partly are financed with federal financial assistance authorized under certain federal programs and that otherwise might not be possible without the use of volunteers.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1153.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


316140:276d.Pub. L. 103–355, title VII, § 7302, Oct. 13, 1994, 108 Stat. 3382.





§ 3162. Waiver for individuals who perform volunteer services(a) Criteria for Receiving Waiver.—The requirement that certain laborers and mechanics be paid in accordance with the wage-setting provisions of subchapter IV of this chapter as set forth in the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.),11 See References in Text note below. the Indian Health Care Improvement Act (25 U.S.C. 1601 et seq.), and the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.) does not apply to an individual—(1) who volunteers to perform a service directly to a state or local government, a public agency, or a public or private nonprofit recipient of federal assistance—(A) for civic, charitable, or humanitarian reasons;

(B) only for the personal purpose or pleasure of the individual;

(C) without promise, expectation, or receipt of compensation for services rendered, except as provided in subsection (b); and

(D) freely and without pressure or coercion, direct or implied, from any employer;


(2) whose contribution of service is not for the direct or indirect benefit of any contractor otherwise performing or seeking to perform work on the same project for which the individual is volunteering;

(3) who is not employed by and does not provide services to a contractor or subcontractor at any time on the federally assisted or insured project for which the individual is volunteering; and

(4) who otherwise is not employed by the same public agency or recipient of federal assistance to perform the same type of services as those for which the individual proposes to volunteer.


(b) Payments.—(1) In accordance with regulations.—Volunteers described in subsection (a) who are performing services directly to a state or local government or public agency may receive payments of expenses, reasonable benefits, or a nominal fee only in accordance with regulations the Secretary of Labor prescribes. Volunteers who are performing services directly to a public or private nonprofit entity may not receive those payments.

(2) Criteria and content of regulations.—In prescribing the regulations, the Secretary shall consider criteria such as the total amount of payments made (relating to expenses, benefits, or fees) in the context of the economic realities. The regulations shall include provisions that provide that—(A) a payment for an expense may be received by a volunteer for items such as uniform allowances, protective gear and clothing, reimbursement for approximate out-of-pocket expenses, or the cost or expense of meals and transportation;

(B) a reasonable benefit may include the inclusion of a volunteer in a group insurance plan (such as a liability, health, life, disability, or worker’s compensation plan) or pension plan, or the awarding of a length of service award; and

(C) a nominal fee may not be used as a substitute for compensation and may not be connected to productivity.


(3) Nominal fee.—The Secretary shall decide what constitutes a nominal fee for purposes of paragraph (2)(C). The decision shall be based on the context of the economic realities of the situation involved.


(c) Economic Reality.—In determining whether an expense, benefit, or fee described in subsection (b) may be paid to volunteers in the context of the economic realities of the particular situation, the Secretary may not permit any expense, benefit, or fee that has the effect of undermining labor standards by creating downward pressure on prevailing wages in the local construction industry.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1153.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3162(a)40:276d–1(a).Pub. L. 103–355, title VII, §§ 7303, 7304, Oct. 13, 1994, 108 Stat. 3382.
 40:276d–2.
 40:276d–3.Pub. L. 103–355, title VII, § 7305, Oct. 13, 1994, 108 Stat. 3384; Pub. L. 104–208, div. A, § 101(e) [title VII, § 709(a)(4)], Sept. 30, 1996, 110 Stat. 3009–312.
3162(b)40:276d–1(b).
3162(c)40:276d–1(c).


In subsection (a), the references to sections 254b and 254c of title 42 in 40:276d–3 are omitted. Sections 329 and 330 of the Public Health Service Act were omitted in the general amendment of subpart I of part D of title III of the Act (42:254b et seq.) by sections 2 and 3(a) of the Health Care Consolidation Act of 1996 (Public Law 104–299, 110 Stat. 3626), which enacted new sections 330 and 330A of the Public Health Service Act. Sections 330 and 330A do not refer to the Act of March 3, 1931 (ch. 411, 46 Stat. 1494).
In subsection (b)(1), the words “Volunteers who are performing services directly to a public or private nonprofit entity may not receive those payments” are added for clarity.

Editorial Notes

References in TextThe Indian Self-Determination and Education Assistance Act (25 U.S.C. 450 et seq.), referred to in subsec. (a), is Pub. L. 93–638, Jan. 4, 1975, 88 Stat. 2203, which was classified principally to subchapter II (§ 450 et seq.) of chapter 14 of Title 25, Indians, prior to editorial reclassification as chapter 46 (§ 5301 et seq.) of Title 25. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of Title 25 and Tables.
The Indian Health Care Improvement Act, referred to in subsec. (a), is Pub. L. 94–437, Sept. 30, 1976, 90 Stat. 1400, as amended, which is classified principally to chapter 18 (§ 1601 et seq.) of Title 25, Indians. For complete classification of this Act to the Code, see Short Title note set out under section 1601 of Title 25 and Tables.
The Housing and Community Development Act of 1974, referred to in subsec. (a), is Pub. L. 93–383, Aug. 22, 1974, 88 Stat. 633, as amended. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of Title 42 and Tables.




SUBCHAPTER VI—MISCELLANEOUS
§ 3171. Contract authority when appropriation is for less than full amount
Unless specifically directed otherwise, the Administrator of General Services may make a contract within the full limit of the cost fixed by Congress for the acquisition of land for sites, or for the enlargement of sites, for public buildings, or for the erection, remodeling, extension, alteration, and repairs of public buildings, even though an appropriation is made for only part of the amount necessary to carry out legislation authorizing that purpose.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1154.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


317140:261.May 30, 1908, ch. 228, § 34, 35 Stat. 545.


The words “On and after May 30, 1908” are omitted as obsolete. The words “Administrator of General Services” are substituted for “Secretary of the Treasury” [subsequently changed to “Federal Works Administrator” because of section 303 of Reorganization Plan No. I of 1939 (eff. July 1, 1939, 53 Stat. 1427)] because of section 103(a) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380), which is restated as section 303(c) [303(b)] of the revised title.



§ 3172. Extension of state workers’ compensation laws to buildings, works, and property of the Federal Government(a) Authorization of Extension.—The state authority charged with enforcing and requiring compliance with the state workers’ compensation laws and with the orders, decisions, and awards of the authority may apply the laws to all land and premises in the State which the Federal Government owns or holds by deed or act of cession, and to all projects, buildings, constructions, improvements, and property in the State and belonging to the Government, in the same way and to the same extent as if the premises were under the exclusive jurisdiction of the State in which the land, premises, projects, buildings, constructions, improvements, or property are located.

(b) Limitation on Relinquishing Jurisdiction.—The Government under this section does not relinquish its jurisdiction for any other purpose.

(c) Nonapplication.—This section does not modify or amend subchapter I of chapter 81 of title 5.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1154.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3172(a)40:290 (1st par., last par. words before 1st proviso).June 25, 1936, ch. 822, 49 Stat. 1938.
3172(b)40:290 (last par. 1st proviso).
3172(c)40:290 (last par. last proviso).


In subsection (a), the words “by purchase or otherwise” and 40:290(last par. words before 1st proviso) are omitted as unnecessary.
Subsection (b) is substituted for 40:290(last par. 1st proviso) to eliminate unnecessary words.
In subsection (c), the words “subchapter I of chapter 81 of title 5” are substituted for “the United States Employees’ Compensation Act as amended from time to time (Act of September 7, 1916, 39 Stat. 742, U.S.C., title 5 and supplement, sec. 751 et seq.)” because of section 7(b) of the Act of September 6, 1966 (Public Law 89–554, 80 Stat. 631), the first section of which enacted Title 5, United States Code.



§ 3173. Working capital fund for General Services Administration(a) Establishment and Purpose.—There is a working capital fund for the necessary expenses of administrative support services including accounting, budget, personnel, legal support and other related services; and the maintenance and operation of printing and reproduction facilities in support of the functions of the General Services Administration, other Federal agencies, and other entities; and other such administrative and management services that the Administrator of GSA deems appropriate and advantageous (subject to prior notice to the Office of Management and Budget).

(b) Composition.—(1) In general.—Amounts received shall be credited to and merged with the Fund, to remain available until expended, for operating costs and capital outlays of the Fund: Provided, That entities for which such services are performed shall be charged at rates which will return in full all costs of providing such services.

(2) Cost and capital requirements.—The Administrator shall determine the cost and capital requirements of the Fund for each fiscal year and shall develop a plan concerning such requirements in consultation with the Chief Financial Officer of the General Services Administration. Any change to the cost and capital requirements of the Fund for a fiscal year shall be approved by the Administrator. The Administrator shall establish rates to be charged to entities for which services are performed, in accordance with the plan.


(c) Deposit of Excess Amounts in the Treasury.—At the close of each fiscal year, after making provision for anticipated operating needs reflected in the cost and capital plan developed under subsection (b), the uncommitted balance of any funds remaining in the Fund shall be transferred to the general fund of the Treasury as miscellaneous receipts.

(d) Transfer and Use of Amounts for Major Equipment Acquisitions.—(1) In general.—Subject to subparagraph (2), unobligated balances of amounts appropriated or otherwise made available to the General Services Administration for operating expenses and salaries and expenses may be transferred and merged into the “Major equipment acquisitions and development activity” of the working capital fund of the General Services Administration for agency-wide acquisition of capital equipment, automated data processing systems and financial management and management information systems: Provided, That acquisitions are limited to those needed to implement the Chief Financial Officers Act of 1990 (Public Law 101–576, 104 Stat. 2838) and related laws or regulations.

(2) Requirements and Availability.—(A) Time for transfer.—Transfer of an amount under this section must be done no later than the end of the fifth fiscal year after the fiscal year for which the amount is appropriated or otherwise made available.

(B) Approval for use.—An amount transferred under this section may be used only with the advance approval of the Committees on Appropriations of the House of Representatives and the Senate.

(C) Availability.—An amount transferred under this section remains available until expended.



(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1155; Pub. L. 111–8, div. D, title V, § 518(a), (b), (c)(2), Mar. 11, 2009, 123 Stat. 664, 665.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3173(a), (b)40:293 (words before proviso).May 3, 1945, ch. 106, title I, 101 (2d complete par. on p. 115), 59 Stat. 115.
3173(c)40:293 (proviso).


In subsection (b)(2), the words “Administrator of General Services” are substituted for “Federal Works Agency” and “Public Buildings Administration” because of section 103(a) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380), which is restated as section 303(c) [303(b)] of the revised title.

Editorial Notes

References in TextThe Chief Financial Officers Act of 1990, referred to in subsec. (d)(1), is Pub. L. 101–576, Nov. 15, 1990, 104 Stat. 2838. For complete classification of this Act to the Code, see Short Title of 1990 Amendment note set out under section 501 of Title 31, Money and Finance, and Tables.

Amendments2009—Pub. L. 111–8, § 518(c)(2), substituted “Working capital fund for General Services Administration” for “Working capital fund for blueprinting, photostating, and duplicating services in General Services Administration” in section catchline.
Subsecs. (a) to (c). Pub. L. 111–8, § 518(a), amended subsecs. (a) to (c) generally. Prior to amendment, subsecs. (a) to (c) related to establishment and purpose of a working capital fund, components of the fund, and deposit of excess amounts in the Treasury.
Subsec. (d). Pub. L. 111–8, § 518(b), added subsec. (d).



§ 3174. Operation of public utility communications services serving governmental activities
The Administrator of General Services may provide and operate public utility communications services serving any governmental activity when the services are economical and in the interest of the Federal Government. This section does not apply to communications systems for handling messages of a confidential or secret nature, the operation of cryptographic equipment or transmission of secret, security, or coded messages, or buildings operated or occupied by the United States Postal Service, except on request of the department or agency concerned.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1155.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


317440:295.June 14, 1946, ch. 404, § 7, 60 Stat. 258.


The words “Administrator of General Services” are substituted for “Commissioner of Public Buildings” because of section 103(a) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380), which is restated as section 303(c) [303(b)] of the revised title. The words “in and outside the District of Columbia” are omitted as unnecessary. The words “United States Postal Service” are substituted for “Post Office Department” because of section 6(o) of the Postal Reorganization Act (Public Law 91–375, 84 Stat. 783).



§ 3175. Acceptance of gifts of property
The Administrator of General Services, and the United States Postal Service where that office is concerned, may accept on behalf of the Federal Government unconditional gifts of property in aid of any project or function within their respective jurisdictions.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1155.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


317540:298a.June 16, 1949, ch. 218, title IV, § 404, 63 Stat. 199.


The words “Administrator of General Services” are substituted for “Federal Works Administrator” because of section 103(a) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380), which is restated as section 303(c) [303(b)] of the revised title. The words “United States Postal Service” are substituted for “Postmaster General” because of section 6(o) of the Postal Reorganization Act (Public Law 91–375, 84 Stat. 783). The words “real, personal, or other” are omitted as unnecessary.



§ 3176. Administrator of General Services to furnish services in continental United States to international bodies
Sections 1535 and 1536 of title 31 are extended so that the Administrator of General Services, at the request of the Secretary of State, may furnish services in the continental United States, on a reimbursable basis, to any international body with which the Federal Government is affiliated.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1156.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


317640:298b.June 16, 1949, ch. 218, title IV, § 405, 63 Stat. 199.


The words “Sections 1535 and 1536 of title 31” are substituted for “section 601 of the Economy Act, approved June 30, 1932, as amended” because of section 4(b) of the Act of September 13, 1982 (Public Law 97–258, 96 Stat. 1067), the first section of which enacted Title 31, United States Code. The words “Administrator of General Services” are substituted for “Public Buildings Administration” because of section 103(a) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380), which is restated as section 303(c) [303(b)] of the revised title. The words “Secretary of State” are substituted for “State Department” because of 22:2651.



§ 3177. Use of photovoltaic energy in public buildings(a) Photovoltaic Energy Commercialization Program.—(1) In general.—The Administrator of General Services may establish a photovoltaic energy commercialization program for the procurement and installation of photovoltaic solar electric systems for electric production in new and existing public buildings.

(2) Purposes.—The purposes of the program shall be to accomplish the following:(A) To accelerate the growth of a commercially viable photovoltaic industry to make this energy system available to the general public as an option which can reduce the national consumption of fossil fuel.

(B) To reduce the fossil fuel consumption and costs of the Federal Government.

(C) To attain the goal of installing solar energy systems in 20,000 Federal buildings by 2010, as contained in the Federal Government’s Million Solar Roof Initiative of 1997.

(D) To stimulate the general use within the Federal Government of life-cycle costing and innovative procurement methods.

(E) To develop program performance data to support policy decisions on future incentive programs with respect to energy.


(3) Acquisition of photovoltaic solar electric systems.—(A) In general.—The program shall provide for the acquisition of photovoltaic solar electric systems and associated storage capability for use in public buildings.

(B) Acquisition levels.—The acquisition of photovoltaic electric systems shall be at a level substantial enough to allow use of low-cost production techniques with at least 150 megawatts (peak) cumulative acquired during the 5 years of the program.


(4) Administration.—The Administrator shall administer the program and shall—(A) issue such rules and regulations as may be appropriate to monitor and assess the performance and operation of photovoltaic solar electric systems installed pursuant to this subsection;

(B) develop innovative procurement strategies for the acquisition of such systems; and

(C) transmit to Congress an annual report on the results of the program.



(b) Photovoltaic Systems Evaluation Program.—(1) In general.—Not later than 60 days after the date of enactment of this section, the Administrator shall establish a photovoltaic solar energy systems evaluation program to evaluate such photovoltaic solar energy systems as are required in public buildings.

(2) Program requirement.—In evaluating photovoltaic solar energy systems under the program, the Administrator shall ensure that such systems reflect the most advanced technology.


(c) Authorization of Appropriations.—(1) Photovoltaic energy commercialization program.—There are authorized to be appropriated to carry out subsection (a) $50,000,000 for each of fiscal years 2006 through 2010. Such sums shall remain available until expended.

(2) Photovoltaic systems evaluation program.—There are authorized to be appropriated to carry out subsection (b) $10,000,000 for each of fiscal years 2006 through 2010. Such sums shall remain available until expended.


(Added Pub. L. 109–58, title II, § 204(a), Aug. 8, 2005, 119 Stat. 653.)

Editorial Notes

References in TextThe date of enactment of this section, referred to in subsec. (b)(1), is the date of enactment of Pub. L. 109–58, which was approved Aug. 8, 2005.





CHAPTER 33—ACQUISITION, CONSTRUCTION, AND ALTERATION



Sec.


3301.Definitions and nonapplication.


3302.Prohibition on construction of buildings except by Administrator of General Services.


3303.Continuing investigation and survey of public buildings.


3304.Acquisition of buildings and sites.


3305.Construction and alteration of buildings.


3306.Accommodating federal agencies.


3307.Congressional approval of proposed projects.


3308.Architectural or engineering services.


3309.Buildings and sites in the District of Columbia.


3310.Special rules for leased buildings.


3311.State administration of criminal and health and safety laws.


3312.Compliance with nationally recognized codes.


3313.Use of energy efficient lighting fixtures and bulbs.


3314.Baby changing facilities in restrooms.


3315.Delegation.


3316.Report to Congress.


3317.Certain authority not affected.


3318.Lactation room in public buildings.


3318.Availability of Federal building project information.




Editorial Notes
Amendments2021—Pub. L. 116–333, § 2(b), Jan. 13, 2021, 134 Stat. 5114, which directed adding item 3318, relating to availability of Federal building project information, to the table of chapters for chapter 33, was executed by adding it to the table of sections for chapter 33, to reflect the probable intent of Congress.
2019—Pub. L. 116–30, § 2(b), July 25, 2019, 133 Stat. 1033, which directed adding item 3318, relating to lactation room in public buildings, after item 3316, was executed by adding it after item 3317, to reflect the probable intent of Congress.
2016—Pub. L. 114–235, § 2(b), Oct. 7, 2016, 130 Stat. 965, added items 3314 to 3317 and struck out former items 3314 “Delegation”, 3315 “Report to Congress”, and 3316 “Certain authority not affected”.
2007—Pub. L. 110–140, title III, § 323(c)(2), Dec. 19, 2007, 121 Stat. 1591, added items 3313 to 3316 and struck out former items 3313 “Delegation”, 3314 “Report to Congress”, and 3315 “Certain authority not affected”.


§ 3301. Definitions and nonapplication(a) Definitions.—In this chapter—(1) Alter.—The term “alter” includes—(A) preliminary planning, engineering, architectural, legal, fiscal, and economic investigations and studies, surveys, designs, plans, working drawings, specifications, procedures, and other similar actions necessary for the alteration of a public building; and

(B) repairing, remodeling, improving, or extending, or other changes in, a public building.


(2) Construct.—The term “construct” includes preliminary planning, engineering, architectural, legal, fiscal, and economic investigations and studies, surveys, designs, plans, working drawings, specifications, procedures, and other similar actions necessary for the construction of a public building.

(3) Executive agency.—The term “executive agency” means an executive department or independent establishment in the executive branch of the Federal Government, including—(A) any wholly owned Government corporation;

(B) the Central-Bank for Cooperatives and the regional banks for cooperatives;

(C) federal land banks;

(D) federal intermediate credit banks;

(E) the Federal Deposit Insurance Corporation; and

(F) the Government National Mortgage Association.


(4) Federal agency.—The term “federal agency” means an executive agency or an establishment in the legislative or judicial branch of the Government (except the Senate, the House of Representatives, and the Architect of the Capitol and any activities under the direction of the Architect).

(5) Public building.—The term “public building”—(A) means a building, whether for single or multitenant occupancy, and its grounds, approaches, and appurtenances, which is generally suitable for use as office or storage space or both by one or more federal agencies or mixed-ownership Government corporations;

(B) includes—(i) federal office buildings;

(ii) post offices;

(iii) customhouses;

(iv) courthouses;

(v) appraisers stores;

(vi) border inspection facilities;

(vii) warehouses;

(viii) record centers;

(ix) relocation facilities;

(x) telecommuting centers;

(xi) similar federal facilities; and

(xii) any other buildings or construction projects the inclusion of which the President considers to be justified in the public interest; but


(C) does not include a building or construction project described in subparagraphs (A) and (B)—(i) that is on the public domain (including that reserved for national forests and other purposes);

(ii) that is on property of the Government in foreign countries;

(iii) that is on Indian and native Eskimo property held in trust by the Government;

(iv) that is on land used in connection with federal programs for agricultural, recreational, and conservation purposes, including research in connection with the programs;

(v) that is on or used in connection with river, harbor, flood control, reclamation or power projects, for chemical manufacturing or development projects, or for nuclear production, research, or development projects;

(vi) that is on or used in connection with housing and residential projects;

(vii) that is on military installations (including any fort, camp, post, naval training station, airfield, proving ground, military supply depot, military school, or any similar facility of the Department of Defense);

(viii) that is on installations of the Department of Veterans Affairs used for hospital or domiciliary purposes; or

(ix) the exclusion of which the President considers to be justified in the public interest.



(6) United states.—The term “United States” includes the States of the United States, the District of Columbia, Puerto Rico, and the territories and possessions of the United States.


(b) Nonapplication.—This chapter does not apply to the construction of any public building to which section 241(g) of the Immigration and Nationality Act (8 U.S.C. 1231(g)) or section 1 of the Act of June 26, 1930 (19 U.S.C. 68) applies.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1156.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3301(a)(1)40:612(2), (5), (6).Pub. L. 86–249, § 13, Sept. 9, 1959, 73 Stat. 482; Pub. L. 90–448, title VIII, § 807(f), Aug. 1, 1968, 82 Stat. 544; Pub. L. 101–73, title VII, § 744(g), Aug. 9, 1989, 103 Stat. 438; Pub. L. 102–54, § 13(o), June 13, 1991, 105 Stat. 278; Pub. L. 104–208, div. A, title I, § 101(f) [title IV, § 407(b)], Sept. 30, 1996, 110 Stat. 3009–338.
 40:612a(1).Pub. L. 94–541, title I, § 105(1), (2), Oct. 18, 1976, 90 Stat. 2507.
3301(a)(2)40:612(6).
3301(a)(3)40:612(4).
3301(a)(4)40:612(3).
 40:612a(2).
3301(a)(5)40:612(1).
 40:612a(2).
3301(a)(6)40:612(7).
3301(b)40:613.Pub. L. 86–249, § 14, Sept. 9, 1959, 73 Stat. 483.


In subsection (a), the text of 40:612(2) and 612a(1) is omitted because the complete name of the Administrator of General Services is used the first time the term appears in a section. In clause (5)(A), the words “mixed-ownership Government corporation” are substituted for “mixed ownership corporation” for consistency with 31:9101. In clause (5)(B) and (C), the words “from time to time hereafter” are omitted as unnecessary. In clause (6), the words “territories and” are added for consistency in the revised title and with other titles of the United States Code.
In subsection (b), the text of 40:613(1)–(3) is omitted as obsolete. The reference is to section 241(g) of the Immigration and Nationality Act rather than to section 242(c) to reflect the amendment of sections 241 and 242 by sections 305(a)(3) and 306(a)(2) of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Public Law 104–208, div. C, 110 Stat. 3009–598, 3009–607).



§ 3302. Prohibition on construction of buildings except by Administrator of General Services
Only the Administrator of General Services may construct a public building. The Administrator shall construct a public building in accordance with this chapter.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1158.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


330240:601.Pub. L. 86–249, § 2, Sept. 9, 1959, 73 Stat. 479.





§ 3303. Continuing investigation and survey of public buildings(a) Conducted by Administrator.—The Administrator of General Services shall—(1) make a continuing investigation and survey of the public buildings needs of the Federal Government so that the Administrator may carry out the duties of the Administrator under this chapter; and

(2) submit to Congress prospectuses of proposed projects in accordance with section 3307(a) and (b) of this title.


(b) Cooperation with Federal Agencies.—(1) Duties of administrator.—In carrying out the duties of the Administrator under this chapter, the Administrator—(A) shall cooperate with all federal agencies in order to keep informed of their needs;

(B) shall advise each federal agency of the program with respect to the agency; and

(C) may request the cooperation and assistance of each federal agency in carrying out duties under this chapter.


(2) Duty of federal agencies.—Each federal agency shall cooperate with, advise, and assist the Administrator in carrying out the duties of the Administrator under this chapter as determined necessary by the Administrator to carry out the purposes of this chapter.


(c) Request for Identification of Existing Buildings of Historical, Architectural, or Cultural Significance.—When the Administrator undertakes a survey of the public buildings needs of the Government within a geographical area, the Administrator shall request that, within 60 days, the Advisory Council on Historic Preservation established by section 304101 of title 54 identify any existing buildings in the geographical area that—(1) are of historical, architectural, or cultural significance (as defined in section 3306(a) of this title); and

(2) whether or not in need of repair, alteration, or addition, would be suitable for acquisition to meet the public buildings needs of the Government.


(d) Standard for Construction and Acquisition of Public Buildings.—In carrying out the duties of the Administrator under this chapter, the Administrator shall provide for the construction and acquisition of public buildings equitably throughout the United States with due regard to the comparative urgency of the need for each particular building. In developing plans for new buildings, the Administrator shall give due consideration to excellence of architecture and design.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1158; Pub. L. 113–287, § 5(j)(5), Dec. 19, 2014, 128 Stat. 3269.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3303(a)40:611(a).Pub. L. 86–249, § 12(a), (b), (d), Sept. 9, 1959, 73 Stat. 482; Pub. L. 92–313, § 2(2), (3), June 16, 1972, 86 Stat. 216; Pub. L. 94–541, title I, § 103(3), Oct. 18, 1976, 90 Stat. 2506.
3303(b)40:611(b).
3303(c)40:611(c).Pub. L. 86–249, § 12(c), as added Pub. L. 94–541, title I, § 103(3), Oct. 18, 1976, 90 Stat. 2506.
3303(d)40:611(d).


In subsection (c)(1), the word “historical” is substituted for “historic” to conform to the defined term.
In subsection (c)(2), the word “purchase” is omitted as being included in [“]‘acquisition”.

Editorial Notes
Amendments2014—Subsec. (c). Pub. L. 113–287 substituted “section 304101 of title 54” for “title II of the National Historic Preservation Act (16 U.S.C. 470i et seq.)” in introductory provisions.



§ 3304. Acquisition of buildings and sites(a) In General.—The Administrator of General Services may acquire, by purchase, condemnation, donation, exchange, or otherwise, any building and its site which the Administrator decides is necessary to carry out the duties of the Administrator under this chapter.

(b) Acquisition of Land or Interest in Land for Use as Sites.—The Administrator may acquire, by purchase, condemnation, donation, exchange, or otherwise, land or an interest in land the Administrator considers necessary for use as sites, or additions to sites, for public buildings authorized to be constructed or altered under this chapter.

(c) Public Buildings Used for Post Office Purposes.—When any part of a public building is to be used for post office purposes, the Administrator shall act jointly with the United States Postal Service in selecting the town or city where the building is to be constructed, and in selecting the site in the town or city for the building.

(d) Solicitation of Proposals for Sale, Donation, or Exchange of Real Property.—When the Administrator is to acquire a site under subsection (b), the Administrator, if the Administrator considers it necessary, by public advertisement may solicit proposals for the sale, donation, or exchange of real property to the Federal Government to be used as the site. In selecting a site under subsection (b) the Administrator (with the concurrence of the United States Postal Service if any part of the public building to be constructed on the site is to be used for post office purposes) may—(1) select the site that the Administrator believes is the most advantageous to the Government, all factors considered; and

(2) acquire the site without regard to division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1158; Pub. L. 108–178, § 3(1), Dec. 15, 2003, 117 Stat. 2640; Pub. L. 111–350, § 5(l)(15), Jan. 4, 2011, 124 Stat. 3852.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3304(a)40:602.Pub. L. 86–249, §§ 3, 5, Sept. 9, 1959, 73 Stat. 479.
3304(b)40:604(a).
3304(c)40:604(b).
3304(d)40:604(c).


In subsections (c) and (d), the words “United States Postal Service” are substituted for “Postmaster General” in subsections (b) and (c) of section 5 of the Public Buildings Act of 1959 (Public Law 86–249, 73 Stat. 479) because of section 4(a) of the Postal Reorganization Act (Public Law 91–375, 84 Stat. 773).

Editorial Notes
Amendments2011—Subsec. (d)(2). Pub. L. 111–350 substituted “division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41” for “title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.)”.
2003—Subsec. (b). Pub. L. 108–178 inserted “, by purchase, condemnation, donation, exchange, or otherwise,” after “The Administrator may acquire”.

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentAmendment by Pub. L. 108–178 effective Aug. 21, 2002, see section 5 of Pub. L. 108–178, set out as a note under section 5334 of Title 5, Government Organization and Employees.



§ 3305. Construction and alteration of buildings(a) Construction.—(1) Replacement of existing buildings.—When the Administrator of General Services considers it to be in the best interest of the Federal Government to construct a new public building to take the place of an existing public building, the Administrator may demolish the existing building and use the site on which it is located for the site of the proposed public building. If the Administrator believes that it is more advantageous to construct the public building on a different site in the same city, the Administrator may exchange the building and site, or the site, for another site, or may sell the building and site in accordance with subtitle I of this title and division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41.

(2) Sale or exchange of sites.—When the Administrator decides that a site acquired for the construction of a public building is not suitable for that purpose, the Administrator may exchange the site for another site, or may sell it in accordance with subtitle I of this title and division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41.

(3) Committee approval required.—This subsection does not permit the Administrator to use any land as a site for a public building if the project has not been approved in accordance with section 3307 of this title.


(b) Alteration of Buildings.—(1) Authority to alter buildings and acquire land.—The Administrator may—(A) alter any public building; and

(B) acquire in accordance with section 3304(b)–(d) of this title land necessary to carry out the alteration.


(2) Committee approval not required.—(A) Threshold amount.—Approval under section 3307 of this title is not required for any alteration and acquisition authorized by this subsection for which the estimated maximum cost does not exceed $1,500,000.

(B) Dollar amount adjustment.—The Administrator annually may adjust the dollar amount referred to in subparagraph (A) to reflect a percentage increase or decrease in construction costs during the prior calendar year, as determined by the composite index of construction costs of the Department of Commerce. Any adjustment shall be expeditiously reported to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.



(c) Construction or Alteration by Contract.—The Administrator may carry out any construction or alteration authorized by this chapter by contract if the Administrator considers it to be most advantageous to the Government.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1159; Pub. L. 111–350, § 5(l)(16), Jan. 4, 2011, 124 Stat. 3852.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3305(a)40:605.Pub. L. 86–249, §§ 6, 9, Sept. 9, 1959, 73 Stat. 479, 481.
3305(b)(1)40:603(a).Pub. L. 86–249, § 4, Sept. 9, 1959, 73 Stat. 479; Pub. L. 92–313, § 2(1), June 16, 1972, 86 Stat. 216; Pub. L. 100–678, § 2, Nov. 17, 1988, 102 Stat. 4049.
3305(b)(2)(A)40:603(b).
3305(b)(2)(B)40:606(f) (related to 40:603(b)).Pub. L. 86–249, § 7(f) (related to § 4(b)), Sept. 9, 1959, as added Pub. L. 100–678, § 4, Nov. 17, 1988, 102 Stat. 4050.
3305(c)40:608.


In subsection (a)(1) and (2), the words “and title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.)” are added to provide an accurate literal translation of the words “this Act”, meaning the Federal Property and Administrative Services Act of 1949. See the revision note under section 111 of this title.
In subsection (b)(2)(B), the words “Transportation and Infrastructure” are substituted for “Public Works and Transportation” in section 7(f) of the Public Buildings Act of 1959 (Public Law 86–249, 73 Stat. 480) because of section 1(a)(9) of the Act of June 3, 1995 (Public Law 104–14, 2:21 note prec.).

Editorial Notes
Amendments2011—Subsec. (a)(1), (2). Pub. L. 111–350 substituted “division C (except sections 3302, 3501(b), 3509, 3906, 4710, and 4711) of subtitle I of title 41” for “title III of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 251 et seq.)”.



§ 3306. Accommodating federal agencies(a) Definitions.—In this section—(1) Commercial activities.—The term “commercial activities” includes the operations of restaurants, food stores, craft stores, dry goods stores, financial institutions, and display facilities.

(2) Cultural activities.—The term “cultural activities” includes film, dramatic, dance, and musical presentations, and fine art exhibits, whether or not those activities are intended to make a profit.

(3) Educational activities.—The terms “educational activities” includes the operations of libraries, schools, day care centers, laboratories, and lecture and demonstration facilities.

(4) Historical, architectural, or cultural significance.—The term “historical, architectural, or cultural significance” includes buildings listed or eligible to be listed on the National Register established under chapter 3021 of title 54.

(5) Recreational activities.—The term “recreational activities” includes the operations of gymnasiums and related facilities.

(6) Unit of general local government.—The term “unit of general local government” means a city, county, town, parish, village, or other general-purpose political subdivision of a State.


(b) Duties of Administrator.—To carry out the duties of the Administrator of General Services under sections 581(h), 584(b), 3303(c), and 3307(b)(3) and (5) of this title and under any other authority with respect to constructing, operating, maintaining, altering, and otherwise managing or acquiring space necessary to accommodate federal agencies and to accomplish the purposes of sections 581(h), 584(b), 3303(c), and 3307(b)(3) and (5), the Administrator shall—(1) acquire and utilize space in suitable buildings of historical, architectural, or cultural significance, unless use of the space would not prove feasible and prudent compared with available alternatives;

(2) encourage the location of commercial, cultural, educational, and recreational facilities and activities in public buildings;

(3) provide and maintain space, facilities, and activities, to the extent practicable, that encourage public access to, and stimulate public pedestrian traffic around, into, and through, public buildings, permitting cooperative improvements to and uses of the area between the building and the street, so that the activities complement and supplement commercial, cultural, educational, and recreational resources in the neighborhood of public buildings; and

(4) encourage the public use of public buildings for cultural, educational, and recreational activities.


(c) Consultation and Solicitation of Comments.—In carrying out the duties under subsection (b), the Administrator shall—(1) consult with chief executive officers of the States, areawide agencies established pursuant to title II of the Demonstration Cities and Metropolitan Development Act of 1966 (42 U.S.C. 3331 et seq.) and section 6506 of title 31, and chief executive officers of those units of general local government in each area served by an existing or proposed public building; and

(2) solicit the comments of other community leaders and members of the general public as the Administrator considers appropriate.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1160; Pub. L. 113–287, § 5(j)(6), Dec. 19, 2014, 128 Stat. 3269.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3306(a)(1)40:612a(5).Pub. L. 94–541, title I, §§ 102, 105(3)–(8), Oct. 18, 1976, 90 Stat. 2505, 2507.
3306(a)(2)40:612a(6).
3306(a)(3)40:612a(7).
3306(a)(4)40:612a(4).
3306(a)(5)40:612a(8).
3306(a)(6)40:612a(3).
3306(b)40:601a(a).
3306(c)40:601a(b).


In subsection (b)(1), the word “historical” is substituted for “historic” to conform to the defined term.
In subsection (c)(1), the words “chief executive officers of the States” are substituted for “Governors” for clarity and for consistency in the revised title and with other titles of the United States Code. The words “section 6506 of title 31” are substituted for “title IV of the Intergovernmental Cooperation Act of 1968” in section 102(b) of the Public Buildings Cooperative Use Act of 1976 (Public Law 94–541, 90 Stat. 2505) because of section 4(b) of the Act of September 13, 1982 (Public Law 97–258, 96 Stat. 1067), the first section of which enacted Title 31, United States Code.

Editorial Notes

References in TextThe Demonstration Cities and Metropolitan Development Act of 1966, referred to in subsec. (c)(1), is Pub. L. 89–754, Nov. 3, 1966, 80 Stat. 1255, as amended. Title II of the Act is classified generally to subchapter II (§ 3331 et seq.) of chapter 41 of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 3331 of Title 42 and Tables.

Amendments2014—Subsec. (a)(4). Pub. L. 113–287 substituted “chapter 3021 of title 54” for “section 101 of the National Historic Preservation Act (16 U.S.C. 470a)”.

Executive Documents

Ex. Ord. No. 13006. Locating Federal Facilities on Historic Properties in Our Nation’s Central Cities
Ex. Ord. No. 13006, May 21, 1996, 61 F.R. 26071, as amended by Ex. Ord. No. 13946, § 2, Aug. 24, 2020, 85 F.R. 52879, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, including the National Historic Preservation Act (16 U.S.C. 470 et seq.) [see 54 U.S.C. 300101 et seq.] and the Public Buildings Cooperative Use Act of 1976 (90 Stat. 2505) [title I of Pub. L. 94–541, see Tables for classification], and in furtherance of and consistent with Executive Order No. 12072 of August 16, 1978 [40 U.S.C. 121 note], and Executive Order No. 11593 of May 13, 1971 [54 U.S.C. 300101 note], it is hereby ordered as follows:
Section 1. Statement of Policy. Through community empowerment initiatives, the Federal Government has undertaken various efforts to revitalize distressed communities. This order reaffirms the commitment set forth in Executive Order No. 12072 [40 U.S.C. 121 note], as amended, to strengthen our Nation’s distressed communities by encouraging the location of Federal facilities in qualified opportunity zones (as defined in 26 U.S.C. 1400Z–1), other distressed areas, and centralized business districts. This order also reaffirms the commitments set forth in the National Historic Preservation Act to provide leadership in the preservation of historic resources, and in the Public Buildings Cooperative Use Act of 1976 to acquire and utilize space in suitable buildings of historic, architectural, or cultural significance.
To this end, the Federal Government shall utilize and maintain, wherever operationally appropriate and economically prudent, historic properties and districts, especially those located in our central business areas. When implementing these policies, the Federal Government shall institute practices and procedures that are sensible, understandable, and compatible with current authority and that impose the least burden on, and provide the maximum benefit to, society.
Sec. 2. Encouraging the Location of Federal Facilities on Historic Properties in Our Central Cities. When operationally appropriate and economically prudent, and subject to the requirements of section 601 of title VI of the Rural Development Act of 1972, as amended (42 U.S.C. 3122) [now 7 U.S.C. 2204b–1], and Executive Order No. 12072,, [sic] as amended, when locating Federal facilities, Federal agencies shall give consideration to historic properties within historic districts. If no such property is suitable, then such consideration shall include other developed or undeveloped sites within historic districts or historic properties outside of historic districts. Any rehabilitation or construction that is undertaken pursuant to this order must be architecturally compatible with the character of the surrounding historic district or properties.
Sec. 3. Identifying and Removing Regulatory Barriers. Federal agencies with responsibilities for leasing, acquiring, locating, maintaining, or managing Federal facilities or with responsibilities for the planning for, or managing of, historic resources shall take steps to reform, streamline, and otherwise minimize regulations, policies, and procedures that impede the Federal Government’s ability to establish or maintain a presence in historic districts or to acquire historic properties to satisfy Federal space needs, unless such regulations, policies, and procedures are designed to protect human health and safety or the environment. Federal agencies are encouraged to seek the assistance of the Advisory Council on Historic Preservation when taking these steps.
Sec. 4. Improving Preservation Partnerships. In carrying out the authorities of the National Historic Preservation Act, the Secretary of the Interior, the Advisory Council on Historic Preservation, and each Federal agency shall seek appropriate partnerships with State, local, and tribal governments,, [sic] and appropriate private organizations with the goal of enhancing participation of these parties in the National Historic Preservation Program. Such partnerships should embody the principles of administrative flexibility, reduced paperwork, and increased service to the public.
Sec. 5. Judicial Review. This order is not intended to create, nor does it create, any right or benefit, substantive or procedural, enforceable at law by a party against the United States, its agencies or instrumentalities, its officers or employees, or any other person.



§ 3307. Congressional approval of proposed projects(a) Resolutions Required Before Appropriations May Be Made.—The following appropriations may be made only if the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives adopt resolutions approving the purpose for which the appropriation is made:(1) An appropriation to construct, alter, or acquire any building to be used as a public building which involves a total expenditure in excess of $1,500,000, so that the equitable distribution of public buildings throughout the United States with due regard for the comparative urgency of need for the buildings, except as provided in section 3305(b) of this title, is ensured.

(2) An appropriation to lease any space at an average annual rental in excess of $1,500,000 for use for public purposes.

(3) An appropriation to alter any building, or part of the building, which is under lease by the Federal Government for use for a public purpose if the cost of the alteration will exceed $750,000.


(b) Transmission to Congress of Prospectus of Proposed Project.—To secure consideration for the approval referred to in subsection (a), the Administrator of General Services shall transmit to Congress a prospectus of the proposed facility, including—(1) a brief description of the building to be constructed, altered, or acquired, or the space to be leased, under this chapter;

(2) the location of the building or space to be leased and an estimate of the maximum cost to the Government of the facility to be constructed, altered, or acquired, or the space to be leased;

(3) a comprehensive plan for providing space for all Government officers and employees in the locality of the proposed facility or the space to be leased, having due regard for suitable space which may continue to be available in existing Government-owned or occupied buildings, especially those buildings that enhance the architectural, historical, social, cultural, and economic environment of the locality;

(4) with respect to any project for the construction, alteration, or acquisition of any building, a statement by the Administrator that suitable space owned by the Government is not available and that suitable rental space is not available at a price commensurate with that to be afforded through the proposed action;

(5) a statement by the Administrator of the economic and other justifications for not acquiring a building identified to the Administrator under section 3303(c) of this title as suitable for the public building needs of the Government;

(6) a statement of rents and other housing costs currently being paid by the Government for federal agencies to be housed in the building to be constructed, altered, or acquired, or the space to be leased;

(7) with respect to any prospectus for the construction, alteration, or acquisition of any building or space to be leased, an estimate of the future energy performance of the building or space and a specific description of the use of energy efficient and renewable energy systems, including photovoltaic systems, in carrying out the project; and

(8) a statement of how the proposed project is consistent with the standards and criteria developed under section 11(b) of the Federal Assets Sale and Transfer Act of 2016.


(c) Increase of Estimated Maximum Cost.—The estimated maximum cost of any project approved under this section as set forth in any prospectus may be increased by an amount equal to any percentage increase, as determined by the Administrator, in construction or alteration costs from the date the prospectus is transmitted to Congress. The increase authorized by this subsection may not exceed 10 percent of the estimated maximum cost.

(d) Rescission of Approval.—If an appropriation is not made within one year after the date a project for construction, alteration, or acquisition is approved under subsection (a), the Committee on Environment and Public Works of the Senate or the Committee on Transportation and Infrastructure of the House of Representatives by resolution may rescind its approval before an appropriation is made.

(e) Emergency Leases by the Administrator.—This section does not prevent the Administrator from entering into emergency leases during any period declared by the President to require emergency leasing authority. An emergency lease may not be for more than 180 days without approval of a prospectus for the lease in accordance with subsection (a).

(f) Minimum Performance Requirements for Leased Space.—With respect to space to be leased, the Administrator shall include, to the maximum extent practicable, minimum performance requirements requiring energy efficiency and the use of renewable energy.

(g) Limitation on Leasing Certain Space.—(1) In general.—The Administrator may not lease space to accommodate any of the following if the average rental cost of leasing the space will exceed $1,500,000:(A) Computer and telecommunications operations.

(B) Secure or sensitive activities related to the national defense or security, except when it would be inappropriate to locate those activities in a public building or other facility identified with the Government.

(C) A permanent courtroom, judicial chamber, or administrative office for any United States court.


(2) Exception.—The Administrator may lease space with respect to which paragraph (1) applies if the Administrator—(A) decides, for reasons set forth in writing, that leasing the space is necessary to meet requirements which cannot be met in public buildings; and

(B) submits the reasons to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.



(h) Dollar Amount Adjustment.—The Administrator annually may adjust any dollar amount referred to in this section to reflect a percentage increase or decrease in construction costs during the prior calendar year, as determined by the composite index of construction costs of the Department of Commerce. Any adjustment shall be expeditiously reported to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1161; Pub. L. 110–140, title III, § 323(a), (b), Dec. 19, 2007, 121 Stat. 1589, 1590; Pub. L. 114–287, § 17, Dec. 16, 2016, 130 Stat. 1476.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3307(a)40:606(a) (1st–3d sentences).Pub. L. 86–249, § 7(a)–(d), Sept. 9, 1959, 73 Stat. 480; Pub. L. 92–313, § 2(4), June 16, 1972, 86 Stat. 217; Pub. L. 94–541, title I, § 103(1), (2), Oct. 18, 1976, 90 Stat. 2505; Pub. L. 100–678, §§ 2, 3(a), Nov. 17, 1988, 102 Stat. 4049; Pub. L. 103–437, § 14(b)(1), Nov. 2, 1994, 108 Stat. 4590.
3307(b)40:606(a) (last sentence).
3307(c)40:606(b).
3307(d)40:606(c).
3307(e)40:606(d).
3307(f)40:606(e).Pub. L. 86–249, § 7(e), as added Pub. L. 100–678, § 3(b), Nov. 17, 1988, 102 Stat. 4049.
3307(g)40:606(f) (related to this section).Pub. L. 86–249, § 7(f) (related to this section), Sept. 9, 1959, as added Pub. L. 100–678, § 4, Nov. 17, 1988, 102 Stat. 4050.


In this section, the words “Transportation and Infrastructure” are substituted for “Public Works and Transportation” in section 7 of the Public Buildings Act of 1959 (Public Law 86–249, 73 Stat. 480) because of section 1(a)(9) of the Act of June 3, 1995 (Public Law 104–14, 2:21 note prec.). The word “purchase” is omitted as being included in “acquire”.
In subsection (c), the words “if any” and “as the case may be” are omitted as unnecessary.
In subsection (d), the words “at any time thereafter” are omitted as unnecessary.
In subsection (f)(2)(A), the word “first” is omitted as unnecessary.

Editorial Notes

References in TextSection 11(b) of the Federal Assets Sale and Transfer Act of 2016, referred to in subsec. (b)(8), is section 11(b) of Pub. L. 114–287, which is set out in a note under section 1303 of this title.

Amendments2016—Subsec. (b)(8). Pub. L. 114–287 added par. (8).
2007—Subsec. (b)(7). Pub. L. 110–140, § 323(a), added par. (7).
Subsecs. (f) to (h). Pub. L. 110–140, § 323(b), added subsec. (f) and redesignated former subsecs. (f) and (g) as (g) and (h), respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 2007 AmendmentAmendment by Pub. L. 110–140 effective on the date that is 1 day after Dec. 19, 2007, see section 1601 of Pub. L. 110–140, set out as an Effective Date note under section 1824 of Title 2, The Congress.



§ 3308. Architectural or engineering services(a) Employment by Administrator.—When the Administrator of General Services decides it to be necessary, the Administrator may employ, by contract or otherwise, without regard to chapters 33 and 51 and subchapter III of chapter 53 of title 5, civil service rules and regulations, or section 6101(b) to (d) of title 41, the services of established architectural or engineering corporations, firms, or individuals, to the extent the Administrator may require those services for any public building authorized to be constructed or altered under this chapter.

(b) Employment on Permanent Basis Not Permitted.—A corporation, firm, or individual shall not be employed under authority of subsection (a) on a permanent basis.

(c) Responsibility of Administrator.—Notwithstanding any other provision of this section, the Administrator is responsible for all construction authorized by this chapter, including the interpretation of construction contracts, approval of material and workmanship supplied under a construction contract, approval of changes in the construction contract, certification of vouchers for payments due the contractor, and final settlement of the contract.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1163; Pub. L. 111–350, § 5(l)(17), Jan. 4, 2011, 124 Stat. 3852.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3308(a)40:609(a).Pub. L. 86–249, § 10, Sept. 9, 1959, 73 Stat. 481.
3308(b)40:609(b).
3308(c)40:609(c).


In subsection (a), the words “chapters 33 and 51 and subchapter III of chapter 53 of title 5” are substituted for “the Classification Act of 1949, as amended” and the reference to civil service laws in section 10(a) of the Public Buildings Act of 1959 (Public Law 86–249, 73 Stat. 481) because of section 7(b) of the Act of September 6, 1966 (Public Law 89–554, 80 Stat. 631), the first section of which enacted Title 31, United States Code.

Editorial Notes
Amendments2011—Subsec. (a). Pub. L. 111–350 substituted “section 6101(b) to (d) of title 41” for “section 3709 of the Revised Statutes (41 U.S.C. 5)”.



§ 3309. Buildings and sites in the District of Columbia(a) In General.—The purposes of this chapter shall be carried out in the District of Columbia as nearly as may be practicable in harmony with the plan of Peter Charles L’Enfant. Public buildings shall be constructed or altered to combine architectural beauty with practical utility.

(b) Closing of Streets and Alleys.—When the Administrator of General Services decides that constructing or altering a public building under this chapter in the District of Columbia requires using contiguous squares as a site for the building, parts of streets that lie between the squares, and alleys that intersect the squares, may be closed and vacated if agreed to by the Administrator, the Council of the District of Columbia, and the National Capital Planning Commission. Those streets and alleys become part of the site.

(c) Consultations Prior to Acquisitions.—(1) With house office building commission.—The Administrator must consult with the House Office Building Commission created by the Act of March 4, 1907 (ch. 2918, 34 Stat. 1365), before the Administrator may acquire land located south of Independence Avenue, between Third Street SW and Eleventh Street SE, in the District of Columbia, for use as a site or an addition to a site.

(2) With architect of capitol.—The Administrator must consult with the Architect of the Capitol before the Administrator may acquire land located in the area extending from the United States Capitol Grounds to Eleventh Street NE and SE and bounded by Independence Avenue on the south and G Street NE on the north, in the District of Columbia, for use as a site or an addition to a site.


(d) Contracts for Events in Stadium.—Notwithstanding the District of Columbia Stadium Act of 1957 (Public Law 85–300, 71 Stat. 619) or any other provision of law, the Armory Board may make contracts to conduct events in Robert F. Kennedy Stadium.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1163.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3309(a)40:607(a).Pub. L. 86–249, § 8(a), (b), Sept. 9, 1959, 73 Stat. 481; Pub. L. 87–476, §§ 1, 2, June 8, 1962, 76 Stat. 92.
3309(b)40:607(b).
3309(c)40:607(c).Pub. L. 86–249, § 8(c), Sept. 9, 1959, as added Pub. L. 87–476, § 3, June 8, 1962, 76 Stat. 92.
3309(d)40:607(d).Pub. L. 86–249, § 8(d), Sept. 9, 1959, as added Pub. L. 93–72, July 10, 1973, 87 Stat. 169.


In subsection (b), the words “Council of the District of Columbia” are substituted for “Board of Commissioners of the District of Columbia” [subsequently changed to “District of Columbia Council” because of section 402(431) of Reorganization Plan No. 3 of 1967 (eff. Aug. 11, 1967, 81 Stat. 951)] in section 8(b) of the Public Buildings Act of 1959 (Public Law 86–249, 73 Stat. 481) because of sections 401 and 404(a) of the District of Columbia Home Rule Act (Public Law 93–198, 87 Stat. 785, 787).
Subsection (d) is substituted for 40:607(d) to eliminate obsolete words.

Editorial Notes

References in TextThe Act of March 4, 1907, referred to in subsec. (c)(1), is act Mar. 4, 1907, ch. 2918, 34 Stat. 1365, as amended, which is classified to section 2001 of Title 2, The Congress.
The District of Columbia Stadium Act of 1957, referred to in subsec. (d), is Pub. L. 85–300, Sept. 7, 1957, 71 Stat. 619, as amended, which is not classified to the Code.



§ 3310. Special rules for leased buildings
For any building to be constructed for lease to, and for predominant use by, the Federal Government, the Administrator of General Services—(1) notwithstanding section 585(a)(1) of this title, shall not make any agreement or undertake any commitment which will result in the construction of the building until the Administrator has established detailed specification requirements for the building;

(2) may acquire a leasehold interest in the building only by the use of competitive procedures required by sections 3105, 3301, and 3303 to 3305 of title 41;

(3) shall include in the solicitation for any lease requiring a prospectus under section 3307 an evaluation factor considering the extent to which the offeror will promote energy efficiency and the use of renewable energy;

(4) shall inspect every building during construction to establish that the specifications established for the building are complied with;

(5) on completion of the building, shall evaluate the building to determine the extent of failure to comply with the specifications referred to in clause (1); and

(6) shall ensure that any contract entered into for the building shall contain provisions permitting a reduction of rent during any period when the building is not in compliance with the specifications.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1164; Pub. L. 110–140, title III, § 323(d), Dec. 19, 2007, 121 Stat. 1591; Pub. L. 111–350, § 5(l)(18), Jan. 4, 2011, 124 Stat. 3852.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


331040:618.Pub. L. 86–249, § 20, as added Pub. L. 100–678, § 5, Nov. 17, 1988, 102 Stat. 4050.



Editorial Notes
Amendments2011—Par. (2). Pub. L. 111–350 substituted “sections 3105, 3301, and 3303 to 3305 of title 41” for “section 303 of the Federal Property and Administrative Services Act of 1949 (41 U.S.C. 253)”.
2007—Pars. (3) to (6). Pub. L. 110–140 added par. (3) and redesignated former pars. (3) to (5) as (4) to (6), respectively.

Statutory Notes and Related Subsidiaries
Effective Date of 2007 AmendmentAmendment by Pub. L. 110–140 effective on the date that is 1 day after Dec. 19, 2007, see section 1601 of Pub. L. 110–140, set out as an Effective Date note under section 1824 of Title 2, The Congress.



§ 3311. State administration of criminal and health and safety laws
When the Administrator of General Services considers it desirable, the Administrator may assign to a State or a territory or possession of the United States any part of the authority of the Federal Government to administer criminal laws and health and safety laws with respect to land or an interest in land under the control of the Administrator and located in the State, territory, or possession. Assignment of authority under this section may be accomplished by filing with the chief executive officer of the State, territory, or possession a notice of assignment to take effect on acceptance, or in another manner as may be prescribed by the laws of the State, territory, or possession in which the land or interest is located.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1164.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


331140:617.Pub. L. 86–249, § 19, as added Pub. L. 100–678, § 5, Nov. 17, 1988, 102 Stat. 4050.


The words “Notwithstanding any other provision of law” and “commonwealth” are omitted as unnecessary.



§ 3312. Compliance with nationally recognized codes(a) Application.—(1) In general.—This section applies to any project for construction or alteration of a building for which amounts are first appropriated for a fiscal year beginning after September 30, 1989.

(2) National security waiver.—This section does not apply to a building for which the Administrator of General Services or the head of the federal agency authorized to construct or alter the building decides that the application of this section to the building would adversely affect national security. A decision under this subsection is not subject to administrative or judicial review.


(b) Building Codes.—Each building constructed or altered by the General Services Administration or any other federal agency shall be constructed or altered, to the maximum extent feasible as determined by the Administrator or the head of the federal agency, in compliance with one of the nationally recognized model building codes and with other applicable nationally recognized codes, including electrical codes, fire and life safety codes, and plumbing codes, as the Administrator decides is appropriate. In carrying out this subsection, the Administrator or the head of the federal agency shall use the latest edition of the nationally recognized codes.

(c) Zoning Laws.—Each building constructed or altered by the Administration or any other federal agency shall be constructed or altered only after consideration of all requirements (except procedural requirements) of the following laws of a State or a political subdivision of a State, which would apply to the building if it were not a building constructed or altered by a federal agency:(1) Zoning laws.

(2) Laws relating to landscaping, open space, minimum distance of a building from the property line, maximum height of a building, historic preservation, esthetic qualities of a building, and other similar laws.


(d) Cooperation With State and Local Officials.—(1) State and local government consultation, review, and inspections.—To meet the requirements of subsections (b) and (c), the Administrator or the head of the federal agency authorized to construct or alter the building—(A) in preparing plans for the building, shall consult with appropriate officials of the State or political subdivision of a State, or both, in which the building will be located;

(B) on request shall submit the plans in a timely manner to the officials for review by the officials for a reasonable period of time not exceeding 30 days; and

(C) shall permit inspection by the officials during construction or alteration of the building, in accordance with the customary schedule of inspections for construction or alteration of buildings in the locality, if the officials provide to the Administrator or the head of the federal agency—(i) a copy of the schedule before construction of the building is begun; and

(ii) reasonable notice of their intention to conduct any inspection before conducting the inspection.



(2) Limitation on responsibilities.—This section does not impose an obligation on any State or political subdivision to take any action under paragraph (1).


(e) State and Local Government Recommendations.—Appropriate officials of a State or political subdivision of a State may make recommendations to the Administrator or the head of the federal agency authorized to construct or alter a building concerning measures necessary to meet the requirements of subsections (b) and (c). The officials also may make recommendations to the Administrator or the head of the federal agency concerning measures which should be taken in the construction or alteration of the building to take into account local conditions. The Administrator or the head of the agency shall give due consideration to the recommendations.

(f) Effect of Noncompliance.—An action may not be brought against the Federal Government and a fine or penalty may not be imposed against the Government for failure to meet the requirements of subsection (b), (c), or (d) or for failure to carry out any recommendation under subsection (e).

(g) Limitation on Liability.—The Government and its contractors shall not be required to pay any amount for any action a State or a political subdivision of a State takes to carry out this section, including reviewing plans, carrying out on-site inspections, issuing building permits, and making recommendations.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1165.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3312(a)(1)40:619(g).Pub. L. 86–249, § 21, as added Pub. L. 100–678, § 6(a), Nov. 17, 1988, 102 Stat. 4051.
3312(a)(2)40:619(h).
3312(b)40:619(a).
3312(c)40:619(b).
3312(d)40:619(c).
3312(e)40:619(d).
3312(f)40:619(e).
3312(g)40:619(f).



Executive Documents

Ex. Ord. No. 13728. Wildland-Urban Interface Federal Risk Mitigation
Ex. Ord. No. 13728, May 18, 2016, 81 F.R. 32223, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, and to improve the Nation’s resilience to wildfire, I hereby direct the following:
Section 1. Policy. It is the policy of the United States to strengthen the security and resilience of the Nation against the impacts of wildfire. The annual estimates on structure loss due to wildfire have increased dramatically over the past six decades as a result of multi-year drought conditions in combination with accumulated fuel loads, growing populations residing in the wildland-urban interface, and associated increases in the exposure of built environments. As such, we must continue to ensure our Nation is resilient to wildfire in order to promote public safety, economic strength, and national security.
The Federal Government must continue to take proactive steps to enhance the resilience of buildings that are owned by the Federal Government and are located on Federal land. Each executive department and agency (agency) responsible for implementing this order shall seek to enhance the resilience of its buildings when making investment decisions to ensure continued performance of essential functions and to reduce risks to its buildings’ occupants in the event of a wildfire.
Sec. 2. Codes and Concurrent Requirements. (a) Commencing within 90 days of the completion of the implementing guidelines as described in section 3(b)(i) of this order, each agency shall ensure that every new Federal building above 5,000 gross square feet on Federal land within the wildland-urban interface at moderate or greater wildfire risk for which the agency has not completed design is in compliance with the 2015 edition of the International Wildland-Urban Interface Code (IWUIC) promulgated by the International Code Council (ICC), or an equivalent code, consistent with the provisions of and to the extent required by 40 U.S.C. 3312. When the ICC releases a new version of the IWUIC, a determination shall be made whether the new version is a nationally recognized code for the purposes of 40 U.S.C. 3312(b), as expeditiously as practicable, but not later than 2 years after the release of the new version. If a determination is made that a new version is a nationally recognized code, agencies shall ensure that any Federal building covered by this section for which the agency has not completed design is in compliance with that new version, or an equivalent code, consistent with the provisions of and to the extent required by 40 U.S.C. 3312.
(b) Commencing within 90 days of the completion of the implementing guidelines as described in section 3(b)(i) of this order, each agency responsible for the alteration of an existing Federal building above 5,000 gross square feet on Federal land within the wildland-urban interface at moderate or greater wildfire risk for which the agency has not completed design shall ensure that the alteration is effectuated in compliance with the IWUIC, or an equivalent code, consistent with the provisions of and to the extent required by 40 U.S.C. 3312. When the ICC releases a new version of the IWUIC, a determination shall be made whether the new version is a nationally recognized code for the purposes of 40 U.S.C. 3312(b), as expeditiously as practicable, but not later than 2 years after the release of the new version. If a determination is made that a new version is a nationally recognized code, agencies shall ensure that any Federal building covered by this section for which the agency has not completed design is in compliance with that new version, or an equivalent code, consistent with the provisions of and to the extent required by 40 U.S.C. 3312.
(c) Each agency that owns an existing Federal building above 5,000 gross square feet on Federal land within the wildland-urban interface at moderate or greater wildfire risk is strongly encouraged to ensure that such existing buildings are in compliance with the IWUIC, or an equivalent code.
(d) The heads of agencies whose activities are covered by sections 2(a) and 2(b) of this order shall complete a wildfire risk assessment of their existing Federal buildings above 5,000 gross square feet within the wildland-urban interface and are strongly encouraged to consider creating and maintaining a defensible space in compliance with the IWUIC, or an equivalent code, for each of those buildings they determine to be at highest risk.
(e) Each agency that leases space in a building to be constructed for the predominant use of an agency above 5,000 rentable square feet in the wildland-urban interface in an area of greater than moderate wildfire risk is strongly encouraged to ensure that the building is designed and constructed in accord with the IWUIC, or an equivalent code.
(f) Each agency assisting in the financing, through Federal grants or loans, or guaranteeing the financing, through loan or mortgage insurance premiums, of a newly constructed building or of an alteration of an existing building above 5,000 gross square feet within the wildland-urban interface at moderate or greater wildfire risk shall consider updating its procedures for providing the assistance to be consistent with sections 2(a) and 2(b) of this order, to ensure appropriate consideration of wildfire-resistant design and construction.
(g) To the extent permitted by law, the heads of all agencies may:
(i) require higher performance levels than exist in the codes described in section 2(a) of this order;
(ii) apply the requirements within section 2(a) of this order to new buildings less than 5,000 gross square feet on Federal land within the wildland-urban interface at moderate or greater wildfire risk; and
(iii) apply the requirements within section 2(b) of this order to existing buildings less than 5,000 gross square feet on Federal land within the wildland-urban interface at moderate or greater wildfire risk.
(h) When calculating whether a building is at moderate or greater wildfire risk, agencies should act in accordance with the methods described in the 2015 edition of the IWUIC, or any subsequent version that is determined to be a nationally recognized code for the purposes of 40 U.S.C. 3312(b), or an equivalent code, or in accordance with an equivalent method.
(i) Each building constructed or altered in accordance with section 2(a) or (b) of this order shall comply with the IWUIC, or an equivalent code, only to the maximum extent feasible as determined by the head of an agency.
Sec. 3. Agency Responsibilities. (a) The heads of all agencies that own Federal buildings above 5,000 gross square feet on Federal land within the wildland-urban interface at moderate or greater wildfire risk shall determine the appropriate process within their respective agencies to ensure compliance with this order.
(b) The Mitigation Framework Leadership Group (MitFLG) shall:
(i) create implementing guidelines to advise and assist agency compliance with the code requirements within 240 days of the date of this order;
(ii) provide assistance to the agencies in interpreting the implementing guidelines.
(c) When determining whether buildings are located within the wildland-urban interface, agencies shall use the U.S. Department of Agriculture Forest Service’s, “The 2010 Wildland-Urban Interface of the Conterminous United States,” or an equivalent tool. The Secretary of Agriculture shall provide assistance to the agencies in determining whether buildings are located within the wildland-urban interface.
(d) The heads of agencies whose activities are covered by sections 2(a) and 2(b) of this order shall submit a report once every 2 years to the Chair of the MitFLG on their progress in implementing the order, commencing 2 years from the date of this order.
Sec. 4. Definition. As used in this order, “building” means a constructed asset that is enclosed with walls and a roof that provides space for agencies to perform activities or store materials as well as provides spaces for people to live or work.
Sec. 5. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department, agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law, including the National Historic Preservation Act of 1966, and subject to the availability of appropriations.
(c) This order applies only to buildings within the United States and its territories and possessions.
(d) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Barack Obama.




§ 3313. Use of energy efficient lighting fixtures and bulbs(a) Construction, Alteration, and Acquisition of Public Buildings.—Each public building constructed, altered, or acquired by the Administrator of General Services shall be equipped, to the maximum extent feasible as determined by the Administrator, with lighting fixtures and bulbs that are energy efficient.

(b) Maintenance of Public Buildings.—Each lighting fixture or bulb that is replaced by the Administrator in the normal course of maintenance of public buildings shall be replaced, to the maximum extent feasible, with a lighting fixture or bulb that is energy efficient.

(c) Considerations.—In making a determination under this section concerning the feasibility of installing a lighting fixture or bulb that is energy efficient, the Administrator shall consider—(1) the life-cycle cost effectiveness of the fixture or bulb;

(2) the compatibility of the fixture or bulb with existing equipment;

(3) whether use of the fixture or bulb could result in interference with productivity;

(4) the aesthetics relating to use of the fixture or bulb; and

(5) such other factors as the Administrator determines appropriate.


(d) Energy Star.—A lighting fixture or bulb shall be treated as being energy efficient for purposes of this section if—(1) the fixture or bulb is certified under the Energy Star program established by section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a);

(2) in the case of all light-emitting diode (LED) luminaires, lamps, and systems whose efficacy (lumens per watt) and Color Rendering Index (CRI) meet the Department of Energy requirements for minimum luminaire efficacy and CRI for the Energy Star certification, as verified by an independent third-party testing laboratory that the Administrator and the Secretary of Energy determine conducts its tests according to the procedures and recommendations of the Illuminating Engineering Society of North America, even if the luminaires, lamps, and systems have not received such certification; or

(3) the Administrator and the Secretary of Energy have otherwise determined that the fixture or bulb is energy efficient.


(e) Additional Energy Efficient Lighting Designations.—The Administrator of the Environmental Protection Agency and the Secretary of Energy shall give priority to establishing Energy Star performance criteria or Federal Energy Management Program designations for additional lighting product categories that are appropriate for use in public buildings.

(f) Guidelines.—The Administrator shall develop guidelines for the use of energy efficient lighting technologies that contain mercury in child care centers in public buildings.

(g) Applicability of Buy American Act.—Acquisitions carried out pursuant to this section shall be subject to the requirements of the Buy American Act 11 See References in Text note below. (41 U.S.C. 10c et seq.).

(h) Effective Date.—The requirements of subsections (a) and (b) shall take effect 1 year after the date of enactment of this subsection.

(Added Pub. L. 110–140, title III, § 323(c)(1)(B), Dec. 19, 2007, 121 Stat. 1590.)

Editorial Notes

References in TextThe Buy American Act, referred to in subsec. (g), is title III of act Mar. 3, 1933, ch. 212, 47 Stat. 1520, which was classified generally to sections 10a, 10b, and 10c of former Title 41, Public Contracts, and was substantially repealed and restated in chapter 83 (§ 8301 et seq.) of Title 41, Public Contracts, by Pub. L. 111–350, §§ 3, 7(b), Jan. 4, 2011, 124 Stat. 3677, 3855. For complete classification of this Act to the Code, see Short Title of 1933 Act note set out under section 101 of Title 41 and Tables. For disposition of sections of former Title 41, see Disposition Table preceding section 101 of Title 41.
The date of enactment of this subsection, referred to in subsec. (h), is the date of enactment of Pub. L. 110–140, which was approved Dec. 19, 2007.

Prior ProvisionsA prior section 3313 was renumbered section 3315 of this title.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the date that is 1 day after Dec. 19, 2007, see section 1601 of Pub. L. 110–140, set out as a note under section 1824 of Title 2, The Congress.



§ 3314. Baby changing facilities in restrooms(a) Additional Requirement for the Construction, Alteration, and Acquisition of Public Buildings.—Except as provided in subsection (b) and subject to any reasonable accommodations that may be made for individuals in accordance with the Americans with Disabilities Act (42 U.S.C. 12101 et seq.) restrooms in a public building shall be equipped with baby changing facilities that the Administrator determines are physically safe, sanitary, and appropriate.

(b) Exceptions.—The requirement under subsection (a) shall not apply—(1) to a restroom in a public building that is not available or accessible for public use;

(2) to a restroom in a public building that contains clear and conspicuous signage indicating where a restroom with a baby changing table is located on the same floor of such public building;

(3) if new construction would be required to install a baby changing facility in the public building and the cost of such construction is unfeasible; or

(4) to a building not subject to an alteration as set forth in section 3307.


(c) Definitions.—In this section:(1) Baby changing facility.—The term “baby changing facility” means a table or other device suitable for changing the diaper of a child age 3 or under.

(2) Pubic 11 So in original. Probably should be “Public”. building.—The term “public building” means a public building as defined in section 3301 and controlled by the Public Building Service of the General Services Administration.


(Added Pub. L. 114–235, § 2(a)(2), Oct. 7, 2016, 130 Stat. 964.)

Editorial Notes

References in TextThe Americans with Disabilities Act, referred to in subsec. (a), probably means the Americans with Disabilities Act of 1990, Pub. L. 101–336, July 26, 1990, 104 Stat. 327, which is classified principally to chapter 126 (§ 12101 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 12101 of Title 42 and Tables.

Prior ProvisionsA prior section 3314 was renumbered section 3315 of this title.

Statutory Notes and Related Subsidiaries
ApplicabilityPub. L. 114–235, § 2(c), Oct. 7, 2016, 130 Stat. 965, provided that: “The requirement under section 3314(a) of title 40, United States Code, shall apply in the case of a public building constructed, altered, or acquired by the Administrator of General Services on or after the date that is 1 year after the date of the enactment of this Act [Oct. 7, 2016], beginning on that date.”




§ 3315. Delegation(a) When Allowed.—The carrying out of the duties and powers of the Administrator of General Services under this chapter, in accordance with standards the Administrator prescribes—(1) shall, except for the authority contained in section 3305(b) of this title, be delegated on request to the appropriate executive agency when the estimated cost of the project does not exceed $100,000; and

(2) may be delegated to the appropriate executive agency when the Administrator determines that delegation will promote efficiency and economy.


(b) No Exemption From Other Provisions of Chapter.—Delegation under subsection (a) does not exempt the person to whom the delegation is made, or the carrying out of the delegated duty or power, from any other provision of this chapter.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1166, § 3313; Pub. L. 109–304, § 17(g)(3), Oct. 6, 2006, 120 Stat. 1709; renumbered § 3314, Pub. L. 110–140, title III, § 323(c)(1)(A), Dec. 19, 2007, 121 Stat. 1590; renumbered § 3315, Pub. L. 114–235, § 2(a)(1), Oct. 7, 2016, 130 Stat. 964.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3313(a)40:614 (1st sentence).Pub. L. 86–249, § 15, Sept. 9, 1959, 73 Stat. 483.
3313(b)40:614 (last sentence).


In subsection (a), before clause (1), the words “duties and powers” are substituted for “responsibilities and authorities” for consistency in the revised title and with other titles of the United States Code.

Editorial Notes
Prior ProvisionsA prior section 3315 was renumbered section 3316 of this title.

Amendments2016—Pub. L. 114–235 renumbered section 3314 of this title as this section.
2007—Pub. L. 110–140 renumbered section 3313 of this title as this section.
2006—Subsec. (a). Pub. L. 109–304 substituted “The” for “Except for the authority contained in section 3305(b) of this title, the” in introductory provisions and “shall, except for the authority contained in section 3305(b) of this title,” for “shall” in par. (1).

Statutory Notes and Related Subsidiaries
Effective Date of 2007 AmendmentAmendment by Pub. L. 110–140 effective on the date that is 1 day after Dec. 19, 2007, see section 1601 of Pub. L. 110–140, set out as an Effective Date note under section 1824 of Title 2, The Congress.



§ 3316. Report to Congress(a) Request by Either House of Congress or Any Committee.—Within a reasonable time after a request of either House of Congress or any committee of Congress, the Administrator of General Services shall submit a report showing the location, space, cost, and status of each public building the construction, alteration, or acquisition of which—(1) is to be under authority of this chapter; and

(2) was uncompleted as of the date of the request, or as of another date the request may designate.


(b) Request of Committee on Public Works and Environment or Committee on Transportation and Infrastructure.—The Administrator and the United States Postal Service shall make building project surveys requested by resolution by the Committee on Environment and Public Works of the Senate or the Committee on Transportation and Infrastructure of the House of Representatives, and within a reasonable time shall make a report on the survey to Congress. The report shall contain all other information required to be included in a prospectus of the proposed public building project under section 3307(b) of this title.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1166, § 3314; renumbered § 3315, Pub. L. 110–140, title III, § 323(c)(1)(A), Dec. 19, 2007, 121 Stat. 1590; renumbered § 3316, Pub. L. 114–235, § 2(a)(1), Oct. 7, 2016, 130 Stat. 964.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3314(a)40:610(a).Pub. L. 86–249, § 11, Sept. 9, 1959, 73 Stat. 481; Pub. L. 96–470, title II, § 211, Oct. 19, 1980, 94 Stat. 2246; Pub. L. 103–437, § 14(b)(2), Nov. 2, 1994, 108 Stat. 4591.
3314(b)40:610(b).


In subsection (b), the words “United States Postal Service” are substituted for “Postmaster General” in section 11(b) of the Public Buildings Act of 1959 (Public Law 86–249, 73 Stat. 481) because of section 4(a) of the Postal Reorganization Act (Public Law 91–375, 84 Stat. 773). The words “Transportation and Infrastructure” are substituted for “Public Works and Transportation” in section 11(b) because of section 1(a)(9) of the Act of June 3, 1995 (Public Law 104–14, 2:21 note prec.).

Editorial Notes
Prior ProvisionsA prior section 3316 was renumbered section 3317 of this title.

Amendments2016—Pub. L. 114–235 renumbered section 3315 of this title as this section.
2007—Pub. L. 110–140 renumbered section 3314 of this title as this section.

Statutory Notes and Related Subsidiaries
Effective Date of 2007 AmendmentAmendment by Pub. L. 110–140 effective on the date that is 1 day after Dec. 19, 2007, see section 1601 of Pub. L. 110–140, set out as an Effective Date note under section 1824 of Title 2, The Congress.



§ 3317. Certain authority not affected
This chapter does not limit or repeal the authority conferred by law on the United States Postal Service.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1167, § 3315; renumbered § 3316, Pub. L. 110–140, title III, § 323(c)(1)(A), Dec. 19, 2007, 121 Stat. 1590; renumbered § 3317, Pub. L. 114–235, § 2(a)(1), Oct. 7, 2016, 130 Stat. 964.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


331540:615.Pub. L. 86–249, § 16, Sept. 9, 1959, 73 Stat. 483; Pub. L. 91–375, § 6(m)(3), Aug. 12, 1970, 84 Stat. 782.


The text of 40:615(1) is omitted as obsolete.

Editorial Notes
Amendments2016—Pub. L. 114–235 renumbered section 3316 of this title as this section.
2007—Pub. L. 110–140 renumbered section 3315 of this title as this section.

Statutory Notes and Related Subsidiaries
Effective Date of 2007 AmendmentAmendment by Pub. L. 110–140 effective on the date that is 1 day after Dec. 19, 2007, see section 1601 of Pub. L. 110–140, set out as an Effective Date note under section 1824 of Title 2, The Congress.



§ 3318.11 Another section 3318 is set out after this section. Lactation room in public buildings(a) Definitions.—In this section:(1) Appropriate authority.—The term “appropriate authority” means the head of a Federal agency, the Architect of the Capitol, or other official authority responsible for the operation of a public building.

(2) Covered public building.—The term “covered public building” means a public building (as defined in section 3301) that is open to the public and contains a public restroom, and includes a building listed in section 6301 or 5101.

(3) Lactation room.—The term “lactation room” means a hygienic place, other than a bathroom, that—(A) is shielded from view;

(B) is free from intrusion; and

(C) contains a chair, a working surface, and, if the public building is otherwise supplied with electricity, an electrical outlet.



(b) Lactation Room Required.—Except as provided in subsection (c), the appropriate authority of a covered public building shall ensure that the building contains a lactation room that is made available for use by members of the public to express breast milk.

(c) Exceptions.—A covered public building may be excluded from the requirement in subsection (b) at the discretion of the appropriate authority if—(1) the public building—(A) does not contain a lactation room for employees who work in the building; and

(B) does not have a room that could be repurposed as a lactation room or a space that could be made private using portable materials, at a reasonable cost; or


(2) new construction would be required to create a lactation room in the public building and the cost of such construction is unfeasible.


(d) No Unauthorized Entry.—Nothing in this section shall be construed to authorize an individual to enter a public building or portion thereof that the individual is not otherwise authorized to enter.

(Added Pub. L. 116–30, § 2(a), July 25, 2019, 133 Stat. 1032.)

Editorial Notes
Statutory Notes and Related Subsidiaries
Effective DatePub. L. 116–30, § 2(c), July 25, 2019, 133 Stat. 1033, provided that: “The amendments made by this section [enacting this section] shall take effect 1 year after the date of the enactment of this Act [July 25, 2019].”




§ 3318.11 Another section 3318 is set out preceding this section. Availability of Federal building project information(a) In General.—Not later than 180 days after the date of enactment of this section, and, at a minimum, on a quarterly basis thereafter, the Administrator shall make publicly available on a subpage of the website of the General Services Administration all prospectuses submitted pursuant to sections 3307 and 3316, and associated information subject to the following requirements:(1) The Administrator shall maintain such information in an easily accessible and readable, organized, downloadable, and searchable format.

(2) The Administrator shall ensure the information is current and prospectuses and associated information updated on a regular basis.

(3) The information required under this section shall be inclusive for a period of not less than 10 years.

(4) The information shall include—(A) the last date on which the relevant webpage was updated;

(B) approval dates of respective authorizing resolutions by each committee of jurisdiction, if applicable;

(C) copies of respective committee of jurisdiction resolutions authorizing such prospectuses, as appropriate;

(D) cross-references to any resubmitted or amended prospectuses and associated resolutions; and

(E) such other information as determined by the Administrator.



(b) Definitions.—In this section, the following definitions apply:(1) Prospectus.—The term “prospectus” means prospectuses, building surveys, and factsheets submitted to the committees of jurisdiction pursuant to sections 3307 and 3316.

(2) Committees of jurisdiction.—The term “committees of jurisdiction” means the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate.

(3) Associated information.—The term “associated information” means resolutions approved by the committees of jurisdiction and other information as required pursuant to subsection (a).


(Added Pub. L. 116–333, § 2(a), Jan. 13, 2021, 134 Stat. 5113.)

Editorial Notes

References in TextThe date of enactment of this section, referred to in subsec. (a), is the date of enactment of Pub. L. 116–333, which was approved Jan. 13, 2021.




CHAPTER 35—NON-FEDERAL PUBLIC WORKS



Sec.


3501.Definitions.


3502.Planned public works.


3503.Revolving fund.


3504.Surveys of public works planning.


3505.Forgiveness of outstanding advances.



§ 3501. Definitions
In this chapter, the following definitions apply:(1) Public agency.—The term “public agency” means a State or a public agency or political subdivision of a State.

(2) Public works.—The term “public works” includes any public works other than housing.

(3) State.—The term “State” means a State of the United States, the District of Columbia, Puerto Rico, Guam, the Virgin Islands, the Northern Mariana Islands, the Federated States of Micronesia, the Marshall Islands, Palau, and any territory or possession of the United States.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1167.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


350140:460.Aug. 2, 1954, ch. 649, title VII, § 703, 68 Stat. 641; Pub. L. 90–19, § 10(d), May 25, 1967, 81 Stat. 22; Pub. L. 93–383, title IV, § 401(c), Aug. 22, 1974, 88 Stat. 691.


In this section, the text of 40:460(2) is omitted as unnecessary because the complete name of the Secretary of Housing and Urban Development is used the first time the term appears in a section.
In clause (1), the words “or ‘public agencies’ ” are omitted as unnecessary because of 1:1.
In clause (3), the words “Guam, the Virgin Islands” are added to clarify that the provisions of the source law apply to those jurisdictions. The words “the Northern Mariana Islands, the Federated States of Micronesia, the Marshall Islands, Palau” are substituted for “the Trust Territory of the Pacific Islands” because of the termination of the Trust Territory of the Pacific Islands. See 48:1681 note prec.



§ 3502. Planned public works(a) Advances To Ensure Planning.—Notwithstanding section 3324(a) and (b) of title 31, the Secretary of Housing and Urban Development may make advances to public agencies and Indian tribes—(1) to encourage public agencies and Indian tribes to maintain at all times a current and adequate reserve of planned public works the construction of which can rapidly be commenced, particularly when the national or local economic situation makes that action desirable; and

(2) to help attain maximum economy and efficiency in the planning and construction of public works.


(b) Uses of Advances.—A public agency or Indian tribe shall use an advance under subsection (a) to aid in financing the cost of feasibility studies, engineering and architectural surveys, designs, plans, working drawings, specifications, or other action preliminary to and in preparation for the construction of public works, and for construction in connection with the development of a medical center, a general plan for the development of the center.

(c) No Future Commitment.—An advance under subsection (a) does not commit the Congress to appropriate amounts to assist in financing the construction of any public works planned with the aid of that advance. Outstanding advances to public agencies and Indian tribes in a State shall not exceed 12.5 percent of the aggregate then authorized to be appropriated to the revolving fund established under section 3503 of this title.

(d) Requirements for Advances.—An advance shall not be made under subsection (a) for an individual project (including a regional, metropolitan, or other areawide project) unless—(1) the project is planned to be constructed within or over a reasonable period of time considering the nature of the project;

(2) the project conforms to an overall state, local, or regional plan approved by a competent state, local, or regional authority; and

(3) the public agency or Indian tribe formally contracts with the Federal Government to complete the plan preparation promptly and to repay part or all of the advance when due.


(e) Regulations.—The Secretary may prescribe regulations to carry out this chapter.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1167.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


350240:462(a), (b), (d).Aug. 2, 1954, ch. 649, title VII, § 702(a), (b), (d), 68 Stat. 641; Aug. 11, 1955, ch. 783, title I, § 112, 69 Stat. 641; Pub. L. 87–70, title V, § 502(1), (2), June 30, 1961, 75 Stat. 175; Pub. L. 88–560, title VI, § 602(a)–(c), (e), (f), Sept. 2, 1964, 78 Stat. 799; Pub. L. 90–19, § 10(a) (related to 40:462), May 25, 1967, 81 Stat. 22; Pub. L. 90–448, title VI, § 607, Aug. 1, 1968, 82 Stat. 534; Pub. L. 100–242, title V, § 524(1), Feb. 5, 1988, 101 Stat. 1939.


In subsection (a), the words “section 3324(a) and (b) of title 31” are substituted for “section 3648 of the Revised Statutes, as amended” in section 702(a) of the Housing Act of 1954 (ch. 649, 68 Stat. 641) because of section 4(b) of the Act of September 13, 1982 (Public Law 97–258, 96 Stat. 1067), the first section of which enacted Title 31, United States Code. The words “municipalities and other” are omitted as being included in “public agencies”.
In subsection (c), the words “in any way” are omitted as unnecessary.
In subsection (e), the word “rules” is omitted as being included in “regulations”.



§ 3503. Revolving fund(a) Establishment.—There is a revolving fund established by the Secretary of Housing and Urban Development to provide amounts for advances under this chapter. The fund comprises amounts appropriated under this chapter and all repayments and other receipts received in connection with advances made under this chapter.

(b) Authorizations.—Not more than $70,000,000 may be appropriated to the revolving fund as necessary to carry out the purposes of this chapter.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1168.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


350340:462(e).Aug. 2, 1954, ch. 649, title VII, § 702(e), 68 Stat. 641; Aug. 11, 1955, ch. 783, title I, § 112, 69 Stat. 641; Pub. L. 87–70, title V, § 502(3), (4), June 30, 1961, 75 Stat. 175; Pub. L. 88–560, title VI, § 602(a), Sept. 2, 1964, 78 Stat. 799; Pub. L. 89–117, title XI, § 1104, Aug. 10, 1965, 79 Stat. 503; Pub. L. 90–19, § 10(a) (related to 40:462), May 25, 1967, 81 Stat. 22.


In subsection (a), the words “heretofore or hereafter” are omitted as unnecessary. The text of 40:462(e)(2) is omitted as obsolete. Title V of the War Mobilization and Reconversion Act of 1944 (50 App.:1671) terminated on June 30, 1947. The Act of October 13, 1949 (40:451 et seq.) authorized the Housing and Home Finance Administrator to make certain loans and advances for the 2-year period immediately following October 13, 1951.
In subsection (b), the words “in addition to amounts authorized to be appropriated for the purposes of this section before September 2, 1964” are omitted as executed.



§ 3504. Surveys of public works planning
The Secretary of Housing and Urban Development may use during a fiscal year not more than $100,000 of the amount in the revolving fund established under section 3503 of this title to conduct surveys of the status and current volume of state and local public works planning and surveys of estimated requirements for state and local public works. In conducting a survey, the Secretary, may use or act through any department or agency of the Federal Government, with the consent of the department or agency.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1168.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


350440:462(f).Aug. 2, 1954, ch. 649, title VII, § 702(f), as added Pub. L. 86–372, title VIII, § 801, Sept. 23, 1959, 73 Stat. 686; Pub. L. 88–560, title VI, § 602(d), Sept. 2, 1964, 78 Stat. 799; Pub. L. 90–19, § 10(a) (related to 40:462), May 25, 1967, 81 Stat. 22.





§ 3505. Forgiveness of outstanding advances
In accordance with accounting and other procedures the Secretary of Housing and Urban Development prescribes, each advance made by the Secretary under this chapter that had any principal amount outstanding on February 5, 1988, was forgiven. The terms and conditions of any contract, or any amendment to a contract, for that advance with respect to any promise to repay the advance were canceled.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1168.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


350540:462(g).Aug. 2, 1954, ch. 649, title VII, § 702(g), as added Pub. L. 87–658, § 6, Sept. 14, 1962, 76 Stat. 544; Pub. L. 100–242, title V, § 524(2), Feb. 5, 1988, 101 Stat. 1939.






CHAPTER 37—CONTRACT WORK HOURS AND SAFETY STANDARDS



Sec.


3701.Definition and application.


3702.Work hours.


3703.Report of violations and withholding of amounts for unpaid wages and liquidated damages.


3704.Health and safety standards in building trades and construction industry.


3705.Safety programs.


3706.Limitations, variations, tolerances, and exemptions.


3707.Contractor certification or contract clause in acquisition of commercial items not required.


3708.Criminal penalties.



§ 3701. Definition and application(a) Definition.—In this chapter, the term “Federal Government” has the same meaning that the term “United States” had in the Contract Work Hours and Safety Standards Act (Public Law 87–581, 76 Stat. 357).

(b) Application.—(1) Contracts.—This chapter applies to—(A) any contract that may require or involve the employment of laborers or mechanics on a public work of the Federal Government, a territory of the United States, or the District of Columbia; and

(B) any other contract that may require or involve the employment of laborers or mechanics if the contract is one—(i) to which the Government, an agency or instrumentality of the Government, a territory, or the District of Columbia is a party;

(ii) which is made for or on behalf of the Government, an agency or instrumentality, a territory, or the District of Columbia; or

(iii) which is a contract for work financed at least in part by loans or grants from, or loans insured or guaranteed by, the Government or an agency or instrumentality under any federal law providing wage standards for the work.



(2) Laborers and mechanics.—This chapter applies to all laborers and mechanics employed by a contractor or subcontractor in the performance of any part of the work under the contract—(A) including watchmen, guards, and workers performing services in connection with dredging or rock excavation in any river or harbor of the United States, a territory, or the District of Columbia; but

(B) not including an employee employed as a seaman.


(3) Exceptions.—(A) This chapter.—This chapter does not apply to—(i) a contract for—(I) transportation by land, air, or water;

(II) the transmission of intelligence; or

(III) the purchase of supplies or materials or articles ordinarily available in the open market;


(ii) any work required to be done in accordance with the provisions of chapter 65 of title 41; and

(iii) a contract in an amount that is not greater than $100,000.


(B) Section 3702.—Section 3702 of this title does not apply to work where the assistance described in paragraph (1)(B)(iii) from the Government or an agency or instrumentality is only a loan guarantee or insurance.



(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1169; Pub. L. 109–284, § 6(14), Sept. 27, 2006, 120 Stat. 1213; Pub. L. 111–350, § 5(l)(19), Jan. 4, 2011, 124 Stat. 3852.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3701(a)(no source).
3701(b)(1)40:329(a) (1st sentence less proviso).Pub. L. 87–581, title I, § 103(a), (b), Aug. 13, 1962, 76 Stat. 358.
3701(b)(2)40:329(a) (last sentence).
3701(b)(3) (A)(i), (ii)40:329(b).
3701(b)(3) (A)(iii)40:329(c).Pub. L. 87–581, title I, § 103(c), as added Pub. L. 103–355, title IV, § 4104(c)(1), Oct. 13, 1994, 108 Stat. 3342.
3701(b)(3)(B)40:329(a) (1st sentence proviso).


Subsection (a) is added for clarity.
In subsection (b)(1), before clause (A), the words “except as otherwise provided” are omitted as unnecessary.
In subsection (b)(2), before clause (A), the words “Except as otherwise expressly provided” are omitted as unnecessary.
In subsection (b)(3)(A)(ii), the words “Walsh-Healey Act” are substituted for [“]Walsh-Healey Public Contracts Act” to use the correct short title of the Act.

Editorial Notes

References in TextThe Contract Work Hours and Safety Standards Act, referred to in subsec. (a), is title I of Pub. L. 87–581, Aug. 13, 1962, 76 Stat. 357, as amended, which was classified generally to subchapter II (§ 327 et seq.) of chapter 5 of former Title 40, Public Buildings, Property, and Works, prior to repeal and reenactment as this chapter by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304. Section 101 of title I of Pub. L. 87–581 was classified to section 327 of former Title 40 and was repealed and not reenacted by Pub. L. 107–217. For complete classification of this Act to the Code, see Tables.

Amendments2011—Subsec. (b)(3)(A)(ii). Pub. L. 111–350 substituted “chapter 65 of title 41” for “the Walsh-Healey Act (41 U.S.C. 35 et seq.)”.
2006—Subsec. (b)(3)(B). Pub. L. 109–284 substituted “3702” for “3902” in heading and text and “paragraph (1)(B)(iii)” for “subsection (a)(2)(C)” in text.



§ 3702. Work hours(a) Standard Workweek.—The wages of every laborer and mechanic employed by any contractor or subcontractor in the performance of work on a contract described in section 3701 of this title shall be computed on the basis of a standard workweek of 40 hours. Work in excess of the standard workweek is permitted subject to this section. For each workweek in which the laborer or mechanic is so employed, wages include compensation, at a rate not less than one and one-half times the basic rate of pay, for all hours worked in excess of 40 hours in the workweek.

(b) Contract Requirements.—A contract described in section 3701 of this title, and any obligation of the Federal Government, a territory of the United States, or the District of Columbia in connection with that contract, must provide that—(1) a contractor or subcontractor contracting for any part of the contract work which may require or involve the employment of laborers or mechanics shall not require or permit any laborer or mechanic, in any workweek in which the laborer or mechanic is employed on that work, to work more than 40 hours in that workweek, except as provided in this chapter; and

(2) when a violation of clause (1) occurs, the contractor and any subcontractor responsible for the violation are liable—(A) to the affected employee for the employee’s unpaid wages; and

(B) to the Government, the District of Columbia, or a territory for liquidated damages as provided in the contract.



(c) Liquidated Damages.—Liquidated damages under subsection (b)(2)(B) shall be computed for each individual employed as a laborer or mechanic in violation of this chapter and shall be equal to $10 for each calendar day on which the individual was required or permitted to work in excess of the standard workweek without payment of the overtime wages required by this chapter.

(d) Amounts Withheld To Satisfy Liabilities.—Subject to section 3703 of this title, the governmental agency for which the contract work is done or which is providing financial assistance for the work may withhold, or have withheld, from money payable because of work performed by a contractor or subcontractor, amounts administratively determined to be necessary to satisfy the liabilities of the contractor or subcontractor for unpaid wages and liquidated damages as provided in this section.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1169; Pub. L. 109–284, § 6(15), Sept. 27, 2006, 120 Stat. 1213.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3702(a)40:328(a).Pub. L. 87–581, title I, § 102, Aug. 13, 1962, 76 Stat. 357; Pub. L. 99–145, title XII, § 1241(a), Nov. 8, 1985, 99 Stat. 734.
3702(b)40:328(b) (words before (1)), (1), (2) (1st sentence).
3702(c)40:328(b)(2) (2d sentence).
3702(d)40:328(b)(2) (last sentence).


In subsection (a). the words “Notwithstanding any other provision of law” are omitted as unnecessary.

Editorial Notes
Amendments2006—Subsec. (d). Pub. L. 109–284 substituted “To” for “to” in heading.



§ 3703. Report of violations and withholding of amounts for unpaid wages and liquidated damages(a) Reports of Inspectors.—An officer or individual designated as an inspector of the work to be performed under a contract described in section 3701 of this title, or to aid in the enforcement or fulfillment of the contract, on observation or after investigation immediately shall report to the proper officer of the Federal Government, a territory of the United States, or the District of Columbia all violations of this chapter occurring in the performance of the work, together with the name of each laborer or mechanic who was required or permitted to work in violation of this chapter and the day the violation occurred.

(b) Withholding Amounts.—(1) Determining amount.—The amount of unpaid wages and liquidated damages owing under this chapter shall be determined administratively.

(2) Amount directed to be withheld.—The officer or individual whose duty it is to approve the payment of money by the Government, territory, or District of Columbia in connection with the performance of the contract work shall direct the amount of—(A) liquidated damages to be withheld for the use and benefit of the Government, territory, or District; and

(B) unpaid wages to be withheld for the use and benefit of the laborers and mechanics who were not compensated as required under this chapter.


(3) Payment.—The Secretary of Labor shall pay the amount administratively determined to be due directly to the laborers and mechanics from amounts withheld on account of underpayments of wages if the amount withheld is adequate. If the amount withheld is not adequate, the Secretary of Labor shall pay an equitable proportion of the amount due.


(c) Right of Action and Intervention Against Contractors and Sureties.—If the accrued payments withheld under the terms of the contract are insufficient to reimburse all the laborers and mechanics who have not been paid the wages required under this chapter, the laborers and mechanics, in the case of a department or agency of the Government, have the same right of action and intervention against the contractor and the contractor’s sureties as is conferred by law on persons furnishing labor or materials. In those proceedings it is not a defense that the laborers and mechanics accepted or agreed to accept less than the required rate of wages or voluntarily made refunds.

(d) Review Process.—(1) Time limit for appeal.—Within 60 days after an amount is withheld as liquidated damages, any contractor or subcontractor aggrieved by the withholding may appeal to the head of the agency of the Government or territory for which the contract work is done or which is providing financial assistance for the work, or to the Mayor of the District of Columbia in the case of liquidated damages withheld for the use and benefit of the District.

(2) Review by agency head or mayor.—The agency head or Mayor may review the administrative determination of liquidated damages. The agency head or Mayor may issue a final order affirming the determination or may recommend to the Secretary of Labor that an appropriate adjustment in liquidated damages be made, or that the contractor or subcontractor be relieved of liability for the liquidated damages, if it is found that the amount is incorrect or that the contractor or subcontractor violated this chapter inadvertently, notwithstanding the exercise of due care by the contractor or subcontractor and the agents of the contractor or subcontractor.

(3) Review by secretary.—The Secretary shall review all pertinent facts in the matter and may conduct any investigation the Secretary considers necessary in order to affirm or reject the recommendation. The decision of the Secretary is final.

(4) Judicial action.—A contractor or subcontractor aggrieved by a final order for the withholding of liquidated damages may file a claim in the United States Court of Federal Claims within 60 days after the final order. A final order of the agency head, Mayor, or Secretary is conclusive with respect to findings of fact if supported by substantial evidence.


(e) Applicability of Other Laws.—(1) Reorganization plan.—Reorganization Plan Numbered 14 of 1950 (eff. May 24, 1950, 64 Stat. 1267) applies to this chapter.

(2) Section 3145.—Section 3145 of this title applies to contractors and subcontractors referred to in section 3145 who are engaged in the performance of contracts subject to this chapter.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1170; Pub. L. 113–50, § 2(b), Nov. 21, 2013, 127 Stat. 578.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3703(a)40:330(a) (1st sentence).Pub. L. 87–581, title I, § 104, Aug. 13, 1962, 76 Stat. 358; Pub. L. 97–164, title I, § 160(a)(13), Apr. 2, 1982, 96 Stat. 48.
3703(b)40:330(a) (2d, last sentences).
3703(c)40:330(b).
3703(d)40:330(c).
3703(e)40:330(d).


In subsection (a), the words “or possession” are omitted for consistency in this chapter. The words “or days” are omitted because of 1:1.
In subsection (c), the word “Mayor” is substituted for “Commissioners” [meaning the Board of Commissioners of the District of Columbia] [subsequently changed to “Commissioner” (meaning the Commissioner of the District of Columbia) because of section 401 of Reorganization Plan No. 3 of 1967 (eff. Nov. 3, 1967, 81 Stat. 951)] because of section 421 of the District of Columbia Home Rule Act (Public Law 93–198, 87 Stat. 789).
In subsection (d)(4), the words “United States Court of Federal Claims” are substituted for “United States Claims Court” because of section 902(b)(1) of the Federal Courts Administration Act of 1992 (Public Law 102–572, 106 Stat. 4516).

Editorial Notes

References in TextReorganization Plan Numbered 14 of 1950, referred to in subsec. (e)(1), is Reorg. Plan No. 14 of 1950, eff. May 24, 1950, 15 F.R. 3176, 64 Stat. 1267, which is set out in the Appendix to Title 5, Government Organization and Employees.

Amendments2013—Subsec. (b)(3). Pub. L. 113–50 substituted “Secretary of Labor” for “Comptroller General” in two places.



§ 3704. Health and safety standards in building trades and construction industry(a) Condition of Contracts.—(1) In general.—Each contract in an amount greater than $100,000 that is entered into under legislation subject to Reorganization Plan Numbered 14 of 1950 (eff. May 24, 1950, 64 Stat. 1267) and is for construction, alteration, and repair, including painting and decorating, must provide that no contractor or subcontractor contracting for any part of the contract work shall require any laborer or mechanic employed in the performance of the contract to work in surroundings or under working conditions that are unsanitary, hazardous, or dangerous to health or safety, as established under construction safety and health standards the Secretary of Labor prescribes by regulation based on proceedings pursuant to section 553 of title 5, provided that the proceedings include a hearing similar in nature to that authorized by section 553 of title 5.

(2) Consultation.—In formulating standards under this section, the Secretary shall consult with the Advisory Committee created by subsection (d).


(b) Compliance.—(1) Actions to gain compliance.—The Secretary may make inspections, hold hearings, issue orders, and make decisions based on findings of fact as the Secretary considers necessary to gain compliance with this section and any health and safety standard the Secretary prescribes under subsection (a). For those purposes the Secretary and the United States district courts have the authority and jurisdiction provided by sections 6506 and 6507 of title 41.

(2) Remedy when noncompliance found.—When the Secretary, after an opportunity for an adjudicatory hearing by the Secretary, establishes noncompliance under this section of any condition of a contract described in—(A) section 3701(b)(1)(B)(i) or (ii) of this title, the governmental agency for which the contract work is done may cancel the contract and make other contracts for the completion of the contract work, charging any additional cost to the original contractor; or

(B) section 3701(b)(1)(B)(iii) of this title, the governmental agency which is providing the financial guarantee, assistance, or insurance for the contract work may withhold the guarantee, assistance, or insurance attributable to the performance of the contract.


(3) Nonapplicability.—Section 3703 of this title does not apply to the enforcement of this section.


(c) Repeated Violations.—(1) Transmittal of names of repeat violators to comptroller general.—When the Secretary, after an opportunity for an agency hearing, decides on the record that, by repeated willful or grossly negligent violations of this chapter, a contractor or subcontractor has demonstrated that subsection (b) is not effective to protect the safety and health of the employees of the contractor or subcontractor, the Secretary shall make a finding to that effect and, not sooner than 30 days after giving notice of the finding to all interested persons, shall transmit the name of the contractor or subcontractor to the Comptroller General.

(2) Ban on awarding contracts.—The Comptroller General shall distribute each name transmitted under paragraph (1) to all agencies of the Federal Government. Unless the Secretary otherwise recommends, the contractor, subcontractor, or any person in which the contractor or subcontractor has a substantial interest may not be awarded a contract subject to this section until three years have elapsed from the date the name is transmitted to the Comptroller General. The Secretary shall terminate the ban if, before the end of the three-year period, the Secretary, after affording interested persons due notice and an opportunity for a hearing, is satisfied that a contractor or subcontractor whose name was transmitted to the Comptroller General will comply responsibly with the requirements of this section. The Comptroller General shall inform all Government agencies after being informed of the Secretary’s action.

(3) Judicial review.—A person aggrieved by the Secretary’s action under this subsection or subsection (b) may file with the appropriate United States court of appeals a petition for review of the Secretary’s action within 60 days after receiving notice of the Secretary’s action. The clerk of the court immediately shall send a copy of the petition to the Secretary. The Secretary then shall file with the court the record on which the action is based. The findings of fact by the Secretary, if supported by substantial evidence, are final. The court may enter a decree enforcing, modifying, modifying and enforcing, or setting aside any part of, the order of the Secretary or the appropriate Government agency. The judgment of the court may be reviewed by the Supreme Court as provided in section 1254 of title 28.


(d) Advisory Committee on Construction Safety and Health.—(1) Establishment.—There is an Advisory Committee on Construction Safety and Health in the Department of Labor.

(2) Composition.—The Committee is composed of nine members appointed by the Secretary, without regard to chapter 33 of title 5, as follows:(A) Three members shall be individuals representative of contractors to whom this section applies.

(B) Three members shall be individuals representative of employees primarily in the building trades and construction industry engaged in carrying out contracts to which this section applies.

(C) Three members shall be public representatives who shall be selected on the basis of their professional and technical competence and experience in the construction health and safety field.


(3) Chairman.—The Secretary shall appoint one member as Chairman.

(4) Duties.—The Committee shall advise the Secretary—(A) in formulating construction safety and health standards and other regulations; and

(B) on policy matters arising in carrying out this section.


(5) Experts and consultants.—The Secretary may appoint special advisory and technical experts or consultants as may be necessary to carry out the functions of the Committee.

(6) Compensation and expenses.—Committee members are entitled to receive compensation at rates the Secretary fixes, but not more than $100 a day, including traveltime, when performing Committee business, and expenses under section 5703 of title 5.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1172; Pub. L. 109–284, § 6(16), (17), Sept. 27, 2006, 120 Stat. 1213; Pub. L. 111–350, § 5(l)(20), Jan. 4, 2011, 124 Stat. 3852.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


3704(a)40:333(a).Pub. L. 87–581, title I, § 107(a)–(e), as added Pub. L. 91–54, § 1, Aug. 9, 1969, 83 Stat. 96; Pub. L. 103–355, title IV, § 4104(c)(2), Oct. 13, 1994, 108 Stat. 3342.
3704(b)40:333(b), (c).
3704(c)40:333(d).
3704(d)40:333(e).


In subsection (a)(1), the words “in an amount greater than $100,000” are substituted for “(other than a contract referred to in section 329(c) of this title)” for clarity.
In subsection (b), the text of 40:333(c) is omitted as unnecessary because the district courts have jurisdiction on all civil actions involving a federal question since the requirement of a threshold amount in controversy was deleted. In paragraph (2)(B), the words “guarantee” and “insurance” are added for consistency in this section and with section 3701(b)(1)(B)(iii) of the revised title.
In subsection (c)(2), the words “The Secretary shall end the ban” are substituted for “he [sic] shall terminate the application of the preceding sentence to such contractor or subcontractor (and to any person in which the contractor or subcontractor has a substantial interest)” for clarity and to eliminate unnecessary words. The word “thereafter” is omitted as unnecessary.
In subsection (c)(3), the words “as provided in section 2112 of title 28”, “make and”, and “upon certiorari or certification” are omitted as unnecessary.
In subsection (d)(2), before clause (A), the words “chapter 33 of title 5” are substituted for “the civil service laws” because of section 7(b) of the Act of September 6, 1966 (Public Law 89–554, 80 Stat. 631), the first section of which enacted Title 5, United States Code.
In subsection (d)(6), the words “expenses under section 5703 of title 5” are substituted for 40:333(e)(3)(words after semicolon) to eliminate unnecessary words.

Editorial Notes

References in TextReorganization Plan Numbered 14 of 1950, referred to in subsec. (a)(1), is Reorg. Plan No. 14 of 1950, eff. May 24, 1950, 15 F.R. 3176, 64 Stat. 1267, which is set out in the Appendix to Title 5, Government Organization and Employees.

Amendments2011—Subsec. (b)(1). Pub. L. 111–350 substituted “sections 6506 and 6507 of title 41” for “sections 4 and 5 of the Walsh-Healey Act (41 U.S.C. 38, 39)”.
2006—Subsec. (a)(1). Pub. L. 109–284, § 6(16), inserted “of title 5” after “authorized by section 553”.
Subsec. (a)(2). Pub. L. 109–284, § 6(17), struck out “of this section” after “subsection (d)”.

Statutory Notes and Related Subsidiaries
Termination of Advisory CommitteesAdvisory committees in existence on Jan. 5, 1973, to terminate not later than the expiration of the 2-year period following Jan. 5, 1973, unless, in the case of a committee established by the President or an officer of the Federal Government, such committee is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a committee established by the Congress, its duration is otherwise provided by law. Advisory committees established after Jan. 5, 1973, to terminate not later than the expiration of the 2-year period beginning on the date of their establishment, unless, in the case of a committee established by the President or an officer of the Federal Government, such committee is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a committee established by the Congress, its duration is otherwise provided by law. See section 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 776, set out in the Appendix to Title 5, Government Organization and Employees.



§ 3705. Safety programs
The Secretary of Labor shall—(1) provide for the establishment and supervision of programs for the education and training of employers and employees in the recognition, avoidance, and prevention of unsafe working conditions in employment covered by this chapter; and

(2) collect reports and data and consult with and advise employers as to the best means of preventing injuries.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1174.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


370540:333(f).Pub. L. 87–581, title I, § 107(f), as added Pub. L. 91–54, § 1, Aug. 9, 1969, 83 Stat. 98.





§ 3706. Limitations, variations, tolerances, and exemptions
The Secretary of Labor may provide reasonable limitations to, and may prescribe regulations allowing reasonable variations to, tolerances from, and exemptions from, this chapter that the Secretary may find necessary and proper in the public interest to prevent injustice or undue hardship or to avoid serious impairment of the conduct of Federal Government business.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1174.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


370640:331.Pub. L. 87–581, title I, § 105, Aug. 13, 1962, 76 Stat. 359.





§ 3707. Contractor certification or contract clause in acquisition of commercial items not required
In a contract to acquire a commercial product (as defined in section 103 of title 41) or a commercial service (as defined in section 103a of title 41), a certification by a contractor or a contract clause may not be required to implement a prohibition or requirement in this chapter.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1174; Pub. L. 111–350, § 5(l)(21), Jan. 4, 2011, 124 Stat. 3852; Pub. L. 115–232, div. A, title VIII, § 836(g)(6), Aug. 13, 2018, 132 Stat. 1874.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


370740:334.Pub. L. 87–581, title I, § 108, as added Pub. L. 103–355, title VIII, § 8301(b), Oct. 13, 1994, 108 Stat. 3396.



Editorial Notes
Amendments2018—Pub. L. 115–232 substituted “a commercial product (as defined in section 103 of title 41) or a commercial service (as defined in section 103a of title 41)” for “a commercial item (as defined in section 103 of title 41)”.
2011—Pub. L. 111–350 substituted “section 103 of title 41” for “section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403)”.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–232 effective Jan. 1, 2020, subject to a savings provision, see section 836(h) of Pub. L. 115–232, set out as an Effective Date of 2018 Amendment; Savings Provision note under section 453b of Title 6, Domestic Security.



§ 3708. Criminal penalties
A contractor or subcontractor having a duty to employ, direct, or control a laborer or mechanic employed in the performance of work contemplated by a contract to which this chapter applies that intentionally violates this chapter shall be fined under title 18, imprisoned for not more than six months, or both.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1174.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


370840:332.Pub. L. 87–581, title I, § 106, Aug. 13, 1962, 76 Stat. 359.


The words “shall be fined under title 18” are substituted for “shall be deemed guilty of a misdemeanor, and for each and every such offense shall, upon conviction, be punished by a fine of not to exceed $1,000” for consistency with chapter 227 of title 18. The words “in the discretion of the court having jurisdiction thereof” are omitted as unnecessary.





PART B—UNITED STATES CAPITOL
CHAPTER 51—UNITED STATES CAPITOL BUILDINGS AND GROUNDS



Sec.


5101.Definition.


5102.Legal description and jurisdiction of United States Capitol Grounds.


5103.Restrictions on public use of United States Capitol Grounds.


5104.Unlawful activities.


5105.Assistance to authorities by Capitol employees.


5106.Suspension of prohibitions.


5107.Concerts on grounds.


5108.Audit of private organizations.


5109.Penalties.



§ 5101. Definition
In this chapter, the term “Capitol Buildings” means the United States Capitol, the Senate and House Office Buildings and garages, the Capitol Power Plant, all buildings on the real property described under section 5102(c) (including the Administrative Building of the United States Botanic Garden) 11 So in original. Probably should be followed by a comma. all buildings on the real property described under section 5102(d), all subways and enclosed passages connecting two or more of those structures, and the real property underlying and enclosed by any of those structures.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1174; Pub. L. 108–7, div. H, title I, § 1016(a), Feb. 20, 2003, 117 Stat. 364; Pub. L. 110–161, div. H, title I, § 1004(d)(2)(A)(i), Dec. 26, 2007, 121 Stat. 2233; Pub. L. 110–178, § 4(b)(1)(A), Jan. 7, 2008, 121 Stat. 2551; Pub. L. 111–145, § 6(d)(1), Mar. 4, 2010, 124 Stat. 54.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


510140:193m(1).July 31, 1946, ch. 707, § 16(a)(1), 60 Stat. 721; Pub. L. 90–108, § 1(d), Oct. 20, 1967, 81 Stat. 277.



Editorial Notes
Amendments2010—Pub. L. 111–145 repealed Pub. L. 110–161, § 1004(d)(2)(A)(i). See 2007 Amendment note below.
2008—Pub. L. 110–178 inserted “all buildings on the real property described under section 5102(d)” after “(including the Administrative Building of the United States Botanic Garden)”.
2007—Pub. L. 110–161, § 1004(d)(2)(A)(i), which made an amendment identical to that made by Pub. L. 110–178, was repealed by Pub. L. 111–145. See Effective Date of 2010 Amendment note below.
2003—Pub. L. 108–7 inserted “all buildings on the real property described under section 5102(c) (including the Administrative Building of the United States Botanic Garden),” after “Capitol Power Plant,”.

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentRepeal of section 1004 of Pub. L. 110–161 by Pub. L. 111–145 effective as if included in the enactment of Pub. L. 110–161 and provisions amended by section 1004 of Pub. L. 110–161 to be restored as if such section had not been enacted, and repeal to have no effect on the enactment or implementation of any provision of Pub. L. 110–178, see section 6(d) of Pub. L. 111–145, set out as a note under section 1901 of Title 2, The Congress.

Effective Date of 2008 AmendmentAmendment by Pub. L. 110–178 effective Oct. 1, 2009, see section 4(d) of Pub. L. 110–178, set out as an Effective Date of Repeal note under section 167 of Title 2, The Congress.

Effective Date of 2007 AmendmentAmendment by Pub. L. 110–161 effective Oct. 1, 2009, see section 1004(d)(4) of Pub. L. 110–161, set out as an Effective Date of Repeal note under section 167 of Title 2, The Congress.

Effective Date of 2003 AmendmentAmendment by Pub. L. 108–7 applicable to fiscal year 2003 and each fiscal year thereafter, see section 1016(d) of Pub. L. 108–7, set out as a note under section 1961 of Title 2, The Congress.

Designating Small House Rotunda as “Freedom Foyer”Pub. L. 114–74, title XII, § 1201, Nov. 2, 2015, 129 Stat. 639, provided that: “The first floor of the area of the House of Representatives wing of the United States Capitol known as the small House rotunda is designated the ‘Freedom Foyer’.”


Designation of Great Hall of the Capitol Visitor Center as “Emancipation Hall”Pub. L. 110–139, § 1, Dec. 18, 2007, 121 Stat. 1491, provided that:
“(a) In General.—The great hall of the Capitol Visitor Center shall be known and designated as ‘Emancipation Hall’, and any reference to the great hall in any law, rule, or regulation shall be deemed to be a reference to Emancipation Hall.

“(b) Effective Date.—This section shall apply on and after the date of the enactment of this Act [Dec. 18, 2007].”






§ 5102. Legal description and jurisdiction of United States Capitol Grounds(a) Legal Description.—The United States Capitol Grounds comprises all squares, reservations, streets, roadways, walks, and other areas as defined on a map entitled “Map showing areas comprising United States Capitol Grounds”, dated June 25, 1946, approved by the Architect of the Capitol, and recorded in the Office of the Surveyor of the District of Columbia in book 127, page 8, including all additions added by law after June 25, 1946.

(b) Jurisdiction.—(1) Architect of the capitol.—The jurisdiction and control over the Grounds, vested prior to July 31, 1946, by law in the Architect, is extended to the entire area of the Grounds. Except as provided in paragraph (2), the Architect is responsible for the maintenance and improvement of the Grounds, including those streets and roadways in the Grounds as shown on the map referred to in subsection (a) as being under the jurisdiction and control of the Commissioners of the District of Columbia.

(2) Mayor of the district of columbia.—(A) In general.—The Mayor of the District of Columbia is responsible for the maintenance and improvement of those portions of the following streets which are situated between the curblines of those streets: Constitution Avenue from Second Street Northeast to Third Street Northwest, First Street from D Street Northeast to D Street Southeast, D Street from First Street Southeast to Washington Avenue Southwest, and First Street from the north side of Louisiana Avenue to the intersection of C Street and Washington Avenue Southwest, Pennsylvania Avenue Northwest from First Street Northwest to Third Street Northwest, Maryland Avenue Southwest from First Street Southwest to Third Street Southwest, Second Street Northeast from F Street Northeast to C Street Southeast; C Street Southeast from Second Street Southeast to First Street Southeast; that portion of Maryland Avenue Northeast from Second Street Northeast to First Street Northeast; that portion of New Jersey Avenue Northwest from D Street Northwest to Louisiana Avenue; that portion of Second Street Southwest from the north curb of D Street to the south curb of Virginia Avenue Southwest; that portion of Virginia Avenue Southwest from the east curb of Second Street Southwest to the west curb of Third Street Southwest; that portion of Third Street Southwest from the south curb of Virginia Avenue Southwest to the north curb of D Street Southwest; that portion of D Street Southwest from the west curb of Third Street Southwest to the east curb of Second Street Southwest; that portion of Washington Avenue Southwest, including sidewalks and traffic islands, from the south curb of Independence Avenue Southwest to the west curb of South Capitol Street.

(B) Repair and maintenance of utility services.—The Mayor may enter any part of the Grounds to repair or maintain or, subject to the approval of the Architect, construct or alter, any utility service of the District of Columbia Government.



(c) National Garden of the United States Botanic Garden.—(1) In general.—Except as provided under paragraph (2), the United States Capitol Grounds shall include—(A) the National Garden of the United States Botanic Garden;

(B) all grounds contiguous to the Administrative Building of the United States Botanic Garden, including Bartholdi Park; and

(C) all grounds bounded by the curblines of First Street, Southwest on the east; Washington Avenue, Southwest to its intersection with Independence Avenue, and Independence Avenue from such intersection to its intersection with Third Street, Southwest on the south; Third Street, Southwest on the west; and Maryland Avenue, Southwest on the north.


(2) Maintenance and improvements.—Notwithstanding subsections (a) and (b), jurisdiction and control over the buildings on the grounds described in paragraph (1) shall be retained by the Joint Committee on the Library, and the Joint Committee on the Library shall continue to be solely responsible for the maintenance and improvement of the grounds described in such paragraph.

(3) Authority not limited.—Nothing in this subsection shall limit the authority of the Architect of the Capitol under section 307E of the Legislative Branch Appropriations Act, 1989 (40 U.S.C. 216c).11 See References in Text note below.


(d) Library of Congress Buildings and Grounds.—(1) In general.—Except as provided under paragraph (2), the United States Capitol Grounds shall include the Library of Congress grounds described under section 11 of the Act entitled “An Act relating to the policing of the buildings 22 So in original. Probably should be followed by “and grounds”. of the Library of Congress”, approved August 4, 1950 (2 U.S.C. 167j).

(2) Authority of librarian of congress.—Notwithstanding subsections (a) and (b), the Librarian of Congress shall retain authority over the Library of Congress buildings and grounds in accordance with section 1 of the Act of June 29, 1922 (2 U.S.C. 141; 42 Stat. 715).


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1175; Pub. L. 108–7, div. H, title I, § 1016(b), Feb. 20, 2003, 117 Stat. 364; Pub. L. 110–161, div. H, title I, § 1004(d)(2)(A)(ii), Dec. 26, 2007, 121 Stat. 2233; Pub. L. 110–178, § 4(b)(1)(B), Jan. 7, 2008, 121 Stat. 2551; Pub. L. 111–145, § 6(d)(1), Mar. 4, 2010, 124 Stat. 54.)

Definition of United States Capitol GroundsFor provisions directing amendment of this section (or section 1 of the Act of July 31, 1946, as amended (former 40 U.S.C. 193a), which was repealed and reenacted by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304, as this section) to include within or exclude from the definition of the United States Capitol Grounds certain parcels or areas, see notes set out below and under section 6101 of this title.











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


510240:193a.July 31, 1946, ch. 707, § 1, 60 Stat. 718; Pub. L. 90–108, § 1(a), Oct. 20, 1967, 81 Stat. 275; Pub. L. 93–198, § 739(g)(7), Dec. 24, 1973, 87 Stat. 829; Pub. L. 96–432, § 2, Oct. 10, 1980, 94 Stat. 1852.


In subsection (b)(2), the words “Mayor of the District of Columbia” are substituted for “Commissioners of the District of Columbia” [meaning the Board of Commissioners of the District of Columbia] [subsequently changed to “Commissioner of the District of Columbia” because of section 401 of Reorganization Plan No. 3 of 1967 (eff. Aug. 11, 1967, 81 Stat. 951)] because of section 421 of the District of Columbia Home Rule Act (Public Law 93–198, 87 Stat. 789). In subparagraph (A), the words “Washington Avenue Southwest” are substituted for “Canal Street S. W.” and “Canal Street Southwest” because of section 2 of D.C. Law 8–39. See section 7–451 note of the District of Columbia Code.

Editorial Notes

References in TextSection 307E of the Legislative Branch Appropriations Act, 1989, referred to in subsec. (c)(3), is section 307E of Pub. L. 100–458, which was classified to section 216c of former Title 40, Public Buildings, Property, and Works, and was transferred to section 2146 of Title 2, The Congress.

Amendments2010—Subsec. (d). Pub. L. 111–145 repealed Pub. L. 110–161, § 1004(d)(2)(A)(ii). See 2007 Amendment note below.
2008—Subsec. (d). Pub. L. 110–178 added subsec. (d).
2007—Subsec. (d). Pub. L. 110–161, § 1004(d)(2)(A)(ii), which made an amendment identical to that made by Pub. L. 110–178, was repealed by Pub. L. 111–145. See Effective Date of 2010 Amendment note below.
2003—Subsec. (c). Pub. L. 108–7 added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentRepeal of section 1004 of Pub. L. 110–161 by Pub. L. 111–145 effective as if included in the enactment of Pub. L. 110–161 and provisions amended by section 1004 of Pub. L. 110–161 to be restored as if such section had not been enacted, and repeal to have no effect on the enactment or implementation of any provision of Pub. L. 110–178, see section 6(d) of Pub. L. 111–145, set out as a note under section 1901 of Title 2, The Congress.

Effective Date of 2008 AmendmentAmendment by Pub. L. 110–178 effective Oct. 1, 2009, see section 4(d) of Pub. L. 110–178, set out as an Effective Date of Repeal note under section 167 of Title 2, The Congress.

Effective Date of 2007 AmendmentAmendment by Pub. L. 110–161 effective Oct. 1, 2009, see section 1004(d)(4) of title I of div. H of Pub. L. 110–161, set out as an Effective Date of Repeal note under section 167 of Title 2, The Congress.

Effective Date of 2003 AmendmentAmendment by Pub. L. 108–7 applicable to fiscal year 2003 and each fiscal year thereafter, see section 1016(d) of Pub. L. 108–7, set out as a note under section 1961 of Title 2, The Congress.

Authorizing Commercial Activity on Union SquarePub. L. 113–76, div. I, title II, § 213, Jan. 17, 2014, 128 Stat. 436, provided that:
“(a) Treatment as Part of Capitol Grounds.—“(1) In general.—For purposes of chapter 51 of title 40, United States Code, the United States Capitol Grounds shall include Union Square.

“(2) Union square defined.—In this section, the term ‘Union Square’ means the area for which jurisdiction and control was transferred to the Architect of the Capitol under section 1202 of the Legislative Branch Appropriations Act, 2012 (Public Law 112–74) [2 U.S.C. 1811 note].


“(b) Continuation of Types of Activity Previously Authorized.—“(1) In general.—Notwithstanding any limitations on the use of the United States Capitol Grounds (including section 5104(c) of title 40, United States Code), the Chief of the United States Capitol Police (hereafter referred to as the ‘Chief’)—“(A) may issue a permit authorizing a person to engage in commercial activity in Union Square if the activity is similar to the types of commercial activity permitted in Union Square prior to the transfer of jurisdiction and control of Union Square to the Architect of the Capitol under section 1202 of the Legislative Branch Appropriations Act, 2012 (Public Law 112–74) [2 U.S.C. 1811 note]; and

“(B) under the terms and conditions of such a permit, may require the person to whom the permit is issued to pay a fee to cover any costs incurred by the Architect of the Capitol as a result of the issuance of the permit, if the fees are similar to the fees collected by the Director of the National Park Service for commercial activity permitted in Union Square prior to such transfer of jurisdiction and control.


“(2) Regulations.—The Chief shall carry out this section in accordance with such regulations as the Capitol Police Board may promulgate pursuant to the Board’s authority under section 14 of the Act of July 31, 1946 (2 U.S.C. 1969), except that the Board shall promulgate the regulations in consultation with the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate.


“(c) Capitol Trust Account.—“(1) Establishment.—There is established in the Treasury of the United States an account for the Architect of the Capitol to be known as the ‘Capitol Trust Account’, consisting of all fees collected by the Chief under subsection (b)(2).

“(2) Transfer.—Immediately upon receiving any fees collected under subsection (b)(2), the Chief shall transfer the fees to the Capitol Trust Account.

“(3) Use of funds.—Amounts in the Capitol Trust Account shall be available without fiscal year limitation for such maintenance, improvements, and projects with respect to Union Square as the Architect of the Capitol considers appropriate, subject to the approval of the Committees on Appropriations of the House of Representatives and Senate.


“(d) Effective Date.—This section shall take effect on the date of the enactment of the Legislative Branch Appropriations Act, 2012 (Public Law 112–74) [Dec. 23, 2011].”




Transfers and Conveyances Affecting Properties in the District of Columbia and General ProvisionsPub. L. 109–396, title II, §§ 201, 204, title IV, §§ 401–407, Dec. 15, 2006, 120 Stat. 2713, 2715, 2718–2720, provided that:
“SEC. 201. TRANSFER OF ADMINISTRATIVE JURISDICTION OVER CERTAIN PROPERTIES.“(a) Transfer of Administrative Jurisdiction From District of Columbia to United States.—“(1) In general.—Administrative jurisdiction over each of the following properties (owned by the United States and as depicted on the Map) is hereby transferred, subject to the terms in this subsection, from the District of Columbia to the Secretary of the Interior for administration by the Director:“(A) An unimproved portion of Audubon Terrace Northwest, located east of Linnean Avenue Northwest, that is within U.S. Reservation 402 (National Park Service property).

“(B) An unimproved portion of Barnaby Street Northwest, north of Aberfoyle Place Northwest, that abuts U.S. Reservation 545 (National Park Service property).

“(C) A portion of Canal Street Southwest, and a portion of V Street Southwest, each of which abuts U.S. Reservation 467 (National Park Service property).

“(D) Unimproved streets and alleys at Fort Circle Park located within the boundaries of U.S. Reservation 497 (National Park Service property).

“(E) An unimproved portion of Western Avenue Northwest, north of Oregon Avenue Northwest, that abuts U.S. Reservation 339 (National Park Service property).

“(F) An unimproved portion of 17th Street Northwest, south of Shepherd Street Northwest, that abuts U.S. Reservation 339 (National Park Service property).

“(G) An unimproved portion of 30th Street Northwest, north of Broad Branch Road Northwest, that is within the boundaries of U.S. Reservation 515 (National Park Service property).

“(H) Subject to paragraph (2), lands over I–395 bounded by Washington Avenue Southwest, 2nd Street Southwest, and the C Street Southwest ramps to I–295.

“(I) A portion of U.S. Reservation 357 at Whitehaven Parkway Northwest, previously transferred to the District of Columbia in conjunction with the former proposal for a residence for the Mayor of the District of Columbia.


“(2) Use of certain property for memorial.—In the case of the property for which administrative jurisdiction is transferred under paragraph (1)(H), the property shall be used as the site for the establishment of a memorial to honor disabled veterans of the United States Armed Forces authorized to be established by the Disabled Veterans’ LIFE Memorial Foundation by Public Law 106–348 (114 Stat. 1358; 40 U.S.C. 8903 note), except that—“(A) the District of Columbia shall retain administrative jurisdiction over the subsurface area beneath the site for the tunnel, walls, footings, and related facilities;

“(B) C Street Southwest shall not be connected between 2nd Street Southwest and Washington Avenue Southwest without the approval of the Architect of the Capitol; and

“(C) a walkway shall be included across the site of the memorial between 2nd Street Southwest and Washington Avenue Southwest.


“(3) Additional transfer.—“(A) In general.—Administrative jurisdiction over the parcel bounded by 2nd Street Southwest, the C Street Southwest ramp to I–295, the D Street Southwest ramp to I–395, and I–295 is hereby transferred, subject to the terms in this paragraph, from the District of Columbia as follows:“(i) The northernmost .249 acres is transferred to the Secretary for administration by the Director, who (subject to the approval of the Architect of the Capitol) shall landscape the parcel or use the parcel for special needs parking for the memorial referred to in paragraph (2).

“(ii) The remaining portion is transferred to the Architect of the Capitol.


“(B) Retention of jurisdiction over subsurface area.—The District of Columbia shall retain administrative jurisdiction over the subsurface area beneath the parcel referred to in subparagraph (A) for the tunnel, walls, footings, and related facilities.



“(b) Transfer of Administrative Jurisdiction From United States to District of Columbia.—Administrative jurisdiction over the following property owned by the United States and depicted on the Map is hereby transferred from the Secretary to the District of Columbia for administration by the District of Columbia:“(1) A portion of U.S. Reservation 451.

“(2) A portion of U.S. Reservation 404.

“(3) U.S. Reservations 44, 45, 46, 47, 48, and 49.

“(4) U.S. Reservation 251.

“(5) U.S. Reservation 8.

“(6) U.S. Reservations 277A and 277C.

“(7) Portions of U.S. Reservation 470.


“(c) Effective Date.—The transfers of administrative jurisdiction under this section shall take effect on the date of the enactment of this Act [Dec. 15, 2006].


“SEC. 204. CONVEYANCE TO ARCHITECT OF THE CAPITOL.“(a) In General.—Prior to conveyance of title to U.S. Reservation 13 to the District of Columbia under this Act [see Pub. L. 109–396, title I, § 101, Dec. 15, 2006, 120 Stat. 2711], the District of Columbia shall convey, with the approval of the Architect of the Capitol and subject to subsections (b) and (c), not more than 12 acres of real property to the Architect of the Capitol.

“(b) Title Held by Secretary.—If title to the real property identified for conveyance under subsection (a) is held by the Secretary, not later than 30 days after being notified by the Architect of the Capitol that property has been so identified, the Secretary shall agree or disagree to conveying the interest in such property to the Architect of the Capitol.

“(c) Review.—If the Secretary agrees to the conveyance under subsection (b), or if title to the property is held by the District of Columbia, the real property shall be conveyed after a 30-day review period beginning on the date on which notice of the conveyance is received by the Committee on Homeland Security and Governmental Affairs and the Committee on Rules of the Senate and the Committee on Government Reform and the Committee on Transportation and Infrastructure of the House of Representatives.

“(d) Study.—The Architect of the Capitol shall not construct a mail screening facility on any real property conveyed under this section unless each of the following conditions is satisfied:“(1) A study is completed that analyzes—“(A) whether one or more other underutilized, surplus, or excess Federal facilities exist in which such a mail screening facility could be more economically located; and

“(B) whether it would be more efficient and economical for the House of Representatives and Senate to share one mail screening facility.


“(2) The study is submitted to the relevant committees of Congress.

“(3) No fewer than 30 days have lapsed since the date of the submission under paragraph (2).



“SEC. 401. DEFINITIONS.“In this Act [see Short Title of 2006 Amendment note set out under section 101 of this title], the following definitions apply:“(1) The term ‘Administrator’ means the Administrator of General Services.

“(2) The term ‘Director’ means the Director of the National Park Service.

“(3) The term ‘Map’ means the map entitled ‘Transfer and Conveyance of Properties in the District of Columbia’, numbered 869/80460, and dated July 2005, which shall be kept on file in the appropriate office of the National Park Service.

“(4) The term ‘park purposes’ includes landscaped areas, pedestrian walkways, bicycle trails, seating, opensided shelters, natural areas, recreational use areas, and memorial sites reserved for public use.

“(5) The term ‘Secretary’ means the Secretary of the Interior.


“SEC. 402. LIMITATION ON COSTS.“The United States shall not be responsible for paying any costs and expenses, other than costs and expenses related to or associated with environmental liabilities or cleanup actions provided under law, which are incurred by the District of Columbia or any other parties at any time in connection with effecting the provisions of this Act or any amendment made by this Act.


“SEC. 403. AUTHORIZATION OF PARTIES TO ENTER INTO CONTRACTS.“An officer or employee of the United States or the District of Columbia may contract for payment of costs or expenses related to any properties which are conveyed or for which administrative jurisdiction is transferred under this Act or any amendment made by this Act.


“SEC. 404. NO EFFECT ON COMPLIANCE WITH ENVIRONMENTAL LAWS.“Nothing in this Act or any amendment made by this Act may be construed to affect or limit the application of or obligation to comply with any environmental law, including section 120(h) of the Comprehensive Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9620(h)).


“SEC. 405. CONGRESSIONAL REPORTS.“(a) District of Columbia.—Not later than January 31 of each year, the Mayor of the District of Columbia shall report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Government Reform, the Committee on Energy and Commerce, the Committee on Resources, and the Committee on Transportation and Infrastructure of the House of Representatives on the use and development during the previous year of land for which title is conveyed to the District of Columbia and land for which administrative jurisdiction is transferred to the District of Columbia pursuant to this Act.

“(b) Comptroller General.—The Comptroller General shall report periodically to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Government Reform, the Committee on Energy and Commerce, the Committee on Resources, and the Committee on Transportation and Infrastructure of the House of Representatives on—“(1) the use and development during the previous 2 years of land for which title is conveyed and land for which administrative jurisdiction is transferred pursuant to this Act; and

“(2) if applicable, how such use and development complies with the Anacostia Waterfront Framework Plan referred to in section 103 of the Anacostia Waterfront Corporation Act of 2004 (sec. 2–1223.03, D.C. Official Code).


“(c) Sunset.—This section shall expire 10 years after the date of enactment of this Act [Dec. 15, 2006].


“SEC. 406. TREATMENT AS PROPERTIES TRANSFERRED TO ARCHITECT OF THE CAPITOL AS PART OF CAPITOL BUILDINGS AND GROUNDS.“Upon transfer to the Architect of the Capitol of title to, or administrative jurisdiction over, any property pursuant to this Act, the property shall be a part of the United States Capitol Grounds and shall be subject to sections 9, 9A, 9B, 9C, 14, and 16(b) of the Act entitled ‘An Act to define the area of the United States Capitol Grounds, to regulate the use thereof, and for other purposes’ [2 U.S.C. 1961, 1966, 1967, 1922, 1969, 1961 note] (relating to the policing of the United States Capitol Grounds) and sections 5101 to 5107 and 5109 of title 40, United States Code (relating to prohibited acts within the United States Capitol Grounds).


“SEC. 407. DEADLINE FOR PROVISION OF DEEDS AND RELATED DOCUMENTS.“With respect to each property conveyed under this Act or any amendment made by this Act, the Mayor of the District of Columbia, the Administrator, or the Secretary (as the case may be) shall execute and deliver a quitclaim deed or prepare and record a transfer plat, as appropriate, not later than 6 months after the property is conveyed.”





Changes in United States Capitol GroundsPub. L. 108–447, div. G, title II, § 213, Dec. 8, 2004, 118 Stat. 3196, provided that:
“(a) Transfer of Jurisdiction.—“(1) In general.—Jurisdiction over the parcels of Federal real property described under paragraph (2) (over which jurisdiction was transferred under section 514(b)(2)(C) of the Omnibus Parks and Public Lands Management Act of 1996 (40 U.S.C. 5102 note; Public Law 104–333)) is transferred to the Architect of the Capitol, without consideration.

“(2) Parcels.—The parcels of Federal real property referred to under paragraph (1) are the following:“(A) That portion of New Jersey Avenue, N.W., between the northernmost point of the intersection of New Jersey Avenue, N.W., and D Street, N.W., and the northernmost point of the intersection of New Jersey Avenue, N.W., and Louisiana Avenue, N.W., between squares 631 and W632, which remains Federal property, and whose maintenance and repair shall be the responsibility of the District of Columbia.

“(B) That portion of D Street, N.W., between its intersection with New Jersey Avenue, N.W., and its intersection with Louisiana Avenue, N.W., between squares 630 and W632, which remains Federal property.



“(b) Miscellaneous.—“(1) Compliance with other laws.—Compliance with this section shall be deemed to satisfy the requirements of all laws otherwise applicable to transfers of jurisdiction over parcels of Federal real property.

“(2) United states capitol grounds.—“(A) Definition.—Section 5102 of title 40, United States Code, is amended to include within the definition of the United States Capitol Grounds the parcels of Federal real property described in subsection (a)(2).

“(B) Jurisdiction of capitol police.—The United States Capitol Police shall have jurisdiction over the parcels of Federal real property described in subsection (a)(2) in accordance with section 9 of the Act entitled ‘An Act to define the United States Capitol Grounds, to regulate the use thereof, and for other purposes’, approved July 31, 1946 (2 U.S.C. 1961).


“(3) Effect of transfer.—A person relinquishing jurisdiction over any parcel of Federal real property transferred by subsection (a) shall not retain any interest in the parcel except as specifically provided in this section.


“(c) Effective Date.—This Act [probably means this section] shall apply to fiscal year 2005 and each fiscal year thereafter.”



Pub. L. 104–333, div. I, title V, § 514, Nov. 12, 1996, 110 Stat. 4165, provided that:
“(a) Purpose.—It is the purpose of this section—“(1) to assist in the effort to timely establish within the District of Columbia a national memorial to Japanese American patriotism in World War II; and

“(2) to improve management of certain parcels of Federal real property located within the District of Columbia,

by the transferring jurisdiction over such parcels to the Architect of the Capitol, the Secretary of the Interior, and the Government of the District of Columbia.

“(b) Transfers of Jurisdiction.—“(1) In general.—Effective on the date of the enactment of this Act [Nov. 12, 1996] and notwithstanding any other provision of law, jurisdiction over the parcels of Federal real property described in paragraph (2) is transferred without additional consideration as provided by paragraph (2).

“(2) Specific transfers.—“(A) Transfers to secretary of the interior.—“(i) In general.—Jurisdiction over the following parcels is transferred to the Secretary of the Interior:     “(I) That triangle of Federal land, including any contiguous sidewalks and tree space, that is part of the United States Capitol Grounds under the jurisdiction of the Architect of the Capitol bound by D Street, N.W., New Jersey Avenue, N.W., and Louisiana Avenue, N.W., in square W632 in the District of Columbia, as shown on the Map Showing Properties Under Jurisdiction of the Architect of the Capitol, dated November 8, 1994.

     “(II) That triangle of Federal land, including any contiguous sidewalks and tree space, that is part of the United States Capitol Grounds under the jurisdiction of the Architect of the Capitol bound by C Street, N.W., First Street, N.W., and Louisiana Avenue, N.W., in the District of Columbia, as shown on the Map Showing Properties Under Jurisdiction of the Architect of the Capitol, dated November 8, 1994.


“(ii) Limitation.—The parcels transferred by clause (i) shall not include those contiguous sidewalks abutting Louisiana Avenue, N.W., which shall remain part of the United States Capitol Grounds under the jurisdiction of the Architect of the Capitol.

“(iii) Consideration as memorial site.—The parcels transferred by subclause (I) of clause (i) may be considered as a site for a national memorial to Japanese American patriotism in World War II.


“(B) Transfers to architect of the capitol.—Jurisdiction over the following parcels is transferred to the Architect of the Capitol:“(i) That portion of the triangle of Federal land in Reservation No. 204 in the District of Columbia under the jurisdiction of the Secretary of the Interior, including any contiguous sidewalks, bound by Constitution Avenue, N.E., on the north, the branch of Maryland Avenue, N.E., running in a northeast direction on the west, the major portion of Maryland Avenue, N.E., on the south, and 2nd Street, N.E., on the east, including the contiguous sidewalks.

“(ii) That irregular area of Federal land in Reservation No. 204 in the District of Columbia under the jurisdiction of the Secretary of the Interior, including any contiguous sidewalks, northeast of the real property described in clause (i) bound by Constitution Avenue, N.E., on the north, the branch of Maryland Avenue, N.E., running to the northeast on the south, and the private property on the west known as lot 7, in square 726.

“(iii) The two irregularly shaped medians lying north and east of the property described in clause (i), located between the north and south curbs of Constitution Avenue, N.E., west of its intersection with Second Street, N.E., all as shown in Land Record No. 268, dated November 22, 1957, in the Office of the Surveyor, District of Columbia, in Book 138, Page 58.

“(iv) All sidewalks under the jurisdiction of the District of Columbia abutting on and contiguous to the land described in clauses (i), (ii), and (iii).


“(C) Transfers to district of columbia.—Jurisdiction over the following parcels is transferred to the Government of the District of Columbia:“(i) That portion of New Jersey Avenue, N.W., between the northernmost point of the intersection of New Jersey Avenue, N.W., and D Street, N.W., and the northernmost point of the intersection of New Jersey Avenue, N.W., and Louisiana Avenue, N.W., between squares 631 and W632, which remains Federal property.

“(ii) That portion of D Street, N.W., between its intersection with New Jersey Avenue, N.W., and its intersection with Louisiana Avenue, N.W., between squares 630 and W632, which remains Federal property.




“(c) Miscellaneous.—“(1) Compliance with other laws.—Compliance with this section shall be deemed to satisfy the requirements of all laws otherwise applicable to transfers of jurisdiction over parcels of Federal real property.

“(2) Law enforcement responsibility.—Law enforcement responsibility for the parcels of Federal real property for which jurisdiction is transferred by subsection (b) shall be assumed by the person acquiring such jurisdiction.

“(3) United states capitol grounds.—“(A) Definition.—The first section of the Act entitled ‘An Act to define the United States Capitol Grounds, to regulate the use thereof, and for other purposes’, approved July 31, 1946 (40 U.S.C. 193a) [now 40 U.S.C. 5102], is amended to include within the definition of the United States Capitol Grounds the parcels of Federal real property described in subsection (b)(2)(B).

“(B) Jurisdiction of capitol police.—The United States Capitol Police shall have jurisdiction over the parcels of Federal real property described in subsection (b)(2)(B) in accordance with section 9 of such Act of July 31, 1946 (40 U.S.C. 212a) [now 2 U.S.C. 1961].


“(4) Effect of transfers.—A person relinquishing jurisdiction over a parcel of Federal real property transferred by subsection (b) shall not retain any interest in the parcel except as specifically provided by this section.”




Pub. L. 97–379, Dec. 22, 1982, 96 Stat. 1935, provided: 
“That section 1 of the Act of July 31, 1946, as amended (40 U.S.C. 193a) [now 40 U.S.C. 5102], is amended to include within the definition of the United States Capitol Grounds the following additional areas which are situated as follows:
“(1) All sidewalks and contiguous areas presently under the jurisdiction of the District of Columbia located on the south side of Pennsylvania Avenue, Northwest, between the west curb of First Street, Northwest and the east curb of Third Street, Northwest.

“(2) All sidewalks and contiguous areas presently under the jurisdiction of the District of Columbia located on the north side of Maryland Avenue, Southwest, between the west curb of First Street, Southwest and the east curb of Third Street, Southwest.

“(3) All sidewalks and contiguous areas presently under the jurisdiction of the District of Columbia located on the west side of First Street between the south curb of Pennsylvania Avenue, Northwest and the north curb of Maryland Avenue, Southwest.

“(4) All sidewalks and contiguous areas presently under the jurisdiction of the District of Columbia located on the east side of Third Street between the south curb of Pennsylvania Avenue, Northwest and the north curb of Maryland Avenue, Southwest.”



Pub. L. 96–432, § 1, Oct. 10, 1980, 94 Stat. 1851, provided: 
“That section 1 of the Act of July 31, 1946, as amended (40 U.S.C. 193a) [now 40 U.S.C. 5102], is amended to include within the definition of the United States Capitol Grounds the following additional areas and portions of streets which are situated as follows:
“(1) that portion of D Street Northeast from the east curb of Second Street Northeast to the east curb of First Street Northeast;

“(2) that portion of Second Street Northeast and Southeast from the south curb of F Street Northeast to the south curb of C Street Southeast;

“(3) that portion of Constitution Avenue Northeast from the east curb of Second Street Northeast to the east curb of First Street Northeast;

“(4) that portion of Pennsylvania Avenue Northwest from the west curb of First Street Northwest to the east curb of Third Street Northwest;

“(5) that portion of Maryland Avenue Southwest from the west curb of First Street Southwest to the east curb of Third Street Southwest;

“(6) that portion of Constitution Avenue Northwest from the east curb of Second Street Northwest to the east curb of Third Street Northwest;

“(7) that portion of Independence Avenue Southwest from the west curb of First Street Southwest to the east curb of Third Street Southwest;

“(8) that portion of Maryland Avenue Northeast from the east curb of Second Street Northeast to the east curb of First Street Northeast;

“(9) that portion of East Capitol Street from the east curb of Second Street Southeast to the east curb of First Street Southeast;

“(10) that portion of Independence Avenue Southeast from the east curb of Second Street Southeast to the east curb of First Street Southeast;

“(11) that portion of C Street Southeast from the east curb of Second Street Southeast to the east curb of First Street Southeast;

“(12) that portion of North Capitol Street from the south curb of Massachusetts Avenue to the north curb of Louisiana Avenue;

“(13) that portion of New Jersey Avenue Northwest from the north curb of D Street Northwest to the north curb of Louisiana Avenue;

“(14) that portion of Second Street Southwest from the north curb of D Street to the south curb of Virginia Avenue Southwest;

“(15) that portion of Virginia Avenue Southwest from the east curb of Second Street Southwest to the west curb of Third Street Southwest;

“(16) that portion of Third Street Southwest from the south curb of Virginia Avenue Southwest to the north curb of D Street Southwest;

“(17) that portion of D Street Southwest from the west curb of Third Street Southwest to the east curb of Second Street Southwest;

“(18) that portion of Canal Street Southwest, including sidewalks and traffic islands, from the south curb of Independence Avenue Southwest to the west curb of South Capitol Street; and

“(19) all that area contiguous to, and surrounding, square numbered 724 from the property line thereof to the contiguous curb;

“(20) those areas contiguous to, and surrounding, the areas comprising the grounds of the United States Botanic Garden from the property line of such grounds to the contiguous curb;

“(21) all that area contiguous to, and surrounding, the structures comprising the United States Capitol Power Plant, from the building lines of such structures to the contiguous curbs; and

“(22) all that area contiguous to, and surrounding, square numbered 581 from the property line thereof to the contiguous curb.”



Pub. L. 93–198, title VII, § 739(g)(3), Dec. 24, 1973, 87 Stat. 828, effective Jan. 2, 1975, [title IV of Pub. L. 93–198 having been accepted by a majority of the registered qualified electors in the District of Columbia voting on the charter issue in the charter referendum conducted May 8, 1974], provided in part that the definition of United States Capitol Grounds should include the following streets: Independence Avenue from the west curb of First Street S.E. to the east curb of First Street S.W., New Jersey Avenue S.E. from the south curb of Independence Avenue to the north curb of D Street S.E., South Capitol Street from the south curb of Independence Avenue to the north curb of D Street; Delaware Avenue S.W. from the south curb of C Street S.W. to the North Curb of D Street S.W., C Street from the west curb of First Street S.E. to the intersection of First and Canal Streets, S.W., D Street from the west curb of First Street S.E. to the intersection of Canal Street and Delaware Avenue S.W., that part of First Street lying west of the outer face of the curb of the sidewalk on the east side thereof from D Street, N.E. to D Street S.E., that part of First Street within the east and west curblines thereof extending from the north side of Pennsylvania Avenue N.W. to the intersection of C Street and Canal Street S.W., including the two circles within such area, but that nothing in the inclusion of such streets should be construed as repealing, or otherwise altering, modifying, affecting, or superseding those provisions of law in effect prior to the vesting of authority in the United States Supreme Court police and Library of Congress police by title IV of Pub. L. 93–198 to make arrests in adjacent streets, including First Street N.E. and First Street S.E.

Jurisdiction of the Capitol Police Board and the Architect of the CapitolPub. L. 96–432, § 3, Oct. 10, 1980, 94 Stat. 1852, provided that: “On and after the effective date of this section [see Pub. L. 96–432, § 4, Oct. 10, 1980, 94 Stat. 1853], that portion of C Street Northeast from the west curb of Second Street Northeast to the east curb of First Street Northeast shall be under the exclusive jurisdiction and control of the Capitol Police Board and the Architect of the Capitol in the same manner and to the same extent as such Board or the Architect of the Capitol has over other streets comprising the United States Capitol Grounds, and the Architect of the Capitol shall be responsible for the maintenance and improvement thereof.”


United States Supreme Court and Library of Congress; Jurisdictional BoundariesPub. L. 96–432, § 6(a), (b), Oct. 10, 1980, 94 Stat. 1853, provided that:
“(a) Notwithstanding any other provisions of this Act [enacting section 1962 of Title 2, The Congress, amending section 193a of former Title 40, Public Buildings, Property, and Works, and enacting provisions set out as notes under this section], with respect to those squares occupied by the United States Supreme Court and the Library of Congress, those streets or portions thereof referred to in the first section of this Act [set out as a note above] which surround such squares shall be considered a part of the Capitol Grounds only to the face of the curbs contiguous to such squares.

“(b) Nothing in this Act shall be construed as repealing, or otherwise altering, modifying, affecting, or superseding those provisions of law in effect on the date immediately preceding the date of the enactment of this Act [Oct. 10, 1980] vesting authority in the United States Supreme Court Police and the Library of Congress Police to make arrests in adjacent streets.”




Architect of the Capitol; Acquisition of Additional PropertyPub. L. 97–12, title I, June 5, 1981, 95 Stat. 64, provided in part: “That upon acquisition of such real property pursuant to this paragraph [incorporating by reference the provisions of Pub. L. 96–432, Oct. 10, 1980, 94 Stat. 1851, which related to the acquisition of property in squares 693, 640, and 582 in the District of Columbia], the structure located on lot 801 of square 693 shall become a part of the House Office Buildings, subject to the provisions of the Act of July 31, 1946 (40 U.S.C. secs. 193a through 193m, [207a,] 212a, [212a–2, 212a–3,] and 212b) [now 2 U.S.C. 1922, 1961, 1966, 1967, 1969; 40 U.S.C. 5101–5107, 5109, see References in Text note under section 1819 of Title 2, The Congress], including any amendments thereto, which are applicable to the Capitol Buildings, and to the Act of March 4, 1907 (40 U.S.C. 175) [now 2 U.S.C. 2001].”

Pub. L. 96–432, §§ 7–10, Oct. 10, 1980, 94 Stat. 1853, 1854, provided that:
“Sec. 7. (a) The Architect of the Capitol, under the direction of the House Office Building Commission, is hereby authorized to acquire, on behalf of the United States, by purchase, condemnation, transfer, or otherwise, for addition to the United States Capitol Grounds, all publicly or privately owned property contained in lot 49 in square 582; lot 70 in square 640; and lots 1, 2, 67, 79, 80, 800, 801, 807, 814 through 822, and 834 in square 693 in the District of Columbia (including all alleys or parts of alleys and streets within the lotlines and curblines surrounding such real property): Provided, That upon the acquisition of any such real property by the Architect of the Capitol on behalf of the United States, such property shall be subject to the provisions of the Act of July 31, 1946 (60 Stat. 718) [2 U.S.C. 1922, 1961, 1966, 1967, 1969; 40 U.S.C. 5101–5107, 5109, see References in Text note under section 1819 of Title 2, The Congress] as amended in the same manner and to the same extent as all other areas comprising the United States Capitol Grounds.

“(b) For the purposes of this section the properties authorized to be acquired hereunder, shall be deemed to extend to the outer face of the curbs of the squares in which they are located.

“(c) There is hereby authorized to be appropriated to the Architect of the Capitol for the fiscal year ending September 30, 1981, the sum of $11,500,000 for the purpose of carrying out the provisions of this section, said appropriation to remain available until expended.


“Sec. 8. The acquisition of real property under this Act [enacting section 1962 of Title 2, amending section 193a of former Title 40, Public Buildings, Property, and Works, and enacting provisions set out as notes under this section] shall be conducted in accordance with the Act entitled ‘Uniform Relocation Assistance and Land Acquisition Policies Act of 1970’, Public Law 91–646, approved January 2, 1971 [42 U.S.C. 4601 et seq.], and any proceeding for condemnation brought in its course shall be conducted in accordance with the Act entitled ‘An Act to provide for the acquisition of land in the District of Columbia for the use of the United States’, approved March 1, 1929 (16 D.C. Code, secs. 1351–1368).

“Sec. 9. The Architect of the Capitol is authorized to enter into contracts and to make expenditures for grading and paving and such other expenditures, including expenditures for personal and other services, as may be necessary to carry out the purposes of section 7 of this Act.

“Sec. 10. Any contract entered into pursuant to this Act or pursuant to any amendment made by this Act shall be effective only to such extent and in such amounts as may be provided in advance in an appropriation Act.”




Acquisition of Property for Additions to United States Capitol GroundsPub. L. 85–429, May 29, 1958, 72 Stat. 148 and Pub. L. 85–591, Aug. 6, 1958, 72 Stat. 495, in part authorized the Architect of the Capitol to acquire certain real property for additions to United States Capitol Grounds.

Other Legislative Documents
Order of the House Office Building Commission
October 17, 1967WHEREAS, under authority of Section 1202 of Public Law 24, 84th Congress (69 Stat. 41), approved April 22, 1955, known as the “Additional House Office Building Act of 1955”, the Architect of the Capitol, at the direction of the House Office Building Commission, acquired during the period of 1955 to 1960, on behalf of the United States, by condemnation, seven squares in the District of Columbia, located south of Independence Avenue, in the vicinity of the United States Capitol Grounds, as a site for an additional office building and other necessary facilities for the House of Representatives and for additions to the United States Capitol Grounds;
WHEREAS, under the aforesaid authority, the Architect of the Capitol, at the direction of the Commission, acquired in 1965 on behalf of the United States, through transfer from the Redevelopment Land Agency, Square 639, also located south of Independence Avenue, for an addition to the United States Capitol Grounds;
WHEREAS, the aforesaid eight squares are identified and bound as follows: Square 635, bounded on the north by Independence Avenue, on the east by Delaware Avenue, on the west by First Street, on the south by C Street; Square 637, bounded on the north by C Street, on the east by South Capitol Street, on the west by Delaware Avenue, on the south by D Street; Square South of 635, bounded on the north by C Street, on the east by Delaware Avenue, on the west and south by Canal Street; Square 691, bounded on the north by C Street, on the east by New Jersey Avenue, on the west by South Capitol Street, on the south by D Street; Square 692, bounded on the north by C Street, on the east by First Street, on the west by New Jersey Avenue, on the south by D Street; Square 732 north, bounded on the north by Independence Avenue, on the east by Second Street, on the west by First Street, on the south by Carroll Street; Square 732 south, bounded on the north by Carroll Street, on the east by Second Street, on the west by First Street, on the south by C Street; and Square 639, bounded on the north by D Street, on the east by South Capitol Street, on the west and south by Canal Street;
WHEREAS, title to all real property in these 8 squares is now vested in fee simple absolute in the United States of America;
WHEREAS, subsequent to acquisition of these 8 squares, under the aforesaid authority, all alleys in these squares were closed and vacated, as were also Delaware Avenue between Independence Avenue and C Street and Carroll Street between First and Second Streets, by the Commissioners of the District of Columbia, and all areas between the property lines and outer faces of curbs surrounding these squares and Square 636 were transferred from the jurisdiction of the Commissioners of the District of Columbia to the jurisdiction of the Architect of the Capitol;
WHEREAS, the Rayburn House Office Building has been constructed on Squares 635 and 636 (the latter square being already owned by the government and having been combined with Square 635 as a site for this building under the aforesaid authority), and the said building is now maintained by the Architect of the Capitol as a part of the House Office Buildings, and the sidewalks and other paved and grassed areas surrounding this building are now maintained as part of the Capitol Grounds;
WHEREAS, underground garages for the House of Representatives have been constructed in Squares 637 and 691 and are now maintained by the Architect of the Capitol as part of the House Office Buildings, and the areas above these garages have been landscaped as a part of the Capitol Grounds;
WHEREAS, Squares South of 635 and 639 have been developed as parking lots for automobiles for Members and employees of the House and are now maintained as part of the Capitol Grounds;
WHEREAS, part of Square 692 is occupied by the Congressional Hotel, acquired by the Architect of the Capitol under the aforesaid authority and leased to the Knott Hotels Corporation for use as a hotel, and the remainder of this square has been converted into a parking lot for automobiles for Members and employees of the House and is now maintained as a part of the Capitol Grounds;
WHEREAS, Squares 732 north and south were acquired as an addition to the Capitol Grounds, are now maintained as part of the Capitol Grounds, and will continue to be so maintained until such time as required for construction thereon of the Library of Congress James Madison Memorial Building, authorized by Public Law 89–260, approved October 19, 1965;
WHEREAS, the aforesaid Additional House Office Building Act provides, in pertinent part, with respect to these properties, as follows:
“* * * At such time or times as may be fixed by order of the House Office Building Commission, (1) any real property acquired under, or made available for the purposes of, this chapter shall become part of the United States Capitol Grounds and subject to the Act entitled ‘An Act to define the area of the United States Capitol Grounds, to regulate the use thereof, and for other purposes’, approved July 31, 1946 (40 U.S.C., secs. 193a—193m, [207a,] 212a, [212a–2, 212a–3,] and 212b) [now 2 U.S.C. 1922, 1961, 1966, 1967, 1969; 40 U.S.C. 5101–5107, 5109, see References in Text note under section 1819 of Title 2, The Congress], and (2) the building and all facilities constructed pursuant to section 1201 of this chapter shall become subject to such Act approved July 31, 1946, and to the provisions of law relating to the control, supervision, and care of the House Office Building contained in the Act approved Mar. 4, 1907, as amended (40 U.S.C., sec. 175) [now 2 U.S.C. 2001].”


NOW, THEREFORE, in formal compliance with the aforecited provisions of the Additional House Office Building Act, the House Office Building Commission, in confirmation of actions heretofore taken by the Commission, hereby orders:
 1. The Rayburn House Office Building, the subway connecting such building to the Capitol Building, the pedestrian tunnels connecting such building to the Longworth House Office Building, the underground garages in Squares 637 and 691 and the tunnels connecting these garages to the House Office Buildings, are hereby declared to be House Office Buildings and, as such, are hereby made subject to those provisions of the Act of July 31, 1946 (40 U.S.C., secs. 193a to 193m, [207a,] 212a, [212a–2, 212a–3,] and 212b) [now 2 U.S.C. 1922, 1961, 1966, 1967, 1969; 40 U.S.C. 5101–5107, 5109], including any amendments to such Act, which are applicable to the Capitol Buildings, and to the Act of Mar. 4, 1907 (40 U.S.C. 175) [now 2 U.S.C. 2001].
 2. All other real property acquired by the Architect of the Capitol under authority of the Additional House Office Building Act is hereby declared to be part of the United States Capitol Grounds and is hereby made subject to the Act of July 31, 1946 (40 U.S.C., secs. 193a to 193m, [207a,] 212a, [212a–2, 212a–3,] and 212b) [now 2 U.S.C. 1922, 1961, 1966, 1967, 1969; 40 U.S.C. 5101–5107, 5109], including any amendments to such Act.
 3. Nothing herein shall be construed to contravene (a) the provisions of Public Law 89–260 authorizing the future use of Squares 732 north and south as a site for the Library of Congress James Madison Memorial Building; or (b) the authority delegated by the House Office Building Commission to the Select House Committee under authority of H. Res. 514, 90th Congress, pertaining to the direction and supervision of the use and operation of the four House Garages and outdoor parking lots.
 4. This order shall become effective immediately.
HOUSE OFFICE BUILDING COMMISSION


John W. McCormack, Chairman.
Emanuel Celler, Member.
Charles E. Goodell, Member.




§ 5103. Restrictions on public use of United States Capitol Grounds
Public travel in, and occupancy of, the United States Capitol Grounds is restricted to the roads, walks, and places prepared for that purpose.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1176.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


510340:193b.July 31, 1946, ch. 707, § 2, 60 Stat. 718.


The words “by flagging, paving, or otherwise” are omitted as unnecessary.



§ 5104. Unlawful activities(a) Definitions.—In this section—(1) Act of physical violence.—The term “act of physical violence” means any act involving—(A) an assault or other infliction or threat of infliction of death or bodily harm on an individual; or

(B) damage to, or destruction of, real or personal property.


(2) Dangerous weapon.—The term “dangerous weapon” includes—(A) all articles enumerated in section 14(a) of the Act of July 8, 1932 (ch. 465, 47 Stat. 654); and

(B) a device designed to expel or hurl a projectile capable of causing injury to individuals or property, a dagger, a dirk, a stiletto, and a knife having a blade over three inches in length.


(3) Explosives.—The term “explosives” has the meaning given that term in section 841(d) of title 18.

(4) Firearm.—The term “firearm” has the meaning given that term in section 921(3) 11 So in original. Probably should be “921(a)(3)”. of title 18.


(b) Obstruction of Roads.—A person may not occupy the roads in the United States Capitol Grounds in a manner that obstructs or hinders their proper use, or use the roads in the area of the Grounds, south of Constitution Avenue and B Street and north of Independence Avenue and B Street, to convey goods or merchandise, except to or from the United States Capitol on Federal Government service.

(c) Sale of Articles, Display of Signs, and Solicitations.—A person may not carry out any of the following activities in the Grounds:(1) offer or expose any article for sale.

(2) display a sign, placard, or other form of advertisement.

(3) solicit fares, alms, subscriptions, or contributions.


(d) Injuries to Property.—A person may not step or climb on, remove, or in any way injure any statue, seat, wall, fountain, or other erection or architectural feature, or any tree, shrub, plant, or turf, in the Grounds.

(e) Capitol Grounds and Buildings Security.—(1) Firearms, dangerous weapons, explosives, or incendiary devices.—An individual or group of individuals—(A) except as authorized by regulations prescribed by the Capitol Police Board—(i) may not carry on or have readily accessible to any individual on the Grounds or in any of the Capitol Buildings a firearm, a dangerous weapon, explosives, or an incendiary device;

(ii) may not discharge a firearm or explosives, use a dangerous weapon, or ignite an incendiary device, on the Grounds or in any of the Capitol Buildings; or

(iii) may not transport on the Grounds or in any of the Capitol Buildings explosives or an incendiary device; or


(B) may not knowingly, with force and violence, enter or remain on the floor of either House of Congress.


(2) Violent entry and disorderly conduct.—An individual or group of individuals may not willfully and knowingly—(A) enter or remain on the floor of either House of Congress or in any cloakroom or lobby adjacent to that floor, in the Rayburn Room of the House of Representatives, or in the Marble Room of the Senate, unless authorized to do so pursuant to rules adopted, or an authorization given, by that House;

(B) enter or remain in the gallery of either House of Congress in violation of rules governing admission to the gallery adopted by that House or pursuant to an authorization given by that House;

(C) with the intent to disrupt the orderly conduct of official business, enter or remain in a room in any of the Capitol Buildings set aside or designated for the use of—(i) either House of Congress or a Member, committee, officer, or employee of Congress, or either House of Congress; or

(ii) the Library of Congress;


(D) utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place in the Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly conduct of a session of Congress or either House of Congress, or the orderly conduct in that building of a hearing before, or any deliberations of, a committee of Congress or either House of Congress;

(E) obstruct, or impede passage through or within, the Grounds or any of the Capitol Buildings;

(F) engage in an act of physical violence in the Grounds or any of the Capitol Buildings; or

(G) parade, demonstrate, or picket in any of the Capitol Buildings.


(3) Exemption of government officials.—This subsection does not prohibit any act performed in the lawful discharge of official duties by—(A) a Member of Congress;

(B) an employee of a Member of Congress;

(C) an officer or employee of Congress or a committee of Congress; or

(D) an officer or employee of either House of Congress or a committee of that House.



(f) Parades, Assemblages, and Display of Flags.—Except as provided in section 5106 of this title, a person may not—(1) parade, stand, or move in processions or assemblages in the Grounds; or

(2) display in the Grounds a flag, banner, or device designed or adapted to bring into public notice a party, organization, or movement.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1176; Pub. L. 110–161, div. H, title I, § 1004(d)(2)(A)(iii), Dec. 26, 2007, 121 Stat. 2234; Pub. L. 110–178, § 4(b)(1)(C), Jan. 7, 2008, 121 Stat. 2552; Pub. L. 111–145, § 6(d)(1), Mar. 4, 2010, 124 Stat. 54.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


5104(a)40:193m(2)–(5).July 31, 1946, ch. 707, § 16(a)(2)–(5), 60 Stat. 721; Pub. L. 90–108, § 1(d) , Oct. 20, 1967, 81 Stat. 277.
5104(b)40:193c.July 31, 1946, ch. 707, §§ 3–5, 7, 60 Stat. 718, 719.
5104(c)40:193d.
5104(d)40:193e.
5104(e)40:193f.July 31, 1946, ch. 707, § 6, 60 Stat. 718; Pub. L. 87–571, Aug. 6, 1962, 76 Stat. 307; Pub. L. 90–108, § 1(b), Oct. 20, 1967, 81 Stat. 276.
5104(f)40:193g.


In subsection (a)(3), the words “section 841(d) of title 18” are substituted for “section 121(1) of title 50” because of the enactment of 18:ch. 39 and the repeal of the provisions classified to 50:121(1) by sections 1102 and 1106(a) of the Organized Crime Control Act of 1970 (Public Law 91–452, 84 Stat. 952, 960). The plural form “explosives” is used because that is the term defined in 18:841(d).
In subsection (a)(4), the words “section 921(3) of title 18” are substituted for “section 901(3) of title 15” because of the enactment of 18:ch. 44 and the repeal of the provisions classified to 15:901(3) by sections 902 and 906 of the Omnibus Crime Control and Safe Streets Act of 1968 (Public Law 90–351, 82 Stat. 226, 234).
In subsection (e)(1)(A), the plural “explosives” is used for consistency with the term defined in subsection (a)(3). In subclause (iii), the words “by any means” are omitted as unnecessary.
In subsection (e)(2)(A), the words “unless authorized to do so pursuant to rules adopted, or authorization given, by that House” are substituted for “unless such person is authorized, pursuant to rules adopted by that House or pursuant to authorization given by that House, to enter or to remain upon such floor or in such cloakroom, lobby, or room” to eliminate unnecessary words.

Editorial Notes

References in TextThe Act of July 8, 1932, referred to in subsec. (a)(2)(A), is act July 8, 1932, ch. 465, 47 Stat. 650, as amended, which is not classified to the Code.

ConstitutionalityFor information regarding constitutionality of section 7 of act July 31, 1946, cited as a source of this section, see Congressional Research Service, The Constitution of the United States of America: Analysis and Interpretation, Appendix 1, Acts of Congress Held Unconstitutional in Whole or in Part by the Supreme Court of the United States.

Amendments2010—Subsec. (e)(2)(C). Pub. L. 111–145 repealed Pub. L. 110–161, § 1004(d)(2)(A)(iii). See 2007 Amendment note below.
2008—Subsec. (e)(2)(C). Pub. L. 110–178 added subpar. (C) and struck out former subpar. (C) which read as follows: “with the intent to disrupt the orderly conduct of official business, enter or remain in a room in any of the Capitol Buildings set aside or designated for the use of either House of Congress or a Member, committee, officer, or employee of Congress or either House of Congress;”.
2007—Subsec. (e)(2)(C). Pub. L. 110–161, § 1004(d)(2)(A)(iii), which made an amendment identical to that made by Pub. L. 110–178, was repealed by Pub. L. 111–145. See Effective Date of 2010 Amendment note below.

Statutory Notes and Related Subsidiaries
Effective Date of 2010 AmendmentRepeal of section 1004 of Pub. L. 110–161 by Pub. L. 111–145 effective as if included in the enactment of Pub. L. 110–161 and provisions amended by section 1004 of Pub. L. 110–161 to be restored as if such section had not been enacted, and repeal to have no effect on the enactment or implementation of any provision of Pub. L. 110–178, see section 6(d) of Pub. L. 111–145, set out as a note under section 1901 of Title 2, The Congress.

Effective Date of 2008 AmendmentAmendment by Pub. L. 110–178 effective Oct. 1, 2009, see section 4(d) of Pub. L. 110–178, set out as an Effective Date of Repeal note under section 167 of Title 2, The Congress.

Effective Date of 2007 AmendmentAmendment by Pub. L. 110–161 effective Oct. 1, 2009, see section 1004(d)(4) of title I of div. H of Pub. L. 110–161, set out as an Effective Date of Repeal note under section 167 of Title 2, The Congress.



§ 5105. Assistance to authorities by Capitol employees
Each individual employed in the service of the Federal Government in the United States Capitol or within the United States Capitol Grounds shall prevent, as far as may be in the individual’s power, a violation of a provision of this chapter or section 9, 9A, 9B, 9C, or 14 of the Act of July 31, 1946 (ch. 707, 60 Stat. 719, 720), and shall aid the police in securing the arrest and conviction of the individual violating the provision.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1178.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


510540:193i.July 31, 1946, ch. 707, § 10, 60 Stat. 719.


The words “by information or otherwise” are omitted as unnecessary.

Editorial Notes

References in TextSections 9, 9A, 9B, 9C, and 14 of the Act of July 31, 1946, referred to in text, are classified to sections 1961, 1966, 1967, 1922, and 1969, respectively, of Title 2, The Congress.



§ 5106. Suspension of prohibitions(a) Authority To Suspend.—To allow the observance in the United States Capitol Grounds of occasions of national interest becoming the cognizance and entertainment of Congress, the President of the Senate and the Speaker of the House of Representatives concurrently may suspend any of the prohibitions contained in sections 5103 and 5104 of this title that would prevent the use of the roads and walks within the Grounds by processions or assemblages, and the use in the Grounds of suitable decorations, music, addresses, and ceremonies, if responsible officers have been appointed and the President and the Speaker determine that adequate arrangements have been made to maintain suitable order and decorum in the proceedings and to guard the United States Capitol and its grounds from injury.

(b) Power To Suspend Prohibitions in Absence of President or Speaker.—If either the President or Speaker is absent from the District of Columbia, the authority to suspend devolves on the other officer. If both officers are absent, the authority devolves on the Capitol Police Board.

(c) Authority of Mayor To Permit Use of Louisiana Avenue.—Notwithstanding subsection (a) and section 5104(f) of this title, the Capitol Police Board may grant the Mayor of the District of Columbia authority to permit the use of Louisiana Avenue for any of the purposes prohibited by section 5104(f).

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1178.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


5106(a)40:193j.July 31, 1946, ch. 707, §§ 11, 12, 60 Stat. 719.
5106(b)40:193k (words before proviso).
5106(c)40:193k (proviso).


In subsection (b), the words “District of Columbia” are substituted for “Washington” for clarity and consistency.
In subsection (c), the words “Mayor of the District of Columbia” are substituted for “Commissioners of the District of Columbia” [meaning the Board of Commissioners of the District of Columbia] [subsequently changed to “Commissioner of the District of Columbia” because of section 401 of Reorganization Plan No. 3 of 1967 (eff. Aug. 11, 1967, 81 Stat. 951)] because of section 421 of the District of Columbia Home Rule Act (Public Law 93–198, 87 Stat. 789).



§ 5107. Concerts on grounds
Sections 5102, 5103, 5104(b)–(f), 5105, 5106, and 5109 of this title and sections 9, 9A, 9B, and 9C of the Act of July 31, 1946 (ch. 707, 60 Stat. 719, 720), do not prohibit a band in the service of the Federal Government from giving concerts in the United States Capitol Grounds at times which will not interfere with Congress and as authorized by the Architect of the Capitol.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1178; Pub. L. 108–178, § 3(2), Dec. 15, 2003, 117 Stat. 2640.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


510740:193l.July 31, 1946, ch. 707, § 13, 60 Stat. 720.



Editorial Notes

References in TextSections 9, 9A, 9B, and 9C of the Act of July 31, 1946, referred to in text, are classified to sections 1961, 1966, 1967, and 1922, respectively, of Title 2, The Congress.

Amendments2003—Pub. L. 108–178 substituted “5105, 5106” for “5105, 5105”.

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentAmendment by Pub. L. 108–178 effective Aug. 21, 2002, see section 5 of Pub. L. 108–178, set out as a note under section 5334 of Title 5, Government Organization and Employees.



§ 5108. Audit of private organizations
A private organization (except a political party or committee constituted for the election of federal officials), whether or not organized for profit and whether or not any of its income inures to the benefit of any person, that performs services or conducts activities in the United States Capitol Buildings or Grounds is subject to a special audit of its accounts for each year in which it performs those services or conducts those activities. The Comptroller General shall conduct the audit and report the results of the audit to the Senate and the House of Representatives.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1178.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


510840:193m–1.Pub. L. 91–510, title IV, § 451(a), Oct. 26, 1970, 84 Stat. 1193.


The words “as defined by or pursuant to law” are omitted as unnecessary because of sections 5101 and 5102 of the revised title. The words “Comptroller General” are substituted for “General Accounting Office” because of 31:702 and for consistency in the revised title.



§ 5109. Penalties(a) Firearms, Dangerous Weapons, Explosives, or Incendiary Device Offenses.—An individual or group violating section 5104(e)(1) of this title, or attempting to commit a violation, shall be fined under title 18, imprisoned for not more than five years, or both.

(b) Other Offenses.—A person violating section 5103 or 5104(b), (c), (d), (e)(2), or (f) of this title, or attempting to commit a violation, shall be fined under title 18, imprisoned for not more than six months, or both.

(c) Procedure.—(1) In general.—An action for a violation of this chapter or section 9, 9A, 9B, 9C or 14 of the Act of July 31, 1946 (ch. 707, 60 Stat. 719, 720), including an attempt or a conspiracy to commit a violation, shall be brought by the Attorney General in the name of the United States. This chapter and sections 9, 9A, 9B, 9C and 14 do not supersede any provision of federal law or the laws of the District of Columbia. Where the conduct violating this chapter or section 9, 9A, 9B, 9C or 14 also violates federal law or the laws of the District of Columbia, both violations may be joined in a single action.

(2) Venue.—An action under this section for a violation of—(A) section 5104(e)(1) of this title or for conduct that constitutes a felony under federal law or the laws of the District of Columbia shall be brought in the United States District Court for the District of Columbia; and

(B) any other section referred to in subsection (a) may be brought in the Superior Court of the District of Columbia.


(3) Amount of penalty.—The penalty which may be imposed on a person convicted in an action under this subsection is the highest penalty authorized by any of the laws the defendant is convicted of violating.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1178.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


510940:193h.July 31, 1946, ch. 707, § 8, 60 Stat. 719; Pub. L. 87–571, Aug. 6, 1962, 76 Stat. 307; Pub. L. 90–108, § 1(c), Oct. 20, 1967, 81 Stat. 277.


In subsection (a), the words “fined under title 18” are substituted for “a felony punishable by a fine not exceeding $5,000” for consistency with chapter 227 of title 18.
In subsection (b), the words “fined under title 18” are substituted for “a misdemeanor punishable by a fine not exceeding $500” for consistency with chapter 227 of title 18.
In subsection (c)(1), the words “An action . . . shall be brought” are substituted for [“]shall be prosecuted” for consistency with other titles of the United States Code. The words “the Attorney General” are substituted for “the United States attorney or his assistants” because of 28:509.
In subsection (c)(2)(B), the words “Superior Court of the District of Columbia” are substituted for “Municipal Court for the District of Columbia” [subsequently changed to “District of Columbia Court of General Sessions” because of sections 1 and 7 of the Act of July 8, 1963 (Public Law 88–60, 77 Stat. 77, 78)] because of section 155(a) of the District of Columbia Court Reorganization Act of 1970 (Public Law 91–358, 85 Stat. 570).
In subsection (c)(3), the words “of a violation of said sections and of the general laws of the United States or the laws of the District of Columbia” are omitted as unnecessary.

Editorial Notes

References in TextSections 9, 9A, 9B, 9C, and 14 of the Act of July 31, 1946, referred to in subsec. (c)(1), are classified to sections 1961, 1966, 1967, 1922, and 1969, respectively, of Title 2, The Congress.





PART C—FEDERAL BUILDING COMPLEXES
CHAPTER 61—UNITED STATES SUPREME COURT BUILDING AND GROUNDS




SUBCHAPTER I—GENERAL


Sec.


6101.Definitions and application.


6102.Regulations.



SUBCHAPTER II—BUILDINGS AND GROUNDS


6111.Supreme Court Building.


6112.Supreme Court Building and grounds employees.


6113.Duties of the Superintendent of the Supreme Court Building.


6114.Oliver Wendell Holmes Garden.



SUBCHAPTER III—POLICING AUTHORITY


6121.General.


6122.Designation of members of the Supreme Court Police.


6123.Authority of Metropolitan Police of the District of Columbia.



SUBCHAPTER IV—PROHIBITIONS AND PENALTIES


6131.Public travel in Supreme Court grounds.


6132.Sale of articles, signs, and solicitation in Supreme Court Building and grounds.


6133.Property in the Supreme Court Building and grounds.


6134.Firearms, fireworks, speeches, and objectionable language in the Supreme Court Building and grounds.


6135.Parades, assemblages, and display of flags in the Supreme Court Building and grounds.


6136.Suspension of prohibitions against use of Supreme Court grounds.


6137.Penalties.



SUBCHAPTER I—GENERAL
§ 6101. Definitions and application(a) Definitions.—In this chapter, the following definitions apply:(1) Official guest of the supreme court.—The term “official guest of the Supreme Court” means an individual who is a guest of the Supreme Court, as determined by the Chief Justice of the United States or any Associate Justice of the Supreme Court;

(2) State.—The term “State” means a State of the United States, the District of Columbia, Puerto Rico, the Virgin Islands, Guam, the Northern Mariana Islands, the Federated States of Micronesia, the Marshall Islands, Palau, and any territory or possession of the United States; and


(b) Application.—For purposes of section 6102 of this title and subchapters III and IV, the Supreme Court grounds—(1) extend to the line of the face of—(A) the east curb of First Street Northeast, between Maryland Avenue Northeast and East Capitol Street;

(B) the south curb of Maryland Avenue Northeast, between First Street Northeast and Second Street Northeast;

(C) the west curb of Second Street Northeast, between Maryland Avenue Northeast and East Capitol Street; and

(D) the north curb of East Capitol Street between First Street Northeast and Second Street Northeast; and


(2) comprise any property under the custody and control of the Supreme Court as part of the Supreme Court grounds, including property acquired as provided by law on behalf of the Federal Government in lots 2, 3, 800, 801, and 802 in square 758 in the District of Columbia as an addition to the grounds of the Supreme Court Building and that parcel transferred under the Supreme Court Grounds Transfer Act of 2005.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1180; Pub. L. 109–214, § 1(c)(2), Apr. 11, 2006, 120 Stat. 326.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6101(a)40:13n(d).Aug. 18, 1949, ch. 479, § 9(d), as added Pub. L. 97–390, § 1(c)(2), Dec. 29, 1982, 96 Stat. 1958.
6101(b)40:13p.Aug. 18, 1949, ch. 479, § 11, 63 Stat. 617; Pub. L. 97–390, § 1(d), Dec. 29, 1982, 96 Stat. 1958.


In subsection (a), the definition of “United States” is omitted as unnecessary because, within 40:13f–13p, the words “United States” are used in the geographical sense only in 40:13n(a)(2) and (c) and the restatement of those provisions, in section 6121 of the revised title, substitutes the words “any State” for “any part of the United States”.
Before clause (1), the words “In this chapter, the following definitions apply” are substituted for “As used in sections 13f to 13p of this title, the term—” for clarity. The terms are not used in 40:13a–13e, so using them chapter-wide does not expand their scope.
In clause (2), the words “the Virgin Islands, Guam, the Northern Mariana Islands, the Federal States of Micronesia, the Marshall Islands, Palau, and any territory or possession of the United States” are substituted for “any territory or possession of the United States” to clarify that the provisions of the source law apply to those jurisdictions.
In subsection (b), before clause (1), the words “In addition to the property referred to in the preceding sentence, for the purposes of sections 13f to 13p of this title, the Supreme Court grounds” are omitted as unnecessary.


References in TextThe Supreme Court Grounds Transfer Act of 2005, referred to in subsec. (b)(2), is section 1 of Pub. L. 109–214, Apr. 11, 2006, 120 Stat. 326, which is set out as a note below.

Editorial Notes
Amendments2006—Subsec. (b)(2). Pub. L. 109–214 inserted “and that parcel transferred under the Supreme Court Grounds Transfer Act of 2005” before period at end.

Statutory Notes and Related Subsidiaries
Effective Date of 2006 AmendmentAmendment by Pub. L. 109–214 applicable to fiscal year 2006 and each fiscal year thereafter, see section 1(d) of Pub. L. 109–214, set out as a note below.

Transfer of Jurisdiction Over Certain Real Property to the Supreme CourtPub. L. 109–214, § 1, Apr. 11, 2006, 120 Stat. 326, provided that:
“(a) Short Title.—This section may be cited as the ‘Supreme Court Grounds Transfer Act of 2005’.

“(b) Transfer of Jurisdiction.—“(1) In general.—Jurisdiction over the parcel of Federal real property described under paragraph (2) (over which jurisdiction was transferred to the Architect of the Capitol under section 514(b)(2)(B)(i) of the Omnibus Parks and Public Lands Management Act of 1996 (40 U.S.C. 5102 note; Public Law 104–333; 110 Stat. 4165)) is transferred to the Supreme Court of the United States, without consideration.

“(2) Parcel.—The parcel of Federal real property referred to under paragraph (1) is that portion of the triangle of Federal land in Reservation No. 204 in the District of Columbia under the jurisdiction of the Architect of the Capitol, including any contiguous sidewalks, bound by Constitution Avenue, N.E., on the north, the branch of Maryland Avenue, N.E., running in a northeast direction on the west, the major portion of Maryland Avenue, N.E., on the south, and 2nd Street, N.E., on the east, including the contiguous sidewalks.


“(c) Miscellaneous.—“(1) Compliance with other laws.—Compliance with this section shall be deemed to satisfy the requirements of all laws otherwise applicable to transfers of jurisdiction over parcels of Federal real property.

“(2) Inclusion in supreme court grounds.—
[Amended section 6101(b)(2) of this title.]

“(3) United states capitol grounds.—“(A) Definition.—Section 5102 of title 40, United States Code, is amended to exclude within the definition of the United States Capitol Grounds the parcel of Federal real property described in subsection (b)(2).

“(B) Jurisdiction of capitol police.—The United States Capitol Police shall not have jurisdiction over the parcel of Federal real property described in subsection (b)(2) by reason of such parcel formerly being part of the United States Capitol Grounds.


“(4) Recording of map of supreme court grounds.—The Architect of the Capitol shall record with the Office of the Surveyor of the District of Columbia a map showing areas comprising the grounds of the Supreme Court of the United States that reflects—“(A) the legal boundaries described under section 6101(b)(1) of title 40, United States Code; and

“(B) any portion of the United States Capitol Grounds as described under section 5102 of title 40, United States Code, which is contiguous to the boundaries or property described under subparagraph (A) of this paragraph.



“(d) Effective Date.—This Act shall apply to fiscal year 2006 and each fiscal year thereafter.”




United States Supreme Court Building; Acquisition of Certain Real PropertyPub. L. 96–532, Dec. 15, 1980, 94 Stat. 3130, as amended by Pub. L. 97–390, § 3, Dec. 29, 1982, 96 Stat. 1958, provided: 
“That the Architect of the Capitol is authorized to acquire on behalf of the United States by purchase, condemnation, transfer, or otherwise, as an addition to the grounds of the United States Supreme Court Building, all privately owned real property contained in lots 2, 3, 800, 801, and 802 in square 758 in the District of Columbia, as such lots appear on the records in the office of the Surveyor of the District of Columbia as of the date of the enactment of this Act [Dec. 15, 1980].
“Sec. 2. The acquisition of real property under this Act shall be conducted in accordance with the Act entitled ‘Uniform Relocation Assistance and Land Acquisition Policies Act of 1970’, Public Law 91–646, approved January 2, 1971 [42 U.S.C. 4601 et seq.], and any proceeding for condemnation brought in its course shall be conducted in accordance with the Act entitled ‘An Act to provide for the acquisition of land in the District of Columbia for the use of the United States’, approved March 1, 1929 (16 D.C. Code, secs. 1351–1368).

“Sec. 3. Upon acquisition of such real property by the Architect of the Capitol, on behalf of the United States, such property shall become a part of the grounds of the United States Supreme Court Building and shall be subject to all of the provisions of the Act entitled ‘An Act to provide for the custody and maintenance of the United States Supreme Court Building and the equipment and grounds thereof’, approved May 7, 1934 (40 U.S.C. 13a–13c) [now 40 U.S.C. 6111–6113], and section 6 of the joint resolution entitled ‘Joint resolution to provide for the use and disposition of the bequest of the late Justice Oliver Wendell Holmes to the United States, and for other purposes’, approved October 22, 1940 (40 U.S.C. 13e) [now 40 U.S.C. 6114].

“Sec. 4. The Architect of the Capitol is authorized to enter into contracts and to make expenditures for grading and paving and such other expenditures, including expenditures for personal and other services, as may be necessary to carry out the purposes of this Act.

“Sec. 5. There is hereby authorized to be appropriated the sum of $645,000 for fiscal year 1981 for the purpose of carrying out the provisions of this Act, said appropriation to remain available until expended.”






§ 6102. Regulations(a) Authority of the Marshal.—In addition to the restrictions and requirements specified in subchapter IV, the Marshal of the Supreme Court may prescribe regulations, approved by the Chief Justice of the United States, that are necessary for—(1) the adequate protection of the Supreme Court Building and grounds and of individuals and property in the Building and grounds; and

(2) the maintenance of suitable order and decorum within the Building and grounds.


(b) Posting Requirement.—All regulations prescribed under this section shall be posted in a public place at the Building and shall be made reasonably available to the public in writing.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1180.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


610240:13l.Aug. 18, 1949, ch. 479, § 7, 63 Stat. 617; Pub. L. 97–390, § 1(b), Dec. 29, 1982, 96 Stat. 1957.


In subsection (a), before clause (1), the word “are” is substituted for “may be deemed” for clarity. In clause (1), the word “individuals” is substituted for “persons” for clarity.




SUBCHAPTER II—BUILDINGS AND GROUNDS
§ 6111. Supreme Court Building(a) In General.—(1) Structural and mechanical care.—The Architect of the Capitol shall have charge of the structural and mechanical care of the Supreme Court Building, including—(A) the care and maintenance of the grounds; and

(B) the supplying of all mechanical furnishings and mechanical equipment for the Building.


(2) Operation and maintenance.—The Architect shall direct the operation and maintenance of the mechanical equipment and repair of the building.

(3) Contract authority.—The Architect may enter into all necessary contracts to carry out this subsection.


(b) Availability of Appropriations.—Amounts appropriated under—(1) subsection (a) and sections 6112 and 6113 of this title are available for—(A) expenses of heating and air-conditioning refrigeration supplied by the Capitol Power Plant, advancements for which shall be made and deposited in the Treasury to the credit of appropriations provided for the Capitol Power Plant; and

(B) the purchase of electrical energy; and


(2) the heading “Supreme Court of the United States” and “care of the building and grounds” are available for—(A) improvements, maintenance, repairs, equipment, supplies, materials, and appurtenances;

(B) special clothing for workers;

(C) personal and other services (including temporary labor without regard to chapter 51, subchapter III of chapter 53, and subchapter III of chapter 83, of title 5); and

(D) without compliance with section 6101(b) to (d) of title 41—(i) for snow removal (by hire of personnel and equipment or under contract); and

(ii) for the replacement of electrical transformers containing polychlorinated biphenyls.




(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1180; Pub. L. 109–284, § 6(18), Sept. 27, 2006, 120 Stat. 1213; Pub. L. 111–350, § 5(l)(22), Jan. 4, 2011, 124 Stat. 3852.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6111(a)40:13a(a).May 7, 1934, ch. 222, § 1, 48 Stat. 668; Pub. L. 95–431, title IV, (“Sec. 1(b) (less proviso)” in proviso in par. under heading “Care of the Building and Grounds”), Oct. 10, 1978, 92 Stat. 1036.
6111(b)(1)40:13a(b).
6111(b)(2)40:13a note.Pub. L. 101–162, title IV, (proviso in par. under heading “Care of the Building and Grounds”), Nov. 21, 1989, 103 Stat. 1010.


In subsection (b)(1), the words “In addition to the foregoing, any” and “hereafter” are omitted as unnecessary.
In subsection (b)(2), before subclause (A), the words “That for fiscal year 1990 and hereafter” are omitted as executed. In subclause (C), the words “chapter 51, subchapter III of chapter 53, and subchapter III of chapter 83, of title 5” are substituted for “the Classification and Retirement Acts, as amended” because of section 7(b) of the Act of September 6, 1966 (Public Law 89–554, 80 Stat. 631), the first section of which enacted Title 5, United States Code.

Editorial Notes
Amendments2011—Subsec. (b)(2)(D). Pub. L. 111–350 substituted “section 6101(b) to (d) of title 41” for “section 3709 of the Revised Statutes (41 U.S.C. 5)”.
2006—Subsec. (b). Pub. L. 109–284 struck out second period at end of heading.



§ 6112. Supreme Court Building and grounds employees
Employees required to carry out section 6111(a) of this title shall be—(1) appointed by the Architect of the Capitol with the approval of the Chief Justice of the United States;

(2) compensated in accordance with chapter 51 and subchapter III of chapter 53 of title 5; and

(3) subject to subchapter III of chapter 83 of title 5.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1181.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


611240:13b.May 7, 1934, ch. 222, § 2, 48 Stat. 668; Pub. L. 95–431, title IV, (“Sec. 1(b) (proviso)” in proviso in par. under heading “Care of the Building and Grounds”), Oct. 10, 1978, 92 Stat. 1036.


In this section, before clause (1), the words “to carry out” are substituted for “for the performance of the provisions of” to eliminate unnecessary words. In clause (2), the words “chapter 51 and subchapter III of chapter 53 of title 5” are substituted for “the Classification Act of 1949, as amended” because of section 7(b) of the Act of September 6, 1966 (Public Law 89–554, 80 Stat. 631), the first section of which enacted Title 5, United States Code. In clause (3), the words “subchapter III of chapter 83 of title 5” are substituted for “the Act entitled ‘An Act for the retirement of employees in the classified civil service, and for other purposes’ approved May 22, 1920, as amended (U.S.C., title 5, ch. 14)” because of section 7(b) of the Act of September 6, 1966 (Public Law 89–554, 80 Stat. 631), the first section of which enacted Title 5, United States Code.



§ 6113. Duties of the Superintendent of the Supreme Court Building
Except as provided in section 6111(a) of this title, all duties and work required for the operation, domestic care, and custody of the Supreme Court Building shall be performed under the direction of the Marshal of the Supreme Court. The Marshal serves as the superintendent of the Building.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1181.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


611340:13c.May 7, 1934, ch. 222, § 3, 48 Stat. 668; June 25, 1948, ch. 646, § 27, 62 Stat. 990.


The words “Except as provided in section 6111(a) of this title” are substituted for “other” for clarity.



§ 6114. Oliver Wendell Holmes Garden
The Architect of the Capitol shall maintain and care for the Oliver Wendell Holmes Garden in accordance with the provisions of law on the maintenance and care of the grounds of the Supreme Court Building.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1181.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


611440:13e.Oct. 22, 1940, ch. 908, § 6, 54 Stat. 1208.


The words “After the completion and dedication of” are omitted as executed.




SUBCHAPTER III—POLICING AUTHORITY
§ 6121. General(a) Authority of Marshal of the Supreme Court and Supreme Court Police.—In accordance with regulations prescribed by the Marshal of the Supreme Court and approved by the Chief Justice of the United States, the Marshal and the Supreme Court Police shall have authority—(1) to police the Supreme Court Building and grounds and adjacent streets to protect individuals and property;

(2) in any location, to protect—(A) the Chief Justice, any Associate Justice of the Supreme Court, and any official guest of the Supreme Court; and

(B) any officer or employee of the Supreme Court while that officer or employee is performing official duties;


(3) while performing duties necessary to carry out paragraph (1) or (2), to make arrests for any violation of Federal or State law and any regulation under Federal or State law; and

(4) to carry firearms as may be required while performing duties under section 6102 of this title, this subchapter, and subchapter IV.


(b) Authorization To Carry Firearms— 11 So in original. The dash probably should be preceded by a period. Duties under subsection (a)(2)(A) with respect to an official guest of the Supreme Court in any location (other than the District of Columbia, Maryland, and Virginia) shall be authorized in writing by the Chief Justice or an Associate Justice, if those duties require the carrying of firearms under subsection (a)(4).

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1182; Pub. L. 108–356, § 1, Oct. 21, 2004, 118 Stat. 1416; Pub. L. 110–402, § 1(a), Oct. 13, 2008, 122 Stat. 4254; Pub. L. 113–62, § 1, Dec. 20, 2013, 127 Stat. 666; Pub. L. 116–75, § 2, Nov. 27, 2019, 133 Stat. 1160.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6121(a)40:13n(a).Aug. 18, 1949, ch. 479, § 9(a), 63 Stat. 617; Pub. L. 93–198, title VII, § 739(g)(8), Dec. 24, 1973, 87 Stat. 829; Pub. L. 97–390, § 1(c)(1), Dec. 29, 1982, 96 Stat. 1957.
6121(b)40:13n(c).Aug. 18, 1949, ch. 479, § 9(c), as added Pub. L. 97–390, § 1(c)(2), Dec. 29, 1982, 96 Stat. 1958; Pub. L. 99–218, Dec. 26, 1985, 99 Stat. 1729; Pub. L. 99–492, § 1, Oct. 16, 1986, 100 Stat. 1240; Pub. L. 101–462, Oct. 25, 1990, 104 Stat. 1079; Pub. L. 103–193, Dec. 14, 1993, 107 Stat. 2293; Pub. L. 104–280, § 1, Oct. 9, 1996, 110 Stat. 3359, Pub. L. 106–518, title III, § 313, Nov. 13, 2000, 114 Stat. 2421.


In this section, the words “any State” are substituted for “any part of the United States” to eliminate unnecessary words and for consistency with section 6101 of the revised title.
In subsection (a)(3), the words “federal or state law and any regulation under federal or state law” are substituted for “a law of the United States or any State and any regulation under such law” for consistency in the revised title.
In subsection (b), the words “The Marshal of the Supreme Court shall report annually to the Congress on March 1 regarding the administrative cost of carrying out his duties under such subsection” are omitted pursuant to section 3003 of the Federal Reports Elimination and Sunset Act of 1995 (31 U.S.C. 1113 note). See, also, page 13 of House Document No. 103–7.

Editorial Notes
Amendments2019—Subsec. (a)(2). Pub. L. 116–75, § 2(1)(A), substituted “any location” for “any State” in introductory provisions.
Subsec. (a)(3). Pub. L. 116–75, § 2(1)(B), substituted “Federal or State law” for “federal or state law” in two places.
Subsec. (b). Pub. L. 116–75, § 2(2), substituted “Authorization To Carry Firearms—” for “Additional Requirements Related to Subsection (a)(2).—” in heading, struck out par. (1) designation and heading before “Duties under”, substituted “any location” for “any State”, and struck out par. (2) which provided that the authority provided under subsec. (a)(2) would expire on Dec. 29, 2019.
2013—Subsec. (b)(2). Pub. L. 113–62 substituted “2019” for “2013”.
2008—Subsec. (b)(2). Pub. L. 110–402 substituted “2013” for “2008”.
2004—Subsec. (b)(2). Pub. L. 108–356 substituted “2008” for “2004”.



§ 6122. Designation of members of the Supreme Court Police
Under the general supervision and direction of the Chief Justice of the United States, the Marshal of the Supreme Court may designate employees of the Supreme Court as members of the Supreme Court Police, without additional compensation.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1182.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


612240:13f.Aug. 18, 1949, ch. 479, § 1, 63 Stat. 616; Pub. L. 97–390, § 1(a), Dec. 29, 1982, 96 Stat. 1957.





§ 6123. Authority of Metropolitan Police of the District of Columbia
The Metropolitan Police of the District of Columbia may make arrests within the Supreme Court Building and grounds for a violation of federal or state law or any regulation under federal or state law. This section does not authorize the Metropolitan Police to enter the Supreme Court Building to make an arrest in response to a complaint, serve a warrant, or patrol the Supreme Court Building or grounds, unless the Metropolitan Police have been requested to do so by, or have received the consent of, the Marshal of the Supreme Court or an assistant to the Marshal.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1182.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


612340:13n(b).Aug. 18, 1949, ch. 479, § 9(b), 63 Stat. 617; Pub. L. 97–390, § 1(c)(1), Dec. 29, 1982, 96 Stat. 1957.


The words “violation of federal or state law or any regulation under federal or state law” are substituted for “violations of any such laws or regulations”, and the words “unless the Metropolitan Police have been requested to do so by, or have received the consent of, the Marshal of the Supreme Court of the United States or an assistant to the Marshal” are substituted for “except with the consent or on the request of the Marshal of the Supreme Court or his assistants”, for clarity.




SUBCHAPTER IV—PROHIBITIONS AND PENALTIES
§ 6131. Public travel in Supreme Court grounds
Public travel in, and occupancy of, the Supreme Court grounds is restricted to the sidewalks and other paved surfaces.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1182.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


613140:13g.Aug. 18, 1949, ch. 479, § 2, 63 Stat. 616.





§ 6132. Sale of articles, signs, and solicitation in Supreme Court Building and grounds
It is unlawful—(1) to offer or expose any article for sale in the Supreme Court Building or grounds;

(2) to display a sign, placard, or other form of advertisement in the Building or grounds; or

(3) to solicit fares, alms, subscriptions, or contributions in the Building or grounds.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1183.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


613240:13h.Aug. 18, 1949, ch. 479, § 3, 63 Stat. 616.





§ 6133. Property in the Supreme Court Building and grounds
It is unlawful to step or climb on, remove, or in any way injure any statue, seat, wall, fountain, or other erection or architectural feature, or any tree, shrub, plant, or turf, in the Supreme Court Building or grounds.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1183.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


613340:13i.Aug. 18, 1949, ch. 479, § 4, 63 Stat. 617.


The word “fountain” conforms to the original text as signed into law by the President. A typographical error was made in printing the source law in the Statutes-at-Large (63 Stat. 617) where the word appears as “foundation”.



§ 6134. Firearms, fireworks, speeches, and objectionable language in the Supreme Court Building and grounds
It is unlawful to discharge a firearm, firework or explosive, set fire to a combustible, make a harangue or oration, or utter loud, threatening, or abusive language in the Supreme Court Building or grounds.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1183.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


613440:13j.Aug. 18, 1949, ch. 479, § 5, 63 Stat. 617.





§ 6135. Parades, assemblages, and display of flags in the Supreme Court Building and grounds
It is unlawful to parade, stand, or move in processions or assemblages in the Supreme Court Building or grounds, or to display in the Building and grounds a flag, banner, or device designed or adapted to bring into public notice a party, organization, or movement.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1183.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


613540:13k.Aug. 18, 1949, ch. 479, § 6, 63 Stat. 617.



Editorial Notes
ConstitutionalityFor information regarding constitutionality of section 6 of act Aug. 18, 1949, cited as the source of this section, see Congressional Research Service, The Constitution of the United States of America: Analysis and Interpretation, Appendix 1, Acts of Congress Held Unconstitutional in Whole or in Part by the Supreme Court of the United States.



§ 6136. Suspension of prohibitions against use of Supreme Court grounds
To allow the observance of authorized ceremonies in the Supreme Court Building and grounds, the Marshal of the Supreme Court may suspend for those occasions any of the prohibitions contained in this subchapter as may be necessary for the occasion if—(1) responsible officers have been appointed; and

(2) the Marshal determines that adequate arrangements have been made—(A) to maintain suitable order and decorum in the proceedings; and

(B) to protect the Supreme Court Building and grounds and individuals and property in the Building and grounds.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1183.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


613640:13o.Aug. 18, 1949, ch. 479, § 10, 63 Stat. 617.





§ 6137. Penalties(a) In General.—An individual who violates this subchapter, or a regulation prescribed under section 6102 of this title, shall be fined under title 18, imprisoned not more than 60 days, or both.

(b) Venue and Procedure.—Prosecution for a violation described in subsection (a) shall be in the United States District Court for the District of Columbia or in the Superior Court of the District of Columbia, on information by the United States Attorney or an Assistant United States Attorney.

(c) Offenses Involving Property Damage Over $100.—If during the commission of a violation described in subsection (a), public property is damaged in an amount exceeding $100, the period of imprisonment for the offense may be not more than five years.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1183; Pub. L. 108–356, § 2, Oct. 21, 2004, 118 Stat. 1416.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


613740:13m.Aug. 18, 1949, ch. 479, § 8, 63 Stat. 617.


In subsection (a), the words “fined under title 18” are substituted for “fined not more than $100” for consistency with chapter 227 of title 18.
In subsection (b), the words “Superior Court of the District of Columbia” are substituted for “Municipal Court for the District of Columbia” [subsequently changed to “District of Columbia Court of General Sessions” because of sections 1 and 7 of the Act of July 8, 1963 (Public Law 88–60, 77 Stat. 77, 78)] because of section 155(a) of the District of Columbia Court Reorganization Act of 1970 (Public Law 91–358, 85 Stat. 570).

Editorial Notes
Amendments2004—Subsec. (b). Pub. L. 108–356 added subsec. (b) and struck out heading and text of former subsec. (b). Text read as follows: “Prosecution for a violation described in subsection (a) shall be in the Superior Court of the District of Columbia, on information by the United States Attorney or an Assistant United States Attorney.”





CHAPTER 63—SMITHSONIAN INSTITUTION, NATIONAL GALLERY OF ART, AND JOHN F. KENNEDY CENTER FOR THE PERFORMING ARTS



Sec.


6301.Definition.


6302.Public use of grounds.


6303.Unlawful activities.


6304.Additional regulations.


6305.Suspension of regulations.


6306.Policing of buildings and grounds.


6307.Penalties.



§ 6301. Definition
In this chapter, the term “specified buildings and grounds” means—(1) Smithsonian institution.—The Smithsonian Institution and its grounds, which include the following:(A) Smithsonian buildings and grounds on the national mall.—The Smithsonian Building, the Arts and Industries Building, the Freer Gallery of Art, the National Air and Space Museum, the National Museum of Natural History, the National Museum of American History, the National Museum of the American Indian, the Hirshhorn Museum and Sculpture Garden, the Arthur M. Sackler Gallery, the National Museum of African Art, the S. Dillon Ripley Center, and all other buildings of the Smithsonian Institution within the Mall, including the entrance walks, unloading areas, and other pertinent service roads and parking areas.

(B) National zoological park.—The National Zoological Park comprising all the buildings, streets, service roads, walks, and other areas within the boundary fence of the National Zoological Park in the District of Columbia and including the public space between that fence and the face of the curb lines of the adjacent city streets.

(C) Other smithsonian buildings and grounds.—All other buildings, service roads, walks, and other areas within the exterior boundaries of any real estate or land or interest in land (including temporary use) that the Smithsonian Institution acquires and that the Secretary of the Smithsonian Institution determines to be necessary for the adequate protection of individuals or property in the Smithsonian Institution and suitable for administration as a part of the Smithsonian Institution.


(2) National gallery of art.—(A) The National Gallery of Art and its grounds, which extend—(i) to the line of the face of the south curb of Constitution Avenue Northwest, between Seventh Street Northwest, and Fourth Street Northwest, to the line of the face of the west curb of Fourth Street Northwest, between Constitution Avenue Northwest, and Madison Drive Northwest; to the line of the face of the north curb of Madison Drive Northwest, between Fourth Street Northwest, and Seventh Street Northwest; and to the line of the face of the east curb of Seventh Street Northwest, between Madison Drive Northwest, and Constitution Avenue Northwest;

(ii) to the line of the face of the south curb of Pennsylvania Avenue Northwest, between Fourth Street and Third Street Northwest, to the line of the face of the west curb of Third Street Northwest, between Pennsylvania Avenue and Madison Drive Northwest, to the line of the face of the north curb of Madison Drive Northwest, between Third Street and Fourth Street Northwest, and to the line of the face of the east curb of Fourth Street Northwest, between Pennsylvania Avenue and Madison Drive Northwest; and

(iii) to the line of the face of the south curb of Constitution Avenue Northwest, between Ninth Street Northwest and Seventh Street Northwest; to the line of the face of the west curb of Seventh Street Northwest, between Constitution Avenue Northwest and Madison Drive Northwest; to the line of the face of the north curb of Madison Drive Northwest, between Seventh Street Northwest and the line of the face of the east side of the east retaining wall of the Ninth Street Expressway Northwest; and to the line of the face of the east side of the east retaining wall of the Ninth Street Expressway Northwest, between Madison Drive Northwest and Constitution Avenue Northwest.


(B) All other buildings, service roads, walks, and other areas within the exterior boundaries of any real estate or land or interest in land (including temporary use) that the National Gallery of Art acquires and that the Director of the National Gallery of Art determines to be necessary for the adequate protection of individuals or property in the National Gallery of Art and suitable for administration as a part of the National Gallery of Art.


(3) John f. kennedy center for the performing arts.—The John F. Kennedy Center for the Performing Arts, which extends to the line of the west face of the west retaining walls and curbs of the Inner Loop Freeway on the east, the north face of the north retaining walls and curbs of the Theodore Roosevelt Bridge approaches on the south, the east face of the east retaining walls and curbs of Rock Creek Parkway on the west, and the south curbs of New Hampshire Avenue and F Street on the north, as generally depicted on the map entitled “Transfer of John F. Kennedy Center for the Performing Arts”, numbered 844/82563 and dated April 20, 1994 (as amended by the map entitled “Transfer of John F. Kennedy Center for the Performing Arts”, numbered 844/82563A and dated May 22, 1997), which shall be on file and available for public inspection in the office of the National Capital Region, National Park Service.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1184; Pub. L. 115–31, div. G, title IV, § 426, May 5, 2017, 131 Stat. 500.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


630140:193v.Oct. 24, 1951, ch. 559, § 9, 65 Stat. 635; Pub. L. 88–391, § 3, Aug. 1, 1964, 78 Stat. 366; Pub. L. 90–376, § 3, July 5, 1968, 82 Stat. 286; Pub. L. 102–336, Aug. 7, 1992, 106 Stat. 864; Pub. L. 103–279, § 9(c), July 21, 1994, 108 Stat. 1417; Pub. L. 105–95, § 4 (related to section 9(3) of the Act of October 24, 1951), Nov. 19, 1997, 111 Stat. 2149.


In clause (1)(A), the words “National Museum of American History” are substituted for “Museum of History and Technology” because of section 3 of the Act of October 13, 1980 (Public Law 96–441, 20:71 note).
In clause (1)(C), the words “the Smithsonian Institution acquires” are substituted for “that shall hereafter be acquired by the Smithsonian Institution” to eliminate unnecessary words.
In clause (3), the words “the site of” are omitted as unnecessary and for consistency in the revised section.

Editorial Notes
Amendments2017—Par. (2). Pub. L. 115–31 designated existing provisions as subpar. (A), redesignated former subpars. (A) to (C) as cls. (i) to (iii), respectively, of subpar. (A), and added subpar. (B).



§ 6302. Public use of grounds
Public travel in, and occupancy of, the grounds specified under section 6301 of this title are restricted to the sidewalks and other paved surfaces, except in the National Zoological Park.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1185.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


630240:193o.Oct. 24, 1951, ch. 559, § 2, 65 Stat. 634.





§ 6303. Unlawful activities(a) Displays and Solicitations.—It is unlawful for anyone other than an authorized employee or concessionaire to carry out any of the following activities within the specified buildings and grounds:(1) Offer or expose any article for sale.

(2) Display any sign, placard, or other form of advertisement.

(3) Solicit alms, subscriptions, or contributions.


(b) Touching of, or Injuries to, Property.—It is unlawful for anyone—(1) other than an authorized employee, to touch or handle objects of art or scientific or historical objects on exhibition within the specified buildings or grounds; or

(2) to step or climb on, remove, or in any way injure any object of art, exhibit (including an exhibit animal), equipment, seat, wall, fountain, or other erection or architectural feature, or any tree, shrub, plant, or turf, within the specified buildings or grounds.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1185.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6303(a)40:193p.Oct. 24, 1951, ch. 559, §§ 3, 4, 65 Stat. 634.
6303(b)40:193q.





§ 6304. Additional regulations(a) Authority To Prescribe Additional Regulations.—In addition to the restrictions and requirements specified in sections 6302 and 6303 of this title, the Secretary of the Smithsonian Institution, the Trustees of the National Gallery of Art, and the Trustees of the John F. Kennedy Center for the Performing Arts may prescribe for their respective agencies regulations necessary for—(1) the adequate protection of the specified buildings and grounds and individuals and property in those buildings and grounds; and

(2) the maintenance of suitable order and decorum within the specified buildings and grounds, including the control of traffic and parking of vehicles in the National Zoological Park and all other areas in the District of Columbia under their control.


(b) Publication in Federal Register.—A regulation prescribed under this section shall be published in the Federal Register and is not effective until the expiration of 10 days after the date of publication.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1186.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


630440:193r.Oct. 24, 1951, ch. 559, § 5, 65 Stat. 634; Pub. L. 88–391, § 1, Aug. 1, 1964, 78 Stat. 365; Pub. L. 103–279, § 9(a), July 21, 1994, 108 Stat. 1416.





§ 6305. Suspension of regulations
To allow authorized services, training programs, and ceremonies in the specified buildings and grounds, the Secretary of the Smithsonian Institution, the Trustees of the National Gallery of Art, and the Trustees of the John F. Kennedy Center for the Performing Arts (or their designees) may suspend for their respective agencies any of the prohibitions contained in sections 6302 and 6303 of this title as may be necessary for the occasion or circumstance if—(1) responsible officers have been appointed; and

(2) the Secretary of the Smithsonian Institution, the Trustees of the National Gallery of Art, and the Trustees of the John F. Kennedy Center for the Performing Arts (or their designees) determine that adequate arrangements have been made—(A) to maintain suitable order and decorum in the proceedings; and

(B) to protect the specified buildings and grounds and persons and property in those buildings and on those grounds.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1186.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


630540:193u.Oct. 24, 1951, ch. 559, § 8, 65 Stat. 635; Pub. L. 103–279, § 9(b), July 21, 1994, 108 Stat. 1416.


Before clause (1), the words “or their designees” are substituted for “or their designated representatives” for consistency in the revised section.



§ 6306. Policing of buildings and grounds(a) Designation of Employees as Special Police.—Subject to section 5375 of title 5, the Secretary of the Smithsonian Institution, the Trustees of the National Gallery of Art, and the Trustees of the John F. Kennedy Center for the Performing Arts (or their designees) may designate employees of their respective agencies as special police, without additional compensation, for duty in connection with the policing of their respective specified buildings and grounds.

(b) Powers.—The employees designated as special police under subsection (a)—(1) may, within the specified buildings and grounds, enforce, and make arrests for violations of, sections 6302 and 6303 of this title, any regulation prescribed under section 6304 of this title, federal or state law, or any regulation prescribed under federal or state law; and

(2) may enforce concurrently with the United States Park Police the laws and regulations applicable to the National Capital Parks, and may make arrests for violations of sections 6302 and 6303 of this title, within the several areas located within the exterior boundaries of the face of the curb lines of the squares within which the specified buildings and grounds are located.


(c) Uniforms and Other Equipment.—The employees designated as special police under subsection (a) may be provided, without charge, with uniforms and other equipment as may be necessary for the proper performance of their duties, including badges, revolvers, and ammunition.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1186.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6306(a)40:193n.Oct. 24, 1951, ch. 559, § 1, 65 Stat. 634; Pub. L. 91–34, § 2(c), June 30, 1969, 83 Stat. 41; Pub. L. 104–134, title I, § 101(c) [title II, proviso in 1st par. under heading “John F. Kennedy Center for the Performing Arts”], Apr. 26, 1996, 110 Stat. 1321–193, renumbered as title I by Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.
6306(b)(1)40:193t (words before 5th comma).Oct. 24, 1951, ch. 559, § 7, 65 Stat. 635; Pub. L. 88–391, § 2, Aug. 1, 1964, 78 Stat. 365.
6306(b)(2)40:193x.Oct. 24, 1951, ch. 559, § 11, as added Pub. L. 88–391, § 4, Aug. 1, 1964, 78 Stat. 366.
6306(c)40:193t (words after 5th comma).


In subsection (a), the words “section 5375 of title 5” are substituted for “section 5365 of title 5” because of section 801(a)(3)(A)(ii) of the Civil Service Reform Act of 1978 (Public Law 95–454, 92 Stat. 1221), which redesignated sections 5361 through 5365 of title 5 as sections 5371 through 5375 of title 5. The words “or their designees” are substituted for “or their authorized representatives” for consistency in the revised chapter.
In subsection (b)(2), the words “within which the specified buildings and grounds are located” are substituted for “within which the aforementioned buildings are located” for clarity.



§ 6307. Penalties(a) In General.—(1) Penalty.—A person violating section 6302 or 6303 of this title, or a regulation prescribed under section 6304 of this title, shall be fined under title 18, imprisoned for not more than 60 days, or both.

(2) Procedure.—Prosecution for an offense under this subsection shall be in the Superior Court of the District of Columbia, by information by the United States Attorney or an Assistant United States Attorney.


(b) Offenses Involving Property Damage Over $100.—(1) Penalty.—If in the commission of a violation described in subsection (a), property is damaged in an amount exceeding $100, the period of imprisonment for the offense may be not more than five years.

(2) Venue and procedure.—Prosecution of an offense under this subsection shall be in the United States District Court for the District of Columbia by indictment. Prosecution may be on information by the United States Attorney or an Assistant United States Attorney if the defendant, after being advised of the nature of the charge and of rights of the defendant, waives in open court prosecution by indictment.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1187.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


630740:193s.Oct. 24, 1951, ch. 559, § 6, 65 Stat. 635.


In subsection (a)(1), the words “fined under title 18” are substituted for “fined not more than $100” for consistency with chapter 227 of title 18.
In subsection (a)(2), the words “Superior Court of the District of Columbia” are substituted for “Municipal Court for the District of Columbia” [subsequently changed to “District of Columbia Court of General Sessions” because of sections 1 and 7 of the Act of July 8, 1963 (Public Law 88–60, 77 Stat. 77, 78)] because of section 155(a) of the District of Columbia Court Reorganization Act of 1970 (Public Law 91–358, 85 Stat. 570).
In subsection (b)(1), the words “the amount of the fine for the offense may be not more than $5,000” are omitted for consistency with chapter 227 of title 18.




CHAPTER 65—THURGOOD MARSHALL FEDERAL JUDICIARY BUILDING



Sec.


6501.Definition.


6502.Thurgood Marshall Federal Judiciary Building.


6503.Commission for the Judiciary Office Building.


6504.Lease of building.


6505.Structural and mechanical care and security.


6506.Allocation of space.


6507.Account in Treasury.




Editorial Notes
Amendments2006—Pub. L. 109–284, § 6(19), Sept. 27, 2006, 120 Stat. 1213, renumbered item 6581 as 6501.


§ 6501. Definition
In this chapter, the term “Chief Justice” means the Chief Justice of the United States or the designee of the Chief Justice, except that when there is a vacancy in the office of the Chief Justice, the most senior associate justice of the Supreme Court shall be deemed to be the Chief Justice for purposes of this chapter until the vacancy is filled.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1188.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


650140:1208.Pub. L. 100–480, § 10, Oct. 7, 1988, 102 Stat. 2335.


The text of 40:1208(1) and (3) is omitted as unnecessary because the complete names of the Architect of the Capitol and the Commission for the Judiciary Office Building are used the first times the terms appear in a section.



§ 6502. Thurgood Marshall Federal Judiciary Building(a) Establishment and Designation.—There is a Federal Judiciary Building in Washington, D.C., known and designated as the “Thurgood Marshall Federal Judiciary Building”.

(b) Title.—(1) Squares 721 and 722.—Title to squares 721 and 722 remains in the Federal Government.

(2) Building.—Title to the Building and other improvements constructed or otherwise made immediately reverts to the Government at the expiration of not more than 30 years from the effective date of the lease agreement referred to in section 6504 of this title without payment of any compensation by the Government.


(c) Limitations.—(1) Size of building.—The Building (excluding parking facilities) may not exceed 520,000 gross square feet in size above the level of Columbia Plaza in the District of Columbia.

(2) Height of building.—The height of the Building and other improvements shall be compatible with the height of surrounding Government and historic buildings and conform to the provisions of the Act of June 1, 1910 (ch. 263, 36 Stat. 452) (known as the Building Height Act of 1910).

(3) Design.—The Building and other improvements shall—(A) be designed in harmony with historical and Government buildings in the vicinity;

(B) reflect the symbolic importance and historic character of the United States Capitol and other buildings on the United States Capitol Grounds; and

(C) represent the dignity and stability of the Government.



(d) Approval of Chief Justice.—All final decisions regarding architectural design of the Building are subject to the approval of the Chief Justice.

(e) Chilled Water and Steam From Capitol Power Plant.—If the Building is connected with the Capitol Power Plant, the Architect of the Capitol shall furnish chilled water and steam from the Plant to the Building on a reimbursable basis.

(f) Construction Standards.—The Building and other improvements constructed under this chapter shall meet all standards applicable to construction of a federal building.

(g) Accounting System.—The Architect shall maintain an accounting system for operation and maintenance of the Building and other improvements which will allow accurate projections of the dates and cost of major repairs, improvements, reconstructions, and replacements of the Building and improvements and other capital expenditures on the Building and improvements.

(h) Nonapplicability of Certain Laws.—(1) Building codes, permits, or inspection.—The Building is not subject to any law of the District of Columbia relating to building codes, permits, or inspection, including any such law enacted by Congress.

(2) Taxes.—The Building and other improvements constructed under this chapter are not subject to any law of the District of Columbia relating to real estate and personal property taxes, special assessments, or other taxes, including any such law enacted by Congress.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1188.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6502(a)40:1201 note.Pub. L. 103–4, § 1, Feb. 8, 1993, 107 Stat. 30.
6502(b)40:1202(b)(2)(B), (C).Pub. L. 100–480, §§ 3(a)(6), (8), (b)(2)(B), (C), (c)–(e), 4(c), Oct. 7, 1988, 102 Stat. 2329, 2330, 2331.
6502(c)40:1202(a)(8).
6502(d)40:1202(a)(6).
6502(e)40:1202(c).
6502(f)40:1202(d) (1st, 2d sentences).
6502(g)40:1203(c).
6502(h)(1)40:1202(d) (last sentence).
6502(h)(2)40:1202(e).


In subsection (e), the text of 40:1202(c)(1) is omitted as obsolete.
In subsection (f), the text of 40:1202(d) (2d sentence) is omitted as obsolete.

Editorial Notes

References in TextThe Building Height Act of 1910, referred to in subsec. (c)(2), is act June 1, 1910, ch. 263, 36 Stat. 452, which is not classified to the Code.

Statutory Notes and Related Subsidiaries
Reference to the Thurgood Marshall Federal Judiciary BuildingPub. L. 103–4, § 2, Feb. 8, 1993, 107 Stat. 30, provided that: “Any reference in any law, map, regulation, document, paper, or other record of the United States to the Federal Judiciary Building referred to in section 1 [now 40 U.S.C. 6502(a)] shall be deemed to be a reference to the ‘Thurgood Marshall Federal Judiciary Building’.”




§ 6503. Commission for the Judiciary Office Building(a) Establishment and Membership.—There is a Commission for the Judiciary Office Building, composed of the following 13 members or their designees:(1) Two individuals appointed by the Chief Justice from among justices of the Supreme Court and other judges of the United States.

(2) The members of the House Office Building Commission.

(3) The majority leader and minority leader of the Senate.

(4) The Chairman and the ranking minority member of the Senate Committee on Rules and Administration.

(5) The Chairman and the ranking minority member of the Senate Committee on Environment and Public Works.

(6) The Chairman and ranking minority member of the Committee on Transportation and Infrastructure of the House of Representatives.


(b) Quorum.—Seven members of the Commission is a quorum.

(c) Duties.—The Commission is responsible for the supervision of the design, construction, operation, maintenance, structural, mechanical, and domestic care, and security of the Thurgood Marshall Federal Judiciary Building. The Commission shall prescribe regulations to govern the actions of the Architect of the Capitol under this chapter and to govern the use and occupancy of all space in the Building.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1189.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6503(a)40:1206(a), (b).Pub. L. 100–480, § 7, Oct. 7, 1988, 102 Stat. 2334.
6503(b)40:1206(d).
6503(c)40:1206(c).


In subsection (a)(6), the words “Transportation and Infrastructure” are substituted for “Public Works and Transportation” in section 7(b) of the Judiciary Office Building Development Act (Public Law 100–480, 102 Stat. 2334) because of section 1(a)(9) of the Act of June 3, 1995 (Public Law 104–14, 2:21 note prec.).
In subsection (c), the words “from time to time” are omitted as unnecessary.



§ 6504. Lease of building(a) Lease Agreement.—Under an agreement with the person selected to construct the Thurgood Marshall Federal Judiciary Building, the Architect of the Capitol shall lease the Building to carry out the objectives of this chapter.

(b) Minimum Requirements of Lease Agreement.—The agreement includes at a minimum the following:(1) Limit on length of lease.—The Architect will lease the Building and other improvements for not more than 30 years from the effective date of the agreement.

(2) Rental rate.—The rental rate per square foot of occupiable space for all space in the Building and other improvements will be in the best interest of the Federal Government and will carry out the objectives of this chapter. The aggregate rental rate for all space in the Building and other improvements shall produce an amount at least equal to the amount necessary to amortize the cost of development of squares 721 and 722 in the District of Columbia over the life of the lease.

(3) Authority to make space available and sublease space.—The Architect may make space available and sublease space in the Building and other improvements in accordance with section 6506 of this title.

(4) Other terms and conditions.—The agreement contains terms and conditions the Architect prescribes to carry out the objectives of this chapter.


(c) Obligation of Amounts.—Obligation of amounts for lease payments under this section may only be made—(1) on an annual basis; and

(2) from the account described in section 6507 of this title.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1189.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6504(a)40:1203(a).Pub. L. 100–480, §§ 3(b)(2)(D) (words after “provisions of this chapter”), 4(a), (b), (d), Oct. 7, 1988, 102 Stat. 2330, 2331.
6504(b)(1)– (3)40:1203(b).
6504(b)(4)40:1202(b)(2)(D) (words after “provisions of this Act”).
6504(c)40:1203(d).


Subsection (a) is substituted for 40:1203(a) to eliminate obsolete words.
In subsection (b)(2), the words “in the District of Columbia” are added for clarity.



§ 6505. Structural and mechanical care and security(a) Structural and Mechanical Care.—The Architect of the Capitol, under the direction of the Commission for the Judiciary Office Building—(1) is responsible for the structural and mechanical care and maintenance of the Thurgood Marshall Federal Judiciary Building and improvements, including the care and maintenance of the grounds of the Building, in the same manner and to the same extent as for the structural and mechanical care and maintenance of the Supreme Court Building under section 6111 of this title; and

(2) shall perform all other duties and work required for the operation and domestic care of the Building and improvements.


(b) Security.—(1) Capitol police.—The United States Capitol Police—(A) are responsible for all exterior security of the Building and other improvements constructed under this chapter; and

(B) may police the Building and other improvements, including the interior and exterior, and may make arrests within the interior and exterior of the Building and other improvements for any violation of federal or state law or the laws of the District of Columbia, or any regulation prescribed under any of those laws.


(2) Marshal of the supreme court.—This chapter does not interfere with the obligation of the Marshal of the Supreme Court to protect justices, officers, employees, or other personnel of the Supreme Court who may occupy the Building and other improvements.

(3) Reimbursement.—The Architect shall transfer from the account described in section 6507 of this title amounts necessary to reimburse the United States Capitol Police for expenses incurred in providing exterior security under this subsection. The Capitol Police may accept amounts the Architect transfers under this paragraph. Those amounts shall be credited to the appropriation account charged by the Capitol Police in carrying out security duties.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1190.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6505(a)40:1204(a).Pub. L. 100–480, § 5, Oct. 7, 1988, 102 Stat. 2331; Pub. L. 102–392, title III, § 311(a), Oct. 6, 1992, 106 Stat. 1723.
6505(b)(1)(A)40:1204(b)(1).
6505(b)(1)(B)40:1204(c).
6505(b)(2), (3)40:1204(b)(2), (3).


In subsection (a), before clause (1), the words “Upon occupancy by the United States of the building and other improvements constructed under this chapter” are omitted as obsolete.



§ 6506. Allocation of space(a) Priority.—(1) Judicial branch.—Subject to this section, the Architect of the Capitol shall make available to the judicial branch of the Federal Government all space in the Thurgood Marshall Federal Judiciary Building and other improvements constructed under this chapter. The space shall be made available on a reimbursable basis and substantially in accordance with the report referred to in section 3(b)(1) of the Judiciary Office Building Development Act (Public Law 100–480, 102 Stat. 2330).

(2) Other federal governmental entities.—The Architect may make available to federal governmental entities which are not part of the judicial branch and which are not staff of Members of Congress or congressional committees any space in the Building and other improvements that the Chief Justice decides is not needed by the judicial branch. The space shall be made available on a reimbursable basis.

(3) Other persons.—If any space remains, the Architect may sublease it pursuant to subsection (e), under the direction of the Commission for the Judiciary Office Building, to any person.


(b) Space for Judicial Branch and Other Federal Governmental Entities.—Space made available under subsection (a)(1) or (2) is subject to—(1) terms and conditions necessary to carry out the objectives of this chapter; and

(2) reimbursement at the rate established under section 6504(b)(2) of this title plus an amount necessary to pay each year for the cost of administering the Building and other improvements (including the cost of operation, maintenance, rehabilitation, security, and structural, mechanical, and domestic care) that is attributable to the space, with the amount to be determined by the Architect and—(A) in the case of the judicial branch, the Director of the Administrative Office of the United States Courts; or

(B) in the case of any federal governmental entity not a part of the judicial branch, the entity.



(c) Space for Judicial Branch.—(1) Assignment of space within judicial branch.—The Director may assign space made available to the judicial branch under subsection (a)(1) among offices of the judicial branch as the Director considers appropriate.

(2) Vacating occupied space.—When the Chief Justice notifies the Architect that the judicial branch requires additional space in the Building and other improvements, the Architect shall accommodate those requirements within 90 days after the date of the notification, except that if the space was made available to the Administrator of General Services, it shall be vacated expeditiously by not later than a date the Chief Justice and the Administrator agree on.

(3) Unoccupied space.—The Chief Justice has the right of first refusal to use unoccupied space in the Building to meet the needs of the judicial branch.


(d) Lease by Architect.—(1) Authority to lease.—Subject to approval by the Committees on Appropriations of the House of Representatives and the Senate, the House Office Building Commission, and the Committee on Rules and Administration of the Senate, the Architect may lease and occupy not more than 75,000 square feet of space in the Building.

(2) Payments.—Payments under the lease shall be made on vouchers the Architect approves. Necessary amounts may be appropriated—(A) to the Architect to carry out this subsection, including amounts for acquiring and installing furniture and furnishings; and

(B) to the Sergeant at Arms of the Senate to plan for, acquire, and install telecommunications equipment and services for the Architect with respect to space leased under this subsection.



(e) Subleased Space.—(1) Rental rate.—Space subleased by the Architect under subsection (a)(3) is subject to reimbursement at a rate which is comparable to prevailing rental rates for similar facilities in the area but not less than the rate established under section 6504(b)(2) of this title plus an amount the Architect and the person subleasing the space agree is necessary to pay each year for the cost of administering the Building (including the cost of operation, maintenance, rehabilitation, security, and structural, mechanical, and domestic care) that is attributable to the space.

(2) Limitation.—A sublease under subsection (a)(3) must be compatible with the dignity and functions of the judicial branch offices housed in the Building and must not unduly interfere with the activities and operations of the judicial branch agencies housed in the Building. Sections 5104(c) and 5108 of this title do not apply to any space in the Building and other improvements subleased to a non-Government tenant under subsection (a)(3).

(3) Collection of rent.—The Architect shall collect rent for space subleased under subsection (a)(3).


(f) Deposit of Rent and Reimbursements.—Amounts received under subsection (a)(3) (including lease payments and reimbursements) shall be deposited in the account described in section 6507 of this title.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1190.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6506(a)(1), (2)40:1205(a)(1), (2).Pub. L. 100–480, § 6(a)(1)–(6), (b), (c), Oct. 7, 1988, 102 Stat. 2332.
6506(a)(3)40:1205(b)(1).
6506(b)40:1205(a)(3), (4).
6506(c)(1)40:1205(a)(6).
6506(c)(2), (3)40:1205(a)(5).
6506(d)40:1205(a)(7), (8).Pub. L. 100–480, § 6(a)(7), (8), as added Pub. L. 102–392, title III, § 318, Oct. 6, 1992, 106 Stat. 1724.
6506(e)40:1205(b)(2)–(4).
6506(f)40:1205(c).


In subsection (a)(3), the text of 40:1205(b)(1)(words before semicolon) is omitted as unnecessary. The words “pursuant to subsection (e)” are added for clarity.
In subsection (b)(2)(B), the word “federal” is added for clarity.
In subsection (c)(1), the words “and reassign” are omitted as unnecessary.
In subsection (d)(1), the word “Building” [meaning the Thurgood Marshall Federal Judiciary Building] is substituted for “Federal Judiciary Building” in the source provision because of section 2 of the Act of February 8, 1993 (Public Law 103–4, 107 Stat. 30).
In subsection (f), the reference to “this subsection” is translated as “this section” to correct an apparent error in the source provision being restated.

Editorial Notes

References in TextSection 3(b)(1) of the Judiciary Office Building Development Act, referred to in subsec. (a)(1), is section 3(b)(1) of Pub. L. 100–480, Oct. 7, 1988, 102 Stat. 2330, which was classified to section 1202(b)(1) of former Title 40, Public Buildings, Property, and Works, prior to repeal by Pub. L. 107–217, § 6(b), Aug. 21, 2002, 116 Stat. 1304.



§ 6507. Account in Treasury(a) Establishment and Contents of Separate Account.—There is a separate account in the Treasury. The account includes all amounts deposited in the account under section 6506(f) of this title and amounts appropriated to the account. However, the appropriated amounts may not be more than $2,000,000.

(b) Use of Amounts.—Amounts in the account are available to the Architect of the Capitol—(1) for paying expenses for structural, mechanical, and domestic care, maintenance, operation, and utilities of the Thurgood Marshall Federal Judiciary Building and other improvements constructed under this chapter;

(2) for reimbursing the United States Capitol Police for expenses incurred in providing exterior security for the Building and other improvements;

(3) for making lease payments under section 6504 of this title; and

(4) for necessary personnel (including consultants).


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1192.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


650740:1207.Pub. L. 100–480, § 9, Oct. 7, 1988, 102 Stat. 2334; Pub. L. 102–392, title III, § 311(b), Oct. 6, 1992, 106 Stat. 1723.


The text of 40:1207(b) is omitted as obsolete.




CHAPTER 67—PENNSYLVANIA AVENUE DEVELOPMENT




SUBCHAPTER I—TRANSFER AND ASSIGNMENT OF RIGHTS, AUTHORITIES, TITLE, AND INTERESTS


Sec.


6701.Transfer of rights and authorities of Pennsylvania Avenue Development Corporation.


6702.Transfer and assignment of rights, title, and interests in property.



SUBCHAPTER II—PENNSYLVANIA AVENUE DEVELOPMENT


6711.Definition.


6712.Powers of other agencies and instrumentalities in the development area.


6713.Certification of new construction.


6714.Relocation services.


6715.Coordination with District of Columbia.


6716.Reports.



SUBCHAPTER III—FEDERAL TRIANGLE DEVELOPMENT


6731.Definitions.


6732.Federal Triangle development area.


6733.Federal Triangle property.


6734.Ronald Reagan Building and International Trade Center.




Editorial Notes
Amendments2006—Pub. L. 109–284, § 6(20), Sept. 27, 2006, 120 Stat. 1213, substituted “ASSIGNMENT” for “ASSIGMENT” in item for subchapter I.


SUBCHAPTER I—TRANSFER AND ASSIGNMENT OF RIGHTS, AUTHORITIES, TITLE, AND INTERESTS

Editorial Notes
Amendments2006—Pub. L. 109–284, § 6(21), Sept. 27, 2006, 120 Stat. 1213, substituted “ASSIGNMENT” for “ASSIGMENT” in heading.


§ 6701. Transfer of rights and authorities of Pennsylvania Avenue Development Corporation(a) In General.—The Administrator of General Services—(1) may make and perform transactions with an agency or instrumentality of the Federal Government, a State, the District of Columbia, or any person as necessary to carry out the trade center plan at the Federal Triangle Project; and

(2) has all the rights and authorities of the former Pennsylvania Avenue Development Corporation with regard to property transferred from the Corporation to the General Services Administration in fiscal year 1996.


(b) Use of Amounts and Income.—(1) Activities associated with transferred responsibilities.—The Administrator may use amounts transferred from the Corporation or income earned on Corporation property for activities associated with carrying out the responsibilities of the Corporation transferred to the Administrator. Any income earned after October 1, 1998, shall be deposited to the Federal Buildings Fund to be available for the purposes authorized under this subchapter, notwithstanding section 592(c)(1) of this title.

(2) Excess amounts or income.—Any amounts or income the Administrator considers excess to the amount needed to fulfill the responsibilities of the Corporation transferred to the Administrator shall be applied to any outstanding debt the Corporation incurred when acquiring real estate, except debt associated with the Ronald Reagan Building and International Trade Center.


(c) Payment to District of Columbia.—With respect to real property transferred from the Corporation to the Administrator under section 6702 of this title, the Administrator shall pay to the District of Columbia government, in the same way as previously paid by the Corporation, an amount equal to the amount of real property tax which would have been payable to the government beginning on the date the Corporation acquired the real property if legal title to the property had been held by a private citizen on that date and during all periods to which that date relates.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1193.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6701(a)40:872 note (words before 1st proviso).Pub. L. 104–208, div. A, title I, § 101(f) [title IV, 3d–6th provisos on p. 3009–335], Sept. 30, 1996, 110 Stat. 3009–335.
6701(b)40:872 note (1st, 2d provisos).
 40:872 note.Pub. L. 105–277, § 101(h) [title IV, 9th proviso on p. 2681–502], Oct. 21, 1998, 112 Stat. 2681–502.
6701(c)40:872 note (last proviso).
 40:879(b).Pub. L. 92–578, § 10(b), Oct. 27, 1972, 86 Stat. 1274.


In subsection (a), before clause (1), the words “in fiscal year 1997 and thereafter” are omitted as obsolete. In clause (1), the words “leases, contracts or other” are omitted as unnecessary. The words “firm, association, or corporation” are omitted because of the definition of “person” in 1:1.
In subsection (b)(1), the words “notwithstanding any other provision of law” are omitted as unnecessary. The words “That the remaining balances and associated assets and laibilites [sic] of the Pennsylvania Avenue Activities account are hereby transferred to the Federal Buildings Fund to be effective October 1, 1998” are omitted as executed.
In subsection (c), the words “To the extent that the District of Columbia may not suffer undue loss of tax revenue by reason of the provisions of subsection (a) of this section” are omitted as unnecessary.



§ 6702. Transfer and assignment of rights, title, and interests in property(a) In General.—(1) Leases, covenants, agreements, and easements.—As provided in this section, the General Services Administration, the National Capital Planning Commission, and the National Park Service have the rights, title, and interest of the Pennsylvania Avenue Development Corporation in and to all leases, covenants, agreements, and easements the Corporation executed before April 1, 1996, in carrying out its powers and duties under the Pennsylvania Avenue Development Corporation Act of 1972 (Public Law 92–578, 86 Stat. 1266) and the Federal Triangle Development Act (Public Law 100–113, 101 Stat. 735).

(2) Property.—The Administration has the rights, title, and interest of the Corporation in and to all property held in the name of the Corporation, except as provided in subsection (c).


(b) General Services Administration.—(1) Responsibilities.—The responsibilities of the Corporation transferred to the Administration under subsection (a) include—(A) the collection of revenue owed the Federal Government as a result of real estate sales or lease agreements made by the Corporation and private parties, including—(i) the Willard Hotel property on Square 225;

(ii) the Gallery Row project on Square 457;

(iii) the Lansburgh’s project on Square 431; and

(iv) the Market Square North project on Square 407;


(B) the collection of sale or lease revenue owed the Government from the sale or lease before April 1, 1996, of two undeveloped sites owned by the Corporation on Squares 457 and 406;

(C) the application of collected revenue to repay Treasury debt the Corporation incurred when acquiring real estate;

(D) performing financial audits for projects in which the Corporation has actual or potential revenue expectation, as identified in subparagraphs (A) and (B), in accordance with procedures described in applicable sale or lease agreements;

(E) the disposition of real estate properties which are or become available for sale and lease or other uses;

(F) payment of benefits in accordance with the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.) to which persons in the project area squares are entitled as a result of the Corporation’s acquisition of real estate; and

(G) carrying out the responsibilities of the Corporation under subchapter III and the Federal Triangle Development Act (Public Law 100–113, 101 Stat. 735), including responsibilities for managing assets and liabilities of the Corporation under subchapter III and the Act.


(2) Powers.—In carrying out the responsibilities of the Corporation transferred under this section, the Administrator of General Services may—(A) acquire land, improvements, and property by purchase, lease or exchange, and sell, lease, or otherwise dispose of any property, as necessary to complete the development plan developed under section 5 of the Pennsylvania Avenue Development Corporation Act of 1972 (Public Law 92–578, 86 Stat. 1269) if a notice of intention to carry out the acquisition or disposal is first transmitted to the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives and the Committee on Environment and Public Works and the Committee on Appropriations of the Senate and at least 60 days elapse after the date of the transmission;

(B) modify the plan referred to in subparagraph (A) if the modification is first transmitted to the Committee on Transportation and Infrastructure and the Committee on Appropriations of the House of Representatives and the Committee on Environment and Public Works and the Committee on Appropriations of the Senate and at least 60 days elapse after the date of the transmission;

(C) maintain any existing Corporation insurance programs;

(D) make and perform transactions with an agency or instrumentality of the Federal Government, a State, the District of Columbia, or any person as necessary to carry out the responsibilities of the Corporation under subchapter III and the Federal Triangle Development Act (Public Law 100–113, 101 Stat. 735);

(E) request the Council of the District of Columbia to close any alleys necessary for the completion of development in Square 457; and

(F) use all of the amount transferred from the Corporation or income earned on Corporation property to complete any pending development projects.



(c) National Park Service.—(1) Property.—The National Park Service has the right, title, and interest in and to the property located in the Pennsylvania Avenue National Historic Site, including the parks, plazas, sidewalks, special lighting, trees, sculpture, and memorials, depicted on a map entitled “Pennsylvania Avenue National Historic Park”, dated June 1, 1995, and numbered 840–82441. The map shall be on file and available for public inspection in the offices of the Service.

(2) Responsibilities.—The Service is responsible for management, administration, maintenance, law enforcement, visitor services, resource protection, interpretation, and historic preservation at the Site.

(3) Special events, festivals, concerts, or programs.—The Service may—(A) make transactions with an agency or instrumentality of the Government, a State, the District of Columbia, or any person as considered necessary or appropriate for the conduct of special events, festivals, concerts, or other art and cultural programs at the Site; or

(B) establish a nonprofit foundation to solicit amounts for those activities.


(4) Jurisdiction of district of columbia.—Jurisdiction of Pennsylvania Avenue and all other roadways from curb to curb remains with the District of Columbia but vendors are not permitted to occupy street space except during temporary special events.


(d) National Capital Planning Commission.—The National Capital Planning Commission is responsible for ensuring that development in the Pennsylvania Avenue area is carried out in accordance with the Pennsylvania Avenue Development Corporation Plan—1974.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1194.)

Amendment Not Shown in TextSubsection (c)(1) of this section was derived from section 313(d)(1) of title III of the Department of the Interior and Related Agencies Appropriations Act, 1996 (as enacted by section 101(c) of Pub. L. 104–134), set out as a note under section 872 of the former Appendix to this title, which was amended by Pub. L. 111–11, title VII, § 7116(k)(1), Mar. 30, 2009, 123 Stat. 1203. For applicability of that amendment to this section, see section 5(b)(3) of Pub. L. 107–217, set out as a Legislative Purpose and Construction note preceding section 101 of this title. Section 313(d)(1) of the Department of the Interior and Related Agencies Appropriations Act, 1996, as enacted by Pub. L. 104–134, was amended by substituting “map entitled ‘Pennsylvania Avenue National Historic Site’, dated August 25, 2008, and numbered 840–82441B” for “map entitled ‘Pennsylvania Avenue National Historic Park’, dated June 1, 1995, and numbered 840–82441”.











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


670240:872 note.Pub. L. 104–134, title I, § 101(c) [title III, § 313(a)–(e)], Apr. 26, 1996, 110 Stat. 1321–198, renumbered as title I by Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.


Subsection (a) is substituted for section 313(a) of title III of section 101(c) of the Act of April 26, 1996, to eliminate obsolete words.
In subsection (a)(2), the words “both real and personal” are omitted as unnecessary.
In subsection (b)(1)(A), before subclause (i), the words “with respect to the following projects” are omitted as unnecessary.
In subsection (b)(1)(F), the word “Acquisition” is substituted for “Acquisitions” to correct an error in the source provision.
In subsections (b)(2)(D) and (c)(3)(A), the words “firm, association, or corporation” are omitted because of the definition of “person” in 1:1.
In subsection (b)(2)(D), the words “leases, contracts, or other” are omitted as unnecessary.
Subsection (c)(1) is substituted for section 313(d)(1) of title III of section 101(c) of the Act of April 26, 1996, to eliminate obsolete words.
In subsection (c)(3)(A), the words “contracts, cooperative agreements, or other” are omitted as unnecessary.
In subsection (d), the words “Notwithstanding any other provision of law” are omitted as unnecessary. The words “commencing April 1, 1996” are omitted as obsolete. The words “or its successor” and “or redevelopment” are omitted as unnecessary.

Editorial Notes

References in TextThe Pennsylvania Avenue Development Corporation Act of 1972, referred to in subsec. (a)(1), is Pub. L. 92–578, Oct. 27, 1972, 86 Stat. 1266, as amended, which was classified to chapter 19 (§ 871 et seq.) of former Title 40, Public Buildings, Property, and Works, prior to repeal and reenactment as section 6701 of this title and subchapter II of this chapter by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304. For complete classification of this Act to the Code, see Tables.
Section 5 of the Act was classified to section 874 of former Title 40 prior to repeal by Pub. L. 107–217.
The Federal Triangle Development Act, referred to in subsecs. (a)(1), (b)(1)(G), and (2)(D), is Pub. L. 100–113, Aug. 21, 1987, 101 Stat. 735, as amended, which was classified to chapter 22 (§ 1101 et seq.) of former Title 40, Public Buildings, Property, and Works, prior to repeal, omission, and reenactment as subchapter III of this chapter by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304. For complete classification of this Act to the Code, see Tables.
The Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, referred to in subsec. (b)(1)(F), is Pub. L. 91–646, Jan. 2, 1971, 84 Stat. 1894, as amended, which is classified principally to chapter 61 (§ 4601 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 4601 of Title 42 and Tables.

Statutory Notes and Related Subsidiaries

Change of Name
Pub. L. 111–11, title VII, § 7116(k)(2), Mar. 30, 2009, 123 Stat. 1204, provided that: “Any reference in a law, map, regulation, document, paper, or other record of the United States to the Pennsylvania Avenue National Historic Park shall be deemed to be a reference to the ‘Pennsylvania Avenue National Historic Site’.”





SUBCHAPTER II—PENNSYLVANIA AVENUE DEVELOPMENT
§ 6711. Definition
In this subchapter, the term “development area” means the area to be developed, maintained, and used in accordance with this subchapter and the Pennsylvania Avenue Development Corporation Act of 1972 (Public Law 92–578, 86 Stat. 1266) and is the area bounded as follows:
Beginning at a point on the southwest corner of the intersection of Fifteenth Street and E Street Northwest;
thence proceeding east along the southern side of E Street to the southwest corner of the intersection of Thirteenth Street and Pennsylvania Avenue Northwest;
thence southeast along the southern side of Pennsylvania Avenue to a point being the southeast corner of the intersection of Pennsylvania Avenue and Third Street Northwest;
thence north along the eastern side of Third Street to the northeast corner of the intersection of C Street and Third Street Northwest;
thence west along the northern side of C Street to the northeast corner of the intersection of C Street and Sixth Street Northwest;
thence north along the eastern side of Sixth Street to the northeast corner of the intersection of E Street and Sixth Street Northwest;
thence west along the northern side of E Street to the northeast corner of the intersection of E Street and Seventh Street Northwest;
thence north along the eastern side of Seventh Street to the northeast corner of the intersection of Seventh Street and F Street Northwest;
thence west along the northern side of F Street to the northwest corner of the intersection of F Street and Ninth Street Northwest;
thence south along the western side of Ninth Street to the northwest corner of the intersection of Ninth Street and E Street Northwest;
thence west along the northern side of E Street to the northeast corner of the intersection of E Street and Thirteenth Street Northwest;
thence north along the eastern side of Thirteenth Street to the northeast corner of the intersection of F Street and Thirteenth Street Northwest;
thence west along the northern side of F Street to the northwest corner of the intersection of F Street and Fifteenth Street Northwest;
thence north along the western side of Fifteenth Street to the northwest corner of the intersection of Pennsylvania Avenue and Fifteenth Street Northwest;
thence west along the southern side of Pennsylvania Avenue to the southeast corner of the intersection of Pennsylvania Avenue and East Executive Avenue Northwest;
thence south along the eastern side of East Executive Avenue to the intersection of South Executive Place and E Street Northwest;
thence east along the southern side of E Street to the point of beginning.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1196.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


671140:871.Pub. L. 92–578, § 2, Oct. 27, 1972, 86 Stat. 1266.


The text of 40:871(a)–(e) is omitted as obsolete.
The words “being the southwest corner of the intersection of Fifteenth Street and E Street Northwest” are omitted as unnecessary.

Editorial Notes

References in TextThe Pennsylvania Avenue Development Corporation Act of 1972, referred to in text, is Pub. L. 92–578, Oct. 27, 1972, 86 Stat. 1266, as amended, which was classified to chapter 19 (§ 871 et seq.) of former Title 40, Public Buildings, Property, and Works, prior to repeal and reenactment as section 6701 of this title and this subchapter by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304. For complete classification of this Act to the Code, see Tables.



§ 6712. Powers of other agencies and instrumentalities in the development area
This subchapter and the Pennsylvania Avenue Development Corporation Act of 1972 (Public Law 92–578, 86 Stat. 1266) do not preclude other agencies or instrumentalities of the Federal Government or of the District of Columbia from exercising any lawful powers in the development area consistent with the development plan described in section 5(a) of the Act (86 Stat. 1269) or the provisions and purposes of this subchapter and the Act. However, the agency or instrumentality shall not release, modify, or depart from any feature or detail of the development plan without the prior approval of the Administrator of General Services.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1197.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


671240:876(a).Pub. L. 92–578, § 7(a), Oct. 27, 1972, 86 Stat. 1272.


In this subchapter, the words “Administrator of General Services” are substituted for “Corporation” to reflect the transfer of the responsibilities of the Pennsylvania Avenue Development Corporation. See section 6702 of the revised title.

Editorial Notes

References in TextThe Pennsylvania Avenue Development Corporation Act of 1972, referred to in text, is Pub. L. 92–578, Oct. 27, 1972, 86 Stat. 1266, as amended, which was classified to chapter 19 (§ 871 et seq.) of former Title 40, Public Buildings, Property, and Works, prior to repeal and reenactment as section 6701 of this title and this subchapter by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304. Section 5(a) of the Act was classified to section 874(a) of former Title 40 prior to repeal by Pub. L. 107–217. For complete classification of this Act to the Code, see Tables.



§ 6713. Certification of new construction
New construction (including substantial remodeling, conversion, rebuilding, enlargement, extension, or major structural improvement of existing building, but not including ordinary maintenance or remodeling or changes necessary to continue occupancy) shall not be authorized or conducted within the development area except on prior certification by the Administrator of General Services that the construction is, or may reasonably be expected to be, consistent with the carrying out of the development plan described in section 5(a) of the Pennsylvania Avenue Development Corporation Act of 1972 (Public Law 92–578, 86 Stat. 1269).
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1197.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


671340:876(b).Pub. L. 92–578, § 7(b), Oct. 27, 1972, 86 Stat. 1273; Pub. L. 93–427, § 2, Oct. 1, 1974, 88 Stat. 1170.


The words “After October 1, 1974” and the text of 40:876(b) (proviso) are omitted as obsolete.

Editorial Notes

References in TextSection 5(a) of the Pennsylvania Avenue Development Corporation Act of 1972, referred to in text, was classified to section 874(a) of former Title 40, Public Buildings, Property, and Works, prior to repeal by Pub. L. 107–217, § 6(b), Aug. 21, 2002, 116 Stat. 1304.



§ 6714. Relocation services(a) Use of District of Columbia Government.—The Administrator of General Services may use the services of the District of Columbia government in the administration of a relocation program pursuant to the Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970 (42 U.S.C. 4601 et seq.). The Administrator shall reimburse the government for the cost of the services.

(b) Coordination of Relocation Programs.—All relocation services performed by or on behalf of the Administrator shall be coordinated with the District of Columbia’s central relocation programs.

(c) Preferential Rights of Displaced Owners and Tenants.—An owner or tenant of real property whose residence or business is terminated as a result of acquisitions made pursuant to this subchapter or the Pennsylvania Avenue Development Corporation Act of 1972 (Public Law 92–578, 86 Stat. 1266) shall be granted a preferential right to lease or purchase from the Administrator similar real property as may become available for a similar use. The preferential right is limited to the parties in interest and is not transferable or assignable.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1197.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


671440:877(b)–(d).Pub. L. 92–578, § 8(b)–(d), Oct. 27, 1972, 86 Stat. 1273; Pub. L. 95–629, title I, § 101(1)(f), Nov. 10, 1978, 92 Stat. 3635.


In subsection (c), the words “retail, wholesale, service or other” and “or its agent” are omitted as unnecessary. The words “upon implementation of the development plan” are omitted as obsolete.

Editorial Notes

References in TextThe Uniform Relocation Assistance and Real Property Acquisition Policies Act of 1970, referred to in subsec. (a), is Pub. L. 91–646, Jan. 2, 1971, 84 Stat. 1894, as amended, which is classified principally to chapter 61 (§ 4601 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 4601 of Title 42 and Tables.
The Pennsylvania Avenue Development Corporation Act of 1972, referred to in subsec. (c), is Pub. L. 92–578, Oct. 27, 1972, 86 Stat. 1266, as amended, which was classified to chapter 19 (§ 871 et seq.) of former Title 40, Public Buildings, Property, and Works, prior to repeal and reenactment as section 6701 of this title and this subchapter by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304. For complete classification of this Act to the Code, see Tables.



§ 6715. Coordination with District of Columbia(a) Local Needs, Initiative, and Participation.—In carrying out the purposes of this subchapter and the Pennsylvania Avenue Development Corporation Act of 1972 (Public Law 92–578, 86 Stat. 1266), the Administrator of General Services shall—(1) consult and cooperate with District of Columbia officials and community leaders at the earliest practicable time;

(2) give primary consideration to local needs and desires and to local and regional goals and policies as expressed in urban renewal, community renewal, and comprehensive land use plans and regional plans; and

(3) foster local initiative and participation in connection with the planning and development of projects.


(b) Compliance With Local Requirements.—To the extent the Administrator constructs, rehabilitates, alters, or improves any project under this subchapter, the Administrator shall comply with all District of Columbia laws, ordinances, codes, and regulations. Section 8722(d) of this title applies to all construction, rehabilitation, alteration, and improvement of all buildings by the Administrator under this subchapter. Construction, rehabilitation, alteration, and improvement of any project by non-Federal Government sources is subject to the District of Columbia Official Code and zoning regulations.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1198.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


671540:878.Pub. L. 92–578, § 9, Oct. 27, 1972, 86 Stat. 1273.


In subsection (b), the word “reconstructing” is omitted as unnecessary.

Editorial Notes

References in TextThe Pennsylvania Avenue Development Corporation Act of 1972, referred to in subsec. (a), is Pub. L. 92–578, Oct. 27, 1972, 86 Stat. 1266, as amended, which was classified to chapter 19 (§ 871 et seq.) of former Title 40, Public Buildings, Property, and Works, prior to repeal and reenactment as section 6701 of this title and this subchapter by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304. For complete classification of this Act to the Code, see Tables.



§ 6716. Reports(a) Reports to President and Congress.—The Administrator of General Services shall transmit comprehensive and detailed reports of the Administrator’s operations, activities, and accomplishments under this subchapter to the President and Congress. The Administrator shall transmit a report to the President each January and to the President and Congress at other times that the Administrator considers desirable.

(b) Protection and Enhancement of Significant Historic and Architectural Values.—A report under subsection (a) shall include a detailed discussion of the actions the Administrator has taken in the reporting period to protect and enhance the significant historic and architectural values of structures within the boundaries of the Administrator’s jurisdiction under this subchapter and shall indicate similar actions the Administrator plans to take and issues the Administrator anticipates dealing with during the upcoming fiscal year related to historic and architectural preservation. The report shall indicate the degree to which public concern has been considered and incorporated into decisions the Administrator made relative to historic and architectural preservation.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1198.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6716(a)40:880(a).Pub. L. 92–578, § 11(a), Oct. 27, 1972, 86 Stat. 1274; Pub. L. 98–141, § 8(d), Oct. 31, 1983, 97 Stat. 910.
 40:880(b).Pub. L. 92–578, § 11(b), (c), as added Pub. L. 98–141, § 8(d), Oct. 31, 1983, 97 Stat. 910.
6716(b)40:880(c).


In subsection (a), the text of 40:880(b) is omitted as obsolete. The requirement that a report be transmitted to Congress each January is eliminated pursuant to section 3003 of the Federal Reports Elimination and Sunset Act of 1995 (31 U.S.C. 1113 note). See, also, page 205 of House Document No. 103–7.




SUBCHAPTER III—FEDERAL TRIANGLE DEVELOPMENT
§ 6731. Definitions
In this subchapter—(1) Federal triangle development area.—The term “Federal Triangle development area” means the area bounded as follows:Beginning at a point on the southwest corner of the intersection of Fourteenth Street and Pennsylvania Avenue (formerly E Street), Northwest;
thence south along the western side of Fourteenth Street to the northwest corner of the intersection of Fourteenth Street and Constitution Avenue, Northwest;
thence east along the northern side of Constitution Avenue to the northeast corner of the intersection of Twelfth Street and Constitution Avenue, Northwest;
thence north along the eastern side of Twelfth Street and Constitution Avenue, Northwest;
thence north along the eastern side of Twelfth Street to the southeast corner of the intersection of Twelfth Street and Pennsylvania Avenue, Northwest;
thence west along the southern side of Pennsylvania Avenue to the point of beginning.


(2) Federal triangle property.—The term “Federal Triangle property” means—(A) the property owned by the Federal Government in the District of Columbia, known as the “Great Plaza” site, which consists of squares 256, 257, 258, parts of squares 259 and 260, and adjacent closed rights-of-way as shown on plate IV of the King Plats of 1803 located in the Office of the Surveyor of the District of Columbia; and

(B) except for purposes of section 6733(a) of this title, any property the Pennsylvania Avenue Development Corporation acquired under section 3(b) of the Federal Triangle Development Act (Public Law 100–113, 101 Stat. 736).


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1198.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


673140:1109.Pub. L. 100–113, § 10, Aug. 21, 1987, 101 Stat. 747.


In this section, the text of 40:1109(1)–(3) is omitted as unnecessary because the complete names of the Administrator of General Services, International Cultural and Trade Center Commission, and Pennsylvania Avenue Development Corporation are used the first time the terms appear in a section.
In paragraph (1), the words “being the southwest corner of the intersection of Fourteenth Street and Pennsylvania Avenue (formerly E Street), Northwest” are omitted as unnecessary.

Editorial Notes

References in TextSection 3(b) of the Federal Triangle Development Act, referred to in par. (2)(B), was classified to section 1102(b) of former Title 40, Public Buildings, Property, and Works, prior to repeal by Pub. L. 107–217, § 6(b), Aug. 21, 2002, 116 Stat. 1304.

Statutory Notes and Related Subsidiaries
Designation of Daniel Patrick Moynihan PlacePub. L. 106–567, title III, § 310, Dec. 27, 2000, 114 Stat. 2841, designated as “Daniel Patrick Moynihan Place” a parcel of land located in Woodrow Wilson Plaza in the northwest quadrant of Washington, District of Columbia, directed the Administrator of General Services to erect appropriate gateways or other markers to denote that place, and provided that any reference in a law, map, regulation, document, paper, or other record of the United States to that parcel of land was to be deemed to be a reference to Daniel Patrick Moynihan Place.

Designation of Woodrow Wilson PlazaPub. L. 103–284, Aug. 1, 1994, 108 Stat. 1448, provided: “That the plaza to be constructed on the Federal Triangle property in Washington, DC as part of the development of such site pursuant to the Federal Triangle Development Act (Public Law 100–113) [now 40 U.S.C. 6731 et seq.] shall be known and designated as the ‘Woodrow Wilson Plaza’.”


 Designation of Andrew W. Mellon AuditoriumPub. L. 100–113, § 9, Aug. 21, 1987, 101 Stat. 746, provided that:
“(a) The Departmental Auditorium, located on the Federal Triangle between the Custom Service building and Interstate Commerce Commission building on Constitution Avenue, shall on and after August 21, 1987, be known and designated as the ‘Andrew W. Mellon Auditorium’.

“(b) Any reference in any law, regulation, document, record, map or other paper of the United States to the auditorium referred to in subsection (a) of this section is deemed to be a reference to the ‘Andrew W. Mellon Auditorium’.”






§ 6732. Federal Triangle development area
The Federal Triangle development area is deemed to be part of the development area described in section 6711 of this title. The Administrator of General Services has the same authority over the Federal Triangle development area as over the development area described in section 6711.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1199.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


673240:1104(g).Pub. L. 100–113, § 5(g), Aug. 21, 1987, 101 Stat. 739.


The words “For purposes of the Pennsylvania Avenue Development Corporation Act of 1972 (other than section 5)” are omitted as unnecessary and obsolete. The words “Administrator of General Services” are substituted for “Corporation” to reflect the transfer of the responsibilities of the Pennsylvania Avenue Development Corporation. See section 6702 of the revised title.



§ 6733. Federal Triangle property(a) Title.—Title to the Federal Triangle property reverts to the Administrator of General Services not later than the date on which ownership of the Ronald Reagan Building and International Trade Center vests in the Federal Government.

(b) Nonapplicability of Certain Laws.—(1) Building permits and inspection.—For purposes of development of the Federal Triangle property, the person selected to develop the property is not subject to any state or local law relating to building permits and inspection.

(2) Taxes and assessments.—The property and improvements to the property are not subject to real and personal property taxation or to special assessments.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1199.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6733(a)40:1102(a)(2) (1st sentence).Pub. L. 100–113, §§ 3(a)(2) (1st sentence), 5(f), Aug. 21, 1987, 101 Stat. 736, 739.
6733(b)40:1104(f).


In subsection (a), the words “at such time as the Administrator and the Corporation agree but” are omitted as obsolete. The Corporation transferred its rights, title, and interest in all property to the General Services Administration on April 1, 1996. The words “Ronald Reagan Building and International Trade Center” are substituted for “building to be constructed on such property under section 1104 of this title” because of section 2 of the Act of December 22, 1995 (Public Law 104–68, 109 Stat. 766).



§ 6734. Ronald Reagan Building and International Trade Center(a) Establishment and Designation.—The building constructed on the Federal Triangle property shall be known and designated as the Ronald Reagan Building and International Trade Center.

(b) Title.—The person selected to develop the Federal Triangle property may own the Building for not more than 35 years from the date construction of the Building began. The title to the Building shall be in the Administrator of General Services from the date title to the Federal Triangle property reverts to the Administrator.

(c) Limitations.—(1) Size of building.—The Building (including parking facilities) may not exceed 3,100,000 gross square feet in size.

(2) Height of building.—The height of the Building shall be compatible with the height of surrounding Federal Government buildings.

(3) Design.—The Building shall—(A) be designed in harmony with historical and Government buildings in the vicinity;

(B) reflect the symbolic importance and historic character of Pennsylvania Avenue and the Nation’s Capital; and

(C) represent the dignity and stability of the Government.



(d) Construction Standards.—The Building shall meet all standards applicable to construction of a federal building.

(e) Accounting System.—The Administrator shall maintain an accounting system for operation and maintenance of the Building which will allow accurate projections of the dates and cost of major repairs, improvements, reconstructions, and replacements of the Building and other capital expenditures on the Building. The Administrator shall act as necessary to ensure that amounts are available to cover the projected cost and expenditures.

(f) Lease of Building.—(1) Lease agreement.—Under an agreement with the person selected to construct the Ronald Reagan Building and International Trade Center, the Administrator shall lease the Building for federal office space and the international cultural and trade center space.

(2) Minimum requirements of lease agreement.—The agreement includes at a minimum the following:(A) Limit on length of lease.—The Administrator will lease the Building for the period of time that the person selected to construct the Building owns the Building.

(B) Rental rate.—The rental rate per square foot of occupiable space for all space in the Building will be in the best interest of the Government and will carry out the objectives of this subchapter and the Federal Triangle Development Act (Public Law 100–113, 101 Stat. 735). The aggregate rental rate for all space in the Building shall produce an amount at least equal to the amount necessary to amortize the cost of development of the Federal Triangle property over the life of the lease.

(C) Obligation of amounts.—Obligation of amounts from the Federal Building Fund shall only be made on an annual basis to meet lease payments.


(3) Authorization to obligate amounts.—Amounts may be obligated as described in paragraph (2)(C).


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1199.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6734(a)40:1101 note.Pub. L 104–68, § 1, Dec. 22, 1995, 109 Stat. 766.
6734(b)40:1102(a)(2) (last sentence).Pub. L. 100–113, §§ 3(a)(2) (last sentence), 4(b), 5(b)(2)(B), (d), 6, Aug. 21, 1987, 101 Stat. 736, 737, 739, 740.
 40:1104(b)(2)(B).
6734(c)40:1103(b).
6734(d)40:1104(d).
6734(e)40:1105(c).
6734(f)(1)40:1105(a).
6734(f)(2)40:1105(b).
6734(f)(3)40:1105(d).


In subsection (b), the words “Ownership of such property and building will be by the United States” in 40:1104(b)(2)(B) are omitted as unnecessary.
In subsection (d), the text of 40:1104(d) (last sentence) is omitted as obsolete.
Subsection (f)(1) is substituted for 40:1105(a) to eliminate obsolete words.
In subsection (f)(2), the text of 40:1105(b)(4) is omitted as obsolete.
Subsection (f)(3) is substituted for 40:1105(d) to eliminate unnecessary words.

Editorial Notes

References in TextThe Federal Triangle Development Act, referred to in subsec. (f)(2)(B), is Pub. L. 100–113, Aug. 21, 1987, 101 Stat. 735, as amended, which was classified to chapter 22 (§ 1101 et seq.) of former Title 40, Public Buildings, Property, and Works, prior to repeal, omission, and reenactment as this subchapter by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304. For complete classification of this Act to the Code, see Tables.

Statutory Notes and Related Subsidiaries
Reference to Ronald Reagan Building and International Trade CenterPub. L. 104–68, § 2, Dec. 22, 1995, 109 Stat. 766, provided that: “Any reference in a law, map, regulation, document, paper, or other record of the United States to the building referred to in section 1 [now 40 U.S.C. 6734(a)] shall be deemed to be a reference to the ‘Ronald Reagan Building and International Trade Center’.”






CHAPTER 69—UNION STATION REDEVELOPMENT




SUBCHAPTER I—UNION STATION COMPLEX


Sec.


6901.Definition.


6902.Assignment of right, title, and interest in the Union Station complex to the Secretary of Transportation.


6903.Agreements and contracts.


6904.Acquisition, maintenance, and use of property.


6905.Service on board of directors of Union Station Redevelopment Corporation.


6906.Union Station Fund.


6907.Use of other appropriated amounts.


6908.Parking facility.


6909.Supplying steam or chilled water to Union Station complex.


6910.Authorization of appropriations.



SUBCHAPTER II—NATIONAL VISITOR FACILITIES ADVISORY COMMISSION


6921.Establishment, composition, and meetings.


6922.Duties.


6923.Compensation and expenses.


6924.Reports and recommendations.



SUBCHAPTER I—UNION STATION COMPLEX
§ 6901. Definition
In this subchapter, the term “Union Station complex” means real property, air rights, and improvements the Secretary of the Interior leased under sections 101–110 of the National Visitors Center Facilities Act of 1968 (Public Law 90–264, 82 Stat. 43) and property acquired and improvements made in accordance with this subchapter.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1201.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


690140:811(a) (last sentence).Pub. L. 90–264, title I, § 111(a) (last sentence), as added Pub. L. 97–125, § 3(3), Dec. 29, 1981, 95 Stat. 1668.



Editorial Notes

References in TextSections 101–110 of the National Visitors Center Facilities Act of 1968, referred to in text, are sections 101 to 110 of Pub. L. 90–264, title I, Mar. 12, 1968, 82 Stat. 43–45, which were classified principally to part A (§ 801 et seq.) of subchapter I of chapter 18 of former Title 40, Public Buildings, Property, and Works, prior to repeal by Pub. L. 107–217, § 6(b), Aug. 21, 2002, 116 Stat. 1304. Section 104 of the Act was classified as a note under section 804 of former Title 40 prior to repeal by Pub. L. 107–217. Section 108 of the Act was not classified to the Code.

Statutory Notes and Related Subsidiaries
Sale of Air RightsPub. L. 105–33, title IX, § 9102, Aug. 5, 1997, 111 Stat. 670, provided that:
“(a) In General.—Notwithstanding any other provision of law, the Administrator of General Services shall sell, at fair market value and in a manner to be determined by the Administrator, the air rights adjacent to Washington Union Station described in subsection (b), including air rights conveyed to the Administrator under subsection (d). The Administrator shall complete the sale by such date as is necessary to ensure that the proceeds from the sale will be deposited in accordance with subsection (c).

“(b) Description.—The air rights referred to in subsection (a) total approximately 16.5 acres and are depicted on the plat map of the District of Columbia as follows:“(1) Part of lot 172, square 720.

“(2) Part of lots 172 and 823, square 720.

“(3) Part of lot 811, square 717.


“(c) Proceeds.—Before September 30, 2002, proceeds from the sale of air rights under subsection (a) shall be deposited in the general fund of the Treasury and credited as miscellaneous receipts.

“(d) Conveyance of Amtrak Air Rights.—“(1) General rule.—As a condition of future Federal financial assistance, Amtrak shall convey to the Administrator of General Services on or before December 31, 1997, at no charge, all of the air rights of Amtrak described in subsection (b).

“(2) Failure to comply.—If Amtrak does not meet the condition established by paragraph (1), Amtrak shall be prohibited from obligating Federal funds after March 1, 1998.”





Capitol Grounds; Erection of Flagpoles and Improvement of TrafficPub. L. 94–320, June 25, 1976, 90 Stat. 711, authorized the Secretary of the Interior, upon approval and subject to conditions of the Architect of the Capitol, in the portion of the United States Capitol Grounds in close proximity to the sidewalks abutting the circular perimeter of the Union Station Plaza in front of Columbus Plaza and the National Visitor Center, to erect and maintain flagpoles to fly the flags of each of the States of the United States and its territories and possessions, and to enter into an agreement with the appropriate officials of the District of Columbia to permit the District of Columbia to use certain areas of the United States Capitol Grounds to make certain street changes to coordinate and improve the flow of traffic in and around the United States Capitol Grounds, the National Visitor Center (formerly Union Station), and Union Station Plaza.



§ 6902. Assignment of right, title, and interest in the Union Station complex to the Secretary of Transportation
The Secretary of Transportation has the right, title, and interest in and to the Union Station complex, including all agreements and leases made under sections 101–110 of the National Visitors Center Facilities Act of 1968 (Public Law 90–264, 82 Stat. 43). To the extent the Secretary of Transportation and the Secretary of the Interior agree, the Secretary of the Interior may lease space for visitor services.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1201.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


690240:811(a) (1st, 2d sentences).Pub. L. 90–264, title I, § 111(a) (1st, 2d sentences), as added Pub. L. 97–125, § 3(3), Dec. 29, 1981, 95 Stat. 1668.


This section is substituted for the text of 40:811(a) (1st, 2d sentences) to eliminate obsolete words.

Editorial Notes

References in TextSections 101–110 of the National Visitors Center Facilities Act of 1968, referred to in text, are sections 101 to 110 of Pub. L. 90–264, title I, Mar. 12, 1968, 82 Stat. 43–45, which were classified principally to part A (§ 801 et seq.) of subchapter I of chapter 18 of former Title 40, Public Buildings, Property, and Works, prior to repeal by Pub. L. 107–217, § 6(b), Aug. 21, 2002, 116 Stat. 1304. Section 104 of the Act was classified as a note under section 804 of former Title 40 prior to repeal by Pub. L. 107–217. Section 108 of the Act was not classified to the Code.



§ 6903. Agreements and contracts
The Secretary of Transportation may make agreements and contracts, except an agreement or contract to sell property rights at the Union Station complex, with a person, a federal, regional, or local agency, or the Architect of the Capitol that the Secretary considers necessary or desirable to carry out the purposes of this subchapter.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1201.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


690340:815(d).Pub. L. 90–264, title I, § 115(d), as added Pub. L. 97–125, § 3(3), Dec. 29, 1981, 95 Stat. 1671.


The words “corporations, financial institutions” are omitted as included in “person”. The text of 40:815(d) (last sentence) is omitted as obsolete.



§ 6904. Acquisition, maintenance, and use of property(a) Acquisition.—The Secretary of Transportation may acquire for the Federal Government an interest in real property (including easements or reservations) and any other property interest (including contract rights) in or relating or adjacent to the Union Station complex that the Secretary considers necessary to carry out the purposes of this subchapter.

(b) Maintenance and Use.—The Secretary may maintain, use, operate, manage, and lease, either directly, by contract, or through development agreements, any property interest the Secretary holds or acquires for the Government under this subchapter in the manner and subject to the terms, conditions, covenants, and easements that the Secretary considers necessary or desirable to carry out the purposes of this subchapter.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1201.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6904(a)40:816(a)(1).Pub. L. 90–264, title I, § 116(a)(1), (b), as added Pub. L. 97–125, § 3(3), Dec. 29, 1981, 95 Stat. 1671.
6904(b)40:816(b).


In subsection (a), the words “by lease, purchase, or otherwise”, “without limitation”, and “interests in the nature of” are omitted as unnecessary.
In subsection (b), the words “Notwithstanding any other provision of law” are omitted as unnecessary.



§ 6905. Service on board of directors of Union Station Redevelopment Corporation
To further the rehabilitation, redevelopment, and operation of the Union Station complex, the Secretary of Transportation and the Administrator of the Federal Railroad Administration may serve as ex officio members of the board of directors of the Union Station Redevelopment Corporation.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1202.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


690540:819a.Pub. L. 90–264, title I, § 120, as added Pub. L. 105–178, title I, § 1211(b), June 9, 1998, 112 Stat. 188.


The words “or their designees” are omitted because of 49:322(b).



§ 6906. Union Station Fund(a) Establishment.—There is a special deposit account in the Treasury known as the “Union Station Fund”, which shall be administered as a revolving fund.

(b) Content.—The account shall be credited with receipts of the Secretary of Transportation from activities authorized by this subchapter.

(c) Use of Amounts.—The Secretary may use income and proceeds received from activities authorized by this subchapter, including operating and leasing income and payments made to the Federal Government under development agreements, to pay expenses the Secretary incurs in carrying out the purposes of this subchapter, including construction, acquisition, leasing, operation, and maintenance expenses and payments made to developers under development agreements.

(d) Availability of Amounts.—The balance in the account is available in amounts specified in annual appropriation laws for making expenditures authorized by this subchapter.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1202.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6906(a)40:817(b) (1st sentence).Pub. L. 90–264, title I, § 117, as added Pub. L. 97–125, § 3(3), Dec. 29, 1981, 95 Stat. 1671.
6906(b)40:817(b) (last sentence words before “and the balance”).
6906(c)40:817(a).
6906(d)40:817(b) (last sentence words after “activities authorized by this part”).


In subsection (c), the words “without limitation” are omitted as unnecessary.



§ 6907. Use of other appropriated amounts(a) Waiver of Cost Sharing Requirement.—The Secretary of Transportation may use amounts appropriated under section 24909(a)(2)(A) of title 49 to carry out the purposes of this subchapter.

(b) Ban on Using Amounts for Heliport.—Amounts appropriated under section 24909 of title 49 may not be used for design, construction, or operation of a heliport at or near Union Station.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1202.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6907(a)40:819(c) (1st sentence).Pub. L. 90–264, title I, § 119(c), as added Pub. L. 97–125, § 3(3), Dec. 29, 1981, 95 Stat. 1672.
6907(b)40:819(c) (last sentence).


In subsection (a), the words “section 24909(a)(2)(A) of title 49” are substituted for “section 704(a)(2) of the Railroad Revitalization and Regulatory Reform Act of 1976 (45 U.S.C. 854(a)(2))”, and the words “section 24902(c)(1) of title 49” are substituted for “section 703(1)(B) of such Act (45 U.S.C. 853(1)(B))”, because of section 6(b) of the Act of July 5, 1994 (Public Law 103–272, 108 Stat. 1378), the first section of which enacted Title 49, United States Code. The words “without regard to the matching funds requirement of section 24902(c)(1) of title 49” are omitted as obsolete because section 405(b) of the Amtrak Reform and Accountability Act of 1997 (Public Law 105–134, 111 Stat. 2586) struck out subsection (c) and redesignated subsection (f) as subsection (c).
In subsection (b), the words “section 24909 of title 49” are substituted for “section 704(a) of such Act” because of section 6(b) of the Act of July 5, 1994 (Public Law 103–272, 108 Stat. 1378), the first section of which enacted title 49, United States Code.



§ 6908. Parking facility(a) Title.—The Federal Government has the right, title, and interest in and to the parking facility at Union Station.

(b) Fees.—The rate of fees charged for use of the facility may exceed the rate required for maintenance and operation of the facility. The rate shall be established in a manner that encourages use of the facility by rail passengers and participants in activities in the Union Station complex and area.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1202.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6908(a)40:818(a), (b) (1st, 2d sentences).Pub. L. 90–264, title I, § 118, as added Pub. L. 97–125, § 3(3), Dec. 29, 1981, 95 Stat. 1672.
6908(b)40:818(b) (last sentence).


In subsection (a), the text of 40:818(a) and (b) (1st sentence) is omitted as obsolete.



§ 6909. Supplying steam or chilled water to Union Station complex
The Architect of the Capitol may make agreements with the Secretary of Transportation to furnish steam, chilled water, or both from the Capitol Power Plant to the Union Station complex, at no expense to the legislative branch.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1202.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


690940:819(d).Pub. L. 90–264, title I, § 119(d), as added Pub. L. 97–125, § 3(3), Dec. 29, 1981, 95 Stat. 1672.


The words “or his designee or assign” are omitted because of 49:322(b)



§ 6910. Authorization of appropriations
Amounts necessary to meet lease and other obligations, including maintenance requirements, incurred by the Secretary of the Interior and assigned to the Secretary of Transportation under this subchapter may be appropriated to the Secretary of Transportation.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1202.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


691040:813(a).Pub. L. 90–264, title I, § 113(a), as added Pub. L. 97–125, § 3(3), Dec. 29, 1981, 95 Stat. 1669.


In this section, the text of 40:813(a) (last sentence) is omitted as obsolete.




SUBCHAPTER II—NATIONAL VISITOR FACILITIES ADVISORY COMMISSION
§ 6921. Establishment, composition, and meetings(a) Establishment.—There is a National Visitor Facilities Advisory Commission.

(b) Composition.—(1) Membership.—The Commission is composed of—(A) the Secretary of the Interior;

(B) the Administrator of General Services;

(C) the Secretary of the Smithsonian Institution;

(D) the Chairman of the National Capital Planning Commission;

(E) the Chairman of the Commission of Fine Arts;

(F) six Members of the Senate, three from each party, to be appointed by the President of the Senate;

(G) six Members of the House of Representatives, three from each party, to be appointed by the Speaker of the House of Representatives; and

(H) three individuals appointed by the President, at least two of whom shall not be officers of the Federal Government, and one member of whom shall be a representative of the District of Columbia government.


(2) Chairman.—The Secretary of the Interior serves as the Chairman of the Commission.

(3) Service of non-federal members.—Non-federal members serve at the pleasure of the President.


(c) Meetings.—The Commission shall meet at the call of the Chairman.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1203.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6921(a)40:821 (related to creation).Pub. L. 90–264, title II, §§ 201 (related to creation), 202(a), Mar. 12, 1968, 82 Stat. 45.
6921(b)(1)40:822(a) (1st sentence).
6921(b)(2)40:822(a) (3d sentence).
6921(b)(3)40:822(a) (2d sentence).
6921(c)40:822(a) (last sentence).



Statutory Notes and Related Subsidiaries
Termination of Advisory CommissionsAdvisory commissions established after Jan. 5, 1973, to terminate not later than the expiration of the 2-year period beginning on the date of their establishment, unless, in the case of a commission established by the President or an officer of the Federal Government, such commission is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a commission established by the Congress, its duration is otherwise provided by law. See sections 3(2) and 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 776, set out in the Appendix to Title 5, Government Organization and Employees.



§ 6922. Duties(a) In General.—The National Visitor Facilities Advisory Commission shall—(1) conduct continuing investigations and studies of sites and plans to provide additional facilities and services for visitors and students coming to the Nation’s Capital; and

(2) advise the Secretary of the Interior and the Administrator of General Services on the planning, construction, acquisition, and operation of those visitor facilities.


(b) Staff and Facilities.—The Director of the National Park Service, in consultation with the Administrator, shall provide the necessary staff and facilities to assist the Commission in carrying out its duties under this subchapter.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1203.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


6922(a)40:821 (related to duties).Pub. L. 90–264, title II, §§ 201 (related to duties), 202(c), Mar. 12, 1968, 82 Stat. 45.
6922(b)40:822(c).


In subsection (a), the text of 40:821(1) is omitted as obsolete because there is no National Visitors Center.



§ 6923. Compensation and expenses
Members of the National Visitor Facilities Advisory Commission who are not officers or employees of the Federal Government or the government of the District of Columbia are entitled to receive compensation under section 3109 of title 5 and expenses under section 5703 of title 5.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1203.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


692340:822(b).Pub. L. 90–264, title II, § 202(b), Mar. 12, 1968, 82 Stat. 45.


The words “expenses under section 5703 of title 5” are substituted for “travel expenses including per diem in lieu of subsistence as authorized by section 5703 of title 5 for persons in the government service employed intermittently” to eliminate unnecessary words.



§ 6924. Reports and recommendations
The National Visitor Facilities Advisory Commission shall report to the Secretary of the Interior and the Administrator of General Services the results of its studies and investigations. A report recommending additional facilities for visitors shall include the Commission’s recommendations as to sites for the facilities to be provided, preliminary plans, specifications, and architectural drawings for the facilities, and the estimated cost of the recommended sites and facilities.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1203.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


692440:823.Pub. L. 90–264, title II, § 203, Mar. 12, 1968, 82 Stat. 46.


The words “from time to time” are omitted as unnecessary. The word “reviews” is omitted as obsolete because the review is a continuing review of the National Visitors Center and there is no National Visitors Center. The words “site or” are omitted because of 1:1.






PART D—PUBLIC BUILDINGS, GROUNDS, AND PARKS IN THE DISTRICT OF COLUMBIA
CHAPTER 81—ADMINISTRATIVE




SUBCHAPTER I—GENERAL


Sec.


8101.Supervision of public buildings and grounds in District of Columbia not otherwise provided for by law.


8102.Protection of Federal Government buildings in District of Columbia.


8103.Application of District of Columbia laws to public buildings and grounds.


8104.Regulation of private and semipublic buildings adjacent to public buildings and grounds.


8105.Approval by Administrator of General Services.


8106.Buildings on reservations, parks, or public grounds.


8107.Advertisements and sales in or around Washington Monument.


8108.Use of public buildings for public ceremonies.



SUBCHAPTER II—JURISDICTION


8121.Improper appropriation of streets.


8122.Jurisdiction over portion of Constitution Avenue.


8123.Record of transfer of jurisdiction between Director of National Park Service and Mayor of District of Columbia.


8124.Transfer of jurisdiction between Federal and District of Columbia authorities.


8125.Public spaces resulting from filling of canals.


8126.Temporary occupancy of Potomac Park by Secretary of Agriculture.


8127.Part of Washington Aqueduct for playground purposes.



SUBCHAPTER III—SERVICES FOR FACILITIES


8141.Contract to rent buildings in the District of Columbia not to be made until appropriation enacted.


8142.Rent of other buildings.


8143.Heat.


8144.Delivery of fuel for use during ensuing fiscal year.



SUBCHAPTER IV—MISCELLANEOUS


8161.Reservation of parking spaces for Members of Congress.


8162.Ailanthus trees prohibited.


8163.Use of greenhouses and nursery for trees, shrubs, and plants.


8164.E. Barrett Prettyman United States Courthouse.


8165.Services for Office of Personnel Management.



SUBCHAPTER I—GENERAL
§ 8101. Supervision of public buildings and grounds in District of Columbia not otherwise provided for by law(a) In General.—Under regulations the President prescribes, the Administrator of General Services shall have charge of the public buildings and grounds in the District of Columbia, except those buildings and grounds which otherwise are provided for by law.

(b) Notice of Unlawful Occupancy.—If the Administrator, or the officer under the direction of the Administrator who is in immediate charge of those public buildings and grounds, decides that an individual is unlawfully occupying any part of that public land, the Administrator or officer in charge shall notify the United States marshal for the District of Columbia in writing of the unlawful occupation.

(c) Ejection of Trespasser.—The marshal shall have the trespasser ejected from the public land and shall restore possession of the land to the officer charged by law with the custody of the land.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1204.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


810140:19.R.S. § 1797; Apr. 28, 1902, ch. 594, [§] 1 (6th par. on p. 152), 32 Stat. 152.


In this chapter, the words “Administrator of General Services” are substituted for “Chief of Engineers” [subsequently changed to “Director of Public Buildings and Public Parks of the National Capital” because of section 3 of the Act of February 26, 1925 (ch. 339, 43 Stat. 983), “Director of the National Park Service” because of section 2 of Executive Order No. 6166 (eff. June 10, 1933) and the Act of March 2, 1934 (ch. 38, 48 Stat. 389), and “Public Buildings Administrator” because of sections 301 and 303 of Reorganization Plan No. I of 1939 (eff. July 1, 1939, 53 Stat. 1426, 1427)] because of section 103(a) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380), which is restated as section 303(c) [303(b)] of the revised title.
In subsection (a), the words “through the War Department” in section 1797 of the Revised Statutes are omitted because of section 3 of the Act of February 26, 1925 (ch. 339, 43 Stat. 983).
In subsection (b), the words “If the Administrator . . . decides” are substituted for “when it shall be made to appear to the said Administrator” for clarity. The words “in the District of Columbia” are omitted as unnecessary. The words “the Administrator and the officer in charge” are substituted for “the officer in charge” for clarity.



§ 8102. Protection of Federal Government buildings in District of Columbia
The Attorney General and the Secretary of the Treasury may prohibit—(1) a vehicle from parking or standing on a street or roadway adjacent to a building in the District of Columbia—(A) at least partly owned or possessed by, or leased to, the Federal Government; and

(B) used by law enforcement authorities subject to their jurisdiction; and


(2) a person or entity from conducting business on property immediately adjacent to a building described in paragraph (1).

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1205.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


810240:137.Pub. L. 104–132, title VIII, § 803, Apr. 24, 1996, 110 Stat. 1305.





§ 8103. Application of District of Columbia laws to public buildings and grounds(a) Application of Laws.—Laws and regulations of the District of Columbia for the protection of public or private property and the preservation of peace and order are extended to all public buildings and public grounds belonging to the Federal Government in the District of Columbia.

(b) Penalties.—A person shall be fined under title 18, imprisoned for not more than six months, or both if the person—(1) is guilty of disorderly and unlawful conduct in or about those public buildings or public grounds;

(2) willfully injures the buildings or shrubs;

(3) pull downs, impairs, or otherwise injures any fence, wall, or other enclosure;

(4) injures any sink, culvert, pipe, hydrant, cistern, lamp, or bridge; or

(5) removes any stone, gravel, sand, or other property of the Government, or any other part of the public grounds or lots belonging to the Government in the District of Columbia.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1205.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


810340:101.July 29, 1892, ch. 320, § 15, 27 Stat. 325; Pub. L. 90–108, § 2, Oct. 20, 1967, 81 Stat. 277.


In subsection (b), the word “enclosure” is substituted for “inclosure” to use the more understood term.



§ 8104. Regulation of private and semipublic buildings adjacent to public buildings and grounds(a) Factors for Development.—In view of the provisions of the Constitution respecting the establishment of the seat of the National Government, the duties it imposed on Congress in connection with establishing the seat of the National Government, and the solicitude shown and the efforts exerted by President Washington in the planning and development of the Capital City, the development should proceed along the lines of good order, good taste, and with due regard to the public interests involved, and a reasonable degree of control should be exercised over the architecture of private or semipublic buildings adjacent to public buildings and grounds of major importance.

(b) Submission of Application to Commission of Fine Arts.—The Mayor of the District of Columbia shall submit to the Commission of Fine Arts an application for a permit to erect or alter any building, a part of which fronts or abuts on the grounds of the Capitol, the grounds of the White House, the part of Pennsylvania Avenue extending from the Capitol to the White House, Lafayette Park, Rock Creek Park, the Zoological Park, the Rock Creek and Potomac Parkway, Potomac Park, or The Mall Park System and public buildings adjacent to the System, or abuts on any street bordering any of those grounds or parks, so far as the plans relate to height and appearance, color, and texture of the materials of exterior construction.

(c) Report to Mayor.—The Commission shall report promptly its recommendations to the Mayor, including any changes the Commission decides are necessary to prevent reasonably avoidable impairment of the public values belonging to the public building or park. If the Commission fails to report its approval or disapproval of a plan within 30 days, the report is deemed approved and a permit may be issued.

(d) Action by the Mayor.—The Mayor shall take action the Mayor decides is necessary to effect reasonable compliance with the recommendation under subsection (c).

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1205; Pub. L. 109–284, § 6(22), Sept. 27, 2006, 120 Stat. 1213.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


810440:121.May 16, 1930, ch. 291, § 1, 46 Stat. 366; July 31, 1939, ch. 400, 53 Stat. 1144.


In this chapter, the word “Mayor” is substituted for “Commissioners” [meaning the Board of Commissioners of the District of Columbia] [subsequently changed to “Commissioner” (meaning the Commissioner of the District of Columbia) because of section 401 of Reorganization Plan No. 3 of 1967 (eff. Nov. 3, 1967, 81 Stat. 951)] because of section 421 of the District of Columbia Home Rule Act (Public Law 93–198, 87 Stat. 789).
In subsection (a), the words “it is hereby declared that” are omitted as unnecessary.
In subsection (b), the words “To this end, hereafter” are omitted as unnecessary.

Editorial Notes
Amendments2006—Subsec. (b). Pub. L. 109–284 substituted “Commission of Fine Arts” for “Commission on Fine Arts”.



§ 8105. Approval by Administrator of General Services
Subject to applicable provisions of existing law relating to the functions in the District of Columbia of the National Capital Planning Commission and the Commission of Fine Arts, only the Administrator of General Services is required to approve sketches, plans, and estimates for buildings to be constructed by the Administrator, except that the Administrator and the United States Postal Service must approve buildings designed for post office purposes.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1206; Pub. L. 109–284, § 6(23), Sept. 27, 2006, 120 Stat. 1213.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


810540:128.June 14, 1946, ch. 404, § 8, 60 Stat. 258.


The words “On and after June 14, 1946” are omitted as obsolete. The words “National Capital Planning Commission” are substituted for “National Capital Park and Planning Commission” because of section 9 of the Act of June 6, 1924 (ch. 270), as added by section 1 of the Act of July 19, 1952 (ch. 949, 66 Stat. 790). See section 8711(f) of the revised title. The words “Administrator of General Services” are substituted for “Commissioner of Public Buildings” because of section 103(a) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380), which is restated as section 303(c) [303(b)] of the revised title. The words “constructed by the Administrator” are substituted for “constructed by the Public Buildings Administration” [subsequently changed to “constructed by the General Services Administration” because of section 103(a)] because of section 101(b) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 379), which is restated as section 302(a) of the revised title. The words “United States Postal Service” are substituted for “Postmaster General” because of section 4(a) of the Postal Reorganization Act (Public Law 91–375, 84 Stat. 773).

Editorial Notes
Amendments2006—Pub. L. 109–284 substituted “post office” for “post-office”.



§ 8106. Buildings on reservations, parks, or public grounds
A building or structure shall not be erected on any reservation, park, or public grounds of the Federal Government in the District of Columbia without express authority of Congress.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1206.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


810640:68.Aug. 24, 1912, ch. 355, § 1 (10th par. on p. 444), 37 Stat. 444.


The words “On and after August 24, 1912” are omitted as obsolete.



§ 8107. Advertisements and sales in or around Washington Monument
Except on the written authority of the Director of the National Park Service, advertisements of any kind shall not be displayed, and articles of any kind shall not be sold, in or around the Washington Monument.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1206.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


810740:43.Mar. 4, 1909, ch. 299, § 1 (proviso in 2d par. on p. 997), 35 Stat. 997.


The words “Director of the National Park Service” are substituted for “Secretary of War” [subsequently changed to “Director of Public Buildings and Public Parks of the National Capital[”] because of section 3 of the Act of February 26, 1925 (ch. 339, 43 Stat. 983)] because of section 2 of Executive Order No. 6166 (eff. June 10, 1933) and the Act of March 2, 1934 (ch. 38, 48 Stat. 389).



§ 8108. Use of public buildings for public ceremonies
Except as expressly authorized by law, public buildings in the District of Columbia (other than the Capitol Building and the White House), and the approaches to those public buildings, shall not be used or occupied in connection with ceremonies for the inauguration of the President or other public functions.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1206.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


810840:31.Apr. 28, 1902, ch. 594, [§] 1 (last par. on p. 152), 32 Stat. 152.


The words “in any manner whatever” are omitted as unnecessary.




SUBCHAPTER II—JURISDICTION
§ 8121. Improper appropriation of streets(a) Authority.—The Secretary of the Interior shall—(1) prevent the improper appropriation or occupation of any public street, avenue, square, or reservation in the District of Columbia that belongs to the Federal Government;

(2) reclaim the street, avenue, square, or reservation if unlawfully appropriated;

(3) prevent the erection of any permanent building on property reserved to or for the use of the Government, unless plainly authorized by law; and

(4) report to Congress at the beginning of each session on the Secretary’s proceedings in the premises, together with a full statement of all property described in this subsection, and how, and by what authority, the property is occupied or claimed.


(b) Application.—This section does not interfere with the temporary and proper occupation of any part of the property described in subsection (a), by lawful authority, for the legitimate purposes of the Government.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1206.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


812140:66.R.S. § 1818.


In subsection (a)(1), the words “the District of Columbia” are substituted for “the city of Washington” for consistency in the revised title and with other titles of the United States Code.
In subsection (a)(3), the word “particularly” is omitted as unnecessary.



§ 8122. Jurisdiction over portion of Constitution Avenue
The Director of the National Park Service has jurisdiction over that part of Constitution Avenue west of Virginia Avenue that was under the control of the Commissioners of the District of Columbia prior to May 27, 1908.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1207.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


812240:64.May 27, 1908, ch. 200, § 1 (1st complete par. on p. 356), 35 Stat. 356.


For transfer of functions from the Chief of Engineers to the Director of the National Park Service, see the revision note under section 8102 of this title. The words “Constitution Avenue” are substituted for “B Street” to reflect the current name.



§ 8123. Record of transfer of jurisdiction between Director of National Park Service and Mayor of District of Columbia
When in accordance with law or mutual legal agreement, spaces or portions of public land are transferred between the jurisdiction of the Director of the National Park Service, as established by the Act of July 1, 1898 (ch. 543, 30 Stat. 570), and the Mayor of the District of Columbia, the letters of transfer and acceptance exchanged between them are sufficient authority for the necessary change in the official maps and for record when necessary.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1207.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


812340:79.July 1, 1898, ch. 543, § 5, 30 Stat. 570.


For transfer of functions from the Chief of Engineers to the Director of the National Park Service, see the revision note under section 8102 of this title. The word “Mayor” is substituted for “Commissioners” [meaning the Board of Commissioners of the District of Columbia] [which subsequently should have been changed to “Commissioner” (meaning the Commissioner of the District of Columbia) rather than “District of Columbia Council” because of section 401 of Reorganization Plan No. 3 of 1967 (eff. Nov. 3, 1967, 81 Stat. 951)] because of section 421 of the District of Columbia Home Rule Act (Public Law 93–198, 87 Stat. 789).

Editorial Notes

References in TextThe Act of July 1, 1898, referred to in text, is act July 1, 1898, ch. 543, 30 Stat. 570, as amended, which enacted sections 60, 75, 78, 79, and 80 of former Title 40, Public Buildings, Property, and Works, and amended section 67 of former Title 40. Sections 60, 67, 75, 78, and 80 of former Title 40 have been omitted from the Code. Section 79 of former Title 40 was repealed and reenacted as this section by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304. For complete classification of this Act to the Code, see Tables.



§ 8124. Transfer of jurisdiction between Federal and District of Columbia authorities(a) Transfer of Jurisdiction.—Federal and District of Columbia authorities administering properties in the District that are owned by the Federal Government or by the District may transfer jurisdiction over any part of the property among or between themselves for purposes of administration and maintenance under conditions the parties agree on. The National Capital Planning Commission shall recommend the transfer before it is completed.

(b) Report to Congress.—The District authorities shall report all transfers and agreements to Congress.

(c) Certain Laws Not Repealed.—Subsection (a) does not repeal any law in effect on May 20, 1932, which authorized the transfer of jurisdiction of certain land among and between federal and District authorities.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1207.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8124(a), (b)40:122.May 20, 1932, ch. 197, § 1, 47 Stat. 161; Aug. 30, 1954, ch. 1076, § (20), 68 Stat. 967.
8124(c)40:123.May 20, 1932, ch. 197, § 2, 47 Stat. 162.


In subsection (a), the words “National Capital Planning Commission” are substituted for “National Capital Park and Planning Commission” because of section 9 of the Act of June 6, 1924 (ch. 270), as added by section 1 of the Act of July 19, 1952 (ch. 949, 66 Stat. 790). See section 8711(f) of the revised title.
In subsection (c), the words “but all such laws shall remain in full force and effect” are omitted as unnecessary.



§ 8125. Public spaces resulting from filling of canals
The Director of the National Park Service has jurisdiction over all public spaces resulting from the filling of canals in the original city of Washington that were not under the jurisdiction of the Chief of Engineers of the United States Army as of August 1, 1914, except spaces included in the navy yard or in actual use as roadways and sidewalks and spaces assigned by law to the District of Columbia for use as a property yard and the location of a sewage pumping station. The spaces shall be laid out as reservations as a part of the park system of the District of Columbia.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1207.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


812540:82.Aug. 1, 1914, ch. 223, § 1 (last par. on p. 633), 38 Stat. 633.


For transfer of functions from the Chief of Engineers to the Director of the National Park Service, see the revision note under section 8102 of this title. However, the words “Chief of Engineers of the United States Army” in the source provision are retained for historical purposes.



§ 8126. Temporary occupancy of Potomac Park by Secretary of Agriculture(a) Not More Than 75 Acres.—The Director of the National Park Service may allow the Secretary of Agriculture to temporarily occupy as a testing ground not more than 75 acres of Potomac Park not needed in any one season for reclamation or park improvement. The Secretary shall vacate the area at the close of any season on the request of the Director.

(b) Continue as Public Park Under Director.—This section does not change the essential character of the land used, which shall continue to be a public park under the charge of the Director.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1207.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8126(a)40:89 (words before provisos, 2d proviso).Mar. 3, 1899, ch. 458, § 2 (2d par.), 30 Stat. 1378.
8126(b)40:89 (1st, last provisos).


For transfer of functions from the Secretary of War to the Director of the National Park Service, see the revision note under section 8108 of this title.
In subsection (a), the words “of such area or areas” and “in extent” are omitted as unnecessary.
In subsection (b), the words “as provided in section 86 of this title” are omitted as obsolete.



§ 8127. Part of Washington Aqueduct for playground purposes(a) Jurisdiction of Mayor.—The Mayor of the District of Columbia has possession, control, and jurisdiction of the land of the Washington Aqueduct adjacent to the Champlain Avenue pumping station and lying outside of the fence around the pumping station as it—(1) existed on August 31, 1918; and

(2) was transferred by the Chief of Engineers for playground purposes.


(b) Jurisdiction of Secretary of the Army Not Affected.—This section does not affect the superintendence and control of the Secretary of the Army over the Washington Aqueduct and the rights, appurtenances, and fixtures connected with the Aqueduct.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1208.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


812740:100.Aug. 31, 1918, ch. 164, § 1 (6th par., words before “and over” in last par. under heading “Washington Aqueduct.”), 40 Stat. 951.


In this section, the word “Mayor” is substituted for “Commissioners” [meaning the Board of Commissioners of the District of Columbia] [subsequently changed to “Commissioner” [meaning the Commissioner of the District of Columbia] because of section 401 of Reorganization Plan No. 3 of 1967 (eff. Nov. 3, 1967, 81 Stat. 951)] because of section 421 of the District of Columbia Home Rule Act (Public Law 93–198, 87 Stat. 789).
In subsection (a), before clause (1), the word “use” is omitted as included in “possession, control, and jurisdiction”.
In subsection (b), the words “Secretary of the Army” are substituted for “Secretary of War” because of section 205(a) of the Act of July 26, 1947 (ch. 343, 61 Stat. 501). Section 205(a) was repealed by section 53 of the Act of August 10, 1956 (ch. 1041, 70A Stat. 676), the first section of which enacted Title 10, United States Code. Sections 3010–3013 of title 10 continued the Department of the Army under the administrative supervision of the Secretary of the Army.




SUBCHAPTER III—SERVICES FOR FACILITIES
§ 8141. Contract to rent buildings in the District of Columbia not to be made until appropriation enacted
A contract shall not be made for the rent of a building, or part of a building, to be used for the purposes of the Federal Government in the District of Columbia until Congress enacts an appropriation for the rent. This section is deemed to be notice to all contractors or lessors of the building or a part of the building.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1208.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


814140:34.Mar. 3, 1877, ch. 106 (words after 2d semicolon in 3d par. under heading “Miscellaneous”), 19 Stat. 370.





§ 8142. Rent of other buildings
An executive department of the Federal Government renting a building for public use in the District of Columbia may rent a different building instead if it is in the public interest to do so. This section does not authorize an increase in the number of buildings in use or in the amount paid for rent.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1208.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


814240:35.Aug. 5, 1882, ch. 389 1 [sic] (2d sentence in 8th par. on p. 241), 22 Stat. 241.


The word “now” in the Act of August 5, 1882 is omitted as obsolete.



§ 8143. Heat(a) Corcoran Gallery of Art.—The Administrator of General Services may furnish heat from the central heating plant to the Corcoran Gallery of Art, if the Corcoran Gallery of Art agrees to—(1) pay for heat furnished at rates the Administrator determines; and

(2) connect the building with the Federal Government mains in a manner satisfactory to the Administrator.


(b) Board of Governors of the Federal Reserve System.—The Administrator may furnish steam from the central heating plant for the use of the Board of Governors of the Federal Reserve System on the property which the Board acquired in squares east of 87 and east of 88 in the District of Columbia if the Board agrees to—(1) pay for the steam furnished at reasonable rates the Administrator determines but that are at least equal to cost; and

(2) provide the necessary connections with the Government mains at its own expense and in a manner satisfactory to the Administrator.


(c) Non-Federal Public Buildings.—The Administrator shall determine the rates to be paid for steam furnished to the Corcoran Gallery of Art, the Pan American Union Buildings, the American Red Cross Buildings, and other non-federal public buildings authorized to receive steam from the central heating plant.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1208.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8143(a)40:22a.June 19, 1934, ch. 648 (last par. on p. 1044), 48 Stat. 1044.
8143(b)40:22b.June 27, 1935, ch. 320, §§ 1, 2, 49 Stat. 425.
8143(c)40:22c.


In subsection (a), the words “Administrator of General Services” are substituted for “Treasury Department”, “Secretary of the Treasury”, and [“]Public Works Branch, Procurement Division, Treasury Department” [subsequently changed to “Federal Works Agency”, [“]Federal Works Administrator”, and “Public Buildings Administration, Federal Works Agency”, respectively, because of sections 301 and 303 of Reorganization Plan No. I of 1939 (eff. July 1, 1939, 53 Stat. 1426, 1427)] because of section 103(a) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380), which is restated as section 303(c) [303(b)] of the revised title. In clause (1), the words “not less than cost” are omitted because of 40:22c, restated as subsection (c).
In subsections (b) and (c), the word “Administrator” is substituted for “Secretary of the Interior, through the National Park Service” and “Secretary of the Interior” [both subsequently changed to “Federal Works Administrator” because of sections 301 and 303 of Reorganization Plan No. I of 1939 (eff. July 1, 1939, 53 Stat. 1426, 1427)] because of section 103(a) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380), which is restated as section 303(c) [303(b)] of the revised title.
In subsection (b), before clause (1), the words “Board of Governors of the Federal Reserve System” are substituted for “Federal Reserve Board” because of section 203(a) of the Banking Act of 1935 (ch. 614, 49 Stat. 704).
In subsection (c), the words “On and after June 27” are omitted as obsolete. The words “the Pan American Union buildings” are substituted for “the buildings, old and new, of the Pan American Union” for clarity. The words “as are or hereafter may be” are omitted as unnecessary.



§ 8144. Delivery of fuel for use during ensuing fiscal year
During April, May, and June of each year, the Administrator of General Services may deliver to all branches of the Federal Government and the government of the District of Columbia as much fuel for their use during the following fiscal year as may be practicable to store at the points of consumption. The branches of the Federal Government and the government of the District of Columbia shall pay for the fuel from their applicable appropriations for that fiscal year.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1209.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


814440:113.June 5, 1920, ch. 235 (2d complete par. on p. 913), 41 Stat. 913.


The words “the months of” are omitted as unnecessary. The words “Administrator of General Services” are substituted for “Secretary of the Interior” [subsequently changed to [“]Secretary of the Treasury” because of Executive Order No. 4239 (eff. July 1, 1925) and section 1 of Executive Order No. 6166 (eff. June 10, 1933)] because of sections 109(a) and 201(a)(2) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 382, 384), restated as sections 321(b)(1) and 501(d) of the revised title. The word “Government” is substituted for “service” for clarity and for consistency in the revised title and with other titles of the United States Code. The word “municipal” is omitted as unnecessary.




SUBCHAPTER IV—MISCELLANEOUS
§ 8161. Reservation of parking spaces for Members of Congress
The Council of the District of Columbia shall designate, reserve, and properly mark appropriate and sufficient parking spaces on the streets adjacent to all public buildings in the District for the use of Members of Congress engaged in public business.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1209.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


816140:60a.June 29, 1956, ch. 479 (3d par. under heading “Department of Vehicles and Traffic”), 70 Stat. 447.


The words “On and after June 29, 1956” are omitted as obsolete. The words “Council of the District of Columbia” are substituted for [“]Commissioners” [meaning the Board of Commissioners of the District of Columbia] [subsequently changed to “District of Columbia Council” because of section 402(300) of Reorganization Plan No. 3 of 1967 (eff. Nov. 3, 1967, 81 Stat. 969)] because of sections 401 and 404(a) of the District of Columbia Home Rule Act (Public Law 93–198, 87 Stat. 785, 787).



§ 8162. Ailanthus trees prohibited
Ailanthus trees shall not be purchased for, or planted in, the public grounds.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1209.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


816240:102.R.S. § 1830.


The word “ailanthus” is substituted for “ailantus” to correct an error in the source provision.



§ 8163. Use of greenhouses and nursery for trees, shrubs, and plants
The greenhouses and nursery shall be used only for the propagation of trees, shrubs, and plants suitable for planting in the public reservations. Only those trees, shrubs, and plants shall be planted in the public reservations.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1209.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


816340:103.June 20, 1878, ch. 359 (proviso in 2d par. under heading “Building and Grounds in and Around Washington and the Executive Mansion”), 20 Stat. 220.


The words “On and after June 20, 1878” are omitted as obsolete. The words “Only those trees, shrubs, and plants shall be planted in the public reservations” are substituted for “to which purpose only the said productions of the greenhouses and nursery shall be applied” for clarity.



§ 8164. E. Barrett Prettyman United States Courthouse(a) Operation, Maintenance, and Repair.—The operation, maintenance, and repair of the E. Barrett Prettyman United States Courthouse, used by the United States Court of Appeals for the District of Columbia and the United States District Court for the District of Columbia, is under the control of the Administrator of General Services.

(b) Allocation of Space.—The allocation of space in the Courthouse is vested in the chief judge of the United States Court of Appeals for the District of Columbia and the chief judge of the United States District Court for the District of Columbia.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1209.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8164(a)40:129a.May 14, 1948, ch. 290, 62 Stat. 235.
 40:130 (words before last comma).
 40:130a.
8164(b)40:130 (words after last comma).


In this section, the words “United States District Court for the District of Columbia” are substituted for “District Court of the United States for the District of Columbia” because of section 32(b) of the Act of June 25, 1948 (ch. 646, 62 Stat. 991), as amended by section 127 of the Act of May 24, 1949 (ch. 139, 63 Stat. 107).
In subsection (a), the words “the E. Barrett Prettyman United States Courthouse” are substituted for “the completed building” because of section 2 of the Act of July 1, 1996 (Public Law 104–151, 110 Stat. 1383). The words “Administrator of General Services” are substituted for “Public Buildings Administration, in the Federal Works Agency” because of 103(a) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380), which is restated as section 303(c) [303(b)] of the revised title. The text of 40:129a (words before last proviso) is omitted as obsolete. The text of 40:129a (last proviso) is omitted because of section 173(a)(1) of the District of Columbia Court Reform and Criminal Procedure Act of 1970 (Public Law 91–358, 84 Stat. 591). The text of 40:130a is omitted as unnecessary.
In subsection (b), the words “chief judge” are substituted for “chief justice” in both places because of section 32(a) of the Act of June 25, 1948 (ch. 646, 62 Stat. 991), as amended by section 127 of the Act of May 24, 1949 (ch. 139, 63 Stat. 107).

Statutory Notes and Related Subsidiaries
William B. Bryant Annex DesignationPub. L. 109–101, §§ 3, 4, Nov. 11, 2005, 119 Stat. 2171, provided that:
“SEC. 3. DESIGNATION OF WILLIAM B. BRYANT ANNEX.“The annex, located on the 200 block of 3rd Street Northwest in the District of Columbia, to the E. Barrett Prettyman Federal Building and United States Courthouse located at Constitution Avenue Northwest in the District of Columbia shall be known and designated as the ‘William B. Bryant Annex’.


“SEC. 4. REFERENCES.“Any reference in a law, map, regulation, document, paper, or other record of the United States to the annex referred to in section 3 shall be deemed to be a reference to the ‘William B. Bryant Annex’.”





E. Barrett Prettyman United States Courthouse DesignationPub. L. 104–151, July 1, 1996, 110 Stat. 1383, provided that:
“SECTION 1. DESIGNATION OF COURTHOUSE.“The United States courthouse located at 3rd Street and Constitution Avenue, Northwest, in Washington, District of Columbia, shall be designated and known as the ‘E. Barrett Prettyman United States Courthouse’.


“SEC. 2. REFERENCES.“Any reference in a law, map, regulation, document, paper, or other record of the United States to the United States courthouse referred to in section 1 shall be deemed to be a reference to the ‘E. Barrett Prettyman United States Courthouse’.”







§ 8165. Services for Office of Personnel Management
For carrying out the work of the Director of the Office of Personnel Management and the examinations provided for in sections 3304 and 3305 of title 5, the Administrator of General Services shall—(1) assign or provide suitable and convenient rooms and accommodations, which are furnished, heated, and lighted, in Washington, D.C.;

(2) supply necessary stationery and other articles; and

(3) arrange for or provide necessary printing.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1210.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


816540:42.Jan. 16, 1883, ch. 27, § 4, 22 Stat. 405.


In this section, the words “the Director of the Office of Personnel Management and the examinations provided for in sections 3304 and 3305 of title 5” are substituted for “said commission and said examinations” in section 4 of the Act of January 16, 1883, because of section 102 of Reorganization Plan No. 2 of 1978 (eff. Jan. 1, 1979, 92 Stat. 3783) and section 7(b) of the Act of September 6, 1966 (Public Law 89–554, 80 Stat. 631), the first section of which enacted Title 5, United States Code. The words “Administrator of General Services” are substituted for “Secretary of the Interior” [subsequently changed to “Civil Service Commission” because of section 1 (1st complete par. on p. 642) of the Act of May 29, 1920 (ch. 214, 41 Stat. 642)] because of sections 1 and 2 of Reorganization Plan No. 18 of 1950 (eff. July 1, 1950, 64 Stat. 1270).





CHAPTER 83—WASHINGTON METROPOLITAN REGION DEVELOPMENT



Sec.


8301.Definition.


8302.Necessity for coordination in the development of the Washington metropolitan region.


8303.Declaration of policy of coordinated development and management.


8304.Priority projects.



§ 8301. Definition
In this chapter, the term “Washington metropolitan region” includes the District of Columbia, the counties of Montgomery and Prince Georges in Maryland, and the counties of Arlington and Fairfax and the cities of Alexandria and Falls Church in Virginia.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1210.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


830140:135.Pub. L. 86–527, § 6, June 27, 1960, 74 Stat. 224.





§ 8302. Necessity for coordination in the development of the Washington metropolitan region
Because the District of Columbia is the seat of the Federal Government and has become the urban center of a rapidly expanding Washington metropolitan region, the necessity for the continued and effective performance of the functions of the Government in the District of Columbia, the general welfare of the District of Columbia, the health and living standards of the people residing or working in the District of Columbia, and the conduct of industry, trade, and commerce in the District of Columbia require that to the fullest extent possible the development of the District of Columbia and the management of its public affairs, and the activities of the departments, agencies, and instrumentalities of the Government which may be carried out in, or in relation to, the other areas of the Washington metropolitan region, shall be coordinated with the development of those other areas and with the management of their public affairs so that, with the cooperation and assistance of those other areas, all of the areas in the Washington metropolitan area shall be developed and their public affairs shall be managed so as to contribute effectively toward the solution of the community development problems of the Washington metropolitan region on a unified metropolitan basis.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1210.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


830240:131.Pub. L. 86–527, § 2, June 27, 1960, 74 Stat. 223.


The words “The Congress hereby declares that” are omitted as obsolete. The words “at the seat of said Government” are omitted as unnecessary.



§ 8303. Declaration of policy of coordinated development and management
The policy to be followed for the attainment of the objective established by section 8302 of this title, and for the more effective exercise by Congress, the executive branch of the Federal Government, the Mayor of the District of Columbia, and all other officers, agencies, and instrumentalities of the District of Columbia of their respective functions, powers, and duties in respect of the Washington metropolitan region, shall be that the functions, powers, and duties shall be exercised and carried out in a manner that (with proper recognition of the sovereignty of Maryland and Virginia in respect of those areas of the Washington metropolitan region that are located within their respective jurisdictions) will best facilitate the attainment of the coordinated development of the areas of the Washington metropolitan area and the coordinated management of their public affairs so as to contribute effectively to the solution of the community development problems of the Washington metropolitan region on a unified metropolitan basis.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1210.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


830340:132.Pub. L. 86–527, § 3, June 27, 1960, 74 Stat. 223.


The words “The Congress further declares that” are omitted as obsolete. The word “Mayor” is substituted for “Board of Commissioners” [subsequently changed to “Commissioner” because of section 401 of Reorganization Plan No. 3 of 1967 (eff. Nov. 3, 1967, 81 Stat. 951)] because of section 421 of the District of Columbia Self–Government and Governmental Reorganization Act (Public Law 93–198, 87 Stat. 789.)



§ 8304. Priority projects
In carrying out the policy pursuant to section 8303 of this title for the attainment of the objective established by section 8302 of this title, priority should be given to the solution, on a unified metropolitan basis, of the problems of water supply, sewage disposal, and water pollution and transportation.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1211.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


830440:133.Pub. L. 86–527, § 4, June 27, 1960, 74 Stat. 223.


The words “The Congress further declares that” are omitted as obsolete.




CHAPTER 85—NATIONAL CAPITAL SERVICE AREA AND DIRECTOR



Sec.


8501.National Capital Service Area.


8502.National Capital Service Director.



§ 8501. National Capital Service Area(a) Establishment.—(1) Boundaries.—The National Capital Service Area is in the District of Columbia and includes the principal federal monuments, the White House, the Capitol Building, the United States Supreme Court Building, and the federal executive, legislative, and judicial office buildings located adjacent to the Mall and the Capitol Building, and is more particularly described as the area bounded as follows:Beginning at that point on the present Virginia-District of Columbia boundary due west of the northernmost point of Theodore Roosevelt Island and running due east to the eastern shore of the Potomac River;
thence generally south along the shore at the mean high water mark to the northwest corner of the Kennedy Center;
thence east along the northern side of the Kennedy Center to a point where it reaches the E Street Expressway;
thence east on the expressway to E Street Northwest and thence east on E Street Northwest to Eighteenth Street Northwest;
thence south on Eighteenth Street Northwest to Constitution Avenue Northwest;
thence east on Constitution Avenue to Seventeenth Street Northwest;
thence north on Seventeenth Street Northwest to Pennsylvania Avenue Northwest;
thence east on Pennsylvania Avenue to Jackson Place Northwest;
thence north on Jackson Place to H Street Northwest;
thence east on H Street Northwest to Madison Place Northwest;
thence south on Madison Place Northwest to Pennsylvania Avenue Northwest;
thence east on Pennsylvania Avenue Northwest to Fifteenth Street Northwest;
thence south on Fifteenth Street Northwest to Pennsylvania Avenue Northwest;
thence southeast on Pennsylvania Avenue Northwest to John Marshall Place Northwest;
thence north on John Marshall Place Northwest to C Street Northwest;
thence east on C Street Northwest to Third Street Northwest;
thence north on Third Street Northwest to D Street Northwest;
thence east on D Street Northwest to Second Street Northwest;
thence south on Second Street Northwest to the intersection of Constitution Avenue Northwest and Louisiana Avenue Northwest;
thence northeast on Louisiana Avenue Northwest to North Capitol Street;
thence north on North Capitol Street to Massachusetts Avenue Northwest;
thence southeast on Massachusetts Avenue Northwest so as to encompass Union Square;
thence following Union Square to F Street Northeast;
thence east on F Street Northeast to Second Street Northeast;
thence south on Second Street Northeast to D Street Northeast;
thence west on D Street Northeast to First Street Northeast;
thence south on First Street Northeast to Maryland Avenue Northeast;
thence generally north and east on Maryland Avenue to Second Street Northeast;
thence south on Second Street Northeast to C Street Southeast;
thence west on C Street Southeast to New Jersey Avenue Southeast;
thence south on New Jersey Avenue Southeast to D Street Southeast;
thence west on D Street Southeast to Canal Street Parkway;
thence southeast on Canal Street Parkway to E Street Southeast;
thence west on E Street Southeast to the intersection of Washington Avenue Southwest and South Capitol Street;
thence northwest on Washington Avenue Southwest to Second Street Southwest;
thence south on Second Street Southwest to Virginia Avenue Southwest;
thence generally west on Virginia Avenue to Third Street Southwest;
thence north on Third Street Southwest to C Street Southwest;
thence west on C Street Southwest to Sixth Street Southwest;
thence north on Sixth Street Southwest to Independence Avenue;
thence west on Independence Avenue to Twelfth Street Southwest;
thence south on Twelfth Street Southwest to D Street Southwest;
thence west on D Street Southwest to Fourteenth Street Southwest;
thence south on Fourteenth Street Southwest to the middle of the Washington Channel;
thence generally south and east along the mid-channel of the Washington Channel to a point due west of the northern boundary line of Fort Lesley McNair;
thence due east to the side of the Washington Channel;
thence following generally south and east along the side of the Washington Channel at the mean high water mark, to the point of confluence with the Anacostia River, and along the northern shore at the mean high water mark to the northern most point of the Eleventh Street Bridge;
thence generally south and east along the northern side of the Eleventh Street Bridge to the eastern shore of the Anacostia River;
thence generally south and west along such shore at the mean high water mark to the point of confluence of the Anacostia and Potomac Rivers;
thence generally south along the eastern shore at the mean high water mark of the Potomac River to the point where it meets the present southeastern boundary line of the District of Columbia;
thence south and west along such southeastern boundary line to the point where it meets the present Virginia-District of Columbia boundary;
thence generally north and west up the Potomac River along the Virginia-District of Columbia boundary to the point of beginning.


(2) Streets and sidewalks included.—Where the area in paragraph (1) is bounded by a street, the street, and any sidewalk of the street, are included in the area.

(3) Federal property that affronted or abutted the area deemed to be in the area.—Federal real property that on December 24, 1973, affronted or abutted the area described in paragraph (1) is deemed to be in the area. For the purposes of this paragraph, federal real property affronting or abutting the area described in paragraph (1)—(A) is deemed to include Fort Lesley McNair, the Washington Navy Yard, the Anacostia Naval Annex, the United States Naval Station, Bolling Air Force Base, and the Naval Research Laboratory; and

(B) does not include any area situated outside of the District of Columbia boundary as it existed immediately prior to December 24, 1973, any part of the Anacostia Park situated east of the northern side of the Eleventh Street Bridge, or any part of the Rock Creek Park.



(b) Applicability of Other Provisions.—(1) Provisions covering buildings and grounds in area not affected.—Except to the extent specifically provided by this section, this section does not—(A) apply to the United States Capitol Buildings and Grounds as defined and described in sections 5101 and 5102 of this title, any other buildings and grounds under the care of the Architect of the Capitol, the Supreme Court Building and grounds as described in section 6101 of this title, and the Library of Congress buildings and grounds as defined in section 11 of the Act of August 4, 1950 (2 U.S.C. 167j); and

(B) repeal, amend, alter, modify, or supersede—(i) chapter 51 of this title, section 9, 9A, 9B, 9C or 14 of the Act of July 31, 1946 (ch. 707, 60 Stat. 719, 720), any other general law of the United States, any law enacted by Congress and applicable exclusively to the District of Columbia, or any rule or regulation prescribed pursuant to any of those provisions, that was in effect on January 1, 1975, and that pertained to those buildings and grounds; or

(ii) any authority which existed on December 24, 1973, with respect to those buildings and grounds and was vested on January 1, 1975, in the Senate, the House of Representatives, Congress, any committee, commission, or board of the Senate, the House of Representatives, or Congress, the Architect of the Capitol or any other officer of the legislative branch, the Chief Justice of the United States, the Marshal of the Supreme Court, or the Librarian of Congress.



(2) Continued application of laws, regulations, and rules.—Except to the extent otherwise specifically provided in this section, all general laws of the United States and all laws enacted by the Congress and applicable exclusively to the District of Columbia, including regulations and rules prescribed pursuant to any of those laws, that were in effect on January 1, 1975, and which applied to and in the areas included in the National Capital Service Area pursuant to this section continue to be applicable to and in the National Capital Service Area in the same manner and to the same extent as if this section had not been enacted and remain applicable until repealed, amended, altered, modified, or superseded.


(c) Availability of Services and Facilities.—As far as practicable, any service or facility authorized by the District of Columbia Home Rule Act (Public Law 93–198, 87 Stat. 774) to be rendered or furnished (including maintenance of streets and highways, and services under section 1537 of title 31) shall be made available to the Senate, the House of Representatives, Congress, any committee, commission, or board of the Senate, the House of Representatives, or Congress, the Architect of the Capitol, any other officer of the legislative branch who on January 1, 1975, was vested with authority over those buildings and grounds, the Chief Justice of the United States, the Marshal of the Supreme Court, and the Librarian of Congress on their request. If payment would be required for the rendition or furnishing of a similar service or facility to any other federal agency, the recipient, on presentation of proper vouchers and as agreed on by the parties, shall pay for the service or facility in advance or by reimbursement.

(d) Right To Participate in Election Not Affected by Residency.—An individual may not be denied the right to vote or otherwise participate in any manner in any election in the District of Columbia solely because the individual resides in the National Capital Service Area.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1211; Pub. L. 109–284, § 6(24), Sept. 27, 2006, 120 Stat. 1213.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8501(a)40:136(a), (f).Pub. L. 93–198, title VII, § 739(a), (f), (h)–(j), Dec. 24, 1973, 87 Stat. 825, 826, 829.
8501(b)(1)40:136(h)(1).
8501(b)(2)40:136(i).
8501(c)40:136(h)(2).
8501(d)40:136(j).


In subsection (a)(1), the words “Washington Avenue Southwest” are substituted for “Canal Street Southwest” because of section 2 of D.C. Law 8–39. See section 7–451 note of the District of Columbia Code.
In subsection (b)(1)(A), reference to the Supreme Court Building is omitted because 40:13p only describes the Supreme Court grounds.
In subsection (b)(1)(B)(ii), the words “by law, or otherwise” are omitted as unnecessary.
In subsection (b)(2), the words “and such laws, regulations, and rules shall thereafter be applicable to and within such area in the manner and to the extent so provided by any such amendment, alteration, or modification” are omitted as unnecessary.
In subsection (c), the words “Notwithstanding the foregoing provisions of this section” are omitted as unnecessary. The words “section 1537 of title 31” are substituted for “section 731 of this Act” because of section 4(b) of the Act of September 13, 1982 (Public Law 97–258, 96 Stat. 1067), the first section of which enacted Title 31, United States Code. The words “by law or otherwise” and “rendering and receiving such services” are omitted as unnecessary.

Editorial Notes

References in TextSections 9, 9A, 9B, 9C, and 14 of the Act of July 31, 1946, referred to in subsec. (b)(1)(B)(i), are classified to sections 1961, 1966, 1967, 1922, and 1969, respectively, of Title 2, The Congress.
The District of Columbia Home Rule Act, referred to in subsec. (c), is Pub. L. 93–198, Dec. 24, 1973, 87 Stat. 774, as amended. For complete classification of this Act to the Code, see Tables.

Amendments2006—Subsec. (b)(1)(A). Pub. L. 109–284 inserted “of this title” after “sections 5101 and 5102”.



§ 8502. National Capital Service Director(a) Establishment and Compensation.—There is in the Executive Office of the President the National Capital Service Director who shall be appointed by the President. The Director shall receive compensation at the maximum rate established for level IV of the Executive Schedule under section 5315 of title 5.

(b) Personnel.—The Director may appoint and fix the rate of compensation of necessary personnel, subject to chapters 33 and 51 and subchapter III of chapter 53 of title 5.

(c) Duties.—(1) President.—The President, through the Director and using District of Columbia governmental services to the extent practicable, shall ensure that there is provided in the area described in section 8501(a) of this title adequate fire protection and sanitation services.

(2) Director.—Except with respect to that part of the National Capital Service Area comprising the United States Capitol Buildings and Grounds as defined and described in sections 5101 and 5102 of this title, the Supreme Court Building and grounds as described in section 6101 of this title, and the Library of Congress buildings and grounds as defined in section 11 of the Act of August 4, 1950 (2 U.S.C. 167j), the Director shall ensure that there is provided in the remainder of the area described in section 8501(a) of this title adequate police protection and maintenance of streets and highways.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1215; Pub. L. 109–284, § 6(25), (26), Sept. 27, 2006, 120 Stat. 1213.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8502(a)40:136(b) (1st sentence), (c) (1st sentence).Pub. L. 93–198, title VII, § 739(b), (c), Dec. 24, 1973, 87 Stat. 825.
8502(b)40:136(c) (last sentence).
8502(c)40:136(b) (2d, last sentences).


In subsection (a), the words “from time to time” and “of section 5314 [sic] of title 5” are omitted as unnecessary. [The words “of section 5314 of title 5” were not omitted.]
In subsection (b), the reference to chapter 33 of title 5 is substituted for “the provisions of title 5 governing appointments in the competitive service” for clarity and for consistency in the revised title and with other titles of the United States Code. The words “subchapter III” are substituted for “subchapter 3” to correct an error in the source provision.

Editorial Notes
Amendments2006—Subsec. (a). Pub. L. 109–284, § 6(25), substituted “5315” for “5314”.
Subsec. (c)(2). Pub. L. 109–284, § 6(26), inserted “of this title” after “sections 5101 and 5102”.




CHAPTER 87—PHYSICAL DEVELOPMENT OF NATIONAL CAPITAL REGION




SUBCHAPTER I—GENERAL


Sec.


8701.Findings and purposes.


8702.Definitions.



SUBCHAPTER II—PLANNING AGENCIES


8711.National Capital Planning Commission.


8712.Mayor of the District of Columbia.



SUBCHAPTER III—PLANNING PROCESS


8721.Comprehensive plan for the National Capital.


8722.Proposed federal and district developments and projects.


8723.Capital improvements.


8724.Zoning regulations and maps.


8725.Recommendations on platting and subdividing land.


8726.Authorization of appropriations.



SUBCHAPTER IV—ACQUIRING AND DISPOSING OF LAND


8731.Acquiring land for park, parkway, or playground purposes.


8732.Acquiring land subject to limited rights reserved to grantor and limited permanent rights in land adjoining park property.


8733.Lease of land acquired for park, parkway, or playground purposes.


8734.Sale of land by Mayor.


8735.Sale of land by Secretary of the Interior.


8736.Execution of deeds.


8737.Authorization of appropriations.



SUBCHAPTER I—GENERAL
§ 8701. Findings and purposes(a) Findings.—Congress finds that—(1) the location of the seat of government in the District of Columbia has brought about the development of a metropolitan region extending well into adjoining territory in Maryland and Virginia;

(2) effective comprehensive planning is necessary on a regional basis and of continuing importance to the federal establishment;

(3) the distribution of federal installations throughout the region has been and will continue to be a major influence in determining the extent and character of development;

(4) there is needed a central planning agency for the National Capital region to coordinate certain developmental activities of the many different agencies of the Federal and District of Columbia Governments so that those activities may conform with general objectives;

(5) there is an increasing mutuality of interest and responsibility between the various levels of government that calls for coordinate and unified policies in planning both federal and local development in the interest of order and economy;

(6) there are developmental problems of an interstate character, the planning of which requires collaboration between federal, state, and local governments in the interest of equity and constructive action; and

(7) the instrumentalities and procedures provided in this chapter will aid in providing Congress with information and advice requisite to legislation.


(b) Purposes.—(1) In general.—The purposes of this chapter (except sections 8733–8736) are—(A) to secure comprehensive planning for the physical development of the National Capital and its environs;

(B) to provide for the participation of the appropriate planning agencies of the environs in the planning; and

(C) to establish the agency and procedures requisite to the administration of the functions of the Federal and District Governments related to the planning.


(2) Objective.—The general objective of this chapter (except sections 8733–8736) is to enable appropriate agencies to plan for the development of the federal establishment at the seat of government in a manner—(A) consistent with the nature and function of the National Capital and with due regard for the rights and prerogatives of the adjoining States and local governments to exercise control appropriate to their functions; and

(B) which will, in accordance with present and future needs, best promote public health, safety, morals, order, convenience, prosperity, and the general welfare, as well as efficiency and economy in the process of development.



(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1216.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8701(a)40:71(a) (2d sentence).June 6, 1924, ch. 270, § 1(a), 43 Stat. 463; Apr. 30, 1926, ch. 198, 44 Stat. 374; May 24, 1928, ch. 726, 45 Stat. 726; July 19, 1952, ch. 949, § 1, 66 Stat. 781.
8701(b)(1)40:71(a) (1st sentence).
8701(b)(2)40:71(a) (last sentence).


In subsection (a)(7), the words “from time to time” are omitted as unnecessary.
In subsection (b), the text of 40:72a, restated as section 8732 of the revised title, is included in the purposes and objectives of this chapter because by its terms, the authority of the National Capital Planning Commission is enlarged as provided in that section.



§ 8702. Definitions
In this chapter—(1) Environs.—The term “environs” means the territory surrounding the District of Columbia included in the National Capital region.

(2) National capital.—The term “National Capital” means the District of Columbia and territory the Federal Government owns in the environs.

(3) National capital region.—The term “National Capital region” means—(A) the District of Columbia;

(B) Montgomery and Prince Georges Counties in Maryland;

(C) Arlington, Fairfax, Loudoun, and Prince William Counties in Virginia; and

(D) all cities in Maryland or Virginia in the geographic area bounded by the outer boundaries of the combined area of the counties listed in subparagraphs (B) and (C).


(4) Planning agency.—The term “planning agency” means any city, county, bi-county, part-county, or regional planning agency authorized under state and local laws to make and adopt comprehensive plans.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1216.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


870240:71(b).June 6, 1924, ch. 270, § 1(b), 43 Stat. 463; Apr. 30, 1926, ch. 198, 44 Stat. 374; May 24, 1928, ch. 726, 45 Stat. 726; July 19, 1952, ch. 949, § 1, 66 Stat. 782.


In clause (3)(D), the words “now or hereafter existing” are omitted as unnecessary.
In clause (4), the words “whether or not its jurisdiction is exclusive or concurrent” are omitted as unnecessary.




SUBCHAPTER II—PLANNING AGENCIES
§ 8711. National Capital Planning Commission(a) Establishment and Purpose.—The National Capital Planning Commission is the central federal planning agency for the Federal Government in the National Capital, created to preserve the important historical and natural features of the National Capital, except for the United States Capitol Buildings and Grounds (as defined and described in sections 5101 and 5102 of this title), any extension of, or additions to, those Buildings and Grounds, and buildings and grounds under the care of the Architect of the Capitol.

(b) Composition.—(1) Membership.—The National Capital Planning Commission is composed of—(A) ex officio, the Secretary of the Interior, the Secretary of Defense, the Administrator of General Services, the Mayor of the District of Columbia, the Chairman of the Council of the District of Columbia, the chairman of the Committee on Governmental Affairs of the Senate, and the chairman of the Committee on Government Reform of the House of Representatives, or an alternate any of those individuals designates; and

(B) five citizens with experience in city or regional planning, three of whom shall be appointed by the President and two of whom shall be appointed by the Mayor.


(2) Residency requirement.—The citizen members appointed by the Mayor shall be residents of the District of Columbia. Of the three appointed by the President, at least one shall be a resident of Virginia and at least one shall be a resident of Maryland.

(3) Terms.—An individual appointed by the President serves for six years. An individual appointed by the Mayor serves for four years. An individual appointed to fill a vacancy shall be appointed only for the unexpired term of the individual being replaced.

(4) Pay and expenses.—Citizen members are entitled to $100 a day when performing duties vested in the Commission and to reimbursement for necessary expenses incurred in performing those duties.


(c) Chairman and Officers.—The President shall designate the Chairman of the National Capital Planning Commission. The Commission may elect from among its members other officers as it considers desirable.

(d) Personnel.—The National Capital Planning Commission may employ a Director, an executive officer, and other technical and administrative personnel as it considers necessary. Without regard to section 6101(b) to (d) of title 41 and section 3109, chapters 33 and 51, and subchapter III of chapter 53, of title 5, the Commission may employ, by contract or otherwise, the temporary or intermittent (not more than one year) services of city planners, architects, engineers, appraisers, and other experts or organizations of experts, as may be necessary to carry out its functions. The Commission shall fix the rate of compensation so as not to exceed the rate usual for similar services.

(e) Principal Duties.—The principal duties of the National Capital Planning Commission include—(1) preparing, adopting, and amending a comprehensive plan for the federal activities in the National Capital and making related recommendations to the appropriate developmental agencies; and

(2) serving as the central planning agency for the Government within the National Capital region and reviewing the development programs of the developmental agencies to advise as to consistency with the comprehensive plan.


(f) Transfer of Other Functions, Powers, and Duties.—The National Capital Planning Commission shall carry out all other functions, powers, and duties of the National Capital Park and Planning Commission, including those formerly vested in the Highway Commission established by the Act of March 2, 1893 (ch. 197, 27 Stat. 532), and those formerly vested in the National Capital Park Commission by the Act of June 6, 1924 (ch. 270, 43 Stat. 463).

(g) Estimate.—The National Capital Planning Commission shall submit to the Office of Management and Budget before December 16 of each year its estimate of the total amount to be appropriated for expenditure under this chapter (except sections 8732–8736) during the next fiscal year.

(h) Fees.—The National Capital Planning Commission may charge fees to cover the full cost of Geographic Information System products and services the Commission supplies. The fees shall be credited to the applicable appropriation account as an offsetting collection and remain available until expended.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1217; Pub. L. 109–284, § 6(27), Sept. 27, 2006, 120 Stat. 1213; Pub. L. 111–350, § 5(l)(23), Jan. 4, 2011, 124 Stat. 3852.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8711(a)40:71a(a)(1).June 6, 1924, ch. 270, § 2(a)(1), (b), (c), (e), as added July 19, 1952, ch. 949, § 1, 66 Stat. 782; Sept. 25, 1962, Pub. L. 87–683, 76 Stat. 575; Dec. 24, 1973, Pub. L. 93–198, title II, § 203(a), (b), 87 Stat. 779, 782.
8711(b)40:71a(b).
8711(c), (d)40:71a(c).
8711(e)40:71a(e).
8711(f)40:71h.June 6, 1924, ch. 270, § 9, as added July 19, 1952, ch. 949, § 1, 66 Stat. 790.
8711(g)40:74.June 6, 1924, ch. 270, § 13, formerly § 4, 43 Stat. 464; renumbered § 13, July 19, 1952, ch. 949, § 2 (1st sentence), 66 Stat. 791; Pub. L. 94–273, § 21, Apr. 21, 1976, 90 Stat. 379.
8711(h)40:71a note.Pub. L. 105–83, (last proviso in par. under heading “National Capital Planning Commission”), Nov. 14, 1997, 111 Stat. 1589.


In this chapter, the word “Mayor” is substituted for “Commissioners” [meaning the Board of Commissioners of the District of Columbia] [subsequently changed to “Commissioner” [meaning the Commissioner of the District of Columbia] because of section 401 of Reorganization Plan No. 3 of 1967 (eff. Nov. 3, 1967, 81 Stat. 951)] because of section 421 of the District of Columbia Home Rule Act (Public Law 93–198, 87 Stat. 789). The words “Council of the District of Columbia” are substituted for “Board of Commissioners of the District of Columbia” [subsequently changed to “District of Columbia Council” because of section 402(21), (28), (32), and (199) of Reorganization Plan No. 3 of 1967 (eff. Nov. 3, 1967, 81 Stat. 952, 953, 963)] because of sections 401 and 404(a) of the Act (87 Stat. 785, 787).
In subsection (b)(1)(A), the words “the Chairman of the Committee on Governmental Affairs of the Senate, and the Chairman of the Committee on Government Reform of the House of Representatives” are substituted for “and the chairman of the Committees of the District of Columbia of the Senate and the House of Representatives” in section 2(b)(1) of the Act of June 24, 1924 (ch. 270), because of Rule XXV of the Standing Rules of the Senate, as amended by Senate Resolution 4 (popularly cited as the “Committee System Reorganization Amendments of 1977”), approved February 4, 1977, section 1(b)(1) of the Act of June 3, 1995 (Public Law 104–14, 2:21 note prec.), and Rule X(1)(h) of House Resolution No. 5 (105th Congress, January 6, 1999).
In subsection (b)(2), the words “bona fide” are omitted as unnecessary.
In subsection (b)(3), the words “except that of the members first appointed, the President shall designate one to serve two years and one to serve four years” and “The members first appointed under this section shall assume their office on January 2, 1975” are omitted as obsolete.
In subsection (b)(4), the words “are entitled to $100 a day when performing duties” are substituted for “shall each receive compensation at the rate of $100 for each day such member is engaged in the actual performance of duties” to eliminate unnecessary words.
In subsection (d), the words “chapters 33 and 51, and subchapter III of chapter 53” are substituted for “the civil service and classification laws” because of section 7(b) of the Act of September 6, 1966 (Public Law 89–554, 80 Stat. 631), the first section of which enacted Title 5, United States Code.
In subsection (e), before clause (1), the words “As hereinafter more specifically described in sections 71c to 71g of this title” are omitted as unnecessary. The text of 40:71a(e)(3) is omitted as obsolete because the National Capital Regional Planning Council was abolished by section 1 of Reorganization Plan No. 5 of 1966 (eff. Sept. 8, 1966, 40:71b note). In clause (2), the words “in such capacity” are omitted as unnecessary.
Subsection (f) is substituted for 40:71h to eliminate obsolete language.
In subsection (g), the words “Said Commission shall report to Congress annually on the first Monday of March the lands acquired during the preceding fiscal year, the method of acquisition, and the cost of each tract” are omitted pursuant to section 3003 of the Federal Reports Elimination and Sunset Act of 1995 (31 U.S.C. 1113 note). See, also, page 180 of House Document No. 103–7. The words “Office of Management and Budget” are substituted for “Bureau of the Budget” in section 13 of the Act of June 6, 1924, because the Bureau of the Budget was redesignated the Office of Management and Budget by section 102 of Reorganization Plan No. 2 of 1970 (eff. July 1, 1970, 84 Stat. 2085). Section 102 of Reorganization Plan No. 2 of 1970 was repealed by section 5(b) of the Act of September 13, 1982 (Public Law 97–258, 96 Stat. 1085), the first section of which enacted Title 31, United States Code, but the successor provision, 31:501, continued the designation as Office of Management and Budget.
In subsection (h), the words “beginning in fiscal year 1998 and thereafter” are omitted as obsolete.

Editorial Notes

References in TextAct of March 2, 1893, referred to in subsec. (f), is act Mar. 2, 1893, ch. 197, 27 Stat. 532, as amended, which is not classified to the Code.
Act of June 6, 1924, referred to in subsec. (f), is act June 6, 1924, ch. 270, 43 Stat. 463, as amended, which enacted sections 71 to 71i, 72, 73, and 74 of former Title 40, Public Buildings, Property, and Works. Sections 71, 71a, 71c, 71d, 71f to 71i, 72, 73, and 74 of former Title 40 were repealed and reenacted as sections 8701, 8702, 8711, 8721 to 8724, 8731, and 8737 of this title by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304. Section 71b of former Title 40 was repealed by Pub. L. 107–217. Section 71e of former Title 40 was repealed by Pub. L. 93–198, title II, § 203(e), Dec. 24, 1973, 87 Stat. 782. For complete classification of this Act to the Code, see Tables.

Amendments2011—Subsec. (d). Pub. L. 111–350, which directed substitution of “section 6101(b) to (d) of title 41” for “section 3709 of the Revised Statutes (41 U.S.C. 5)”, was executed by making the substitution for “section 3709 of the Revised Statues (41 U.S.C. 5)” to reflect the probable intent of Congress.
2006—Subsec. (a). Pub. L. 109–284 inserted “of this title” after “sections 5101 and 5102”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Governmental Affairs of Senate changed to Committee on Homeland Security and Governmental Affairs of Senate, effective Jan. 4, 2005, by Senate Resolution No. 445, One Hundred Eighth Congress, Oct. 9, 2004.
Committee on Government Reform of House of Representatives changed to Committee on Oversight and Government Reform of House of Representatives by House Resolution No. 6, One Hundred Tenth Congress, Jan. 5, 2007. Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Compensation of Appointed Commission MembersPub. L. 108–108, title II, Nov. 10, 2003, 117 Stat. 1301, provided in part: “That for fiscal year 2004 and thereafter, all appointed members of the Commission will be compensated at a rate not to exceed the daily equivalent of the annual rate of pay for positions at level IV of the Executive Schedule for each day such member is engaged in the actual performance of duties.”

Similar provisions were contained in the following prior appropriation acts:
Pub. L. 108–7, div. F, title II, Feb. 20, 2003, 117 Stat. 269.
Pub. L. 107–63, title II, Nov. 5, 2001, 115 Stat. 464.
Pub. L. 106–291, title II, Oct. 11, 2000, 114 Stat. 986.
Pub. L. 106–113, div. B, § 1000(a)(3), [title II], Nov. 29, 1999, 113 Stat. 1535, 1501A–189.
Pub. L. 105–277, div. A, § 101(e) [title II], Oct. 21, 1998, 112 Stat. 2681–231, 2681–285.
Pub. L. 105–83, title II, Nov. 14, 1997, 111 Stat. 1589.
Pub. L. 104–208, div. A, title I, § 101(d) [title II], Sept. 30, 1996, 110 Stat. 3009–181, 3009–219.
Pub. L. 104–134, title I, § 101(c) [title II], Apr. 26, 1996, 110 Stat. 1321–195; renumbered title I, Pub. L. 104–140, § 1(a), May 2, 1996, 110 Stat. 1327.
Pub. L. 103–332, title II, Sept. 30, 1994, 108 Stat. 2535.
Pub. L. 103–138, title II, Nov. 11, 1993, 107 Stat. 1414.
Pub. L. 102–381, title II, Oct. 5, 1992, 106 Stat. 1414.



§ 8712. Mayor of the District of Columbia(a) Planning Responsibilities.—The Mayor of the District of Columbia is the central planning agency for the government of the District of Columbia in the National Capital and is responsible for coordinating the planning activities of the District government and for preparing and implementing the District elements of the comprehensive plan for the National Capital, which may include land use elements, urban renewal and redevelopment elements, a multiyear program of public works for the District, and physical, social, economic, transportation, and population elements. The Mayor’s planning responsibility shall not extend to—(1) federal or international projects and developments in the District, as determined by the National Capital Planning Commission; or

(2) the United States Capitol Buildings and Grounds as defined and described in sections 5101 and 5102 of this title, any extension of, or additions to, those Buildings and Grounds, and buildings and grounds under the care of the Architect of the Capitol.


(b) Participation and Consultation.—In carrying out the responsibilities under this section and section 8721 of this title, the Mayor shall establish procedures for citizen participation in the planning process and for appropriate meaningful consultation with any state or local government or planning agency in the National Capital region affected by any aspect of a comprehensive plan, including amendments, affecting or relating to the District.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1218; Pub. L. 109–284, § 6(28), Sept. 27, 2006, 120 Stat. 1213.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


871240:71a(a)(2).June 6, 1924, ch. 270, § 2(a)(2), as added July 19, 1952, ch. 949, § 1, 66 Stat. 782; Pub. L. 93–198, title II, § 203(a), Dec. 24, 1973, 87 Stat. 779.



Editorial Notes
Amendments2006—Subsec. (a)(2). Pub. L. 109–284 inserted “of this title” after “sections 5101 and 5102”.




SUBCHAPTER III—PLANNING PROCESS
§ 8721. Comprehensive plan for the National Capital(a) Preparation and Adoption by Commission.—The National Capital Planning Commission shall prepare and adopt a comprehensive, consistent, and coordinated plan for the National Capital. The plan shall include the Commission’s recommendations or proposals for federal developments or projects in the environs and District elements of the comprehensive plan, or amendments to the elements, adopted by the Council of the District of Columbia and with respect to which the Commission has not determined a negative impact exists. Those elements or amendments shall be incorporated into the comprehensive plan without change. The Commission may include in its plan any part of a plan adopted by any planning agency in the environs and may make recommendations of collateral interest to the agencies. The Commission may adopt any part of an element. The Commission shall review and may amend or extend the plan so that its recommendations may be kept up to date.

(b) Review by District of Columbia.—The Mayor of the District of Columbia shall submit each District element of the comprehensive plan, and any amendment, to the Council for revision or modification, and adoption, by act, following public hearings. Following adoption and prior to implementation, the Council shall submit each element or amendment to the Commission for review and comment with regard to the impact of the element or amendment on the interests or functions of the federal establishment in the National Capital.

(c) Commission Response to Council Action.—(1) Period of review.—Within 60 days after receiving an element or amendment from the Council, the Commission shall certify to the Council whether the element or amendment has a negative impact on the interests or functions of the federal establishment in the National Capital.

(2) No negative impact.—If the Commission takes no action in the 60-day period, the element or amendment is deemed to have no negative impact and shall be incorporated into the comprehensive plan for the National Capital and implemented.

(3) Negative impact.—(A) Certification to council.—If the Commission finds a negative impact, it shall certify its findings and recommendations to the Council.

(B) Response of council.—On receipt of the Commission’s findings and recommendations, the Council may—(i) accept the findings and recommendations and modify the element or amendment accordingly; or

(ii) reject the findings and recommendations and resubmit a modified form of the element or amendment to the Commission for reconsideration.


(C) Findings and recommendations accepted.—If the Council accepts the findings and recommendations and modifies the element or amendment, the Council shall submit the element or amendment to the Commission for the Commission to determine whether the modification has been made in accordance with the Commission’s findings and recommendations. If the Commission does not act on the modified element or amendment within 30 days after receiving it, the element or amendment is deemed to have been modified in accordance with the findings and recommendations and shall be incorporated into the comprehensive plan for the National Capital and implemented. If within the 30-day period the Commission again determines the element or amendment has a negative impact on the functions or interests of the federal establishment in the National Capital, the element or amendment shall not be implemented.

(D) Findings and recommendations rejected.—If the Council rejects the findings and recommendations and resubmits a modified element or amendment, the Commission, within 60 days after receiving it, shall decide whether the modified element or amendment has a negative impact on the interests or functions of the federal establishment within the National Capital. If the Commission does not act within the 60-day period, the modified element or amendment is deemed to have no negative impact and shall be incorporated into the comprehensive plan and implemented. If the Commission finds a negative impact, it shall certify its findings (in sufficient detail that the Council can understand the basis of the objection of the Commission) and recommendations to the Council and the element or amendment shall not be implemented.



(d) Resubmission Deemed New Element or Amendment.—Any element or amendment which the Commission has determined has a negative impact on the federal establishment in the National Capital which is submitted again in a modified form not less than one year from the day it was last rejected by the Commission is deemed to be a new element or amendment for purposes of the review procedure specified in this section.

(e) Review, Hearings, and Citizen Advisory Councils.—(1) Review.—Before the comprehensive plan, any element of the plan, or any revision is adopted, the Commission shall present the plan, element, or revision to the appropriate federal or District of Columbia authorities for comment and recommendations. The Commission may present the proposed revisions annually in a consolidated form. Recommendations by federal and District of Columbia authorities are not binding on the Commission, but the Commission shall give careful consideration to any views and recommendations submitted prior to final adoption.

(2) Hearings and citizen advisory councils.—The Commission—(A) may provide periodic opportunity for review and comments by nongovernmental agencies or groups through public hearings, meetings, or conferences, exhibitions, and publication of its plans; and

(B) in consultation with the Council, may encourage the formation of citizen advisory councils.



(f) Extension of Time Limitations.—On request of the Commission, the Council may grant an extension of any time limitation contained in this section.

(g) Publishing Comprehensive Plan.—As appropriate, the Commission and the Mayor jointly shall publish a comprehensive plan for the National Capital, consisting of the elements of the comprehensive plan for the federal activities in the National Capital developed by the Commission and the District elements developed by the Mayor and the Council in accordance with this section.

(h) Procedures for Consultation.—(1) Commission and mayor.—The Commission and the Mayor jointly shall establish procedures for appropriate meaningful continuing consultation throughout the planning process for the National Capital.

(2) Government agencies.—In order that the National Capital may be developed in accordance with the comprehensive plan, the Commission, with the consent of each agency concerned as to its representation, may establish advisory and coordinating committees composed of representatives of agencies of the Federal and District of Columbia Governments as may be necessary or helpful to obtain the maximum amount of cooperation and correlation of effort among the various agencies. As it considers appropriate, the Commission may invite representatives of the planning and developmental agencies of the environs to participate in the work of the committees.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1219.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8721(a)40:71c(a), (d).June 6, 1924, ch. 270, § 4(a), (d), (e) (1st par.), as added July 19, 1952, ch. 949, § 1, 66 Stat. 785, 787; Pub. L. 93–198, title II § 203(c)(1), (2), Dec. 24, 1973, 87 Stat. 782.
8721(b)40:71a(a)(3).June 6, 1924, ch. 270, § 2(a)(3), (4), as added July 19, 1952, ch. 949, § 1, 66 Stat. 782; Pub. L. 93–198, title II, § 203(a), Dec. 24, 1973, 87 Stat. 779.
8721(c), (d)40:71a(a)(4)(A)–(C).
8721(e)40:71c(e) (1st par.).
8721(f)40:71a(a)(4)(E).
8721(g)40:71a(a)(4)(D).
8721(h)(1)40:71a(a)(4)(F).
8721(h)(2)40:71a(d).June 6, 1924, ch. 270, § 2(d), as added July 19, 1952, ch. 949, § 1, 66 Stat. 783.


In subsection (a), the text of 40:71c(a) (2d, 3d sentences) and reference to the National Capital Regional Planning Council are omitted as obsolete because the Council was abolished by section 1 of Reorganization Plan No. 5 of 1966 (eff. Sept. 8, 1966, 40:71b note). The words “from time to time” are omitted as unnecessary.
In subsection (e)(2), before clause (A), the words “in addition and at its discretion” are omitted as unnecessary.
In subsection (g), the words “from time to time” are omitted as unnecessary.

Statutory Notes and Related Subsidiaries
Termination of Advisory CommitteesAdvisory committees established after Jan. 5, 1973, to terminate not later than the expiration of the 2-year period beginning on the date of their establishment, unless, in the case of a committee established by the President or an officer of the Federal Government, such committee is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a committee established by the Congress, its duration is otherwise provided by law. See section 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 776, set out in the Appendix to Title 5, Government Organization and Employees.



§ 8722. Proposed federal and district developments and projects(a) Agencies To Use Commission as Central Planning Agency.—Agencies of the Federal Government responsible for public developments and projects shall cooperate and correlate their efforts by using the National Capital Planning Commission as the central planning agency for federal activities in the National Capital region. To aid the Commission in carrying out this function, federal and District of Columbia governmental agencies on request of the Commission shall furnish plans, data, and records the Commission requires. The Commission on request shall furnish related plans, data, and records to federal and District of Columbia governmental agencies.

(b) Consultation Between Agencies and Commission.—(1) Before construction plans prepared.—To ensure the comprehensive planning and orderly development of the National Capital, a federal or District of Columbia agency, before preparing construction plans the agency originates for proposed developments and projects or before making a commitment to acquire land, to be paid for at least in part from federal or District amounts, shall advise and consult with the Commission as the agency prepares plans and programs in preliminary and successive stages that affect the plan and development of the National Capital. After receiving the plans, maps, and data, the Commission promptly shall make a preliminary report and recommendations to the agency. If the agency, after considering the report and recommendations of the Commission, does not agree, it shall advise the Commission and provide the reasons why it does not agree. The Commission then shall submit a final report. After consultation and suitable consideration of the views of the Commission, the agency may proceed to take action in accordance with its legal responsibilities and authority.

(2) Exceptions.—(A) In general.—Paragraph (1) does not apply to projects within the Capitol grounds or to structures erected by the Department of Defense during wartime or national emergency within existing military, naval, or Air Force reservations, except that the appropriate defense agency shall consult with the Commission as to any developments which materially affect traffic or require coordinated planning of the surrounding area.

(B) Advance decisions of commission.—The Commission shall determine in advance the type or kinds of plans, developments, projects, improvements, or acquisitions which do not need to be submitted for review by the Commission as to conformity with its plans.



(c) Additional Procedure for Developments and Projects Within Environs.—(1) Submission to commission.—Within the environs, general plans showing the location, character, and extent of, and intensity of use for, proposed federal and District developments and projects involving the acquisition of land shall be submitted to the Commission for report and recommendations before a final commitment to the acquisition is made, unless the matter specifically has been approved by law.

(2) Commission action.—Before acting on any general plan, the Commission shall advise and consult with the appropriate planning agency having jurisdiction over the affected part of the environs. When the Commission decides that proposed developments or projects submitted to the Commission under subsection (b) involve a major change in the character or intensity of an existing use in the environs, the Commission shall advise and consult with the planning agency. The report and recommendations shall be submitted within 60 days and shall be accompanied by any reports or recommendations of the planning agency.

(3) Working with state or local authority or agency.—In carrying out its planning functions with respect to federal developments or projects in the environs, the Commission may work with, and make agreements with, any state or local authority or planning agency as the Commission considers necessary to have a plan or proposal adopted and carried out.


(d) Approval of Federal Public Buildings.—The provisions of the Act of June 20, 1938 (ch. 534, 52 Stat. 797) shall not apply to federal public buildings. In order to ensure the orderly development of the National Capital, the location, height, bulk, number of stories, and size of federal public buildings in the District of Columbia and the provision for open space in and around federal public buildings in the District of Columbia are subject to the approval of the Commission.

(e) Approval of District Government Buildings in Central Area.—Subsection (d) is extended to include public buildings erected by any agency of the Government of the District of Columbia in the central area of the District (as defined by concurrent action of the Commission and the Council of the District of Columbia), except that the Commission shall transmit its approval or disapproval within 30 days after the day the proposal was submitted to the Commission.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1221; Pub. L. 109–284, § 6(29), Sept. 27, 2006, 120 Stat. 1213.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8722(a)40:71d(e).June 6, 1924, ch. 270, § 5, as added July 19, 1952, ch. 949, § 1, 66 Stat. 787; Pub. L. 93–198, title II, § 203(d), Dec. 24, 1973, 87 Stat. 782.
8722(b)(1)40:71d(a) (1st sentence words before proviso, 2d–last sentences).
8722(b)(2)(A)40:71d(b).
8722(b)(2)(B)40:71d(a) (1st sentence proviso).
8722(c)(1), (2)40:71d(d).
8722(c)(3)40:71c(e) (last par.).June 6, 1924, ch. 270, § 4(e) (last par.), as added July 19, 1952, ch. 949, § 1, 66 Stat. 787.
8722(d)(uncodified).June 20, 1938, ch. 534, § 16, 52 Stat. 802.
8722(e)40:71d(c).


In subsection (a), the words “including the acquisition of land” are omitted as unnecessary.
In subsection (b)(1), the words “received and” are omitted as unnecessary.
In subsection (c)(2), reference to the National Capital Regional Planning Council is omitted as obsolete because the Council was abolished by section 1 of Reorganization Plan No. 5 of 1966 (eff. Sept. 8, 1966, 40:71b note).
In subsection (c)(3), the word “work” is substituted for “act in conjunction and cooperation” to eliminate unnecessary words.
In subsection (d), the word “Commission” [meaning the National Capital Planning Commission] is substituted for “National Capital Park and Planning Commission” because of section 9 of the Act of June 6, 1924 (ch. 270), as added by section 1 of the Act of July 19, 1952 (ch. 949, 66 Stat. 790). See section 8711(f) of the revised title.
In subsection (e), the words “the boundaries of” and “and from time to time redefined” are omitted as unnecessary.

Editorial Notes

References in TextThe Act of June 20, 1938, referred to in subsec. (d), is act June 20, 1938, ch. 534, 52 Stat. 797, as amended. While the Act was not classified to the Code, section 16 of the Act was repealed and reenacted as subsec. (d) of this section by Pub. L. 107–217, §§ 1, 6, Aug. 21, 2002, 116 Stat. 1062, 1304. See Historical and Revision Notes above.

Amendments2006—Subsec. (d). Pub. L. 109–284 substituted “52 Stat. 797” for “52 Stat. 802” and “are subject” for “is subject”.



§ 8723. Capital improvements(a) Six-Year Program of Public Works Projects.—The National Capital Planning Commission shall recommend a six-year program of public works projects for the Federal Government which the Commission shall review annually with the agencies concerned. Each federal agency shall submit to the Commission in the first quarter of each fiscal year a copy of its advance program of capital improvements within the National Capital and its environs.

(b) Submission of Multiyear Capital Improvement Plan.—By February 1 of each year, the Mayor of the District of Columbia shall submit to the Commission a copy of the multiyear capital improvements plan for the District of Columbia that the Mayor develops under section 444 of the District of Columbia Home Rule Act (Public Law 93–198, 87 Stat. 800). The Commission has 30 days in which to comment on the plan but may not change or disapprove of the plan.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1223.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


872340:71f.June 6, 1924, ch. 270, § 7, as added July 19, 1952, ch. 949, § 1, 66 Stat. 789; Pub. L. 93–198, title II, § 203(f), Dec. 24, 1973, 87 Stat. 782.


In subsection (b), the words “District of Columbia Home Rule Act” are substituted for “District of Columbia of Columbia Self-Government and Governmental Reorganization Act” because of section 11717(b) of the Balanced Budget Act of 1997 (Public Law 105–33, 111 Stat. 786).

Editorial Notes

References in TextSection 444 of the District of Columbia Home Rule Act, referred to in subsec. (b), is section 444 of Pub. L. 93–198, title IV, Dec. 24, 1973, 87 Stat. 800, as amended, which is not classified to the Code.



§ 8724. Zoning regulations and maps(a) Amendments of Zoning Regulations and Maps.—The National Capital Planning Commission may make a report and recommendation to the Zoning Commission of the District of Columbia, as provided in section 5 of the Act of June 20, 1938 (ch. 534, 52 Stat. 798), on the relation, conformity, or consistency of proposed amendments of the zoning regulations and maps with the comprehensive plan for the National Capital. The Planning Commission may also submit to the Zoning Commission proposed amendments or general revisions to the zoning regulations or the zoning map for the District of Columbia.

(b) Additional Report by Planning Commission.—When requested by an authorized representative of the Planning Commission, the Zoning Commission may recess for a reasonable period of time any public hearing it is holding to consider a proposed amendment to the zoning regulations or map so that the Planning Commission may have an opportunity to present to the Zoning Commission an additional report on the proposed amendment.

(c) Zoning Committee of National Capital Planning Commission.—(1) Establishment and composition.—There is a Zoning Committee of the National Capital Planning Commission. The Committee consists of at least three members of the Planning Commission the Planning Commission designates for that purpose. The number of members serving on the Committee may vary.

(2) Duties.—The Committee shall carry out the functions vested in the Planning Commission under this section and section 8725 of this title—(A) to the extent the Planning Commission decides; and

(B) when requested by the Zoning Commission and approved by the Planning Commission.



(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1223.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8724(a)40:71g(a).June 6, 1924, ch. 270, § 8(a)–(c), as added July 19, 1952, ch. 949, § 1, 66 Stat. 790; Pub. L. 93–198, title II, § 203(g), Dec. 24, 1973, 87 Stat. 783.
8724(b)40:71g(b).
8724(c)40:71g(c).


In subsection (a), the words “Act of June 20, 1938” are substituted for “Act of March 1, 1920” to correct an error in the law.
In subsection (b), the words “properly”, “at its discretion”, and “or its representative” are omitted as unnecessary.
In subsection (c)(1), the words “from time to time” are omitted as unnecessary.

Editorial Notes

References in TextSection 5 of the Act of June 20, 1938, referred to in subsec. (a), is section 5 of act June 20, 1938, ch. 534, 52 Stat. 798, which is not classified to the Code.



§ 8725. Recommendations on platting and subdividing land(a) By Council of the District of Columbia.—The Council of the District of Columbia shall submit any proposed change in, or addition to, the regulations or general orders regulating the platting and subdividing of lands and grounds in the District of Columbia to the National Capital Planning Commission for report and recommendation before the Council adopts the change or addition. The Council shall advise the Commission when it does not agree with the recommendations of the Commission and shall give the reasons why it disagrees. The Commission then shall submit a final report within 30 days. After considering the final report, the Council may act in accordance with its legal responsibilities and authority.

(b) By Planning Commission.—The Commission shall submit to the Council any proposed change in, or amendment to, the general orders that the Commission considers appropriate. The Council shall treat the amendments proposed in the same manner as other proposed amendments.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1224.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


872540:71g(d).June 6, 1924, ch. 270, § 8(d), as added July 19, 1952, ch. 949, § 1, 66 Stat. 790.


In subsection (b), the words “to the Council” are added for clarity.



§ 8726. Authorization of appropriations
Amounts necessary to carry out this subchapter may be appropriated from money in the Treasury not otherwise appropriated and from any appropriate appropriation law, except the annual District of Columbia Appropriation Act.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1224.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


872640:71i.June 6, 1924, ch. 270, § 10, as added July 19, 1952, ch. 949, § 1, 66 Stat. 791.


The words “any existing provisions of law to the contrary notwithstanding” are omitted as unnecessary.




SUBCHAPTER IV—ACQUIRING AND DISPOSING OF LAND
§ 8731. Acquiring land for park, parkway, or playground purposes(a) Authority To Acquire Land.—The National Capitol Planning Commission shall acquire land the Planning Commission believes is necessary and desirable in the District of Columbia and adjacent areas in Maryland and Virginia for suitable development of the National Capital park, parkway, and playground system. The acquisition must be within the limits of the appropriations made for those purposes. The Planning Commission shall request the advice of the Commission of Fine Arts in selecting land to be acquired.

(b) How Land May Be Acquired.—(1) Purchase or condemnation proceeding.—The National Capital Planning Commission may buy land when the land can be acquired at a price the Planning Commission considers reasonable or by a condemnation proceeding when the land cannot be bought at a reasonable price.

(2) Land in the district of columbia.—A condemnation proceeding to acquire land in the District of Columbia shall be conducted in accordance with section 1 of the Act of December 23, 1963 (Public Law 88–241, 77 Stat. 571).

(3) Land in maryland or virginia.—The Planning Commission may acquire land in Maryland or Virginia under arrangements agreed to by the Commission and the proper officials of Maryland or Virginia.


(c) Control of Land.—(1) Land in the district of columbia.—Land acquired in the District of Columbia shall be a part of the park system of the District of Columbia and be under the control of the Director of the National Park Service. The National Capital Planning Commission may assign areas suitable for playground purposes to the control of the Mayor of the District of Columbia for playground purposes.

(2) Land in maryland or virginia.—Land acquired in Maryland or Virginia shall be controlled as determined by agreement between the Planning Commission and the proper officials of Maryland or Virginia.


(d) Presidential Approval Required.—The designation of all land to be acquired by condemnation, all contracts to purchase land, and all agreements between the National Capital Planning Commission and the officials of Maryland and Virginia are subject to the approval of the President.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1224.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8731(a)40:72 (1st, 4th sentences).June 6, 1924, ch. 270, § 11, formerly § 2, 43 Stat. 463; renumbered § 11, July 19, 1952, ch. 949, § 2 (1st sentence), 66 Stat. 791.
8731(b)40:72 (2d, 3d sentence).
8731(c)40:73 (3d–last sentences).June 6, 1924, ch. 270, § 12 (3d–last sentences), formerly § 3 (3d–last sentences), 43 Stat. 463; renumbered § 12, July 19, 1952, ch. 949, § 2 (1st sentence), 66 Stat. 791.
8731(d)40:72 (last sentence).


In subsection (a), the words “or a majority thereof” are omitted as unnecessary.
In subsection (b)(2), the words “section 1 of the Act of December 23, 1963 (Public Law 88–241, 77 Stat. 572)” are substituted for 40:72 (2d sentence words after “in accordance with”) because provisions in section 3 of the Act of August 30, 1890 (ch. 837, 26 Stat. 412), established the act as permanent and general. The act therefore was classified to 40:120, which was superseded by the Act of March 1, 1929 (ch. 416, 45 Stat. 1415), which was classified to 40:361 et seq. That law was repealed by section 21(b) of the Act of December 23, 1963 (Public Law 88–241, 77 Stat. 627), with the subject matter of those sections being restated in section 1 of that Act.
In subsection (b)(3), the words “either by purchase or condemnation proceedings” and “as to acquisition and payment for the lands as it shall determine upon” are omitted as unnecessary.
In subsection (c)(1), the words “Director of the National Park Service” are substituted for “Chief of Engineers of the United States Army” [subsequently changed to “Director of Public Buildings and Public Parks” by section 3 of the Act of February 26, 1925 (ch. 339, 43 Stat. 983)] because of section 1(words before 3d comma in 2d complete par. on p. 389) of the Act of March 2, 1934 (ch. 38, 48 Stat. 389).
In subsection (c)(2), the words “in Maryland or Virginia” are substituted for “outside the District of Columbia” for clarity and for consistency in this section. The words “such agreements to be subject to the approval of the President” are omitted because of 40:72 (last sentence), restated as subsection (d).

Editorial Notes

References in TextSection 1 of the Act of December 23, 1963, referred to in subsec. (b)(2), is section 1 of Pub. L. 88–241, Dec. 23, 1963, 77 Stat. 478, which enacted general and permanent laws relating to judiciary and judicial procedure in the District of Columbia, and which is not classified to the Code.



§ 8732. Acquiring land subject to limited rights reserved to grantor and limited permanent rights in land adjoining park property(a) In General.—The National Capital Planning Commission in accordance with this chapter may acquire, for and on behalf of the Federal Government, by gift, devise, purchase, or condemnation—(1) fee title to land subject to limited rights, but not for business purposes, reserved to the grantor; and

(2) permanent rights in land adjoining park property sufficient to prevent the use of the land in certain specified ways which would essentially impair the value of the park property for its purposes.


(b) Prerequisites to Acquisition.—(1) Fee title to land subject to limited rights.—The reservation of rights to the grantor shall not continue beyond the life of the grantor of the fee. The Commission must decide that the permanent public park purposes for which control over the land is needed are not essentially impaired by the reserved rights and that there is a substantial saving in cost by acquiring the land subject to the limited rights as compared with the cost of acquiring unencumbered title to the land.

(2) Permanent rights in land adjoining park property.—The Commission must decide that the protection and maintenance of the essential public values of the park can be secured more economically by acquiring the permanent rights than by acquiring the land.


(c) Presidential Approval Required.—All contracts to acquire land or rights under this section are subject to the approval of the President.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1225.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8732(a)40:72a (1st par., last par. less provisos).Dec. 22, 1928, ch. 48, § 1, 45 Stat. 1070.
8732(b)40:72a (last par. 1st–3d provisos).
8732(c)40:72a (last par. last proviso).


In subsection (a), the text of 40:72a (1st par.) is omitted as unnecessary.



§ 8733. Lease of land acquired for park, parkway, or playground purposes
The Secretary of the Interior may lease, for not more than five years, land or an existing building or structure on land acquired for park, parkway, or playground purposes, and may renew the lease for an additional five years. A lease or renewal under this section is—(1) subject to the approval of the National Capital Planning Commission;

(2) subject to the need for the immediate use of the land, building, or structure in other ways by the public; and

(3) on terms the Administrator decides.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1225.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


873340:72b.Dec. 22, 1928, ch. 48, § 2, 45 Stat. 1070.


The words “Administrator of General Services” are substituted for “Director of Public Buildings and Public Parks of the National Capital” [subsequently changed to “Director of the National Park Service” because of section 2 of Executive Order No. 6166 (eff. June 10, 1933) and the Act of March 2, 1934 (ch. 38, 48 Stat. 389), and “Public Buildings Administrator” because of sections 301 and 303 of Reorganization Plan No. I of 1939 (eff. July 1, 1939, 53 Stat. 1426, 1427)] because of section 103(a) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380), which is restated as section 303(c) [303(b)] of the revised title. The words “National Capital Planning Commission” are substituted for “National Capital Park and Planning Commission” because of section 9 of the Act of June 6, 1924 (ch. 270), as added by section 1 of the Act of July 19, 1952 (ch. 949, 66 Stat. 790). See section 8711(f) of the revised title.



§ 8734. Sale of land by Mayor(a) Authority To Sell.—With the approval of the National Capital Planning Commission, the Mayor of the District of Columbia, for the best interests of the District of Columbia, may sell to the highest bidder at public or private sale real estate in the District of Columbia owned in fee simple by the District of Columbia for municipal use that the Council of the District of Columbia and the Commission find to be no longer required for public purposes.

(b) Paying Expenses and Depositing Proceeds.—The Mayor—(1) may pay the reasonable and necessary expenses of the sale of each parcel of land sold; and

(2) shall deposit the net proceeds of each sale in the Treasury to the credit of the District of Columbia.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1226.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8734(a)40:72c.Aug. 5, 1939, ch. 449, §§ 1, 2, 53 Stat. 1211.
8734(b)40:72d.


In subsection (a), the words “in his discretion”, “and convey, in whole or in part”, and “now or hereafter” are omitted as unnecessary.



§ 8735. Sale of land by Secretary of the Interior(a) Authority To Sell.—With the approval of the National Capital Planning Commission, the Secretary of the Interior, for the best interests of the Federal Government, may sell, by deed or instrument, real estate held by the Government in the District of Columbia and under the jurisdiction of the National Park Service which may be no longer needed for public purposes. The land may be sold for cash or on a deferred-payment plan the Secretary approves, at a price not less than the Government paid for it and not less than its present appraised value as determined by the Secretary.

(b) Sale to Highest Bidder.—In selling any parcel of land under this section, the Secretary shall have public or private solicitation for bids or offers be made as the Secretary considers appropriate. The Secretary shall sell the parcel to the party agreeing to pay the highest price if the price is otherwise satisfactory. If the price offered or bid by the owner of land abutting the land to be sold equals the highest price offered or bid by any other party, the parcel may be sold to the owner of the abutting land.

(c) Paying Expenses and Depositing Proceeds.—The Secretary—(1) may pay the reasonable and necessary expenses of the sale of each parcel of land sold; and

(2) shall deposit the net proceeds of each sale in the Treasury to the credit of the Government and the District of Columbia in the proportion that each—(A) paid the appropriations used to acquire the parcels; or

(B) was obligated to pay the appropriations, at the time of acquisition, by reimbursement.



(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1226.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8735(a)40:74a.Aug. 5, 1939, ch. 449, §§ 4–6, 53 Stat. 1211.
8735(b)40:74b.
8735(c)40:74c.


In subsection (a), the words “in his discretion”, “and convey, in whole or in part”, and “proper” are omitted as unnecessary.
In subsection (b), reference to sections 72c to 72e is omitted as unnecessary because the Secretary of the Interior does not have authority to sell land under those sections.



§ 8736. Execution of deeds
The Mayor of the District of Columbia may execute deeds of conveyance for real estate sold under this subchapter. The deeds shall contain a full description of the land sold as required by law.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1227.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


873640:72e.Aug. 5, 1939, ch. 449, § 3, 53 Stat. 1211.


The word “proper” is omitted as unnecessary. The words “as required by” are substituted for “either by metes and bounds, or otherwise according to” to eliminate unnecessary words.



§ 8737. Authorization of appropriations
An amount equal to not more than one cent for each inhabitant of the continental United States as determined by the last preceding decennial census may be appropriated each year in the District of Columbia Appropriation Act for the National Capital Planning Commission to use for the payment of its expenses and for the acquisition of land the Commission may acquire under section 8731 of this title for the purposes named, including compensation for the land, surveys, ascertainment of title, condemnation proceedings, and necessary conveyancing. The appropriated amounts shall be paid from the revenues of the District of Columbia and the general amounts of the Treasury in the same proportion as other expenses of the District of Columbia.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1227.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


873740:73 (1st, 2d sentences).June 6, 1924, ch. 270, § 12 (1st, 2d sentences), formerly § 3 (1st, 2d sentences), 43 Stat. 463; renumbered § 12, July 19, 1952, ch. 949, § 2 (1st sentence), 66 Stat. 791.







CHAPTER 89—NATIONAL CAPITAL MEMORIALS AND COMMEMORATIVE WORKS



Sec.


8901.Purposes.


8902.Definitions and nonapplication.


8903.Congressional authorization of commemorative works.


8904.National Capital Memorial Commission.11 Section catchline amended by Pub. L. 108–126 without corresponding amendment of analysis.


8905.Site and design approval.


8906.Criteria for issuance of construction permit.


8907.Temporary site designation.


8908.Areas I and II.


8909.Administrative.



§ 8901. Purposes
The purposes of this chapter are—(1) to preserve the integrity of the comprehensive design of the L’Enfant and McMillan plans for the Nation’s Capital;

(2) to ensure the continued public use and enjoyment of open space in the District of Columbia and its environs, and to encourage the location of commemorative works within the urban fabric of the District of Columbia;

(3) to preserve, protect and maintain the limited amount of open space available to residents of, and visitors to, the Nation’s Capital; and

(4) to ensure that future commemorative works in areas administered by the National Park Service and the Administrator of General Services in the District of Columbia and its environs—(A) are appropriately designed, constructed, and located; and

(B) reflect a consensus of the lasting national significance of the subjects involved.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1227; Pub. L. 108–126, title II, § 203(a), Nov. 17, 2003, 117 Stat. 1349.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


890140:1001.Pub. L. 99–652, § 1, Nov. 14, 1986, 100 Stat. 3650.



Editorial Notes
Amendments2003—Par. (2). Pub. L. 108–126 substituted “Columbia and its environs, and to encourage the location of commemorative works within the urban fabric of the District of Columbia;” for “Columbia;”.

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentPub. L. 108–126, title II, § 205, Nov. 17, 2003, 117 Stat. 1353, provided that: “Except for the provision in the amendment made by section 202(b) [amending section 8908 of this title] prohibiting a visitor center from being located in the Reserve (as defined in section 8902 of title 40, United States Code), nothing in this title [see Short Title of 2003 Amendment note set out under section 101 of this title] shall apply to a commemorative work for which a site was approved in accordance with chapter 89 of title 40, United States Code, prior to the date of enactment of this title [Nov. 17, 2003].”


FindingsPub. L. 108–126, title II, § 202(a), Nov. 17, 2003, 117 Stat. 1349, provided that: 
“Congress finds that—
“(1) the great cross-axis of the Mall in the District of Columbia, which generally extends from the United States Capitol to the Lincoln Memorial, and from the White House to the Jefferson Memorial, is a substantially completed work of civic art; and

“(2) to preserve the integrity of the Mall, a reserve area should be designated within the core of the great cross-axis of the Mall where the siting of new commemorative works is prohibited.”






§ 8902. Definitions and nonapplication(a) Definitions.—In this chapter:(1) Commemorative work.—The term “commemorative work” means any statue, monument, sculpture, memorial, plaque, inscription, or other structure or landscape feature, including a garden or memorial grove, designed to perpetuate in a permanent manner the memory of an individual, group, event or other significant element of American history, except that the term does not include any such item which is located within the interior of a structure or a structure which is primarily used for other purposes.

(2) The district of columbia and its environs.—The term “the District of Columbia and its environs” means those lands and properties administered by the National Park Service and the General Services Administration located in the Reserve, Area I, and Area II as depicted on the map entitled “Commemorative Areas Washington, DC and Environs”, numbered 869/86501 B, and dated June 24, 2003.

(3) Reserve.—The term “Reserve” means the great cross-axis of the Mall, which generally extends from the United States Capitol to the Lincoln Memorial, and from the White House to the Jefferson Memorial, as depicted on the map referenced in paragraph (2).

(4) Sponsor.—The term “sponsor” means a public agency, or an individual, group or organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code, and which is authorized by Congress to establish a commemorative work in the District of Columbia and its environs.


(b) Nonapplication.—This chapter does not apply to commemorative works authorized by a law enacted before January 3, 1985.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1227; Pub. L. 108–126, title II, § 203(b), Nov. 17, 2003, 117 Stat. 1350.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8902(a)40:1002.Pub. L. 99–652, § 2, Nov. 14, 1986, 100 Stat. 3650; Pub. L. 103–321, § 2(a), Aug. 26, 1994, 108 Stat. 1793.
8902(b)40:1010(e).Pub. L. 99–652, § 10(e), Nov. 14, 1986, 100 Stat. 3654.


In subsection (a), the text of 40:1002(a) and (b) is omitted as unnecessary because the complete names of the Secretary of the Interior and the Administrator of General Services are used the first time the terms appear in a section.
In subsection (a)(3), the words “notwithstanding any other provision of law” are omitted as unnecessary. The words “Administrator of General Services” are substituted for “General Services Administration” because of section 101(b) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 379), which is restated as section 302(a) of the revised title.
In subsection (b), the words “January 3, 1985” are substituted for “the commencement of the Ninety-ninth Congress” for clarity.

Editorial Notes

References in TextSection 501 of the Internal Revenue Code of 1986, referred to in subsec. (a)(4), is classified to section 501 of Title 26, Internal Revenue Code.

Amendments2003—Subsec. (a). Pub. L. 108–126 added subsec. (a) and struck out heading and text of former subsec. (a). Text read as follows: “In this chapter, the following definitions apply:
“(1) Commemorative work.—The term ‘commemorative work’—
“(A) means any statue, monument, sculpture, memorial, plaque, inscription, or other structure or landscape feature, including a garden or memorial grove, designed to perpetuate in a permanent manner the memory of an individual, group, event or other significant element of American history; but
“(B) does not include an item described in subclause (A) that is located within the interior of a structure or a structure which is primarily used for other purposes.
“(2) Person.—The term ‘person’ means—
“(A) a public agency; and
“(B) an individual, group or organization—
“(i) described in section 501(c)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 501(c)(3)) and exempt from tax under section 501(a) of the Code (26 U.S.C. 501(a)); and
“(ii) authorized by Congress to establish a commemorative work in the District of Columbia and its environs.
“(3) The district of columbia and its environs.—The term ‘the District of Columbia and its environs’ means land and property located in Areas I and II as depicted on the map numbered 869/86581, and dated May 1, 1986, that the National Park Service and the Administrator of General Services administer.”

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentAmendments by Pub. L. 108–126 not applicable to a commemorative work for which a site was approved in accordance with this chapter prior to Nov. 17, 2003, see section 205 of Pub. L. 108–126, set out as a note under section 8901 of this title.



§ 8903. Congressional authorization of commemorative works(a) In General.—Commemorative works—(1) may be established on federal lands referred to in section 8901(4) of this title only as specifically authorized by law; and

(2) are subject to applicable provisions of this chapter.


(b) Military Commemorative Works.—A military commemorative work may be authorized only to commemorate a war or similar major military conflict or a branch of the armed forces. A commemorative work solely commemorating a limited military engagement or a unit of an armed force may not be authorized. Commemorative works to a war or similar major military conflict may not be authorized until at least 10 years after the officially designated end of such war or conflict.

(c) Works Commemorating Events, Individuals, or Groups.—A commemorative work commemorating an event, individual, or group of individuals, except a military commemorative work as described in subsection (b), may not be authorized until after the 25th anniversary of the event, death of the individual, or death of the last surviving member of the group.

(d) Consultation with National Capital Memorial Advisory Commission.—In considering legislation authorizing commemorative works in the District of Columbia and its environs, the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate shall solicit the views of the National Capital Memorial Advisory Commission.

(e) Expiration of Legislative Authority.—Any legislative authority for a commemorative work shall expire at the end of the seven-year period beginning on the date of the enactment of such authority, or at the end of the seven-year period beginning on the date of the enactment of legislative authority to locate the commemorative work within Area I, if such additional authority has been granted, unless—(1) the Secretary of the Interior or the Administrator of General Services (as appropriate) has issued a construction permit for the commemorative work during that period; or

(2) the Secretary or the Administrator (as appropriate), in consultation with the National Capital Memorial Advisory Commission, has made a determination that—(A) final design approvals have been obtained from the National Capital Planning Commission and the Commission of Fine Arts; and

(B) 75 percent of the amount estimated to be required to complete the commemorative work has been raised.


If these two conditions have been met, the Secretary or the Administrator (as appropriate) may extend the seven-year legislative authority for a period not to exceed three additional years. Upon expiration of the legislative authority, any previous site and design approvals shall also expire.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1228; Pub. L. 108–126, title II, § 203(c), Nov. 17, 2003, 117 Stat. 1350; Pub. L. 111–11, title VII, § 7116(e)(1), Mar. 30, 2009, 123 Stat. 1203.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8903(a)40:1003(a).Pub. L. 99–652, § 3, Nov. 14, 1986, 100 Stat. 3651; Pub. L. 100–202, § 101(f) [title II, § 3], Dec. 22, 1987, 101 Stat. 1329–196; Pub. L. 100–230, § 3, Jan. 5, 1988, 101 Stat. 1564; Pub. L. 103–321, § 2(b), Aug. 26, 1994, 108 Stat. 1793; Pub. L 104–186, title II, § 221(18), Aug. 20, 1996, 110 Stat. 1750.
8903(b)40:1003(b).
8903(c)40:1003(c).
8903(d)40:1003(d).
8903(e)40:1010(b).Pub. L. 99–652, § 10(b), Nov. 14, 1986, 100 Stat. 3654; Pub. L. 102–216, § 1, Dec. 11, 1991, 105 Stat. 1666.


In subsection (a)(1), the words “in the District of Columbia and its environs” are omitted as unnecessary.
In subsection (d), the words “House Administration” are substituted for “House Oversight” because the name of the Committee was changed in the 106th Congress. See Rule X(1)(i) of the Rules of the House of Representatives.

Editorial Notes
Amendments2009—Subsec. (d). Pub. L. 111–11, which directed insertion of “Natural” before “Resources”, was executed by making the insertion before “Resources of the House”, to reflect the probable intent of Congress.
2003—Subsec. (b). Pub. L. 108–126, § 203(c)(1), substituted “work solely commemorating a limited military engagement” for “work commemorating a lesser conflict” and “such war or conflict” for “the event”.
Subsec. (d). Pub. L. 108–126, § 203(c)(2), substituted “Memorial Advisory Commission” for “Memorial Commission” in heading, and in text substituted “Resources” for “House Administration” and inserted “Advisory” before “Commission”.
Subsec. (e). Pub. L. 108–126, § 203(c)(3), added subsec. (e) and struck out heading and text of former subsec. (e). Text read as follows: “Legislative authority for a commemorative work expires at the end of the seven–year period beginning on the date the authority is enacted unless the Secretary of the Interior or Administrator of General Services, as appropriate, has issued a construction permit for the commemorative work during that period.”

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentAmendments by Pub. L. 108–126 not applicable to a commemorative work for which a site was approved in accordance with this chapter prior to Nov. 17, 2003, see section 205 of Pub. L. 108–126, set out as a note under section 8901 of this title.







Commemorative Works






Adams Memorial.—Pub. L. 107–62, Nov. 5, 2001, 115 Stat. 411; Pub. L. 107–315, Dec. 2, 2002, 116 Stat. 2763; Pub. L. 108–7, div. F, title I, § 142, Feb. 20, 2003, 117 Stat. 244; Pub. L. 111–169, § 1, May 24, 2010, 124 Stat. 1192; Pub. L. 113–291, div. B, title XXX, § 3094, Dec. 19, 2014, 128 Stat. 3880; Pub. L. 116–9, title II, § 2406, Mar. 12, 2019, 133 Stat. 748.
African-Americans Civil War Union Memorial.—Pub. L. 102–412, Oct. 14, 1992, 106 Stat. 2104.
Air Force Memorial.—Pub. L. 103–163, Dec. 2, 1993, 107 Stat. 1973; Pub. L. 106–302, Oct. 13, 2000, 114 Stat. 1062; Pub. L. 107–107, div. B, title XXVIII, § 2863(a)–(e), Dec. 28, 2001, 115 Stat. 1330–1332.
American Armored Force Memorial.—Pub. L. 99–620, Nov. 6, 1986, 100 Stat. 3493.
Benjamin Banneker Memorial.—Pub. L. 105–355, title V, § 512, Nov. 6, 1998, 112 Stat. 3266.
Black Revolutionary War Patriots Memorial.—Pub. L. 99–500, § 101(h) [title I, § 118], Oct. 18, 1986, 100 Stat. 1783–242, 1783–266, and Pub. L. 99–591, § 101(h) [title I, § 118], Oct. 30, 1986, 100 Stat. 3341–242, 3341–266; Pub. L. 99–558, Oct. 27, 1986, 100 Stat. 3144, repealed by Pub. L. 112–239, div. B, title XXVIII, § 2860(f), Jan. 2, 2013, 126 Stat. 2165; Pub. L. 99–590, title VIII, §§ 801, 802, Oct. 30, 1986, 100 Stat. 3339; Pub. L. 100–265, Mar. 25, 1988, 102 Stat. 39, repealed by Pub. L. 112–239, div. B, title XXVIII, § 2860(f), Jan. 2, 2013, 126 Stat. 2165; Pub. L. 103–321, § 1(a)(1), Aug. 26, 1994, 108 Stat. 1793; Pub. L. 104–333, div. I, title V, § 506, Nov. 12, 1996, 110 Stat. 4155; Pub. L. 105–345, § 1, Nov. 2, 1998, 112 Stat. 3205; Pub. L. 106–442, Nov. 6, 2000, 114 Stat. 1926; Pub. L. 112–239, div. B, title XXVIII, § 2860, Jan. 2, 2013, 126 Stat. 2164; Pub. L. 113–176, Sept. 26, 2014, 128 Stat. 1910.
Brigadier General Francis Marion Commemorative Work.—Pub. L. 110–229, title III, § 331, May 8, 2008, 122 Stat. 781; Pub. L. 114–92, div. B, title XXVIII, § 2852, Nov. 25, 2015, 129 Stat. 1184.
Disabled Veterans’ LIFE Memorial.—Pub. L. 106–348, Oct. 24, 2000, 114 Stat. 1358; Pub. L. 109–396, title II, § 201, Dec. 15, 2006, 120 Stat. 2713; Pub. L. 110–106, § 1, Oct. 25, 2007, 121 Stat. 1022.
Dwight D. Eisenhower Memorial.—Pub. L. 106–79, title VIII, § 8162, Oct. 25, 1999, 113 Stat. 1274; Pub. L. 107–117, div. A, title VIII, § 8120(a), (b), Jan. 10, 2002, 115 Stat. 2273, 2274; Pub. L. 109–220, May 5, 2006, 120 Stat. 335; Pub. L. 110–229, title III, § 332, May 8, 2008, 122 Stat. 782; Pub. L. 112–74, div. E, title III, Dec. 23, 2011, 125 Stat. 1036; Pub. L. 113–6, div. F, title IV, § 1413, Mar. 26, 2013, 127 Stat. 421; Pub. L. 113–76, div. G, title IV, § 437(a), Jan. 17, 2014, 128 Stat. 347; Pub. L. 113–235, div. F, title IV, § 423(a), Dec. 16, 2014, 128 Stat. 2449; Pub. L. 114–113, div. G, title IV, § 419(a), Dec. 18, 2015, 129 Stat. 2579; Pub. L. 115–31, div. G, title IV, § 419, May 5, 2017, 131 Stat. 498.
Every Word We Utter Commemorative Work.—Pub. L. 116–217, Dec. 17, 2020, 134 Stat. 1052.
Fallen Journalists Memorial.—Pub. L. 116–253, Dec. 23, 2020, 134 Stat. 1135.
First Division Monument.—Pub. L. 116–283, div. A, title X, § 1083, Jan. 1, 2021, 134 Stat. 3875.
Francis Scott Key Memorial.—Pub. L. 99–531, Oct. 27, 1986, 100 Stat. 3022.
Frederick Douglass Memorial and Gardens.—Pub. L. 106–479, Nov. 9, 2000, 114 Stat. 2184.
George Mason Memorial.—Pub. L. 101–358, Aug. 10, 1990, 104 Stat. 419; Pub. L. 102–277, Apr. 28, 1992, 106 Stat. 127; Pub. L. 105–182, § 1, June 19, 1998, 112 Stat. 516.
Gold Star Mothers Commemorative Work.—Pub. L. 112–239, div. B, title XXVIII, § 2859, Jan. 2, 2013, 126 Stat. 2164.
Japanese American Patriotism in World War II Memorial.—Pub. L. 102–502, Oct. 24, 1992, 106 Stat. 3273; Pub. L. 104–333, div. I, title V, § 514, Nov. 12, 1996, 110 Stat. 4165.
Korean War Veterans Memorial.—Pub. L. 99–572, Oct. 28, 1986, 100 Stat. 3226; Pub. L. 100–202, § 101(f) [title II, §§ 1, 2], Dec. 22, 1987, 101 Stat. 1329–195, 1329–196; Pub. L. 100–230, §§ 1, 2, Jan. 5, 1988, 101 Stat. 1563; Pub. L. 100–267, Mar. 28, 1988, 102 Stat. 41; Pub. L. 105–262, title VIII, § 8122, Oct. 17, 1998, 112 Stat. 2332.
Korean War Veterans Memorial Wall of Remembrance.—Pub. L. 114–230, Oct. 7, 2016, 130 Stat. 947.
Lincoln Memorial, “I Have a Dream Speech” Commemorative Plaque.—Pub. L. 106–365, Oct. 27, 2000, 114 Stat. 1409; Pub. L. 108–352, § 4, Oct. 21, 2004, 118 Stat. 1395.
Mahatma Gandhi Memorial.—Pub. L. 105–284, § 1, Oct. 26, 1998, 112 Stat. 2701.
Martin Luther King, Jr., Memorial.—Pub. L. 104–333, div. I, title V, § 508, Nov. 12, 1996, 110 Stat. 4157; Pub. L. 105–201, § 1, July 16, 1998, 112 Stat. 675; Pub. L. 106–176, title I, § 108, Mar. 10, 2000, 114 Stat. 26; Pub. L. 108–125, § 1, Nov. 11, 2003, 117 Stat. 1347; Pub. L. 109–54, title I, § 134(c), Aug. 2, 2005, 119 Stat. 527; Pub. L. 110–453, title III, § 301, Dec. 2, 2008, 122 Stat. 5034; Pub. L. 111–88, div. A, title I, § 129, Oct. 30, 2009, 123 Stat. 2933.
National Desert Storm and Desert Shield Memorial.—Pub. L. 113–291, div. B, title XXX, § 3093, Dec. 19, 2014, 128 Stat. 3879; Pub. L. 115–18, Mar. 31, 2017, 131 Stat. 82.
National Emergency Medical Services Memorial.—Pub. L. 115–275, § 1, Nov. 3, 2018, 132 Stat. 4164.
National Global War on Terrorism Memorial.—Pub. L. 115–51, Aug. 18, 2017, 131 Stat. 1003.
National Peace Garden.—Pub. L. 100–63, June 30, 1987, 101 Stat. 379; Pub. L. 103–321, § 1(a)(3), (b), Aug. 26, 1994, 108 Stat. 1793; Pub. L. 105–202, July 16, 1998, 112 Stat. 676.
Peace Corps Memorial.—Pub. L. 113–78, § 1, Jan. 24, 2014, 128 Stat. 647; Pub. L. 116–318, Jan. 5, 2021, 134 Stat. 5069.
Republic of Texas Legation Memorial.—Pub. L. 116–248, Dec. 22, 2020, 134 Stat. 1124.
Second Division Memorial.—Act Mar. 3, 1931, ch. 451, 46 Stat. 1515; Pub. L. 115–91, div. A, title III, § 352, Dec. 12, 2017, 131 Stat. 1367; Pub. L. 115–141, div. G, title I, § 121(a)(1) [div. B, title VII, § 7130], Mar. 23, 2018, 132 Stat. 661, 1225A–3.
Thomas Paine Memorial.—Pub. L. 102–407, Oct. 13, 1992, 106 Stat. 1991; Pub. L. 102–459, Oct. 23, 1992, 106 Stat. 2268; Pub. L. 103–422, Oct. 25, 1994, 108 Stat. 4356; Pub. L. 106–113, div. B, § 1000(a)(3) [title I, § 142], Nov. 29, 1999, 113 Stat. 1535, 1501A–171.
Tomas G. Masaryk Memorial.—Pub. L. 107–61, Nov. 5, 2001, 115 Stat. 410.
Ukrainian Famine-Genocide Victims Memorial.—Pub. L. 109–340, Oct. 13, 2006, 120 Stat. 1864.
Victims of Communism Memorial.—Pub. L. 103–199, title IX, § 905, Dec. 17, 1993, 107 Stat. 2331; Pub. L. 105–277, div. A, § 101(e) [title III, § 326], Oct. 21, 1998, 112 Stat. 2681–231, 2681–291.
Vietnam Women’s Memorial.—Pub. L. 100–660, Nov. 15, 1988, 102 Stat. 3922; Pub. L. 101–187, Nov. 28, 1989, 103 Stat. 1350.
Women in Military Service for America Memorial.—Pub. L. 99–500, § 101(h) [title I, § 117], Oct. 18, 1986, 100 Stat. 1783–242, 1783–266, and Pub. L. 99–591, § 101(h) [title I, § 117], Oct. 30, 1986, 100 Stat. 3341–242, 3341–266; Pub. L. 99–590, title IX, §§ 901, 902, Oct. 30, 1986, 100 Stat. 3339; Pub. L. 99–610, Nov. 6, 1986, 100 Stat. 3477; Pub. L. 103–321, § 1(a)(2), Aug. 26, 1994, 108 Stat. 1793; Pub. L. 103–337, div. B, title XXVIII, § 2855, Oct. 5, 1994, 108 Stat. 3073; Pub. L. 116–92, div. B, title XXVIII, § 2834(e)(3)(B), Dec. 20, 2019, 133 Stat. 1894.
World War II Memorial.—Pub. L. 103–32, May 25, 1993, 107 Stat. 90; Pub. L. 103–422, Oct. 25, 1994, 108 Stat. 4356; Pub. L. 106–58, title VI, § 652, Sept. 29, 1999, 113 Stat. 480; Pub. L. 106–117, title VI, § 601(b), Nov. 30, 1999, 113 Stat. 1578; Pub. L. 107–11, May 28, 2001, 115 Stat. 19.
World War II Memorial Prayer Plaque.—Pub. L. 113–123, June 30, 2014, 128 Stat. 1377.





§ 8904. National Capital Memorial Advisory Commission(a) Establishment and Composition.—There is established the National Capital Memorial Advisory Commission, which shall be composed of—(1) the Director of the National Park Service;

(2) the Architect of the Capitol;

(3) the Chairman of the American Battle Monuments Commission;

(4) the Chairman of the Commission of Fine Arts;

(5) the Chairman of the National Capital Planning Commission;

(6) the Mayor of the District of Columbia;

(7) the Commissioner of the Public Buildings Service of the General Services Administration; and

(8) the Secretary of Defense.


(b) Chairman.—The Director is the Chairman of the National Capital Memorial Advisory Commission.

(c) Advisory Role.—The National Capital Memorial Advisory Commission shall advise the Secretary of the Interior and the Administrator of General Services (as appropriate) on policy and procedures for establishment of, and proposals to establish, commemorative works in the District of Columbia and its environs and on other matters concerning commemorative works in the Nation’s Capital as the Commission considers appropriate.

(d) Meetings.—The National Capital Memorial Advisory Commission shall meet at least twice annually.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1229; Pub. L. 108–126, title II, § 203(d), Nov. 17, 2003, 117 Stat. 1351; Pub. L. 111–11, title VII, § 7116(e)(2), Mar. 30, 2009, 123 Stat. 1203.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8904(a), (b)40:1004(a).Pub. L. 99–652, § 4, Nov. 14, 1986, 100 Stat. 3651.
8904(c)40:1004(b) (1st sentence).
8904(d)40:1004(b) (last sentence).



Editorial Notes
Amendments2009—Subsec. (b). Pub. L. 111–11 inserted “Advisory” before “Commission”.
2003—Pub. L. 108–126, § 203(d)(1), inserted “Advisory” before “Commission” in section catchline.
Subsec. (a). Pub. L. 108–126, § 203(d)(2), substituted “There is established the National Capital Memorial Advisory Commission, which shall be composed of” for “There is a National Capital Memorial Commission. The membership of the Commission consists of” in introductory provisions.
Subsec. (c). Pub. L. 108–126, § 203(d)(3), inserted “Advisory” before “Commission shall” and substituted “Services (as appropriate)” for “Services”.
Subsec. (d). Pub. L. 108–126, § 203(d)(4), inserted “Advisory” before “Commission”.

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentAmendments by Pub. L. 108–126 not applicable to a commemorative work for which a site was approved in accordance with this chapter prior to Nov. 17, 2003, see section 205 of Pub. L. 108–126, set out as a note under section 8901 of this title.

Termination of Advisory CommissionsAdvisory commissions established after Jan. 5, 1973, to terminate not later than the expiration of the 2-year period beginning on the date of their establishment, unless, in the case of a commission established by the President or an officer of the Federal Government, such commission is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a commission established by the Congress, its duration is otherwise provided for by law. See sections 3(2) and 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, 776, set out in the Appendix to Title 5, Government Organization and Employees.



§ 8905. Site and design approval(a) Consultation on, and Submission of, Proposals.—A sponsor authorized by law to establish a commemorative work in the District of Columbia and its environs may request a permit for construction of the commemorative work only after the following requirements are met:(1) Consultation.—The sponsor must consult with the National Capital Memorial Advisory Commission regarding the selection of alternative sites and design concepts for the commemorative work.

(2) Submittal.—Following consultation in accordance with clause (1), the Secretary of the Interior or the Administrator of General Services, as appropriate, must submit, on behalf of the sponsor, site and design proposals to the Commission of Fine Arts and the National Capital Planning Commission for their approval.


(b) Decision Criteria.—In considering site and design proposals, the Commission of Fine Arts, National Capital Planning Commission, and the Secretary or Administrator (as appropriate) shall be guided by, but not limited by, the following criteria:(1) Surroundings.—To the maximum extent possible, a commemorative work shall be located in surroundings that are relevant to the subject of the work.

(2) Location.—A commemorative work shall be located so that—(A) it does not interfere with, or encroach on, an existing commemorative work; and

(B) to the maximum extent practicable, it protects open space, existing public use, and cultural and natural resources.


(3) Material.—A commemorative work shall be constructed of durable material suitable to the outdoor environment.

(4) Landscape features.—Landscape features of commemorative works shall be compatible with the climate.

(5) Museums.—No commemorative work primarily designed as a museum may be located on lands under the jurisdiction of the Secretary in Area I or in East Potomac Park as depicted on the map referenced in section 8902(2).11 So in original. Probably should be section “8902(a)(2).”

(6) Site-specific guidelines.—The National Capital Planning Commission and the Commission of Fine Arts may develop such criteria or guidelines specific to each site that are mutually agreed upon to ensure that the design of the commemorative work carries out the purposes of this chapter.


(c) Donor Contributions.—(1) Acknowledgment of donor contribution.—Except as otherwise provided in this subsection, the Secretary of the Interior or Administrator of General Services, as applicable, may permit a sponsor to acknowledge donor contributions at the commemorative work.

(2) Requirements.—An acknowledgment under paragraph (1) shall—(A) be displayed—(i) inside an ancillary structure associated with the commemorative work; or

(ii) as part of a manmade landscape feature at the commemorative work; and


(B) conform to applicable National Park Service or General Services Administration guidelines for donor recognition, as applicable.


(3) Limitations.—An acknowledgment under paragraph (1) shall—(A) be limited to an appropriate statement or credit recognizing the contribution;

(B) be displayed in a form in accordance with National Park Service and General Services Administration guidelines;

(C) be displayed for a period of up to 10 years, with the display period to be commensurate with the level of the contribution, as determined in accordance with the plan and guidelines described in subparagraph (B);

(D) be freestanding; and

(E) not be affixed to—(i) any landscape feature at the commemorative work; or

(ii) any object in a museum collection.



(4) Cost.—The sponsor shall bear all expenses related to the display of donor acknowledgments under paragraph (1).

(5) Applicability.—This subsection shall apply to any commemorative work dedicated after January 1, 2010.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1229; Pub. L. 108–126, title II, §§ 203(e), 204, Nov. 17, 2003, 117 Stat. 1351, 1352; Pub. L. 113–291, div. B, title XXX, § 3054(c), Dec. 19, 2014, 128 Stat. 3807.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8905(a)40:1007(a).Pub. L. 99–652, § 7, Nov. 14, 1986, 100 Stat. 3652; Pub. L. 103–321, § 2(d), Aug. 26, 1994, 108 Stat. 1794.
8905(b)40:1007(b).



Editorial Notes
Amendments2014—Subsec. (b)(7). Pub. L. 113–291, § 3054(c)(1), struck out par. (7). Text read as follows: “Donor contributions to commemorative works shall not be acknowledged in any manner as part of the commemorative work or its site.”
Subsec. (c). Pub. L. 113–291, § 3054(c)(2), added subsec. (c).
2003—Subsec. (a). Pub. L. 108–126, § 203(e)(1)(A), substituted “sponsor” for “person” wherever appearing.
Subsec. (a)(1). Pub. L. 108–126, § 203(e)(1)(B), inserted “Advisory” before “Commission” and substituted “design concepts” for “designs”.
Subsec. (b). Pub. L. 108–126, § 203(e)(2)(A), substituted “and the Secretary or Administrator (as appropriate)” for “Secretary, and Administrator” in introductory provisions.
Subsec. (b)(2)(B). Pub. L. 108–126, § 203(e)(2)(B), substituted “open space, existing public use, and cultural and natural resources.” for “open space and existing public use.”
Subsec. (b)(5) to (7). Pub. L. 108–126, § 204, added pars. (5) to (7).

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentAmendments by Pub. L. 108–126 not applicable to a commemorative work for which a site was approved in accordance with this chapter prior to Nov. 17, 2003, see section 205 of Pub. L. 108–126, set out as a note under section 8901 of this title.



§ 8906. Criteria for issuance of construction permit(a) Criteria for Issuing Permit.—Before issuing a permit for the construction of a commemorative work in the District of Columbia and its environs, the Secretary of the Interior or Administrator of General Services, as appropriate, shall determine that—(1) the site and design have been approved by the Secretary or Administrator, the National Capital Planning Commission and the Commission of Fine Arts;

(2) knowledgeable individuals qualified in the field of preservation and maintenance have been consulted to determine structural soundness and durability of the commemorative work and to ensure that the commemorative work meets high professional standards;

(3) the sponsor authorized to construct the commemorative work has submitted contract documents for construction of the commemorative work to the Secretary or Administrator; and

(4) the sponsor authorized to construct the commemorative work has available sufficient amounts to complete construction of the project.


(b) Donation for Perpetual Maintenance and Preservation.—(1) In addition to the criteria described above in subsection (a), no construction permit shall be issued unless the sponsor authorized to construct the commemorative work has donated an amount equal to 10 percent of the total estimated cost of construction to offset the costs of perpetual maintenance and preservation of the commemorative work. All such amounts shall be available for those purposes pursuant to the provisions of this subsection. The provisions of this subsection shall not apply in instances when the commemorative work is constructed by a Department or agency of the Federal Government and less than 50 percent of the funding for such work is provided by private sources.

(2) Notwithstanding any other provision of law, money on deposit in the Treasury on the date of enactment of the Commemorative Works Clarification and Revision Act of 2003 provided by a sponsor for maintenance pursuant to this subsection shall be credited to a separate account in the Treasury.

(3) Money provided by a sponsor pursuant to the provisions of this subsection after the date of enactment of the Commemorative Works Clarification and Revision Act of 2003 shall be credited to a separate account with the National Park Foundation.

(4) Upon request of the Secretary or Administrator (as appropriate), the Secretary of the Treasury or the National Park Foundation shall make all or a portion of such moneys available to the Secretary or the Administrator (as appropriate) for the maintenance of a commemorative work. Under no circumstances may the Secretary or Administrator request funds from a separate account exceeding the total money in the account established under paragraph (2) or (3). The Secretary and the Administrator shall maintain an inventory of funds available for such purposes. Funds provided under this paragraph shall be available without further appropriation and shall remain available until expended.


(c) Suspension for Misrepresentation in Fundraising.—The Secretary of the Interior or Administrator may suspend any activity under this chapter that relates to the establishment of a commemorative work if the Secretary or Administrator determines that fundraising efforts relating to the work have misrepresented an affiliation with the work or the Federal Government.

(d) Annual Report.—The person authorized to construct a commemorative work under this chapter must submit to the Secretary of the Interior or Administrator an annual report of operations, including financial statements audited by an independent certified public accountant. The person shall pay for the report.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1230; Pub. L. 108–126, title II, § 203(f), Nov. 17, 2003, 117 Stat. 1351.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8906(a)40:1008(a).Pub. L. 99–652, § 8, Nov. 14, 1986, 100 Stat. 3652; Pub. L. 103–321, § 2(e), Aug. 26, 1994, 108 Stat. 1794.
8906(b)(1)40:1008(b) (words before proviso), cl. (1).
8906(b)(2), (3)40:1008(b)(2).
8906(b)(4)40:1008(b) (proviso).
8906(c)40:1008(c)(1).
8906(d)40:1008(c)(2).


In subsection (b)(1), the words “Notwithstanding any other provision of law” are omitted as unnecessary.
In subsection (b)(2), the words “Congress authorizes and directs that” are omitted as unnecessary.

Editorial Notes

References in TextThe date of enactment of the Commemorative Works Clarification and Revision Act of 2003, referred to in subsec. (b)(2), (3), is the date of enactment of Pub. L. 108–126, which was approved on Nov. 17, 2003.

Amendments2003—Subsec. (a)(3), (4). Pub. L. 108–126, § 203(f)(1), substituted “sponsor” for “person”.
Subsec. (b). Pub. L. 108–126, § 203(f)(2), added subsec. (b) and struck out heading and text of former subsec. (b). Text read as follows:
“(1) Amount.—In addition to the criteria described in subsection (a), a construction permit may not be issued unless the person authorized to construct the commemorative work has donated an amount equal to 10 percent of the total estimated cost of construction to offset the costs of perpetual maintenance and preservation of the commemorative work. The amounts shall be credited to a separate account in the Treasury.
“(2) Availability.—The Secretary of the Treasury shall make any part of the donated amount available to the Secretary of the Interior or Administrator for maintenance at the request of the Secretary of the Interior or Administrator. The Secretary of the Interior or Administrator shall not request more from the separate account than the total amount deposited by persons establishing commemorative works in areas the Secretary of the Interior or Administrator administers.
“(3) Inventory of available amounts.—The Secretary of the Interior and Administrator shall maintain an inventory of amounts available under this subsection. The amounts are not subject to annual appropriations.
“(4) Nonapplicability.—This subsection does not apply when a department or agency of the Federal Government constructs the work and less than 50 percent of the funding for the work is provided by private sources.”

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentAmendments by Pub. L. 108–126 not applicable to a commemorative work for which a site was approved in accordance with this chapter prior to Nov. 17, 2003, see section 205 of Pub. L. 108–126, set out as a note under section 8901 of this title.



§ 8907. Temporary site designation(a) Criterion for Designation.—If the Secretary of the Interior, in consultation with the National Capital Memorial Commission, determines that a site where commemorative works may be displayed on a temporary basis is necessary to aid in the preservation of the limited amount of open space available to residents of, and visitors to, the Nation’s Capital, a site may be designated on land the Secretary administers in the District of Columbia.

(b) Plan.—A designation may be made under subsection (a) only if, at least 120 days before the designation, the Secretary, in consultation with the Commission, prepares and submits to Congress a plan for the site. The plan shall include specifications for the location, construction, and administration of the site and criteria for displaying commemorative works at the site.

(c) Risk and Agreement To Indemnify.—A commemorative work displayed at the site shall be installed, maintained, and removed at the sole expense and risk of the person authorized to display the work. The person shall agree to indemnify the United States for any liability arising from the display of the commemorative work under this section.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1231.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8907(a)40:1009(a) (1st sentence).Pub. L. 99–652, § 9, Nov. 14, 1986, 100 Stat. 3653; Pub. L. 103–321, § 2(f), Aug. 26, 1994, 108 Stat. 1795.
8907(b)40:1009(a) (2d, last sentences).
8907(c)40:1009(b).





§ 8908. Areas I and II(a) Availability of Map.—The Secretary of the Interior or the Administrator of General Services (as appropriate) shall make available, for public inspection at appropriate offices of the National Park Service and the General Services Administration, the map entitled “Commemorative Areas Washington, DC and Environs”, numbered 869/86501 B, and dated June 24, 2003.

(b) Specific Conditions Applicable to Area I and Area II.—(1) Area i.—After seeking the advice of the National Capital Memorial Advisory Commission, the Secretary or Administrator, as appropriate, may recommend the location of a commemorative work in Area I only if the Secretary or Administrator decides that the subject of the commemorative work is of preeminent historical and lasting significance to the United States. The Secretary or Administrator shall notify the Commission, the Committee on Natural Resources of the House of Representatives, and the Committee on Energy and Natural Resources of the Senate of the recommendation that a commemorative work should be located in Area I. The location of a commemorative work in Area I is deemed to be authorized only if the recommendation is approved by law not later than 150 calendar days after the notification.

(2) Area ii.—Commemorative works of subjects of lasting historical significance to the American people may be located in Area II.


(c) Reserve.—After the date of enactment of the Commemorative Works Clarification and Revision Act of 2003, no commemorative work or visitor center shall be located within the Reserve.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1231; Pub. L. 108–126, title II, §§ 202(b), 203(g), Nov. 17, 2003, 117 Stat. 1349, 1352; Pub. L. 111–11, title VII, § 7116(e)(3), Mar. 30, 2009, 123 Stat. 1203.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8908(a)40:1005.Pub. L. 99–652, § 5, Nov. 14, 1986, 100 Stat. 3651.
8908(b)40:1006.Pub. L. 99–652, § 6, Nov. 14, 1986, 100 Stat. 3651; Pub. L. 103–321, § 2(c), Aug. 26, 1994, 108 Stat. 1794.


In subsection (b)(1), the words “the Committee on House Administration of the House of Representatives, and the Committee on Energy and Natural Resources of the Senate” are substituted for “the committees of Congress specified in section 1003(b) [sic] of this title” for clarity. The reference to section 1003(b) should be to section 1003(d).

Editorial Notes

References in TextThe date of enactment of the Commemorative Works Clarification and Revision Act of 2003, referred to in subsec. (c), is the date of enactment of Pub. L. 108–126, which was approved Nov. 17, 2003.

Amendments2009—Subsec. (b)(1). Pub. L. 111–11 inserted “Advisory” before “Commission” in first sentence and substituted “Natural Resources of the House” for “House Administration of the House” in second sentence.
2003—Subsec. (a). Pub. L. 108–126, § 203(g)(2), which directed substitution of “entitled ‘Commemorative Areas Washington, DC and Environs’, numbered 869/86501 B, and dated June 24, 2003” for “numbered 869/86581, and dated May 1, 1986”, was executed by making the substitution for “numbered 869/86501, and dated May 1, 1986” to reflect the probable intent of Congress.
Pub. L. 108–126, § 203(g)(1), substituted “Secretary of the Interior or the Administrator of General Services (as appropriate)” for “Secretary of the Interior and Administrator of General Services”.
Subsec. (c). Pub. L. 108–126, § 202(b), added subsec. (c).

Statutory Notes and Related Subsidiaries
Effective Date of 2003 AmendmentAmendments by Pub. L. 108–126, except for the provision in the amendment made by section 202(b) prohibiting a visitor center from being located in the Reserve (as defined in section 8902 of this title), are not applicable to a commemorative work for which a site was approved in accordance with this chapter prior to Nov. 17, 2003, see section 205 of Pub. L. 108–126, set out as a note under section 8901 of this title.



§ 8909. Administrative(a) Maintenance of Documentation of Design and Construction.—Complete documentation of design and construction of each commemorative work located in the District of Columbia and its environs shall be provided to the Secretary of the Interior or Administrator of General Services, as appropriate, and shall be permanently maintained in the manner provided by law.

(b) Responsibility for Maintenance of Completed Work.—On completion of any commemorative work in the District of Columbia and its environs, the Secretary or Administrator, as appropriate, shall assume responsibility for maintaining the work.

(c) Regulations or Standards.—The Secretary and Administrator shall prescribe appropriate regulations or standards to carry out this chapter.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1231.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


8909(a)40:1010(a).Pub. L. 99–652, § 10(a), (c), Nov. 14, 1986, 100 Stat. 3654.
8909(b)40:1010(c).
8909(c)40:1010(d).Pub. L. 99–652, § 10(d), Nov. 14, 1986, 100 Stat. 3654; Pub. L. 103–321, § 2(g), Aug. 26, 1994, 108 Stat. 1795.






CHAPTER 91—COMMISSION OF FINE ARTS



Sec.


9101.Establishment, composition, and vacancies.


9102.Duties.


9103.Personnel.


9104.Authorization of appropriations.



§ 9101. Establishment, composition, and vacancies(a) Establishment.—There is a Commission of Fine Arts.

(b) Composition.—The Commission is composed of seven well-qualified judges of the fine arts, appointed by the President, who serve for four years each or until their successors are appointed and qualified.

(c) Vacancies.—The President shall fill vacancies on the Commission.

(d) Expenses.—Members of the Commission shall be paid actual expenses in traveling to and from the District of Columbia to attend Commission meetings and while attending those meetings.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1232.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


9101(a), (b)40:104 (1st sentence).May 17, 1910, ch. 243, § 1 (1st, 2d sentences, last sentence words after comma), 36 Stat. 371.
9101(c)40:104 (2d sentence).
9101(d)40:104 (last sentence words after comma).


In subsection (a), the word “permanent” is omitted as obsolete.
In subsection (d), the words “the District of Columbia” are substituted for “Washington” for consistency in the revised title and with other titles of the United States Code.



§ 9102. Duties(a) In General.—The Commission of Fine Arts shall advise on—(1) the location of statues, fountains, and monuments in the public squares, streets, and parks in the District of Columbia;

(2) the selection of models for statues, fountains, and monuments erected under the authority of the Federal Government;

(3) the selection of artists to carry out clause (2); and

(4) questions of art generally when required to do so by the President or a committee of Congress.


(b) Duty To Request Advice.—The officers required to decide the questions described in subsection (a)(1)–(3) shall request the Commission to provide the advice.

(c) Nonapplication.—This section does not apply to the Capitol Building and the Library of Congress buildings.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1232.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


9102(a)40:104 (3d, 6th sentences).May 17, 1910, ch. 243, § 1 (3d–6th sentences), 36 Stat. 371.
9102(b)40:104 (4th sentence).
9102(c)40:104 (5th sentence).


In subsection (b), the words “in each case” are omitted as unnecessary. The words “request the Commission to provide” are substituted for “call for” for clarity.
In subsection (c), the words “buildings of the Library of Congress” are substituted for “building of the Library of Congress” for clarity because the Library of Congress comprises more than one building.



§ 9103. Personnel
The Commission of Fine Arts has a secretary and other assistance the Commission authorizes. The secretary is the executive officer of the Commission.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1232.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


910340:104 (last sentence words before comma).May 17, 1910, ch. 243, § 1 (last sentence words before comma), 36 Stat. 371.
 40:105.June 25, 1910, ch. 384 1 [sic] (8th complete par. on p. 728 (less appropriations)), 36 Stat. 728.


The text of 40:105 (related to officer in charge of public buildings and grounds) is omitted as obsolete.



§ 9104. Authorization of appropriations
Necessary amounts may be appropriated to carry out this chapter.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1232.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


910440:106.May 17, 1910, ch. 243, § 2, 36 Stat. 371; May 25, 1955, ch. 76, 69 Stat. 66; May 13, 1960, Pub. L. 86–461, 74 Stat. 128.






CHAPTER 93—THEODORE ROOSEVELT ISLAND



Sec.


9301.Maintenance and administration.


9302.Consent of Theodore Roosevelt Association required for development.


9303.Access to Theodore Roosevelt Island.


9304.Source of appropriations.



§ 9301. Maintenance and administration
The Director of the National Park Service shall maintain and administer Theodore Roosevelt Island as a natural park for the recreation and enjoyment of the public.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1233.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


930140:124 (words before proviso).May 21, 1932, ch. 200, § 1 (words before proviso), 47 Stat. 163; Feb. 11, 1933, ch. 48, § 1, 47 Stat. 799.


In this chapter, the words “Director of the National Park Service” are substituted for “Director of Public Buildings and Public Parks of the National Capital” and “director” because of section 2 of Executive Order No. 6166 (eff. June 10, 1933) and the Act of June 10, 1934 (ch. 38, 48 Stat. 389).
In this section, the text of section 1 (words before 1st semicolon) of the Act of May 21, 1932 (ch. 200, 47 Stat. 163) is omitted as executed.

Statutory Notes and Related Subsidiaries
Designation of Theodore Roosevelt IslandAct Feb. 11, 1933, ch. 48, § 2, 47 Stat. 799, provided that: “In all public documents, records, and maps of the United States in which Roosevelt Island is designated or referred to it shall be designated as ‘Theodore Roosevelt Island’.”




§ 9302. Consent of Theodore Roosevelt Association required for development(a) General Plan for Development.—The Theodore Roosevelt Association must approve every general plan for the development of Theodore Roosevelt Island.

(b) Development Inconsistent With Plan.—As long as the Association remains in existence, development inconsistent with the general plan may not be carried out without the Association’s consent.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1233; Pub. L. 109–284, § 6(30), Sept. 27, 2006, 120 Stat. 1213.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


930240:124 (proviso).May 21, 1932, ch. 200, § 1 (proviso), 47 Stat. 163.


The words “Theodore Roosevelt Association” are substituted for “Roosevelt Memorial Association” because of section 2 of the Act of May 21, 1953 (ch. 63, 36:210101 note).

Editorial Notes
Amendments2006—Subsec. (b). Pub. L. 109–284 substituted “With” for “with” in heading.



§ 9303. Access to Theodore Roosevelt Island
Subject to the approval of the National Capital Planning Commission and the availability of appropriations, the Director of the National Park Service may provide suitable means of access to and on Theodore Roosevelt Island.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1233.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


930340:125 (words before semicolon).May 21, 1932, ch. 200, § 2 (words before semicolon), 47 Stat. 164; Feb. 11, 1933, ch. 48, § 1, 47 Stat. 799.


The words “National Capital Planning Commission” are substituted for “National Capital Park and Planning Commission” because of section 9 of the Act of June 6, 1924 (ch. 270), as added by section 1 of the Act of July 19, 1952 (ch. 949, 66 Stat. 790). See section 8711(f) of the revised title. The words “from time to time” are omitted as unnecessary.



§ 9304. Source of appropriations
The appropriations needed for construction of suitable means of access to and on Theodore Roosevelt Island and annually for the care, maintenance, and improvement of the land and improvements may be made from amounts not otherwise appropriated from the Treasury.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1233.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


930440:125 (words after semicolon).May 21, 1932, ch. 200, § 2 (words after semicolon), 47 Stat. 164.






CHAPTER 95—WASHINGTON AQUEDUCT AND OTHER PUBLIC WORKS IN THE DISTRICT OF COLUMBIA



Sec.


9501.Chief of Engineers.


9502.Authority of Chief of Engineers.


9503.Record of property.


9504.Reports.


9505.Paying for main pipes.


9506.Civil penalty.


9507.Control of expenditures.



§ 9501. Chief of Engineers(a) Superintendence Duties.—(1) Washington aqueduct and other public works and improvements in the district of columbia.—The Chief of Engineers has the immediate superintendence of—(A) the Washington Aqueduct, together with all rights, appurtenances, and fixtures connected with the Aqueduct and belonging to the Federal Government; and

(B) all other public works and improvements in the District of Columbia in which the Government has an interest and which are not otherwise specially provided for by law.


(2) Obeying regulations.—In carrying out paragraph (1), the Chief of Engineers shall obey regulations the President prescribes, through the Secretary of the Army.


(b) No Increase in Compensation.—The Chief of Engineers shall not receive additional compensation for the services required under this chapter.

(c) Office.—The Chief of Engineers shall be furnished an office in one of the public buildings in the District of Columbia, as the Administrator of General Services directs, and shall be supplied by the Federal Government with stationery, instruments, books, and furniture which may be required for the performance of the duties of the Chief of Engineers.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1233.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


9501(a)(1)40:45.R.S. § 1800.
9501(a)(2)40:48.R.S. § 1801.
9501(b)40:46.R.S. § 1807.
9501(c)40:47.R.S. § 1808.


In subsection (a)(2), the words “pursuant to law” are omitted as unnecessary. The words “Secretary of the Army” are substituted for “Department of War” [subsequently changed to “Department of the Army” because of section 205(a) of the National Security Act of 1947 (ch. 343, 61 Stat. 501)] because of 10:3013(a)(1).
In subsection (b), the word “additional” is substituted for “other than his regular pay as an officer of the Corps of Engineers” to eliminate unnecessary words. The words “of him” are omitted as unnecessary. The words “this chapter” are substituted for “title 21 of the Revised Statutes” because the only provisions of title 21 related to the Chief of Engineers that have not been repealed are contained in the revised chapter.
In subsection (c), the words “an office” are substituted for “official apartments” for clarity. The words “District of Columbia” are substituted for “city of Washington” for consistency in the revised title and with other titles of the United States Code. The words “Administrator of General Services” are substituted for “President” [subsequently changed to “Public Buildings Commission” because of section 10 of the Act of March 1, 1919 (ch. 86, 40 Stat. 1269), “National Park Service” because of section 2 of Executive Order No. 6166 (eff. June 10, 1933) and the Act of March 2, 1934 (ch. 38, 48 Stat. 389), and “Public Buildings Administrator in the Federal Works Agency” because of sections 301 and 303 of Reorganization Plan No. I of 1939 (eff. July 1, 1939, 53 Stat. 1426, 1427)] because of section 103(a) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380), which is restated as section 303(c) [303(b)] of the revised title.



§ 9502. Authority of Chief of Engineers(a) In General.—The Chief of Engineers and necessary assistants may use all lawful means to carry out their duties.

(b) Supply of Water in District of Columbia.—(1) Providing water.—The Chief of Engineers has complete control over the Washington Aqueduct to regulate the manner in which the authorities of the District of Columbia may tap the supply of water to the inhabitants of the District of Columbia.

(2) Stoppage of water flow.—The Chief of Engineers shall stop the authorities of the District of Columbia from tapping the supply of water when the supply is no more than adequate to the wants of the public buildings and grounds.

(3) Appeal of decision.—The decision of the Chief of Engineers on all questions concerning the supply of water under this subsection may be appealed only to the Secretary of the Army.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1234.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


9502(a), (b)(1), (2)40:51.R.S. § 1810.
9502(b)(3)40:52.R.S. § 1811.


In subsection (b)(3), the words “Secretary of the Army” are substituted for “Department of War” [subsequently changed to “Department of the Army” because of section 205(a) of the National Security Act of 1947 (ch. 343, 61 Stat. 501)] because of 10:3013(a)(1).



§ 9503. Record of property
The Chief of Engineers shall keep in the office a complete record of all land and other property connected with or belonging to the Washington Aqueduct and other public works under the charge of the Chief of Engineers, together with accurate plans and surveys of the public grounds and reservations in the District of Columbia.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1234.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


950340:49.R.S. § 1809.





§ 9504. Reports
As superintendent of the Washington Aqueduct, the Chief of Engineers annually shall submit to the Secretary of the Army, within nine months after the end of the fiscal year, a report of the Chief of Engineers’ operations for that year and a report of the condition, progress, repairs, casualties, and expenditures of the Washington Aqueduct and other public works under the charge of the Chief of Engineers.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1234.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


950440:50.R.S. § 1812; Pub. L. 96–470, title II, § 202(a), Oct. 19, 1980, 94 Stat. 2242.


The provisions of section 1812 of the Revised Statues [sic] which authorized the Chief of Engineers, as Superintendent of Public Buildings and Grounds, to report to the Secretary of War concerning the Chief of Engineers’ operations for the preceding year, including an account of the manner in which all appropriations for public buildings and grounds had been applied, are omitted because the Office of Public Buildings and Grounds under the Chief of Engineers was abolished and the functions of the Chief of Engineers and the Secretary of War with respect to the Superintendent of Public Buildings and Grounds were transferred to the Director of Public Buildings and Public Parks of the National Capital by section 3 of the Act of February 26, 1925 (ch. 339, 43 Stat. 983). Those functions subsequently were transferred to the National Park Service by section 2 of Executive Order No. 6166 (eff. June 10, 1933) and the Act of March 2, 1934 (ch. 38, 48 Stat. 389), the Public Buildings Administrator in the Federal Works Agency by sections 301 and 303 of Reorganization Plan No. I of 1939 (eff. July 1, 1939, 53 Stat. 1426, 1427), and the Administrator of General Services by section 103(a) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380), which is restated as section 303(c) [303(b)] of the revised title. The words “Secretary of the Army” are substituted for “Department of War” [subsequently changed to “Department of the Army” because of section 205(a) of the National Security Act of 1947 (ch. 343, 61 Stat. 501)] because of 10:3013(a)(1).



§ 9505. Paying for main pipes(a) Federal Government.—The Federal Government shall only pay for the number of main pipes of the Washington Aqueduct needed to furnish public buildings, offices, and grounds with the necessary supply of water.

(b) District of Columbia.—The District of Columbia shall pay the cost of any main pipe of the Washington Aqueduct which supplies water to the inhabitants of the District of Columbia, in the manner provided by law.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1234.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


950540:55.R.S. § 1805.


In subsection (b), the words “its inhabitants” are substituted for “inhabitants of Washington and Georgetown” in section 1805 of the Revised Statutes because of the Act of February 11, 1895 (ch. 79, 28 Stat. 650).



§ 9506. Civil penalty
A person that, without the consent of the Chief of Engineers, taps or opens the mains or pipes laid by the Federal Government is liable to the Government for a civil penalty of at least $50 and not more than $500.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1234.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


950640:56.R.S. § 1803.


The words “in charge of public buildings and works” in section 1803 of the Revised Statutes are omitted because the Office of Public Buildings and Grounds under the Chief of Engineers was abolished and the functions of the Chief of Engineers with respect to public buildings and works were transferred to the Director of Public Buildings and Public Parks of the National Capital by section 3 of the Act of February 26, 1925 (ch. 339, 43 Stat. 983). Those functions subsequently were transferred to the National Park Service by section 2 of Executive Order No. 6166 (eff. June 10, 1933) and the Act of March 2, 1934 (ch. 38, 48 Stat. 389), the Public Buildings Administrator in the Federal Works Agency by sections 301 and 303 of Reorganization Plan No. I of 1939 (eff. July 1, 1939, 53 Stat. 1426, 1427), and the Administrator of General Services by section 103(a) of the Federal Property and Administrative Services Act of 1949 (ch. 288, 63 Stat. 380), which is restated as section 303(c) [303(b)] of the revised title. The words “or hereafter to be laid” are omitted as unnecessary. The words “is liable to the government for a civil penalty” are substituted for “under a penalty” for consistency in the revised title and with other titles of the United States Code.



§ 9507. Control of expenditures
Unless expressly provided for by law, the Secretary of the Army shall direct the expenditure of amounts appropriated for the Washington Aqueduct and for other public works in the District of Columbia.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1235.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


950740:54.R.S. § 1802.


The words “Secretary of the Army” are substituted for “Department of War” [subsequently changed to “Department of the Army” because of section 205(a) of the National Security Act of 1947 (ch. 343, 61 Stat. 501)] because of 10:3013(a)(1).






SUBTITLE III—INFORMATION TECHNOLOGY MANAGEMENT



Chapter

Sec.

111.GENERAL11101

113.RESPONSIBILITY FOR ACQUISITIONS OF INFORMATION TECHNOLOGY11301

115.INFORMATION TECHNOLOGY ACQUISITION PILOT PROGRAM11501

117.ADDITIONAL INFORMATION RESOURCES MANAGEMENT MATTERS11701



Editorial Notes
Amendments2002—Pub. L. 107–314, div. A, title VIII, § 825(b)(3)(G), Dec. 2, 2002, 116 Stat. 2616, and Pub. L. 107–347, title II, § 210(h)(3)(H), Dec. 17, 2002, 116 Stat. 2939, amended item for chapter 115 identically, substituting “PROGRAM” for “PROGRAMS”.


CHAPTER 111—GENERAL



Sec.


11101.Definitions.


11102.Sense of Congress.


11103.Applicability to national security systems.



§ 11101. Definitions
In this subtitle, the following definitions apply:(1) Commercial product.—The term “commercial product” has the meaning given that term in section 103 of title 41.

(2) Executive agency.—The term “executive agency” has the meaning given that term in section 133 of title 41.

(3) Information resources.—The term “information resources” has the meaning given that term in section 3502 of title 44.

(4) Information resources management.—The term “information resources management” has the meaning given that term in section 3502 of title 44.

(5) Information system.—The term “information system” has the meaning given that term in section 3502 of title 44.

(6) Information technology.—The term “information technology”—(A) with respect to an executive agency means any equipment or interconnected system or subsystem of equipment, used in the automatic acquisition, storage, analysis, evaluation, manipulation, management, movement, control, display, switching, interchange, transmission, or reception of data or information by the executive agency, if the equipment is used by the executive agency directly or is used by a contractor under a contract with the executive agency that requires the use—(i) of that equipment; or

(ii) of that equipment to a significant extent in the performance of a service or the furnishing of a product;


(B) includes computers, ancillary equipment (including imaging peripherals, input, output, and storage devices necessary for security and surveillance), peripheral equipment designed to be controlled by the central processing unit of a computer, software, firmware and similar procedures, services (including support services), and related resources; but

(C) does not include any equipment acquired by a federal contractor incidental to a federal contract.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1235; Pub. L. 108–199, div. F, title V, § 535(b), Jan. 23, 2004, 118 Stat. 345; Pub. L. 111–350, § 5(l)(24), Jan. 4, 2011, 124 Stat. 3852; Pub. L. 115–232, div. A, title VIII, § 836(g)(7)(A), Aug. 13, 2018, 132 Stat. 1874.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1110140:1401.Pub. L. 104–106, div. E, § 5002, Feb. 10, 1996, 110 Stat. 679.


The text of 40:1401(1) is omitted as unnecessary because the complete name of the Director of the Office of Management and Budget is used the first time the term appears in a section.

Editorial Notes
Amendments2018—Par. (1). Pub. L. 115–232, in heading, substituted “Commercial product” for “Commercial item” and, in text, substituted “The term ‘commercial product’ has” for “The term ‘commercial item’ has”.
2011—Par. (1). Pub. L. 111–350, § 5(l)(24)(A), substituted “section 103 of title 41” for “section 4 of the Office of Federal Procurement Policy Act (41 U.S.C. 403)”.
Par. (2). Pub. L. 111–350, § 5(l)(24)(B), substituted “section 133 of title 41” for “section 4 of the Act (41 U.S.C. 403)”.
2004—Par. (6)(A). Pub. L. 108–199, § 535(b)(1), inserted “analysis, evaluation,” after “storage,”.
Par. (6)(B). Pub. L. 108–199, § 535(b)(2), substituted “ancillary equipment (including imaging peripherals, input, output, and storage devices necessary for security and surveillance), peripheral equipment designed to be controlled by the central processing unit of a computer,” for “ancillary equipment,”.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–232 effective Jan. 1, 2020, subject to a savings provision, see section 836(h) of Pub. L. 115–232, set out as an Effective Date of 2018 Amendment; Savings Provision note under section 453b of Title 6, Domestic Security.

Executive Documents

Executive Order No. 13011
Ex. Ord. No. 13011, July 16, 1996, 61 F.R. 37657, as amended by Ex. Ord. No. 13284, § 16, Jan. 23, 2003, 68 F.R. 4076; Ex. Ord. No. 13286, § 18, Feb. 28, 2003, 68 F.R. 10623, which related to information technology policies and reforms for Federal agencies, was revoked by Ex. Ord. No. 13403, § 6, May 12, 2006, 71 F.R. 28543.


Ex. Ord. No. 13103. Computer Software Piracy
Ex. Ord. No. 13103, Sept. 30, 1998, 63 F.R. 53273, provided:
The United States Government is the world’s largest purchaser of computer-related services and equipment, purchasing more than $20 billion annually. At a time when a critical component in discussions with our international trading partners concerns their efforts to combat piracy of computer software and other intellectual property, it is incumbent on the United States to ensure that its own practices as a purchaser and user of computer software are beyond reproach. Accordingly, by the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
Section 1. Policy. It shall be the policy of the United States Government that each executive agency shall work diligently to prevent and combat computer software piracy in order to give effect to copyrights associated with computer software by observing the relevant provisions of international agreements in effect in the United States, including applicable provisions of the World Trade Organization Agreement on Trade-Related Aspects of Intellectual Property Rights, the Berne Convention for the Protection of Literary and Artistic Works, and relevant provisions of Federal law, including the Copyright Act.
(a) Each agency shall adopt procedures to ensure that the agency does not acquire, reproduce, distribute, or transmit computer software in violation of applicable copyright laws.
(b) Each agency shall establish procedures to ensure that the agency has present on its computers and uses only computer software not in violation of applicable copyright laws. These procedures may include:
(1) preparing agency inventories of the software present on its computers;
(2) determining what computer software the agency has the authorization to use; and
(3) developing and maintaining adequate recordkeeping systems.
(c) Contractors and recipients of Federal financial assistance, including recipients of grants and loan guarantee assistance, should have appropriate systems and controls in place to ensure that Federal funds are not used to acquire, operate, or maintain computer software in violation of applicable copyright laws. If agencies become aware that contractors or recipients are using Federal funds to acquire, operate, or maintain computer software in violation of copyright laws and determine that such actions of the contractors or recipients may affect the integrity of the agency’s contracting and Federal financial assistance processes, agencies shall take such measures, including the use of certifications or written assurances, as the agency head deems appropriate and consistent with the requirements of law.
(d) Executive agencies shall cooperate fully in implementing this order and shall share information as appropriate that may be useful in combating the use of computer software in violation of applicable copyright laws.
Sec. 2. Responsibilities of Agency Heads. In connection with the acquisition and use of computer software, the head of each executive agency shall:
(a) ensure agency compliance with copyright laws protecting computer software and with the provisions of this order to ensure that only authorized computer software is acquired for and used on the agency’s computers;
(b) utilize performance measures as recommended by the Chief Information Officers Council pursuant to section 3 of this order to assess the agency’s compliance with this order;
(c) educate appropriate agency personnel regarding copyrights protecting computer software and the policies and procedures adopted by the agency to honor them; and
(d) ensure that the policies, procedures, and practices of the agency related to copyrights protecting computer software are adequate and fully implement the policies set forth in this order.
Sec. 3. Chief Information Officers Council. The Chief Information Officers Council (“Council”) established by section 3 of Executive Order No. 13011 of July 16, 1996 [set out above], shall be the principal interagency forum to improve executive agency practices regarding the acquisition and use of computer software, and monitoring and combating the use of unauthorized computer software. The Council shall provide advice and make recommendations to executive agencies and to the Office of Management and Budget regarding appropriate government-wide measures to carry out this order. The Council shall issue its initial recommendations within 6 months of the date of this order.
Sec. 4. Office of Management and Budget. The Director of the Office of Management and Budget, in carrying out responsibilities under the Clinger-Cohen Act [probably means the Clinger-Cohen Act of 1996, div. D (§§ 4001–4402) and div. E (§§ 5001–5703) of Pub. L. 104–106, see Tables for classification], shall utilize appropriate oversight mechanisms to foster agency compliance with the policies set forth in this order. In carrying out these responsibilities, the Director shall consider any recommendations made by the Council under section 3 of this order regarding practices and policies to be instituted on a government-wide basis to carry out this order.
Sec. 5. Definition. “Executive agency” and “agency” have the meaning given to that term in section 4(1) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(1)).
Sec. 6. National Security. In the interest of national security, nothing in this order shall be construed to require the disclosure of intelligence sources or methods or to otherwise impair the authority of those agencies listed at [former] 50 U.S.[C.] 401a(4) [now 50 U.S.C. 3003(4)] to carry out intelligence activities.
Sec. 7. Law Enforcement Activities. Nothing in this order shall be construed to require the disclosure of law enforcement investigative sources or methods or to prohibit or otherwise impair any lawful investigative or protective activity undertaken for or by any officer, agent, or employee of the United States or any person acting pursuant to a contract or other agreement with such entities.
Sec. 8. Scope. Nothing in this order shall be construed to limit or otherwise affect the interpretation, application, or operation of 28 U.S.C. 1498.
Sec. 9. Judicial Review. This Executive order is intended only to improve the internal management of the executive branch and does not create any right or benefit, substantive or procedural, at law or equity by a party against the United States, its agencies or instrumentalities, its officers or employees, or any other person.

William J. Clinton.




§ 11102. Sense of Congress
It is the sense of Congress that, during the five-year period beginning with 1996, executive agencies should achieve each year through improvements in information resources management by the agency—(1) at least a five percent decrease in the cost (in constant fiscal year 1996 dollars) incurred by the agency in operating and maintaining information technology; and

(2) a five percent increase in the efficiency of the agency operations.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1236.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1110240:1442.Pub. L. 104–106, div. E, title LI, § 5132, Feb. 10, 1996, 110 Stat. 689.





§ 11103. Applicability to national security systems(a) Definition.—(1) National security system.—In this section, the term “national security system” means a telecommunications or information system operated by the Federal Government, the function, operation, or use of which—(A) involves intelligence activities;

(B) involves cryptologic activities related to national security;

(C) involves command and control of military forces;

(D) involves equipment that is an integral part of a weapon or weapons system; or

(E) subject to paragraph (2), is critical to the direct fulfillment of military or intelligence missions.


(2) Limitation.—Paragraph (1)(E) does not include a system to be used for routine administrative and business applications (including payroll, finance, logistics, and personnel management applications).


(b) In General.—Except as provided in subsection (c), chapter 113 of this title does not apply to national security systems.

(c) Exceptions.—(1) In general.—Sections 11313, 11315, and 11316 of this title apply to national security systems.

(2) Capital planning and investment control.—The heads of executive agencies shall apply sections 11302 and 11312 of this title to national security systems to the extent practicable.

(3) Applicability of performance-based and results-based management to national security systems.—(A) In general.—Subject to subparagraph (B), the heads of executive agencies shall apply section 11303 of this title to national security systems to the extent practicable.

(B) Exception.—National security systems are subject to section 11303(b)(5) of this title, except for subparagraph (B)(iv).



(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1236.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


11103(a)40:1452.Pub. L. 104–106, div. E, title LI, §§ 5141, 5142, Feb. 10, 1996, 110 Stat. 689.
11103(b)40:1451(a).
11103(c)40:1451(b).



Statutory Notes and Related Subsidiaries
Exemption From Requirement for Capital Planning and Investment Control for Information Technology Equipment Included as Integral Part of a Weapon or Weapon SystemPub. L. 114–328, div. A, title VIII, § 895, Dec. 23, 2016, 130 Stat. 2326, provided that:
“(a) Waiver Authority.—Notwithstanding subsection (c)(2) of section 11103 of title 40, United States Code, a national security system described in subsection (a)(1)(D) of such section shall not be subject to the requirements of paragraphs (2) through (5) of section 11312(b) of such title unless the milestone decision authority determines in writing that application of such requirements is appropriate and in the best interests of the Department of Defense.

“(b) Milestone Decision Authority Defined.—In this section, the term ‘milestone decision authority’ has the meaning given the term in section 2366a(d)(7) of title 10, United States Code.”







CHAPTER 113—RESPONSIBILITY FOR ACQUISITIONS OF INFORMATION TECHNOLOGY




SUBCHAPTER I—DIRECTOR OF OFFICE OF MANAGEMENT AND BUDGET


Sec.


11301.Responsibility of Director.


11302.Capital planning and investment control.


11303.Performance-based and results-based management.



SUBCHAPTER II—EXECUTIVE AGENCIES


11311.Responsibilities.


11312.Capital planning and investment control.


11313.Performance and results-based management.


11314.Authority to acquire and manage information technology.


11315.Agency Chief Information Officer.


11316.Accountability.


11317.Significant deviations.


11318.Interagency support.


11319.Resources, planning, and portfolio management.



SUBCHAPTER III—OTHER RESPONSIBILITIES


11331.Responsibilities for Federal information systems standards.


[11332.Repealed.]




Editorial Notes
Amendments2014—Pub. L. 113–291, div. A, title VIII, § 831(b), Dec. 19, 2014, 128 Stat. 3440, added item 11319.
2002—Pub. L. 107–296, title X, §§ 1002(b), 1005(a)(2), Nov. 25, 2002, 116 Stat. 2269, 2272, and Pub. L. 107–347, title III, §§ 302(b), 305(a), Dec. 17, 2002, 116 Stat. 2957, 2960, amended table of sections identically, substituting “Responsibilities for Federal information systems standards” for “Responsibilities regarding efficiency, security, and privacy of federal computer systems” in item 11331 and striking out item 11332 “Federal computer system security training and plan”.


SUBCHAPTER I—DIRECTOR OF OFFICE OF MANAGEMENT AND BUDGET
§ 11301. Responsibility of Director
In fulfilling the responsibility to administer the functions assigned under chapter 35 of title 44, the Director of the Office of Management and Budget shall comply with this chapter with respect to the specific matters covered by this chapter.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1237.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1130140:1411.Pub. L. 104–106, div. E, title LI, § 5111, Feb. 10, 1996, 110 Stat. 680.



Statutory Notes and Related Subsidiaries
AI in GovernmentPub. L. 116–260, div. U, title I, Dec. 27, 2020, 134 Stat. 2286, provided that:
“SEC. 101. SHORT TITLE.“This title may be cited as the ‘AI in Government Act of 2020’.


“SEC. 102. DEFINITIONS.“In this Act [probably means “this title”]—“(1) the term ‘Administrator’ means the Administrator of General Services;

“(2) the term ‘agency’ has the meaning given the term in section 3502 of title 44, United States Code;

“(3) the term ‘AI CoE’ means the AI Center of Excellence described in section 103;

“(4) the term ‘artificial intelligence’ has the meaning given the term in section 238(g) of the John S. McCain National Defense Authorization Act for Fiscal Year 2019 (10 U.S.C. 2358 note);

“(5) the term ‘Director’ means the Director of the Office of Management and Budget;

“(6) the term ‘institution of higher education’ has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); and

“(7) the term ‘nonprofit organization’ means an organization described in section 501(c)(3)of the Internal Revenue Code of 1986 [26 U.S.C. 501(c)(3)] and exempt from taxation under section 501(a) of that Code [26 U.S.C. 501(a)].


“SEC. 103. AI CENTER OF EXCELLENCE.“(a) In General.—There is created within the General Services Administration a program to be known as the ‘AI Center of Excellence’, which shall—“(1) facilitate the adoption of artificial intelligence technologies in the Federal Government;

“(2) improve cohesion and competency in the adoption and use of artificial intelligence within the Federal Government; and

“(3) carry out paragraphs (1) and (2) for the purposes of benefitting the public and enhancing the productivity and efficiency of Federal Government operations.


“(b) Duties.—The duties of the AI CoE shall include—“(1) regularly convening individuals from agencies, industry, Federal laboratories, nonprofit organizations, institutions of higher education, and other entities to discuss recent developments in artificial intelligence, including the dissemination of information regarding programs, pilots, and other initiatives at agencies, as well as recent trends and relevant information on the understanding, adoption, and use of artificial intelligence;

“(2) collecting, aggregating, and publishing on a publicly available website information regarding programs, pilots, and other initiatives led by other agencies and any other information determined appropriate by the Administrator;

“(3) advising the Administrator, the Director, and agencies on the acquisition and use of artificial intelligence through technical insight and expertise, as needed;

“(4) assist agencies in applying Federal policies regarding the management and use of data in applications of artificial intelligence;

“(5) consulting with agencies, including the Department of Defense, the Department of Commerce, the Department of Energy, the Department of Homeland Security, the Office of Management and Budget, the Office of the Director of National Intelligence, and the National Science Foundation, that operate programs, create standards and guidelines, or otherwise fund internal projects or coordinate between the public and private sectors relating to artificial intelligence;

“(6) advising the Director on developing policy related to the use of artificial intelligence by agencies; and

“(7) advising the Director of the Office of Science and Technology Policy on developing policy related to research and national investment in artificial intelligence.


“(c) Staff.—“(1) In general.—The Administrator shall provide necessary staff, resources, and administrative support for the AI CoE.

“(2) Shared staff.—To the maximum extent practicable, the Administrator shall meet the requirements described under paragraph (1) by using staff of the General Services Administration, including those from other agency centers of excellence, and detailees, on a reimbursable or nonreimbursable basis, from other agencies.

“(3) Fellows.—The Administrator may, to the maximum extent practicable, appoint fellows to participate in the AI CoE from nonprofit organizations, think tanks, institutions of higher education, and industry.


“(d) Sunset.—This section shall cease to be effective on the date that is 5 years after the date of enactment of this Act [Dec. 27, 2020].


“SEC. 104. GUIDANCE FOR AGENCY USE OF ARTIFICIAL INTELLIGENCE.“(a) Guidance.—Not later than 270 days after the date of enactment of this Act [Dec. 27, 2020], the Director, in coordination with the Director of the Office of Science and Technology Policy in consultation with the Administrator and any other relevant agencies and key stakeholders as determined by the Director, shall issue a memorandum to the head of each agency that shall—“(1) inform the development of policies regarding Federal acquisition and use by agencies regarding technologies that are empowered or enabled by artificial intelligence, including an identification of the responsibilities of agency officials managing the use of such technology;

“(2) recommend approaches to remove barriers for use by agencies of artificial intelligence technologies in order to promote the innovative application of those technologies while protecting civil liberties, civil rights, and economic and national security;

“(3) identify best practices for identifying, assessing, and mitigating any discriminatory impact or bias on the basis of any classification protected under Federal nondiscrimination laws, or any unintended consequence of the use of artificial intelligence, including policies to identify data used to train artificial intelligence algorithms as well as the data analyzed by artificial intelligence used by the agencies; and

“(4) provide a template of the required contents of the agency plans described in subsection (c).


“(b) Public Comment.—To help ensure public trust in the applications of artificial intelligence technologies, the Director shall issue a draft version of the memorandum required under subsection (a) for public comment not later than 180 days after [the] date of enactment of this Act.

“(c) Plans.—Not later than 180 days after the date on which the Director issues the memorandum required under subsection (a) or an update to the memorandum required under subsection (d), the head of each agency shall submit to the Director and post on a publicly available page on the website of the agency—“(1) a plan to achieve consistency with the memorandum; or

“(2) a written determination that the agency does not use and does not anticipate using artificial intelligence.


“(d) Updates.—Not later than 2 years after the date on which the Director issues the memorandum required under subsection (a), and every 2 years thereafter for 10 years, the Director shall issue updates to the memorandum.


“SEC. 105. UPDATE OF OCCUPATIONAL SERIES FOR ARTIFICIAL INTELLIGENCE.“(a) In General.—Not later than 18 months after the date of enactment of this Act [Dec. 27, 2020], and in accordance with chapter 51 of title 5, United States Code, the Director of the Office of Personnel Management shall—“(1) identify key skills and competencies needed for positions related to artificial intelligence;

“(2) establish an occupational series, or update and improve an existing occupational job series, to include positions the primary duties of which relate to artificial intelligence;

“(3) to the extent appropriate, establish an estimate of the number of Federal employees in positions related to artificial intelligence, by each agency; and

“(4) using the estimate established in paragraph (3), prepare a 2-year and 5-year forecast of the number of Federal employees in positions related to artificial intelligence that each agency will need to employ.


“(b) Plan.—Not later than 120 days after the date of enactment of this Act, the Director of the Office of Personnel Management shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives a comprehensive plan with a timeline to complete requirements described in subsection (a).”





GSA Modernization Centers of Excellence ProgramPub. L. 116–194, § 2, Dec. 3, 2020, 134 Stat. 981, provided that:
“(a) Definitions.—In this section:“(1) Cloud computing.—The term ‘cloud computing’ has the meaning given the term in section 1076 of the National Defense Authorization Act for Fiscal Year 2018 [Pub. L. 115–91] (40 U.S.C. 11301 note) [set out below].

“(2) Executive agency.—The term ‘executive agency’ has the meaning given the term ‘Executive agency’ in section 105 of title 5, United States Code.

“(3) Program.—The term ‘Program’ means the Information Technology Modernization Centers of Excellence Program established under subsection (b).


“(b) Establishment.—The Administrator of General Services shall establish a program to be known as the Information Technology Modernization Centers of Excellence Program to facilitate the adoption of modern technology by executive agencies on a reimbursable basis.

“(c) Responsibilities.—The Program shall have the following responsibilities:“(1) To encourage the modernization of information technology used by an executive agency and how a customer interacts with an executive agency.

“(2) To improve cooperation between commercial and executive agency information technology sectors.

“(3) To the extent practicable, encourage the adoption of commercial items in accordance with section 3307 of title 41, United States Code.

“(4) Upon request by the executive agency, to assist executive agencies with planning and adoption of technology in focus areas designated by the Administrator, which may include the following:“(A) A commercial cloud computing system that includes—“(i) end-to-end migration planning and an assessment of progress towards modernization; and

“(ii) a cybersecurity and governance framework that promotes industry and government risk management best practice approaches, prioritizing efforts based on risk, impact, and consequences.


“(B) Tools to help an individual receive support from and communicate with an executive agency.

“(C) Contact centers and other related customer supports.

“(D) Efficient use of data management, analysis, and reporting.

“(E) The optimization of infrastructure, including for data centers, and the reduction of operating costs.

“(F) Artificial intelligence.


“(5) To share best practices and expertise with executive agencies.

“(6) Other responsibilities the Administrator may identify.


“(d) Coordination.—The Administrator shall coordinate with the Secretary of Homeland Security in establishing the Program to ensure that the technology, tools, and frameworks facilitated for executive agencies by the Program provide sufficient cybersecurity and maintain the integrity, confidentiality, and availability of Federal information.

“(e) Program Reporting.—Not later than 1 year after the date of enactment of this Act [Dec. 3, 2020], and every year thereafter, the Administrator shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives a report on the Program, which shall include the following:“(1) A description of the reimbursable agreements, statements of work, and associated project schedules and deliverables for the Program.

“(2) Details on the total amount of the reimbursable agreements.

“(3) Any additional information the Administrator determines necessary.


“(f) Sunset.—This Act shall cease to have effect on the date that is 7 years after the date of enactment of this Act.

“(g) Rule of Construction.—Nothing in this Act shall be construed to impair or otherwise affect the authority delegated by law to an executive agency or the head of an executive agency.”




Modernizing Government TechnologyPub. L. 115–91, div. A, title X, subtitle G, Dec. 12, 2017, 131 Stat. 1586, provided that:
“SEC. 1076. DEFINITIONS.“In this subtitle:“(1) Administrator.—The term ‘Administrator’ means the Administrator of General Services.

“(2) Board.—The term ‘Board’ means the Technology Modernization Board established under section 1094(c)(1).

“(3) Cloud computing.—The term ‘cloud computing’ has the meaning given the term by the National Institute of Standards and Technology in NIST Special Publication 800–145 and any amendatory or superseding document thereto.

“(4) Director.—The term ‘Director’ means the Director of the Office of Management and Budget.

“(5) Fund.—The term ‘Fund’ means the Technology Modernization Fund established under section 1094(b)(1) [probably should be “1078(b)(1)”].

“(6) Information technology.—The term ‘information technology’ has the meaning given the term in section 3502 of title 44, United States Code.

“(7) IT working capital fund.—The term ‘IT working capital fund’ means an information technology system modernization and working capital fund established under section 1093(b)(1) [probably should be “1077(b)(1)”].

“(8) Legacy information technology system.—The term ‘legacy information technology system’ means an outdated or obsolete system of information technology.


“SEC. 1077. ESTABLISHMENT OF AGENCY INFORMATION TECHNOLOGY SYSTEMS MODERNIZATION AND WORKING CAPITAL FUNDS.“(a) Definition.—In this section, the term ‘covered agency’ means each agency listed in section 901(b) of title 31, United States Code.

“(b) Information Technology System Modernization and Working Capital Funds.—“(1) Establishment.—The head of a covered agency may establish within the covered agency an information technology system modernization and working capital fund for necessary expenses described in paragraph (3).

“(2) Source of funds.—The following amounts may be deposited into an IT working capital fund:“(A) Reprogramming and transfer of funds made available in appropriations Acts enacted after the date of enactment of this Act [Dec. 12, 2017], including the transfer of any funds for the operation and maintenance of legacy information technology systems, in compliance with any applicable reprogramming law or guidelines of the Committees on Appropriations of the Senate and the House of Representatives or transfer authority specifically provided in appropriations law.

“(B) Amounts made available to the IT working capital fund through discretionary appropriations made available after the date of enactment of this Act.


“(3) Use of funds.—An IT working capital fund established under paragraph (1) may only be used—“(A) to improve, retire, or replace existing information technology systems in the covered agency to enhance cybersecurity and to improve efficiency and effectiveness across the life of a given workload, procured using full and open competition among all commercial items to the greatest extent practicable;

“(B) to transition legacy information technology systems at the covered agency to commercial cloud computing and other innovative commercial platforms and technologies, including those serving more than 1 covered agency with common requirements;

“(C) to assist and support covered agency efforts to provide adequate, risk-based, and cost-effective information technology capabilities that address evolving threats to information security;

“(D) to reimburse funds transferred to the covered agency from the Fund with the approval of the Chief Information Officer, in consultation with the Chief Financial Officer, of the covered agency; and

“(E) for a program, project, or activity or to increase funds for any program, project, or activity that has not been denied or restricted by Congress.


“(4) Existing funds.—An IT working capital fund may not be used to supplant funds provided for the operation and maintenance of any system within an appropriation for the covered agency at the time of establishment of the IT working capital fund.

“(5) Prioritization of funds.—The head of each covered agency—“(A) shall prioritize funds within the IT working capital fund of the covered agency to be used initially for cost savings activities approved by the Chief Information Officer of the covered agency; and

“(B) may reprogram and transfer any amounts saved as a direct result of the cost savings activities approved under clause (i) [probably should be “subparagraph (A)”] for deposit into the IT working capital fund of the covered agency, consistent with paragraph (2)(A).


“(6) Availability of funds.—“(A) In general.—Any funds deposited into an IT working capital fund shall be available for obligation for the 3-year period beginning on the last day of the fiscal year in which the funds were deposited.

“(B) Transfer of unobligated amounts.—Any amounts in an IT working capital fund that are unobligated at the end of the 3-year period described in subparagraph (A) shall be transferred to the general fund of the Treasury.


“(7) Agency cio responsibilities.—In evaluating projects to be funded by the IT working capital fund of a covered agency, the Chief Information Officer of the covered agency shall consider, to the extent applicable, guidance issued under section 1094(b)(1) [probably should be “1078(b)(1)”] to evaluate applications for funding from the Fund that include factors including a strong business case, technical design, consideration of commercial off-the-shelf products and services, procurement strategy (including adequate use of rapid, iterative software development practices), and program management.


“(c) Reporting Requirement.—“(1) In general.—Not later than 1 year after the date of enactment of this Act, and every 6 months thereafter, the head of each covered agency shall submit to the Director, with respect to the IT working capital fund of the covered agency—“(A) a list of each information technology investment funded, including the estimated cost and completion date for each investment; and

“(B) a summary by fiscal year of obligations, expenditures, and unused balances.


“(2) Public availability.—The Director shall make the information submitted under paragraph (1) publicly available on a website.



“SEC. 1078. ESTABLISHMENT OF TECHNOLOGY MODERNIZATION FUND AND BOARD.“(a) Definition.—In this section, the term ‘agency’ has the meaning given the term in section 551 of title 5, United States Code.

“(b) Technology Modernization Fund.—“(1) Establishment.—There is established in the Treasury a Technology Modernization Fund for technology-related activities, to improve information technology, to enhance cybersecurity across the Federal Government, and to be administered in accordance with guidance issued by the Director.

“(2) Administration of fund.—The Administrator, in consultation with the Chief Information Officers Council and with the approval of the Director, shall administer the Fund in accordance with this subsection.

“(3) Use of funds.—The Administrator shall, in accordance with recommendations from the Board, use amounts in the Fund—“(A) to transfer such amounts, to remain available until expended, to the head of an agency for the acquisition of products and services, or the development of such products and services when more efficient and cost effective, to improve, retire, or replace existing Federal information technology systems to enhance cybersecurity and privacy and improve long-term efficiency and effectiveness;

“(B) to transfer such amounts, to remain available until expended, to the head of an agency for the operation and procurement of information technology products and services, or the development of such products and services when more efficient and cost effective, and acquisition vehicles for use by agencies to improve Governmentwide efficiency and cybersecurity in accordance with the requirements of the agencies;

“(C) to provide services or work performed in support of—“(i) the activities described in subparagraph (A) or (B); and

“(ii) the Board and the Director in carrying out the responsibilities described in subsection (c)(2); and


“(D) to fund only programs, projects, or activities or to fund increases for any programs, projects, or activities that have not been denied or restricted by Congress.


“(4) Authorization of appropriations; credits; availability of funds.—“(A) Authorization of appropriations.—There is authorized to be appropriated to the Fund $250,000,000 for each of fiscal years 2018 and 2019.

“(B) Credits.—In addition to any funds otherwise appropriated, the Fund shall be credited with all reimbursements, advances, or refunds or recoveries relating to information technology or services provided for the purposes described in paragraph (3).

“(C) Availability of funds.—Amounts deposited, credited, or otherwise made available to the Fund shall be available until expended for the purposes described in paragraph (3).


“(5) Reimbursement.—“(A) Reimbursement by agency.—“(i) In general.—The head of an agency shall reimburse the Fund for any transfer made under subparagraph (A) or (B) of paragraph (3), including any services or work performed in support of the transfer under paragraph (3)(C), in accordance with the terms established in a written agreement described in paragraph (6).

“(ii) Reimbursement from subsequent appropriations.—Notwithstanding any other provision of law, an agency may make a reimbursement required under clause (i) from any appropriation made available after the date of enactment of this Act [Dec. 12, 2017] for information technology activities, consistent with any applicable reprogramming law or guidelines of the Committees on Appropriations of the Senate and the House of Representatives.

“(iii) Recording of obligation.—Notwithstanding section 1501 of title 31, United States Code, an obligation to make a payment under a written agreement described in paragraph (6) in a fiscal year after the date of enactment of this Act shall be recorded in the fiscal year in which the payment is due.


“(B) Prices fixed by administrator.—“(i) In general.—The Administrator, in consultation with the Director, shall establish amounts to be paid by an agency under this paragraph and the terms of repayment for activities funded under paragraph (3), including any services or work performed in support of that development under paragraph (3)(C), at levels sufficient to ensure the solvency of the Fund, including operating expenses.

“(ii) Review and approval.—Before making any changes to the established amounts and terms of repayment, the Administrator shall conduct a review and obtain approval from the Director.


“(C) Failure to make timely reimbursement.—The Administrator may obtain reimbursement from an agency under this paragraph by the issuance of transfer and counterwarrants, or other lawful transfer documents, supported by itemized bills, if payment is not made by the agency during the 90-day period beginning after the expiration of a repayment period described in a written agreement described in paragraph (6).


“(6) Written agreement.—“(A) In general.—Before the transfer of funds to an agency under subparagraphs (A) and (B) of paragraph (3), the Administrator, in consultation with the Director, and the head of the agency shall enter into a written agreement—“(i) documenting the purpose for which the funds will be used and the terms of repayment, which may not exceed 5 years unless approved by the Director; and

“(ii) which shall be recorded as an obligation as provided in paragraph (5)(A).


“(B) Requirement for use of incremental funding, commercial products and services, and rapid, iterative development practices.—The Administrator shall ensure—“(i) for any funds transferred to an agency under paragraph (3)(A), in the absence of compelling circumstances documented by the Administrator at the time of transfer, that such funds shall be transferred only on an incremental basis, tied to metric-based development milestones achieved by the agency through the use of rapid, iterative, development processes; and

“(ii) that the use of commercial products and services are incorporated to the greatest extent practicable in activities funded under subparagraphs (A) and (B) of paragraph (3), and that the written agreement required under paragraph (6) documents this preference.



“(7) Reporting requirements.—“(A) List of projects.—“(i) In general.—Not later than 6 months after the date of enactment of this Act, the Director shall maintain a list of each project funded by the Fund, to be updated not less than quarterly, that includes a description of the project, project status (including any schedule delay and cost overruns), financial expenditure data related to the project, and the extent to which the project is using commercial products and services, including if applicable, a justification of why commercial products and services were not used and the associated development and integration costs of custom development.

“(ii) Public availability.—The list required under clause (i) shall be published on a public website in a manner that is, to the greatest extent possible, consistent with applicable law on the protection of classified information, sources, and methods.


“(B) Comptroller general reports.—Not later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Comptroller General of the United States shall submit to Congress and make publically available a report assessing—“(i) the costs associated with establishing the Fund and maintaining the oversight structure associated with the Fund compared with the cost savings associated with the projects funded both annually and over the life of the acquired products and services by the Fund;

“(ii) the reliability of the cost savings estimated by agencies associated with projects funded by the Fund;

“(iii) whether agencies receiving transfers of funds from the Fund used full and open competition to acquire the custom development of information technology products or services; and

“(iv) the number of IT procurement, development, and modernization programs, offices, and entities in the Federal Government, including 18F and the United States Digital Services, the roles, responsibilities, and goals of those programs and entities, and the extent to which they duplicate work.




“(c) Technology Modernization Board.—“(1) Establishment.—There is established a Technology Modernization Board to evaluate proposals submitted by agencies for funding authorized under the Fund.

“(2) Responsibilities.—The responsibilities of the Board are—“(A) to provide input to the Director for the development of processes for agencies to submit modernization proposals to the Board and to establish the criteria by which those proposals are evaluated, which shall include—“(i) addressing the greatest security, privacy, and operational risks;

“(ii) having the greatest Governmentwide impact; and

“(iii) having a high probability of success based on factors including a strong business case, technical design, consideration of commercial off-the-shelf products and services, procurement strategy (including adequate use of rapid, agile iterative software development practices), and program management;


“(B) to make recommendations to the Administrator to assist agencies in the further development and refinement of select submitted modernization proposals, based on an initial evaluation performed with the assistance of the Administrator;

“(C) to review and prioritize, with the assistance of the Administrator and the Director, modernization proposals based on criteria established pursuant to subparagraph (A);

“(D) to identify, with the assistance of the Administrator, opportunities to improve or replace multiple information technology systems with a smaller number of information technology services common to multiple agencies;

“(E) to recommend the funding of modernization projects, in accordance with the uses described in subsection (b)(3), to the Administrator;

“(F) to monitor, in consultation with the Administrator, progress and performance in executing approved projects and, if necessary, recommend the suspension or termination of funding for projects based on factors including the failure to meet the terms of a written agreement described in subsection (b)(6); and

“(G) to monitor the operating costs of the Fund.


“(3) Membership.—The Board shall consist of 7 voting members.

“(4) Chair.—The Chair of the Board shall be the Administrator of the Office of Electronic Government.

“(5) Permanent members.—The permanent members of the Board shall be—“(A) the Administrator of the Office of Electronic Government; and

“(B) a senior official from the General Services Administration having technical expertise in information technology development, appointed by the Administrator, with the approval of the Director.


“(6) Additional members of the board.—“(A) Appointment.—The other members of the Board shall be—“(i) 1 employee of the National Protection and Programs Directorate [now Cybersecurity and Infrastructure Security Agency] of the Department of Homeland Security, appointed by the Secretary of Homeland Security; and

“(ii) 4 employees of the Federal Government primarily having technical expertise in information technology development, financial management, cybersecurity and privacy, and acquisition, appointed by the Director.


“(B) Term.—Each member of the Board described in paragraph (A) shall serve a term of 1 year, which shall be renewable not more than 4 times at the discretion of the appointing Secretary or Director, as applicable.


“(7) Prohibition on compensation.—Members of the Board may not receive additional pay, allowances, or benefits by reason of their service on the Board.

“(8) Staff.—Upon request of the Chair of the Board, the Director and the Administrator may detail, on a reimbursable or nonreimbursable basis, any employee of the Federal Government to the Board to assist the Board in carrying out the functions of the Board.


“(d) Responsibilities of Administrator.—“(1) In general.—In addition to the responsibilities described in subsection (b), the Administrator shall support the activities of the Board and provide technical support to, and, with the concurrence of the Director, oversight of, agencies that receive transfers from the Fund.

“(2) Responsibilities.—The responsibilities of the Administrator are—“(A) to provide direct technical support in the form of personnel services or otherwise to agencies transferred amounts under subsection (b)(3)(A) and for products, services, and acquisition vehicles funded under subsection (b)(3)(B);

“(B) to assist the Board with the evaluation, prioritization, and development of agency modernization proposals.

“(C) to perform regular project oversight and monitoring of approved agency modernization projects, in consultation with the Board and the Director, to increase the likelihood of successful implementation and reduce waste; and

“(D) to provide the Director with information necessary to meet the requirements of subsection (b)(7).



“(e) Effective Date.—This section shall take effect on the date that is 90 days after the date of enactment of this Act.

“(f) Sunset.—“(1) In general.—On and after the date that is 2 years after the date on which the Comptroller General of the United States issues the third report required under subsection (b)(7)(B), the Administrator may not award or transfer funds from the Fund for any project that is not already in progress as of such date.

“(2) Transfer of unobligated amounts.—Not later than 90 days after the date on which all projects that received an award from the Fund are completed, any amounts in the Fund shall be transferred to the general fund of the Treasury and shall be used for deficit reduction.

“(3) Termination of technology modernization board.—Not later than 90 days after the date on which all projects that received an award from the Fund are completed, the Technology Modernization Board and all the authorities of subsection (c) shall terminate.”








§ 11302. Capital planning and investment control(a) Federal Information Technology.—The Director of the Office of Management and Budget shall perform the responsibilities set forth in this section in fulfilling the responsibilities under section 3504(h) of title 44.

(b) Use of Information Technology in Federal Programs.—The Director shall promote and improve the acquisition, use, security, and disposal of information technology by the Federal Government to improve the productivity, efficiency, and effectiveness of federal programs, including through dissemination of public information and the reduction of information collection burdens on the public.

(c) Use of Budget Process.—(1) Definitions.—In this subsection:(A) The term “covered agency” means an agency listed in section 901(b)(1) or 901(b)(2) of title 31.

(B) The term “major information technology investment” means an investment within a covered agency information technology investment portfolio that is designated by the covered agency as major, in accordance with capital planning guidance issued by the Director.

(C) The term “national security system” has the meaning provided in section 3542 of title 44.11 See References in Text note below.


(2) Analyzing, tracking, and evaluating capital investments.—As part of the budget process, the Director shall develop a process for analyzing, tracking, and evaluating the risks, including information security risks, and results of all major capital investments made by an executive agency for information systems. The process shall cover the life of each system and shall include explicit criteria for analyzing the projected and actual costs, benefits, and risks, including information security risks, associated with the investments.

(3) Public availability.—(A) In general.—The Director shall make available to the public a list of each major information technology investment, without regard to whether the investments are for new information technology acquisitions or for operations and maintenance of existing information technology, including data on cost, schedule, and performance.

(B) Agency information.—(i) The Director shall issue guidance to each covered agency for reporting of data required by subparagraph (A) that provides a standardized data template that can be incorporated into existing, required data reporting formats and processes. Such guidance shall integrate the reporting process into current budget reporting that each covered agency provides to the Office of Management and Budget, to minimize additional workload. Such guidance shall also clearly specify that the investment evaluation required under subparagraph (C) adequately reflect the investment’s cost and schedule performance and employ incremental development approaches in appropriate cases.

(ii) The Chief Information Officer of each covered agency shall provide the Director with the information described in subparagraph (A) on at least a semi-annual basis for each major information technology investment, using existing data systems and processes.


(C) Investment evaluation.—For each major information technology investment listed under subparagraph (A), the Chief Information Officer of the covered agency, in consultation with other appropriate agency officials, shall categorize the investment according to risk, in accordance with guidance issued by the Director.

(D) Continuous improvement.—If either the Director or the Chief Information Officer of a covered agency determines that the information made available from the agency’s existing data systems and processes as required by subparagraph (B) is not timely and reliable, the Chief Information Officer, in consultation with the Director and the head of the agency, shall establish a program for the improvement of such data systems and processes.

(E) Waiver or limitation authority.—The applicability of subparagraph (A) may be waived or the extent of the information may be limited by the Director, if the Director determines that such a waiver or limitation is in the national security interests of the United States.

(F) Additional limitation.—The requirements of subparagraph (A) shall not apply to national security systems or to telecommunications or information technology that is fully funded by amounts made available—(i) under the National Intelligence Program, defined by section 3(6) of the National Security Act of 1947 (50 U.S.C. 3003(6));

(ii) under the Military Intelligence Program or any successor program or programs; or

(iii) jointly under the National Intelligence Program and the Military Intelligence Program (or any successor program or programs).



(4) Risk management.—For each major information technology investment listed under paragraph (3)(A) that receives a high risk rating, as described in paragraph (3)(C), for 4 consecutive quarters—(A) the Chief Information Officer of the covered agency and the program manager of the investment within the covered agency, in consultation with the Administrator of the Office of Electronic Government, shall conduct a review of the investment that shall identify—(i) the root causes of the high level of risk of the investment;

(ii) the extent to which these causes can be addressed; and

(iii) the probability of future success;


(B) the Administrator of the Office of Electronic Government shall communicate the results of the review under subparagraph (A) to—(i) the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate;

(ii) the Committee on Oversight and Government Reform and the Committee on Appropriations of the House of Representatives; and

(iii) the committees of the Senate and the House of Representatives with primary jurisdiction over the agency;


(C) in the case of a major information technology investment of the Department of Defense, the assessment required by subparagraph (A) may be accomplished in accordance with section 2445c of title 10, provided that the results of the review are provided to the Administrator of the Office of Electronic Government upon request and to the committees identified in subsection (B); and

(D) for a covered agency other than the Department of Defense, if on the date that is one year after the date of completion of the review required under subsection (A), the investment is rated as high risk under paragraph (3)(C), the Director shall deny any request for additional development, modernization, or enhancement funding for the investment until the date on which the Chief Information Officer of the covered agency determines that the root causes of the high level of risk of the investment have been addressed, and there is sufficient capability to deliver the remaining planned increments within the planned cost and schedule.


(5) Report to congress.—At the same time that the President submits the budget for a fiscal year to Congress under section 1105(a) of title 31, the Director shall submit to Congress a report on the net program performance benefits achieved as a result of major capital investments made by executive agencies for information systems and how the benefits relate to the accomplishment of the goals of the executive agencies.


(d) Information Technology Standards.—The Director shall oversee the development and implementation of standards and guidelines pertaining to federal computer systems by the Secretary of Commerce through the National Institute of Standards and Technology under section 11331 of this title and section 20 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3).

(e) Designation of Executive Agents for Acquisitions.—The Director shall designate the head of one or more executive agencies, as the Director considers appropriate, as executive agent for Government-wide acquisitions of information technology.

(f) Use of Best Practices in Acquisitions.—The Director shall encourage the heads of the executive agencies to develop and use the best practices in the acquisition of information technology.

(g) Assessment of Other Models for Managing Information Technology.—On a continuing basis, the Director shall assess the experiences of executive agencies, state and local governments, international organizations, and the private sector in managing information technology.

(h) Comparison of Agency Uses of Information Technology.—The Director shall compare the performances of the executive agencies in using information technology and shall disseminate the comparisons to the heads of the executive agencies.

(i) Monitoring Training.—The Director shall monitor the development and implementation of training in information resources management for executive agency personnel.

(j) Informing Congress.—The Director shall keep Congress fully informed on the extent to which the executive agencies are improving the performance of agency programs and the accomplishment of the agency missions through the use of the best practices in information resources management.

(k) Coordination of Policy Development and Review.—The Director shall coordinate with the Office of Federal Procurement Policy the development and review by the Administrator of the Office of Information and Regulatory Affairs of policy associated with federal acquisition of information technology.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1237; Pub. L. 108–458, title VIII, § 8401(1), (2), Dec. 17, 2004, 118 Stat. 3869; Pub. L. 113–291, div. A, title VIII, § 832, Dec. 19, 2014, 128 Stat. 3440; Pub. L. 115–88, § 2, Nov. 21, 2017, 131 Stat. 1278; Pub. L. 115–91, div. A, title VIII, § 819(a), Dec. 12, 2017, 131 Stat. 1464.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1130240:1412.Pub. L. 104–106, div. E, title LI, § 5112, Feb. 10, 1996, 110 Stat. 680.



Editorial Notes

References in TextSection 3542 of title 44, referred to in subsec. (c)(1)(C), was repealed by Pub. L. 113–283, § 2(a), Dec. 18, 2014, 128 Stat. 3073. See section 3552 of Title 44, Public Printing and Documents.

Amendments2017—Subsec. (c)(5). Pub. L. 115–88 and Pub. L. 115–91 amended subsec. (c) identically, striking out par. (5) relating to sunset of certain provisions. Text read as follows: “Paragraphs (1), (3), and (4) shall not be in effect on and after the date that is 5 years after the date of the enactment of the Carl Levin and Howard P. ‘Buck’ McKeon National Defense Authorization Act for Fiscal Year 2015.”
2014—Subsec. (c). Pub. L. 113–291 added pars. (1), (3), (4), and par. (5) relating to sunset of certain provisions and redesignated former pars. (1) and (2) as par. (2) and par. (5) relating to report to Congress, respectively.
2004—Subsec. (b). Pub. L. 108–458, § 8401(1), inserted “security,” after “use,”.
Subsec. (c)(1). Pub. L. 108–458, § 8401(2), inserted “, including information security risks,” after “evaluating the risks” and “costs, benefits, and risks”.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.

Management of Software LicensesPub. L. 114–210, July 29, 2016, 130 Stat. 824, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Making Electronic Government Accountable By Yielding Tangible Efficiencies Act of 2016’ or the ‘MEGABYTE Act of 2016’.


“SEC. 2. OMB DIRECTIVE ON MANAGEMENT OF SOFTWARE LICENSES.“(a) Definition.—In this section—“(1) the term ‘Director’ means the Director of the Office of Management and Budget; and

“(2) the term ‘executive agency’ has the meaning given that term in section 105 of title 5, United States Code.


“(b) OMB Directive.—The Director shall issue a directive to require the Chief Information Officer of each executive agency to develop a comprehensive software licensing policy, which shall—“(1) identify clear roles, responsibilities, and central oversight authority within the executive agency for managing enterprise software license agreements and commercial software licenses; and

“(2) require the Chief Information Officer of each executive agency to—“(A) establish a comprehensive inventory, including 80 percent of software license spending and enterprise licenses in the executive agency, by identifying and collecting information about software license agreements using automated discovery and inventory tools;

“(B) regularly track and maintain software licenses to assist the executive agency in implementing decisions throughout the software license management life cycle;

“(C) analyze software usage and other data to make cost-effective decisions;

“(D) provide training relevant to software license management;

“(E) establish goals and objectives of the software license management program of the executive agency; and

“(F) consider the software license management life cycle phases, including the requisition, reception, deployment and maintenance, retirement, and disposal phases, to implement effective decisionmaking and incorporate existing standards, processes, and metrics.



“(c) Report on Software License Management.—“(1) In general.—Beginning in the first fiscal year beginning after the date of enactment of this Act [July 29, 2016], and in each of the following 5 fiscal years, the Chief Information Officer of each executive agency shall submit to the Director a report on the financial savings or avoidance of spending that resulted from improved software license management.

“(2) Availability.—The Director shall make each report submitted under paragraph (1) publically available.”






Appropriate Use of Requirements Regarding Experience and Education of Contractor Personnel in the Procurement of Information Technology ServicesPub. L. 106–398, § 1 [[div. A], title VIII, § 813], Oct. 30, 2000, 114 Stat. 1654, 1654A–214, provided that:
“(a) Amendment of the Federal Acquisition Regulation.—Not later than 180 days after the date of the enactment of this Act [Oct. 30, 2000], the Federal Acquisition Regulation issued in accordance with sections 6 and 25 of the Office of Federal Procurement Policy Act ([former] 41 U.S.C. 405 and 421) [see 41 U.S.C. 1121, 1303] shall be amended to address the use, in the procurement of information technology services, of requirements regarding the experience and education of contractor personnel.

“(b) Content of Amendment.—The amendment issued pursuant to subsection (a) shall, at a minimum, provide that solicitations for the procurement of information technology services shall not set forth any minimum experience or educational requirement for proposed contractor personnel in order for a bidder to be eligible for award of a contract unless—“(1) the contracting officer first determines that the needs of the executive agency cannot be met without any such requirement; or

“(2) the needs of the executive agency require the use of a type of contract other than a performance-based contract.


“(c) GAO Report.—Not later than one year after the date on which the regulations required by subsection (a) are published in the Federal Register, the Comptroller General shall submit to Congress an evaluation of—“(1) executive agency compliance with the regulations; and

“(2) conformance of the regulations with existing law, together with any recommendations that the Comptroller General considers appropriate.


“(d) Definitions.—In this section:“(1) The term ‘executive agency’ has the meaning given that term in section 4(1) of the Office of Federal Procurement Policy Act (former 41 U.S.C. 403(1)) [now 41 U.S.C. 133].

“(2) The term ‘information technology’ has the meaning given that term in section 5002(3) of the Clinger-Cohen Act of 1996 (40 U.S.C. 1401(3)) [now 40 U.S.C. 11101(6)].

“(3) The term ‘performance-based’, with respect to a contract, means that the contract includes the use of performance work statements that set forth contract requirements in clear, specific, and objective terms with measurable outcomes.”







§ 11303. Performance-based and results-based management(a) In General.—The Director of the Office of Management and Budget shall encourage the use of performance-based and results-based management in fulfilling the responsibilities assigned under section 3504(h) of title 44.

(b) Evaluation of Agency Programs and Investments.—(1) Requirement.—The Director shall evaluate the information resources management practices of the executive agencies with respect to the performance and results of the investments made by the executive agencies in information technology.

(2) Direction for executive agency action.—The Director shall issue to the head of each executive agency clear and concise direction that the head of each agency shall—(A) establish effective and efficient capital planning processes for selecting, managing, and evaluating the results of all of its major investments in information systems;

(B) determine, before making an investment in a new information system—(i) whether the function to be supported by the system should be performed by the private sector and, if so, whether any component of the executive agency performing that function should be converted from a governmental organization to a private sector organization; or

(ii) whether the function should be performed by the executive agency and, if so, whether the function should be performed by a private sector source under contract or by executive agency personnel;


(C) analyze the missions of the executive agency and, based on the analysis, revise the executive agency’s mission-related processes and administrative processes, as appropriate, before making significant investments in information technology to be used in support of those missions; and

(D) ensure that the information security policies, procedures, and practices are adequate.


(3) Guidance for multiagency investments.—The direction issued under paragraph (2) shall include guidance for undertaking efficiently and effectively interagency and Federal Government-wide investments in information technology to improve the accomplishment of missions that are common to the executive agencies.

(4) Periodic reviews.—The Director shall implement through the budget process periodic reviews of selected information resources management activities of the executive agencies to ascertain the efficiency and effectiveness of information technology in improving the performance of the executive agency and the accomplishment of the missions of the executive agency.

(5) Enforcement of accountability.—(A) In general.—The Director may take any action that the Director considers appropriate, including an action involving the budgetary process or appropriations management process, to enforce accountability of the head of an executive agency for information resources management and for the investments made by the executive agency in information technology.

(B) Specific actions.—Actions taken by the Director may include—(i) recommending a reduction or an increase in the amount for information resources that the head of the executive agency proposes for the budget submitted to Congress under section 1105(a) of title 31;

(ii) reducing or otherwise adjusting apportionments and reapportionments of appropriations for information resources;

(iii) using other administrative controls over appropriations to restrict the availability of amounts for information resources; and

(iv) designating for the executive agency an executive agent to contract with private sector sources for the performance of information resources management or the acquisition of information technology.




(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1238.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1130340:1413.Pub. L. 104–106, div. E, title LI, § 5113, Feb. 10, 1996, 110 Stat. 681.






SUBCHAPTER II—EXECUTIVE AGENCIES
§ 11311. Responsibilities
In fulfilling the responsibilities assigned under chapter 35 of title 44, the head of each executive agency shall comply with this subchapter with respect to the specific matters covered by this subchapter.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1239.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1131140:1421.Pub. L. 104–106, div. E, title LI, § 5121, Feb. 10, 1996, 110 Stat. 683.



Statutory Notes and Related Subsidiaries
Procurement of Automatic Data Processing Equipment for Tax Systems Modernization Program; Delegation of AuthorityPub. L. 104–52, title V, § 526, Nov. 19, 1995, 109 Stat. 495, provided that: “Notwithstanding any other provision of law, the Administrator of General Services shall delegate the authority to procure automatic data processing equipment for the Tax Systems Modernization Program to the Secretary of the Treasury: Provided, That the Director of the Office of Management and Budget shall have the authority to revoke such delegation upon the written recommendation of the Administrator that the Secretary’s actions under such delegation are inconsistent with the goals of economic and efficient procurement and utilization of automatic data processing equipment: Provided further, That for all other purposes, a procurement conducted under such delegation shall be treated as if made under a delegation by the Administrator pursuant to [former] 40 U.S.C. 759.”




§ 11312. Capital planning and investment control(a) Design of Process.—In fulfilling the responsibilities assigned under section 3506(h) of title 44, the head of each executive agency shall design and implement in the executive agency a process for maximizing the value, and assessing and managing the risks, of the information technology acquisitions of the executive agency.

(b) Content of Process.—The process of an executive agency shall—(1) provide for the selection of investments in information technology (including information security needs) to be made by the executive agency, the management of those investments, and the evaluation of the results of those investments;

(2) be integrated with the processes for making budget, financial, and program management decisions in the executive agency;

(3) include minimum criteria to be applied in considering whether to undertake a particular investment in information systems, including criteria related to the quantitatively expressed projected net, risk-adjusted return on investment and specific quantitative and qualitative criteria for comparing and prioritizing alternative information systems investment projects;

(4) identify information systems investments that would result in shared benefits or costs for other federal agencies or state or local governments;

(5) identify quantifiable measurements for determining the net benefits and risks of a proposed investment; and

(6) provide the means for senior management personnel of the executive agency to obtain timely information regarding the progress of an investment in an information system, including a system of milestones for measuring progress, on an independently verifiable basis, in terms of cost, capability of the system to meet specified requirements, timeliness, and quality.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1239; Pub. L. 108–458, title VIII, § 8401(3), Dec. 17, 2004, 118 Stat. 3869.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1131240:1422.Pub. L. 104–106, div. E, title LI, § 5122, Feb. 10, 1996, 110 Stat. 683.



Editorial Notes
Amendments2004—Subsec. (b)(1). Pub. L. 108–458 substituted “investments in information technology (including information security needs)” for “information technology investments”.



§ 11313. Performance and results-based management
In fulfilling the responsibilities under section 3506(h) of title 44, the head of an executive agency shall—(1) establish goals for improving the efficiency and effectiveness of agency operations and, as appropriate, the delivery of services to the public through the effective use of information technology;

(2) prepare an annual report, to be included in the executive agency’s budget submission to Congress, on the progress in achieving the goals;

(3) ensure that performance measurements—(A) are prescribed for information technology used by, or to be acquired for, the executive agency; and

(B) measure how well the information technology supports programs of the executive agency;


(4) where comparable processes and organizations in the public or private sectors exist, quantitatively benchmark agency process performance against those processes in terms of cost, speed, productivity, and quality of outputs and outcomes;

(5) analyze the missions of the executive agency and, based on the analysis, revise the executive agency’s mission-related processes and administrative processes as appropriate before making significant investments in information technology to be used in support of the performance of those missions; and

(6) ensure that the information security policies, procedures, and practices of the executive agency are adequate.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1240.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1131340:1423.Pub. L. 104–106, div. E, title LI, § 5123, Feb. 10, 1996, 110 Stat. 683.





§ 11314. Authority to acquire and manage information technology(a) In General.—The authority of the head of an executive agency to acquire information technology includes—(1) acquiring information technology as authorized by law;

(2) making a contract that provides for multiagency acquisitions of information technology in accordance with guidance issued by the Director of the Office of Management and Budget; and

(3) if the Director finds that it would be advantageous for the Federal Government to do so, making a multiagency contract for procurement of commercial products of information technology that requires each executive agency covered by the contract, when procuring those products, to procure the products under that contract or to justify an alternative procurement of the products.


(b) FTS 2000 Program.—The Administrator of General Services shall continue to manage the FTS 2000 program, and to coordinate the follow-on to that program, for and with the advice of the heads of executive agencies.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1241; Pub. L. 115–232, div. A, title VIII, § 836(g)(7)(B), Aug. 13, 2018, 132 Stat. 1874.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1131440:1424.Pub. L. 104–106, div. E, title LI, § 5124, Feb. 10, 1996, 110 Stat. 684.


In subsection (b), the words “Notwithstanding any other provision of this or any other law” are omitted as unnecessary.

Editorial Notes
Amendments2018—Subsec. (a)(3). Pub. L. 115–232 substituted “products” for “items” wherever appearing.

Statutory Notes and Related Subsidiaries
Effective Date of 2018 AmendmentAmendment by Pub. L. 115–232 effective Jan. 1, 2020, subject to a savings provision, see section 836(h) of Pub. L. 115–232, set out as an Effective Date of 2018 Amendment; Savings Provision note under section 453b of Title 6, Domestic Security.



§ 11315. Agency Chief Information Officer(a) Definition.—In this section, the term “information technology architecture”, with respect to an executive agency, means an integrated framework for evolving or maintaining existing information technology and acquiring new information technology to achieve the agency’s strategic goals and information resources management goals.

(b) General Responsibilities.—The Chief Information Officer of an executive agency is responsible for—(1) providing advice and other assistance to the head of the executive agency and other senior management personnel of the executive agency to ensure that information technology is acquired and information resources are managed for the executive agency in a manner that implements the policies and procedures of this subtitle, consistent with chapter 35 of title 44 and the priorities established by the head of the executive agency;

(2) developing, maintaining, and facilitating the implementation of a sound, secure, and integrated information technology architecture for the executive agency; and

(3) promoting the effective and efficient design and operation of all major information resources management processes for the executive agency, including improvements to work processes of the executive agency.


(c) Duties and Qualifications.—The Chief Information Officer of an agency listed in section 901(b) of title 31—(1) has information resources management duties as that official’s primary duty;

(2) monitors the performance of information technology programs of the agency, evaluates the performance of those programs on the basis of the applicable performance measurements, and advises the head of the agency regarding whether to continue, modify, or terminate a program or project; and

(3) annually, as part of the strategic planning and performance evaluation process required (subject to section 1117 of title 31) under section 306 of title 5 and sections 1105(a)(28), 1115–1117, and 9703 (as added by section 5(a) of the Government Performance and Results Act of 1993 (Public Law 103–62, 107 Stat. 289)) of title 31—(A) assesses the requirements established for agency personnel regarding knowledge and skill in information resources management and the adequacy of those requirements for facilitating the achievement of the performance goals established for information resources management;

(B) assesses the extent to which the positions and personnel at the executive level of the agency and the positions and personnel at management level of the agency below the executive level meet those requirements;

(C) develops strategies and specific plans for hiring, training, and professional development to rectify any deficiency in meeting those requirements; and

(D) reports to the head of the agency on the progress made in improving information resources management capability.



(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1241; Pub. L. 108–458, title VIII, § 8401(4), Dec. 17, 2004, 118 Stat. 3869.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1131540:1425(b)–(d).Pub. L. 104–106, div. E, title LI, § 5125(b)–(d), Feb. 10, 1996, 110 Stat. 685.


In subsection (c)(3), before subclause (A), the reference to 31:1105(a)(29) is changed to 1105(a)(28) because of the redesignation of 1105(a)(29) as 1105(a)(28) by section 4(1) of the Act of October 11, 1996, (Public Law 104–287, 110 Stat. 3388). The words “as added by section 5(a) of the Government Performance and Results Act of 1993 (Public Law 103–62, 107 Stat. 289)” are added for clarity because there is another 31:9703.

Editorial Notes
Amendments2004—Subsec. (b)(2). Pub. L. 108–458 inserted “, secure,” after “sound”.

Executive Documents

Ex Ord. No. 13833. Enhancing the Effectiveness of Agency Chief Information Officers
Ex. Ord. No. 13833, May 15, 2018, 83 F.R. 23345, provided:
By the authority vested in me as President by the Constitution and the laws of the United States of America, it is hereby ordered as follows:
Section 1. Purpose. The Federal Government spends more than $90 billion annually on information technology (IT). The vast majority of this sum is consumed in maintaining legacy IT infrastructure that is often ineffective and more costly than modern technologies. Modern IT systems would enable agencies to reduce costs, mitigate cybersecurity risks, and deliver improved services to the American people. While the recently enacted Modernizing Government Technology Act [probably means subtitle G of title X of div. A of Pub. L. 115–91, set out as a note under section 11301 of this title] will provide needed financial resources to help transition agencies to more effective, efficient, and secure technologies, more can be done to improve management of IT resources. Department and agency (agency) Chief Information Officers (CIOs) generally do not have adequate visibility into, or control over, their agencies’ IT resources, resulting in duplication, waste, and poor service delivery. Enhancing the effectiveness of agency CIOs will better position agencies to modernize their IT systems, execute IT programs more efficiently, reduce cybersecurity risks, and serve the American people well.
Sec. 2. Policy. It is the policy of the executive branch to:
(a) empower agency CIOs to ensure that agency IT systems are secure, efficient, accessible, and effective, and that such systems enable agencies to accomplish their missions;
(b) modernize IT infrastructure within the executive branch and meaningfully improve the delivery of digital services; and
(c) improve the management, acquisition, and oversight of Federal IT.
Sec. 3. Definitions. For purposes of this order:
(a) the term “covered agency” means an agency listed in 31 U.S.C. 901(b), other than the Department of Defense or any agency considered to be an “independent regulatory agency” as defined in 44 U.S.C. 3502(5);
(b) the term “information technology” has the meaning given that term in 40 U.S.C. 11101(6);
(c) the term “Chief Information Officer” or “CIO” means the individual within a covered agency as described in 40 U.S.C. 11315;
(d) the term “component Chief Information Officer” or “component CIO” means an individual in a covered agency, other than the CIO referred to in subsection (c) of this section, who has the title Chief Information Officer, or who functions in the capacity of a CIO, and has IT management authorities over a component of the agency similar to those the CIO has over the entire agency;
(e) the term “IT position” means a position within the job family standard for the Information Technology Management Series, GS–2210, as defined by the Office of Personnel Management (OPM) in the Handbook of Occupational Groups and Families and related guidance.
Sec. 4. Emphasizing Chief Information Officer Duties and Responsibilities. The head of each covered agency shall take all necessary and appropriate action to ensure that:
(a) consistent with 44 U.S.C. 3506(a)(2), the CIO of the covered agency reports directly to the agency head, such that the CIO has direct access to the agency head regarding all programs that include IT;
(b) consistent with 40 U.S.C. 11315(b), and to promote the effective, efficient, and secure use of IT to accomplish the agency’s mission, the CIO serves as the primary strategic advisor to the agency head concerning the use of IT;
(c) consistent with 40 U.S.C. 11319(b)(1)(A), the CIO has a significant role, including, as appropriate, as lead advisor, in all annual and multi-year planning, programming, budgeting, and execution decisions, as well as in all management, governance, and oversight processes related to IT; and
(d) consistent with 40 U.S.C. 11319(b)(2) and other applicable law, the CIO of the covered agency approves the appointment of any component CIO in that agency.
Sec. 5. Agency-wide IT Consolidation. Consistent with the purposes of Executive Order 13781 of March 13, 2017 (Comprehensive Plan for Reorganizing the Executive Branch) [82 F.R. 13959], the head of each covered agency shall take all necessary and appropriate action to:
(a) eliminate unnecessary IT management functions;
(b) merge or reorganize agency IT functions to promote agency-wide consolidation of the agency’s IT infrastructure, taking into account any recommendations of the relevant agency CIO; and
(c) increase use of industry best practices, such as the shared use of IT solutions within agencies and across the executive branch.
Sec. 6. Strengthening Cybersecurity. Consistent with the purposes of Executive Order 13800 of May 11, 2017 (Strengthening the Cybersecurity of Federal Networks and Critical Infrastructure) [6 U.S.C. note prec. 1501], the head of each covered agency shall take all necessary and appropriate action to ensure that:
(a) the CIO, as the principal advisor to the agency head for the management of IT resources, works closely with an integrated team of senior executives with expertise in IT, security, budgeting, acquisition, law, privacy, and human resources to implement appropriate risk management measures; and
(b) the agency prioritizes procurement of shared IT services, including modern email and other cloud-based services, where possible and to the extent permitted by law.
Sec. 7. Knowledge and Skill Standards for IT Personnel. The head of each covered agency shall take all necessary and appropriate action to ensure that:
(a) consistent with 40 U.S.C. 11315(c)(3), the CIO assesses and advises the agency head regarding knowledge and skill standards established for agency IT personnel;
(b) the established knowledge and skill standards are included in the performance standards and reflected in the performance evaluations of all component CIOs, and that the CIO is responsible for that portion of the evaluation; and
(c) all component CIOs apply those standards within their own components.
Sec. 8. Chief Information Officer Role on IT Governance Boards. Wherever appropriate and consistent with applicable law, the head of each covered agency shall ensure that the CIO shall be a member of any investment or related board of the agency with purview over IT, or any board responsible for setting agency-wide IT standards. The head of each covered agency shall also, as appropriate and consistent with applicable law, direct the CIO to chair any such board. To the extent any such board operates through member votes, the head of each covered agency shall also, as appropriate and consistent with applicable law, direct the CIO to fulfill the role of voting member.
Sec. 9. Chief Information Officer Hiring Authorities. The Director of OPM (Director) shall publish a proposed rule delegating to the head of each covered agency authority to determine whether there is a severe shortage of candidates (or, with respect to the Department of Veterans Affairs, that there exists a severe shortage of highly qualified candidates), or that a critical hiring need exists, for IT positions at the covered agency pursuant to 5 U.S.C. 3304(a)(3), under criteria established by OPM.
(a) Such proposed rule shall provide that, upon an affirmative determination by the head of a covered agency that there is a severe shortage of candidates (or, with respect to the Department of Veterans Affairs, that there exists a severe shortage of highly qualified candidates), or that a critical hiring need exists for IT positions, under the criteria established by OPM, the Director shall, within 30 days, grant that agency direct hiring authority for IT positions.
(b) Such proposed rule shall further provide that employees hired using this authority may not be transferred to positions that are not IT positions; that the employees shall initially be given term appointments not to exceed 4 years; and that the terms of such employees may be extended up to 4 additional years at the discretion of the hiring agency.
(c) The Director shall submit the proposed rule for publication within 30 days of the date of this order [May 15, 2018].
Sec. 10. Guidance. The Director of the Office of Management and Budget shall amend or replace relevant guidance, as appropriate, to agencies to reflect the requirements of this order.
Sec. 11. General Provisions. (a) Nothing in this order shall be construed to impair or otherwise affect:
(i) the authority granted by law to an executive department or agency, or the head thereof; or
(ii) the functions of the Director of the Office of Management and Budget relating to budgetary, administrative, or legislative proposals.
(b) This order shall be implemented consistent with applicable law and subject to the availability of appropriations.
(c) This order is not intended to, and does not, create any right or benefit, substantive or procedural, enforceable at law or in equity by any party against the United States, its departments, agencies, or entities, its officers, employees, or agents, or any other person.

Donald J. Trump.




§ 11316. Accountability
The head of each executive agency, in consultation with the Chief Information Officer and the Chief Financial Officer of that executive agency (or, in the case of an executive agency without a chief financial officer, any comparable official), shall establish policies and procedures to ensure that—(1) the accounting, financial, asset management, and other information systems of the executive agency are designed, developed, maintained, and used effectively to provide financial or program performance data for financial statements of the executive agency;

(2) financial and related program performance data are provided on a reliable, consistent, and timely basis to executive agency financial management systems; and

(3) financial statements support—(A) assessments and revisions of mission-related processes and administrative processes of the executive agency; and

(B) measurement of the performance of investments made by the agency in information systems.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1242.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1131640:1426.Pub. L. 104–106, div. E, title LI, § 5126, Feb. 10, 1996, 110 Stat. 686.





§ 11317. Significant deviations
The head of each executive agency shall identify in the strategic information resources management plan required under section 3506(b)(2) of title 44 any major information technology acquisition program, or any phase or increment of that program, that has significantly deviated from the cost, performance, or schedule goals established for the program.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1242.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1131740:1427.Pub. L. 104–106, div. E, title LI, § 5127, Feb. 10, 1996, 110 Stat. 687.





§ 11318. Interagency support
The head of an executive agency may use amounts available to the agency for oversight, acquisition, and procurement of information technology to support jointly with other executive agencies the activities of interagency groups that are established to advise the Director of the Office of Management and Budget in carrying out the Director’s responsibilities under this chapter. The use of those amounts for that purpose is subject to requirements and limitations on uses and amounts that the Director may prescribe. The Director shall prescribe the requirements and limitations during the Director’s review of the executive agency’s proposed budget submitted to the Director by the head of the executive agency for purposes of section 1105 of title 31.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1242.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1131840:1428.Pub. L. 104–106, div. E, title LI, § 5128, Feb. 10, 1996, 110 Stat. 687.





§ 11319. Resources, planning, and portfolio management(a) Definitions.—In this section:(1) The term “covered agency” means each agency listed in section 901(b)(1) or 901(b)(2) of title 31.

(2) The term “information technology” has the meaning given that term under capital planning guidance issued by the Office of Management and Budget.


(b) Additional Authorities for Chief Information Officers.—(1) Planning, programming, budgeting, and execution authorities for cios.—(A) In general.—The head of each covered agency other than the Department of Defense shall ensure that the Chief Information Officer of the agency has a significant role in—(i) the decision processes for all annual and multi-year planning, programming, budgeting, and execution decisions, related reporting requirements, and reports related to information technology; and

(ii) the management, governance, and oversight processes related to information technology.


(B) Budget formulation.—The Director of the Office of Management and Budget shall require in the annual information technology capital planning guidance of the Office of Management and Budget the following:(i) That the Chief Information Officer of each covered agency other than the Department of Defense approve the information technology budget request of the covered agency, and that the Chief Information Officer of the Department of Defense review and provide recommendations to the Secretary of Defense on the information technology budget request of the Department.

(ii) That the Chief Information Officer of each covered agency certify that information technology investments are adequately implementing incremental development, as defined in capital planning guidance issued by the Office of Management and Budget.


(C) Review.—(i) In general.—A covered agency other than the Department of Defense—(I) may not enter into a contract or other agreement for information technology or information technology services, unless the contract or other agreement has been reviewed and approved by the Chief Information Officer of the agency;

(II) may not request the reprogramming of any funds made available for information technology programs, unless the request has been reviewed and approved by the Chief Information Officer of the agency; and

(III) may use the governance processes of the agency to approve such a contract or other agreement if the Chief Information Officer of the agency is included as a full participant in the governance processes.


(ii) Delegation.—(I) In general.—Except as provided in subclause (II), the duties of a Chief Information Officer under clause (i) are not delegable.

(II) Non-major information technology investments.—For a contract or agreement for a non-major information technology investment, as defined in the annual information technology capital planning guidance of the Office of Management and Budget, the Chief Information Officer of a covered agency other than the Department of Defense may delegate the approval of the contract or agreement under clause (i) to an individual who reports directly to the Chief Information Officer.




(2) Personnel-related authority.—Notwithstanding any other provision of law, for each covered agency other than the Department of Defense, the Chief Information Officer of the covered agency shall approve the appointment of any other employee with the title of Chief Information Officer, or who functions in the capacity of a Chief Information Officer, for any component organization within the covered agency.


(c) Limitation.—None of the authorities provided in this section shall apply to telecommunications or information technology that is fully funded by amounts made available—(1) under the National Intelligence Program, defined by section 3(6) of the National Security Act of 1947 (50 U.S.C. 3003(6));

(2) under the Military Intelligence Program or any successor program or programs; or

(3) jointly under the National Intelligence Program and the Military Intelligence Program (or any successor program or programs).


(d) Information Technology Portfolio, Program, and Resource Reviews.—(1) Process.—The Director of the Office of Management and Budget, in consultation with the Chief Information Officers of appropriate agencies, shall implement a process to assist covered agencies in reviewing their portfolio of information technology investments—(A) to identify or develop ways to increase the efficiency and effectiveness of the information technology investments of the covered agency;

(B) to identify or develop opportunities to consolidate the acquisition and management of information technology services, and increase the use of shared-service delivery models;

(C) to identify potential duplication and waste;

(D) to identify potential cost savings;

(E) to develop plans for actions to optimize the information technology portfolio, programs, and resources of the covered agency;

(F) to develop ways to better align the information technology portfolio, programs, and financial resources of the covered agency to any multi-year funding requirements or strategic plans required by law;

(G) to develop a multi-year strategy to identify and reduce duplication and waste within the information technology portfolio of the covered agency, including component-level investments and to identify projected cost savings resulting from such strategy; and

(H) to carry out any other goals that the Director may establish.


(2) Metrics and performance indicators.—The Director of the Office of Management and Budget, in consultation with the Chief Information Officers of appropriate agencies, shall develop standardized cost savings and cost avoidance metrics and performance indicators for use by agencies for the process implemented under paragraph (1).

(3) Annual review.—The Chief Information Officer of each covered agency, in conjunction with the Chief Operating Officer or Deputy Secretary (or equivalent) of the covered agency and the Administrator of the Office of Electronic Government, shall conduct an annual review of the information technology portfolio of the covered agency.

(4) Applicability to the department of defense.—In the case of the Department of Defense, processes established pursuant to this subsection shall apply only to the business systems information technology portfolio of the Department of Defense and not to national security systems as defined by section 11103(a) of this title. The annual review required by paragraph (3) shall be carried out by the Chief Management Officer of the Department of Defense (or any successor to such Officer), in consultation with the Chief Information Officer, the Under Secretary of Defense for Acquisition and Sustainment, and other appropriate Department of Defense officials. The Secretary of Defense may designate an existing investment or management review process to fulfill the requirement for the annual review required by paragraph (3), in consultation with the Administrator of the Office of Electronic Government.

(5) Quarterly reports.—(A) In general.—The Administrator of the Office of Electronic Government shall submit a quarterly report on the cost savings and reductions in duplicative information technology investments identified through the review required by paragraph (3) to—(i) the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate;

(ii) the Committee on Oversight and Government Reform and the Committee on Appropriations of the House of Representatives; and

(iii) upon a request by any committee of Congress, to that committee.


(B) Inclusion in other reports.—The reports required under subparagraph (A) may be included as part of another report submitted to the committees of Congress described in clauses (i), (ii), and (iii) of subparagraph (A).



(Added and amended Pub. L. 113–291, div. A, title VIII, §§ 831(a), 833, title IX, § 901(n)(1), Dec. 19, 2014, 128 Stat. 3438, 3442, 3469; Pub. L. 115–88, § 3, Nov. 21, 2017, 131 Stat. 1278; Pub. L. 115–91, div. A, title VIII, § 819(b), title X, § 1081(b)(1)(D), Dec. 12, 2017, 131 Stat. 1464, 1597; Pub. L. 115–232, div. A, title X, § 1081(f)(1)(A)(iii), Aug. 13, 2018, 132 Stat. 1986; Pub. L. 116–92, div. A, title IX, § 902(87), Dec. 20, 2019, 133 Stat. 1554.)

Editorial Notes
Amendments2019—Subsec. (d)(4). Pub. L. 116–92 substituted “Under Secretary of Defense for Acquisition and Sustainment” for “Under Secretary of Defense for Acquisition, Technology, and Logistics”.
2018—Subsec. (d)(4). Pub. L. 115–232 substituted “Chief Management Officer” for “Deputy Chief Management Officer”.
2017—Subsecs. (c), (d). Pub. L. 115–88, § 3(1), and Pub. L. 115–91, § 819(b)(1), amended section identically, redesignating subsec. (c) relating to information technology portfolio, program, and resource reviews as (d).
Subsec. (d)(6). Pub. L. 115–88, § 3(2), and Pub. L. 115–91, § 819(b)(2), amended subsec. (d) identically, striking out par. (6). Text read as follows: “This subsection shall not be in effect on and after the date that is 5 years after the date of the enactment of the Carl Levin and Howard P. ‘Buck’ McKeon National Defense Authorization Act for Fiscal Year 2015.”
2014—Subsec. (c). Pub. L. 113–291, § 833, added subsec. (c) relating to information technology portfolio, program, and resource reviews.

Statutory Notes and Related Subsidiaries

Change of Name
Committee on Oversight and Government Reform of House of Representatives changed to Committee on Oversight and Reform of House of Representatives by House Resolution No. 6, One Hundred Sixteenth Congress, Jan. 9, 2019.




SUBCHAPTER III—OTHER RESPONSIBILITIES
§ 11331. Responsibilities for Federal information systems standards(a) Definition.—In this section, the term “information security” has the meaning given that term in section 3532(b)(1) 11 See References in Text note below. of title 44.

(b) Requirement to Prescribe Standards.—(1) In general.—(A) Requirement.—Except as provided under paragraph (2), the Director of the Office of Management and Budget shall, on the basis of proposed standards developed by the National Institute of Standards and Technology pursuant to paragraphs (2) and (3) of section 20(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3(a)) and in consultation with the Secretary of Homeland Security, promulgate information security standards pertaining to Federal information systems.

(B) Required standards.—Standards promulgated under subparagraph (A) shall include—(i) standards that provide minimum information security requirements as determined under section 20(b) of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3(b)); and

(ii) such standards that are otherwise necessary to improve the efficiency of operation or security of Federal information systems.


(C) Required standards binding.—Information security standards described under subparagraph (B) shall be compulsory and binding.


(2) Standards and guidelines for national security systems.—Standards and guidelines for national security systems, as defined under section 3532(3) 1 of title 44, shall be developed, promulgated, enforced, and overseen as otherwise authorized by law and as directed by the President.


(c) Application of More Stringent Standards.—The head of an agency may employ standards for the cost-effective information security for all operations and assets within or under the supervision of that agency that are more stringent than the standards promulgated by the Director under this section, if such standards—(1) contain, at a minimum, the provisions of those applicable standards made compulsory and binding by the Director; and

(2) are otherwise consistent with policies and guidelines issued under section 3533 1 of title 44.


(d) Requirements Regarding Decisions by Director.—(1) Deadline.—The decision regarding the promulgation of any standard by the Director under subsection (b) shall occur not later than 6 months after the submission of the proposed standard to the Director by the National Institute of Standards and Technology, as provided under section 20 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3).

(2) Notice and comment.—A decision by the Director to significantly modify, or not promulgate, a proposed standard submitted to the Director by the National Institute of Standards and Technology, as provided under section 20 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3), shall be made after the public is given an opportunity to comment on the Director’s proposed decision.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1243; Pub. L. 107–296, title X, § 1002(a), Nov. 25, 2002, 116 Stat. 2268; Pub. L. 107–347, title III, § 302(a), Dec. 17, 2002, 116 Stat. 2956.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1133140:1441.Pub. L. 104–106, div. E, title LI, § 5131(a)–(d), Feb. 10, 1996, 110 Stat. 687.



Editorial Notes

References in TextSections 3532 and 3533 of title 44, referred to in subsecs. (a), (b)(2), and (c)(2), were repealed by Pub. L. 113–283, § 2(a), Dec. 18, 2014, 128 Stat. 3073. Provisions similar to sections 3532 and 3533 of title 44 are now contained, respectively, in sections 3552 and 3553 of title 44, as enacted by Pub. L. 113–283.

Amendments2002—Pub. L. 107–296 amended text generally. Prior to amendment, text, as amended generally by Pub. L. 107–347, read as follows:
“(a) Standards and Guidelines.—
“(1) Authority to prescribe.—Except as provided under paragraph (2), the Secretary of Commerce shall, on the basis of standards and guidelines developed by the National Institute of Standards and Technology pursuant to paragraphs (2) and (3) of section 20(a) of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3(a)), prescribe standards and guidelines pertaining to Federal information systems.
“(2) National security systems.—Standards and guidelines for national security systems (as defined under this section) shall be developed, prescribed, enforced, and overseen as otherwise authorized by law and as directed by the President.
“(b) Mandatory Requirements.—
“(1) Authority to make mandatory.—Except as provided under paragraph (2), the Secretary shall make standards prescribed under subsection (a)(1) compulsory and binding to the extent determined necessary by the Secretary to improve the efficiency of operation or security of Federal information systems.
“(2) Required mandatory standards.—(A) Standards prescribed under subsection (a)(1) shall include information security standards that—
“(i) provide minimum information security requirements as determined under section 20(b) of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3(b)); and
“(ii) are otherwise necessary to improve the security of Federal information and information systems.
“(B) Information security standards described in subparagraph (A) shall be compulsory and binding.
“(c) Authority to Disapprove or Modify.—The President may disapprove or modify the standards and guidelines referred to in subsection (a)(1) if the President determines such action to be in the public interest. The President’s authority to disapprove or modify such standards and guidelines may not be delegated. Notice of such disapproval or modification shall be published promptly in the Federal Register. Upon receiving notice of such disapproval or modification, the Secretary of Commerce shall immediately rescind or modify such standards or guidelines as directed by the President.
“(d) Exercise of Authority.—To ensure fiscal and policy consistency, the Secretary shall exercise the authority conferred by this section subject to direction by the President and in coordination with the Director of the Office of Management and Budget.
“(e) Application of More Stringent Standards.—The head of an executive agency may employ standards for the cost-effective information security for information systems within or under the supervision of that agency that are more stringent than the standards the Secretary prescribes under this section if the more stringent standards—
“(1) contain at least the applicable standards made compulsory and binding by the Secretary; and
“(2) are otherwise consistent with policies and guidelines issued under section 3543 of title 44.
“(f) Decisions on Promulgation of Standards.—The decision by the Secretary regarding the promulgation of any standard under this section shall occur not later than 6 months after the submission of the proposed standard to the Secretary by the National Institute of Standards and Technology, as provided under section 20 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3).
“(g) Definitions.—In this section:
“(1) Federal information system.—The term ‘Federal information system’ means an information system used or operated by an executive agency, by a contractor of an executive agency, or by another organization on behalf of an executive agency.
“(2) Information security.—The term ‘information security’ has the meaning given that term in section 3542(b)(1) of title 44.
“(3) National security system.—The term ‘national security system’ has the meaning given that term in section 3542(b)(2) of title 44.”
Pub. L. 107–347 substituted “Responsibilities for Federal information systems standards” for “Responsibilities regarding efficiency, security, and privacy of federal computer systems” in section catchline and amended text generally. Prior to amendment, text read as follows:
“(a) Definitions.—In this section, the terms ‘federal computer system’ and ‘operator of a federal computer system’ have the meanings given those terms in section 20(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278g–3(d)).
“(b) Standards and Guidelines.—
“(1) Authority to prescribe and disapprove or modify.—
“(A) Authority to prescribe.—On the basis of standards and guidelines developed by the National Institute of Standards and Technology pursuant to paragraphs (2) and (3) of section 20(a) of the Act (15 U.S.C. 278g–3(a)(2), (3)), the Secretary of Commerce shall prescribe standards and guidelines pertaining to federal computer systems. The Secretary shall make those standards compulsory and binding to the extent the Secretary determines necessary to improve the efficiency of operation or security and privacy of federal computer systems.
“(B) Authority to disapprove or modify.—The President may disapprove or modify those standards and guidelines if the President determines that action to be in the public interest. The President’s authority to disapprove or modify those standards and guidelines may not be delegated. Notice of disapproval or modification shall be published promptly in the Federal Register. On receiving notice of disapproval or modification, the Secretary shall immediately rescind or modify those standards or guidelines as directed by the President.
“(2) Exercise of authority.—To ensure fiscal and policy consistency, the Secretary shall exercise the authority conferred by this section subject to direction by the President and in coordination with the Director of the Office of Management and Budget.
“(c) Application of More Stringent Standards.—The head of a federal agency may employ standards for the cost-effective security and privacy of sensitive information in a federal computer system in or under the supervision of that agency that are more stringent than the standards the Secretary prescribes under this section if the more stringent standards contain at least the applicable standards the Secretary makes compulsory and binding.
“(d) Waiver of Standards.—
“(1) Authority of the secretary.—The Secretary may waive in writing compulsory and binding standards under subsection (b) if the Secretary determines that compliance would—
“(A) adversely affect the accomplishment of the mission of an operator of a federal computer system; or
“(B) cause a major adverse financial impact on the operator that is not offset by Federal Government-wide savings.
“(2) Delegation of waiver authority.—The Secretary may delegate to the head of one or more federal agencies authority to waive those standards to the extent the Secretary determines that action to be necessary and desirable to allow for timely and effective implementation of federal computer system standards. The head of the agency may redelegate that authority only to a chief information officer designated pursuant to section 3506 of title 44.
“(3) Notice.—Notice of each waiver and delegation shall be transmitted promptly to Congress and published promptly in the Federal Register.”

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentsAmendment by Pub. L. 107–347 effective Dec. 17, 2002, see section 402(b) of Pub. L. 107–347, set out as a note under section 3504 of Title 44, Public Printing and Documents.
Amendment by Pub. L. 107–296 effective 60 days after Nov. 25, 2002, see section 4 of Pub. L. 107–296, set out as an Effective Date note under section 101 of Title 6, Domestic Security.



[§ 11332. Repealed. Pub. L. 107–296, title X, § 1005(a)(1), Nov. 25, 2002, 116 Stat. 2272; Pub. L. 107–347, title III, § 305(a), Dec. 17, 2002, 116 Stat. 2960]

Section, Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1244, related to Federal computer system security training and plan.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective Dec. 17, 2002, see section 402(b) of Pub. L. 107–347, set out as an Effective Date of 2002 Amendments note under section 3504 of Title 44, Public Printing and Documents.
Repeal by Pub. L. 107–296 effective 60 days after Nov. 25, 2002, see section 4 of Pub. L. 107–296, set out as an Effective Date note under section 101 of Title 6, Domestic Security.





CHAPTER 115—INFORMATION TECHNOLOGY ACQUISITION PILOT PROGRAM




SUBCHAPTER I—CONDUCT OF PILOT PROGRAM


Sec.


11501.Authority to conduct pilot program.


11502.Evaluation criteria and plans.


11503.Report.


11504.Recommended legislation.


11505.Rule of construction.



SUBCHAPTER II—SPECIFIC PILOT PROGRAM


[11521, 11522.Repealed.]




Editorial Notes
Amendments2002—Pub. L. 107–314, div. A, title VIII, § 825(b)(3)(A), Dec. 2, 2002, 116 Stat. 2616, and Pub. L. 107–347, title II, § 210(h)(3)(B), Dec. 17, 2002, 116 Stat. 2938, amended chapter heading identically, substituting “PROGRAM” for “PROGRAMS”.
Pub. L. 107–314, div. A, title VIII, § 825(b)(3)(C), (D), Dec. 2, 2002, 116 Stat. 2616, and Pub. L. 107–347, title II, § 210(h)(3)(D), (E), Dec. 17, 2002, 116 Stat. 2938, amended items for subchapters I and II identically, substituting “PROGRAM” for “PROGRAMS”.
Pub. L. 107–314, div. A, title VIII, § 825(b)(3)(E), Dec. 2, 2002, 116 Stat. 2616, and Pub. L. 107–347, title II, § 210(h)(3)(F), Dec. 17, 2002, 116 Stat. 2938, amended item 11501 identically, substituting “program” for “programs”.
Pub. L. 107–347, title II, § 210(h)(3)(G), Dec. 17, 2002, 116 Stat. 2939, struck out item 11521 “Share-in-savings pilot program”, and directed redesignation of item 11522 as item 11521, which could not be executed because of repeal of item 11522 by Pub. L. 107–314, § 825(b)(3)(F). See below.
Pub. L. 107–314, div. A, title VIII, § 825(b)(3)(F), Dec. 2, 2002, 116 Stat. 2616, struck out item 11522 “Solutions-based contracting pilot program”.


SUBCHAPTER I—CONDUCT OF PILOT PROGRAM

Editorial Notes
Amendments2002—Pub. L. 107–314, div. A, title VIII, § 825(b)(3)(B), Dec. 2, 2002, 116 Stat. 2616, and Pub. L. 107–347, title II, § 210(h)(3)(C), Dec. 17, 2002, 116 Stat. 2938, amended subchapter heading identically, substituting “PROGRAM” for “PROGRAMS”.


§ 11501. Authority to conduct pilot program(a) In General.—(1) Purpose.—In consultation with the Administrator for the Office of Information and Regulatory Affairs, the Administrator for Federal Procurement Policy may conduct a pilot program pursuant to the requirements of section 11521 of this title 11 See References in Text note below. to test alternative approaches for the acquisition of information technology by executive agencies.

(2) Multiagency, multi-activity conduct of each program.—Except as otherwise provided in this chapter, the pilot program conducted under this chapter shall be carried out in not more than two procuring activities in each of the executive agencies that are designated by the Administrator for Federal Procurement Policy in accordance with this chapter to carry out the pilot program. With the approval of the Administrator for Federal Procurement Policy, the head of each designated executive agency shall select the procuring activities of the executive agency that are to participate in the test and shall designate a procurement testing official who shall be responsible for the conduct and evaluation of the pilot program within the executive agency.


(b) Limitation on Amount.—The total amount obligated for contracts entered into under the pilot program conducted under this chapter may not exceed $375,000,000. The Administrator for Federal Procurement Policy shall monitor those contracts and ensure that contracts are not entered into in violation of this subsection.

(c) Period of Programs.—(1) In general.—Subject to paragraph (2), the pilot program may be carried out under this chapter for the period, not in excess of five years, the Administrator for Federal Procurement Policy determines is sufficient to establish reliable results.

(2) Continuing validity of contracts.—A contract entered into under the pilot program before the expiration of that program remains in effect according to the terms of the contract after the expiration of the program.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1245; Pub. L. 107–314, div. A, title VIII, § 825(b)(2)(A), Dec. 2, 2002, 116 Stat. 2615; Pub. L. 107–347, title II, § 210(h)(2)(A), Dec. 17, 2002, 116 Stat. 2938.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1150140:1471.Pub. L. 104–106, div. E, title LIII, § 5301, Feb. 10, 1996, 110 Stat. 691.



Editorial Notes

References in TextSection 11521 of this title, referred to in subsec. (a)(1), was repealed by Pub. L. 107–347, title II, § 210(h)(1), Dec. 17, 2002, 116 Stat. 2938. Section 210(h)(3)(A) of Pub. L. 107–347 directed the redesignation of section 11522 of this title as section 11521 of this title, but it could not be executed because of the repeal of section 11522 by Pub. L. 107–314, div. A, title VIII, § 825(b)(1), Dec. 2, 2002, 116 Stat. 2615.

Amendments2002—Pub. L. 107–314, § 825(b)(2)(A)(i), and Pub. L. 107–347, § 210(h)(2)(A)(i), amended section catchline identically, substituting “program” for “programs”.
Subsec. (a)(1). Pub. L. 107–314, § 825(b)(2)(A)(ii), and Pub. L. 107–347, § 210(h)(2)(A)(ii), amended par. (1) identically, substituting “conduct a pilot program pursuant to the requirements of section 11521 of this title” for “conduct pilot programs”.
Subsec. (a)(2). Pub. L. 107–314, § 825(b)(2)(A)(iii), and Pub. L. 107–347, § 210(h)(2)(A)(iii), amended par. (2) identically, substituting “the pilot program conducted” for “each pilot program conducted”.
Subsec. (b). Pub. L. 107–347, § 210(h)(2)(A)(iv), which directed amendment of subsec. (b) by substituting the heading “Limitation on Amount” and text “The total amount obligated for contracts entered into under the pilot program conducted under this chapter may not exceed $375,000,000.” for the heading “Limitations” and all that followed through “$750,000,000.”, was executed by making the substitution for “Limitation on Amount” in the heading and “The total amount obligated for contracts entered into under the pilot program conducted under this chapter may not exceed $750,000,000.” in text to reflect the probable intent of Congress and the amendment by Pub. L. 107–314, § 825(b)(2)(A)(iv)(I). See below.
Pub. L. 107–314, § 825(b)(2)(A)(iv)(II), substituted “subsection.” for “paragraph.”
Pub. L. 107–314, § 825(b)(2)(A)(iv)(I), substituted “Limitation on Amount.—The total amount obligated for contracts entered into under the pilot program conducted” for “Limitations.—
“(1) Number.—Not more than two pilot programs may be conducted under this chapter, including one pilot program each pursuant to the requirements of sections 11521 and 11522 of this title.
“(2) Amount.—The total amount obligated for contracts entered into under the pilot programs conducted”.
Subsec. (c)(1). Pub. L. 107–314, § 825(b)(2)(A)(v), and Pub. L. 107–347, § 210(h)(2)(A)(v), amended par. (1) identically, substituting “the pilot” for “a pilot”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–347 effective 120 days after Dec. 17, 2002, see section 402(a) of Pub. L. 107–347, set out as an Effective Date note under section 3601 of Title 44, Public Printing and Documents.



§ 11502. Evaluation criteria and plans(a) Measurable Test Criteria.—To the maximum extent practicable, the head of each executive agency conducting the pilot program under section 11501 of this title shall establish measurable criteria for evaluating the effects of the procedures or techniques to be tested under the program.

(b) Test Plan.—Before the pilot program may be conducted under section 11501 of this title, the Administrator for Federal Procurement Policy shall submit to Congress a detailed test plan for the program, including a detailed description of the procedures to be used and a list of regulations that are to be waived.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1246; Pub. L. 107–314, div. A, title VIII, § 825(b)(2)(B)(i), (ii), Dec. 2, 2002, 116 Stat. 2616; Pub. L. 107–347, title II, § 210(h)(2)(B)(i), (ii), Dec. 17, 2002, 116 Stat. 2938.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1150240:1472.Pub. L. 104–106, div. E, title LIII, § 5302, Feb. 10, 1996, 110 Stat. 691.



Editorial Notes
Amendments2002—Pub. L. 107–314 and Pub. L. 107–347 amended section identically, substituting “the pilot” for “a pilot” in subsecs. (a) and (b).

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–347 effective 120 days after Dec. 17, 2002, see section 402(a) of Pub. L. 107–347, set out as an Effective Date note under section 3601 of Title 44, Public Printing and Documents.



§ 11503. Report(a) Requirement.—Not later than 180 days after the completion of the pilot program under this chapter, the Administrator for Federal Procurement Policy shall—(1) submit to the Director of the Office of Management and Budget a report on the results and findings under the program; and

(2) provide a copy of the report to Congress.


(b) Content.—The report shall include—(1) a detailed description of the results of the program, as measured by the criteria established for the program; and

(2) a discussion of legislation that the Administrator recommends, or changes in regulations that the Administrator considers necessary, to improve overall information resources management in the Federal Government.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1246; Pub. L. 107–314, div. A, title VIII, § 825(b)(2)(B)(iii), Dec. 2, 2002, 116 Stat. 2616; Pub. L. 107–347, title II, § 210(h)(2)(B)(iii), Dec. 17, 2002, 116 Stat. 2938.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1150340:1473.Pub. L. 104–106, div. E, title LIII, § 5303, Feb. 10, 1996, 110 Stat. 692.



Editorial Notes
Amendments2002—Subsec. (a). Pub. L. 107–314 and Pub. L. 107–347 amended subsec. (a) identically, substituting “the pilot” for “a pilot” in introductory provisions.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–347 effective 120 days after Dec. 17, 2002, see section 402(a) of Pub. L. 107–347, set out as an Effective Date note under section 3601 of Title 44, Public Printing and Documents.



§ 11504. Recommended legislation
If the Director of the Office of Management and Budget determines that the results and findings under the pilot program under this chapter indicate that legislation is necessary or desirable to improve the process for acquisition of information technology, the Director shall transmit the Director’s recommendations for that legislation to Congress.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1246; Pub. L. 107–314, div. A, title VIII, § 825(b)(2)(B)(iv), Dec. 2, 2002, 116 Stat. 2616; Pub. L. 107–347, title II, § 210(h)(2)(B)(iv), Dec. 17, 2002, 116 Stat. 2938.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1150440:1474.Pub. L. 104–106, div. E, title LIII, § 5304, Feb. 10, 1996, 110 Stat. 692.



Editorial Notes
Amendments2002—Pub. L. 107–314 and Pub. L. 107–347 amended section identically, substituting “the pilot” for “a pilot”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–347 effective 120 days after Dec. 17, 2002, see section 402(a) of Pub. L. 107–347, set out as an Effective Date note under section 3601 of Title 44, Public Printing and Documents.



§ 11505. Rule of construction
This chapter does not authorize the appropriation or obligation of amounts for the pilot program authorized under this chapter.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1246; Pub. L. 107–314, div. A, title VIII, § 825(b)(2)(C), Dec. 2, 2002, 116 Stat. 2616; Pub. L. 107–347, title II, § 210(h)(2)(C), Dec. 17, 2002, 116 Stat. 2938.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1150540:1475.Pub. L. 104–106, div. E, title LIII, § 5305, Feb. 10, 1996, 110 Stat. 692.



Editorial Notes
Amendments2002—Pub. L. 107–314 and Pub. L. 107–347 amended section identically, substituting “program” for “programs”.

Statutory Notes and Related Subsidiaries
Effective Date of 2002 AmendmentAmendment by Pub. L. 107–347 effective 120 days after Dec. 17, 2002, see section 402(a) of Pub. L. 107–347, set out as an Effective Date note under section 3601 of Title 44, Public Printing and Documents.




SUBCHAPTER II—SPECIFIC PILOT PROGRAM

Editorial Notes
Amendments2002—Pub. L. 107–314, div. A, title VIII, § 825(b)(3)(B), Dec. 2, 2002, 116 Stat. 2616, and Pub. L. 107–347, title II, § 210(h)(3)(C), Dec. 17, 2002, 116 Stat. 2938, amended subchapter heading identically, substituting “PROGRAM” for “PROGRAMS”.


[§ 11521. Repealed. Pub. L. 107–347, title II, § 210(h)(1), Dec. 17, 2002, 116 Stat. 2938]

Section, Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1247, related to the share-in-savings pilot program.

Statutory Notes and Related Subsidiaries
Effective Date of RepealRepeal effective 120 days after Dec. 17, 2002, see section 402(a) of Pub. L. 107–347, set out as an Effective Date note under section 3601 of Title 44, Public Printing and Documents.



[§ 11522. Repealed. Pub. L. 107–314, div. A, title VIII, § 825(b)(1), Dec. 2, 2002, 116 Stat. 2615]

Section, Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1247, related to a pilot program to test the feasibility of using solutions-based contracting for the acquisition of information technology. Subsequent to repeal, Pub. L. 107–347, title II, § 210(h)(3)(A), Dec. 17, 2002, 116 Stat. 2938, directed that this section be renumbered section 11521 of this title.





CHAPTER 117—ADDITIONAL INFORMATION RESOURCES MANAGEMENT MATTERS



Sec.


11701.Identification of excess and surplus computer equipment.


11702.Index of certain information in information systems included in directory established under section 4101 of title 44.


11703.Procurement procedures.


[11704.Renumbered.]




Editorial Notes
Amendments2002—Pub. L. 107–314, div. A, title VIII, § 825(c)(3), Dec. 2, 2002, 116 Stat. 2616, struck out item 11701 “On-line multiple award schedule contracting” and redesignated items 11702 to 11704 as 11701 to 11703, respectively.


§ 11701. Identification of excess and surplus computer equipment
In accordance with chapter 5 of this title, the head of an executive agency shall maintain an inventory of all computer equipment under the control of that official that is excess or surplus property.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1252, § 11702; renumbered § 11701, Pub. L. 107–314, div. A, title VIII, § 825(c)(2), Dec. 2, 2002, 116 Stat. 2616.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1170240:1502.Pub. L. 104–106, div. E, title LIV, § 5402, Feb. 10, 1996, 110 Stat. 697.


The words “Not later than six months after February 10, 1996, the head of the an executive agency shall inventory all computer equipment under the control of that official. After completion of the inventory” are omitted as executed. The words “all computer equipment” are substituted for “any such equipment” for clarity.

Editorial Notes
Prior ProvisionsA prior section 11701, Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1250, related to on-line multiple award schedule contracting, prior to repeal by Pub. L. 107–314, div. A, title VIII, § 825(c)(1), Dec. 2, 2002, 116 Stat. 2616.

Amendments2002—Pub. L. 107–314 renumbered section 11702 of this title as this section.



§ 11702. Index of certain information in information systems included in directory established under section 4101 of title 44
If in designing an information technology system pursuant to this subtitle, the head of an executive agency determines that a purpose of the system is to disseminate information to the public, then the head of that executive agency shall reasonably ensure that an index of information disseminated by the system is included in the directory created pursuant to section 4101 of title 44. This section does not authorize the dissemination of information to the public unless otherwise authorized.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1252, § 11703; renumbered § 11702, Pub. L. 107–314, div. A, title VIII, § 825(c)(2), Dec. 2, 2002, 116 Stat. 2616.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1170340:1503.Pub. L. 104–106, div. E, title LIV, § 5403, Feb. 10, 1996, 110 Stat. 698.


The words “Notwithstanding any other provision of this chapter” are omitted as unnecessary.

Editorial Notes
Prior ProvisionsA prior section 11702 was renumbered section 11701 of this title.

Amendments2002—Pub. L. 107–314 renumbered section 11703 of this title as this section.



§ 11703. Procurement procedures
To the maximum extent practicable, the Federal Acquisition Regulatory Council shall ensure that the process for acquisition of information technology is a simplified, clear, and understandable process that specifically addresses the management of risk, incremental acquisitions, and the need to incorporate commercial information technology in a timely manner.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1252, § 11704; renumbered § 11703, Pub. L. 107–314, div. A, title VIII, § 825(c)(2), Dec. 2, 2002, 116 Stat. 2616.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1170440:1461.Pub. L. 104–106, div. E, title LII, § 5201, Feb. 10, 1996, 110 Stat. 689.



Editorial Notes
Prior ProvisionsA prior section 11703 was renumbered section 11702 of this title.

Amendments2002—Pub. L. 107–314 renumbered section 11704 of this title as this section.



[§ 11704. Renumbered § 11703]


SUBTITLE IV—APPALACHIAN REGIONAL DEVELOPMENT



Chapter

Sec.

141.GENERAL PROVISIONS14101

143.APPALACHIAN REGIONAL COMMISSION14301

145.SPECIAL APPALACHIAN PROGRAMS14501

147.MISCELLANEOUS14701


CHAPTER 141—GENERAL PROVISIONS



Sec.


14101.Findings and purposes.


14102.Definitions.



§ 14101. Findings and purposes(a) 1965 Findings and Purpose.—(1) Findings.—Congress finds and declares that the Appalachian region of the United States, while abundant in natural resources and rich in potential, lags behind the rest of the Nation in its economic growth and that its people have not shared properly in the Nation’s prosperity. The region’s uneven past development, with its historical reliance on a few basic industries and a marginal agriculture, has failed to provide the economic base that is a vital prerequisite for vigorous, self-sustaining growth. State and local governments and the people of the region understand their problems and have been working, and will continue to work, purposefully toward their solution. Congress recognizes the comprehensive report of the President’s Appalachian Regional Commission documenting these findings and concludes that regionwide development is feasible, desirable, and urgently needed.

(2) Purpose.—It is the purpose of this subtitle to assist the region in meeting its special problems, to promote its economic development, and to establish a framework for joint federal and state efforts toward providing the basic facilities essential to its growth and attacking its common problems and meeting its common needs on a coordinated and concerted regional basis. The public investments made in the region under this subtitle shall be concentrated in areas where there is a significant potential for future growth and where the expected return on public dollars invested will be the greatest. States will be responsible for recommending local and state projects within their borders that will receive assistance under this subtitle. As the region obtains the needed physical and transportation facilities and develops its human resources, Congress expects that the region will generate a diversified industry and that the region will then be able to support itself through the workings of a strengthened free enterprise economy.


(b) 1975 Findings and Purpose.—(1) Findings.—Congress further finds and declares that while substantial progress has been made toward achieving the purposes set out in subsection (a), especially with respect to the provision of essential public facilities, much remains to be accomplished, especially with respect to the provision of essential health, education, and other public services. Congress recognizes that changes and evolving national purposes in the decade since 1965 affect not only the Appalachian region but also its relationship to a nation that on December 31, 1975, is assigning higher priority to conservation and the quality of life, values long cherished within the region. Appalachia as of December 31, 1975, has the opportunity, in accommodating future growth and development, to demonstrate local leadership and coordinated planning so that housing, public services, transportation and other community facilities will be provided in a way congenial to the traditions and beauty of the region and compatible with conservation values and an enhanced quality of life for the people of the region, and consistent with that goal, the Appalachian region should be able to take advantage of eco-industrial development, which promotes both employment and economic growth and the preservation of natural resources. Congress recognizes also that fundamental changes are occurring in national energy requirements and production, which not only risk short-term dislocations but will undoubtedly result in major long-term effects in the region. It is essential that the opportunities for expanded energy production be used so as to maximize the social and economic benefits and minimize the social and environmental costs to the region and its people.

(2) Purpose.—It is also the purpose of this subtitle to provide a framework for coordinating federal, state and local efforts toward—(A) anticipating the effects of alternative energy policies and practices;

(B) planning for accompanying growth and change so as to maximize the social and economic benefits and minimize the social and environmental costs; and

(C) implementing programs and projects carried out in the region by federal, state, and local governmental agencies so as to better meet the special problems generated in the region by the Nation’s energy needs and policies, including problems of transportation, housing, community facilities, and human services.



(c) 1998 Findings and Purpose.—(1) Findings.—Congress further finds and declares that while substantial progress has been made in fulfilling many of the objectives of this subtitle, rapidly changing national and global economies over the decade ending November 13, 1998, have created new problems and challenges for rural areas throughout the United States and especially for the Appalachian region.

(2) Purpose.—In addition to the purposes stated in subsections (a) and (b), it is the purpose of this subtitle—(A) to assist the Appalachian region in—(i) providing the infrastructure necessary for economic and human resource development;

(ii) developing the region’s industry;

(iii) building entrepreneurial communities;

(iv) generating a diversified regional economy; and

(v) making the region’s industrial and commercial resources more competitive in national and world markets;


(B) to provide a framework for coordinating federal, state, and local initiatives to respond to the economic competitiveness challenges in the Appalachian region through—(i) improving the skills of the region’s workforce;

(ii) adapting and applying new technologies for the region’s businesses, including eco-industrial development technologies; and

(iii) improving the access of the region’s businesses to the technical and financial resources necessary to development of the businesses; and


(C) to address the needs of severely and persistently distressed areas of the Appalachian region and focus special attention on the areas of greatest need so as to provide a fairer opportunity for the people of the region to share the quality of life generally enjoyed by citizens across the United States.



(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1252.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14101(a)40 App.:2(a).Pub. L. 89–4, § 2(a), Mar. 9, 1965, 79 Stat. 5; Pub. L. 94–188, title I, § 102, Dec. 31, 1975, 89 Stat. 1079.
14101(b)40 App.:2(b).Pub. L. 89–4, § 2(b), as added Pub. L. 94–188, title I, § 102, Dec. 31, 1975, 89 Stat. 1079; Pub. L. 107–149, § 2(b)(1), Mar. 12, 2002, 116 Stat. 66.
14101(c)40 App.:2(c).Pub. L. 89–4, § 2(c), as added Pub. L. 105–393, title II, § 202, Nov. 13, 1998, 112 Stat. 3618; Pub. L. 107–149, § 2(b)(2), Mar. 12, 2002, 116 Stat. 66.


In subsection (b)(1), the words “December 31, 1975” are substituted for “now” for clarity.
In subsection (c)(1), the words “decade ending November 13, 1998” are substituted for “past decade” for clarity.



§ 14102. Definitions(a) Definitions.—In this subtitle—(1) Appalachian region.—The term “Appalachian region” means that area of the eastern United States consisting of the following counties (including any political subdivision located within the area):(A) In Alabama, the counties of Bibb, Blount, Calhoun, Chambers, Cherokee, Chilton, Clay, Cleburne, Colbert, Coosa, Cullman, De Kalb, Elmore, Etowah, Fayette, Franklin, Hale, Jackson, Jefferson, Lamar, Lauderdale, Lawrence, Limestone, Macon, Madison, Marion, Marshall, Morgan, Pickens, Randolph, St. Clair, Shelby, Talladega, Tallapoosa, Tuscaloosa, Walker, and Winston.

(B) In Georgia, the counties of Banks, Barrow, Bartow, Carroll, Catoosa, Chattooga, Cherokee, Dade, Dawson, Douglas, Elbert, Fannin, Floyd, Forsyth, Franklin, Gilmer, Gordon, Gwinnett, Habersham, Hall, Haralson, Hart, Heard, Jackson, Lumpkin, Madison, Murray, Paulding, Pickens, Polk, Rabun, Stephens, Towns, Union, Walker, White, and Whitfield.

(C) In Kentucky, the counties of Adair, Bath, Bell, Boyd, Breathitt, Carter, Casey, Clark, Clay, Clinton, Cumberland, Edmonson, Elliott, Estill, Fleming, Floyd, Garrard, Green, Greenup, Harlan, Hart, Jackson, Johnson, Knott, Knox, Laurel, Lawrence, Lee, Leslie, Letcher, Lewis, Lincoln, McCreary, Madison, Magoffin, Martin, Menifee, Metcalfe, Monroe, Montgomery, Morgan, Nicholas, Owsley, Perry, Pike, Powell, Pulaski, Robertson, Rockcastle, Rowan, Russell, Wayne, Whitley, and Wolfe.

(D) In Maryland, the counties of Allegany, Garrett, and Washington.

(E) In Mississippi, the counties of Alcorn, Benton, Calhoun, Chickasaw, Choctaw, Clay, Itawamba, Kemper, Lee, Lowndes, Marshall, Monroe, Montgomery, Noxubee, Oktibbeha, Panola, Pontotoc, Prentiss, Tippah, Tishomingo, Union, Webster, Winston, and Yalobusha.

(F) In New York, the counties of Allegany, Broome, Cattaraugus, Chautauqua, Chemung, Chenango, Cortland, Delaware, Otsego, Schoharie, Schuyler, Steuben, Tioga, and Tompkins.

(G) In North Carolina, the counties of Alexander, Alleghany, Ashe, Avery, Buncombe, Burke, Caldwell, Cherokee, Clay, Davie, Forsyth, Graham, Haywood, Henderson, Jackson, McDowell, Macon, Madison, Mitchell, Polk, Rutherford, Stokes, Surry, Swain, Transylvania, Watauga, Wilkes, Yadkin, and Yancey.

(H) In Ohio, the counties of Adams, Ashtabula, Athens, Belmont, Brown, Carroll, Clermont, Columbiana, Coshocton, Gallia, Guernsey, Harrison, Highland, Hocking, Holmes, Jackson, Jefferson, Lawrence, Mahoning, Meigs, Monroe, Morgan, Muskingum, Noble, Perry, Pike, Ross, Scioto, Trumbull, Tuscarawas, Vinton, and Washington.

(I) In Pennsylvania, the counties of Allegheny, Armstrong, Beaver, Bedford, Blair, Bradford, Butler, Cambria, Cameron, Carbon, Centre, Clarion, Clearfield, Clinton, Columbia, Crawford, Elk, Erie, Fayette, Forest, Fulton, Greene, Huntingdon, Indiana, Jefferson, Juniata, Lackawanna, Lawrence, Luzerne, Lycoming, McKean, Mercer, Mifflin, Monroe, Montour, Northumberland, Perry, Pike, Potter, Schuylkill, Snyder, Somerset, Sullivan, Susquehanna, Tioga, Union, Venango, Warren, Washington, Wayne, Westmoreland, and Wyoming.

(J) In South Carolina, the counties of Anderson, Cherokee, Greenville, Oconee, Pickens, and Spartanburg.

(K) In Tennessee, the counties of Anderson, Bledsoe, Blount, Bradley, Campbell, Cannon, Carter, Claiborne, Clay, Cocke, Coffee, Cumberland, De Kalb, Fentress, Franklin, Grainger, Greene, Grundy, Hamblen, Hamilton, Hancock, Hawkins, Jackson, Jefferson, Johnson, Knox, Lawrence, Lewis, Loudon, McMinn, Macon, Marion, Meigs, Monroe, Morgan, Overton, Pickett, Polk, Putnam, Rhea, Roane, Scott, Sequatchie, Sevier, Smith, Sullivan, Unicoi, Union, Van Buren, Warren, Washington, and White.

(L) In Virginia, the counties of Alleghany, Bath, Bland, Botetourt, Buchanan, Carroll, Craig, Dickenson, Floyd, Giles, Grayson, Henry, Highland, Lee, Montgomery, Patrick, Pulaski, Rockbridge, Russell, Scott, Smyth, Tazewell, Washington, Wise, and Wythe.

(M) All the counties of West Virginia.


(2) Local development district.—The term “local development district” means any of the following entities for which the Governor of the State in which the entity is located, or the appropriate state officer, certifies to the Appalachian Regional Commission that the entity has a charter or authority that includes the economic development of counties or parts of counties or other political subdivisions within the region:(A) a nonprofit incorporated body organized or chartered under the law of the State in which it is located.

(B) a nonprofit agency or instrumentality of a state or local government.

(C) a nonprofit agency or instrumentality created through an interstate compact.

(D) a nonprofit association or combination of bodies, agencies, and instrumentalities described in this paragraph.



(b) Change in Definition.—The Commission may not propose or consider a recommendation for any change in the definition of the Appalachian region as set forth in this section without a prior resolution by the Committee on Environment and Public Works of the Senate or the Committee on Transportation and Infrastructure of the House of Representatives that directs a study of the change.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1254; Pub. L. 110–371, § 7, Oct. 8, 2008, 122 Stat. 4042.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14102(a)(1)40 App.:403 (less last 2 pars.).Pub. L. 89–4, title IV, § 403, Mar. 9, 1965, 79 Stat. 21; Pub. L. 90–103, title I, § 123, Oct. 11, 1967, 81 Stat. 266; Pub. L. 91–123, title I, § 110, Nov. 25, 1969, 83 Stat. 215; Pub. L. 101–434, Oct. 17, 1990, 104 Stat. 985; Pub. L. 102–240, title I, § 1087, Dec. 18, 1991, 105 Stat. 2022; Pub. L. 103–437, § 14(e), Nov. 2, 1994, 108 Stat. 4591; Pub. L. 105–178, title I, § 1222(a), June 9, 1998, 112 Stat. 223; Pub. L. 107–149, §§ 11, 13(j), Mar. 12, 2002, 116 Stat. 70, 73.
14102(a)(2)40 App.:301.Pub. L. 89–4, title III, § 301, Mar. 9, 1965, 79 Stat. 19.
14102(b)40 App.:403 (last 2 pars.).


In subsection (a)(2), the words “the appropriate state official” are substituted for “the State officer designated by the appropriate State law to make such certification” to eliminate unnecessary words. The words “No entity shall be certified as a local development district for the purposes of this Act unless it is one of the following” are omitted as unnecessary.
In subsection (b), the text of 40 App.:403 (last par.) is omitted as obsolete.

Editorial Notes
Amendments2008—Subsec. (a)(1)(C). Pub. L. 110–371, § 7(a), inserted “Metcalfe,” after “Menifee,”, “Nicholas,” after “Morgan,”, and “Robertson,” after “Pulaski,”.
Subsec. (a)(1)(H). Pub. L. 110–371, § 7(b), inserted “Ashtabula,” after “Adams,”, “Mahoning,” after “Lawrence,”, and “Trumbull,” after “Scioto,”.
Subsec. (a)(1)(K). Pub. L. 110–371, § 7(c), inserted “Lawrence, Lewis,” after “Knox,”.
Subsec. (a)(1)(L). Pub. L. 110–371, § 7(d), inserted “Henry,” after “Grayson,” and “Patrick,” after “Montgomery,”.




CHAPTER 143—APPALACHIAN REGIONAL COMMISSION




SUBCHAPTER I—ORGANIZATION AND ADMINISTRATION


Sec.


14301.Establishment, membership, and employees.


14302.Decisions.


14303.Functions.


14304.Recommendations.


14305.Liaison between Federal Government and Commission.


14306.Administrative powers and expenses.


14307.Meetings.


14308.Information.


14309.Personal financial interests.


14310.Annual report.



SUBCHAPTER II—FINANCIAL ASSISTANCE


14321.Grants and other assistance.


14322.Approval of development plans, strategy statements, and projects.



SUBCHAPTER I—ORGANIZATION AND ADMINISTRATION
§ 14301. Establishment, membership, and employees(a) Establishment.—There is an Appalachian Regional Commission.

(b) Membership.—(1) Federal and state members.—The Commission is composed of the Federal Cochairman, appointed by the President by and with the advice and consent of the Senate, and the Governor of each participating State in the Appalachian region.

(2) Alternate members.—Each state member may have a single alternate, appointed by the Governor from among the members of the Governor’s cabinet or the Governor’s personal staff. The President,,11 So in original. shall appoint an alternate for the Federal Cochairman. An alternate shall vote in the event of the absence, death, disability, removal, or resignation of the member for whom the individual is an alternate. A state alternate shall not be counted toward the establishment of a quorum of the Commission when a quorum of the state members is required.

(3) Cochairmen.—The Federal Cochairman is one of the two Cochairmen of the Commission. The state members shall elect a Cochairman of the Commission from among themselves for a term of not less than one year.


(c) Compensation.—The Federal Cochairman shall be compensated by the Federal Government at level III of the Executive Schedule as set out in section 5314 of title 5. The Federal Cochairman’s alternate shall be compensated by the Government at level V of the Executive Schedule as set out in section 5316 of title 5. Each state member and alternate shall be compensated by the State which they represent at the rate established by law of that State.

(d) Delegation.—(1) Powers and responsibilities.—Commission powers and responsibilities specified in section 14302(c) and (d) of this title, and the vote of any Commission member, may not be delegated to an individual who is not a Commission member or who is not entitled to vote in Commission meetings.

(2) Alternate federal cochairman.—The alternate to the Federal Cochairman shall perform the functions and duties the Federal Cochairman delegates when not actively serving as the alternate.


(e) Executive Director.—The Commission has an executive director. The executive director is responsible for carrying out the administrative functions of the Commission, for directing the Commission staff, and for other duties the Commission may assign.

(f) Status of Personnel.—Members, alternates, officers, and employees of the Commission are not federal employees for any purpose, except the Federal Cochairman, the alternate to the Federal Cochairman, the staff of the Federal Cochairman, and federal employees detailed to the Commission under section 14306(a)(3) of this title.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1256; Pub. L. 112–166, § 2(n), Aug. 10, 2012, 126 Stat. 1287.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14301(a), (b)(1)40 App.:101(a)(1) (1st, 3d sentences).Pub. L. 89–4, title I, § 101(a)(1), (c), (d), Mar. 9, 1965, 79 Stat. 6; Pub. L. 94–188, title I, §§ 103(1), (2), (4), (5), 104, Dec. 31, 1975, 89 Stat. 1079, 1080; Pub. L. 105–393, title II, § 203(a)(1), (b)(2), Nov. 13, 1998, 112 Stat. 3619.
14301(b)(2)40 App.:101(c) (1st–4th sentences).
14301(b)(3)40 App.:101(a)(1) (2d, last sentences).
14301(c)40 App.:101(d) (1st sentence, 2d sentence related to compensation, last sentence).
14301(d)(1)40 App.:101(c) (last sentence).
14301(d)(2)40 App.:101(d) (2d sentence related to delegation).
14301(e)40 App.:106(2) (2d sentence).Pub. L. 89–4, title I, § 106(2) (2d, last sentences), Mar. 9, 1965, 79 Stat. 8; Pub. L. 94–188, title I, § 108, Dec. 31, 1975, 89 Stat. 1081.
14301(f)40 App.:106(2) (last sentence).


In subsection (e), the words “The Commission has an executive director” are added for clarity.

Editorial Notes
Amendments2012—Subsec. (b)(2). Pub. L. 112–166 struck out “by and with the advice and consent of the Senate” after “The President,”.

Statutory Notes and Related Subsidiaries
Effective Date of 2012 AmendmentAmendment by Pub. L. 112–166 effective 60 days after Aug. 10, 2012, and applicable to appointments made on and after that effective date, including any nomination pending in the Senate on that date, see section 6(a) of Pub. L. 112–166, set out as a note under section 113 of Title 6, Domestic Security.



§ 14302. Decisions(a) Requirements for Approval.—Except as provided in section 14306(d) of this title, decisions by the Appalachian Regional Commission require the affirmative vote of the Federal Cochairman and of a majority of the state members, exclusive of members representing States delinquent under section 14306(d).

(b) Consultation.—In matters coming before the Commission, the Federal Cochairman, to the extent practicable, shall consult with the federal departments and agencies having an interest in the subject matter.

(c) Decisions Requiring Quorum of State Members.—A decision involving Commission policy, approval of state, regional or subregional development plans or strategy statements, modification or revision of the Appalachian Regional Commission Code, allocation of amounts among the States, or designation of a distressed county or an economically strong county shall not be made without a quorum of state members.

(d) Project and Grant Proposals.—The approval of project and grant proposals is a responsibility of the Commission and shall be carried out in accordance with section 14322 of this title.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1257.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1430240 App.:101(b).Pub. L. 89–4, title I, § 101(b), Mar. 9, 1965, 79 Stat. 6; Pub. L. 94–188, title I, § 103(3), Dec. 31, 1975, 89 Stat. 1080; Pub. L. 105–393, title II, § 203(c), Nov. 13, 1998, 112 Stat. 3619; Pub. L. 107–149, § 13(a), Mar. 12, 2002, 116 Stat. 71.





§ 14303. Functions(a) In General.—In carrying out the purposes of this subtitle, the Appalachian Regional Commission shall—(1) develop, on a continuing basis, comprehensive and coordinated plans and programs and establish priorities under those plans and programs, giving due consideration to other federal, state, and local planning in the Appalachian region;

(2) conduct and sponsor investigations, research, and studies, including an inventory and analysis of the resources of the region, and, in cooperation with federal, state, and local agencies, sponsor demonstration projects designed to foster regional productivity and growth;

(3) review and study, in cooperation with the agency involved, federal, state, and local public and private programs and, where appropriate, recommend modifications or additions which will increase their effectiveness in the region;

(4) formulate and recommend, where appropriate, interstate compacts and other forms of interstate cooperation and work with state and local agencies in developing appropriate model legislation;

(5) encourage the formation of, and support, local development districts;

(6) encourage private investment in industrial, commercial, and recreational projects;

(7) serve as a focal point and coordinating unit for Appalachian programs;

(8) provide a forum for consideration of problems of the region and proposed solutions and establish and utilize, as appropriate, citizens and special advisory councils and public conferences;

(9) encourage the use of eco-industrial development technologies and approaches; and

(10) seek to coordinate the economic development activities of, and the use of economic development resources by, federal agencies in the region.


(b) Identify Needs and Goals of Subregional Areas.—In carrying out its functions under this section, the Commission shall identify the characteristics of, and may distinguish between the needs and goals of, appropriate subregional areas, including central, northern, and southern Appalachia.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1258.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1430340 App.:102.Pub. L. 89–4, title I, § 102, Mar. 9, 1965, 79 Stat. 7; Pub. L. 90–103, title I, § 102, Oct. 11, 1967, 81 Stat. 257; Pub. L. 94–188, title I, § 105, Dec. 31, 1975, 89 Stat. 1080; Pub. L. 107–149, § 3, Mar. 12, 2002, 116 Stat. 66.



Statutory Notes and Related Subsidiaries
Termination of Advisory CouncilsAdvisory councils established after Jan. 5, 1973, to terminate not later than the expiration of the 2-year period beginning on the date of their establishment, unless, in the case of a council established by the President or an officer of the Federal Government, such council is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a council established by the Congress, its duration is otherwise provided by law. See sections 3(2) and 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 770, 776, set out in the Appendix to Title 5, Government Organization and Employees.



§ 14304. Recommendations
The Appalachian Regional Commission may make recommendations to the President and to the Governors and appropriate local officials with respect to—(1) the expenditure of amounts by federal, state, and local departments and agencies in the Appalachian region in the fields of natural resources, agriculture, education, training, and health and welfare and in other fields related to the purposes of this subtitle; and

(2) additional federal, state, and local legislation or administrative actions as the Commission considers necessary to further the purposes of this subtitle.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1258.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1430440 App.:103.Pub. L. 89–4, title I, § 103, Mar. 9, 1965, 79 Stat. 7.


Before clause (1), the words “from time to time” are omitted as unnecessary.



§ 14305. Liaison between Federal Government and Commission(a) President.—The President shall provide effective and continuing liaison between the Federal Government and the Appalachian Regional Commission and a coordinated review within the Government of the plans and recommendations submitted by the Commission pursuant to sections 14303 and 14304 of this title.

(b) Interagency Coordinating Council on Appalachia.—In carrying out subsection (a), the President shall establish the Interagency Coordinating Council on Appalachia, to be composed of the Federal Cochairman and representatives of federal agencies that carry out economic development programs in the Appalachian region. The Federal Cochairman is the Chairperson of the Council.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1259.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14305(a)40 App.:104(a).Pub. L. 89–4, title I, § 104(a), Mar. 9, 1965, 79 Stat. 8; Pub. L. 107–149, § 4(1), Mar. 12, 2002, 116 Stat. 67.
14305(b)40 App.:104(b)Pub. L. 89–4, title I, § 104(b), as added Pub. L. 107–149, § 4(2), Mar. 12, 2002, 116 Stat. 67.





§ 14306. Administrative powers and expenses(a) Powers.—To carry out its duties under this subtitle, the Appalachian Regional Commission may—(1) adopt, amend, and repeal bylaws and regulations governing the conduct of its business and the performance of its functions;

(2) appoint and fix the compensation of an executive director and other personnel as necessary to enable the Commission to carry out its functions, except that the compensation shall not exceed the maximum rate of basic pay for the Senior Executive Service under section 5382 of title 5, including any applicable locality-based comparability payment that may be authorized under section 5304(h)(2)(C) of title 5;

(3) request the head of any federal department or agency to detail to temporary duty with the Commission personnel within the administrative jurisdiction of the head of the department or agency that the Commission may need for carrying out its functions, each detail to be without loss of seniority, pay, or other employee status;

(4) arrange for the services of personnel from any state or local government, subdivision or agency of a state or local government, or intergovernmental agency;

(5)(A) make arrangements, including contracts, with any participating state government for inclusion in a suitable retirement and employee benefit system of Commission personnel who may not be eligible for, or continue in, another governmental retirement or employee benefit system; or

(B) otherwise provide for coverage of its personnel;


(6) accept, use, and dispose of gifts or donations of services or any property;

(7) enter into and perform contracts, leases (including the lease of office space for any term), cooperative agreements, or other transactions, necessary in carrying out its functions, on terms as it may consider appropriate, with any—(A) department, agency, or instrumentality of the Federal Government;

(B) State or political subdivision, agency, or instrumentality of a State; or

(C) person;


(8) maintain a temporary office in the District of Columbia and establish a permanent office at a central and appropriate location it may select and field offices at other places it may consider appropriate; and

(9) take other actions and incur other expenses as may be necessary or appropriate.


(b) Authorizations.—(1) Detail employees.—The head of a federal department or agency may detail personnel under subsection (a)(3).

(2) Enter into and perform transactions.—A department, agency, or instrumentality of the Government, to the extent not otherwise prohibited by law, may enter into and perform a contract, lease, cooperative agreement, or other transaction under subsection (a)(7).


(c) Retirement and Other Employee Benefit Programs.—The Director of the Office of Personnel Management may contract with the Commission for continued coverage of Commission employees, if the employees are federal employees when they begin Commission employment, in the retirement program and other employee benefit programs of the Government.

(d) Expenses.—Administrative expenses of the Commission shall be paid equally by the Government and the States in the Appalachian region, except that the expenses of the Federal Cochairman, the alternate to the Federal Cochairman, and the staff of the Federal Cochairman shall be paid only by the Government. The Commission shall determine the amount to be paid by each State. The Federal Cochairman shall not participate or vote in that determination. Assistance authorized by this subtitle shall not be furnished to any State or to any political subdivision or any resident of any State, and a state member of the Commission shall not participate or vote in any decision by the Commission, while the State is delinquent in payment of its share of administrative expenses.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1259.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14306(a)40 App.:106(1), (2) (1st sentence), (3) (less words in parentheses), (4), (5) (1st sentence), (6), (7) (less words in last parentheses), (8), (9).Pub. L. 89–4, title I, § 106(1), (2) (1st sentence), (3)–(9), Mar. 9, 1965, 79 Stat. 8; Pub. L. 90–103, title I, § 104, Oct. 11, 1967, 81 Stat. 257; Pub. L. 92–65, title II, § 203, Aug. 5, 1971, 85 Stat. 168; Pub. L. 94–188, title I, § 107, Dec. 31, 1975, 89 Stat. 1080; Pub. L. 96–506, § 3(2), Dec. 8, 1980, 94 Stat. 2746; Pub. L 105–393, title II, §§ 205, 206, Nov. 13, 1998, 112 Stat. 3619; Pub. L. 107–149, § 13(b), Mar. 12, 2002, 116 Stat. 71.
14306(b)40 App.:106(3) (words in parentheses), (7) (words in last parentheses).
14306(c)40 App.:106(5) (last sentence).
14306(d)40 App.:105.Pub. L. 89–4, title I, § 105, Mar. 9, 1965, 79 Stat. 8; Pub. L. 90–103, title I, § 103, Oct. 11, 1967, 81 Stat. 257; Pub. L. 91–123, title I, § 102, Nov. 25, 1969, 83 Stat. 214; Pub. L. 92–65, title II, § 202, Aug. 5, 1971, 85 Stat. 168; Pub. L. 94–188, title I, § 106, Dec. 31, 1975, 89 Stat. 1080; Pub. L. 96–506, § 3(1), Dec. 8, 1980, 94 Stat. 2746; Pub. L. 97–35, title XVIII, § 1822(a)(1), Aug. 13, 1981, 95 Stat. 767; Pub. L. 105–393, title II, § 204, Nov. 13, 1998, 112 Stat. 3619.


In subsection (a)(6), the words “any property” are substituted for “property, real, personal, or mixed, tangible or intangible” to eliminate unnecessary words.
In subsection (a)(7), before subclause (A), the words “notwithstanding any other provision of law” are omitted as unnecessary. In subclause (C), the words “firm, association, or corporation” are omitted as being included in the definition of “person” in 1:1.
In subsection (c), the words “Director of the Office of Personnel Management” are substituted for “Civil Service Commission” in section 106(5) of the Appalachian Regional Development Act of 1965 (Public Law 89–4, 79 Stat. 8) because of section 102 of Reorganization Plan No. 2 of 1978 (eff. Jan. 1, 1979, 92 Stat. 3783).
In subsection (d), the word “amount” is substituted for “share” for clarity.



§ 14307. Meetings(a) In General.—The Appalachian Regional Commission shall conduct at least one meeting each year with the Federal Cochairman and at least a majority of the state members present.

(b) Additional Meetings by Electronic Means.—The Commission may conduct additional meetings by electronic means as the Commission considers advisable, including meetings to decide matters requiring an affirmative vote.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1260.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1430740 App.:101(a)(2).Pub. L. 89–4, title I, § 101(a)(2), as added Pub. L. 105–393, title II, § 203(a)(2), (b)(1), Nov. 13, 1998, 112 Stat. 3619.





§ 14308. Information(a) Actions of Commission.—To obtain information needed to carry out its duties, the Appalachian Regional Commission shall—(1) hold hearings, sit and act at times and places, take testimony, receive evidence, and print or otherwise reproduce and distribute so much of its proceedings and reports on the proceedings as the Commission may deem advisable;

(2) arrange for the head of any federal, state, or local department or agency to furnish to the Commission information as may be available to or procurable by the department or agency; and

(3) keep accurate and complete records of its doings and transactions which shall be made available for—(A) public inspection; and

(B) audit and examination by the Comptroller General or an authorized representative of the Comptroller General.



(b) Authorizations.—(1) Administer oaths.—A Cochairman of the Commission, or any member of the Commission designated by the Commission, may administer oaths when the Commission decides that testimony shall be taken or evidence received under oath.

(2) Furnish information.—The head of any federal, state, or local department or agency, to the extent not otherwise prohibited by law, may carry out subsection (a)(2).


(c) Public Participation.—Public participation in the development, revision, and implementation of all plans and programs under this subtitle by the Commission, any State, or any local development district shall be provided for, encouraged, and assisted. The Commission shall develop and publish regulations specifying minimum guidelines for public participation, including public hearings.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1260; Pub. L. 109–284, § 6(31), Sept. 27, 2006, 120 Stat. 1213.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14308(a)40 App.:107(a)(1) (words before 5th comma), (2) (less words in parentheses), (3).Pub. L. 89–4, title I, § 107, Mar. 9, 1965, 79 Stat. 9; Pub. L. 94–188, title I, § 109, Dec. 31, 1975, 89 Stat. 1081.
14308(b)(1)40 App.:107(a)(1) (words after 5th comma).
14308(b)(2)40 App.:107(a)(2) (words in parentheses).
14308(c)40 App.:107(b).


In subsection (b)(1), the words “for the purpose” are omitted as unnecessary.

Editorial Notes
Amendments2006—Subsec. (b)(2). Pub. L. 109–284 substituted “subsection (a)(2)” for “section (a)(2)”.



§ 14309. Personal financial interests(a) Conflict of Interest.—(1) No role allowed.—Except as permitted by paragraph (2), an individual who is a state member or alternate, or an officer or employee of the Appalachian Regional Commission, shall not participate personally and substantially as a member, alternate, officer, or employee in any way in any particular matter in which, to the individual’s knowledge, any of the following has a financial interest:(A) the individual.

(B) the individual’s spouse, minor child, or partner.

(C) an organization (except a State or political subdivision of a State) in which the individual is serving as an officer, director, trustee, partner, or employee.

(D) any person or organization with whom the individual—(i) is serving as an officer, director, trustee, partner, or employee; or

(ii) is negotiating or has any arrangement concerning prospective employment.



(2) Exception.—Paragraph (1) does not apply if the individual first advises the Commission of the nature and circumstances of the particular matter and makes full disclosure of the financial interest and receives in advance a written decision of the Commission that the interest is not so substantial as to be considered likely to affect the integrity of the services which the Commission may expect from the individual.

(3) Criminal penalty.—An individual violating this subsection shall be fined under title 18, imprisoned for not more than two years, or both.


(b) Additional Sources of Salary Disallowed.—(1) State member or alternate.—A state member or alternate may not receive any salary, or any contribution to, or supplementation of, salary, for services on the Commission from a source other than the State of the member or alternate.

(2) Individuals detailed to commission.—An individual detailed to serve the Commission under section 14306(a)(4) of this title may not receive any salary, or any contribution to, or supplementation of, salary, for services on the Commission from a source other than the state, local, or intergovernmental department or agency from which the individual was detailed or from the Commission.

(3) Criminal penalty.—An individual violating this subsection shall be fined under title 18, imprisoned for not more than one year, or both.


(c) Federal Cochairman, Alternate to Federal Cochairman, and Federal Officers and Employees.—The Federal Cochairman, the alternate to the Federal Cochairman, and any federal officer or employee detailed to duty with the Commission under section 14306(a)(3) of this title are not subject to this section but remain subject to sections 202–209 of title 18.

(d) Rescission.—The Commission may declare void and rescind any contract, loan, or grant of or by the Commission in relation to which it finds that there has been a violation of subsection (a)(1) or (b) of this section or any of the provisions of sections 202–209 of title 18.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1261.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14309(a)(1)40 App.:108(a) (1st sentence).Pub. L. 89–4, title I, § 108, Mar. 9, 1965, 79 Stat. 9.
14309(a)(2)40 App.:108(b).
14309(a)(3)40 App.:108(a) (last sentence).
14309(b)40 App.:108(c).
14309(c)40 App.:108(d).
14309(d)40 App.:108(e).


In subsection (a), the words “proceeding, application, request for a ruling or other determination, contract, claim, controversy, or other” are omitted as unnecessary.
In subsection (a)(1), before clause (A), the words “in any way” are substituted for “through decision, approval, disapproval, recommendation, the rendering of advice, investigation, or otherwise” to eliminate unnecessary words.
In subsection (a)(3), the words “fined under title 18” are substituted for “fined not more than $10,000” for consistency with chapter 227 of title 18.
In subsection (b)(3), the words “fined under title 18” are substituted for “fined not more than $5,000” for consistency with chapter 227 of title 18.
In subsection (c), the words “Notwithstanding any other subsection of this section” are omitted as unnecessary. The words “this section” are substituted for “any such subsection” to correct an apparent error in the source provision.
In subsection (d), the words “in its discretion” are omitted as unnecessary.



§ 14310. Annual report
Not later than six months after the close of each fiscal year, the Appalachian Regional Commission shall prepare and submit to the Governor of each State in the Appalachian region and to the President, for transmittal to Congress, a report on the activities carried out under this subtitle during the fiscal year.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1262.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1431040 App.:304.Pub. L. 89–4, title III, § 304, Mar. 9, 1965, 79 Stat. 20.






SUBCHAPTER II—FINANCIAL ASSISTANCE
§ 14321. Grants and other assistance(a) Authorization To Make Grants.—(1) In general.—The Appalachian Regional Commission may make grants—(A) for administrative expenses, including the development of areawide plans or action programs and technical assistance activities, of local development districts, but—(i) the amount of the grant shall not exceed—(I) 50 percent of administrative expenses;

(II) at the discretion of the Commission, if the grant is to a local development district that has a charter or authority that includes the economic development of a county or a part of a county for which a distressed county designation is in effect under section 14526, 75 percent of administrative expenses; or

(III) at the discretion of the Commission, if the grant is to a local development district that has a charter or authority that includes the economic development of a county or a part of a county for which an at-risk county designation is in effect under section 14526, 70 percent of administrative expenses;


(ii) grants for administrative expenses shall not be made for a state agency certified as a local development district for a period of more than three years beginning on the date the initial grant is made for the development district; and

(iii) the local development district contributions for administrative expenses may be in cash or in kind, fairly evaluated, including space, equipment, and services;


(B) for assistance to States for a period of not more than two years to strengthen the state development planning process for the Appalachian region and the coordination of state planning under this subtitle, the Public Works and Economic Development Act of 1965 (42 U.S.C. 3121 et seq.), and other federal and state programs; and

(C) for investigation, research, studies, evaluations, and assessments of needs, potentials, or attainments of the people of the region, technical assistance, training programs, demonstrations, and the construction of necessary facilities incident to those activities, which will further the purposes of this subtitle.


(2) Limitation on available amounts.—(A) In general.—Except as provided in subparagraph (B), of the cost of any activity eligible for financial assistance under this section, not more than—(i) 50 percent may be provided from amounts appropriated to carry out this subtitle;

(ii) in the case of a project to be carried out in a county for which a distressed county designation is in effect under section 14526, 80 percent may be provided from amounts appropriated to carry out this subtitle; or

(iii) in the case of a project to be carried out in a county for which an at-risk county designation is in effect under section 14526, 70 percent may be provided from amounts appropriated to carry out this subtitle.


(B) Discretionary grants.—(i) Grants to which percentage limitation doesn’t apply.—Discretionary grants made by the Commission to implement significant regional initiatives, to take advantage of special development opportunities, or to respond to emergency economic distress in the region may be made without regard to the percentage limitations specified in subparagraph (A).

(ii) Limitation on aggregate amount.—For each fiscal year, the aggregate amount of discretionary grants referred to in clause (i) shall not be more than 10 percent of the amount appropriated under section 14703 of this title for the fiscal year, except that a discretionary grant to respond to economic distress directly related to the impacts of the Coronavirus Disease 2019 (COVID–19) shall not be included in such aggregate amount.



(3) Sources of grants.—Grant amounts may be provided entirely from appropriations to carry out this section, in combination with amounts available under other federal or federal grant programs, or from any other source.

(4) Federal share.—Notwithstanding any law limiting the federal share in any other federal or federal grant program, amounts appropriated to carry out this section may be used to increase that federal share, as the Commission decides is appropriate.


(b) Assistance for Demonstrations of Enterprise Development.—(1) In general.—The Commission may provide assistance under this section for demonstrations of enterprise development, including site acquisition or development where necessary for the feasibility of the project, in connection with the development of the region’s energy resources and the development and stimulation of indigenous arts and crafts of the region.

(2) Cooperation by federal agencies.—In carrying out the purposes of this subtitle and in implementing this section, the Secretary of Energy, the Environmental Protection Agency, and other federal agencies shall cooperate with the Commission and shall provide assistance that the Federal Cochairman may request.

(3) Available amounts.—In any fiscal year, not more than—(A) $3,000,000 shall be obligated for energy resource related demonstrations; and

(B) $2,500,000 shall be obligated for indigenous arts and crafts demonstrations.



(c) Records.—(1) Commission.—The Commission, as required by the President, shall maintain accurate and complete records of transactions and activities financed with federal amounts and report to the President on the transactions and activities. The records of the Commission with respect to grants are available for audit by the President and the Comptroller General.

(2) Recipients of federal assistance.—Recipients of federal assistance under this section, as required by the Commission, shall maintain accurate and complete records of transactions and activities financed with federal amounts and report to the Commission on the transactions and activities. The records are be 11 So in original. Probably should be preceded by “to”. available for audit by the President, the Comptroller General, and the Commission.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1262; Pub. L. 110–371, § 2(a), Oct. 8, 2008, 122 Stat. 4037; Pub. L. 116–136, div. B, title IV, § 14004, Mar. 27, 2020, 134 Stat. 526.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14321(a)(1)40 App.:302(a)(1)(A)– (C) (1st sentence).Pub. L. 89–4, title III, § 302, Mar. 9, 1965, 79 Stat. 19; Pub. L. 90–103, title I, § 120, Oct. 11, 1967, 81 Stat. 264; Pub. L. 91–123, title I, § 108, Nov. 25, 1969, 83 Stat. 215; Pub. L. 92–65, title II, § 211, Aug. 5, 1971, 85 Stat. 172; Pub. L. 94–188, title I, § 119, Dec. 31, 1975, 89 Stat. 1085; Pub. L. 105–393, title II, §§ 218(d), 220(a)–(c)(1), Nov. 13, 1998, 112 Stat. 3623, 3624; Pub. L. 107–149, §§ 9, 13(c), Mar. 12, 2002, 116 Stat. 70, 71.
14321(a)(2)40 App.:302(a)(2).
14321(a)(3)40 App.:302(a)(1)(C) (2d sentence).
14321(a)(4)40 App.:302(a)(1)(C) (last sentence).
14321(b)40 App.:302(b).
14321(c)40 App.:302(c).


In subsection (a)(2)(A), the words “after September 30, 1998” are omitted as obsolete.
In subsection (b)(2), the words “including section 2(b)” are omitted as unnecessary.
In subsection (c)(1), the words “or their duly authorized representatives” are omitted because of 3:301 and 31:711(2).
In subsection (c)(2), the words “or their duly authorized representatives” are omitted because of 3:301 and 31:711(2) and because of the inferred authority of the Commission to delegate in the absence of a prohibition. See section 14301(d) of the revised title.

Editorial Notes

References in TextThe Public Works and Economic Development Act of 1965, referred to in subsec. (a)(1)(B), is Pub. L. 89–136, Aug. 26, 1965, 79 Stat. 552, as amended, which is classified generally to chapter 38 (§ 3121 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 3121 of Title 42 and Tables.

Amendments2020—Subsec. (a)(2)(B)(ii). Pub. L. 116–136 inserted before period at end “, except that a discretionary grant to respond to economic distress directly related to the impacts of the Coronavirus Disease 2019 (COVID–19) shall not be included in such aggregate amount”.
2008—Subsec. (a)(1)(A)(i). Pub. L. 110–371, § 2(a)(1), added cl. (i) and struck out former cl. (i) which read as follows: “the amount of a grant shall not exceed 50 percent of administrative expenses or, at the discretion of the Commission, 75 percent of administrative expenses if the grant is to a local development district that has a charter or authority that includes the economic development of a county or part of a county for which a distressed county designation is in effect under section 14526 of this title;”.
Subsec. (a)(2)(A). Pub. L. 110–371, § 2(a)(2), added subpar. (A) and struck out heading and text of former subpar. (A). Text read as follows: “Except as provided in subparagraph (B), not more than 50 percent (or 80 percent in the case of a project to be carried out in a county for which a distressed county designation is in effect under section 14526 of this title) of the cost of any activity eligible for financial assistance under this section may be provided from amounts appropriated to carry out this subtitle.”



§ 14322. Approval of development plans, strategy statements, and projects(a) Annual Review and Approval Required.—The Appalachian Regional Commission annually shall review and approve, in accordance with section 14302 of this title, state and regional development plans and strategy statements, and any multistate subregional plans which may be developed.

(b) Application Process.—An application for a grant or for other assistance for a specific project under this subtitle shall be made through the state member of the Commission representing the applicant. The state member shall evaluate the application for approval. To be approved, the state member must certify, and the Federal Cochairman must determine, that the application—(1) implements the Commission-approved state development plan;

(2) is included in the Commission-approved strategy statement;

(3) adequately ensures that the project will be properly administered, operated, and maintained; and

(4) otherwise meets the requirements for assistance under this subtitle.


(c) Affirmative Vote Requirement Deemed Met.—After the appropriate state development plan and strategy statement are approved, certification by a state member, when joined by an affirmative vote of the Federal Cochairman, is deemed to satisfy the requirements for affirmative votes for decisions under section 14302(a) of this title.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1264.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14322(a)40 App.:303 (1st sentence).Pub. L. 89–4, title III, § 303, Mar. 9, 1965, 79 Stat. 20; Pub. L. 90–103, title I, § 121, Oct. 11, 1967, 81 Stat. 265; Pub. L. 94–188, title I, § 120, Dec. 31, 1975, 89 Stat. 1086; Pub. L. 107–149, § 13(i), Mar. 12, 2002, 116 Stat. 72.
14322(b)40 App.:303 (2d, 3d sentences).
14322(c)40 App.:303 (last sentence).







CHAPTER 145—SPECIAL APPALACHIAN PROGRAMS




SUBCHAPTER I—PROGRAMS


Sec.


14501.Appalachian development highway system.


14502.Demonstration health projects.


14503.Assistance for proposed low- and middle-income housing projects.


14504.Telecommunications and technology initiative.


14505.Entrepreneurship initiative.


14506.Regional skills partnerships.


14507.Supplements to federal grant programs.


14508.Economic and energy development initiative.


14509.High-speed broadband deployment initiative.


14510.Drug abuse mitigation initiative.



SUBCHAPTER II—ADMINISTRATIVE


14521.Required level of expenditure.


14522.Consent of States.


14523.Program implementation.


14524.Program development criteria.


14525.State development planning process.


14526.Distressed, at-risk, and economically strong counties.




Editorial Notes
Amendments2018—Pub. L. 115–271, title VIII, § 8062(b), Oct. 24, 2018, 132 Stat. 4095, added item 14510.
2015—Pub. L. 114–94, div. A, title I, § 1436(a)(2), Dec. 4, 2015, 129 Stat. 1431, added item 14509.
2008—Pub. L. 110–371, §§ 3(b), 4(b), Oct. 8, 2008, 122 Stat. 4041, added items 14508 and 14526 and struck out former item 14526 “Distressed and economically strong counties”.


SUBCHAPTER I—PROGRAMS
§ 14501. Appalachian development highway system(a) Purpose.—To provide a highway system which, in conjunction with the Interstate System and other Federal-aid highways in the Appalachian region, will open up an area with a developmental potential where commerce and communication have been inhibited by lack of adequate access, the Secretary of Transportation may assist in the construction of an Appalachian development highway system and local access roads serving the Appalachian region. Construction on the development highway system shall not be more than three thousand and ninety miles. There shall not be more than 1,400 miles of local access roads that serve specific recreational, residential, educational, commercial, industrial, or similar facilities or facilitate a school consolidation program.

(b) Commission Designations.—(1) What is to be designated.—The Appalachian Regional Commission shall transmit to the Secretary its designations of—(A) the general corridor location and termini of the development highways;

(B) local access roads to be constructed;

(C) priorities for the construction of segments of the development highways; and

(D) other criteria for the program authorized by this section.


(2) State transportation department recommendation required.—Before a state member participates in or votes on designations, the member must obtain the recommendations of the state transportation department of the State which the member represents.


(c) Addition to Federal-aid Primary System.—When completed, each development highway not already on the Federal-aid primary system shall be added to the system.

(d) Use of Specific Materials and Products.—(1) Indigenous materials and products.—In the construction of highways and roads authorized under this section, a State may give special preference to the use of materials and products indigenous to the Appalachian region.

(2) Coal derivatives.—For research and development in the use of coal and coal products in highway construction and maintenance, the Secretary may require each participating State, to the maximum extent possible, to use coal derivatives in the construction of not more than 10 percent of the roads authorized under this subtitle.


(e) Federal Share.—Federal assistance to any construction project under this section shall not be more than 80 percent of the cost of the project.

(f) Construction Without Federal Amounts.—(1) Payment of federal share.—When a participating State constructs a segment of a development highway without the aid of federal amounts and the construction is in accordance with all procedures and requirements applicable to the construction of segments of Appalachian development highways with those amounts, except for procedures and requirements that limit a State to the construction of projects for which federal amounts have previously been appropriated, the Secretary, on application by the State and with the approval of the Commission, may pay to the State the federal share, which shall not be more than 80 percent of the cost of the construction of the segment, from any amounts appropriated and allocated to the State to carry out this section.

(2) No commitment or obligation.—This subsection does not commit or obligate the Federal Government to provide amounts for segments of development highways constructed under this subsection.


(g) Application of Title 23.—(1) Sections 106(a) and 118.—Sections 106(a) and 118 of title 23 apply to the development highway system and the local access roads.

(2) Construction and maintenance.—States are required to maintain each development highway and local access road as provided for Federal-aid highways in title 23. All other provisions of title 23 that are applicable to the construction and maintenance of Federal-aid primary and secondary highways and which the Secretary decides are not inconsistent with this subtitle shall apply to the system and roads, respectively.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1265; Pub. L. 108–199, div. F, title I, § 123(a), Jan. 23, 2004, 118 Stat. 296.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14501(a)40 App.:201(a) (1st, 3d, last sentences).Pub. L. 89–4, title II, § 201, Mar. 9, 1965, 79 Stat. 10; Pub. L. 89–670, § 8(b), Oct. 15, 1966, 80 Stat. 942; Pub. L. 90–103, title I, § 106, Oct. 11, 1967, 81 Stat. 258; Pub. L. 91–123, title I, § 103, Nov. 25, 1969, 83 Stat. 214; Pub. L. 92–65, title II, § 204, Aug. 5, 1971, 85 Stat. 168; Pub. L. 94–188, title I, § 110, Dec. 31, 1975, 89 Stat. 1081; Pub. L. 95–599, title I, § 138(a), (b), Nov. 6, 1978, 92 Stat. 2710; Pub. L. 96–506, § 3(3), Dec. 8, 1980, 94 Stat. 2746; Pub. L. 97–35, title XVIII, § 1822(a)(2), Aug. 13, 1981, 95 Stat. 767; Pub. L. 105–178, title I, § 1117(c), title II, § 1212(a)(2)(B)(iii), June 9, 1998, 112 Stat. 160, 193.
14501(b)40 App.:201(b).
14501(c)40 App.:201(c) (1st sentence, last sentence words before “and each”).
14501(d)(1)40 App.:201(d).
14501(d)(2)40 App.:201(e).
14501(e)40 App.:201(f), (g).
14501(f)40 App.:201(h).
14501(g)(1)40 App.:201(a) (2d sentence words before 6th comma).
14501(g)(2)40 App.:201(a) (2d sentence words after 6th comma), (c) (last sentence words after “to such system”).


In subsection (c), the text of 40 App.:201(c) (1st sentence) is omitted as obsolete because appropriations were not authorized under 40 App.:201(g) after fiscal year 1982.
In subsection (e), the text of 40 App.:201(g) is omitted as obsolete.

Editorial Notes
Amendments2004—Subsec. (a). Pub. L. 108–199, which directed substitution of “three thousand and ninety” for “three thousand and twenty-five” in third sentence, was executed by substituting “three thousand and ninety” for “3,025” in second sentence of subsec. (a) to reflect the probable intent of Congress.

Statutory Notes and Related Subsidiaries
Appalachian Development Highway SystemPub. L. 112–141, div. A, title I, § 1528, July 6, 2012, 126 Stat. 582, as amended by Pub. L. 114–94, div. A, title I, § 1435, Dec. 4, 2015, 129 Stat. 1430, provided that:
“(a) Sense of the Senate.—It is the Sense of the Senate that the timely completion of the Appalachian development highway system is a transportation priority in the national interest.

“(b) Modified Federal Share for Projects on ADHS.—For fiscal years 2012 through 2050, the Federal share payable for the cost of constructing highways and access roads on the Appalachian development highway system under section 14501 of title 40, United States Code, with funds made available to a State for fiscal year 2012 or a previous fiscal year for the Appalachian development highway system program, or with funds made available for fiscal year 2012 or a previous fiscal year for a specific project, route, or corridor on that system, shall be up to 100 percent, as determined by the State.

“(c) Federal Share for Other Funds Used on ADHS.—For fiscal years 2012 through 2050, the Federal share payable for the cost of constructing highways and access roads on the Appalachian development highway system under section 14501 of title 40, United States Code, with Federal funds apportioned to a State for a program other than the Appalachian development highway system program shall be up to 100 percent, as determined by the State.

“(d) Completion Plan.—“(1) In general.—Subject to paragraph (2), not later than 1 year after the date of enactment of the MAP–21 [deemed to be Oct. 1, 2012], each State represented on the Appalachian Regional Commission shall establish a plan for the completion of the designated corridors of the Appalachian development highway system within the State, including annual performance targets, with a target completion date.

“(2) Significant uncompleted miles.—If the percentage of remaining Appalachian development highway system needs for a State, according to the latest cost to complete estimate for the Appalachian development highway system, is greater than 15 percent of the total cost to complete estimate for the entire Appalachian development highway system, the State shall not establish a plan under paragraph (1) that would result in a reduction of obligated funds for the Appalachian development highway system within the State for any subsequent fiscal year.”







§ 14502. Demonstration health projects(a) Purpose.—To demonstrate the value of adequate health facilities and services to the economic development of the Appalachian region, the Secretary of Health and Human Services may make grants for the planning, construction, equipment, and operation of multi-county demonstration health, nutrition, and child care projects, including hospitals, regional health diagnostic and treatment centers, and other facilities and services necessary for the purposes of this section.

(b) Planning Grants.—(1) Authority to provide amounts and make grants.—The Secretary may provide amounts to the Appalachian Regional Commission for the support of its Health Advisory Committee and may make grants for expenses of planning necessary for the development and operation of demonstration health projects for the region.

(2) Limitation on available amounts.—The amount of a grant under this section for planning shall not be more than 75 percent of expenses.

(3) Sources of assistance.—The federal contribution may be provided entirely from amounts authorized under this section or in combination with amounts provided under other federal or federal grant programs.

(4) Federal share.—Notwithstanding any provision of law limiting the federal share in those other programs, amounts appropriated to carry out this section may be used to increase the federal share to the maximum percentage cost of a grant authorized by this subsection.


(c) Construction and Equipment Grants.—(1) Additional uses for construction grants.—Grants under this section for construction may also be used for—(A) the acquisition of privately owned facilities—(i) not operated for profit; or

(ii) previously operated for profit if the Commission finds that health services would not otherwise be provided in the area served by the facility if the acquisition is not made; and


(B) initial equipment.


(2) Standards for making grants.—Grants under this section for construction shall be made in accordance with section 14523 of this title and shall not be incompatible with the applicable provisions of title VI of the Public Health Service Act (42 U.S.C. 291 et seq.), the Developmental Disabilities Assistance and Bill of Rights Act of 2000 (42 U.S.C. 15001 et seq.), and other laws authorizing grants for the construction of health-related facilities, without regard to any provisions in those laws relating to appropriation authorization ceilings or to allotments among the States.

(3) Limitation on available amounts.—A grant for the construction or equipment of any component of a demonstration health project shall not be more than 80 percent of the cost.

(4) Sources of assistance.—The federal contribution may be provided entirely from amounts authorized under this section or in combination with amounts provided under other federal grant programs for the construction or equipment of health-related facilities.

(5) Federal share.—Notwithstanding any provision of law limiting the federal share in those other programs, amounts authorized under this section may be used to increase federal grants for component facilities of a demonstration health project to a maximum of 80 percent of the cost of the facilities.


(d) Operation Grants.—(1) Standards for making grants.—A grant for the operation of a demonstration health project shall not be made—(A) unless the facility is publicly owned, or owned by a public or private nonprofit organization, and is not operated for profit;

(B) after five years following the commencement of the initial grant for operation of the project, except that child development demonstrations assisted under this section during fiscal year 1979 may be approved under section 14322 of this title for continued support beyond that period, on request of the State, if the Commission finds that no federal, state, or local amounts are available to continue the project; and

(C) unless the Secretary of Health and Human Services is satisfied that the operation of the project will be conducted under efficient management practices designed to obviate operating deficits.


(2) Limitation on available amounts.—Grants under this section for the operation (including initial operating amounts and operating deficits, which include the cost of attracting, training, and retaining qualified personnel) of a demonstration health project, whether or not constructed with amounts authorized to be appropriated by this section, may be made for up to—(A) 50 percent of the cost of that operation;

(B) in the case of a project to be carried out in a county for which a distressed county designation is in effect under section 14526, 80 percent of the cost of that operation; or

(C) in the case of a project to be carried out for a county for which an at-risk county designation is in effect under section 14526, 70 percent of the cost of that operation.


(3) Sources of assistance.—The federal contribution may be provided entirely from amounts appropriated to carry out this section or in combination with amounts provided under other federal grant programs for the operation of health related facilities and the provision of health and child development services, including parts A and B of title IV and title XX of the Social Security Act (42 U.S.C. 601 et seq., 620 et seq., 1397 et seq.).

(4) Federal share.—Notwithstanding any provision of law limiting the federal share in those other programs, amounts appropriated to carry out this section may be used to increase federal grants for operating components of a demonstration health project to the maximum percentage cost of a grant authorized by this subsection.

(5) State deemed to meet requirement of providing assistance or services on statewide basis.—Notwithstanding any provision of the Social Security Act (42 U.S.C. 301 et seq.) requiring assistance or services on a statewide basis, a State providing assistance or services under a federal grant program described in paragraph (2) in any area of the region approved by the Commission is deemed to be meeting that requirement.


(e) Grant Sources and Use of Grants in Computing Allotments.—Grants under this section—(1) shall be made only out of amounts specifically appropriated for the purpose of carrying out this subtitle; and

(2) shall not be taken into account in computing allotments among the States under any other law.


(f) Maximum Commission Contribution.—(1) In general.—Subject to paragraphs (2) and (3), the Commission may contribute not more than 50 percent of any project cost eligible for financial assistance under this section from amounts appropriated to carry out this subtitle.

(2) Distressed counties.—The maximum Commission contribution for a project to be carried out in a county for which a distressed county designation is in effect under section 14526 of this title may be increased to the lesser of—(A) 80 percent; or

(B) the maximum federal contribution percentage authorized by this section.


(3) At-risk counties.—The maximum Commission contribution for a project to be carried out in a county for which an at-risk county designation is in effect under section 14526 may be increased to the lesser of—(A) 70 percent; or

(B) the maximum Federal contribution percentage authorized by this section.



(g) Emphasis on Occupational Diseases From Coal Mining.—To provide for the further development of the Appalachian region’s human resources, grants under this section shall give special emphasis to programs and research for the early detection, diagnosis, and treatment of occupational diseases arising from coal mining, such as black lung.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1266; Pub. L. 110–371, § 2(b), Oct. 8, 2008, 122 Stat. 4038.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14502(a)40 App.:202(a) (1st sentence).Pub. L. 89–4, title II, § 202(a)–(e), Mar. 9, 1965, 79 Stat. 11; Pub. L. 90–103, title I, § 107, Oct. 11, 1967, 81 Stat. 259; Pub. L. 91–123, title I, § 104, Nov. 25, 1969, 83 Stat. 214; Pub. L. 92–65, title II, § 206, Aug. 5, 1971, 85 Stat. 169; Pub. L. 94–188, title I, § 111, Dec. 31, 1975, 89 Stat. 1081; Pub. L. 95–193, § 1, Nov. 18, 1977, 91 Stat. 1412; Pub. L. 96–88, title V, § 509(b), Oct. 17, 1979, 93 Stat. 695; Pub. L. 96–545, § 2, Dec. 18, 1980, 94 Stat. 3215; Pub. L. 105–393, title II, § 207(a), (c), Nov. 13, 1998, 112 Stat. 3620; Pub. L. 107–149, § 13(c), (d), Mar. 12, 2002, 116 Stat. 71.
14502(b)40 App.:202(d).
14502(c)(1), (2)40 App.:202(a) (2d sentence).
14502(c)(3)– (5)40 App.:202(b).
14502(d)(1)40 App.:202(c) (5th–last sentences).
14502(d)(2), (3)40 App.:202(c) (1st, 2d sentences).
14502(d)(4)40 App.:202(c) (4th sentence).
14502(d)(5)40 App.:202(c) (3d sentence).
14502(e)40 App.:202(a) (last sentence).
14502(f)40 App.:202(f).Pub. L. 89–4, title II, § 202(f), as added Pub. L. 105–393, title II, § 207(b), Nov. 13, 1998, 112 Stat. 3620.
14502(g)40 App.:202(e).


In subsection (c)(1)(A)(ii), the words “where the acquisition of such facilities is the most cost-effective means for providing increased health services” are omitted as unnecessary because of the more narrow requirement that the Commission find that but for the acquisition of the facility, the health services would not be otherwise provided in the area served by the facility.
In subsection (f)(1), the words “After September 30, 1998” are omitted as obsolete.

Editorial Notes

References in TextThe Public Health Service Act, referred to in subsec. (c)(2), is act July 1, 1944, ch. 373, 58 Stat. 682, as amended. Title VI of the Act is classified generally to subchapter IV (§ 291 et seq.) of chapter 6A of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 201 of Title 42 and Tables.
The Developmental Disabilities Assistance and Bill of Rights Act of 2000, referred to in subsec. (c)(2), is Pub. L. 106–402, Oct. 30, 2000, 114 Stat. 1677, as amended, which is classified principally to chapter 144 (§ 15001 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 15001 of Title 42 and Tables.
The Social Security Act, referred to in subsec. (d)(3), (5), is act Aug. 14, 1935, ch. 531, 49 Stat. 620, as amended, which is classified generally to chapter 7 (§ 301 et seq.) of Title 42, The Public Health and Welfare. Parts A and B of title IV of the Act are classified generally to parts A (§ 601 et seq.) and B (§ 620 et seq.) of subchapter IV of chapter 7 of Title 42. Title XX of the Act is classified generally to subchapter XX (§ 1397 et seq.) of chapter 7 of Title 42. For complete classification of this Act to the Code, see section 1305 of Title 42 and Tables.

Amendments2008—Subsec. (d)(2). Pub. L. 110–371, § 2(b)(1), added par. (2) and struck out heading and text of former par. (2). Text read as follows: “Grants under this section for the operation (including initial operating amounts and operating deficits, which include the cost of attracting, training, and retaining qualified personnel) of a demonstration health project, whether or not constructed with amounts authorized by this section, may be made for up to 50 percent of the cost of that operation (or 80 percent of the cost of that operation for a project to be carried out in a county for which a distressed county designation is in effect under section 14526 of this title).”
Subsec. (f)(1). Pub. L. 110–371, § 2(b)(2)(A), substituted “paragraphs (2) and (3)” for “paragraph (2)”.
Subsec. (f)(3). Pub. L. 110–371, § 2(b)(2)(B), added par. (3).

Statutory Notes and Related Subsidiaries
Termination of Advisory CommitteeAdvisory committees established after Jan. 5, 1973, to terminate not later than the expiration of the 2-year period beginning on the date of their establishment, unless, in the case of a committee established by the President or an officer of the Federal Government, such committee is renewed by appropriate action prior to the expiration of such 2-year period, or in the case of a committee established by the Congress, its duration is otherwise provided by law. See section 14 of Pub. L. 92–463, Oct. 6, 1972, 86 Stat. 776, set out in the Appendix to Title 5, Government Organization and Employees.



§ 14503. Assistance for proposed low- and middle-income housing projects(a) Appalachian Housing Fund.—(1) Establishment.—There is an Appalachian Housing Fund.

(2) Source and use of amounts in fund.—Amounts allocated to the Secretary of Housing and Urban Development for the purposes of this section shall be deposited in the Fund. The Secretary shall use the Fund as a revolving fund to carry out those purposes. Amounts in the Fund not needed for current operation may be invested in bonds or other obligations the Federal Government guarantees as to principal and interest. General expenses of administration of this section may be charged to the Fund.


(b) Purpose.—To encourage and facilitate the construction or rehabilitation of housing to meet the needs of low- and moderate-income families and individuals, the Secretary may make grants and loans from the Fund, under terms and conditions the Secretary may prescribe. The grants and loans may be made to nonprofit, limited dividend, or cooperative organizations and public bodies and are for planning and obtaining federally insured mortgage financing or other financial assistance for housing construction or rehabilitation projects for low- and moderate-income families and individuals, in any area of the Appalachian region the Appalachian Regional Commission establishes, under—(1) section 221 of the National Housing Act (12 U.S.C. 1715l);

(2) section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f);

(3) section 515 of the Housing Act of 1949 (42 U.S.C. 1485); or

(4) any other law of similar purpose administered by the Secretary or any other department, agency, or instrumentality of the Federal Government or a state government.


(c) Providing Amounts to States for Grants and Loans.—The Secretary or the Commission may provide amounts to the States for making grants and loans to nonprofit, limited dividend, or cooperative organizations and public bodies for the purposes for which the Secretary may provide amounts under this section.

(d) Loans.—(1) Limitation on available amounts.—A loan under subsection (b) for the cost of planning and obtaining financing (including the cost of preliminary surveys and analyses of market needs, preliminary site engineering and architectural fees, site options, application and mortgage commitment fees, legal fees, and construction loan fees and discounts) of a project described in that subsection may be made for up to—(A) 50 percent of that cost;

(B) in the case of a project to be carried out in a county for which a distressed county designation is in effect under section 14526, 80 percent of that cost; or

(C) in the case of a project to be carried out for a county for which an at-risk county designation is in effect under section 14526, 70 percent of that cost.


(2) Interest.—A loan shall be made without interest, except that a loan made to an organization established for profit shall bear interest at the prevailing market rate authorized for an insured or guaranteed loan for that type of project.

(3) Payment.—The Secretary shall require payment of a loan made under this section, under terms and conditions the Secretary may require, no later than on completion of the project. Except for a loan to an organization established for profit, the Secretary may cancel any part of a loan made under this section on determining that a permanent loan to finance the project cannot be obtained in an amount adequate for repayment of a loan made under this section.


(e) Grants.—(1) In general.—A grant under this section for expenses incidental to planning and obtaining financing for a project under this section that the Secretary considers to be unrecoverable from the proceeds of a permanent loan made to finance the project shall—(A) not be made to an organization established for profit; and

(B) except as provided in paragraph (2), not exceed—(i) 50 percent of those expenses;

(ii) in the case of a project to be carried out in a county for which a distressed county designation is in effect under section 14526, 80 percent of those expenses; or

(iii) in the case of a project to be carried out in a county for which an at-risk county designation is in effect under section 14526, 70 percent of those expenses.



(2) Site development costs and offsite improvements.—The Secretary may make grants and commitments for grants, and may advance amounts under terms and conditions the Secretary may require, to nonprofit, limited dividend, or cooperative organizations and public bodies for reasonable site development costs and necessary offsite improvements, such as sewer and water line extensions, when the grant, commitment, or advance is essential to the economic feasibility of a housing construction or rehabilitation project for low- and moderate-income families and individuals which otherwise meets the requirements for assistance under this section. A grant under this paragraph for—(A) the construction of housing shall not be more than 10 percent of the cost of the project; and

(B) the rehabilitation of housing shall not be more than 10 percent of the reasonable value of the rehabilitation housing, as determined by the Secretary.



(f) Information, Advice, and Technical Assistance.—The Secretary or the Commission may provide, or contract with public or private organizations to provide, information, advice, and technical assistance with respect to the construction, rehabilitation, and operation by nonprofit organizations of housing for low- or moderate- income families in areas of the region the Commission establishes.

(g) Application of Certain Provisions.—Programs and projects assisted under this section are subject to the provisions cited in section 14701 of this title to the extent provided in the laws authorizing assistance for low- and moderate-income housing.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1268; Pub. L. 110–371, § 2(c), Oct. 8, 2008, 122 Stat. 4038.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14503(a)40 App.:207(d).Pub. L. 89–4, title II, § 207, as added Pub. L. 90–103, title I, § 112, Oct. 11, 1967, 81 Stat. 261; Pub. L. 90–448, title II, § 201(f), Aug. 1, 1968, 82 Stat. 502; Pub. L. 91–123, title I, § 106, Nov. 25, 1969, 83 Stat. 215; Pub. L. 92–65, title II, § 208, Aug. 5, 1971, 85 Stat. 169; Pub. L. 94–188, title I, § 113, Dec. 31, 1975, 89 Stat. 1082; Pub. L. 105–393, title II, § 212, Nov. 13, 1998, 112 Stat. 3621; Pub. L. 107–149, § 13(e), Mar. 12, 2002, 116 Stat. 71.
14503(b)40 App.:207(a).
14503(c)40 App.:207(e) (words after “areas of the region”).
14503(d)40 App.:207(b).
14503(e)40 App.:207(c).
14503(f)40 App.:207(e) (words before “and may provide funds”).
14503(g)40 App.:207(f).


Subsection (a)(1) is added for clarity and for consistency with other titles of the United States Code.
In subsection (g), the words “notwithstanding such section” are omitted as unnecessary.

Editorial Notes
Amendments2008—Subsec. (d)(1). Pub. L. 110–371, § 2(c)(1), added par. (1) and struck out heading and text of former par. (1). Text read as follows: “A loan under subsection (b) shall not be more than 50 percent (or 80 percent for a project to be carried out in a county for which a distressed county designation is in effect under section 14526 of this title) of the cost of planning and obtaining financing for a project, including preliminary surveys and analyses of market needs, preliminary site engineering and architectural fees, site options, application and mortgage commitment fees, legal fees, and construction loan fees and discounts.”
Subsec. (e)(1). Pub. L. 110–371, § 2(c)(2), added par. (1) and struck out heading and text of former par. (1). Text read as follows: “A grant under this section shall not be made to an organization established for profit and, except as provided in paragraph (2), shall not exceed 50 percent (or 80 percent for a project to be carried out in a county for which a distressed county designation is in effect under section 14526 of this title) of expenses, incident to planning and obtaining financing for a project, which the Secretary considers not to be recoverable from the proceeds of a permanent loan made to finance the project.”



§ 14504. Telecommunications and technology initiative(a) Projects To Be Assisted.—The Appalachian Regional Commission may provide technical assistance, make grants, enter into contracts, or otherwise provide amounts to persons or entities in the region for projects—(1) to increase affordable access to advanced telecommunications, entrepreneurship, and management technologies or applications in the region;

(2) to provide education and training in the use of telecommunications and technology;

(3) to develop programs to increase the readiness of industry groups and businesses in the region to engage in electronic commerce; or

(4) to support entrepreneurial opportunities for businesses in the information technology sector.


(b) Limitation on Available Amounts.—Of the cost of any activity eligible for a grant under this section, not more than—(1) 50 percent may be provided from amounts appropriated to carry out this section;

(2) in the case of a project to be carried out in a county for which a distressed county designation is in effect under section 14526, 80 percent may be provided from amounts appropriated to carry out this section; or

(3) in the case of a project to be carried out in a county for which an at-risk county designation is in effect under section 14526, 70 percent may be provided from amounts appropriated to carry out this section.


(c) Sources of Assistance.—Assistance under this section may be provided entirely from amounts made available to carry out this section, in combination with amounts made available under other federal programs, or from any other source.

(d) Federal Share.—Notwithstanding any provision of law limiting the federal share under any other federal program, amounts made available to carry out this section may be used to increase that federal share, as the Commission decides is appropriate.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1270; Pub. L. 110–371, § 2(d), Oct. 8, 2008, 122 Stat. 4039.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14504(a)40 App.:203(a).Pub. L. 89–4, title II, § 203, as added Pub. L. 107–149, § 5, Mar. 12, 2002, 116 Stat. 67.
14504(b)40 App.:203(c).
14504(c)40 App.:203(b)(1).
14504(d)40 App.:203(b)(2).



Editorial Notes
Amendments2008—Subsec. (b). Pub. L. 110–371 added subsec. (b) and struck out heading and text of former subsec. (b). Text read as follows: “Not more than 50 percent (or 80 percent in the case of a project to be carried out in a county for which a distressed county designation is in effect under section 14526 of this title) of the cost of any activity eligible for a grant under this section may be provided from amounts appropriated to carry out this section.”



§ 14505. Entrepreneurship initiative(a) Business Incubator Service.—In this section, the term “business incubator service” means a professional or technical service necessary for the initiation and initial sustainment of the operations of a newly established business, including a service such as—(1) a legal service, including aid in preparing a corporate charter, partnership agreement, or basic contract;

(2) a service in support of the protection of intellectual property through a patent, a trademark, or any other means;

(3) a service in support of the acquisition and use of advanced technology, including the use of Internet services and Web-based services; and

(4) consultation on strategic planning, marketing, or advertising.


(b) Projects To Be Assisted.—The Appalachian Regional Commission may provide technical assistance, make grants, enter into contracts, or otherwise provide amounts to persons or entities in the region for projects—(1) to support the advancement of, and provide, entrepreneurial training and education for youths, students, and businesspersons;

(2) to improve access to debt and equity capital by such means as facilitating the establishment of development venture capital funds;

(3) to aid communities in identifying, developing, and implementing development strategies for various sectors of the economy;

(4) to develop a working network of business incubators; and

(5) to support entities that provide business incubator services.


(c) Limitation on Available Amounts.—Of the cost of any activity eligible for a grant under this section, not more than—(1) 50 percent may be provided from amounts appropriated to carry out this section;

(2) in the case of a project to be carried out in a county for which a distressed county designation is in effect under section 14526, 80 percent may be provided from amounts appropriated to carry out this section; or

(3) in the case of a project to be carried out in a county for which an at-risk county designation is in effect under section 14526, 70 percent may be provided from amounts appropriated to carry out this section.


(d) Sources of Assistance.—Assistance under this section may be provided entirely from amounts made available to carry out this section, in combination with amounts made available under other federal programs, or from any other source.

(e) Federal Share.—Notwithstanding any provision of law limiting the federal share under any other federal program, amounts made available to carry out this section may be used to increase that federal share, as the Commission decides is appropriate.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1271; Pub. L. 110–371, § 2(e), Oct. 8, 2008, 122 Stat. 4039.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14505(a)40 App.:204(a).Pub. L. 89–4, title II, § 204, as added Pub. L. 107–149, § 6, Mar. 12, 2002, 116 Stat. 68.
14505(b)40 App.:204(b).
14505(c)40 App.:204(d).
14505(d)40 App.:204(c)(1).
14505(e)40 App.:204(c)(2).



Editorial Notes
Amendments2008—Subsec. (c). Pub. L. 110–371 added subsec. (c) and struck out heading and text of former subsec. (c). Text read as follows: “Not more than 50 percent (or 80 percent in the case of a project to be carried out in a county for which a distressed county designation is in effect under section 14526 of this title) of the cost of any activity eligible for a grant under this section may be provided from amounts appropriated to carry out this section.”



§ 14506. Regional skills partnerships(a) Eligible Entity.—In this section, the term “eligible entity” means a consortium that—(1) is established to serve one or more industries in a specified geographic area; and

(2) consists of representatives of—(A) businesses (or a nonprofit organization that represents businesses);

(B) labor organizations;

(C) State and local governments; or

(D) educational institutions.



(b) Projects To Be Assisted.—The Appalachian Regional Commission may provide technical assistance, make grants, enter into contracts, or otherwise provide amounts to eligible entities in the region for projects to improve the job skills of workers for a specified industry, including projects for—(1) the assessment of training and job skill needs for the industry;

(2) the development of curricula and training methods, including, in appropriate cases, electronic learning or technology-based training;

(3) the identification of training providers;

(4) the development of partnerships between the industry and educational institutions, including community colleges;

(5) the development of apprenticeship programs;

(6) the development of training programs for workers, including dislocated workers; and

(7) the development of training plans for businesses.


(c) Administrative Costs.—An eligible entity may use not more than 10 percent of amounts made available to the eligible entity under subsection (b) to pay administrative costs associated with the projects described in subsection (b).

(d) Limitation on Available Amounts.—Of the cost of any activity eligible for a grant under this section, not more than—(1) 50 percent may be provided from amounts appropriated to carry out this section;

(2) in the case of a project to be carried out in a county for which a distressed county designation is in effect under section 14526, 80 percent may be provided from amounts appropriated to carry out this section; or

(3) in the case of a project to be carried out in a county for which an at-risk county designation is in effect under section 14526, 70 percent may be provided from amounts appropriated to carry out this section.


(e) Sources of Assistance.—Assistance under this section may be provided entirely from amounts made available to carry out this section, in combination with amounts made available under other federal programs, or from any other source.

(f) Federal Share.—Notwithstanding any provision of law limiting the federal share under any other federal program, amounts made available to carry out this section may be used to increase that Federal share, as the Commission decides is appropriate.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1271; Pub. L. 110–371, § 2(f), Oct. 8, 2008, 122 Stat. 4039.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14506(a)40 App.:205(a).Pub. L. 89–4, title II, § 205, as added Pub. L. 107–149, § 7, Mar. 12, 2002, 116 Stat. 69.
14506(b)40 App.:205(b).
14506(c)40 App.:205(c).
14506(d)40 App.:205(e).
14506(e)40 App.:205(d)(1).
14506(f)40 App.:205(d)(2).



Editorial Notes
Amendments2008—Subsec. (d). Pub. L. 110–371 added subsec. (d) and struck out heading and text of former subsec. (d). Text read as follows: “Not more than 50 percent (or 80 percent in the case of a project to be carried out in a county for which a distressed county designation is in effect under section 14526 of this title) of the cost of any activity eligible for a grant under this section may be provided from amounts appropriated to carry out this section.”



§ 14507. Supplements to federal grant programs(a) Definition.—(1) Federal grant programs.—In this section, the term “federal grant programs”—(A) means any federal grant program that provides assistance for the acquisition or development of land, the construction or equipment of facilities, or other community or economic development or economic adjustment activities, including a federal grant program authorized by—(i) the Consolidated Farm and Rural Development Act (7 U.S.C. 1921 et seq.);

(ii) chapter 2003 of title 54;

(iii) the Watershed Protection and Flood Prevention Act (16 U.S.C. 1001 et seq.);

(iv) the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2301 et seq.);

(v) the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) (known as the Clean Water Act);

(vi) title VI of the Public Health Services Act (42 U.S.C. 291 et seq.);

(vii) sections 201 and 209 of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3141, 3149);

(viii) title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.); and

(ix) part IV of title III of the Communications Act of 1934 (47 U.S.C. 390 et seq.); but


(B) does not include—(i) the program for the construction of the development highway system authorized by section 14501 of this title or any other program relating to highway or road construction authorized by title 23; or

(ii) any other program to the extent that financial assistance other than a grant is authorized.



(2) Certain sewage treatment works deemed constructed with federal grant assistance.—For the purpose of this section, any sewage treatment works constructed pursuant to title II of the Federal Water Pollution Control Act (33 U.S.C. 1281 et seq.) (known as the Clean Water Act) without federal grant assistance under that title is deemed to be constructed with that assistance.


(b) Purpose.—To enable the people, States, and local communities of the Appalachian region, including local development districts, to take maximum advantage of federal grant programs for which they are eligible but for which, because of their economic situation, they cannot supply the required matching share, or for which there are insufficient amounts available under the federal law authorizing the programs to meet pressing needs of the region, the Federal Cochairman may use amounts made available to carry out this section—(1) for any part of the basic federal contribution to projects or activities under the federal grant programs authorized by federal laws; and

(2) to increase the federal contribution to projects and activities under the programs above the fixed maximum part of the cost of the projects or activities otherwise authorized by the applicable law.


(c) Certification Required.—For a program, project, or activity for which any part of the basic federal contribution to the project or activity under a federal grant program is proposed to be made under subsection (b), the contribution shall not be made until the responsible federal official administering the federal law authorizing the contribution certifies that the program, project, or activity meets the applicable requirements of the federal law and could be approved for federal contribution under that law if amounts were available under the law for the program, project, or activity.

(d) Limitations in Other Laws Inapplicable.—Amounts provided pursuant to this subtitle are available without regard to any limitations on areas eligible for assistance or authorizations for appropriation in any other law.

(e) Acceptance of Certain Material.—For a supplemental grant for a project or activity under a federal grant program, the Federal Cochairman shall accept any finding, report, certification, or documentation required to be submitted to the head of the department, agency, or instrumentality of the Federal Government responsible for the administration of the program.

(f) Federal Share.—The federal portion of the cost of a project or activity shall not—(1) be increased to more than the percentages the Commission establishes; nor

(2) be more than 80 percent of the cost.


(g) Maximum Commission Contribution.—(1) In general.—Subject to paragraphs (2) and (3), the Commission may contribute not more than 50 percent of a project or activity cost eligible for financial assistance under this section from amounts appropriated to carry out this subtitle.

(2) Distressed counties.—The maximum Commission contribution for a project or activity to be carried out in a county for which a distressed county designation is in effect under section 14526 of this title may be increased to 80 percent.

(3) At-risk counties.—The maximum Commission contribution for a project to be carried out in a county for which an at-risk county designation is in effect under section 14526 may be increased to 70 percent.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1272; Pub. L. 109–270, § 2(j), Aug. 12, 2006, 120 Stat. 748; Pub. L. 110–371, § 2(g), Oct. 8, 2008, 122 Stat. 4040; Pub. L. 113–287, § 5(j)(7), Dec. 19, 2014, 128 Stat. 3269.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14507(a)40 App.:214(c).Pub. L. 89–4, title II, § 214, Mar. 9, 1965, 79 Stat. 17; Pub. L. 90–103, title I, § 116, Oct. 11, 1967, 81 Stat. 263; Pub. L. 91–123, title I, § 107, Nov. 25, 1969, 83 Stat. 215; Pub. L. 91–258, title I, § 52(b)(5), May 21, 1970, 84 Stat. 235; Pub. L. 92–65, title II, § 210, Aug. 5, 1971, 85 Stat. 171; Pub. L. 94–188, title I, § 115, Dec. 31, 1975, 89 Stat. 1083; Pub. L. 96–506, § 3(4), Dec. 8, 1980, 94 Stat. 2746; Pub. L. 98–524, § 4(e)(2), Oct. 19, 1984, 98 Stat. 2489; Pub. L. 104–208, div. A, title I, § 101(e) [title VII, § 709(a)(5)], Sept. 30, 1996, 110 Stat. 3009–312; Pub. L. 105–332, § 3(g), Oct. 31, 1998, 112 Stat. 3126, Pub. L. 105–393, title II, § 217, Nov. 13, 1998, 112 Stat. 3622; Pub. L. 107–149, § 13(c), (f), Mar. 12, 2002, 116 Stat. 71.
14507(b)40 App.:214(a) (1st sentence).
14507(c)40 App.:214(a) (2d sentence).
14507(d)40 App.:214(a) (3d sentence).
14507(e)40 App.:214(a) (last sentence).
14507(f)40 App.:214(b)(1).
14507(g)40 App.:214(b)(2).


In subsection (a)(1)(A), before subclause (i), the words “authorized by this Act or any other Act” are omitted as unnecessary.
In subsection (a)(1)(B)(ii), the words “under this Act or any other Act” and “a form of” are omitted as unnecessary.
In subsection (a)(2), the words “title II” are substituted for “section 8(c)” because of the general amendment and revision of the Federal Water Pollution Control Act by section 2 of the Federal Water Pollution Control Act Amendments of 1972 (Public Law 92–500, 86 Stat. 816).
In subsection (g)(1), the words “after September 30, 1998” are omitted as obsolete.

Editorial Notes

References in TextThe Consolidated Farm and Rural Development Act, referred to in subsec. (a)(1)(A)(i), is title III of Pub. L. 87–128, Aug. 8, 1961, 75 Stat. 307, as amended, which is classified principally to chapter 50 (§ 1921 et seq.) of Title 7, Agriculture. For complete classification of this Act to the Code, see Short Title note set out under section 1921 of Title 7 and Tables.
The Watershed Protection and Flood Prevention Act, referred to in subsec. (a)(1)(A)(iii), is act Aug. 4, 1954, ch. 656, 68 Stat. 666, as amended, which is classified principally to chapter 18 (§ 1001 et seq.) of Title 16, Conservation. For complete classification of this Act to the Code, see Short Title note set out under section 1001 of Title 16 and Tables.
The Carl D. Perkins Career and Technical Education Act of 2006, referred to in subsec. (a)(1)(A)(iv), is Pub. L. 88–210, Dec. 18, 1963, 77 Stat. 403, as amended generally by Pub. L. 109–270, § 1(b), Aug. 12, 2006, 120 Stat. 683, which is classified generally to chapter 44 (§ 2301 et seq.) of Title 20, Education. For complete classification of this Act to the Code, see Short Title note set out under section 2301 of Title 20 and Tables.
The Federal Water Pollution Control Act, referred to in subsec. (a)(1)(A)(v), (2), is act June 30, 1948, ch. 758, as amended generally by Pub. L. 92–500, § 2, Oct. 18, 1972, 86 Stat. 816, also known as the Clean Water Act, which is classified generally to chapter 26 (§ 1251 et seq.) of Title 33, Navigation and Navigable Waters. Title II of the Act is classified generally to subchapter II (§ 1281 et seq.) of chapter 26 of Title 33. For complete classification of this Act to the Code, see Short Title note set out under section 1251 of Title 33 and Tables.
The Public Health Service Act, referred to in subsec. (a)(1)(A)(vi), is act July 1, 1944, ch. 373, 58 Stat. 682, as amended. Title VI of the Act is classified generally to subchapter IV (§ 291 et seq.) of chapter 6A of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 201 of Title 42 and Tables.
The Housing and Community Development Act of 1974, referred to in subsec. (a)(1)(A)(viii), is Pub. L. 93–383, Aug. 22, 1974, 88 Stat. 633, as amended. Title I of the Act is classified principally to chapter 69 (§ 5301 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 5301 of Title 42 and Tables.
The Communications Act of 1934, referred to in subsec. (a)(1)(A)(ix), is act June 19, 1934, ch. 652, 48 Stat. 1064, as amended. Part IV of title III of the Act is classified generally to part IV (§ 390 et seq.) of subchapter III of chapter 5 of Title 47, Telecommunications. For complete classification of this Act to the Code, see section 609 of Title 47 and Tables.

Amendments2014—Subsec. (a)(1)(A)(ii). Pub. L. 113–287 substituted “chapter 2003 of title 54” for “the Land and Water Conservation Fund Act of 1965 (16 U.S.C. 460l–4 et seq.)”.
2008—Subsec. (g)(1). Pub. L. 110–371, § 2(g)(1), substituted “paragraphs (2) and (3)” for “paragraph (2)”.
Subsec. (g)(3). Pub. L. 110–371, § 2(g)(2), added par. (3).
2006—Subsec. (a)(1)(A)(iv). Pub. L. 109–270 substituted “Carl D. Perkins Career and Technical Education Act of 2006” for “Carl D. Perkins Vocational and Technical Education Act of 1998”.



§ 14508. Economic and energy development initiative(a) Projects To Be Assisted.—The Appalachian Regional Commission may provide technical assistance, make grants, enter into contracts, or otherwise provide amounts to persons or entities in the Appalachian region for projects and activities—(1) to promote energy efficiency in the Appalachian region to enhance the economic competitiveness of the Appalachian region;

(2) to increase the use of renewable energy resources, particularly biomass, in the Appalachian region to produce alternative transportation fuels, electricity, and heat; and

(3) to support the development of regional, conventional energy resources to produce electricity and heat through advanced technologies that achieve a substantial reduction in emissions, including greenhouse gases, over the current baseline.


(b) Limitation on Available Amounts.—Of the cost of any activity eligible for a grant under this section, not more than—(1) 50 percent may be provided from amounts appropriated to carry out this section;

(2) in the case of a project to be carried out in a county for which a distressed county designation is in effect under section 14526, 80 percent may be provided from amounts appropriated to carry out this section; or

(3) in the case of a project to be carried out in a county for which an at-risk county designation is in effect under section 14526, 70 percent may be provided from amounts appropriated to carry out this section.


(c) Sources of Assistance.—Subject to subsection (b), grants provided under this section may be provided from amounts made available to carry out this section in combination with amounts made available under other Federal programs or from any other source.

(d) Federal Share.—Notwithstanding any provision of law limiting the Federal share under any other Federal program, amounts made available to carry out this section may be used to increase that Federal share, as the Commission decides is appropriate.

(Added Pub. L. 110–371, § 3(a), Oct. 8, 2008, 122 Stat. 4040.)

§ 14509. High-speed broadband deployment initiative(a) In General.—The Appalachian Regional Commission may provide technical assistance, make grants, enter into contracts, or otherwise provide amounts to individuals or entities in the Appalachian region for projects and activities—(1) to increase affordable access to broadband networks throughout the Appalachian region;

(2) to conduct research, analysis, and training to increase broadband adoption efforts in the Appalachian region;

(3) to provide technology assets, including computers, smartboards, and video projectors to educational systems throughout the Appalachian region;

(4) to increase distance learning opportunities throughout the Appalachian region;

(5) to increase the use of telehealth technologies in the Appalachian region; and

(6) to promote e-commerce applications in the Appalachian region.


(b) Limitation on Available Amounts.—Of the cost of any activity eligible for a grant under this section—(1) not more than 50 percent may be provided from amounts appropriated to carry out this section; and

(2) notwithstanding paragraph (1)—(A) in the case of a project to be carried out in a county for which a distressed county designation is in effect under section 14526, not more than 80 percent may be provided from amounts appropriated to carry out this section; and

(B) in the case of a project to be carried out in a county for which an at-risk designation is in effect under section 14526, not more than 70 percent may be provided from amounts appropriated to carry out this section.



(c) Sources of Assistance.—Subject to subsection (b), a grant provided under this section may be provided from amounts made available to carry out this section in combination with amounts made available—(1) under any other Federal program; or

(2) from any other source.


(d) Federal Share.—Notwithstanding any provision of law limiting the Federal share under any other Federal program, amounts made available to carry out this section may be used to increase that Federal share, as the Appalachian Regional Commission determines to be appropriate.

(Added Pub. L. 114–94, div. A, title I, § 1436(a)(1), Dec. 4, 2015, 129 Stat. 1430.)

Statutory Notes and Related Subsidiaries
Effective DatePub. L. 114–94, div. A, title I, § 1436(d), Dec. 4, 2015, 129 Stat. 1432, provided that: “This section [enacting this section and amending sections 14703 and 14704 of this title] and the amendments made by this section take effect on October 1, 2015.”




§ 14510. Drug abuse mitigation initiative(a) In General.—The Appalachian Regional Commission may provide technical assistance to, make grants to, enter into contracts with, or otherwise provide amounts to individuals or entities in the Appalachian region for projects and activities to address drug abuse, including opioid abuse, in the region, including projects and activities—(1) to facilitate the sharing of best practices among States, counties, and other experts in the region with respect to reducing such abuse;

(2) to initiate or expand programs designed to eliminate or reduce the harm to the workforce and economic growth of the region that results from such abuse;

(3) to attract and retain relevant health care services, businesses, and workers; and

(4) to develop relevant infrastructure, including broadband infrastructure that supports the use of telemedicine.


(b) Limitation on Available Amounts.—Of the cost of any activity eligible for a grant under this section—(1) not more than 50 percent may be provided from amounts appropriated to carry out this section; and

(2) notwithstanding paragraph (1)—(A) in the case of a project to be carried out in a county for which a distressed county designation is in effect under section 14526, not more than 80 percent may be provided from amounts appropriated to carry out this section; and

(B) in the case of a project to be carried out in a county for which an at-risk designation is in effect under section 14526, not more than 70 percent may be provided from amounts appropriated to carry out this section.



(c) Sources of Assistance.—Subject to subsection (b), a grant provided under this section may be provided from amounts made available to carry out this section in combination with amounts made available—(1) under any other Federal program (subject to the availability of subsequent appropriations); or

(2) from any other source.


(d) Federal Share.—Notwithstanding any provision of law limiting the Federal share under any other Federal program, amounts made available to carry out this section may be used to increase that Federal share, as the Appalachian Regional Commission determines to be appropriate.

(Added Pub. L. 115–271, title VIII, § 8062(a), Oct. 24, 2018, 132 Stat. 4094.)


SUBCHAPTER II—ADMINISTRATIVE
§ 14521. Required level of expenditure
A State or political subdivision of a State is not eligible to receive benefits under this subtitle unless the aggregate expenditure of state amounts, except expenditures for participation in the Dwight D. Eisenhower System of Interstate and Defense Highways and local and federal amounts, for the benefit of the area within the State located in the Appalachian region is maintained at a level which does not fall below the average level of those expenditures for the State’s last two full fiscal years prior to March 9, 1965. In computing the level, a State’s past expenditure for participation in the Dwight D. Eisenhower System of Interstate and Defense Highways and expenditures of local and federal amounts shall not be included. The Commission shall recommend to the President a lesser requirement when it finds that a substantial population decrease in that part of a State which lies within the region would not justify a state expenditure equal to the average level of the last two years or when it finds that a State’s average level of expenditure in an individual program has been disproportionate to the present need for that part of the State.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1274.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1452140 App.:221.Pub. L. 89–4, title II, § 221, Mar. 9, 1965, 79 Stat. 18; Pub. L. 90–103, title I, § 117, Oct. 11, 1967, 81 Stat. 263; Pub. L. 101–427, Oct. 15, 1990, 104 Stat. 927.


The words “or such Federal officer or officers as the President may designate” are omitted because of 3:301.



§ 14522. Consent of States
This subtitle does not require a State to engage in or accept a program under this subtitle without its consent.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1274.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1452240 App.:222.Pub. L. 89–4, title II, § 222, Mar. 9, 1965, 79 Stat. 18.





§ 14523. Program implementation(a) Requirements.—A program or project authorized under this chapter shall not be implemented until—(1) the responsible federal official has decided that applications and plans relating to the program or project are not incompatible with the provisions and objectives of federal laws that the official administers that are not inconsistent with this subtitle; and

(2) the Appalachian Regional Commission has approved the program or project and has determined that it—(A) meets the applicable criteria under section 14524 of this title and the requirements of the development planning process under section 14525 of this title; and

(B) will contribute to the development of the Appalachian region.



(b) Decision Is Controlling.—A decision under subsection (a)(2) is controlling and shall be accepted by the federal agencies.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1274.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1452340 App.:223.Pub. L. 89–4, title II, § 223, Mar. 9, 1965, 79 Stat. 18; Pub. L. 90–103, title I, § 118, Oct. 11, 1967, 81 Stat. 264; Pub. L. 94–188, title I, § 116, Dec. 31, 1975, 89 Stat. 1083.





§ 14524. Program development criteria(a) Factors To Be Considered.—In considering programs and projects to be given assistance under this subtitle, and in establishing a priority ranking of the requests for assistance presented to the Appalachian Regional Commission, the Commission shall follow procedures that will ensure consideration of—(1) the relationship of the project or class of projects to overall regional development, including its location in a severely and persistently distressed county or area;

(2) the population and area to be served by the project or class of projects, including the per capita market income and the unemployment rates in the area;

(3) the relative financial resources available to the State or political subdivisions or instrumentalities of the State that seek to undertake the project;

(4) the importance of the project or class of projects in relation to other projects or classes of projects that may be in competition for the same amounts;

(5) the prospects that the project for which assistance is sought will improve, on a continuing rather than a temporary basis, the opportunities for employment, the average level of income, or the economic and social development of the area served by the project; and

(6) the extent to which the project design provides for detailed outcome measurements by which grant expenditures may be evaluated.


(b) Limitation on Use.—Financial assistance made available under this subtitle shall not be used to assist establishments relocating from one area to another.

(c) Determination Required Before Amounts May Be Provided.—Amounts may be provided for programs and projects in a State under this subtitle only if the Commission determines that the level of federal and state financial assistance under other laws for the same type of programs or projects in that part of the State within the Appalachian region will not be diminished in order to substitute amounts authorized by this subtitle.

(d) Minimum Amount of Assistance to Distressed Counties and Areas.—For each fiscal year, not less than 50 percent of the amount of grant expenditures the Commission approves shall support activities or projects that benefit severely and persistently distressed counties and areas.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1275.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14524(a)40 App.:224(a).Pub. L. 89–4, title II, § 224(a), Mar. 9, 1965, 79 Stat. 18; Pub. L. 90–103, title I, § 119(a), Oct. 11, 1967, 81 Stat. 264; Pub. L. 105–393, title II, § 218(a), (b), Nov. 13, 1998, 112 Stat. 3622; Pub. L. 107–149, §§ 8(a), 13(g), Mar. 12, 2002, 116 Stat. 70, 72.
14524(b)40 App.:224(b).Pub. L. 89–4, title II, § 224(b), Mar. 9, 1965, 79 Stat. 19; Pub. L. 90–103, title I, § 119(b), Oct. 11, 1967, 81 Stat. 264; Pub. L. 105–393, title II, § 218(c), Nov. 13, 1998, 112 Stat. 3623.
14524(c)40 App.:224(c).Pub. L. 89–4, title II, § 224(c), as added Pub. L. 94–188, title I, § 117, Dec. 31, 1975, 89 Stat. 1084.
14524(d)40 App.:224(d).Pub. L. 89–4, title II, § 224(d), as added Pub. L. 107–149, § 8(b), Mar. 12, 2002, 116 Stat. 70.





§ 14525. State development planning process(a) State Development Plan.—Pursuant to policies the Appalachian Regional Commission establishes, each state member shall submit a development plan for the area of the State within the Appalachian region. The plan shall—(1) be submitted according to a schedule the Commission prescribes;

(2) reflect the goals, objectives, and priorities identified in the regional development plan and in any subregional development plan that may be approved for the subregion of which the State is a part;

(3) describe the state organization and continuous process for Appalachian development planning, including—(A) the procedures established by the State for the participation of local development districts in the process;

(B) how the process is related to overall statewide planning and budgeting processes; and

(C) the method of coordinating planning and projects in the region under this subtitle, the Public Works and Economic Development Act of 1965 (42 U.S.C. 3121 et seq.), and other federal, state, and local programs;


(4) set forth the goals, objectives, and priorities of the State for the region, as established by the Governor, and identify the needs on which the goals, objectives, and priorities are based; and

(5) describe the development strategies for achieving the goals, objectives, and priorities, including funding sources, and recommendations for specific projects to receive assistance under this subtitle.


(b) Areawide Action Programs.—The Commission shall encourage the preparation and execution of areawide action programs that specify interrelated projects and schedules of actions, the necessary agency funding, and other commitments to implement the programs. The programs shall make appropriate use of existing plans affecting the area.

(c) Local Development Districts.—Local development districts certified by the State as described in section 14102(a)(2) of this title provide the linkage between state and substate planning and development. The districts shall assist the States in the coordination of areawide programs and projects and may prepare and adopt areawide plans or action programs. In carrying out the development planning process, including the selection of programs and projects for assistance, States shall consult with local development districts, local units of government, and citizen groups and shall consider the goals, objectives, priorities, and recommendations of those bodies.

(d) Federal Responsibilities.—To the maximum extent practicable, federal departments, agencies, and instrumentalities undertaking or providing financial assistance for programs or projects in the region shall—(1) take into account the policies, goals, and objectives the Commission and its member States establish pursuant to this subtitle;

(2) recognize Appalachian state development strategies approved by the Commission as satisfying requirements for overall economic development planning under the programs or projects; and

(3) accept the boundaries and organization of any local development district certified under this subtitle that the Governor may designate as the areawide agency required under any of those programs undertaken or assisted by those federal departments, agencies, and instrumentalities.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1275.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


14525(a)40 App.:225(a).Pub. L. 89–4, title II, § 225, as added Pub. L. 94–188, title I, § 118, Dec. 31, 1975, 89 Stat. 1084; Pub. L. 107–149, § 13(h), Mar. 12, 2002, 116 Stat. 72.
14525(b)40 App.:225(b)(2).
14525(c)40 App.:225(b)(1).
14525(d)40 App.:225(c).



Editorial Notes

References in TextThe Public Works and Economic Development Act of 1965, referred to in subsec. (a)(3)(C), is Pub. L. 89–136, Aug. 26, 1965, 79 Stat. 552, as amended, which is classified principally to chapter 38 (§ 3121 et seq.) of Title 42, The Public Health and Welfare. For complete classification of this Act to the Code, see Short Title note set out under section 3121 of Title 42 and Tables.



§ 14526. Distressed, at-risk, and economically strong counties(a) Designations.—(1) In general.—The Appalachian Regional Commission, in accordance with criteria the Commission may establish, each year shall—(A) designate as “distressed counties” those counties in the Appalachian region that are the most severely and persistently distressed;

(B) designate as “at-risk counties” those counties in the Appalachian region that are most at risk of becoming economically distressed; and

(C) designate two categories of economically strong counties, consisting of—(i) “competitive counties”, which shall be those counties in the region that are approaching economic parity with the rest of the United States; and

(ii) “attainment counties”, which shall be those counties in the region that have attained or exceeded economic parity with the rest of the United States.



(2) Annual review of designations.—The Commission shall—(A) conduct an annual review of each designation of a county under paragraph (1) to determine if the county still meets the criteria for the designation; and

(B) renew the designation for another one-year period only if the county still meets the criteria.



(b) Distressed Counties.—In program and project development and implementation and in the allocation of appropriations made available to carry out this subtitle, the Commission shall give special consideration to the needs of counties for which a distressed county designation is in effect under this section.

(c) Economically Strong Counties.—(1) Competitive counties.—Except as provided in paragraphs (3) and (4), assistance under this subtitle for a project that is carried out in a county for which a competitive county designation is in effect under this section shall not be more than 30 percent of the project cost.

(2) Attainment counties.—Except as provided in paragraphs (3) and (4), amounts may not be provided under this subtitle for a project that is carried out in a county for which an attainment county designation is in effect under this section.

(3) Exceptions.—Paragraphs (1) and (2) do not apply to—(A) a project on the Appalachian development highway system authorized by section 14501 of this title;

(B) a local development district administrative project assisted under section 14321(a)(1)(A) of this title; or

(C) a multicounty project that is carried out in at least two counties designated under this section if—(i) at least one of the participating counties is designated as a distressed county under this section; and

(ii) the project will be of substantial direct benefit to at least one distressed county.



(4) Waiver.—(A) In general.—The Commission may waive the requirements of paragraphs (1) and (2) for a project when the recipient of assistance for the project shows the existence of any of the following:(i) a significant pocket of distress in the part of the county in which the project is carried out.

(ii) a significant potential benefit from the project in at least one area of the region outside the designated county.


(B) Reports to congress.—The Commission shall submit to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives an annual report describing each waiver granted under subparagraph (A) during the period covered by the report.



(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1277; Pub. L. 110–371, § 4(a), Oct. 8, 2008, 122 Stat. 4041.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1452640 App.:226.Pub. L. 89–4, title II, § 226, as added Pub. L. 105–393, title II, § 219, Nov. 13, 1998, 112 Stat. 3623.


In subsection (a)(1), before clause (A), the words “Not later than 90 days after November 13, 1988” are omitted as obsolete.

Editorial Notes
Amendments2008—Pub. L. 110–371, § 4(a)(1), inserted “, at-risk,” after “Distressed” in section catchline.
Subsec. (a)(1)(B), (C). Pub. L. 110–371, § 4(a)(2), added subpar. (B) and redesignated former subpar. (B) as (C).





CHAPTER 147—MISCELLANEOUS



Sec.


14701.Applicable labor standards.


14702.Nondiscrimination.


14703.Authorization of appropriations.


14704.Termination.



§ 14701. Applicable labor standards
All laborers and mechanics employed by contractors or subcontractors in the construction, alteration, or repair, including painting and decorating, of projects, buildings, and works which are financially assisted through federal amounts authorized under this subtitle shall be paid wages at rates not less than those prevailing on similar construction in the locality as the Secretary of Labor determines in accordance with sections 3141–3144, 3146, and 3147 of this title. With respect to those labor standards, the Secretary has the authority and functions set forth in Reorganization Plan Numbered 14 of 1950 (eff. May 24, 1950, 64 Stat. 1267) and section 3145 of this title.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1278.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1470140 App.:402.Pub. L. 89–4, title IV, § 402, Mar. 9, 1965, 79 Stat. 21.


The reference to 40:276(c) should be to 40:276c, restated as section 3145 of the revised title.

Editorial Notes

References in TextReorganization Plan Numbered 14 of 1950, referred to in text, is Reorg. Plan No. 14 of 1950, eff. May 24, 1950, 15 F.R. 3176, 64 Stat. 1267, which is set out in the Appendix to Title 5, Government Organization and Employees.



§ 14702. Nondiscrimination
An individual in the United States shall not, because of sex, be excluded from participation in, be denied the benefits of, or be subjected to discrimination under, a program or activity receiving federal financial assistance under this subtitle.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1278.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1470240 App.:223 note.Pub. L. 92–65, title II, § 214, Aug. 5, 1971, 85 Stat. 173.





§ 14703. Authorization of appropriations(a) In General.—In addition to amounts made available under section 14501, there is authorized to be appropriated to the Appalachian Regional Commission to carry out this subtitle—(1) $87,000,000 for fiscal year 2008;

(2) $100,000,000 for fiscal year 2009;

(3) $105,000,000 for fiscal year 2010;

(4) $108,000,000 for fiscal year 2011; and

(5) $110,000,000 for each of fiscal years 2012 through 2021.


(b) Economic and Energy Development Initiative.—Of the amounts made available under subsection (a), the following amounts may be used to carry out section 14508—(1) $12,000,000 for fiscal year 2008;

(2) $12,500,000 for fiscal year 2009;

(3) $13,000,000 for fiscal year 2010;

(4) $13,500,000 for fiscal year 2011; and

(5) $14,000,000 for fiscal year 2012.


(c) High-speed Broadband Deployment Initiative.—Of the amounts made available under subsection (a), $10,000,000 may be used to carry out section 14509 for each of fiscal years 2016 through 2021.

(d) Availability.—Amounts made available under subsection (a) remain available until expended.

(e) Allocation of Funds.—Funds approved by the Appalachian Regional Commission for a project in a State in the Appalachian region pursuant to a congressional directive shall be derived from the total amount allocated to the State by the Appalachian Regional Commission from amounts appropriated to carry out this subtitle.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1278; Pub. L. 110–371, § 5, Oct. 8, 2008, 122 Stat. 4041; Pub. L. 114–94, div. A, title I, § 1436(b), Dec. 4, 2015, 129 Stat. 1431; Pub. L. 116–159, div. B, title I, § 1107(a), Oct. 1, 2020, 134 Stat. 727.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1470340 App.:401.Pub. L. 89–4, title IV, § 401, Mar. 9, 1965, 79 Stat. 21; Pub. L. 90–103, title I, § 122, Oct. 11, 1967, 81 Stat. 266; Pub. L. 91–123, title I, § 109, Nov. 25, 1969, 83 Stat. 215; Pub. L. 92–65, title II, § 212, Aug. 5, 1971, 85 Stat. 172; Pub. L. 94–188, title I, § 121, Dec. 31, 1975, 89 Stat. 1086; Pub. L. 96–506, § 3(5), Dec. 8, 1980, 94 Stat. 2746; Pub. L. 97–35, title XVIII, § 1822(a)(3), (4), Aug. 13, 1981, 95 Stat. 767; Pub. L 105–393, title II, § 221, Nov. 13, 1998, 112 Stat. 3625; Pub. L. 107–149, § 10, Mar. 12, 2002, 116 Stat. 70.



Editorial Notes
Amendments2020—Subsec. (a)(5). Pub. L. 116–159, § 1107(a)(1), substituted “2021” for “2020”.
Subsec. (c). Pub. L. 116–159, § 1107(a)(2), substituted “2021” for “2020”.
2015—Subsec. (a)(5). Pub. L. 114–94, § 1436(b)(1), substituted “each of fiscal years 2012 through 2020” for “fiscal year 2012”.
Subsecs. (c) to (e). Pub. L. 114–94, § 1436(b)(2), (3), added subsec. (c) and redesignated former subsecs. (c) and (d) as (d) and (e), respectively.
2008—Subsec. (a). Pub. L. 110–371, § 5(a), amended subsec. (a) generally. Prior to amendment, subsec. (a) authorized appropriations to the Appalachian Regional Commission for fiscal years 2002 to 2006.
Subsec. (b). Pub. L. 110–371, § 5(b), amended subsec. (b) generally. Prior to amendment, subsec. (b) authorized appropriations to carry out section 14504 of this title for fiscal years 2002 to 2006.
Subsec. (d). Pub. L. 110–371, § 5(c), added subsec. (d).

Statutory Notes and Related Subsidiaries
Effective Date of 2015 AmendmentAmendment by Pub. L. 114–94 effective Oct. 1, 2015, see section 1436(d) of Pub. L. 114–94, set out as an Effective Date note under section 14509 of this title.



§ 14704. Termination
This subtitle, except sections 14102(a)(1) and (b) and 14501, ceases to be in effect on October 1, 2021.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1278; Pub. L. 109–289, div. B, title II, § 20326, as added Pub. L. 110–5, § 2, Feb. 15, 2007, 121 Stat. 22; Pub. L. 110–371, § 6, Oct. 8, 2008, 122 Stat. 4042; Pub. L. 114–94, div. A, title I, § 1436(c), Dec. 4, 2015, 129 Stat. 1431; Pub. L. 116–159, div. B, title I, § 1107(b), Oct. 1, 2020, 134 Stat. 727.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1470440 App.:405.Pub. L. 89–4, title IV, § 405, Mar. 9, 1965, 79 Stat. 23; Pub. L. 91–123, title I, § 111, Nov. 25, 1969, 83 Stat. 216; Pub. L. 92–65, title II, § 213, Aug. 5, 1971, 85 Stat. 173; Pub. L. 94–188, title I, § 122(a), Dec. 31, 1975, 89 Stat. 1086; Pub. L. 96–506, § 3(6), Dec. 8, 1980, 94 Stat. 2746; Pub. L. 105–178, title I, § 1222(b) (1st sentence), June 9, 1998, 112 Stat. 224; Pub. L. 105–393, title II, § 222, Nov. 13, 1998, 112 Stat. 3625; Pub. L. 107–149, § 12, Mar. 12, 2002, 116 Stat. 71.



Editorial Notes
Amendments2020—Pub. L. 116–159 substituted “2021” for “2020”.
2015—Pub. L. 114–94 substituted “2020” for “2012”.
2008—Pub. L. 110–371 substituted “2012” for “2007”.
2007—Pub. L. 109–289, § 20326, as added by Pub. L. 110–5, substituted “October 1, 2007” for “October 1, 2006”.

Statutory Notes and Related Subsidiaries
Effective Date of 2015 AmendmentAmendment by Pub. L. 114–94 effective Oct. 1, 2015, see section 1436(d) of Pub. L. 114–94, set out as an Effective Date note under section 14509 of this title.





SUBTITLE V—REGIONAL ECONOMIC AND INFRASTRUCTURE DEVELOPMENT



Chapter

Sec.

151.GENERAL PROVISIONS15101

153.REGIONAL COMMISSIONS15301

155.FINANCIAL ASSISTANCE15501

157.ADMINISTRATIVE PROVISIONS15701


CHAPTER 151—GENERAL PROVISIONS



Sec.


15101.Definitions.




Editorial Notes
Prior ProvisionsA prior subtitle V, consisting of chapters 171, 173, 175, 177, 179, 181, and 183, was redesignated subtitle VI of this title by Pub. L. 110–234, title XIV, § 14217(a)(1), May 22, 2008, 122 Stat. 1467, and Pub. L. 110–246, title XIV, § 14217(a)(1), June 18, 2008, 122 Stat. 2229. The redesignation by Pub. L. 110–234 was repealed by Pub. L. 110–246, § 4(a), June 18, 2008, 122 Stat. 1664.

Amendments2018—Pub. L. 115–334, title VI, § 6304(g), Dec. 20, 2018, 132 Stat. 4752, renumbered chapter 1 of subtitle V of this title as chapter 151 of this title.


§ 15101. Definitions
In this subtitle, the following definitions apply:(1) Commission.—The term “Commission” means a Commission established under section 15301.

(2) Local development district.—The term “local development district” means an entity that—(A)(i) is an economic development district that is—(I) in existence on the date of the enactment of this chapter; and

(II) located in the region; or


(ii) if an entity described in clause (i) does not exist—(I) is organized and operated in a manner that ensures broad-based community participation and an effective opportunity for local officials, community leaders, and the public to contribute to the development and implementation of programs in the region;

(II) is governed by a policy board with at least a simple majority of members consisting of—(aa) elected officials; or

(bb) designees or employees of a general purpose unit of local government that have been appointed to represent the unit of local government; and


(III) is certified by the Governor or appropriate State officer as having a charter or authority that includes the economic development of counties, portions of counties, or other political subdivisions within the region; and



(B) has not, as certified by the Federal Cochairperson—(i) inappropriately used Federal grant funds from any Federal source; or

(ii) appointed an officer who, during the period in which another entity inappropriately used Federal grant funds from any Federal source, was an officer of the other entity.



(3) Federal grant program.—The term “Federal grant program” means a Federal grant program to provide assistance in carrying out economic and community development activities.

(4) Indian tribe.—The term “Indian tribe” has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).11 See References in Text note below.

(5) Nonprofit entity.—The term “nonprofit entity” means any organization described in section 501(c) of the Internal Revenue Code of 1986 and exempt from taxation under 501(a) of that Code that has been formed for the purpose of economic development.

(6) Region.—The term “region” means the area covered by a Commission as described in subchapter II of chapter 157.22 So in original. Probably means chapter 4 of this subtitle.

(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1468, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2230.)

Editorial Notes

References in TextThe date of the enactment of this chapter, referred to in par. (2)(A)(i)(I), is the date of enactment of Pub. L. 110–246, which was approved June 18, 2008.
Section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b), referred to in par. (4), was classified to section 450b of Title 25, Indians, prior to editorial reclassification and renumbering as section 5304 of Title 25.
Section 501 of the Internal Revenue Code of 1986, referred to in par. (5), is classified to section 501 of Title 26, Internal Revenue Code.

Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateEnactment of this subtitle and repeal of Pub. L. 110–234 by Pub. L. 110–246 effective May 22, 2008, the date of enactment of Pub. L. 110–234, except as otherwise provided, see section 4 of Pub. L. 110–246, set out as a note under section 8701 of Title 7, Agriculture.
Pub. L. 110–234, title XIV, § 14217(d), May 22, 2008, 122 Stat. 1482, and Pub. L. 110–246, § 4(a), title XIV, § 14217(d), June 18, 2008, 122 Stat. 1664, 2244, provided that: “This section [enacting this subtitle, redesignating former subtitle V as subtitle VI of this title, and amending section 11 of the Inspector General Act of 1978, Pub. L. 95–452, set out in the Appendix to Title 5, Government Organization and Employees], and the amendments made by this section, shall take effect on the first day of the first fiscal year beginning after the date of the enactment of this Act [June 18, 2008].”

[Pub. L. 110–234 and Pub. L. 110–246 enacted identical provisions. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246, set out as a note under section 8701 of Title 7, Agriculture.]




CHAPTER 153—REGIONAL COMMISSIONS



Sec.


15301.Establishment, membership, and employees.


15302.Decisions.


15303.Functions.


15304.Administrative powers and expenses.


15305.Meetings.


15306.Personal financial interests.


15307.Tribal participation.


15308.Annual report.




Editorial Notes
Amendments2018—Pub. L. 115–334, title VI, § 6304(g), Dec. 20, 2018, 132 Stat. 4752, renumbered chapter 2 of subtitle V of this title as chapter 153 of this title.


§ 15301. Establishment, membership, and employees(a) Establishment.—There are established the following regional Commissions:(1) The Southeast Crescent Regional Commission.

(2) The Southwest Border Regional Commission.

(3) The Northern Border Regional Commission.


(b) Membership.—(1) Federal and state members.—Each Commission shall be composed of the following members:(A) A Federal Cochairperson, to be appointed by the President, by and with the advice and consent of the Senate.

(B) The Governor of each participating State in the region of the Commission.


(2) Alternate members.—(A) Alternate federal cochairperson.—The President shall appoint an alternate Federal Cochairperson for each Commission. The alternate Federal Cochairperson, when not actively serving as an alternate for the Federal Cochairperson, shall perform such functions and duties as are delegated by the Federal Cochairperson.

(B) State alternates.—The State member of a participating State may have a single alternate, who shall be appointed by the Governor of the State from among the members of the Governor’s cabinet or personal staff.

(C) Voting.—An alternate member shall vote in the case of the absence, death, disability, removal, or resignation of the Federal or State member for which the alternate member is an alternate.


(3) Cochairpersons.—A Commission shall be headed by—(A) the Federal Cochairperson, who shall serve as a liaison between the Federal Government and the Commission; and

(B) a State Cochairperson, who shall be a Governor of a participating State in the region and shall be elected by the State members for a term of not less than 1 year.


(4) Consecutive terms.—A State member may not be elected to serve as State Cochairperson for more than 2 consecutive terms.


(c) Compensation.—(1) Federal cochairpersons.—Each Federal Cochairperson shall be compensated by the Federal Government at level III of the Executive Schedule as set out in section 5314 of title 5.

(2) Alternate federal cochairpersons.—Each Federal Cochairperson’s alternate shall be compensated by the Federal Government at level V of the Executive Schedule as set out in section 5316 of title 5.

(3) State members and alternates.—Each State member and alternate shall be compensated by the State that they represent at the rate established by the laws of that State.


(d) Executive Director and Staff.—(1) In general.—A Commission shall appoint and fix the compensation of an executive director and such other personnel as are necessary to enable the Commission to carry out its duties. Compensation under this paragraph may not exceed the maximum rate of basic pay established for the Senior Executive Service under section 5382 of title 5, including any applicable locality-based comparability payment that may be authorized under section 5304(h)(2)(C) of that title.

(2) Executive director.—The executive director shall be responsible for carrying out the administrative duties of the Commission, directing the Commission staff, and such other duties as the Commission may assign.


(e) No Federal Employee Status.—No member, alternate, officer, or employee of a Commission (other than the Federal Cochairperson, the alternate Federal Cochairperson, staff of the Federal Cochairperson, and any Federal employee detailed to the Commission) shall be considered to be a Federal employee for any purpose.

(f) Succession.—Subject to the time limitations under section 3346 of title 5, the Federal Cochairperson may designate a Federal employee of the Commission to perform the functions and duties of the office of the Federal Cochairperson temporarily in an acting capacity if both the Federal Cochairperson and the alternate Federal Cochairperson die, resign, or otherwise are unable to perform the functions and duties of their offices.

(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1469, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2231; amended Pub. L. 115–334, title VI, § 6304(f), Dec. 20, 2018, 132 Stat. 4752.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Amendments2018—Subsec. (f). Pub. L. 115–334 added subsec. (f).

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.



§ 15302. Decisions(a) Requirements for Approval.—Except as provided in section 15304(c)(3), decisions by the Commission shall require the affirmative vote of the Federal Cochairperson and a majority of the State members (exclusive of members representing States delinquent under section 15304(c)(3)(C)).

(b) Consultation.—In matters coming before the Commission, the Federal Cochairperson shall, to the extent practicable, consult with the Federal departments and agencies having an interest in the subject matter.

(c) Quorums.—A Commission shall determine what constitutes a quorum for Commission meetings; except that—(1) any quorum shall include the Federal Cochairperson or the alternate Federal Cochairperson; and

(2) a State alternate member shall not be counted toward the establishment of a quorum.


(d) Projects and Grant Proposals.—The approval of project and grant proposals shall be a responsibility of each Commission and shall be carried out in accordance with section 15503.

(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1470, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2232.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.



§ 15303. Functions
A Commission shall—(1) assess the needs and assets of its region based on available research, demonstration projects, investigations, assessments, and evaluations of the region prepared by Federal, State, and local agencies, universities, local development districts, and other nonprofit groups;

(2) develop, on a continuing basis, comprehensive and coordinated economic and infrastructure development strategies to establish priorities and approve grants for the economic development of its region, giving due consideration to other Federal, State, and local planning and development activities in the region;

(3) not later than one year after the date of the enactment of this section, and after taking into account State plans developed under section 15502, establish priorities in an economic and infrastructure development plan for its region, including 5-year regional outcome targets;

(4)(A) enhance the capacity of, and provide support for, local development districts in its region; or

(B) if no local development district exists in an area in a participating State in the region, foster the creation of a local development district;


(5) encourage private investment in industrial, commercial, and other economic development projects in its region;

(6) cooperate with and assist State governments with the preparation of economic and infrastructure development plans and programs for participating States;

(7) formulate and recommend to the Governors and legislatures of States that participate in the Commission forms of interstate cooperation and, where appropriate, international cooperation; and

(8) work with State and local agencies in developing appropriate model legislation to enhance local and regional economic development.

(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1470, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2232.)

Editorial Notes

References in TextThe date of the enactment of this section, referred to in par. (3), is the date of enactment of Pub. L. 110–246, which was approved June 18, 2008.

Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.



§ 15304. Administrative powers and expenses(a) Powers.—In carrying out its duties under this subtitle, a Commission may—(1) hold such hearings, sit and act at such times and places, take such testimony, receive such evidence, and print or otherwise reproduce and distribute a description of the proceedings and reports on actions by the Commission as the Commission considers appropriate;

(2) authorize, through the Federal or State Cochairperson or any other member of the Commission designated by the Commission, the administration of oaths if the Commission determines that testimony should be taken or evidence received under oath;

(3) request from any Federal, State, or local agency such information as may be available to or procurable by the agency that may be of use to the Commission in carrying out the duties of the Commission;

(4) adopt, amend, and repeal bylaws and rules governing the conduct of business and the performance of duties by the Commission;

(5) request the head of any Federal agency, State agency, or local government to detail to the Commission such personnel as the Commission requires to carry out its duties, each such detail to be without loss of seniority, pay, or other employee status;

(6) provide for coverage of Commission employees in a suitable retirement and employee benefit system by making arrangements or entering into contracts with any participating State government or otherwise providing retirement and other employee coverage;

(7) accept, use, and dispose of gifts or donations or services or real, personal, tangible, or intangible property;

(8) enter into and perform such contracts, cooperative agreements, or other transactions as are necessary to carry out Commission duties, including any contracts or cooperative agreements with a department, agency, or instrumentality of the United States, a State (including a political subdivision, agency, or instrumentality of the State), or a person, firm, association, or corporation; and

(9) maintain a government relations office in the District of Columbia and establish and maintain a central office at such location in its region as the Commission may select.


(b) Federal Agency Cooperation.—A Federal agency shall—(1) cooperate with a Commission; and

(2) provide, to the extent practicable, on request of the Federal Cochairperson, appropriate assistance in carrying out this subtitle, in accordance with applicable Federal laws (including regulations).


(c) Administrative Expenses.—(1) In general.—Subject to paragraph (2), the administrative expenses of a Commission shall be paid—(A) by the Federal Government, in an amount equal to 50 percent of the administrative expenses of the Commission; and

(B) by the States participating in the Commission, in an amount equal to 50 percent of the administrative expenses.


(2) Expenses of the federal cochairperson.—All expenses of the Federal Cochairperson, including expenses of the alternate and staff of the Federal Cochairperson, shall be paid by the Federal Government.

(3) State share.—(A) In general.—Subject to subparagraph (B), the share of administrative expenses of a Commission to be paid by each State of the Commission shall be determined by a majority vote of the State members of the Commission.

(B) No federal participation.—The Federal Cochairperson shall not participate or vote in any decision under subparagraph (A).

(C) Delinquent states.—During any period in which a State is more than 1 year delinquent in payment of the State’s share of administrative expenses of the Commission under this subsection—(i) no assistance under this subtitle shall be provided to the State (including assistance to a political subdivision or a resident of the State) for any project not approved as of the date of the commencement of the delinquency; and

(ii) no member of the Commission from the State shall participate or vote in any action by the Commission.



(4) Effect on assistance.—A State’s share of administrative expenses of a Commission under this subsection shall not be taken into consideration when determining the amount of assistance provided to the State under this subtitle.


(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1471, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2233; amended Pub. L. 115–334, title VI, § 6304(a), Dec. 20, 2018, 132 Stat. 4749.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Amendments2018—Subsec. (c)(3)(A). Pub. L. 115–334 substituted “majority” for “unanimous”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.



§ 15305. Meetings(a) Initial Meeting.—Each Commission shall hold an initial meeting not later than 180 days after the date of the enactment of this section.

(b) Annual Meeting.—Each Commission shall conduct at least 1 meeting each year with the Federal Cochairperson and at least a majority of the State members present.

(c) Additional Meetings.—Each Commission shall conduct additional meetings at such times as it determines and may conduct such meetings by electronic means.

(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1473, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2235.)

Editorial Notes

References in TextThe date of the enactment of this section, referred to in subsec. (a), is the date of enactment of Pub. L. 110–246, which was approved June 18, 2008.

Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.



§ 15306. Personal financial interests(a) Conflicts of Interest.—(1) No role allowed.—Except as permitted by paragraph (2), an individual who is a State member or alternate, or an officer or employee of a Commission, shall not participate personally and substantially as a member, alternate, officer, or employee of the Commission, through decision, approval, disapproval, recommendation, request for a ruling, or other determination, contract, claim, controversy, or other matter in which, to the individual’s knowledge, any of the following has a financial interest:(A) The individual.

(B) The individual’s spouse, minor child, or partner.

(C) An organization (except a State or political subdivision of a State) in which the individual is serving as an officer, director, trustee, partner, or employee.

(D) Any person or organization with whom the individual is negotiating or has any arrangement concerning prospective employment.


(2) Exception.—Paragraph (1) shall not apply if the individual, in advance of the proceeding, application, request for a ruling or other determination, contract, claim controversy, or other particular matter presenting a potential conflict of interest—(A) advises the Commission of the nature and circumstances of the matter presenting the conflict of interest;

(B) makes full disclosure of the financial interest; and

(C) receives a written decision of the Commission that the interest is not so substantial as to be considered likely to affect the integrity of the services that the Commission may expect from the individual.


(3) Violation.—An individual violating this subsection shall be fined under title 18, imprisoned for not more than 1 year, or both.


(b) State Member or Alternate.—A State member or alternate member may not receive any salary, or any contribution to, or supplementation of, salary, for services on a Commission from a source other than the State of the member or alternate.

(c) Detailed Employees.—(1) In general.—No person detailed to serve a Commission shall receive any salary, or any contribution to, or supplementation of, salary, for services provided to the Commission from any source other than the State, local, or intergovernmental department or agency from which the person was detailed to the Commission.

(2) Violation.—Any person that violates this subsection shall be fined under title 18, imprisoned not more than 1 year, or both.


(d) Federal Cochairman, Alternate to Federal Cochairman, and Federal Officers and Employees.—The Federal Cochairman, the alternate to the Federal Cochairman, and any Federal officer or employee detailed to duty with the Commission are not subject to this section but remain subject to sections 202 through 209 of title 18.

(e) Rescission.—A Commission may declare void any contract, loan, or grant of or by the Commission in relation to which the Commission determines that there has been a violation of any provision under subsection (a)(1), (b), or (c), or any of the provisions of sections 202 through 209 of title 18.

(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1473, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2235.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.



§ 15307. Tribal participation
Governments of Indian tribes in the region of the Southwest Border Regional Commission shall be allowed to participate in matters before that Commission in the same manner and to the same extent as State agencies and instrumentalities in the region.
(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1474, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2236.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.



§ 15308. Annual report(a) In General.—Not later than 90 days after the last day of each fiscal year, each Commission shall submit to the President and Congress a report on the activities carried out by the Commission under this subtitle in the fiscal year.

(b) Contents.—The report shall include—(1) a description of the criteria used by the Commission to designate counties under section 15702 and a list of the counties designated in each category;

(2) an evaluation of the progress of the Commission in meeting the goals identified in the Commission’s economic and infrastructure development plan under section 15303 and State economic and infrastructure development plans under section 15502; and

(3) any policy recommendations approved by the Commission.


(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1474, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2236.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.




CHAPTER 155—FINANCIAL ASSISTANCE



Sec.


15501.Economic and infrastructure development grants.


15502.Comprehensive economic and infrastructure development plans.


15503.Approval of applications for assistance.


15504.Program development criteria.


15505.Local development districts and organizations.


15506.Supplements to Federal grant programs.




Editorial Notes
Amendments2018—Pub. L. 115–334, title VI, § 6304(g), Dec. 20, 2018, 132 Stat. 4752, renumbered chapter 3 of subtitle V of this title as chapter 155 of this title.


§ 15501. Economic and infrastructure development grants(a) In General.—A Commission may make grants to States and local governments, Indian tribes, and public and nonprofit organizations for projects, approved in accordance with section 15503—(1) to develop the transportation infrastructure of its region;

(2) to develop the basic public infrastructure of its region;

(3) to develop the telecommunications infrastructure of its region;

(4) to assist its region in obtaining job skills training, skills development and employment-related education, entrepreneurship, technology, and business development;

(5) to provide assistance to severely economically distressed and underdeveloped areas of its region that lack financial resources for improving basic health care and other public services;

(6) to promote resource conservation, tourism, recreation, and preservation of open space in a manner consistent with economic development goals;

(7) to promote the development of renewable and alternative energy sources;

(8) to grow the capacity for successful community economic development in its region; and

(9) to otherwise achieve the purposes of this subtitle.


(b) Allocation of Funds.—A Commission shall allocate at least 40 percent of any grant amounts provided by the Commission in a fiscal year for projects described in paragraph (1), (2), (3), or (7) of subsection (a).

(c) Sources of Grants.—Grant amounts may be provided entirely from appropriations to carry out this subtitle, in combination with amounts available under other Federal grant programs, or from any other source.

(d) Maximum Commission Contributions.—(1) In general.—Subject to paragraphs (2) and (3), the Commission may contribute not more than 50 percent of a project or activity cost eligible for financial assistance under this section from amounts appropriated to carry out this subtitle.

(2) Distressed counties.—The maximum Commission contribution for a project or activity to be carried out in a county for which a distressed county designation is in effect under section 15702 may be increased to 80 percent.

(3) Special rule for regional projects.—A Commission may increase to 60 percent under paragraph (1) and 90 percent under paragraph (2) the maximum Commission contribution for a project or activity if—(A) the project or activity involves 3 or more counties or more than one State; and

(B) the Commission determines in accordance with section 15302(a) that the project or activity will bring significant interstate or multicounty benefits to a region.



(e) Maintenance of Effort.—Funds may be provided by a Commission for a program or project in a State under this section only if the Commission determines that the level of Federal or State financial assistance provided under a law other than this subtitle, for the same type of program or project in the same area of the State within region, will not be reduced as a result of funds made available by this subtitle.

(f) No Relocation Assistance.—Financial assistance authorized by this section may not be used to assist a person or entity in relocating from one area to another, except that financial assistance may be used as otherwise authorized by this subtitle to attract businesses to the region from outside the United States.

(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1474, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2236; amended Pub. L. 115–334, title VI, § 6304(b), Dec. 20, 2018, 132 Stat. 4749.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Amendments2018—Subsec. (a)(8), (9). Pub. L. 115–334, § 6304(b)(1), added par. (8) and redesignated former par. (8) as (9).
Subsec. (b). Pub. L. 115–334, § 6304(b)(2), substituted “paragraph (1), (2), (3), or (7)” for “paragraphs (1) through (3)”.
Subsec. (f). Pub. L. 115–334, § 6304(b)(3), substituted “, except that financial assistance may be used as otherwise authorized by this subtitle to attract businesses to the region from outside the United States.” for period at end.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.

Waiver of Requirements Relating to Non-Federal Cost-Share Grants and Cooperative Agreements for the Northern Border Regional CommissionPub. L. 116–260, div. D, title V, § 505(b), Dec. 27, 2020, 134 Stat. 1379, provided that: “Requirements relating to non-Federal cost-share grants and cooperative agreements for the Northern Border Regional Commission under section 15501(d) of title 40, United States Code, are waived for grants awarded in fiscal year 2020 and in subsequent years in response to economic distress directly related to the impacts of the Coronavirus Disease (COVID–19).”


State Capacity Building Grant ProgramPub. L. 115–334, title VI, § 6304(c), Dec. 20, 2018, 132 Stat. 4750, provided that:
“(1) Definitions.—In this subsection:“(A) Commission.—The term ‘Commission’ means the Northern Border Regional Commission established by section 15301(a)(3) of title 40, United States Code.

“(B) Commission state.—The term ‘Commission State’ means each of the States of Maine, New Hampshire, New York, and Vermont.

“(C) Eligible county.—The term ‘eligible county’ means a county described in section 15733 of title 40, United States Code.

“(D) Program.—The term ‘program’ means the State capacity building grant program established under paragraph (2).


“(2) Establishment.—Not later than 180 days after the date of enactment of this Act [Dec. 20, 2018], the Commission shall establish a State capacity building grant program to provide grants to Commission States to carry out the purpose under paragraph (3).

“(3) Purpose.—The purpose of the program is to support the efforts of the Commission—“(A) to better support business retention and expansion in eligible counties;

“(B) to create programs to encourage job creation and workforce development in eligible counties;

“(C) to prepare economic and infrastructure plans for eligible counties;

“(D) to expand access to high-speed broadband in eligible counties;

“(E) to provide technical assistance that results in Commission investments in transportation, water, wastewater, and other critical infrastructure;

“(F) to create initiatives to increase the effectiveness of local development districts in eligible counties; and

“(G) to implement new or innovative economic development practices that will better position the eligible counties of Commission States to compete in the global economy.


“(4) Use of funds.—“(A) In general.—Funds from a grant under the program may be used to support a project, program, or related expense of the Commission State in an eligible county.

“(B) Limitation.—Funds from a grant under the program shall not be used for—“(i) the purchase of furniture, fixtures, or equipment;

“(ii) the compensation of—“(I) any State member of the Commission (as described in section 15301(b)(1)(B) of title 40, United States Code); or

“(II) any State alternate member of the Commission (as described in section 15301(b)(2)(B) of title 40, United States Code); or


“(iii) the cost of supplanting existing State programs.



“(5) Annual work plan.—“(A) In general.—For each fiscal year, before providing a grant under the program, each Commission State shall provide to the Commission an annual work plan that includes the proposed use of the grant.

“(B) Approval.—No grant under the program shall be provided to a Commission State unless the Commission has approved the annual work plan of the State.


“(6) Amount of grant.—“(A) In general.—The amount of a grant provided to a Commission State under the program for a fiscal year shall be based on the proportion that—“(i) the amount paid by the Commission State (including any amounts paid on behalf of the Commission State by a nonprofit organization) for administrative expenses for the applicable fiscal year (as determined under section 15304(c) of title 40, United States Code); bears to

“(ii) the amount paid by all Commission States (including any amounts paid on behalf of a Commission State by a nonprofit organization) for administrative expenses for that fiscal year (as determined under that section).


“(B) Requirement.—To be eligible to receive a grant under the program for a fiscal year, a Commission State (or a nonprofit organization on behalf of the Commission State) shall pay the amount of administrative expenses of the Commission State for the applicable fiscal year (as determined under section 15304(c) of title 40, United States Code).

“(C) Approval.—For each fiscal year, a grant provided under the program shall be approved and made available as part of the approval of the annual budget of the Commission.


“(7) Grant availability.—Funds from a grant under the program shall be available only during the fiscal year for which the grant is provided.

“(8) Report.—Each fiscal year, each Commission State shall submit to the Commission and make publicly available a report that describes the use of the grant funds and the impact of the program in the State.

“(9) Funding.—“(A) In general.—There is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2019 through 2023.

“(B) Supplement, not supplant.—Funds made available to carry out this subsection shall supplement and not supplant funds made available for the Commission and other activities of the Commission.”







§ 15502. Comprehensive economic and infrastructure development plans(a) State Plans.—In accordance with policies established by a Commission, each State member of the Commission shall submit a comprehensive economic and infrastructure development plan for the area of the region represented by the State member.

(b) Content of Plan.—A State economic and infrastructure development plan shall reflect the goals, objectives, and priorities identified in any applicable economic and infrastructure development plan developed by a Commission under section 15303.

(c) Consultation With Interested Local Parties.—In carrying out the development planning process (including the selection of programs and projects for assistance), a State shall—(1) consult with local development districts, local units of government, and local colleges and universities; and

(2) take into consideration the goals, objectives, priorities, and recommendations of the entities described in paragraph (1).


(d) Public Participation.—(1) In general.—A Commission and applicable State and local development districts shall encourage and assist, to the maximum extent practicable, public participation in the development, revision, and implementation of all plans and programs under this subtitle.

(2) Guidelines.—A Commission shall develop guidelines for providing public participation, including public hearings.


(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1476, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2238.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.



§ 15503. Approval of applications for assistance(a) Evaluation by State Member.—An application to a Commission for a grant or any other assistance for a project under this subtitle shall be made through, and evaluated for approval by, the State member of the Commission representing the applicant.

(b) Certification.—An application to a Commission for a grant or other assistance for a project under this subtitle shall be eligible for assistance only on certification by the State member of the Commission representing the applicant that the application for the project—(1) describes ways in which the project complies with any applicable State economic and infrastructure development plan;

(2) meets applicable criteria under section 15504;

(3) adequately ensures that the project will be properly administered, operated, and maintained; and

(4) otherwise meets the requirements for assistance under this subtitle.


(c) Votes for Decisions.—On certification by a State member of a Commission of an application for a grant or other assistance for a specific project under this section, an affirmative vote of the Commission under section 15302 shall be required for approval of the application.

(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1476, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2238.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.



§ 15504. Program development criteria
In considering programs and projects to be provided assistance by a Commission under this subtitle, and in establishing a priority ranking of the requests for assistance provided to the Commission, the Commission shall follow procedures that ensure, to the maximum extent practicable, consideration of—(1) the relationship of the project or class of projects to overall regional development;

(2) the per capita income and poverty and unemployment and outmigration rates in an area;

(3) the financial resources available to the applicants for assistance seeking to carry out the project, with emphasis on ensuring that projects are adequately financed to maximize the probability of successful economic development;

(4) the importance of the project or class of projects in relation to the other projects or classes of projects that may be in competition for the same funds;

(5) the prospects that the project for which assistance is sought will improve, on a continuing rather than a temporary basis, the opportunities for employment, the average level of income, or the economic development of the area to be served by the project; and

(6) the extent to which the project design provides for detailed outcome measurements by which grant expenditures and the results of the expenditures may be evaluated.

(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1476, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2238.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.



§ 15505. Local development districts and organizations(a) Grants to Local Development Districts.—Subject to the requirements of this section, a Commission may make grants to a local development district to assist in the payment of development planning and administrative expenses.

(b) Conditions for Grants.—(1) Maximum amount.—The amount of a grant awarded under this section may not exceed 80 percent of the administrative and planning expenses of the local development district receiving the grant.

(2) Maximum period for state agencies.—In the case of a State agency certified as a local development district, a grant may not be awarded to the agency under this section for more than 3 fiscal years.

(3) Local share.—The contributions of a local development district for administrative expenses may be in cash or in kind, fairly evaluated, including space, equipment, and services.


(c) Duties of Local Development Districts.—A local development district shall—(1) operate as a lead organization serving multicounty areas in the region at the local level;

(2) assist the Commission in carrying out outreach activities for local governments, community development groups, the business community, and the public;

(3) serve as a liaison between State and local governments, nonprofit organizations (including community-based groups and educational institutions), the business community, and citizens; and

(4) assist the individuals and entities described in paragraph (3) in identifying, assessing, and facilitating projects and programs to promote the economic development of the region.


(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1477, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2239.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.



§ 15506. Supplements to Federal grant programs(a) Finding.—Congress finds that certain States and local communities of the region, including local development districts, may be unable to take maximum advantage of Federal grant programs for which the States and communities are eligible because—(1) they lack the economic resources to provide the required matching share; or

(2) there are insufficient funds available under the applicable Federal law with respect to a project to be carried out in the region.


(b) Federal Grant Program Funding.—A Commission, with the approval of the Federal Cochairperson, may use amounts made available to carry out this subtitle—(1) for any part of the basic Federal contribution to projects or activities under the Federal grant programs authorized by Federal laws; and

(2) to increase the Federal contribution to projects and activities under the programs above the fixed maximum part of the cost of the projects or activities otherwise authorized by the applicable law.


(c) Certification Required.—For a program, project, or activity for which any part of the basic Federal contribution to the project or activity under a Federal grant program is proposed to be made under subsection (b), the Federal contribution shall not be made until the responsible Federal official administering the Federal law authorizing the Federal contribution certifies that the program, project, or activity meets the applicable requirements of the Federal law and could be approved for Federal contribution under that law if amounts were available under the law for the program, project, or activity.

(d) Limitations in Other Laws Inapplicable.—Amounts provided pursuant to this subtitle are available without regard to any limitations on areas eligible for assistance or authorizations for appropriation in any other law.

(e) Federal Share.—The Federal share of the cost of a project or activity receiving assistance under this section shall not exceed 80 percent.

(f) Maximum Commission Contribution.—Section 15501(d), relating to limitations on Commission contributions, shall apply to a program, project, or activity receiving assistance under this section.

(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1477, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2239.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.




CHAPTER 157—ADMINISTRATIVE PROVISIONS




SUBCHAPTER I—GENERAL PROVISIONS


Sec.


15701.Consent of States.


15702.Distressed counties and areas.


15703.Counties eligible for assistance in more than one region.


15704.Inspector General; records.


15705.Biannual meetings of representatives of all Commissions.



SUBCHAPTER II—DESIGNATION OF REGIONS


15731.Southeast Crescent Regional Commission.


15732.Southwest Border Regional Commission.


15733.Northern Border Regional Commission.



SUBCHAPTER III—AUTHORIZATION OF APPROPRIATIONS


15751.Authorization of appropriations.



Editorial Notes



Amendments




2018—Pub. L. 115–334, title VI, § 6304(g), Dec. 20, 2018, 132 Stat. 4752, renumbered chapter 4 of subtitle V of this title as chapter 157 of this title.


SUBCHAPTER I—GENERAL PROVISIONS
§ 15701. Consent of States
This subtitle does not require a State to engage in or accept a program under this subtitle without its consent.
(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1479, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2241.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.



§ 15702. Distressed counties and areas(a) Designations.—Not later than 90 days after the date of the enactment of this section, and annually thereafter, each Commission shall make the following designations:(1) Distressed counties.—The Commission shall designate as distressed counties those counties in its region that are the most severely and persistently economically distressed and underdeveloped and have high rates of poverty, unemployment, or outmigration.

(2) Transitional counties.—The Commission shall designate as transitional counties those counties in its region that are economically distressed and underdeveloped or have recently suffered high rates of poverty, unemployment, or outmigration.

(3) Attainment counties.—The Commission shall designate as attainment counties, those counties in its region that are not designated as distressed or transitional counties under this subsection.

(4) Isolated areas of distress.—The Commission shall designate as isolated areas of distress, areas located in counties designated as attainment counties under paragraph (3) that have high rates of poverty, unemployment, or outmigration.


(b) Allocation.—A Commission shall allocate at least 50 percent of the appropriations made available to the Commission to carry out this subtitle for programs and projects designed to serve the needs of distressed counties and isolated areas of distress in the region.

(c) Attainment Counties.—(1) In general.—Except as provided in paragraph (2), funds may not be provided under this subtitle for a project located in a county designated as an attainment county under subsection (a).

(2) Exceptions.—(A) Administrative expenses of local development districts.—The funding prohibition under paragraph (1) shall not apply to grants to fund the administrative expenses of local development districts under section 15505.

(B) Multicounty and other projects.—A Commission may waive the application of the funding prohibition under paragraph (1) with respect to—(i) a multicounty project that includes participation by an attainment county; and

(ii) any other type of project, if a Commission determines that the project could bring significant benefits to areas of the region outside an attainment county.



(3) Isolated areas of distress.—For a designation of an isolated area of distress to be effective, the designation shall be supported—(A) by the most recent Federal data available; or

(B) if no recent Federal data are available, by the most recent data available through the government of the State in which the isolated area of distress is located.



(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1479, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2241.)

Editorial Notes

References in TextThe date of the enactment of this section, referred to in subsec. (a), is the date of enactment of Pub. L. 110–246, which was approved June 18, 2008.

Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.



§ 15703. Counties eligible for assistance in more than one region(a) Limitation.—A political subdivision of a State may not receive assistance under this subtitle in a fiscal year from more than one Commission.

(b) Selection of Commission.—A political subdivision included in the region of more than one Commission shall select the Commission with which it will participate by notifying, in writing, the Federal Cochairperson and the appropriate State member of that Commission.

(c) Changes in Selections.—The selection of a Commission by a political subdivision shall apply in the fiscal year in which the selection is made, and shall apply in each subsequent fiscal year unless the political subdivision, at least 90 days before the first day of the fiscal year, notifies the Cochairpersons of another Commission in writing that the political subdivision will participate in that Commission and also transmits a copy of such notification to the Cochairpersons of the Commission in which the political subdivision is currently participating.

(d) Inclusion of Appalachian Regional Commission.—In this section, the term “Commission” includes the Appalachian Regional Commission established under chapter 143.

(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1480, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2242.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.



§ 15704. Inspector General; records(a) Appointment of Inspector General.—There shall be an Inspector General for the Commissions appointed in accordance with section 3(a) of the Inspector General Act of 1978 (5 U.S.C. App.). All of the Commissions shall be subject to a single Inspector General.

(b) Records of a Commission.—(1) In general.—A Commission shall maintain accurate and complete records of all its transactions and activities.

(2) Availability.—All records of a Commission shall be available for audit and examination by the Inspector General (including authorized representatives of the Inspector General).


(c) Records of Recipients of Commission Assistance.—(1) In general.—A recipient of funds from a Commission under this subtitle shall maintain accurate and complete records of transactions and activities financed with the funds and report to the Commission on the transactions and activities.

(2) Availability.—All records required under paragraph (1) shall be available for audit by the Commission and the Inspector General (including authorized representatives of the Commission and the Inspector General).


(d) Annual Audit.—The Inspector General shall audit the activities, transactions, and records of each Commission on an annual basis.

(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1480, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2242.)

Editorial Notes

References in TextSection 3(a) of the Inspector General Act of 1978, referred to in subsec. (a), is section 3(a) of Pub. L. 95–452, which is set out in the Appendix to Title 5, Government Organization and Employees.

Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.



§ 15705. Biannual meetings of representatives of all Commissions(a) In General.—Representatives of each Commission, the Appalachian Regional Commission, and the Denali Commission shall meet biannually to discuss issues confronting regions suffering from chronic and contiguous distress and successful strategies for promoting regional development.

(b) Chair of Meetings.—The chair of each meeting shall rotate among the Commissions, with the Appalachian Regional Commission to host the first meeting.

(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1480, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2242.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.




SUBCHAPTER II—DESIGNATION OF REGIONS
§ 15731. Southeast Crescent Regional Commission
The region of the Southeast Crescent Regional Commission shall consist of all counties of the States of Virginia, North Carolina, South Carolina, Georgia, Alabama, Mississippi, and Florida not already served by the Appalachian Regional Commission or the Delta Regional Authority.
(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1481, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2243.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.



§ 15732. Southwest Border Regional Commission
The region of the Southwest Border Regional Commission shall consist of the following political subdivisions:(1) Arizona.—The counties of Cochise, Gila, Graham, Greenlee, La Paz, Maricopa, Pima, Pinal, Santa Cruz, and Yuma in the State of Arizona.

(2) California.—The counties of Imperial, Los Angeles, Orange, Riverside, San Bernardino, San Diego, and Ventura in the State of California.

(3) New mexico.—The counties of Catron, Chaves, Dona Ana, Eddy, Grant, Hidalgo, Lincoln, Luna, Otero, Sierra, and Socorro in the State of New Mexico.

(4) Texas.—The counties of Atascosa, Bandera, Bee, Bexar, Brewster, Brooks, Cameron, Coke, Concho, Crane, Crockett, Culberson, Dimmit, Duval, Ector, Edwards, El Paso, Frio, Gillespie, Glasscock, Hidalgo, Hudspeth, Irion, Jeff Davis, Jim Hogg, Jim Wells, Karnes, Kendall, Kenedy, Kerr, Kimble, Kinney, Kleberg, La Salle, Live Oak, Loving, Mason, Maverick, McMullen, Medina, Menard, Midland, Nueces, Pecos, Presidio, Reagan, Real, Reeves, San Patricio, Shleicher, Sutton, Starr, Sterling, Terrell, Tom Green 11 So in original. Probably should be followed by a comma. Upton, Uvalde, Val Verde, Ward, Webb, Willacy, Wilson, Winkler, Zapata, and Zavala in the State of Texas.

(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1481, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2243.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.



§ 15733. Northern Border Regional Commission
The region of the Northern Border Regional Commission shall include the following counties:(1) Maine.—The counties of Androscoggin, Aroostook, Franklin, Hancock, Kennebec, Knox, Oxford, Penobscot, Piscataquis, Somerset, Waldo, and Washington in the State of Maine.

(2) New hampshire.—The counties of Belknap, Carroll, Cheshire, Coos, Grafton, and Sullivan in the State of New Hampshire.

(3) New york.—The counties of Cayuga, Clinton, Essex, Franklin, Fulton, Genesee, Greene, Hamilton, Herkimer, Jefferson, Lewis, Livingston, Madison, Montgomery, Niagara, Oneida, Orleans, Oswego, Rensselaer, Saratoga, Schenectady, Seneca, St. Lawrence, Sullivan, Washington, Warren, Wayne, and Yates in the State of New York.

(4) Vermont.—The counties of Addison, Bennington, Caledonia, Chittenden, Essex, Franklin, Grand Isle, Lamoille, Orange, Orleans, Rutland, Washington, Windham, and Windsor in the State of Vermont.

(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1481, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2243; amended Pub. L. 115–334, title VI, § 6304(d), Dec. 20, 2018, 132 Stat. 4752.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Amendments2018—Par. (2). Pub. L. 115–334, § 6304(d)(1), inserted “Belknap,” before “Carroll,” and “Cheshire,” before “Coos,”.
Par. (3). Pub. L. 115–334, § 6304(d)(2), added par. (3) and struck out former par. (3). Prior to amendment, text read as follows: “The counties of Cayuga, Clinton, Essex, Franklin, Fulton, Hamilton, Herkimer, Jefferson, Lewis, Madison, Oneida, Oswego, Seneca, and St. Lawrence in the State of New York.”
Par. (4). Pub. L. 115–334, § 6304(d)(3), inserted “Addison, Bennington,” before “Caledonia,”, “Chittenden,” before “Essex,”, and “, Rutland, Washington, Windham, and Windsor” before “in the State” and substituted “Orange,” for “and”.

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.




SUBCHAPTER III—AUTHORIZATION OF APPROPRIATIONS
§ 15751. Authorization of appropriations(a) In General.—There is authorized to be appropriated to each Commission to carry out this subtitle $33,000,000 for each of fiscal years 2019 through 2023.

(b) Administrative Expenses.—(1) In general.—Except as provided in paragraph (2), not more than 10 percent of the funds made available to a Commission in a fiscal year under this section may be used for administrative expenses.

(2) Limited funding.—In a case in which less than $10,000,000 is made available to a Commission for a fiscal year under this section, paragraph (1) shall not apply.


(Added Pub. L. 110–234, title XIV, § 14217(a)(2), May 22, 2008, 122 Stat. 1482, and Pub. L. 110–246, § 4(a), title XIV, § 14217(a)(2), June 18, 2008, 122 Stat. 1664, 2244; amended Pub. L. 113–79, title VI, § 6207, Feb. 7, 2014, 128 Stat. 861; Pub. L. 115–334, title VI, § 6304(e), Dec. 20, 2018, 132 Stat. 4752.)

Editorial Notes
Codification
Pub. L. 110–234 and Pub. L. 110–246 enacted identical sections. Pub. L. 110–234 was repealed by section 4(a) of Pub. L. 110–246.

Amendments2018—Subsec. (a). Pub. L. 115–334 substituted “$33,000,000 for each of fiscal years 2019 through 2023” for “$30,000,000 for each of fiscal years 2008 through 2018”.
2014—Subsec. (a). Pub. L. 113–79, § 6207(1), substituted “2018” for “2012”.
Subsec. (b). Pub. L. 113–79, § 6207(2), designated existing provisions as par. (1) and inserted heading, substituted “Except as provided in paragraph (2), not more than” for “Not more than”, and added par. (2).

Statutory Notes and Related Subsidiaries
Effective DateSection effective on the first day of the first fiscal year beginning after June 18, 2008, see section 14217(d) of Pub. L. 110–246, set out as a note under section 15101 of this title.






SUBTITLE VI—MISCELLANEOUS



Chapter

Sec.

171.SAFETY STANDARDS FOR MOTOR VEHICLES17101

173.GOVERNMENT LOSSES IN SHIPMENT17301

175.FEDERAL MOTOR VEHICLE EXPENDITURE CONTROL17501

177.ALASKA COMMUNICATIONS DISPOSAL17701

179.ALASKA FEDERAL-CIVILIAN ENERGY EFFICIENCY SWAP17901

181.TELECOMMUNICATIONS ACCESSIBILITY FOR HEARING-IMPAIRED AND SPEECH-IMPAIRED INDIVIDUALS18101

183.NATIONAL CAPITAL AREA INTEREST ARBITRATION STANDARDS18301


Editorial Notes



Amendments




2008—Pub. L. 110–234, title XIV, § 14217(a)(1), May 22, 2008, 122 Stat. 1467, and Pub. L. 110–246, title XIV, § 14217(a)(1), June 18, 2008, 122 Stat. 2229, made identical amendments, redesignating subtitle V of this title as subtitle VI. The amendment by Pub. L. 110–234 was repealed by Pub. L. 110–246, § 4(a), June 18, 2008, 122 Stat. 1664.


CHAPTER 171—SAFETY STANDARDS FOR MOTOR VEHICLES



Sec.


17101.Definitions.


17102.Prohibition on acquisition or purchase of motor vehicles by Federal Government.


17103.Commercial standards for passenger safety devices.



§ 17101. Definitions
In this chapter, the following definitions apply:(1) Federal government.—The term “Federal Government” includes the government of the District of Columbia.

(2) Motor vehicle.—The term “motor vehicle” means a vehicle, self-propelled or drawn by mechanical power, designed for use on the highways principally for the transportation of passengers, except a vehicle designed or used for military field training, combat, or tactical purposes.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1279.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1710140:703.Pub. L. 88–515, § 3, Aug. 30, 1964, 78 Stat. 696.


In clause (1), the words “the legislative, executive, and judicial branches of the Government of the United States” are omitted as unnecessary.



§ 17102. Prohibition on acquisition or purchase of motor vehicles by Federal Government
The Federal Government shall not purchase a motor vehicle for use by the Government unless that motor vehicle is equipped with reasonable passenger safety devices that the Administrator of General Services requires. Those devices shall conform with standards the Administrator prescribes under section 17103 of this title.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1279.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1710240:701.Pub. L. 88–515, § 1, Aug. 30, 1964, 78 Stat. 696.


The words “manufactured on or after the effective date of this section” are omitted as executed.



§ 17103. Commercial standards for passenger safety devices
The Administrator of General Services shall prescribe and publish in the Federal Register commercial standards for passenger safety devices the Administrator requires under section 17102 of this title. Changes in the standards take effect one year and 90 days after the publication of the standards in the Federal Register.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1279.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1710340:701 note.Pub. L. 88–515, §§ 2, 4, Aug. 30, 1964, 78 Stat. 696.
 40:702.


The first sentence of section 4 of the Act of August 30, 1964, and 40:702 (last sentence) are omitted as executed.




CHAPTER 173—GOVERNMENT LOSSES IN SHIPMENT



Sec.


17301.Definitions.


17302.Compliance.


17303.Fund for the payment of Government losses in shipment.


17304.Claim for replacement.


17305.Replacing lost, destroyed, or damaged stamps, securities, obligations, or money.


17306.Agreements of indemnity.


17307.Purchase of insurance.


17308.Presumption of lawful conduct.


17309.Rules and regulations.



§ 17301. Definitions
In this chapter, the following definitions apply:(1) Replacement.—The term “replacement” means payment, reimbursement, replacement, or duplication or the expenses incident to payment, reimbursement, replacement, or duplication.

(2) Shipment.—The term “shipment”—(A) means the transportation, or the effecting of transportation, of valuables, without limitation as to the means or facilities used or by which the transportation is effected or the person to whom it is made; and

(B) includes shipments made to any executive department, independent establishment, agency, wholly owned or mixed-ownership Government corporation, officer, or employee of the Federal Government, or any person acting on behalf of, or at the direction of, the executive department, independent establishment, agency, wholly or partly owned Government corporation, officer, or employee.


(3) Valuables.—(A) Definition.—The term “valuables” means any articles or things or representatives of value—(i) in which the Government, its executive departments, independent establishments, and agencies, including wholly owned Government corporations, and officers and employees of the Government or its executive departments, independent establishments, and agencies while acting in their official capacity, have any interest, or in connection with which they have any obligation or responsibility; and

(ii) which the Secretary of the Treasury declares to be valuables within the meaning of this chapter.


(B) Requirement for declaring articles or things valuable.—The Secretary shall not declare articles or things that are lost, destroyed, or damaged in the course of shipment to be valuables unless the Secretary determines that replacement of the articles or things in accordance with the procedure established in this chapter would be in the public interest.


(4) Wholly owned government corporation.—The term “wholly owned Government corporation”—(A) means any corporation, regardless of the law under which it is incorporated, the capital of which is entirely owned by the Government; and

(B) includes the authorized officers, employees, and agents of the corporation.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1280.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17301(1)40:729(d).July 8, 1937, ch. 444, § 7, 50 Stat. 480; Aug. 10, 1939, ch. 665, §3, 53 Stat. 1359.
17301(2)40:729(b).
17301(3)40:729(a).
17301(4)40:729(c).


In this chapter, the words “wholly owned Government corporation” are substituted for “wholly owned corporation” for consistency in the revised title and with other titles of the United States Code.
In clause (3)(A)(i), the words “direct or indirect” are omitted as unnecessary.
In clause (4)(A), the words “or laws” are omitted because of 1:1. The words “directly or indirectly” are omitted as unnecessary.
In clause (4)(B), the word “duly” is omitted as unnecessary.



§ 17302. Compliance(a) Prescribing Regulations.—With the approval of the President, the Secretary of the Treasury and the United States Postal Service jointly shall prescribe regulations governing the shipment of valuables by an executive department, independent establishment, agency, wholly owned Government corporation, officer, or employee of the Federal Government, with a view to minimizing the risk of loss and destruction of, and damage to, valuables in shipment.

(b) Compliance.—Each executive department, independent establishment, agency, wholly owned Government corporation, officer, and employee of the Government, and each person acting for, or at the direction of, the executive department, independent establishment, agency, wholly owned Government corporation, officer, or employee, must comply with the regulations when making any shipment of valuables.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1280.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1730240:721.July 8, 1937, ch. 444, § 1, 50 Stat. 479.


In subsection (a), the words “As soon as practicable after July 8, 1937” are omitted as obsolete. The words “United States Postal Service” are substituted for “Postmaster General” in section 1 of the Government Losses in Shipment Act (ch. 444, 50 Stat. 479) because of section 4(a) of the Postal Reorganization Act (Public Law 91–375, 84 Stat. 773).
In subsection (b), the words “After the effective date of such regulations, which shall be not more than thirty days after their issuance” are omitted as obsolete.

Executive Documents

Delegation of Functions
For power of Secretary of the Treasury and United States Postal Service to prescribe, without approval of President, regulations under section 721 of former Title 40, Public Buildings, Property, and Works (which was repealed and reenacted as this section by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304), see section 3(a) of Ex. Ord. No. 10289, Sept. 17, 1951, 16 F.R. 9499, set out as a note under section 301 of Title 3, The President.



§ 17303. Fund for the payment of Government losses in shipment(a) Establishment.—There is a revolving fund in the Treasury known as “the fund for the payment of Government losses in shipment”.

(b) Use.—The fund shall be used for the replacement of valuables, or the value of valuables, lost, destroyed, or damaged while being shipped in accordance with regulations prescribed under section 17302 of this title.

(c) Unavailability.—The fund is not available with respect to any loss, destruction, or damage affecting valuables—(1) that relates to property of the United States Postal Service that is chargeable to its officers or employees; or

(2) of which shipment shall have been made at the risk of persons other than the Federal Government and the executive departments, independent establishments, agencies, wholly owned Government corporations, officers and employees of the Government.


(d) Crediting of Recoveries and Repayments.—All recoveries and repayments on account of loss, destruction, or damage to valuables for which replacement is made out of the fund shall be credited to it and are available for the purposes of the fund.

(e) Appropriations.—Necessary amounts are appropriated for the fund.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1281.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17303(a)40:722 (3d sentence words before 2d comma).July 8, 1937, ch. 444, § 2, 50 Stat. 479.
17303(b)40:722 (1st sentence words after 5th comma).
 40:723 (2d sentence 2d proviso).July 8, 1937, ch. 444, § 3 (2d sentence 2d, last provisos, last sentence), 50 Stat. 480; Aug. 10, 1939, ch. 665, § 1, 53 Stat. 1358; Pub. L. 91–375, § 6(m)(4), Aug. 12, 1970, 84 Stat. 782.
17303(c)40:723 (2d sentence last proviso).
17303(d)40:723 (last sentence).
17303(e)40:722 (1st sentence words before 5th comma, 2d sentence, 3d sentence words after 2d comma, last sentence).
 40:722a.Pub. L. 103–329, title I (par. under heading “Payment of Government Losses in Shipment”), Sept. 30, 1994, 108 Stat. 2387.


In subsection (a), the words “(hereinafter referred to as ‘the fund’)” are omitted as unnecessary.
In subsection (b), the text of 40:723 (2d sentence 2d proviso) is omitted as obsolete.
In subsection (e), the text of 40:722 (1st sentence words before 5th comma, 2d sentence, 3d sentence words after 2d comma, and last sentence) and the words “Beginning in fiscal year 1995 and thereafter” in 40:722a are omitted as obsolete. The words “for the fund” are substituted for “to make payments for the replacement of valuables, or the value thereof, lost, destroyed, or damaged in the course of shipments effected pursuant to section 721 of this title” for clarity and to eliminate unnecessary words.



§ 17304. Claim for replacement(a) Presentation of Claim.—When valuables that have been shipped in accordance with regulations prescribed under section 17302 of this title are lost, destroyed, or damaged, a claim in writing for replacement shall be made on the Secretary of the Treasury.

(b) Decision of the Secretary of the Treasury.—(1) Replacement made from fund.—If the Secretary is satisfied that the loss, destruction, or damage has occurred and that shipment was made substantially in accordance with the regulations, the Secretary shall have replacement be made out of the fund described in section 17303 of this title through an officer the Secretary designates.

(2) Replacement made by credit.—When the Secretary decides that any part of the replacement can be made, without actual or ultimate injury to the Federal Government, by a credit in the accounts of the executive department, independent establishment, agency, officer, employee, or other accountable person making the claim, the Secretary shall—(A) certify the decision to the Comptroller General who, on receiving the certification, shall make the credit in the settlement of accounts in the Government Accountability Office; and

(B) use the fund only to the extent that the replacement cannot be made by the credit.



(c) Decision of Secretary Not Reviewable.—The decision of the Secretary that a loss, destruction, or damage has occurred or that a shipment was made substantially in accordance with regulations is final and conclusive and is not subject to review by any other officer of the Government.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1281; Pub. L. 108–271, § 8(b), July 7, 2004, 118 Stat. 814.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17304(a), (b)(1)40:723 (1st sentence).July 8, 1937, ch. 444, § 3 (1st sentence, 2d sentence words before 2d proviso), 50 Stat. 479.
17304(b)(2)40:723 (2d sentence 1st proviso).
17304(c)40:723 (2d sentence words before 1st proviso).


In subsection (c), the words “Notwithstanding any provision of law to the contrary” are omitted as unnecessary.

Editorial Notes
Amendments2004—Subsec. (b)(2)(A). Pub. L. 108–271 substituted “Government Accountability Office” for “General Accounting Office”.



§ 17305. Replacing lost, destroyed, or damaged stamps, securities, obligations, or money
Stamps, securities, or other obligations of the Federal Government, or money lost, destroyed, or damaged while in the custody or possession of, or charged to, the United States Postal Service while it is acting as agent for, or on behalf of, the Secretary of the Treasury for the sale of the stamps, securities, or obligations and for the collection of the money, shall be replaced out of the fund described in section 17303 of this title under regulations the Secretary may prescribe, regardless of how the loss, destruction, or damage occurs.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1282.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1730540:724.July 8, 1937, ch. 444, § 3a, as added Aug. 10, 1939, ch. 665, § 2, 53 Stat. 1358; Pub. L. 91–375, § 6(m)(5), Aug. 12, 1970, 84 Stat. 783.


The words “occurring heretofore or hereafter, but not prior to February 4, 1935” are omitted as obsolete. The words “United States Postal Service” are substituted for “Post Office Department or Postal Service” in section 3a of the Government Losses in Shipment Act (ch. 444), as added by section 2 of the Act of August 10, 1939 (ch. 665, 53 Stat. 1358), because of sections 4(a) and 6(o) of the Postal Reorganization Act (Public Law 91–375, 84 Stat. 773, 783). The words “Secretary of the Treasury” are substituted for “Treasury Department” because of 31:301(b).



§ 17306. Agreements of indemnity(a) Definition.—In this section, the term “Federal Government” includes wholly owned Government corporations, and officers and employees of the Government or its executive departments, independent establishments, and agencies while acting in their official capacity.

(b) Authority To Make Agreement.—The Secretary of the Treasury may make and deliver, on behalf of the Federal Government, a binding agreement of indemnity the Secretary considers necessary and proper to enable the Government to obtain the replacement of any instrument or document—(1) received by the Government or an agent of the Government in the agent’s official capacity; and

(2) which, after having been received, is lost, destroyed, or so mutilated as to impair its value.


(c) When Federal Government Not Obligated.—The Government is not obligated under an agreement of indemnity if the obligee named in the agreement makes a payment or delivery not required by law on the original of the instrument or document covered by the agreement.

(d) Use of Fund for the Payment of Government Losses in Shipment.—The fund described in section 17303 of this title is available to pay any obligation arising out of an agreement the Secretary makes under this section.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1282.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17306(a)40:729(a) (last sentence).July 8, 1937, ch. 444, § 7(a) (last sentence), 50 Stat. 480; Aug. 10, 1939, ch. 665, § 3, 53 Stat. 1359.
17306(b)40:725 (1st sentence words before proviso).July 8, 1937, ch. 444, § 3b, as added Aug. 10, 1939, ch. 665, § 2, 53 Stat. 1359.
17306(c)40:725 (1st sentence proviso).
17306(d)40:725 (last sentence).






§ 17307. Purchase of insurance
An executive department, independent establishment, agency, wholly owned Government corporation, officer, or employee may expend money, or incur an obligation, for insurance, or for the payment of premiums on insurance, against loss, destruction, or damage in the shipment of valuables only as specifically authorized by the Secretary of the Treasury. The Secretary may give the authorization if the Secretary finds that the risk of loss, destruction, or damage in the shipment cannot be guarded against adequately by the facilities of the Federal Government or that adequate replacement cannot be provided under this chapter.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1282.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1730740:726.July 8, 1937, ch. 444, § 4, 50 Stat. 480.


The words “On and after the effective date of the regulations prescribed under section 721 of this title” are omitted as obsolete. The words “the circumstances are such that” are omitted as unnecessary.



§ 17308. Presumption of lawful conduct
For purposes of the propriety of an act or omission related to a shipment to which the regulations prescribed under section 17302 of this title apply, every officer and employee of the Federal Government and every individual acting on behalf of a wholly owned Government corporation who makes a shipment of valuables in good faith under, and substantially in accordance with, the regulations is deemed to be acting in the faithful execution of the officer’s, employee’s, or individual’s duties of office and in full performance of any conditions of the officer’s, employee’s, or individual’s bond and oath of office.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1283.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1730840:727.July 8, 1937, ch. 444, § 5, 50 Stat. 480.





§ 17309. Rules and regulations(a) General Authority.—With the approval of the President, the Secretary of the Treasury may prescribe regulations necessary to carry out the duties and powers vested in the Secretary under this chapter.

(b) Providing Information.—To carry out subsection (a), the Secretary may require a person making a shipment of valuables or a claim for replacement to make a declaration or to provide other information the Secretary considers necessary.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1283.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17309(a)40:728 (words before 3d comma).July 8, 1937, ch. 444, § 6, 50 Stat. 480.
17309(b)40:728 (words after 3d comma).



Executive Documents

Delegation of Functions
For delegation to Secretary of the Treasury of authority vested in President by section 728 of former Title 40, Public Buildings, Property, and Works (which was repealed and reenacted as this section by Pub. L. 107–217, §§ 1, 6(b), Aug. 21, 2002, 116 Stat. 1062, 1304), see section 2(a) of Ex. Ord. No. 10289, eff. Sept. 17, 1951, 16 F.R. 9409, set out as a note under section 301 of Title 3, The President.




CHAPTER 175—FEDERAL MOTOR VEHICLE EXPENDITURE CONTROL



Sec.


17501.Definitions.


17502.Monitoring system.


17503.Data collection.


17504.Agency statements with respect to motor vehicle use.


17505.Presidential report.


17506.Reduction of storage and disposal costs.


17507.Savings.


17508.Compliance.


17509.Applicability.


17510.Cooperation.



§ 17501. Definitions
In this chapter, the following definitions apply:(1) Executive agency.—The term “executive agency”—(A) means an executive agency (as that term is defined in section 105 of title 5) that operates at least 300 motor vehicles; but

(B) does not include the Tennessee Valley Authority.


(2) Motor vehicle.—The term “motor vehicle” means—(A) a vehicle self-propelled or drawn by mechanical power; but not

(B) a vehicle designed or used for military field training, combat, or tactical purposes, or any other special purpose vehicle exempted from the requirements of this chapter by the Administrator of General Services.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1283.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1750140:913.Pub. L. 99–272, title XV, § 15313, Apr. 7, 1986, 100 Stat. 338.


In this section, the text of 40:913(2)–(4) is omitted as unnecessary because the complete names of the Director of the Office of Management and Budget, the Administrator of General Services, and the Comptroller General of the United States are used the first time the terms appear in a section.
Before clause (1), the words “this chapter” were in the original “this title”, meaning title XV (§§ 15101 to 15313) of the Consolidated Omnibus Budget Reconciliation Act of 1985 (Public Law 99–272, 100 Stat. 330). In clause (2)(B), the words “this chapter” are substituted for “this part” as the probable intent of Congress because title XV of the Act does not contain part designations and the intention was probably to refer to title XV, which is restated as this chapter.



§ 17502. Monitoring system
The head of each executive agency shall designate one office, officer, or employee of the agency—(1) to establish and operate a central monitoring system for the motor vehicle operations of the agency, related activities, and related reporting requirements; and

(2) provide oversight of those operations, activities, and requirements.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1283.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1750240:901.Pub. L. 99–272, title XV, § 15301, Apr. 7, 1986, 100 Stat. 335.


In this chapter, the words “executive agency” are substituted for “executive agency, including the Department of Defense” to eliminate unnecessary words.



§ 17503. Data collection(a) Cost Identification and Analysis.—The head of each executive agency shall develop a system to identify, collect, and analyze data with respect to all costs (including obligations and outlays) the agency incurs in the operation, maintenance, acquisition, and disposition of motor vehicles, including vehicles owned or leased by the Federal Government and privately owned vehicles used for official purposes.

(b) Requirements for Data Systems.—(1) Scope of requirements.—In cooperation with the Comptroller General of the United States and the Director of the Office of Management and Budget, the Administrator of General Services shall prescribe requirements governing the establishment and operation by executive agencies of the systems required by subsection (a), including requirements with respect to data on the costs and uses of motor vehicles and with respect to the uniform collection and submission of the data.

(2) Conformity with principles and standards.—Requirements prescribed under this section shall conform to accounting principles and standards issued by the Comptroller General. Each executive agency shall comply with those requirements.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1284.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1750340:902.Pub. L. 99–272, title XV, § 15302, Apr. 7, 1986, 100 Stat. 335.


In subsection (a), the words “including vehicles owned or leased by the Federal Government and privately owned vehicles” are substituted for “Government-owned vehicles, leased vehicles, and privately owned vehicles” for clarity.



§ 17504. Agency statements with respect to motor vehicle use(a) Contents of Statement.—The head of each executive agency shall include with the appropriation request the agency submits under section 1108 of title 31 for each fiscal year, a statement—(1) specifying—(A) the total motor vehicle acquisition, maintenance, leasing, operation, and disposal costs (including obligations and outlays) the agency incurred in the most recently completed fiscal year; and

(B) an estimate of those costs for the fiscal year in which the request is submitted and for the succeeding fiscal year; and


(2) justifying why the existing and any new motor vehicle acquisition, maintenance, leasing, operation, and disposal requirements of the agency cannot be met through the Interagency Fleet Management System the Administrator of General Services operates, a qualified private fleet management firm, or any other method which is less costly to the Federal Government.


(b) Compliance With Requirements.—The head of each executive agency shall comply with the requirements prescribed under section 17503(b) of this title in preparing each statement required under subsection (a).

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1284; Pub. L. 109–284, § 6(32), Sept. 27, 2006, 120 Stat. 1214.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1750440:903.Pub. L. 99–272, title XV, § 15303, Apr. 7, 1986, 100 Stat. 336.



Editorial Notes
Amendments2006—Subsec. (b). Pub. L. 109–284 substituted “With” for “with” in heading.



§ 17505. Presidential report(a) Summary and Analysis of Agency Statements.—The President shall include with the budget transmitted under section 1105 of title 31 for each fiscal year, or in a separate written report to Congress for that fiscal year, a summary and analysis of the statements most recently submitted by the heads of executive agencies pursuant to section 17504(a) of this title.

(b) Contents of Summary and Analysis.—Each summary and analysis shall include a review, for the fiscal year preceding the fiscal year in which the budget is submitted, the current fiscal year, and the fiscal year for which the budget is submitted, of the cost savings that have been achieved, that are estimated will be achieved, and that could be achieved, in the acquisition, maintenance, leasing, operation, and disposal of motor vehicles by executive agencies through—(1) the use of a qualified private fleet management firm or another private contractor;

(2) increased reliance by executive agencies on the Interagency Fleet Management System the Administrator of General Services operates; or

(3) other existing motor vehicle management systems.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1284.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1750540:904.Pub. L. 99–272, title XV, § 15304, Apr. 7, 1986, 100 Stat. 336.


The text of 40:904(b) is omitted as executed.



§ 17506. Reduction of storage and disposal costs
The Administrator of General Services shall take such actions as may be necessary to reduce motor vehicle storage and disposal costs and to improve the rate of return on motor vehicle sales through a program of vehicle reconditioning prior to sale.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1285.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1750640:907.Pub. L. 99–272, title XV, § 15307, Apr. 7, 1986, 100 Stat. 337.





§ 17507. Savings(a) Actions by President Required.—The President shall establish, for each executive agency, goals to reduce outlays for the operation, maintenance, leasing, acquisition, and disposal of motor vehicles in order to reduce, by fiscal year 1988, the total amount of outlays by all executive agencies for the operation, maintenance, leasing, acquisition, and disposal of motor vehicles to an amount which is $150,000,000 less than the amount for the operation, maintenance, leasing, acquisition, and disposal of motor vehicles requested by the President in the budget submitted under section 1105 of title 31 for fiscal year 1986.

(b) Monitoring of Compliance.—The Director of the Office of Management and Budget shall monitor compliance by executive agencies with the goals established by the President under subsection (a) and shall include, in each summary and analysis required under section 17505 of this title, a statement specifying the reductions in expenditures by executive agencies, including the Department of Defense, achieved under those goals.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1285.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1750740:908.Pub. L. 99–272, title XV, § 15308, Apr. 7, 1986, 100 Stat. 337.



Statutory Notes and Related Subsidiaries
Federal Vehicle Repair Cost SavingsPub. L. 114–65, Oct. 7, 2015, 129 Stat. 551, provided that:
“SECTION 1. SHORT TITLE.“This Act may be cited as the ‘Federal Vehicle Repair Cost Savings Act of 2015’.


“SEC. 2. FINDINGS.“Congress finds that, in March 2013, the Government Accountability Office issued a report that confirmed that—“(1) there are approximately 588,000 vehicles in the civilian Federal fleet;

“(2) Federal agencies spent approximately $975,000,000 on repair and maintenance of the Federal fleet in 2011;

“(3) remanufactured vehicle components, such as engines, starters, alternators, steering racks, and clutches, tend to be less expensive than comparable new replacement parts; and

“(4) the United States Postal Service and the Department of the Interior both informed the Government Accountability Office that the respective agencies rely on the use of remanufactured vehicle components to reduce costs.


“SEC. 3. DEFINITIONS.“In this Act—“(1) the term ‘Federal agency’ has the meaning given that term in section 102 of title 40, United States Code; and

“(2) the term ‘remanufactured vehicle component’ means a vehicle component (including an engine, transmission, alternator, starter, turbocharger, steering, or suspension component) that has been returned to same-as-new, or better, condition and performance by a standardized industrial process that incorporates technical specifications (including engineering, quality, and testing standards) to yield fully warranted products.


“SEC. 4. REQUIREMENT TO USE REMANUFACTURED VEHICLE COMPONENTS.“The head of each Federal agency—“(1) shall encourage the use of remanufactured vehicle components to maintain Federal vehicles, if using such components reduces the cost of maintaining the Federal vehicles while maintaining quality; and

“(2) shall not encourage the use of remanufactured vehicle components to maintain Federal vehicles, if using such components—“(A) does not reduce the cost of maintaining Federal vehicles;

“(B) lowers the quality of vehicle performance, as determined by the employee of the Federal agency responsible for the repair decision; or

“(C) delays the return to service of a vehicle.”








§ 17508. Compliance(a) Administrator of General Services.—The Administrator of General Services shall comply with and be subject to this chapter with regard to all motor vehicles that are used within the General Services Administration for official purposes.

(b) Managers of Other Motor Pools.—This chapter with respect to motor vehicles from the Interagency Fleet Management System shall be complied with by the executive agencies to which such motor vehicles are assigned.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1285.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1750840:909.Pub. L. 99–272, title XV, § 15309, Apr. 7, 1986, 100 Stat. 338.





§ 17509. Applicability(a) Priority in Reducing Headquarters Use.—The heads of executive agencies shall give first priority to meeting the goals established by the President under section 17507(a) of this title by reducing the costs of administrative motor vehicles used at the headquarters and regional headquarters of executive agencies, rather than by reducing the costs of motor vehicles used by line agency personnel working in agency field operations or activities.

(b) Regulations, Standards, and Definitions.—The President shall require the Administrator of General Services, in cooperation with the Director of the Office of Management and Budget, to prescribe appropriate regulations, standards, and definitions to ensure that executive agencies meet the goals established under section 17507(a) of this title in the manner prescribed by subsection (a).

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1285.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1750940:910.Pub. L. 99–272, title XV, § 15310, Apr. 7, 1986, 100 Stat. 338.





§ 17510. Cooperation
The Director of the Office of Management and Budget and the Administrator of General Services shall cooperate closely in the implementation of this chapter.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1286.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1751040:911.Pub. L. 99–272, title XV, § 15311, Apr. 7, 1986, 100 Stat. 338.






CHAPTER 177—ALASKA COMMUNICATIONS DISPOSAL



Sec.


17701.Definitions.


17702.Transfer of Government-owned long-lines communication facilities in and to Alaska.


17703.National defense considerations and qualification of transferee.


17704.Contents of agreements for transfer.


17705.Approval of Federal Communications Commission.


17706.Gross proceeds as miscellaneous receipts in the Treasury.


17707.Reports.


17708.Nonapplication.



§ 17701. Definitions
In this chapter, the following definitions apply:(1) Agency concerned.—The term “agency concerned” means a department, agency, wholly owned corporation, or instrumentality of the Federal Government.

(2) Long-lines communication facilities.—The term “long-lines communication facilities” means the transmission systems connecting points inside the State with each other and with points outside the State by radio or wire, and includes all kinds of property and rights of way necessary to accomplish this interconnection.

(3) Transfer.—The term “transfer” means the conveyance by the Government of any element of ownership, including any estate or interest in property, and franchise rights, by sale, exchange, lease, easement, or permit, for cash, credit, or other property with or without warranty.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1286.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1770140:771.Pub. L. 90–135, title I, § 101, Nov. 14, 1967, 81 Stat. 441.


In clause (1), the word “including” is substituted for “including but not restricted to” to eliminate unnecessary words. The word “estate” is omitted as being included in “interest”.



§ 17702. Transfer of Government-owned long-lines communication facilities in and to Alaska(a) In General.—(1) Authority of the secretary of defense.—(A) Requirements prior to transfer.—Subject to section 17703 of this title and with the advice, assistance, and, in the case of an agency not under the jurisdiction of the Secretary of Defense, the consent of the agency concerned, and after approval of the President, the Secretary of Defense shall transfer for adequate consideration any or all long-lines communication facilities in or to Alaska under the jurisdiction of the Federal Government to any person qualifying under section 17703.

(B) Authority to carry out chapter.—The Secretary of Defense may take action and exercise powers as may be necessary or appropriate to carry out the purposes of this chapter.


(2) Consent of secretary concerned.—An interest in public lands, withdrawn or otherwise appropriated, shall not be transferred under this chapter without the prior consent of the Secretary of the Interior, or, with respect to lands in a national forest, of the Secretary of Agriculture.

(3) Procedures and methods.—The Secretary of Defense shall carry out a transfer under this chapter in accordance with the procedures and methods required of the Administrator of General Services by section 545(a) and (b) of this title.


(b) Documents of Title or Other Property Interests.—The head of the agency concerned (or a designee of the head) shall execute documents for the transfer of title or other interest in property, except any mineral rights in the property, and take other action that the Secretary of Defense decides is necessary or proper to transfer the property under this chapter. A copy of a deed, lease, or other instrument executed by or on behalf of the head of the agency concerned purporting to transfer title or another interest in public land shall be provided to the Secretary of the Interior.

(c) Solicitation of Offers To Purchase Certain Facilities.—In connection with soliciting offers to purchase long-lines facilities of the Alaska Communication System, the Secretary of Defense shall—(1) provide any prospective purchaser who requests it data on—(A) the facilities available for purchase;

(B) the amounts considered to be the current fair and reasonable value of those facilities; and

(C) the initial rates that will be charged to the purchaser for capacity in facilities retained by the Government and available for commercial use;


(2) provide in the request for offers to purchase that offerors must specify the rates the offerors propose to charge for service and the improvements in service the offerors propose to initiate;

(3) provide an opportunity for prospective purchasers to meet as a group with Department of Defense representatives to ensure that the data and public interest requirements described in clauses (1) and (2) are fully understood; and

(4) seek the advice and assistance of the Federal Communications Commission and the Governor of Alaska (or a designee of the Governor) to ensure consideration of all public interest factors associated with the transfer.


(d) Applicability of Antitrust Provisions.—The requirements of section 559 of this title apply to transfers under this chapter.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1286.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


17702(a)(1)40:781(1).Pub. L. 90–135, title I, § 201, Nov. 14, 1967, 81 Stat. 442.
17702(a)(2)40:781(5).
17702(a)(3)40:781(2).
17702(b)40:781(4).
17702(c)40:781(6).
17702(d)40:781(3).


In this chapter, the words “or his designee” are omitted because of 10:113.
In subsection (a)(1)(A), the words “and notwithstanding provisions of any other law” are omitted as unnecessary. The words “shall transfer” are substituted for “is authorized to and shall transfer” for clarity.
In subsection (c)(4), the words “the Federal Field Committee for Development Planning in Alaska” are omitted because the Committee has been terminated. See Executive Order No. 11608 (eff. July 19, 1971).



§ 17703. National defense considerations and qualification of transferee
A transfer under this chapter shall not be made unless the Secretary of Defense determines that—(1) the Federal Government does not need to retain the property involved in the transfer for national defense purposes;

(2) the transfer is in the public interest;

(3) the person to whom the transfer is made is prepared and qualified to provide the communication service involved in the transfer without interruption; and

(4) the long-lines communication facilities will not directly or indirectly be owned, operated, or controlled by a person that would legally be disqualified from holding a radio station license by section 310(a) of the Communications Act of 1934 (47 U.S.C. 310(a)).

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1287.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1770340:782.Pub. L. 90–135, title I, § 202, Nov. 14, 1967, 81 Stat. 443.





§ 17704. Contents of agreements for transfer
An agreement by which a transfer is made under this chapter shall provide that—(1) subject to regulations of the Federal Communications Commission and of any body or commission established by Alaska to govern and regulate communications services to the public and all applicable statutes, treaties, and conventions, the person to whom the transfer is made shall provide the communication services involved in the transfer without interruption, except those services reserved by the Federal Government in the transfer;

(2) the rates and charges for those services applicable at the time of transfer shall not be changed for a period of one year from the date of the transfer unless approved by a governmental body or commission having jurisdiction; and

(3) the transfer will not be final until the transferee receives the requisite license and certificate of convenience and necessity to operate interstate and intrastate commercial communications in Alaska from the appropriate governmental regulatory bodies.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1288.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1770440:783.Pub. L. 90–135, title I, § 203, Nov. 14, 1967, 81 Stat. 443.


In clause (1), the word “rules” is omitted as being included in “regulations”.
In clause (3), the words “unless and” are omitted as unnecessary.



§ 17705. Approval of Federal Communications Commission
A transfer under this chapter does not require the approval of the Federal Communications Commission except to the extent that the approval of the Commission is necessary under section 17704(3) of this title.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1288.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1770540:784.Pub. L. 90–135, title I, § 204, Nov. 14, 1967, 81 Stat. 443.





§ 17706. Gross proceeds as miscellaneous receipts in the Treasury
The gross proceeds of each transfer shall be deposited in the Treasury as miscellaneous receipts.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1288.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1770640:785.Pub. L. 90–135, title I, § 205, Nov. 14, 1967, 81 Stat. 443.


The words “Notwithstanding the provisions of any other law” are omitted as unnecessary.



§ 17707. Reports
The Secretary of Defense shall report to the Congress and the President—(1) in January of each year, the actions taken under this chapter during the preceding 12 months; and

(2) not later than 90 days after completion of each transfer under this chapter, a full account of that transfer.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1288.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1770740:786.Pub. L. 90–135, title I, § 206, Nov. 14, 1967, 81 Stat. 443.





§ 17708. Nonapplication
This chapter does not modify in any manner the Communications Act of 1934 (47 U.S.C. 151 et seq.).
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1288.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1770840:791.Pub. L. 90–135, title I, § 301, Nov. 14, 1967, 81 Stat. 444.



Editorial Notes

References in TextThe Communications Act of 1934, referred to in text, is act June 19, 1934, ch. 652, 48 Stat. 1064, as amended, which is classified principally to chapter 5 (§ 151 et seq.) of Title 47, Telecommunications. For complete classification of this Act to the Code, see section 609 of Title 47 and Tables.




CHAPTER 179—ALASKA FEDERAL-CIVILIAN ENERGY EFFICIENCY SWAP



Sec.


17901.Definitions.


17902.Sale of electric energy.


17903.Purchase of electric power.


17904.Implementation powers and limitations.



§ 17901. Definitions
In this chapter, the following definitions apply:(1) Federal agency.—The term “federal agency” means a department, agency, or instrumentality of the Federal Government.

(2) Federally generated electric energy.—The term “federally generated electric energy” means any electric power generated by an electric generating facility owned and operated by a federal agency.

(3) Non-federal person.—The term “non-federal person” means a corporation, cooperative, municipality, or other non-federal entity that generates electric energy through a facility other than a federally owned electric generating facility.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1288.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1790140:795.Pub. L. 96–571, § 2, Dec. 22, 1980, 94 Stat. 3341.


In clause (1), the definition of “agency” as referring to the head of any department, agency, or instrumentality of the United States Government is rewritten as a definition of “federal agency” to avoid confusion between the role of the “agency” and the “head of the agency”. Throughout the chapter, the words “head of the federal agency” are used when the source provision is referring to action taken by an official as opposed to the concept of the agency as an institution.
In clause (3), the text of 40:795(1) and (4) is combined to eliminate a definition (40:795(1)) that is used only once.



§ 17902. Sale of electric energy(a) In General.—To conserve oil and natural gas and better utilize coal, the head of a federal agency may sell, or enter into a contract to sell, to any non-federal person electric energy generated by coal-fired electric generating facilities of that agency in Alaska without regard to any provision of law that precludes the sale when the electric energy to be sold is available from other local sources, if the head of the federal agency determines that—(1) the electric energy to be sold is generated by an existing coal-fired generating facility;

(2) the electric energy to be sold is surplus to the federal agency’s needs and is in excess of the electric energy specifically generated for consumption by, or necessary to serve the requirements of, another federal agency;

(3) the cost to the ultimate consumers of the electric energy to be sold is less than the cost that, in the absence of the sale, would be incurred by those consumers for the purchase of an equivalent amount of energy; and

(4) the sale will reduce the total consumption of oil or natural gas by the non-federal person purchasing the electric energy below the level of consumption that would occur in the absence of the sale.


(b) Pricing Policies.—Federally generated electric energy sold by the head of a federal agency under subsection (a) shall be priced to recover the fuel and variable operation and maintenance costs of the facility generating the energy that are attributable to that sale, plus an amount equal to one-half the difference between—(1) the costs of producing the electric energy by coal generation; and

(2) the costs of producing electric energy by the oil or gas generation being displaced.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1289.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1790240:795a.Pub. L. 96–571, § 3, Dec. 22, 1980, 94 Stat. 3341.


In subsection (a), the words “to be sold” are added for clarity. In clause (4), the words “below the level of consumption that” are substituted for “below that consumption which” for clarity.
In subsection (b), before clause (1), the words “fuel and variable operation and maintenance costs of the facility generating the energy that are attributable to that sale” are substituted for “fuel costs and variable operation and maintenance costs of the Federal generating facility concerned which costs are attributable to such sale” for clarity.



§ 17903. Purchase of electric power
For purposes of economy, efficiency, and conserving oil and natural gas, the head of a federal agency, when practicable and consistent with other laws and requirements applicable to that agency, shall endeavor to purchase electric energy from a non-federal person for consumption in Alaska by a facility of that agency when (taking into account the remaining useful life of any facility available to that agency to generate electric energy for that agency and the cost of maintaining the facility on a standby basis) the purchase will result in—(1) a savings to other consumers of electric energy sold by that non-federal person without increasing the cost incurred by any federal agency for electric energy; or

(2) a cost savings to the federal agency purchasing the electric energy without increasing costs to other consumers of electric energy.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1289.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1790340:795b.Pub. L. 96–571, § 4, Dec. 22, 1980, 94 Stat. 3342.


In this section, before clause (1), the words “electric energy” are substituted for “electric power” for consistency in the revised section.



§ 17904. Implementation powers and limitations(a) Accommodation of Needs for Electric Energy.—This chapter does not require or authorize a federal agency to construct a new electric generating facility or related facility, to modify an existing facility, or to employ reserve or standby equipment to accommodate the needs of a non-federal person for electric energy.

(b) Availability of Revenue From Sales.—Revenue received by a federal agency pursuant to section 17902 of this title from the sale of electric energy generated from a facility of that agency is available to the agency without fiscal year limitation to purchase fuel and for operation, maintenance, and other costs associated with that facility.

(c) Exercise of Authorities.—The authority under this chapter shall be exercised for those periods and pursuant to terms and conditions that the head of the federal agency concerned decides are necessary consistent with—(1) this chapter; and

(2) responsibilities of the head of the federal agency under other law.


(d) Negotiation and Execution of Contracts and Other Agreements.—A contract or other agreement executed under this chapter shall be negotiated and executed by the head of the federal agency selling or purchasing electric energy under this chapter.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1290.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1790440:795c.Pub. L. 96–571, § 5, Dec. 22, 1980, 94 Stat. 3342.


In subsection (a), the words “federal agency” are substituted for “department, agency, or instrumentality of the United States Government” because of the definition of “federal agency” in section 17901 of this title.
In subsection (d), the words “notwithstanding any other provision of law” are omitted as unnecessary.




CHAPTER 181—TELECOMMUNICATIONS ACCESSIBILITY FOR HEARING-IMPAIRED AND SPEECH-IMPAIRED INDIVIDUALS



Sec.


18101.Definitions.


18102.Federal telecommunications system.


18103.Research and development.


18104.TTY installation by Congress.



§ 18101. Definitions
In this chapter—(1) Federal agency.—The term “federal agency” has the same meaning given that term in section 102 of this title.

(2) TTY.—The term “TTY” means a text-telephone used in the transmission of coded signals through the nationwide telecommunications system.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1290.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1810140:762.Pub. L. 100–542, § 2, Oct. 28, 1988, 102 Stat. 2721.





§ 18102. Federal telecommunications system(a) Regulations To Ensure Accessibility.—The Administrator of General Services, after consultation with the Architectural and Transportation Barriers Compliance Board, the Interagency Committee on Computer Support of Handicapped Employees, the Federal Communications Commission, and affected federal agencies, shall prescribe regulations to ensure that the federal telecommunications system is fully accessible to hearing-impaired and speech-impaired individuals, including federal employees, for communications with and within federal agencies.

(b) Federal Relay System.—The Administrator shall provide for the continuation of the existing federal relay system for users of TTY’s.

(c) Directory.—The Administrator shall assemble, publish, and maintain a directory of TTY’s and other devices used by federal agencies to comply with regulations prescribed under subsection (a).

(d) Publication of Access Numbers.—The Administrator shall publish access numbers of TTY’s and such other devices in federal agency directories.

(e) Logo.—After consultation with the Board, the Administrator shall adopt the design of a standard logo to signify the presence of a TTY or other device used by a federal agency to comply with regulations prescribed under subsection (a).

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1290.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


18102(a)40:762a(a).Pub. L. 100–542, § 3, Oct. 28, 1988, 102 Stat. 2721.
18102(b)40:762a(b)(1).
18102(c), (d)40:762a(b)(2)–(5), (c).
18102(e)40:762a(b)(6).


In subsection (a), the words “prescribe regulations to ensure” are substituted for “by regulation, take such actions in accordance with this section as may be necessary to assure” to eliminate unnecessary words.
In subsection (c), the text of 40:762a(b)(2)–(4) and (c) is omitted as executed and obsolete. The words “In carrying out subsection (a) of this section” are omitted as unnecessary.



§ 18103. Research and development(a) Support for Research.—The Administrator of General Services, in consultation with the Federal Communications Commission, shall seek to promote research by federal agencies, state agencies, and private entities to reduce the cost and improve the capabilities of telecommunications devices and systems that provide accessibility to hearing-impaired and speech-impaired individuals.

(b) Planning To Assimilate Technological Developments.—In planning future alterations to and modifications of the federal telecommunications system, the Administrator shall take into account—(1) modifications that the Administrator determines are necessary to achieve the objectives of section 18102(a) of this title; and

(2) technological improvements in telecommunications devices and systems that provide accessibility to hearing-impaired and speech-impaired individuals.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1291.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1810340:762b.Pub. L. 100–542, § 4, Oct. 28, 1988, 102 Stat. 2722.


Subsection (b)(1) is substituted for “results of the analysis required by section 762a(b)(3) of this title” because 40:762a(b)(3), which is omitted as executed and obsolete (see the revision note for section 18102(b) of the revised title), provided for an analysis and report regarding modifications that the Administrator determined were necessary to achieve the objectives of 40:762a(a), which is restated in section 18102(a) of the revised title.



§ 18104. TTY installation by Congress
Each House of Congress shall establish a policy under which Members of the House of Representatives and the Senate may obtain TTY’s for use in communicating with hearing-impaired and speech-impaired individuals, and for the use of hearing-impaired and speech-impaired employees.
(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1291.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1810440:762d.Pub. L. 100–542, § 6, Oct. 28, 1988, 102 Stat. 2722.


The words “As soon as practicable” and “as the case may be” are omitted as unnecessary.




CHAPTER 183—NATIONAL CAPITAL AREA INTEREST ARBITRATION STANDARDS



Sec.


18301.Findings and purposes.


18302.Definitions.


18303.Standards for arbitrators.


18304.Procedures for enforcement of awards.



§ 18301. Findings and purposes(a) Findings.—Congress finds that—(1) affordable public transportation is essential to the economic vitality of the national capital area and is an essential component of regional efforts to improve air quality to meet environmental requirements and to improve the health of both residents of and visitors to the national capital area as well as to preserve the beauty and dignity of the Nation’s capital;

(2) use of mass transit by both residents of and visitors to the national capital area is substantially affected by the prices charged for mass transit services, prices that are substantially affected by labor costs, since more than two-thirds of operating costs are attributable to labor costs;

(3) labor costs incurred in providing mass transit in the national capital area have increased at an alarming rate and wages and benefits of operators and mechanics currently are among the highest in the Nation;

(4) higher operating costs incurred for public transit in the national capital area cannot be offset by increasing costs to patrons, since this often discourages ridership and thus undermines the public interest in promoting the use of public transit;

(5) spiraling labor costs cannot be offset by the governmental entities that are responsible for subsidy payments for public transit services since local governments generally, and the District of Columbia government in particular, are operating under severe fiscal constraints;

(6) imposition of mandatory standards applicable to arbitrators resolving arbitration disputes involving interstate compact agencies operating in the national capital area will ensure that wage increases are justified and do not exceed the ability of transit patrons and taxpayers to fund the increase; and

(7) federal legislation is necessary under section 8 of Article I of the United States Constitution to balance the need to moderate and lower labor costs while maintaining industrial peace.


(b) Purpose.—The purpose of this chapter is to adopt standards governing arbitration that must be applied by arbitrators resolving disputes involving interstate compact agencies operating in the national capital area in order to lower operating costs for public transportation in the Washington metropolitan area.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1291.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1830140:1301.Pub. L. 104–50, title IV, § 402, Nov. 15, 1995, 109 Stat. 463.


In subsection (a)(7), the reference is to section 8 of article I of the United States Constitution to correct an error in the source provision.



§ 18302. Definitions
In this chapter, the following definitions apply:(1) Arbitration.—The term “arbitration”—(A) means the arbitration of disputes, regarding the terms and conditions of employment, that is required under an interstate compact governing an interstate compact agency operating in the national capital area; but

(B) does not include the interpretation and application of rights arising from an existing collective bargaining agreement.


(2) Arbitrator.—The term “arbitrator” refers to either a single arbitrator, or a board of arbitrators, chosen under applicable procedures.

(3) Interstate compact agency operating in the national capital area.—The term “interstate compact agency operating in the national capital area” means any interstate compact agency that provides public transit services and that was established by an interstate compact to which the District of Columbia is a signatory.

(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1292.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1830240:1302(1), (2), (4), (5).Pub. L. 104–50, title IV, § 403(1), (2), (4), (5), Nov. 15, 1995, 109 Stat. 464.


The text of 40:1302(4) and (5) is combined to eliminate unnecessary words.



§ 18303. Standards for arbitrators(a) Definition.—In this section, the term “public welfare” includes, with respect to arbitration under an interstate compact—(1) the financial ability of the individual jurisdictions participating in the compact to pay for the costs of providing public transit services; and

(2) the average per capita tax burden, during the term of the collective bargaining agreement to which the arbitration relates, of the residents of the Washington metropolitan area, and the effect of an arbitration award rendered under that arbitration on the respective income or property tax rates of the jurisdictions that provide subsidy payments to the interstate compact agency established under the compact.


(b) Factors in Making Arbitration Award.—An arbitrator rendering an arbitration award involving the employees of an interstate compact agency operating in the national capital area may not make a finding or a decision for inclusion in a collective bargaining agreement governing conditions of employment without considering the following factors:(1) The existing terms and conditions of employment of the employees in the bargaining unit.

(2) All available financial resources of the interstate compact agency.

(3) The annual increase or decrease in consumer prices for goods and services as reflected in the most recent consumer price index for the Washington metropolitan area, published by the Bureau of Labor Statistics.

(4) The wages, benefits, and terms and conditions of the employment of other employees who perform, in other jurisdictions in the Washington standard metropolitan statistical area, services similar to those in the bargaining unit.

(5) The special nature of the work performed by the employees in the bargaining unit, including any hazards or the relative ease of employment, physical requirements, educational qualifications, job training and skills, shift assignments, and the demands placed upon the employees as compared to other employees of the interstate compact agency.

(6) The interests and welfare of the employees in the bargaining unit, including—(A) the overall compensation presently received by the employees, having regard not only for wage rates but also for wages for time not worked, including vacations, holidays, and other excused absences;

(B) all benefits received by the employees, including previous bonuses, insurance, and pensions; and

(C) the continuity and stability of employment.


(7) The public welfare.


(c) Ability To Finance Salaries and Benefits Provided in Award.—An arbitrator rendering an arbitration award involving the employees of an interstate compact agency operating in the national capital area may not, with respect to a collective bargaining agreement governing conditions of employment, provide for salaries and other benefits that exceed the ability of the interstate compact agency, or of any governmental jurisdiction that provides subsidy payments or budgetary assistance to the interstate compact agency, to obtain the necessary financial resources to pay for wage and benefit increases for employees of the interstate compact agency.

(d) Requirements for Final Award.—(1) Written award.—In resolving a dispute submitted to arbitration involving the employees of an interstate compact agency operating in the national capital area, the arbitrator shall issue a written award that demonstrates that all the factors set forth in subsections (b) and (c) have been considered and applied.

(2) Prerequisites.—An award may grant an increase in pay rates or benefits (including insurance and pension benefits), or reduce hours of work, only if the arbitrator concludes that any costs to the agency do not adversely affect the public welfare.

(3) Substantial evidence.—The arbitrator’s conclusion regarding the public welfare must be supported by substantial evidence.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1292.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


18303(a)40:1302(6).Pub. L. 104–50, title IV, §§ 403(3), (6), 404, Nov. 15, 1995, 109 Stat. 464.
18303(b)–(d)40:1302(3).
 40:1303.


The text of 40:1302(3) and 1303(b) is combined because 40:1303(b) is the only place the definition of “funding ability” is used in the revised chapter.



§ 18304. Procedures for enforcement of awards(a) Modifications and Finality of Award.—Within 10 days after the parties receive an arbitration award to which section 18303 of this title applies, the interstate compact agency and the employees, through their representative, may agree in writing on any modifications to the award. After the end of that 10-day period, the award, and any modifications, become binding on the interstate compact agency, the employees in the bargaining unit, and the employees’ representative.

(b) Implementation.—Each party to an award that becomes binding under subsection (a) shall take all actions necessary to implement the award.

(c) Judicial Review.—Within 60 days after an award becomes binding under subsection (a), the interstate compact agency or the exclusive representative of the employees concerned may bring a civil action in a court that has jurisdiction over the interstate compact agency for review of the award. The court shall review the award on the record, and shall vacate the award or any part of the award, after notice and a hearing, if—(1) the award is in violation of applicable law;

(2) the arbitrator exceeded the arbitrator’s powers;

(3) the decision by the arbitrator is arbitrary or capricious;

(4) the arbitrator conducted the hearing contrary to the provisions of this chapter or other laws or rules that apply to the arbitration so as to substantially prejudice the rights of a party;

(5) there was partiality or misconduct by the arbitrator prejudicing the rights of a party;

(6) the award was procured by corruption, fraud, or bias on the part of the arbitrator; or

(7) the arbitrator did not comply with the provisions of section 18303 of this title.


(Pub. L. 107–217, Aug. 21, 2002, 116 Stat. 1294.)











Historical and Revision Notes


RevisedSectionSource (U.S. Code)Source (Statutes at Large)


1830440:1304.Pub. L. 104–50, title IV, § 405, Nov. 15, 1995, 109 Stat. 465.









